Exhibit 10.2

 

Execution Version

 

THIS TRANSACTION SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT TO
ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. Nothing contained in thIS TRANSACTION SUPPORT AGREEMENT shall
be an admission of fact or liability OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE
PARTIES HERETO.

 

THIS TRANSACTION SUPPORT AGREEMENT IS THE PRODUCT OF SETTLEMENT DISCUSSIONS
AMONG THE PARTIES THERETO. ACCORDINGLY, THIS TRANSACTION SUPPORT AGREEMENT IS
PROTECTED BY RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND ANY OTHER APPLICABLE
STATUTES OR DOCTRINES PROTECTING THE USE OR DISCLOSURE OF CONFIDENTIAL
SETTLEMENT DISCUSSIONS.

 

TRANSACTION SUPPORT AGREEMENT

 

This TRANSACTION SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section ‎14.02, this “Agreement”) is made
and entered into as of November 9, 2020 (the “Execution Date”), by and among the
following parties (each of the following described in sub-clauses (i) through
(iv) of this preamble, collectively, the ”Parties”):

 

i.HighPoint Resources Corporation, a company incorporated under the laws of
Delaware (the “Company”), HighPoint Operating Corporation, and Fifth Pocket
Production, LLC (the Entities in this clause (‎i), collectively, the “Company
Parties”);

 

ii.the undersigned and non-affiliated holders of, or investment advisors,
sub-advisors, or managers of discretionary accounts that hold, 7% Notes Claims1
that have executed and delivered counterpart signature pages to this Agreement,
a Joinder, or a Transfer Agreement to counsel to the Company Parties (the
Entities in this clause (ii), collectively, “HPR Consenting 7% Noteholders”);

 

iii.the undersigned and non-affiliated holders of, or investment advisors,
sub-advisors, or managers of discretionary accounts that hold, 8.75% Notes
Claims that have executed and delivered counterpart signature pages to this
Agreement, a Joinder, or a Transfer Agreement to counsel to the Company Parties
(the Entities in this clause (iii), collectively, “HPR Consenting 8.75%
Noteholders” and, together with HPR Consenting 7% Noteholders, “HPR Consenting
Noteholders”); and

 

iv.the undersigned and non-affiliated holders of, or investment advisors, sub
advisors, or managers of discretionary accounts that hold Existing HPR
Interests, that have executed and delivered counterpart signature pages to this
Agreement, a Joinder, or a Transfer Agreement to counsel to the Company Parties
(the Entities in this clause (iv), collectively “HPR Consenting Shareholders”
and, together with HPR Consenting Noteholders, the “Consenting Stakeholders”).

 



 



1Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1 of this Agreement.

 



 

 

 

RECITALS

 

WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith
and at arm’s-length negotiated certain comprehensive restructuring and
recapitalization transactions whereby, among other things, a subsidiary of
Bonanza Creek Energy, Inc., a company incorporated under the laws of Delaware
(“BCEI”), will merge with and into the Company pursuant to an Agreement and Plan
of Merger, in the form attached hereto as Exhibit A, (the “Merger Agreement”) on
the terms set forth herein (the transactions described in this Agreement, and in
the Merger Agreement, the Plan, and such other Definitive Documents,
collectively, the “Restructuring Transactions”);

 

WHEREAS, the Restructuring Transactions shall be implemented through, among
other things, the contemporaneous consummation of (i) (a) an exchange offer (the
“Exchange Offer”) by BCEI and the Company to the holders of the Notes to effect
the exchange of the Notes for a combination of (x) 9,314,214 shares of common
stock of BCEI (“BCEI Common Stock”), which, based on the number of shares of
BCEI Common Stock outstanding as of the date hereof, would constitute
approximately 30.4% of the fully diluted aggregate outstanding shares of BCEI
Common Stock immediately after giving effect to the Merger and the Exchange
Offer (subject to dilution as permitted by the Merger Agreement) and (y) up to
$100 million in principal of New Take Back Notes (the terms and conditions
governing such notes are set forth in the “Description of New Take Back Notes”,
substantially in the form attached hereto as Exhibit B) in accordance with
section 6.22 of the Merger Agreement and (b) the exchange of Existing HPR
Interests for 490,221 shares BCEI Common Stock, which, based on the number of
shares of BCEI Common Stock outstanding as of the date hereof, would constitute
approximately 1.6% of the fully diluted aggregate outstanding shares of BCEI
Common Stock immediately after giving effect to the Merger and the Exchange
Offer (subject to dilution as permitted by the Merger Agreement), in each case,
on the terms and conditions described herein and in the Merger Agreement and in
accordance with applicable Law, all to be effectuated as part of the
Restructuring Transactions through an out-of-court restructuring (the
“Out-of-Court Restructuring”) in the event the conditions to consummation of the
Merger, the Exchange Offer and the Out-of-Court Restructuring, including the
Consent Threshold, are satisfied or waived in accordance with their terms so as
to permit consummation of the Restructuring Transactions pursuant to the
Out-of-Court Restructuring prior to the Out-of-Court Restructuring Outside Date,
and (ii) a solicitation of votes for a “prepackaged” chapter 11 plan of
reorganization consistent with the terms of this Agreement, the Merger
Agreement, and in form and substance acceptable to the Company Parties and the
Required HPR Consenting Noteholders, (as may be amended, supplemented, or
otherwise modified from time to time in accordance with the terms of this
Agreement, and including any exhibits and schedules thereto, the “Plan”,
substantially in the form attached hereto as Exhibit C) to, among other things,
consummate the Merger and the Restructuring Transactions, which Plan shall be
implemented, to the extent set forth herein, through voluntary bankruptcy cases
to be commenced by the Debtors under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101 – 1532 (as amended from time to time, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”, such cases, the “Chapter 11 Cases” and such
transactions, the “In-Court Restructuring”) in the event the Requisite Company
Shareholder Vote or the conditions to consummation of the Exchange Offer,
including the Consent Threshold, and the Out-of-Court Restructuring are not
satisfied or waived in accordance with their terms and the Restructuring
Transactions cannot be consummated prior to the Out-of-Court Restructuring
Outside Date;

 



2

 

 

WHEREAS, as of the date hereof, HPR Consenting 7% Noteholders hold, in the
aggregate, at least 73.35% of the aggregate outstanding principal amount of the
7% Notes;

 

WHEREAS, as of the date hereof, HPR Consenting 8.75% Noteholders hold, in the
aggregate, at least 97.34% of the aggregate outstanding principal amount of the
8.75% Notes;

 

WHEREAS, as of the date hereof, HPR Consenting Shareholders hold, in the
aggregate, 46.5% of the Equity Interests of the Company;

 

WHEREAS, the Parties agree that this Agreement and the Restructuring
Transactions are the product of arm’s-length and good-faith negotiations among
all of the Parties; and

 

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound hereby, agrees as follows:

 

AGREEMENT

 

Section 1.            Definitions and Interpretation.

 

1.01.      Definitions. Capitalized terms used and not defined herein shall have
the meanings ascribed to such terms in the Merger Agreement, and the Plan, as
applicable. The following terms shall have the following definitions:

 

“7% Notes” means the 7% senior notes due 2022, issued by the Company pursuant to
the 7% Notes Indenture.

 

“7% Notes Claims” means any Claim against any of the Company Parties, based
upon, arising under, or on account of the 7% Notes Indenture.

 

“7% Notes Indenture” means that certain Fourth Supplemental Indenture, dated as
of March 12, 2012, by and among the Company, Deutsche Bank Trust Company
Americas, as trustee, and the subsidiary guarantors party thereto, as may be
amended, restated, or otherwise supplemented from time to time.

 

“8.75% Notes” means the 8.75% senior notes due 2025, issued by the Company
pursuant to the 8.75% Notes Indenture.

 



3

 

 

“8.75% Notes Claims” means any Claim against any of the Company Parties based
upon, arising under, or on account of the 8.75% Notes Indenture.

 

“8.75% Notes Indenture” means that certain Indenture, dated as of April 28,
2017, by and among the Company, Deutsche Bank Trust Company Americas, as
trustee, and the subsidiary guarantors party thereto, as may be amended,
restated, or otherwise supplemented from time to time.

 

“Affiliate” means, with respect to any specified Entity, any other Entity
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Entity. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by,” and “under common control with”), as used with respect to any
Entity, shall mean the possession, directly or indirectly, of the right or power
to direct or cause the direction of the management or policies of such Entity,
whether through the ownership of voting securities, by agreement, or otherwise.

 

“Agent” means any administrative agent, collateral agent, or similar Entity
under the HPR RBL Credit Agreement and/or with respect to the Notes (as the
context requires), including any successors thereto.

 

“Agents/Trustees” means, collectively, each of the Agents and Trustees.

 

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 14.02 (including the Merger Agreement, the Plan, and
the Description of New Take Back Notes).

 

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2.01 have been satisfied or waived by the appropriate Party or Parties
in accordance with this Agreement.

 

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date (or, in the case of any Consenting Stakeholder that
becomes a party hereto after the Agreement Effective Date, the date as of which
such Consenting Stakeholder becomes a party hereto) to the Termination Date,
applicable to such Party.

 

“Alternative Restructuring Proposal” means any plan, inquiry, proposal, offer,
bid, term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, consent solicitation, exchange offer, tender offer,
recapitalization, plan of reorganization, share exchange, business combination,
or similar transaction involving any one or more Company Parties or the debt,
equity, or other interests in any one or more Company Parties that is an
alternative to one or more of the Restructuring Transactions, and includes any
Company Competing Proposal (as defined in the Merger Agreement).

 

“Bankruptcy Code” has the meaning set forth in the recitals to this Agreement.

 



4

 

 

“Bankruptcy Court” has the meaning set forth in the recitals to this Agreement.

 

“BCEI” has the meaning set forth in the recitals to this Agreement.

 

“BCEI Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

 

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

 

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Claims/Interests” means any Claim against, or Equity Interest in, a
Company Party, including the Notes Claims.

 

“Company Parties” has the meaning set forth in the recitals to this Agreement.

 

“Company Party Termination Event” has the meaning set forth in Section 12.02.

 

“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of “cleansing material” or other
agreement related to public disclosure of material non-public information, in
connection with any proposed Restructuring Transactions.

 

“Confirmation Order” means, in the event of the In-Court Restructuring, the
order entered by the Bankruptcy Court confirming the Plan pursuant to section
1129 of the Bankruptcy Code.

 

“Consent” means any consent, novation, approval, authorization, qualification,
waiver, registration or notification to be obtained from, filed with or
delivered to a Governmental Entity or any other Person.

 

“Consenting Stakeholder Termination Event” has the meaning set forth in
Section 12.01.

 

“Consenting Stakeholders” has the meaning set forth in the preamble of this
Agreement.

 

“Consent Threshold” means, collectively, (i) holders of the 7% Notes
representing at least 97.5% of the aggregate outstanding principal amount of the
7% Notes, (ii) holders of the 8.75% Notes representing at least 97.5% of the
aggregate outstanding principal amount of the 8.75% Notes, and (iii) holders of
the Existing HPR Interests representing greater than 50% of the aggregate issued
and outstanding Existing HPR Interests.

 

“COVID-19” means SARS-CoV-2 or COVID-19, and any evolutions thereof or related
or associated epidemics, pandemics or disease outbreaks.

 



5

 

 

“Debtors” means those Company Parties that commence Chapter 11 Cases, as
applicable, as determined by the Company in consultation with the Consenting
Stakeholders.

 

“Definitive Documents” means the documents listed or described in Section 3.01.

 

“Description of New Take Back Notes” has the meaning set forth in the recitals
to this Agreement.

 

“Disclosure Statement / Registration Statement(s)” means the registration
statement, including the Joint Proxy Statement, with respect to the
Restructuring Transactions, including the Merger, the Exchange Offer, and
related disclosure statement with respect to the Plan, that is prepared and
distributed to (i) in the event of the Out-of-Court Restructuring, the holders
of common stock of the Company and holders of the Notes; and (ii) in the event
of the In-Court-Restructuring, the holders of Company Claims/Interests that are
entitled to vote on the Plan, in accordance with, among other things, sections
1125, 1126(b), and 1145 of the Bankruptcy Code, Rule 3018 of the Federal
Rules of Bankruptcy Procedure and other applicable Law, and all exhibits,
schedules, supplements, modifications, and amendments thereto.

 

“Disclosure Statement Order” means the order of the Bankruptcy Court approving
the Disclosure Statement as a disclosure statement meeting the applicable
requirements of the Bankruptcy Code and, to the extent necessary, approving the
related Solicitation Materials, which order may be the Confirmation Order.

 

“Effective Date” means the date on which the Out-of-Court Restructuring or the
In-Court Restructuring, as applicable, is consummated (which, in the event of
the In-Court Restructuring, shall be the effective date of the Plan).

 

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

 

“Equity Interests” means, collectively, the shares (or any class thereof) of
capital stock (including common stock and preferred stock), limited liability
company interests, partnership interests and any other equity, ownership, or
profits interests of any Company Party, and options, warrants, rights, stock
appreciation rights, phantom units, incentives, commitments, calls, redemption
rights, repurchase rights or other securities or agreements to acquire or
subscribe for, or which are convertible into, or exercisable or exchangeable
for, the shares (or any class thereof) of capital stock (including common stock
and preferred stock), limited liability company interests, partnership interests
and any other equity, ownership, or profits interests of any Company Party (in
each case whether or not arising under or in connection with any employment
agreement).

 

“Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. § 78a, et
seq., as amended from time to time, and including any rule or regulation
promulgated thereunder.

 

“Exchange Offer” has the meaning set forth in the recitals to this Agreement.

 

“Execution Date” has the meaning set forth in the preamble of this Agreement.

 

“Existing HPR Interests” means the Equity Interests in the Company.

 



6

 

 

“First Day Pleadings” means the pleadings and related documentation requesting
certain emergency relief, or supporting the request for such relief, that the
Company Parties determine, in consultation with counsel to the HPR Consenting
Noteholders, are necessary or desirable to file with the Bankruptcy Court on or
around the Petition Date and to be heard at the “first day” hearing in the event
of the In-Court Restructuring.

 

“Governance Documents” means, as applicable, the organizational and governance
documents for BCEI, giving effect to the Restructuring Transactions, including
without limitation, certificates of incorporation, certificates of formation or
certificates of limited partnership (or equivalent organizational documents),
bylaws, operating agreements or limited liability company agreements (or
equivalent governing documents).

 

“Governmental Entity” means any applicable federal, state, local or foreign
government or any agency, bureau, board, commission, court or arbitral body,
department, political subdivision, regulatory or administrative authority,
tribunal or other instrumentality thereof, or any self-regulatory organization.

 

“HPR Consenting Noteholders” has the meaning set forth in the recitals to this
Agreement.

 

“HPR Consenting Noteholders’ Advisors” means, (a) Akin Gump Strauss Hauer & Feld
LLP, (b) if applicable and only to the extent that the Company Parties commence
the Chapter 11 Cases, one (1) local counsel to HPR Consenting Noteholders, and
(c) any other advisor that the HPR Consenting Noteholders determine to hire in
connection with the Restructuring Transactions with the consent of the Company,
not to be unreasonably withheld or delayed.

 

“HPR Consenting Noteholders’ Advisors’ Expenses” has the meaning set forth in
Section 2 of this Agreement.

 

“HPR Consenting Shareholders” has the meaning set forth in the recitals to this
Agreement.

 

“HPR RBL Amendment” means that certain amendment to the HPR RBL Credit Agreement
as described in and on the applicable terms set forth in the Plan.

 

“HPR RBL Credit Agreement” means, that certain Credit Agreement, dated as of
September 14, 2018, among the Company, as borrower, JPMorgan Chase Bank N.A, as
administrative agent, and the lenders party thereto.

 

“HPR RBL Lenders” means the lenders party to the HPR RBL Credit Agreement.

 

“HPR RBL Payoff Letter” means that certain payoff letter, if applicable, in
connection with consummating the Restructuring Transactions, among the Company,
as borrower, JPMorgan Chase Bank N.A., as administrative agent, and the lenders
under the HPR RBL Credit Agreement, with respect to the payment in full of all
obligations outstanding under the HPR RBL Credit Agreement, termination of all
commitments thereunder and agreements to release all liens upon the assets of
the Company Parties.

 



7

 

 

“In-Court Restructuring” has the meaning set forth in the recitals to this
Agreement.

 

“In-Court Restructuring Milestones” has the meaning set forth in Schedule 1 to
this Agreement.

 

“In-Court Restructuring Outside Date” has the meaning set forth in Schedule 1 to
this Agreement.

 

“Joinder” means a joinder agreement pursuant to which a newly joining party
becomes bound by the terms of this Agreement, the form of which is attached
hereto as Exhibit E.

 

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

 

“Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

 

“Merger Agreement” has the meaning set forth in the recitals of this Agreement.

 

“Milestones” means the milestones set forth in Schedule 1 to this Agreement.

 

“New Take Back Notes” means the 7.5% notes due 2026, to be offered by BCEI in
the Exchange Offer (or, in the event of the In-Court Restructuring, to be issued
under the Plan) to holders of Notes Claims and issued on the Effective Date, as
described in the Description of New Take Back Notes and on the applicable terms
set forth in the Description of New Take Back Notes.

 

“New Take Back Notes Indenture” means the indenture with respect to the New Take
Back Notes, which indenture shall be consistent with the Description of New Take
Back Notes.

 

“Notes” means, collectively, the 7% Notes, and the 8.75% Notes.

 

“Notes Claims” means, collectively, the 7% Notes Claims, and the 8.75% Notes
Claims.

 

“Out-of-Court Release” means, in the event of the Out-of-Court Restructuring,
customary mutual releases by the Parties and in form and substance reasonably
acceptable to the Company Parties and the Required Consenting Stakeholders, but
in all circumstances consistent with the releases set forth in the Plan.

 

“Out-of-Court Restructuring” has the meaning set forth in the recitals to this
Agreement.

 

“Out-of-Court Restructuring Outside Date” has the meaning set forth in Schedule
1 to this Agreement.

 



8

 

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized or formed (such
as a certificate of incorporation, certificate of formation, certificate of
limited partnership or articles of organization, and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) or which relate to the internal governance of such Person
(such as by-laws, a partnership agreement or an operating, limited liability
company or members agreement).

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 8.01.

 

“Petition Date” means the first date any of the Company Parties commences a
Chapter 11 Case.

 

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a Governmental Entity, or any legal entity or association.

 

“Plan” has the meaning set forth in the preamble to this Agreement.

 

“Plan Supplement” means, in the event of the In-Court Restructuring, the
compilation of documents and forms of documents, schedules, and exhibits to the
Plan that will be filed by the Debtors with the Bankruptcy Court and all
exhibits, ballots, solicitation procedures, and other documents and instruments
related thereto.

 

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

 

“Registration Rights Agreement” means the registration rights agreement to be
entered into between BCEI and Franklin Advisers, Inc., as investment manager on
behalf of certain funds and accounts, upon consummation of the Restructuring
Transactions pursuant to which Franklin Advisers, Inc., as investment manager on
behalf of certain funds and accounts, shall be entitled to registration rights
with respect to shares of BCEI Common Stock received in the Exchange Offer, in
the form attached hereto as Exhibit F and attached to the Merger Agreement as
Exhibit C thereto.

 

“Required HPR Consenting 7% Noteholders” means, as of the relevant date, HPR 7%
Consenting Noteholders who hold, in the aggregate, greater than 50 percent in
principal amount outstanding of 7% Notes Claims held by HPR 7% Consenting
Noteholders.

 



9

 

 

“Required HPR Consenting 8.75% Noteholders” means, as of the relevant date, HPR
8.75% Consenting Noteholders who hold, in the aggregate, greater than 50 percent
in principal amount outstanding of 8.75% Notes Claims held by HPR 8.75%
Consenting Noteholders.

 

“Required HPR Consenting Noteholders” means, collectively, the Required HPR 7%
Consenting Noteholders and the Required HPR 8.75% Consenting Noteholders.

 

“Required HPR Consenting Shareholders” means HPR Consenting Shareholders who
hold, in the aggregate, greater than 50 percent of outstanding Existing HPR
Interests held by HPR Consenting Shareholders.

 

“Required Consenting Stakeholders” means the Required HPR Consenting Noteholders
and the Required HPR Consenting Shareholders.

 

“Requisite Company Shareholder Vote” means the approval of the Merger Agreement
and the transactions contemplated thereby by a majority of the holders of the
Existing HPR Interests entitled to vote on the same.

 

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C. §§
77a–77aa, or any similar federal, state, or local law, as now in effect or
hereafter amended, and the rules and regulations promulgated thereunder.

 

“Solicitation Materials” means all documents, forms and other materials provided
in connection with the solicitation of acceptances of the Exchange Offer and the
solicitation of votes on the Plan pursuant to sections 1125 and 1126 of the
Bankruptcy Code (other than the Disclosure Statement / Registration
Statement(s)).

 

“Termination Date” means, for any Party to this Agreement, the date on which
this Agreement is terminated with respect to such Party in accordance with
Section 12.

 

“Termination Event” means the occurrence of (a) a Company Party Termination
Event, (b) a Consenting Stakeholder Termination Event or (c) an HPR Consenting
Noteholder Termination Event.

 

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
loan, grant, hypothecate, participate, donate or otherwise encumber or dispose
of, directly or indirectly (including through derivatives, options, swaps,
pledges, forward sales or other transactions), voluntarily or involuntarily.

 

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
applicable to its transferor with respect to the Company Claims/Interests being
transferred, substantially in the form attached hereto as Exhibit D.

 

“Trustee” means any indenture trustee, collateral trustee, or other trustee or
similar entity under each of the 7% Notes and the 8.75% Notes.

 



10

 

 

1.02.       Interpretation. For purposes of this Agreement:

 

(a)          in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender;

 

(b)          capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

 

(c)           unless otherwise specified, any reference herein to a contract,
lease, instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;

 

(d)          unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit,
as it may have been or may be amended, restated, supplemented, or otherwise
modified from time to time; provided that any capitalized terms herein which are
defined with reference to another agreement, are defined with reference to such
other agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

 

(e)           unless otherwise specified, all references herein to “Sections”
are references to Sections of this Agreement;

 

(f)           the words “herein,” “hereof,” and “hereto” refer to this Agreement
in its entirety rather than to any particular portion of this Agreement;

 

(g)          captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement;

 

(h)          references to “shareholders,” “directors,” and/or “officers” shall
also include “members” and/or “managers,” as applicable, as such terms are
defined under the applicable limited liability company Laws; and

 

(i)           the use of “include” or “including” is without limitation, whether
stated or not.

 

(j)           the phrase “counsel to the Consenting Stakeholders” refers to each
counsel specified in Section 14.10 of this Agreement other than counsel to the
Company Parties.

 

Section 2.             Effectiveness of this Agreement.

 

2.01.       This Agreement shall become effective and binding upon each of the
Parties that has executed and delivered counterpart signature pages to this
Agreement at 12:00 a.m., prevailing Eastern Time, on the Agreement Effective
Date, which shall be the date on which all of the following conditions have been
satisfied or waived by the applicable Party or Parties in accordance with this
Agreement.

 

(a)           Each of the Company Parties shall have executed and delivered
counterpart signature pages of this Agreement to counsel to each of the Parties.

 



11

 

 

(b)          The following Parties shall have executed and delivered counterpart
signature pages of this Agreement:

 

(i)           holders of at least 66.6% of the aggregate outstanding principal
amount of the 7% Notes;

 

(ii)          holders of at least 66.6% of the aggregate outstanding principal
amount of the 8.75% Notes; and

 

(iii)         holders of at least 46% of the issued and outstanding Existing HPR
Interests.

 

(c)          The Merger Agreement shall have been executed and is effective in
accordance with its terms.

 

(d)          Counsel to the Company Parties shall have given notice to counsel
to the Consenting Stakeholders in the manner set forth in Section 14.10 hereof
(by email or otherwise) immediately upon satisfaction of the conditions to the
Agreement Effective Date set forth in this Section 2.01.

 

(e)          The Company Parties shall have paid in full or reimbursed all
reasonable and documented fees and expenses of the HPR Consenting Noteholders’
Advisors (the “HPR Consenting Noteholders’ Advisors’ Expenses”) incurred and
invoiced at least two (2) Business Days prior to the Agreement Effective Date
that were not previously paid by the Company Parties.

 

The Company Parties shall be provided signature pages of the Consenting
Stakeholders in unredacted form; provided, that the Company Parties and counsel
to the Company Parties shall not make any public disclosure of any kind that
would disclose either: (i) the holdings of any Consenting Stakeholders
(including the signature pages hereto, which shall not be publicly disclosed or
filed) or (ii) the identity of any Consenting Stakeholder, in each case without
the prior written consent of such Consenting Stakeholder or the order of a
Bankruptcy Court or other court with competent jurisdiction.

 

Section 3.             Definitive Documents.

 

3.01.       The Definitive Documents governing the Restructuring Transactions
shall include this Agreement, the exhibits hereto, and all other agreements,
instruments, pleadings, orders, forms, questionnaires and other documents
(including all exhibits, schedules, supplements, appendices, annexes,
instructions and attachments thereto) that are utilized to implement or
effectuate, or that otherwise relate to, the Restructuring Transactions,
including each of the following:

 

(a)           the Merger Agreement;

 

(b)           the Disclosure Statement / Registration Statement(s);

 



12

 

 

 

(c)            the New Take Back Notes Indenture (including the New Take Back
Notes);

 

(d)            the Governance Documents;

 

(e)            the Registration Rights Agreement;

 

(f)            the Plan;

 

(g)            in connection with an implementation of the Restructuring
Transactions through the Out-of-Court Restructuring:

 

(i)            the Out-of-Court Release;

 

(ii)           if applicable, the HPR RBL Amendment or HPR RBL Payoff Letter;

 

(h)            in connection with a potential implementation of the
Restructuring Transactions through the In-Court Restructuring:

 

(i)            the First Day Pleadings and all orders sought pursuant thereto;

 

(ii)           the Plan Supplement;

 

(iii)          if applicable, the interim and final orders of the Bankruptcy
Court setting forth the terms of use of cash collateral;

 

(iv)          the Confirmation Order; and

 

(v)           the Disclosure Statement Order.

 

3.02.         The Definitive Documents not executed or in a form attached to
this Agreement as of the Execution Date remain subject to negotiation among the
Parties and completion. Upon completion, the Definitive Documents and every
other document, deed, agreement, filing, notification, letter or instrument
related to the Restructuring Transactions, and any Definitive Document in a form
attached to this Agreement (including the Plan) proposed to be amended, modified
or supplemented after the Agreement Effective Date, shall contain terms,
conditions, representations, warranties, and covenants consistent with the terms
of this Agreement and the applicable terms of the Merger Agreement, the Plan,
and the Description of New Take Back Notes as they may be modified, amended, or
supplemented in accordance with Section 13, and, in the case of the Merger
Agreement, in accordance with the terms thereof, provided, however, that no
amendment, modification or supplement proposed or sought to be implemented in
regard to any of the Definitive Documents in accordance with the terms of the
Merger Agreement shall abrogate or change the rights of the Parties to this
Agreement regarding their consent to or acceptance of any Definitive Documents
as provided in this Agreement. Further, except as otherwise set forth herein,
those Definitive Documents not executed or in a form attached to this Agreement
as of the Execution Date shall be in form and substance reasonably acceptable to
the Company Parties and the Required HPR Consenting Noteholders; provided
further that the Out-of-Court Release shall be in form and substance reasonably
acceptable to the Company Parties and the Required Consenting Stakeholders, and
the Governance Documents and the New Take Back Notes Indenture shall be in form
and substance acceptable to the Required HPR Consenting Noteholders and
reasonably acceptable to the Company Parties.

 



13

 

 

3.03.         In connection with determining whether any New Financing is
reasonably acceptable to the Company pursuant to Section 6.21 of the Merger
Agreement, the Company shall consult with the Required HPR Consenting
Noteholders and the Company shall not determine, or inform BCEI, that any such
New Financing is acceptable without the consent of the Required HPR Consenting
Noteholders (which consent shall not be unreasonably withheld or delayed).

 

Section 4.              Commitments of the Consenting Stakeholders.

 

4.01.         General Commitments, Forbearances, and Waivers.

 

(a)            During the Agreement Effective Period, each Consenting
Stakeholder, as applicable, severally, and not jointly, agrees, in respect of
all of its Company Claims/Interests, to:

 

(i)            with respect to each HPR Consenting Noteholder, following the
launch of the Exchange Offer, unless the Exchange Offer shall have been
terminated, validly tender all of its Notes in the Exchange Offer and not
withdraw any such tender;

 

(ii)           with respect to each HPR Consenting Shareholder, vote at any
meeting (whether annual or special and whether or not an adjourned or postponed
meeting), however called, of the stockholders of the Company, appear at such
meeting or otherwise cause the Covered Equity Interests to be counted as present
thereat for purpose of establishing a quorum and vote, or cause to be voted at
such meeting, all HPR Existing Interests;

 

A.            in favor of adoption of the Merger Agreement and approving any
other matters necessary for the consummation of the transactions contemplated by
the Merger Agreement, including the Merger and the Restructuring Transactions,
and not withdraw any such vote; and

 

B.            against (i) any Alternative Restructuring Proposal or any other
transaction, proposal, agreement or action made in opposition to adoption of the
Merger Agreement or in competition or inconsistent with the Merger and
Restructuring Transactions or matters contemplated by the Merger Agreement and
(ii) any action that could reasonably be expected to impede, interfere with,
delay, discourage, postpone or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement or this Agreement or any
transaction that results in a breach in any material respect of any covenant,
representation or warranty or other obligation or agreement of the Company or
any of its Subsidiaries under the Merger Agreement;

 

(iii)          support the Restructuring Transactions, including the Merger, and
vote or consent, to the extent applicable, all Company Claims/Interests owned or
held by such Consenting Stakeholder and exercise any powers or rights available
to it (including in any Shareholders’ or creditors’ meeting or in any process
requiring voting or approval to which they are legally entitled to participate),
in each case in favor of any matter requiring approval to the extent necessary
to implement the Restructuring Transactions;

 



14

 

 

(iv)          use commercially reasonable efforts to cooperate with and assist
the Company Parties in response to a reasonable request they may make to such
Consenting Stakeholder in seeking to obtain additional support for the
Restructuring Transactions from the Company Parties’ other stakeholders (it
being understood and agreed by the Parties that if such commercially reasonable
efforts of such Consenting Stakeholder are in fact employed but prove
unsuccessful, such result may not be used by the Company Parties in any respect
under Section 12.02);

 

(v)          with respect to HPR Consenting Noteholders, give any notice, order,
instruction, or direction to the applicable Agents/Trustees necessary to give
effect to the Restructuring Transactions as of the Effective Date;

 

(vi)          negotiate in good faith the material terms of the HPR RBL
Amendment or the HPR RBL Payoff Letter, as applicable, with a goal of reaching
agreement thereon with the HPR RBL Lenders prior to the commencement of the
Exchange Offer and the solicitation with respect to the Plan;

 

(vii)         negotiate in good faith the Definitive Documents and use
commercially reasonable efforts to execute and deliver, effective as of the
Effective Date, the Definitive Documents to which such Consenting Stakeholder
will be a party; and

 

(viii)       if the Out-of-Court Restructuring is to be consummated, execute and
deliver, effective as of the Effective Date, the Out-of-Court Release.

 

(b)            During the Agreement Effective Period, each Consenting
Stakeholder, as applicable, severally, and not jointly, agrees, in respect of
all of its Company Claims/Interests, that it shall not directly or indirectly:

 

(i)            object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions;

 

(ii)           propose, file, support, or vote for, as applicable, any
Alternative Restructuring Proposal;

 

(iii)          file any motion, objection, pleading, or other document with the
Bankruptcy Court (if the Restructuring Transactions are to be implemented
through the In-Court Restructuring) or any other court (including any
modifications or amendments thereof) that, in whole or in part, is not
consistent in all material respects with this Agreement and the Plan;

 

(iv)          initiate, or have initiated on its behalf, any litigation or
proceeding of any kind with respect to the Chapter 11 Cases, if applicable, this
Agreement, or the Restructuring Transactions against the Company Parties or the
other Parties, other than to enforce this Agreement or any Definitive Document
or as otherwise permitted under this Agreement;

 

(v)          exercise, or direct any other Person to exercise, any right or
remedy for the enforcement, collection, or recovery against any of the Company
Parties of any Company Claims/Interests; or

 



15

 

 

(vi)          object to, delay, impede, or take any other action to interfere
with the Company Parties' ownership and possession of their assets, wherever
located, or, if the Restructuring Transactions are to be implemented through the
In-Court Restructuring, interfere with the automatic stay arising under
section 362 of the Bankruptcy Code; provided, however, that a Consenting
Stakeholder may take such actions as are described in clauses (iii) – (v),
above, solely to the extent necessary to preserve the validity, existence or
priority of Company Claims/Interests owned or held by such Consenting
Stakeholder.

 

4.02.         Commitments with Respect to Chapter 11 Cases.

 

(a)            During the Agreement Effective Period, in connection with a
potential implementation of the Restructuring Transactions through the In-Court
Restructuring, each Consenting Stakeholder that is entitled to vote to accept or
reject the Plan pursuant to its terms, severally, and not jointly, agrees that
it shall, subject to receipt by such Consenting Stakeholder of the Disclosure
Statement / Registration Statement(s) and any other Solicitation Materials:

 

(i)            vote each of its Company Claims/Interests to accept the Plan, and
not attempt to opt out of any releases thereunder, by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan and its actual receipt of the
Disclosure Statement / Registration Statement(s) and any other Solicitation
Materials and the ballot;

 

(ii)           to the extent it is permitted to elect whether to opt out of any
releases set forth in the Plan, elect not to opt out of such releases by timely
delivering its duly executed and completed ballot(s) indicating such election;
and

 

(iii)          not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses
(i) and (ii) above; provided that nothing in this Agreement shall prevent any
Party from withholding, amending, or revoking (or causing the same) its timely
consent or vote with respect to the Plan if this Agreement has been terminated
in accordance with its terms with respect to such Party.

 

(b)            During the Agreement Effective Period, each Consenting
Stakeholder, in respect of each of its Company Claims/Interests, severally, and
not jointly, will support, and will not directly or indirectly object to, delay,
impede, or take any other action to interfere with any motion or other pleading
or document filed by a Company Party in the Bankruptcy Court that is consistent
with this Agreement.

 



16

 

 

Section 5.              Additional Provisions Regarding the Consenting
Stakeholders' Commitments. Notwithstanding anything contained in this Agreement,
nothing in this Agreement shall: (a) subject to any applicable Confidentiality
Agreement, affect the ability of any Consenting Stakeholder to consult with any
other Consenting Stakeholder, the Company Parties, or, if applicable, any other
party in interest in the Chapter 11 Cases (including any official committee and
the United States Trustee); (b) impair or waive the rights of any Consenting
Stakeholder to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; (c) prevent any Consenting
Stakeholder from enforcing this Agreement or contesting whether any matter,
fact, or thing is a breach of, or is inconsistent with, this Agreement; (d) if
applicable, limit the rights of a Consenting Stakeholder under the Chapter 11
Cases, including appearing as a party in interest in any matter to be
adjudicated in order to be heard concerning any matter arising in the Chapter 11
Cases, in each case, so long as the exercise of any such right is not
inconsistent with such Consenting Stakeholder’s obligations hereunder; (e) limit
the ability of a Consenting Stakeholder to purchase, sell or enter into any
transactions regarding the Company Claims/Interests, subject to the terms
hereof; (f) except as and to the extent explicitly set forth herein, constitute
a waiver or amendment of any term or provision of (i) the 7% Notes Indenture or
the 8.75% Notes Indenture (except with respect to those certain indenture
amendments and the notes waivers pertaining to the change-in-control put
contemplated in furtherance of the Restructuring Transactions), and (ii) the
charter, articles or certificate of incorporation (as applicable), bylaws and
other organizational, constituent or governance documents of the Company
Parties, or (g) except as and to the extent explicitly set forth herein, require
any Consenting Stakeholder to incur, assume, become liable in respect of or
suffer to exist any expenses, liabilities or other obligations, or agree to or
become bound by any commitments, undertakings, concessions, indemnities or other
arrangements that could result in expenses, liabilities or other obligations to
such Consenting Stakeholder, and any such action or inaction pursuant to this
Section 5 shall not be deemed to constitute a breach of this Agreement.
Notwithstanding anything to the contrary herein, if a board member that has been
appointed by a HPR Consenting Shareholder exercises its rights as a board member
under Section 7.01 hereof, such exercise shall not be deemed a breach of any
performance obligation due by such HPR Consenting Shareholder hereunder.
Notwithstanding anything to the contrary herein (including, without limitation,
in Section 4 of this Agreement), to the extent the Company complies with its
obligations under Section 6.3 of the Merger Agreement and participates in
discussions or negotiations with a Person regarding a Company Competing
Proposal, each HPR Consenting Noteholder and/or any of its Representatives may
engage in discussions or negotiations with such Person to the extent that the
Company can act under Section 6.3 of the Merger Agreement.

 

Section 6.              Commitments of the Company Parties.

 

6.01.        Affirmative Commitments. Subject in all respects to Section 7,
during the Agreement Effective Period, the Company Parties agree to:

 

(a)            support, act in good faith, and take all actions reasonably
necessary, or desirable, or reasonably requested by the Required HPR Consenting
Noteholders, to implement and consummate the Restructuring Transactions as
contemplated by this Agreement, including, but not limited to, (1) launching the
Exchange Offer and commencing solicitation of the Plan on a dual track basis;
(2) consummate the Restructuring Transactions through the Out-of-Court
Restructuring (including using commercially reasonable efforts to satisfy the
conditions to the Exchange Offer and the Out-of-Court Restructuring), (3) to the
extent the Requisite Company Shareholder Vote has not been obtained or the
Consent Threshold or other conditions of the Exchange Offer or the Out-of-Court
Restructuring have not been satisfied so as to permit consummation of the
Out-of-Court Restructuring prior to the Out-of-Court Restructuring Outside Date
(as set forth on Schedule 1 hereto), promptly commencing the Chapter 11 Cases in
order to implement the Plan; and (4) in the event the Chapter 11 Cases are
commenced, obtaining the Bankruptcy Court’s approval of the Definitive Documents
(as applicable), the solicitation of the Plan by means of the Disclosure
Statement and related Solicitation Materials, confirmation of the Plan, and the
consummation of the Restructuring Transactions pursuant to the Plan, in each
case, in accordance with the applicable Milestones set forth on Schedule 1
hereto;

 



17

 

 

(b)            to the extent any legal or structural impediment arises that
would prevent, hinder, or delay the consummation of the Restructuring
Transactions contemplated herein, take all steps necessary, or reasonably
requested by the Required HPR Consenting Noteholders, to address any such
impediment, including, if the Restructuring Transactions are implemented through
the In-Court Restructuring, (1) timely filing a formal objection to any motion
filed with the Bankruptcy Court by any Person seeking the entry of an order
(A) directing the appointment of an examiner with expanded powers or a trustee,
(B) converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, (C) dismissing the Chapter 11 Cases, or (D) for relief that
(x) is inconsistent with this Agreement, the Merger Agreement, or the Plan in
any material respect, or (y) would, or would reasonably be expected to,
frustrate the purposes of this Agreement, including by preventing the
consummation of the Restructuring Transactions; (2) timely filing a formal
objection to any motion filed with the Bankruptcy Court by any Person seeking
the entry of an order modifying or terminating any Debtor’s exclusive right to
file and/or solicit acceptances of a plan of reorganization; (3) timely filing a
formal objection to any motion, application or proceeding filed with the
Bankruptcy Court seeking standing to pursue claims or causes of action of the
Debtors against any Consenting Stakeholder or any director, manager, officer or
employee of, or lender to, or any consultant or advisor that is retained or
engaged by, any of the Consenting Stakeholders; (4) timely filing a formal
objection to any motion, application or proceeding challenging the issuance of
the New Take Back Notes or the solicitation or consummation of those certain
indenture amendments and the notes waivers pertaining to the change-in-control
put contemplated in furtherance of the Restructuring Transactions; and
(5) timely filing a formal written response in opposition to any objection filed
with the Bankruptcy Court by any Person with respect to the Definitive Documents
(or motion filed by such Person that seeks to interfere with the Definitive
Documents);

 

(c)            negotiate in good faith and use commercially reasonable efforts
to execute, deliver, perform its obligations under, and consummate the
transactions contemplated by, this Agreement and the Definitive Documents;

 

(d)            use commercially reasonable efforts to seek additional support
for the Restructuring Transactions from their other material stakeholders to the
extent reasonably prudent;

 

(e)            promptly notify counsel to the Consenting Stakeholders in writing
(email being sufficient) of (1) the initiation, institution or commencement of
any proceeding by a Governmental Entity or other Person against any of the
Company Parties challenging the validity of the transactions contemplated by
this Agreement or any other Definitive Document or seeking to enjoin, restrain
or prohibit this Agreement or any other Definitive Document or the consummation
of the transactions contemplated hereby or thereby, (2) any breach by any of the
Company Parties in any respect of any of its obligations, representations,
warranties or covenants set forth in this Agreement, (3) the happening or
existence of any event that shall have made any of the conditions precedent to
any Party’s obligations set forth in (or to be set forth in) any of the
Definitive Documents, including the Requisite Company Shareholder Vote, the
conditions to consummation of the Exchange Offer, including the Consent
Threshold, and other conditions precedent set forth in this Agreement and in the
Merger Agreement, if applicable, to the consummation of the Merger, the Exchange
Offer, or the Restructuring Transactions, incapable of being satisfied so as to
permit consummation of the Restructuring Transactions prior to the Out-of-Court
Restructuring Outside Date or the In-Court Restructuring Outside Date, as
applicable, (4) the occurrence of a Termination Event, and/or (5) the receipt of
notice from any Governmental Entity or other Person alleging that the consent of
such Person is or may be required under any Organizational Document, material
contract, permit, Law or otherwise in connection with the consummation of any
part of the Restructuring Transactions;

 



18

 

 

(f)            maintain the good standing and legal existence of each Company
Party under the Laws of the state or jurisdiction in which it is incorporated,
organized or formed, except to the extent that the Restructuring Transactions
are to be implemented through the In-Court Restructuring and any failure to
maintain such Company Party’s good standing arises solely as a result of the
filing of the Chapter 11 Cases;

 

(g)            conduct their businesses and operations in the ordinary course in
a manner that is consistent with past practices and in compliance with Law;
provided, however, that if any Company Party reasonably determines in good faith
that the operation of its business in the ordinary course is not advisable due
to possible health and safety concerns related to COVID-19, such determination
and any actions taken or not taken as a result of such determination that are
outside the ordinary course of its business and inconsistent with its past
practices shall not be a breach of this Section 6.01(g) (but such Company Party
shall promptly inform the HPR Consenting Noteholders’ Advisors of any such
determination);

 

(h)            provide prompt responses, whether by directing the Company
Parties’ advisors to respond or otherwise, to reasonable diligence requests from
HPR Consenting Noteholders’ Advisors for purposes of HPR Consenting Noteholders’
due diligence investigation in respect of the assets, liabilities, operations,
businesses, finances, strategies, prospects and affairs of the Company Parties;
provided, that this Section 6.01(h) shall not impose any obligation on the
Company to issue any “cleansing letter” or otherwise publicly disclose material
non-public information in connection with this Agreement; provided, further,
that notwithstanding anything to the contrary herein, to the extent a Company
Party and another Party have entered into a Confidentiality Agreement, the terms
of such Confidentiality Agreement shall continue to apply and remain in full
force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such Confidentiality
Agreements;

 

(i)             provide, and direct their employees, officers, advisors, and
other representatives to provide, to each of the HPR Consenting Noteholders and
their respective legal and financial advisors: (i) reasonable access to the
Company Parties’ books and records during normal business hours on reasonable
advance notice to the Company Parties’ representatives and without disruption to
the operation of the Company Parties’ business; (ii) reasonable access to the
management and advisors of the Company Parties on reasonable advance notice to
such persons and without disruption to the operation of the Company Parties’
business, and (iii) such other information as reasonably requested by the HPR
Consenting Noteholders and their respective legal and financial advisors;
provided, however, notwithstanding the foregoing, in no circumstances shall a
Company Party or its employees, officers, advisors, and other representatives be
required to disclose or provide access to any information that would
(x) adversely impact any attorney-client or similar privileges, (y) contravene
any Applicable Law, including privacy laws, or (z) breach any confidentiality
obligations due and owing to any party;

 

(j)             use commercially reasonable efforts to obtain any and all
required regulatory and/or third-party approvals for the Restructuring
Transactions;

 



19

 

 

(k)            in the event of the In-Court Restructuring, provide draft copies
of all material and substantive motions, documents and other pleadings to be
filed in the Chapter 11 Cases, including, without limitation, the First Day
Pleadings, to counsel to the HPR Consenting Noteholders as soon as reasonably
practicable, but in no even less than two (2) Business Days prior to the date
when the Company Parties plan to file such documents and, without limiting any
approval rights set forth in this Agreement, consult in good faith with counsel
to the HPR Consenting Noteholders regarding the form and substance of any such
proposed filing. Notwithstanding the foregoing, in the event that two
(2) Business Days’ notice is not reasonably practicable under the circumstances,
the Company Parties shall provide draft copies of any such motions, documents,
or other pleadings to counsel to the HPR Consenting Noteholders as soon as
otherwise reasonably practicable before the date when the Company Parties intend
to file any such motion, documents, or other pleading;

 

(l)             promptly pay the HPR Consenting Noteholders’ Advisors’ Expenses
and (i) in the event of the In-Court Restructuring, pay all remaining
outstanding HPR Consenting Noteholders’ Advisors’ Expenses at least one (1) day
prior to the Petition Date, and (ii) pay all remaining outstanding HPR
Consenting Noteholders’ Advisors’ Expenses at least one (1) Business Day prior
to the Effective Date; and

 

(m)            negotiate in good faith the material terms of the HPR RBL
Amendment or the HPR RBL Payoff Letter, as applicable, and any related documents
and instruments (including in regard to or in connection with any indebtedness
incurred or to be incurred, including by BCEI, in any refinancing of the
indebtedness under the HPR RBL Credit Agreement) with a goal of reaching
agreement thereon with the HPR RBL Lenders prior to the commencement of the
Exchange Offer and the solicitation with respect to the Plan, and provide
counsel to the Consenting HPR Noteholders with regular updates as to the status
and progress (on not less than a weekly basis or more frequently as
circumstances may require) of such negotiations together with current drafts of
the HPR RBL Amendment or the HPR RBL Payoff Letter, as applicable, and any
related documents and instruments (including in regard to or in connection with
any indebtedness incurred or to be incurred, including by BCEI, in any
refinancing of the indebtedness under the HPR RBL Credit Agreement) as such
documents and instruments are being negotiated.

 

6.02.         Negative Commitments. Subject in all respects to Section 7, and
except pursuant to consummation of the Restructuring Transactions, during the
Agreement Effective Period, each of the Company Parties shall not, without the
prior written consent of the affected Required Consenting Stakeholder, directly
or indirectly:

 

(a)            object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions;

 

(b)            take any action that is inconsistent in any material respect
with, or is intended to frustrate or impede approval, implementation and
consummation of, the Restructuring Transactions as contemplated in this
Agreement;

 



20

 

 

(c)            waive, amend or modify any of the Definitive Documents, or, if
applicable, file with the Bankruptcy Court a pleading seeking to waive, amend or
modify any term or condition of any of the Definitive Documents, which waiver,
amendment, modification or filing contains any provision that is not consistent
in all material respects with this Agreement, the Merger Agreement, and the
Plan, as applicable;

 

(d)            in connection with an implementation or potential implementation
of the Restructuring Transactions through the In-Court Restructuring, assert, or
support any assertion by any Person, that, in order to act on the provisions of
Section 12, the Consenting Stakeholders shall be required to obtain relief from
the automatic stay from the Bankruptcy Court (and each of the Company Parties
hereby waives, to the greatest extent possible, the applicability of the
automatic stay to the giving of any notice of termination in accordance with
Section 12); and

 

(e)            if the Restructuring Transactions are to be implemented through
the In-Court Restructuring, file any motion, pleading, or Definitive Documents
with the Bankruptcy Court or any other court (including any modifications or
amendments thereof) that, in whole or in part, is not materially consistent with
this Agreement.

 

Section 7.              Additional Provisions Regarding Company Parties’
Commitments.

 

7.01.        Notwithstanding anything to the contrary in this Agreement, nothing
in this Agreement shall require a Company Party or the board of directors, board
of managers, or similar governing body of a Company Party, after consulting with
outside counsel, to take any action or to refrain from taking any action with
respect to the Restructuring Transactions to the extent taking or failing to
take such action would be inconsistent with applicable Law or its fiduciary
obligations under applicable Law, and any such action or inaction pursuant to
this Section 7.01 shall not be deemed to constitute a breach of this Agreement.
The Company Parties shall give prompt written notice to the Consenting
Stakeholders of any determination in accordance with this Section 7.01 to take
or refrain from taking any action. This Section 7.01 shall not impede any
Party’s right to terminate this Agreement pursuant to Section 12 hereof,
including on account of any action or inaction any Company Party or a governing
body of such Company Party may take pursuant to this Section 7.01.

 

7.02.         Notwithstanding anything to the contrary in this Agreement (but
subject to Section 7.01), each Company Party and its respective directors,
officers, employees, investment bankers, attorneys, accountants, consultants,
and other advisors or representatives shall have the right to consider, respond
to, and facilitate Alternative Restructuring Proposals. If any Company Party
receives an Alternative Restructuring Proposal with respect to which such
Company Party then elects to engage in substantive negotiations with the party
making such proposal regarding the terms of such proposal, then such Company
Party shall (A) within one (1) Business Day of such engagement, notify counsel
to the HPR Consenting Noteholders of the existence of such negotiations (but not
the material terms thereof, the identity of the parties involved, any action
taken or proposed to be taken by the Company Parties in response thereto, or any
other details of the Alternative Transaction Proposal, unless otherwise agreed
to by the Company Parties and the party making such proposal); (B) provide
counsel to the HPR Consenting Noteholders with regular updates as to the status
and progress of such negotiations; and (C) respond promptly to reasonable
information requests and questions from counsel to the HPR Consenting
Noteholders with respect to the Alternative Restructuring Proposal (but not the
items carved out from subpart (A) hereof, unless otherwise agreed to by the
Company Parties and the party making such proposal).

 



21

 

 

7.03.         Nothing in this Agreement shall: (a) impair or waive the rights of
any Company Party to assert or raise any objection permitted under this
Agreement in connection with the Restructuring Transactions; (b) prevent any
Company Party from enforcing this Agreement or contesting whether any matter,
fact, or thing is a breach of, or is inconsistent with, this Agreement; or
(c) be construed as a waiver of HPR Consenting Noteholders’ rights, if any, to
challenge any action or inaction any Company Party or a governing body of such
Company Party may take pursuant to Section 7.01. For the avoidance of doubt,
nothing in subpart (c) of the foregoing sentence shall be construed to confer
any standing or incremental rights or remedies to or for the benefit of such HPR
Consenting Noteholders.

 

7.04.         No Company Party shall amend, or grant any waiver with respect to,
the Merger Agreement (a) in a manner that decreases the amount or changes the
form of consideration payable to the HPR Consenting Noteholders without the
prior written consent of the Required HPR Consenting Noteholders, or (b) that
would otherwise have an adverse effect on the HPR Consenting Noteholders or
their interests in the Restructuring Transactions, or reasonably be expected to
delay or cause the Effective Time (as defined in the Merger Agreement) not to
occur, without the prior written consent of the Required HPR Consenting
Noteholders, such consent not to be unreasonably withheld or delayed.

 

Section 8.               Transfer of Interests and Securities.

 

8.01.         During the Agreement Effective Period, except pursuant to the
consummation of the Restructuring Transactions, no Consenting Stakeholder shall
(a) Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 under the Exchange Act) in any Company Claims/Interests to any
affiliated or unaffiliated party, including any party in which it may hold a
direct or indirect beneficial interest or (b) deposit any Company
Claims/Interests into a voting trust or enter into a voting agreement (other
than this Agreement) or arrangement with respect to such Company
Claims/Interests or grant any proxy or power of attorney with respect thereto,
unless, in the case of clause (a), either (i) the transferee executes and
delivers to counsel to the Company Parties and counsel to the Consenting
Stakeholders, at or before the time of the proposed Transfer, a Transfer
Agreement or (ii) the transferee is a Consenting Stakeholder and the transferee
provides notice of such Transfer (including the amount and type of Company
Claims/Interests Transferred) to counsel to the Company Parties and counsel to
the Consenting Stakeholders at or before the time of the proposed Transfer.

 

8.02.         Upon compliance with the requirements of Section 8.01, the
transferee shall be deemed a Consenting Stakeholder, as applicable, and the
transferor shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of the rights and obligations in
respect of such transferred Company Claims/Interests. Any Transfer in violation
of Section 8.01 shall be void ab initio.

 

8.03.         This Agreement shall in no way be construed to preclude the
Consenting Stakeholders from acquiring additional Company Claims/Interests;
provided, however, that (a) such additional Company Claims/Interests shall
automatically and immediately upon acquisition by a Consenting Stakeholder be
deemed subject to the terms of this Agreement (regardless of when or whether
notice of such acquisition is given to counsel to the Company Parties or counsel
to the Consenting Stakeholders), and (b) such Consenting Stakeholder must
provide notice of such acquisition (including the amount and type of Company
Claims/Interests acquired) to counsel to the Company Parties and counsel to the
Consenting Stakeholders within five (5) Business Days of such acquisition.

 



22

 

 

8.04.         This Section 8 shall not impose any obligation on any Company
Party to issue any “cleansing letter” or otherwise publicly disclose information
for the purpose of enabling a Consenting Stakeholder to Transfer any of its
Company Claims/Interests. Notwithstanding anything to the contrary herein, to
the extent a Company Party and another Party have entered into a Confidentiality
Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement
does not supersede any rights or obligations otherwise arising under such
Confidentiality Agreements.

 

8.05.         Notwithstanding Section 8.01, a Consenting Stakeholder may
Transfer any Company Claims/Interests to (a) an Entity that is an Affiliate,
affiliated fund, or affiliated entity with a common investment advisor, which
Entity shall automatically be bound by this Agreement upon Transfer of such
Company Claims/Interests and (b) a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Company Claims/Interests shall not be required to execute
and deliver a Transfer Agreement in respect of such Company Claims/Interests if
(i) such Qualified Marketmaker subsequently transfers such Company
Claims/Interests (by purchase, sale assignment, participation, or otherwise)
within fifteen (15) Business Days of its acquisition to a transferee that is an
entity that is not an affiliate, affiliated fund, or affiliated entity with a
common investment advisor; (ii) the transferee otherwise is a permitted
transferee under Section 8.01; and (iii) the Transfer otherwise is a permitted
transfer under Section 8.01. To the extent that a Consenting Stakeholder is
acting in its capacity as a Qualified Marketmaker, it may Transfer (by purchase,
sale, assignment, participation, or otherwise) any right, title or interests in
Company Claims/Interests that the Qualified Marketmaker acquires from a holder
of the Company Claims/Interests who is not a Consenting Stakeholder without the
requirement that the transferee be a Permitted Transferee.

 

8.06.         Notwithstanding anything to the contrary in this Section 8, the
restrictions on Transfer set forth in this Section 8 shall not apply to the
grant of any Liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which Lien or encumbrance is released upon the
Transfer of such claims and interests.

 

Section 9.              Representations and Warranties of Consenting
Stakeholders. Each Consenting Stakeholder severally, and not jointly, represents
and warrants that the following statements are and will be true and correct, as
of the date such Consenting Stakeholder executes and delivers this Agreement, a
Joinder or a Transfer Agreement, as applicable, as of the Agreement Effective
Date and as of the Effective Date:

 

(a)            it (i) is the beneficial or record owner of the face amount of
the Company Claims/Interests or is the nominee, investment manager, or advisor
for beneficial holders of the Company Claims/Interests reflected in such
Consenting Stakeholder’s signature page to this Agreement, a Joinder or a
Transfer Agreement, as applicable (subject to any Transfer by such Consenting
Stakeholder made after the Agreement Effective Date that is described in a
notice delivered pursuant to Section 8.01) and (ii) having made reasonable
inquiry, is not the beneficial owner or record owner of any Company
Claims/Interests other than those reflected in such Consenting Stakeholder’s
signature page to this Agreement, a Joinder or a Transfer Agreement, as
applicable (subject to any Transfer to such Consenting Stakeholder made after
the Agreement Effective Date that is described in a notice delivered pursuant to
Section 8.01);

 



23

 

 

(b)            it has the full power and authority to tender, act on behalf of,
vote and consent to matters concerning, such Company Claims/Interests as
contemplated by this Agreement and to perform its obligations hereunder;

 

(c)            such Company Claims/Interests are free and clear of any pledge,
lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition,
transfer, or encumbrances of any kind, that would adversely affect in any way
such Consenting Stakeholder’s ability to perform any of its obligations under
this Agreement at the time such obligations are required to be performed;

 

(d)           with respect to holders of Company Claims/Interests, (i) it is
either (A) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (B) not a U.S. person (as defined in Regulation S of the
Securities Act), or (C) an “accredited investor” (as defined in by Rule 501 of
the Exchange Act), and (ii) any securities acquired by the Consenting
Stakeholder in connection with the Restructuring Transactions will have been
acquired for investment and not with a view to distribution or resale in
violation of the Securities Act; and

 

(e)            to the knowledge of such Consenting Stakeholder, there is no
Proceeding (as defined in the Merger Agreement) pending against, or threatened
in writing against such Consenting Stakeholder that would prevent the
performance by such Consenting Stakeholder of its obligations under this
Agreement or the consummation by such Consenting Stakeholder of the transactions
contemplated hereby or by the Merger Agreement or the Plan on a timely basis.

 

Section 10.            Representations and Warranties of Company Parties. Each
of the Company Parties severally, and not jointly, represents and warrants that,
as of the date hereof and as of the Agreement Effective Date:

 

(a)            each such Party believes that entry into this Agreement is
consistent with the exercise of such Party’s fiduciary duties; and

 

(b)            such Parties and their respective professionals are not
encouraging or soliciting any offers or indications of interest for an
Alternative Restructuring Proposal with any party and have not encouraged or
solicited any such Alternative Restructuring Proposal with any party within one
week of the date hereof, except as disclosed to all Parties.

 

Section 11.            Mutual Representations, Warranties, and Covenants. Each
of the Parties, severally, and not jointly, represents, warrants, and covenants
to each other Party, as of the date such Party executes and delivers this
Agreement, a Joinder or a Transfer Agreement, as applicable, and as of the
Effective Date:

 



24

 

 

(a)            it is validly existing and in good standing under the Laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable Laws relating to or limiting
creditors' rights generally or by equitable principles relating to
enforceability;

 

(b)            except as expressly provided in this Agreement, the Merger
Agreement, the Plan, and the Bankruptcy Code, if applicable, no consent or
approval is required by any other Person in order for it to effectuate the
Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement;

 

(c)            the entry into and performance by it of, and the transactions
contemplated by, this Agreement, and the Merger Agreement, do not, and will not,
conflict in any material respect with any Law or regulation applicable to it or
with any of its Organizational Documents;

 

(d)            except as expressly provided in this Agreement, it has (or will
have, at the relevant time) all requisite corporate or other power and authority
to enter into, execute, and deliver this Agreement and to effectuate the
Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement; and

 

(e)            except as expressly provided by this Agreement, it is not party
to any restructuring or similar agreements or arrangements with the other
Parties to this Agreement that have not been disclosed to all Parties to this
Agreement.

 

Section 12.            Termination Events.

 

12.01.       Consenting Stakeholder Termination Events.  This Agreement may be
terminated (i) with respect to HPR Consenting Noteholders, by the Required HPR
Consenting Noteholders, and (ii) with respect to HPR Consenting Shareholders, by
the Required HPR Consenting Shareholders, in each case by the delivery to
counsel to the Company Parties and the other Consenting Stakeholders of a
written notice in accordance with Section 14.10 hereof, upon and at any time
after the occurrence of any of the following events (each, a “Consenting
Stakeholder Termination Event”) (unless waived in writing by, respectively, the
Required HPR Consenting Noteholders or the Required HPR Consenting Shareholders,
as applicable):

 

(a)            the termination of this Agreement by any of the Company Parties;

 

(b)            as to the Required HPR Consenting Noteholders and the Required
HPR Consenting Shareholders, the Company publicly announces, or communicates in
writing to any other Party, its intention not to support or pursue the
Restructuring Transactions;

 

(c)            any Company Party or the board of directors of any Company Party
takes or refrains from taking any action in any respect on the basis of a
determination made pursuant to Section 7.01 by the board of directors
recommending not to support or pursue the Restructuring Transactions absent
changes to the terms thereof;

 



25

 

 

(d)            the breach in any material respect by a Company Party of any of
the representations, warranties, or covenants of the Company Parties set forth
in this Agreement that remains uncured (if susceptible to cure) for eight
(8) Business Days after the Required HPR Consenting Noteholders or the Required
HPR Consenting Shareholders, as applicable, transmit a written notice in
accordance with Section 14.10 hereof detailing any such breach;

 

(e)            as to the Required HPR Consenting Noteholders, the breach in any
material respect by HPR Consenting Shareholders of any of the representations,
warranties, or covenants of HPR Consenting Shareholders set forth in this
Agreement, such that the non-breaching HPR Consenting Shareholders own or
control less than 46% in aggregate amount of all of the outstanding common stock
of the Company and such breach remains uncured for eight (8) Business Days after
the Required HPR Consenting Noteholders transmit a written notice in accordance
with Section 14.10 hereof detailing any such breach;

 

(f)            the termination of the Merger Agreement by any party thereto in
accordance with the terms thereof;

 

(g)            any of the Milestones set forth in Schedule 1 (as may have been
extended with the approval of the Required HPR Consenting Noteholders) is not
achieved, except where such Milestone has been waived or extended by the
Required HPR Consenting Noteholders; provided, that the right to terminate this
Agreement under this Section 12.01(g) shall not be available to a Consenting
Stakeholder if the failure of such Milestone to be achieved is caused by, or
results from, the breach by such Consenting Stakeholder of their covenants,
agreements or other obligations under this Agreement;

 

(h)            the issuance by any Governmental Entity, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for ten (10) Business Days
after the Required HPR Consenting Noteholders or the Required HPR Consenting
Shareholders, as applicable, transmit a written notice in accordance with
Section 14.10 hereof detailing any such issuance; provided, that this
termination right may not be exercised by any of HPR Consenting Noteholders or
HPR Consenting Shareholders, as applicable, that requested such ruling or order
in contravention of any obligation set out in this Agreement;

 

(i)             any Company Party (i) commences a voluntary case under the
Bankruptcy Code other than the Chapter 11 Cases; (ii) consents to the
appointment of, or taking possession by, a receiver, liquidator, assignee,
custodian, trustee or sequestrator (or similar official) of any Company Party or
the property or assets of any Company Party; (iii) seeks any arrangement,
adjustment, protection or relief of its debts other than the In-Court
Restructuring consistent with the terms of this Agreement and the Plan; or
(iv) makes any general assignment for the benefit of its creditors;

 

(j)             (i) the commencement of an involuntary case (other than
commenced by any of the Consenting Stakeholders) against any Company Party under
the Bankruptcy Code that is not dismissed or withdrawn within 45 days, or (ii) a
court of competent jurisdiction enters a ruling, judgment or order that
appoints, or that authorizes or permits the taking of possession by, a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or similar official)
of any Company Party;

 



26

 

 

 

(k)          the Effective Date has not occurred by the In-Court Restructuring
Outside Date, as applicable (as such date may have been extended in accordance
with the provisions of this Agreement); provided, however, that the right to
terminate this Agreement under this Section 12.01(k) shall not be available to a
Consenting Stakeholder if the failure of the Effective Date to have occurred by
the In-Court Restructuring Outside Date, as applicable, is caused by, or results
from, a breach by such Consenting Stakeholder of its covenants, agreements or
other obligations under this Agreement; or

 

(l)           if the Restructuring Transactions are to be implemented through
the In-Court Restructuring and:

 

(i)            the Bankruptcy Court enters an order denying confirmation of the
Plan;

 

(ii)           the Bankruptcy Court enters an order terminating the Company’s
exclusive right to file and/or solicit acceptances of a plan of reorganization;

 

(iii)          the Company Parties (1) withdraw the Plan, (2) publicly announce,
or communicate in writing to any other Party, their intention to withdraw the
Plan or not support the Plan, or (3) move to voluntarily dismiss any of the
Chapter 11 Cases;

 

(iv)          the Company Parties amend or modify, or file a pleading seeking
authority to amend or modify, any Definitive Document in a manner that is
inconsistent with this Agreement or publicly announce their intention to take
any such action;

 

(v)           the Company Parties (i) file any motion seeking to avoid,
disallow, subordinate, or recharacterize any Company Claims/Interests, lien, or
interest held by any Consenting Stakeholder or (ii) shall have supported any
application, adversary proceeding, or cause of action referred to in the
immediately preceding clause (i) filed by a third party, or consent to the
standing of any such third party to bring such application, adversary
proceeding, or cause of action;

 

(vi)          the entry of an order by the Bankruptcy Court, or the filing of a
motion or application by the Company Parties seeking an order (without the prior
written consent of the Required Consenting Stakeholders), (1) converting the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(2) appointing an examiner with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee in the Chapter
11 Cases, or (3) rejecting this Agreement;

 

(vii)         the Bankruptcy Court grants relief terminating or annulling the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard
to any assets with an aggregate fair market value in excess of $20 million of
the Company Parties; or

 

(viii)        after entry by the Bankruptcy Court of the Confirmation Order,
such order is reversed, stayed, dismissed, or vacated, in each case, in a manner
materially inconsistent with this Agreement without the written consent of the
Required HPR Consenting Noteholders.

 



27

 

 

12.02.     Company Party Termination Events.  The Company Parties may terminate
this Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 14.10 hereof upon and at any time after the occurrence
of any of the following events (each, a “Company Party Termination Event”):

 

(a)           the breach in any material respect by HPR Consenting Noteholders
of any of the representations, warranties, or covenants of the HPR Consenting
Noteholders set forth in this Agreement, such that the non-breaching HPR
Consenting Noteholders own or control less than 67.0% in aggregate principal
amount of all of the outstanding 7% Notes, or less than 67.0% in aggregate
principal amount of all of the outstanding 8.75% Notes, and such breach remains
uncured for eight (8) Business Days after the Company Parties transmit a written
notice in accordance with Section 14.10 hereof detailing any such breach;

 

(b)           the breach in any material respect by HPR Consenting Shareholder
of any of the representations, warranties, or covenants of HPR Consenting
Shareholder set forth in this Agreement, and such breach remains uncured for
eight (8) Business Days after the Company Parties transmit a written notice in
accordance with Section 14.10 hereof detailing any such breach;

 

(c)           the termination of this Agreement, with respect to HPR Consenting
Noteholders, or HPR Consenting Shareholders;

 

(d)           the board of directors of the Company determines, after consulting
with counsel, (i) that proceeding with any of the Restructuring Transactions
would be inconsistent with the exercise of its fiduciary duties or applicable
Law or (ii) in the exercise of its fiduciary duties, to enter into definitive
documentation with respect to an Alternative Restructuring Proposal;

 

(e)           the issuance by any Governmental Entity, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions, including the Merger, and (ii) remains in effect for
ten (10) Business Days after such terminating Company Party transmits a written
notice in accordance with Section 14.10 hereof detailing any such issuance;
provided, that this termination right shall not apply to or be exercised by any
of the Company Parties if it sought or requested such ruling or order in
contravention of any obligation or restriction set out in this; or

 

(f)            if the Restructuring Transactions are to be implemented through
the In-Court Restructuring, the Bankruptcy Court enters an order denying
confirmation of the Plan.

 

12.03.      Mutual Termination.  This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual written agreement among: (a) the
Required Consenting Stakeholders; and (b) the Company Parties.

 



28

 

 

12.04.      Effect of Termination.  Upon the occurrence of the Termination Date,
this Agreement shall be of no further force and effect and each Party shall be
released from its commitments, undertakings, and agreements under or related to
this Agreement and shall have the rights and remedies that it would have had,
had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to the Restructuring Transactions or otherwise,
that it would have been entitled to take had it not entered into this Agreement,
including with respect to any and all Claims or causes of action; provided,
however, that in no event shall any such termination relieve any Party from
(i) liability for its breach or non-performance of its obligations under this
Agreement prior to the Termination Date, (ii) obligations under this Agreement
which by their terms expressly survive termination of this Agreement, or
(iii) solely with regard to the Company Parties, obligations under the Merger
Agreement which, pursuant to the terms of the Merger Agreement, survive
termination of this Agreement, unless the Merger Agreement is otherwise
terminated by its terms.  If this Agreement is terminated in accordance with its
terms by the Required HPR Consenting Noteholders or HPR Consenting Shareholders
pursuant to this Section 12, prior to the Confirmation Order being entered by
the Bankruptcy Court in the event of the In-Court Restructuring, any and all
consents, votes or ballots of any HPR Consenting Noteholder or HPR Consenting
Shareholder shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring Transactions, this Agreement or
otherwise; provided, however, any Consenting Stakeholder withdrawing or changing
its vote pursuant to this Section 12 shall promptly provide written notice of
such withdrawal or change to each other Party to this Agreement and, if such
withdrawal or change occurs after the Petition Date, file notice of such
withdrawal with the Bankruptcy Court. Nothing in this Agreement shall be
construed as prohibiting a Company Party or any of the Consenting Stakeholders
from contesting whether any such termination is in accordance with its terms or
to seek (x) enforcement of any rights under this Agreement that arose or existed
before the Termination Date or (y) such other relief from the Bankruptcy Court
as the Company Parties determine in their sole discretion. Except as expressly
provided in this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict (a) any right of any Company Party or
the ability of any Company Party to protect and reserve its rights (including
rights under this Agreement), remedies, and interests, including its claims
against any Consenting Stakeholder, and (b) any right of any Consenting
Stakeholder, or the ability of any Consenting Stakeholder, to protect and
preserve its rights (including rights under this Agreement), remedies, and
interests, including its claims against any Company Party or Consenting
Stakeholder. No purported termination of this Agreement shall be effective under
this Section 12.04 or otherwise if the Party seeking to terminate this Agreement
is in material breach of this Agreement, except a termination pursuant to
Section 12.01(c). Nothing in this Section 12.04 shall restrict any Company
Party's right to terminate this Agreement in accordance with Section 12.02 (d).

 

Section 13.           Amendments and Waivers.

 

(a)           This Agreement may not be modified, amended, or supplemented, and
no condition or requirement of this Agreement may be waived, in any manner
except in accordance with this Section 13.

 

(b)          This Agreement may be modified, amended, or supplemented, or a
condition or requirement of this Agreement may be waived, in a writing signed:
(i) in the case of a waiver, by the Party against whom the waiver is to be
effective (it being understood that (w) the Required Consenting Stakeholders may
waive any obligation or requirement of the Company Parties under this Agreement,
(x) Required HPR Consenting Noteholders may waive any conditions to the
obligations of HPR Consenting Noteholders or any rights of HPR Consenting
Noteholders under this Agreement, and (y) Required HPR Consenting Shareholders
may waive any conditions to the obligations of HPR Consenting Shareholders or
any rights of HPR Consenting Shareholders under this Agreement, and (ii) in the
case of a modification, amendment or supplement, by the Required Consenting
Stakeholders (provided, for the avoidance of doubt, that all Consenting
Stakeholders shall be bound thereby) and the Company Parties; provided, however,
that (A) if the proposed modification, amendment, supplement or waiver adversely
affects any of the Company Claims/Interests held by a Consenting Stakeholder in
a manner that is different or disproportionate in any material respect from the
effect such modification, amendment, supplement or waiver has on the Company
Claims/Interests held by the Consenting Stakeholders, other than in proportion
to the amount of such Company Claims/Interests, then the consent of each such
affected Consenting Stakeholder shall also be required to effectuate such
modification, amendment, supplement or waiver, (B) if the proposed modification,
amendment, supplement or waiver adversely affects any of the Company
Claims/Interests held by HPR Consenting 7% Noteholder or HPR Consenting 8.75%
Noteholder, as applicable, in a manner that is different or disproportionate in
any material respect from the effect such modification, amendment, supplement or
waiver has on the Company Claims/Interests held by HPR Consenting Noteholders,
then the consent of each affected HPR Consenting 7% Noteholder or HPR Consenting
8.75% Noteholder as applicable, shall also be required to effectuate such
modification, amendment, supplement or waiver, and (C) any modification,
amendment or supplement to this Section 13(b) shall require the consent of all
Parties. For avoidance of doubt, but subject to Section 7.04, the Merger
Agreement may only be modified, amended, or supplemented, and a condition or
requirement of the Merger Agreement may be waived only in accordance with the
terms and conditions of the Merger Agreement.

 



29

 

 

(c)           Any proposed modification, amendment, waiver or supplement that
does not comply with this Section 13 shall be ineffective and void ab initio.

 

(d)          The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise of such right, power or remedy or the exercise of any other
right, power or remedy. All remedies under this Agreement are cumulative and are
not exclusive of any other remedies provided by Law.

 

Section 14.           Miscellaneous.

 

14.01.     Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise.  Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

 

14.02.     Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern; provided, however, that no provision of this Agreement is
intended to nor shall amend, supplement, or waive any provisions of the Merger
Agreement or any obligations of the Company thereunder.

 



30

 

 

14.03.      Further Assurances.  Subject to the other terms of this Agreement,
the Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

 

14.04.      Complete Agreement.  Except as otherwise explicitly provided herein,
this Agreement (together with any applicable Confidentiality Agreement)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements, oral or written, among the
Parties with respect thereto.

 

14.05.      GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  If the
Chapter 11 Cases are commenced, each Party hereto agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement, to the extent possible, in the Bankruptcy Court, and solely in
connection with claims arising under this Agreement: (a) irrevocably submits to
the exclusive jurisdiction of the Bankruptcy Court; (b) waives any objection to
laying venue in any such action or proceeding in the Bankruptcy Court;
(c) waives any objection that the Bankruptcy Court is an inconvenient forum or
does not have jurisdiction over any Party hereto; and (d) consents to entry of a
final and non-appealable order by the Bankruptcy Court.

 

14.06.      Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.07.      Execution of Agreement.  This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement.  Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.

 

14.08.      Rules of Construction.  This Agreement is the product of
negotiations among the Company Parties and the Consenting Stakeholders, and in
the enforcement or interpretation hereof, is to be interpreted in a neutral
manner, and any presumption with regard to interpretation for or against any
Party by reason of that Party having drafted or caused to be drafted this
Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof. The Company Parties and the Consenting Stakeholders were
each represented by counsel during the negotiations and drafting of this
Agreement and continue to be represented by counsel and, therefore, waive the
application of any law, regulation, holding or rule of construction
(a) providing that ambiguities in an agreement or other document shall be
construed against the party drafting such agreement or document or (b) any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel.

 



31

 

 

14.09.     Successors and Assigns; Third Parties.  This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, except that (a) each No Recourse Party shall be a third party
beneficiary of Section 14.24 and (b) with respect to any breach of this
Agreement by HPR Consenting Noteholders, BCEI and Merger Sub shall be third
party beneficiaries of Sections 4.01, 4.02, 8.01, 8.02, 9, 11, 12.04, 13, 14.02,
14.07, 14.09, 14.11, 14.15, and 14.17, in each case as and to the extent
applicable to HPR Consenting Noteholders; provided, however, that under no
circumstances shall BCEI and Merger Sub be entitled to enforce any remedies
against (x) the HPR Consenting Noteholders as a result of any breach of this
Agreement by the Company Parties or the HPR Consenting Shareholders, or (y) the
Company Parties or the HPR Consenting Shareholders as a result of any breach of
this Agreement by HPR Consenting Noteholders. The rights or obligations of any
Party under this Agreement may not be assigned, delegated, or transferred to any
other Person.

 

14.10.     Notices.  All notices hereunder shall be deemed given if in writing
and delivered, by electronic mail, courier, or registered or certified mail
(return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)           if to a Company Party, to:

 

HighPoint Resources Corporation.

555 17th St, Suite 3700

Denver, CO 80202

Attention: William M. Crawford, Chief Financial Officer, and

Kenneth A. Wonstolen, Senior VP and General Counsel 
E-mail address: bcrawford@hpres.com; and

kwonstolen@hpres.com

 

with copy to:

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Mark Kieselstein, P.C., and W. Benjamin Winger
E-mail address: mkieselstein@kirkland.com; and benjamin.winger@kirkland.com

 

and

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Joshua A. Sussberg, P.C.
E-mail address: joshua.sussberg@kirkland.com

 



32

 

 

(b)           if to HPR Consenting Noteholder, the address or e-mail addresses
set forth on such HPR Consenting Noteholder’s signature page to this Agreement
(or in the signature page to a Joinder or a Transfer Agreement in the case of
any Consenting Noteholder that becomes a party hereto after the Agreement
Effective Date), with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP 

Bank of America Tower, 1 Bryant Park, 

New York, NY 10036
Tel.: (212) 872-1000
Fax: (212) 872-1002 

Attention: Michael S. Stamer; Meredith A. Lahaie; and Stephen B. Kuhn 

E-mail address: mstamer@akingump.com; mlahaie@akingump.com; and
skuhn@akingump.com

 

(c)           if to HPR Consenting Shareholder, the address or e-mail addresses
set forth on such HPR Consenting Shareholder’s signature page to this Agreement
(or in the signature page to a Joinder or a Transfer Agreement in the case of
any Consenting Shareholder that becomes a party hereto after the Agreement
Effective Date).

 

Any notice given by delivery, mail, or courier shall be effective when received.

 

14.11.      Independent Due Diligence and Decision Making. Each Consenting
Stakeholder hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company Parties.

 

14.12.      Enforceability of Agreement. If the Chapter 11 Cases are commenced,
each of the Parties to the extent enforceable waives any right to assert that
the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and
consents hereunder to the prospective modification of the automatic stay
provisions of the Bankruptcy Code for purposes of exercising termination rights
under this Agreement, to the extent the Bankruptcy Court determines that such
relief is required.

 

14.13.      Waiver. If the Restructuring Transactions are not consummated, or if
this Agreement is terminated for any reason, the Parties fully reserve any and
all of their rights. Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms or the payment of damages to which a Party may
be entitled under this Agreement.

 



33

 

 

14.14.      Settlement. If the Restructuring Transactions are not consummated,
or if this Agreement is terminated in accordance with its terms for any reason,
the Parties fully reserve any and all of their rights and nothing herein shall
constitute or be deemed to constitute such Party’s consent or approval of any
chapter 11 plan of reorganization for the Company Parties or any waiver of any
rights such Party may have under any subordination agreement. Pursuant to
Federal Rule of Evidence 408 and any other applicable rules of evidence, this
Agreement and all negotiations relating hereto shall not be admissible into
evidence in any proceeding other than a proceeding to enforce its terms or the
payment of damages to which a Party may be entitled under this Agreement.

 

14.15.      Specific Performance. It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party, and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (without the
posting of any bond and without proof of actual damages) as a remedy of any such
breach, including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

 

14.16.      Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

 

14.17.      Severability and Construction. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

 

14.18.      Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at Law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

 

14.19.      Capacities of Consenting Stakeholders. Each Consenting Stakeholder
has entered into this agreement on account of all Company Claims/Interests that
it holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this Agreement, shall take or refrain
from taking all actions that it is obligated to take or refrain from taking
under this Agreement with respect to all such Company Claims/Interests.

 

14.20.      Email Consents. Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02, Section 13, or otherwise, including a written approval by the
Company Parties, the Required HPR Consenting Noteholders or the Required HPR
Consenting Shareholders, such written consent, acceptance, approval, or waiver
shall be deemed to have occurred if, by agreement between counsel (identified in
Section 14.10) to the Parties submitting and receiving such consent, acceptance,
approval, or waiver, it is conveyed in writing (including electronic mail)
between each such counsel without representations or warranties of any kind on
behalf of such counsel.

 



34

 

 

14.21.      Relationship Among Parties. Notwithstanding anything to the contrary
herein, the duties and obligations of the Consenting Stakeholders under this
Agreement shall be several, not joint, with respect to each Consenting
Stakeholder. It is understood and agreed that no Consenting Stakeholder owes any
duty of trust or confidence of any kind or form to any other Party as a result
of entering into this Agreement, and there are no commitments among or between
the Consenting Stakeholders, in each case except as expressly set forth in this
Agreement. In this regard, it is understood and agreed that any Consenting
Stakeholder may trade in Company Claims/Interests without the consent of any
other Party, subject to applicable securities laws and the terms of this
Agreement, including Section 8; provided, however, that no Consenting
Stakeholder shall have any responsibility for any such trading to any other
Person by virtue of this Agreement. No prior history, pattern or practice of
sharing confidences among or between the Parties shall in any way affect or
negate this understanding and agreement. No Consenting Stakeholder shall, as a
result of its entering into and performing its obligations under this Agreement,
be deemed to be part of a “group” (as that term is used in Section 13(d) of the
Exchange Act or Rule 13d-5 promulgated thereunder) with any other Party. For the
avoidance of doubt, no Consenting Stakeholder shall, nor shall any action taken
by a Consenting Stakeholder pursuant to this Agreement, be deemed to be acting
in concert or as any group with any other Consenting Stakeholder with respect to
the obligations under this Agreement nor shall this Agreement create a
presumption that the Consenting Stakeholders are in any way acting in concert or
as a “group.” The decision to commit to enter into the transactions contemplated
by this Agreement has been made independently by each Party hereto.

 

14.22.      Survival. Notwithstanding the termination of this Agreement pursuant
to Section 12 hereof, the terms, provisions, agreements and obligations of the
Parties in Sections 1.02, 7, 12, 13, and 14 (other than Section 14.03), and any
defined terms used in any of the forgoing Sections (solely to the extent used
therein), shall survive such termination and shall continue in full force and
effect in accordance with the terms hereof.

 

14.23.      Publicity. The Company shall submit drafts to counsel to the
Consenting Stakeholders identified in Section 14.10 of any press releases or
other public statement or public disclosure of the existence or terms of this
Agreement or any amendment to the terms of this Agreement at least two (2) days
prior to making any such disclosure; provided that if delivery of such document
at least two (2) days in advance of such disclosure is impossible or
impracticable under the circumstances, such document shall be delivered as soon
as otherwise practicable, and shall afford them a reasonable opportunity under
the circumstances to comment on such documents and disclosures and shall
incorporate any such reasonable comments in good faith. Under no circumstances
may any Party make any public disclosure of any kind that would disclose either:
(i) the holdings of any Consenting Stakeholder (including the signature
pages hereto, which shall not be publicly disclosed or filed) or (ii) the
identity of any Consenting Stakeholder, in each case without the prior written
consent of such Consenting Stakeholder or the order of a Bankruptcy Court or
other court with competent jurisdiction.

 

14.24.      No Recourse. This Agreement may only be enforced against the named
parties hereto (and then only to the extent of the specific obligations
undertaken by such parties in this Agreement). All claims or causes of action
(whether in contract, tort, equity or any other theory) that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement, may be made only against the Persons that are
expressly identified as parties hereto (and then only to the extent of the
specific obligations undertaken by such parties herein). No past, present or
future direct or indirect director, manager, officer, employee, incorporator,
member, partner, stockholder, equity holder, trustee, affiliate, controlling
person, agent, attorney, or other representative of any party hereto (including
any person negotiating or executing this Agreement on behalf of a party hereto),
nor any past, present or future direct or indirect director, manager, officer,
employee, incorporator, member, partner, stockholder, equity holder, trustee,
affiliate, controlling person, agent, attorney or other representative of any of
the foregoing (other than any of the foregoing that is a party hereto) (any such
Person, a “No Recourse Party”), shall have any liability with respect to this
Agreement or with respect to any proceeding (whether in contract, tort, equity
or any other theory that seeks to “pierce the corporate veil” or impose
liability of an entity against its owners or affiliates or otherwise) that may
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 



35

 



 

Company Parties’ Signature Page to
the Transaction Support Agreement

 

HIGHPOINT RESOURCES CORPORATION       By: /s/ R. Scot Woodall       Name: R.
Scot Woodall       Authorized Signatory           HIGHPOINT OPERATING
CORPORATION       By: /s/ R. Scot Woodall       Name: R. Scot Woodall      
Authorized Signatory           FIFTH POCKET PRODUCTION, LLC       By: /s/ R.
Scot Woodall        Name: R. Scot Woodall       Authorized Signatory  

 





 



 

Consenting Stakeholder Signature Page to
the Transaction Support Agreement

 

AEGON USA INVESTMENT MANAGEMENT, LLC       /s/ Andrew Scriven             Name:
Andrew Scriven   Title: Vice President           Address: 227 West Monroe
Street, Suite 6000, Chicago, IL 60606           E-mail address(es):
ascriven@aegonam.com  

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 7% Notes   8.75%
Notes   HPR Existing Interests 0

 





 

 

Consenting Stakeholder Signature Page to
the Transaction Support Agreement

 

ALLIANCEBERNSTEIN L.P.       /s/ Paul A. Emerson            Name: Paul A.
Emerson   Title: Assistant Secretary           Address: 150 4th Avenue N.      
Nashville, TN 37219       E-mail address(es): paul.emerson@alliancebernstein.com
 

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 7% Notes   8.75%
Notes   HPR Existing Interests 0

 





 

 

Consenting Stakeholder Signature Page to
the Transaction Support Agreement

 

FRANKLIN ADVISERS, INC., AS INVESTMENT MANAGER ON BEHALF OF CERTAIN FUNDS AND
ACCOUNTS

 

/s/ Brendan Circle                    Name: Brendan Circle   Title: SVP        
  Address:       One Franklin Parkway   San Mateo, CA 94403   Attention: Brendan
Circle; Chris Chen       E-mail address(es):
brendan.circle@franklintempleton.com; chris.chen@franklintempleton.com

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 7% Notes   8.75%
Notes   HPR Existing Interests 0

 





 

 

Consenting Stakeholder Signature Page to
the Transaction Support Agreement

 

HOTCHKIS AND WILEY CAPITAL MANAGEMENT, LLC,   as investment advisor to clients
who are Stakeholders       /s/ Anna Marie Lopez                         Name:
Anna Marie Lopez   Title: Chief Operating Officer           Address:       601
South Figueroa Street, 39th floor   Los Angeles, CA 90017   Attn: Anna Marie
Lopez       E-mail address(es): anna.marie.lopez@hwcm.com

 

Aggregate Amounts Managed in Accounts on behalf of certain discretionary clients
who are Stakeholders: 7% Notes   8.75% Notes   HPR Existing Interests 0

 





 



 

Consenting Stakeholder Signature Page to
the Transaction Support Agreement

 

USAA HIGH INCOME FUND       /s/ John Spear                                    
Name: John Spear   Title: CIO           Address:   15935 La Cantera Parkway  
San Antonio, TX 78256           E-mail address(es): jbass@vcm.com;
hcandland@vcm.com  

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 7% Notes   8.75%
Notes   HPR Existing Interests 0

 





 

 

Consenting Stakeholder Signature Page to
the Transaction Support Agreement

 

FIFTH CREEK ENERGY COMPANY, LLC       /s/ Craig S.
Glick                                     Name: Craig S. Glick   Title:
Authorized Representative           Address:   c/o NGP   2850 N. Harwood Street,
19th Floor   Dallas, Texas 75201   Attention: Jeffrey A. Zlotky       E-mail
address: jzlotky@ngptrs.com  

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 7% Notes   8.75%
Notes   HPR Existing Interests 2,000,000

 





 









 





EXHIBIT A

 

Merger Agreement

 



 

 

 



EXECUTION VERSION

 

AGREEMENT AND PLAN OF MERGER

among

Bonanza Creek Energy, Inc.,

BORON MERGER SUB, INC.

and

HIGHPOINT RESOURCES CORPORATION

Dated as of November 9, 2020

 

 

 

 

TABLE OF CONTENTS

 

Page

 

Article I CERTAIN DEFINITIONS 3 Section 1.1 Certain Definitions 3 Section 1.2
Terms Defined Elsewhere 3       Article II THE MERGER 4 Section 2.1 The Merger 4
Section 2.2 Closing 4 Section 2.3 Effect of the Merger 4 Section 2.4 Certificate
of Incorporation of the Surviving Corporation 4 Section 2.5 Bylaws of the
Surviving Corporation 5 Section 2.6 Directors and Officers of the Surviving
Corporation 5 Section 2.7 Directors of Parent 5       Article III EFFECT OF THE
MERGER ON THE CAPITAL STOCK OF THE COMPANY AND MERGER SUB; EXCHANGE 5
Section 3.1 Effect of the Merger on Capital Stock 5 Section 3.2 Treatment of
Equity Compensation Awards 7 Section 3.3 Payment for Securities; Exchange 8
Section 3.4 No Dissenters’ Rights 12       Article IV REPRESENTATIONS AND
WARRANTIES OF THE COMPANY 12 Section 4.1 Organization, Standing and Power 12
Section 4.2 Capital Structure 13 Section 4.3 Authority; No Violations; Consents
and Approvals 14 Section 4.4 Consents 15 Section 4.5 SEC Documents; Financial
Statements 16 Section 4.6 Absence of Certain Changes or Events 17 Section 4.7 No
Undisclosed Material Liabilities 17 Section 4.8 Information Supplied 18
Section 4.9 Company Permits; Compliance with Applicable Law 18 Section 4.10
Compensation; Benefits 18 Section 4.11 Labor Matters 20 Section 4.12 Taxes 21
Section 4.13 Litigation 23 Section 4.14 Intellectual Property 23 Section 4.15
Real Property 24 Section 4.16 Rights-of-Way 24 Section 4.17 Oil and Gas Matters
25 Section 4.18 Environmental Matters 27 Section 4.19 Material Contracts 28
Section 4.20 Insurance 30 Section 4.21 Derivative Transactions and Hedging 30
Section 4.22 Opinion of Financial Advisor 31 Section 4.23 Brokers 31

 



- i -

 

 

Section 4.24 Related Party Transactions 31 Section 4.25 Regulatory Matters 31
Section 4.26 Takeover Laws 32 Section 4.27 Tax Treatment 32 Section 4.28 No
Additional Representations 32       Article V REPRESENTATIONS AND WARRANTIES OF
PARENT AND MERGER SUB 33 Section 5.1 Organization, Standing and Power 33
Section 5.2 Capital Structure 34 Section 5.3 Authority; No Violations; Consents
and Approvals 33 Section 5.4 Consents 36 Section 5.5 SEC Documents; Financial
Statements 37 Section 5.6 Absence of Certain Changes or Events 38 Section 5.7 No
Undisclosed Material Liabilities 38 Section 5.8 Information Supplied 38
Section 5.9 Parent Permits; Compliance with Applicable Law 39 Section 5.10
Compensation; Benefits 39 Section 5.11 Labor Matters 41 Section 5.12 Taxes 42
Section 5.13 Litigation 43 Section 5.14 Intellectual Property 43 Section 5.15
Real Property 44 Section 5.16 Rights-of-Way 45 Section 5.17 Oil and Gas Matters
45 Section 5.18 Environmental Matters 48 Section 5.19 Material Contracts 48
Section 5.20 Insurance 50 Section 5.21 Derivative Transactions and Hedging 51
Section 5.22 Opinion of Financial Advisor 51 Section 5.23 Brokers 51
Section 5.24 Related Party Transactions 52 Section 5.25 Business Conduct 52
Section 5.26 Regulatory Matters 52 Section 5.27 Tax Treatment 52 Section 5.28 No
Additional Representations. 52       Article VI COVENANTS AND AGREEMENTS 53
Section 6.1 Conduct of Company Business Pending the Merger 53 Section 6.2
Conduct of Parent Business Pending the Merger 57 Section 6.3 No Solicitation by
the Company 60 Section 6.4 No Solicitation by Parent 66 Section 6.5 Preparation
of Joint Proxy Statement, Exchange Prospectus, Registration Statements and
Prepackaged Plan 72 Section 6.6 Stockholders Meeting 73 Section 6.7 Access to
Information 75 Section 6.8 HSR and Other Approvals 76 Section 6.9 Employee
Matters 78

 



- ii -

 

 

Section 6.10 Indemnification; Directors’ and Officers’ Insurance 80 Section 6.11
Transaction Litigation 82 Section 6.12 Public Announcements 82 Section 6.13
Control of Business 83 Section 6.14 Transfer Taxes 83 Section 6.15 Reasonable
Best Efforts; Notification 83 Section 6.16 Section 16 Matters 84 Section 6.17
Stock Exchange Listing and Deregistration 84 Section 6.18 Tax Matters 84
Section 6.19 Takeover Laws 85 Section 6.20 Obligations of Merger Sub 85
Section 6.21 Prepayment of Company Credit Facility 85 Section 6.22 Senior Credit
Facilities 85 Section 6.23 Exchange Offer 86 Section 6.24 Bankruptcy 89
Section 6.25 Derivative Contracts 93 Section 6.26 Transaction Expense Fee 93    
  Article VII CONDITIONS PRECEDENT 93 Section 7.1 Conditions to Each Party’s
Obligation to Consummate the Merger 93 Section 7.2 Additional Conditions to
Obligations of Parent and Merger Sub 94 Section 7.3 Additional Conditions to
Obligations of the Company 95 Section 7.4 Frustration of Closing Conditions 96  
    Article VIII TERMINATION 96 Section 8.1 Termination 96 Section 8.2 Notice of
Termination; Effect of Termination. 98 Section 8.3 Expenses and Other Payments
99       Article IX GENERAL PROVISIONS 101 Section 9.1 Schedule Definitions 101
Section 9.2 Survival 101 Section 9.3 Notices 101 Section 9.4 Rules of
Construction 102 Section 9.5 Counterparts 104 Section 9.6 Entire Agreement; No
Third Party Beneficiaries 104 Section 9.7 Governing Law; Venue; Waiver of Jury
Trial 105 Section 9.8 Severability 106 Section 9.9 Assignment 106 Section 9.10
Affiliate Liability 107 Section 9.11 Specific Performance 107 Section 9.12
Amendment 107 Section 9.13 Extension; Waiver 108 Section 9.14 Non-Recourse 108

 

ANNEX A Annex A-1

 



- iii -

 

 

EXHIBIT A  Exhibit A-1 EXHIBIT B  Exhibit B-1 EXHIBIT C  Exhibit C-1

 



- iv -

 

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER, dated as of November 9, 2020 (this
“Agreement”), is entered into by and among Bonanza Creek Energy, Inc., a
Delaware corporation (“Parent”), Boron Merger Sub, Inc., a Delaware corporation
and a wholly owned Subsidiary of Parent (“Merger Sub”), and HighPoint Resources
Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, the Board of Directors of the Company (the “Company Board”), at a
meeting duly called and held, has by unanimous vote (i) determined that this
Agreement and the Transactions, including the merger of Merger Sub with and into
the Company (the “Merger”), are fair to, and in the best interests of, the
Company, the holders of the shares of common stock of the Company, par value
$0.001 per share (the “Company Common Stock”), (ii) approved and declared
advisable this Agreement and the Transactions, including the Merger, and
(iii) resolved to recommend that the holders of the Company Common Stock approve
and adopt this Agreement and the Transactions, including the Merger;

 

WHEREAS, the Board of Directors of Parent (the “Parent Board”), at a meeting
duly called and held, has by unanimous vote (i) determined that this Agreement
and the Transactions, including the issuance of the shares of common stock, par
value $0.01 per share, of Parent (“Parent Common Stock”), pursuant to the
Transactions (the “Parent Stock Issuance”), are fair to, and in the best
interests of, Parent and the holders of Parent Capital Stock, (ii) approved and
declared advisable this Agreement and the Transactions, including the Parent
Stock Issuance, and (iii) resolved to recommend that the holders of Parent
Common Stock approve the Parent Stock Issuance;

 

WHEREAS, the Board of Directors of Merger Sub (the “Merger Sub Board”), at a
meeting duly called and held, has by unanimous vote (i) determined that this
Agreement and the Transactions, including the Merger, are fair to, and in the
best interests of, Merger Sub and the sole stockholder of Merger Sub and
(ii) approved and declared advisable this Agreement, and the Transactions,
including the Merger;

 

WHEREAS, Parent, as the sole stockholder of Merger Sub, will adopt this
Agreement promptly following its execution;

 

WHEREAS, Parent desires to acquire 100% of the issued and outstanding shares of
capital stock of the Company on the terms and subject to the conditions set
forth herein;

 

WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
will qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and this Agreement will
constitute and be adopted as a “plan of reorganization” for purposes of
Sections 354 and 361 of the Code and within the meaning of Treasury Regulations
§§ 1.368-2(g) and 1.368-3(a);

 

1

 

 

WHEREAS, as promptly as practicable after the date hereof, (i) Parent intends to
commence an exchange offer (the “Exchange Offer”) to effect the exchange of any
or all of the Company Senior Notes for a combination of (x) 9,314,214 shares of
common stock of Parent Common Stock, which, based on the number of shares of
Parent Common Stock outstanding as of the date hereof, would constitute
approximately 30.4% of the fully diluted aggregate outstanding shares of Parent
Common Stock immediately after giving effect to the Merger and the Exchange
Offer (subject to dilution as permitted herein) and (y) up to $100 million in
principal of Parent Senior Notes and (ii) the Company intends to commence the
solicitation of the Prepackaged Plan (together with the Exchange Offer, the
“Company Restructuring Transactions”) to, among other things, consummate the
Merger and the Company Restructuring Transactions, which Company Restructuring
Transactions shall be consummated simultaneously with the Effective Time;
provided that the Exchange Offer shall be conditioned upon, among other things,
the Minimum Participation Condition; provided, further, that if (i) the Minimum
Participation Condition is not satisfied and (ii) the Requisite Conditions to
the Prepackaged Plan are satisfied, then the Company shall (x) commence the
Company Chapter 11 Cases and (y) seek entry of the Confirmation Order as
promptly as practicable after commencement of the Company Chapter 11 Cases;

 

WHEREAS, as an inducement to Parent to enter into this Agreement, concurrently
with the execution and delivery of this Agreement, (i) a certain stockholder at
the Company (the “Company Designated Stockholder”) and (ii) holders of at least
73% in principal amount of each of the 7.0% Senior Notes of the Company due
October 15, 2022 and the 8.75% Senior Notes of the Company due June 15, 2025
(collectively, the “Company Senior Notes,” and such holders, the “Supporting
Noteholders”) have entered into that certain transaction support agreement with
the Company and its Subsidiaries (the “Transaction Support Agreement”);

 

WHEREAS, as an inducement to Parent to enter into this Agreement, concurrently
with the execution and delivery of this Agreement, the Company Designated
Stockholder has entered into a voting and support Agreement with the Company and
Parent (the “Designated Stockholder Support Agreement”);

 

WHEREAS, (i) Parent has certain tax assets, including net operating loss
carryforwards and other tax attributes, (ii) Parent desires to avoid an
“ownership change” under Section 382 of the Code prior to, and in connection
with, the consummation of the Transactions, and (iii) in furtherance of such
objective, concurrently with the execution of this Agreement, Parent and
Broadridge Corporate Issuer Solutions, Inc., as rights agent, are entering into
a Tax Benefits Preservation Plan (the “Tax Plan”); and

 

WHEREAS, as further inducement to Parent to enter into this Agreement,
substantially concurrently with the execution and delivery of this Agreement,
the Company shall pay to Parent, in consideration for the recognition by the
Company of the substantial cost and expense to be incurred by Parent in pursuing
consummation of the Transactions contemplated hereby, a non-refundable payment
in the amount of $6,000,000 in cash (the “Transaction Expense Fee”).

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Parent, Merger Sub and the Company agree as follows:

 



2

 

 

Article I

 

CERTAIN DEFINITIONS

 

Section 1.1           Certain Definitions. As used in this Agreement, the
capitalized terms have the meanings ascribed to such terms in Annex A or as
otherwise defined elsewhere in this Agreement.

 

Section 1.2           Terms Defined Elsewhere. As used in this Agreement, the
following capitalized terms are defined in this Agreement as referenced in the
following table:

 

Definition  Section Agreement  Preamble Applicable Date  4.5(a) Book-Entry
Shares  3.3(b)(ii) Certificate of Merger  2.2(b) Certificates  3.3(b)(i) Change
of Control Amendment  6.23(c)(ii) Change of Control Amendment Consent Fee 
6.23(c)(ii) Closing  2.2(a) Closing Date  2.2(a) Code  Recitals Company 
Preamble Company 401(k) Plan  6.9(f) Company Affiliate  9.10 Company Alternative
Acquisition Agreement  6.3(d)(iv) Company Board  Recitals Company Board
Recommendation  4.3(a) Company Capital Stock  4.2(a) Company Change of
Recommendation  6.3(d)(vii) Company Common Stock  Recitals Company Contracts 
4.19(b) Company Designees  2.7(a) Company Designated Stockholder  Recitals
Company Disclosure Letter  Article IV Company Employee  6.9(b) Company FA  4.22
Company Independent Petroleum Engineers  4.17(a) Company Intellectual Property 
4.14(a) Company Material Adverse Effect  4.1 Company Material Leased Real
Property  4.15 Company Material Real Property Lease  4.15 Company Owned Real
Property  4.15 Company Permits  4.9(a) Company Preferred Stock  4.2(a) Company
Related Party Transaction  4.24 Company Reserve Report  4.17(a) Company
Restructuring Transactions  Recitals Company SEC Documents  4.5(a) Company
Senior Notes  Recitals Company Stakeholders’ Pro Forma Equity Percentage  5.22
Company Stock Award  3.2(a) Company Stockholders Meeting  4.4 Company Tax
Certificate  6.18(b) Confidentiality Agreement  6.7(b) Creditors’ Rights  4.3(a)
days  9.4(e) Designated Stockholder Support Agreement  Recitals DGCL  2.1
Dismissal Order  6.24(a)(v) D&O Insurance  6.10(d) DTC  3.3(b)(ii) e-mail  9.3
Effective Time  2.2(b) Eligible Shares  3.1(b)(i) Exchange Agent  3.3(a)
Exchange Consideration  6.23(a) Exchange Fund  3.3(a) Exchange Offer  Recitals
Exchange Offer Expiration Date  6.23(c) Exchange Prospectus  4.8 Exchange Ratio 
3.1(b)(i) Exchange Registration Statement  4.8 Excluded Employees  6.9(b)
Excluded Shares  3.1(b)(iii) GAAP  4.5(b) HSR Act  4.4 Indemnified Liabilities 
6.10(a) Indemnified Persons  6.10(a) Involuntary Insolvency Event Date 
6.24(a)(v) Joint Proxy Statement  4.4 Letter of Transmittal  3.3(b)(i) made
available  9.4(e) Material Company Insurance Policies  4.20 Material Parent
Insurance Policies  5.20 Measurement Date  4.2(a) Merger  Recitals Merger
Consideration  3.1(b)(i) Merger Registration Statement  4.8 Merger Sub  Preamble
Merger Sub Board  Recitals Minimum Participation Condition  6.23(a) New
Financing  6.22 Non-Cancelled Shares  3.1(b)(iii) Note Consents  6.23(c) Note
Waivers  6.23(c) Notes Exchange Agent  6.23(f) Other Indenture Amendments 
6.23(c)(iii) Outside Date  8.1(b)(ii) Parent  Preamble Parent 401(k) Plan 
6.9(f) Parent Affiliate  9.10 Parent Alternative Acquisition Agreement 
6.4(d)(iii) Parent Board  Recitals Parent Board Recommendation  5.3(a) Parent
Capital Stock  5.2 Parent Change of Recommendation  6.4(d)(vi) Parent Common
Stock  Recitals Parent Contracts  5.19(b) Parent Designees  2.7(a) Parent
Disclosure Letter  Article V Parent Equity Plan  5.2(a) Parent FA  5.22 Parent
Independent Petroleum Engineers  5.17(a) Parent Intellectual Property  5.14(a)
Parent Material Adverse Effect  5.1 Parent Material Leased Real Property  5.15
Parent Material Real Property Lease  5.15 Parent Owned Real Property  5.15
Parent Permits  5.9(a) Parent Preferred Stock  5.2(a) Parent Right  3.1(b)(iv)
Parent Related Party Transaction  5.24 Parent Reserve Report  5.17(a) Parent SEC
Documents  5.5(a) Parent Series A Junior Participating Preferred Stock 
3.1(b)(iv) Parent Stock Issuance  Recitals Parent Stockholders Meeting  4.4
Parent Tax Certificate  6.18(b) pdf  2.2 Registration Statements  4.8
Rights-of-Way  4.16 Second Request  6.8(c) Supplemental Indenture Effective
Date  6.23(j) Supporting Noteholders  Recitals Surviving Corporation  2.1 Tail
Period  6.10(d) Tax Plan  Recitals Tax Plan Record Date  3.1(b)(iv) Terminable
Breach  8.1(b)(iii) Transaction Expense Fee  Recitals Transaction Support
Agreement  Recitals Transaction Litigation  6.11

 



3

 

 

Article II
THE MERGER

 

Section 2.1           The Merger. Upon the terms and subject to the conditions
of this Agreement, at the Effective Time, Merger Sub will be merged with and
into the Company in accordance with the provisions of the General Corporation
Law of the State of Delaware (the “DGCL”). As a result of the Merger, the
separate existence of Merger Sub shall cease and the Company shall continue its
existence under the laws of the State of Delaware as the surviving corporation
(in such capacity, the Company is sometimes referred to herein as the “Surviving
Corporation”).

 

Section 2.2           Closing.

 

(a)               The closing of the Merger (the “Closing”) shall take place by
the exchange of documents by “portable document format” (“pdf”) or other
electronic means at 9:00 a.m., Houston time, on a date that is three (3)
Business Days following the satisfaction or (to the extent permitted by
applicable Law) waiver in accordance with this Agreement of all of the
conditions set forth in Article VII (other than any such conditions which by
their nature cannot be satisfied until the Closing Date, which shall be required
to be so satisfied or (to the extent permitted by applicable Law) waived in
accordance with this Agreement on the Closing Date), unless another date or
place is agreed to in writing by Parent and the Company. For purposes of this
Agreement “Closing Date” shall mean the date on which the Closing occurs.

 

(b)               As soon as practicable on the Closing Date, the Parties will
cause a certificate of merger prepared and executed in accordance with the
relevant provisions of the DGCL (the “Certificate of Merger”) to be filed with
the Office of the Secretary of State of the State of Delaware. The Merger shall
become effective at such time on the Closing Date as the Parties shall agree in
writing and shall specify in the Certificate of Merger (the time the Merger
becomes effective being the “Effective Time”).

 

Section 2.3           Effect of the Merger. At the Effective Time, the Merger
shall have the effects set forth in this Agreement and the applicable provisions
of the DGCL. Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time, all the property, rights, privileges, powers and
franchises of each of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities, obligations, restrictions, disabilities
and duties of each of the Company and Merger Sub shall become the debts,
liabilities, obligations, restrictions, disabilities and duties of the Surviving
Corporation.

 

Section 2.4           Certificate of Incorporation of the Surviving Corporation.
At the Effective Time, the certificate of incorporation of the Company in effect
immediately prior to the Effective Time shall be amended and restated in its
entirety as of the Effective Time to be in the form set forth in Exhibit A, and
as so amended shall be the certificate of incorporation of the Surviving
Corporation, until duly amended, subject to Section 6.10(b), as provided therein
or by applicable Law.

 



4

 

 

Section 2.5           Bylaws of the Surviving Corporation. The Parties shall
take all actions necessary so that the bylaws of Merger Sub in effect
immediately prior to the Effective Time shall be the bylaws of the Surviving
Corporation, until duly amended, subject to Section 6.10(b), as provided therein
or by applicable Law.

 

Section 2.6           Directors and Officers of the Surviving Corporation. The
Parties shall take all necessary action, from and after the Effective Time, to
cause the directors and officers of Merger Sub as of immediately prior to the
Effective Time to be the directors and officers of the Surviving Corporation,
and such directors and officers shall serve until their successors have been
duly elected or appointed and qualified or until their death, resignation or
removal in accordance with the Organizational Documents of the Surviving
Corporation.

 

Section 2.7           Directors of Parent.

 

(a)               At the Effective Time, the Parent Board shall consist of seven
(7) directors, of whom (i) five (5) directors shall be designated by Parent,
which designees shall consist of Brian Steck and four (4) other members of the
Parent Board as of immediately prior to the Effective Time as shall be
designated in writing by Parent prior to the Effective Time
(the “Parent Designees”), and (ii) two (2) directors shall be designated by the
Supporting Noteholders, which designees shall be acceptable to Parent and
determined to be independent by the Parent Board and shall be designated in
writing by the Supporting Noteholders prior to the Effective Time
(the “Company Designees”). Mr. Steck shall remain as the Chairman of the Parent
Board following the Effective Time.

 

(b)               Prior to the Effective Time, Parent shall take all actions
necessary or appropriate to cause (i) the resignation of two (2) directors
serving on the Parent Board to become effective prior to the Effective Time
(pursuant to written resignation letters, copies of which will be provided to
the Company) such that, after giving effect to such resignations, the Parent
Board shall consist of five (5) Parent Designees as of immediately prior to the
Effective Time, and (ii) the two (2) Company Designees to be appointed to the
Parent Board as of the Effective Time to fill the vacancies caused by the
resignations referred to in clause (i).

 

Article III
EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE COMPANY AND MERGER SUB;
EXCHANGE

 

Section 3.1           Effect of the Merger on Capital Stock. At the Effective
Time, by virtue of the Merger and without any action on the part of Parent,
Merger Sub, the Company, or any holder of any securities of Parent, Merger Sub
or the Company:

 

(a)               Capital Stock of Merger Sub. Each share of capital stock of
Merger Sub issued and outstanding immediately prior to the Effective Time shall
be converted into and shall represent one fully paid and nonassessable share of
common stock, par value $0.001 per share, of the Surviving Corporation, which
shall constitute the only outstanding shares of common stock of the Surviving
Corporation immediately following the Effective Time.

 



5

 

 

(b)            Capital Stock of the Company.

 

(i)                 Subject to the other provisions of this Article III, each
share of Company Common Stock, issued and outstanding immediately prior to the
Effective Time (excluding any Excluded Shares and Non-Cancelled Shares, but, for
purposes of clarity, including Company Stock Awards and shares of Company Common
Stock underlying Company RSU Awards, the “Eligible Shares”) shall be converted
into the right to receive from Parent that number of fully paid and
nonassessable shares of Parent Common Stock equal to the Exchange Ratio
(together with any cash to be paid in lieu of any fractional shares of Parent
Common Stock in accordance with Section 3.3(h), the “Merger Consideration”). As
used in this Agreement, “Exchange Ratio” means a number (rounded to five decimal
places) obtained by dividing the Existing Company Stockholder Equity Recovery by
Eligible Shares.

 

(ii)              All such shares of Company Common Stock, when so converted,
shall cease to be outstanding and shall automatically be cancelled and cease to
exist. Each holder of a share of Company Common Stock that was outstanding
immediately prior to the Effective Time (other than any Non-Cancelled Shares)
shall cease to have any rights with respect thereto, except the right to receive
(A) the Merger Consideration (including any cash to be paid in lieu of any
fractional shares of Parent Common Stock in accordance with Section 3.3(h)) and
(B) any dividends or other distributions in accordance with Section 3.3(g), in
each case to be issued or paid in consideration therefor upon the exchange of
any Certificates or Book-Entry Shares, as applicable, in accordance with
Section 3.3(a).

 

(iii)            All shares of Company Common Stock held by the Company as
treasury shares or by Parent or Merger Sub immediately prior to the Effective
Time and, in each case, not held on behalf of third parties (collectively,
“Excluded Shares”) shall automatically be cancelled and cease to exist as of the
Effective Time, and no consideration shall be delivered in exchange therefor.
All shares of Company Common Stock held by any direct or indirect Subsidiary of
the Company or Parent (other than Merger Sub) shall remain outstanding with
appropriate adjustment to the number thereof to preserve the relative percentage
interest in the Company represented by such shares (collectively, the
“Non-Cancelled Shares”).

 

(iv)             Following November 19, 2020 (the “Tax Plan Record Date”), each
share of Parent Common Stock will have an associated right (each, a “Parent
Right”) to purchase one-one thousandth (subject to adjustment) of a share of
Series A Junior Participating Preferred Stock, par value $0.01 per share (the
“Parent Series A Junior Participating Preferred Stock”), of Parent pursuant to
the terms of the Tax Plan, and, following the Tax Plan Record Date, all
references in this Agreement to shares of Parent Common Stock shall be deemed to
refer to the Parent Rights associated therewith, as appropriate.

 

(c)               Impact of Stock Splits, Etc. In the event of any change in
(i) the number of shares of Company Common Stock, or securities convertible or
exchangeable into or exercisable for shares of Company Common Stock or (ii) the
number of shares of Parent Common Stock, or securities convertible or
exchangeable into or exercisable for shares of Parent Common Stock (including
options to purchase Parent Common Stock), in each case issued and outstanding
after the date of this Agreement and prior to the Effective Time by reason of
any stock split, reverse stock split, stock dividend, subdivision,
reclassification, recapitalization, combination, exchange of shares or the like,
the Exchange Ratio shall be equitably adjusted to reflect the effect of such
change and, as so adjusted, shall from and after the date of such event, be the
Merger Consideration, subject to further adjustment in accordance with this
Section 3.1(c). Nothing in this Section 3.1(c) shall be construed to permit the
Parties to take any action except to the extent consistent with, and not
otherwise prohibited by, the terms of this Agreement.

 



6

 

 

Section 3.2           Treatment of Equity Compensation Awards.

 

(a)                                       Each outstanding award of restricted
Company Common Stock issued pursuant to the Company’s 2012 Equity Incentive
Plan, as amended (the “Company Equity Plan”) that is outstanding immediately
prior to the Effective Time (each, a “Company Stock Award”) shall terminate and
be cancelled as of immediately prior to the Effective Time and be converted into
the right to receive the Merger Consideration, net of any Taxes withheld
pursuant to Section 3.3(i) (which Taxes shall be withheld by the Surviving
Corporation and deemed conveyed to the holder as shares of Parent Common Stock
that would otherwise be received by the holder pursuant to Section 3.3(a)), with
respect to the numbers of shares of Company Common Stock subject to such Company
Stock Award immediately prior to the Effective Time. For purposes of clarity,
notwithstanding this Section 3.2(a), such Company Stock Awards shall be deemed
outstanding shares of Company Common Stock immediately prior to the Effective
Time and shall be treated as Eligible Shares within the meaning of
Section 3.1(b)(i). Following the Effective Time, no such Company Stock Award
that was outstanding immediately prior to the Effective Time shall remain
outstanding and each former holder of any such Company Stock Award shall cease
to have any rights with respect thereto, except the right to receive the Merger
Consideration in exchange for such Company Stock Award in accordance with
this Section 3.2(a).

 

(b)               Each outstanding award of restricted stock units issued
pursuant to the Company Equity Plan that is outstanding or payable immediately
prior to the Effective Time (each, a “Company RSU Award”), whether vested or
unvested, shall terminate and be cancelled as of immediately prior to the
Effective Time and be converted into the right to receive the Merger
Consideration, net of any Taxes withheld pursuant to Section 3.3(i) (which Taxes
shall be withheld by the Surviving Corporation and deemed conveyed to the holder
as shares of Parent Common Stock that would otherwise be received by the holder
pursuant to Section 3.3(a)), with respect to the number of shares of Company
Common Stock subject to such Company RSU Award immediately prior to the
Effective Time. For purposes of clarity, notwithstanding this Section 3.2(b),
the shares of Company Common Stock underlying such Company RSU Awards shall be
deemed outstanding shares of Company Common Stock immediately prior to the
Effective Time and shall be treated as Eligible Shares within the meaning of
Section 3.1(b)(i). Following the Effective Time, no such Company RSU Award that
was outstanding immediately prior to the Effective Time shall remain outstanding
and each former holder of any such Company RSU Award shall cease to have any
rights with respect thereto, except the right to receive the Merger
Consideration in exchange for such Company RSU Award in accordance with this
Section 3.2(b).

 

(c)               Prior to the Effective Time, the Company Board (or, if
appropriate, any committee thereof administering the Company Equity Plan) shall
pass any necessary resolutions to effect the foregoing provisions of this
Section 3.2. The Company shall be entitled to deduct and withhold from the
consideration contemplated within this Section 3.2 in accordance with the terms
of this Agreement and the Company Equity Plan.

 



7

 

 

Section 3.3           Payment for Securities; Exchange.

 

(a)               Exchange Agent; Exchange Fund. Prior to the Effective Time,
Parent shall enter into an agreement with a commercial bank, trust company or
transfer agent that is mutually acceptable to the Company and Parent to act as
agent for the holders of Company Common Stock in connection with the Merger (the
“Exchange Agent”) and to receive the Merger Consideration (including cash
sufficient to pay cash in lieu of fractional shares, pursuant to Section 3.3(h))
to which such holders shall become entitled pursuant to this Article III.
Promptly after the Effective Time, Parent shall deposit, or cause to be
deposited, with the Exchange Agent, for the benefit of the holders of Eligible
Shares, for issuance in accordance with this Article III through the Exchange
Agent, the number of shares of Parent Common Stock issuable to in respect of
Eligible Shares pursuant to Section 3.1. Parent agrees to make available to the
Exchange Agent, from time to time as needed, cash sufficient to pay any
dividends and other distributions pursuant to Section 3.3(g) and to make
payments in lieu of fractional shares pursuant to Section 3.3(h). The Exchange
Agent shall, pursuant to irrevocable instructions, deliver the Merger
Consideration contemplated to be issued in exchange for Eligible Shares pursuant
to this Agreement out of the Exchange Fund. Except as contemplated by this
Section 3.3(a), Section 3.3(g) and Section 3.3(h), the Exchange Fund shall not
be used for any other purpose. Any cash and shares of Parent Common Stock
deposited with the Exchange Agent (including as payment for fractional shares in
accordance with Section 3.3(h) and any dividends or other distributions in
accordance with Section 3.3(g)) shall hereinafter be referred to as the
“Exchange Fund.” Parent or the Surviving Corporation shall pay all charges and
expenses, including those of the Exchange Agent, in connection with the exchange
of Eligible Shares pursuant to this Agreement. The cash portion of the Exchange
Fund may be invested by the Exchange Agent as reasonably directed by Parent. To
the extent, for any reason, the amount in the Exchange Fund is below that
required to make prompt payment of the aggregate cash payments contemplated by
this Article III, Parent shall promptly replace, restore or supplement the cash
in the Exchange Fund so as to ensure that the Exchange Fund is at all times
maintained at a level sufficient for the Exchange Agent to make the payment of
the aggregate cash payments contemplated by this Article III. Any interest or
other income resulting from investment of the cash portion of the Exchange Fund
shall become part of the Exchange Fund, and any amounts in excess of the amounts
payable hereunder shall, at the discretion of Parent, be promptly returned to
Parent or the Surviving Corporation.

 

(b)               Payment Procedures.

 

(i)                 Certificates. As soon as practicable after the Effective
Time, Parent shall cause the Exchange Agent to deliver to each record holder, as
of immediately prior to the Effective Time, of an outstanding certificate or
certificates that immediately prior to the Effective Time represented Eligible
Shares (“Certificates”), a notice advising such holders of the effectiveness of
the Merger and a letter of transmittal (“Letter of Transmittal”) (which shall
specify that delivery shall be effected, and risk of loss and title to
Certificates shall pass, only upon proper delivery of such Certificates to the
Exchange Agent, and which shall be in a customary form and agreed to by Parent
and the Company prior to the Closing) and instructions for use in effecting the
surrender of Certificates for payment of the Merger Consideration set forth in
Section 3.1(b)(i). Upon surrender to the Exchange Agent of a Certificate,
together with the Letter of Transmittal, duly completed and validly executed in
accordance with the instructions thereto, and such other customary documents as
may be reasonably required by the Exchange Agent, the holder of such Certificate
shall be entitled to receive in exchange therefor (A) one or more shares of
Parent Common Stock (which shall be in uncertificated book-entry form)
representing, in the aggregate, the whole number of shares of Parent Common
Stock, if any, that such holder has the right to receive pursuant to Section 3.1
(after taking into account all shares of Company Common Stock then held by such
holder) and (B) a check in the amount equal to the cash payable in lieu of any
fractional shares of Parent Common Stock pursuant to Section 3.3(h) and
dividends and other distributions pursuant to Section 3.3(g).

 



8

 

 

(ii)              Non-DTC Book-Entry Shares. As soon as practicable after the
Effective Time, Parent shall cause the Exchange Agent to deliver to each record
holder, as of immediately prior to the Effective Time, of Eligible Shares
represented by book-entry (“Book-Entry Shares”) not held through the Depository
Trust Company (“DTC”), (A) a notice advising such holders of the effectiveness
of the Merger, (B) a statement reflecting the number of shares of Parent Common
Stock (which shall be in uncertificated book-entry form) representing, in the
aggregate, the whole number of shares of Parent Common Stock, if any, that such
holder has the right to receive pursuant to Section 3.1 (after taking into
account all shares of Company Common Stock then held by such holder) and (C) a
check in the amount equal to the cash payable in lieu of any fractional shares
of Parent Common Stock pursuant to Section 3.3(h) and dividends and other
distributions pursuant to Section 3.3(g).

 

(iii)            DTC Book-Entry Shares. With respect to Book-Entry Shares held
through DTC, Parent and the Company shall cooperate to establish procedures with
the Exchange Agent and DTC to ensure that the Exchange Agent will transmit to
DTC or its nominees as soon as reasonably practicable on or after the Closing
Date, upon surrender of Eligible Shares held of record by DTC or its nominees in
accordance with DTC’s customary surrender procedures, the Merger Consideration
(including cash to be paid in lieu of any fractional shares of Parent Common
Stock in accordance with Section 3.3(h), if any) and any unpaid non-stock
dividends and any other dividends or other distributions, in each case, that DTC
has the right to receive pursuant to this Article III.

 

(iv)             No interest shall be paid or accrued on any amount payable for
Eligible Shares pursuant to this Article III.

 

(v)               With respect to Certificates, if payment of the Merger
Consideration (including any cash to be paid in lieu of any fractional shares of
Parent Common Stock in accordance with Section 3.3(h)) and dividends or other
distributions with respect to Parent Common Stock pursuant to Section 3.3(g) is
to be made to a Person other than the record holder of such Eligible Shares, it
shall be a condition of payment that shares so surrendered shall be properly
endorsed or shall be otherwise in proper form for transfer and that the Person
requesting such payment shall have paid any transfer and other Taxes required by
reason of the payment of the Merger Consideration (including any cash to be paid
in lieu of any fractional shares of Parent Common Stock in accordance with
Section 3.3(h)) and dividends or other distributions with respect to Parent
Common Stock pursuant to Section 3.3(g) to a Person other than the registered
holder of such shares surrendered or shall have established to the satisfaction
of the Surviving Corporation that such Taxes either have been paid or are not
applicable. With respect to Book-Entry Shares, payment of the Merger
Consideration (including any cash to be paid in lieu of any fractional shares of
Parent Common Stock in accordance with Section 3.3(h)) and dividends or other
distributions with respect to Parent Common Stock pursuant to Section 3.3(g)
shall only be made to the Person in whose name such Book-Entry Shares are
registered in the stock transfer books of the Company as of the Effective Time.
Until surrendered as contemplated by this Section 3.3(b)(v), each Certificate
shall be deemed at any time after the Effective Time to represent only the right
to receive upon such surrender the Merger Consideration (including any cash to
be paid in lieu of any fractional shares of Parent Common Stock in accordance
with Section 3.3(h)) and any dividends or other distributions to which such
holder is entitled pursuant to Section 3.3(g) payable in respect of such shares
of Company Common Stock.

 



9

 

 

(c)               Termination of Rights. All Merger Consideration (including any
cash to be paid in lieu of any fractional shares of Parent Common Stock in
accordance with Section 3.3(h)) and dividends or other distributions with
respect to Parent Common Stock pursuant to Section 3.3(g) paid upon the
surrender of and in exchange for Eligible Shares in accordance with the terms
hereof shall be deemed to have been paid in full satisfaction of all rights
pertaining to such Company Common Stock. At the Effective Time, the stock
transfer books of the Surviving Corporation shall be closed immediately, and
there shall be no further registration of transfers on the stock transfer books
of the Surviving Corporation of the shares of Company Common Stock that were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates are presented to the Surviving Corporation for any reason,
they shall be cancelled and exchanged for the Merger Consideration (including
any cash to be paid in lieu of any fractional shares of Parent Common Stock in
accordance with Section 3.3(h)) and dividends or other distributions with
respect to Parent Common Stock pursuant to Section 3.3(g) payable in respect of
the Eligible Shares previously represented by such Certificates.

 

(d)               Termination of Exchange Fund. Any portion of the Exchange Fund
that remains undistributed to the former stockholders of the Company on the
180th day after the Closing Date shall be delivered to Parent, upon demand, and
any former common stockholders of the Company who have not theretofore received
the Merger Consideration, (including any cash to be paid in lieu of any
fractional shares of Parent Common Stock in accordance with Section 3.3(h)) and
dividends or other distributions with respect to Parent Common Stock pursuant to
Section 3.3(g), in each case without interest thereon, to which they are
entitled under this Article III shall thereafter look only to the Surviving
Corporation and Parent for payment of their claim for such amounts.

 

(e)               No Liability. None of the Surviving Corporation, Parent,
Merger Sub or the Exchange Agent shall be liable to any holder of Company Common
Stock for any amount of Merger Consideration properly delivered to a public
official pursuant to any applicable abandoned property, escheat or similar Law.
If any Certificate has not been surrendered prior to the time that is
immediately prior to the time at which Merger Consideration in respect of such
Certificate would otherwise escheat to or become the property of any
Governmental Entity, any such shares, cash, dividends or distributions in
respect of such Certificate shall, to the extent permitted by applicable Law,
become the property of Parent, free and clear of all claims or interest of any
Person previously entitled thereto.

 



10

 

 

(f)                Lost, Stolen, or Destroyed Certificates. If any Certificate
shall have been lost, stolen or destroyed, upon the making of an affidavit of
that fact by the Person claiming such Certificate to be lost, stolen or
destroyed and, if reasonably required by the Surviving Corporation, the posting
by such Person of a bond in such reasonable amount as the Surviving Corporation
may direct as indemnity against any claim that may be made against it with
respect to such Certificate, the Exchange Agent shall issue in exchange for such
lost, stolen or destroyed Certificate the Merger Consideration (including any
cash to be paid in lieu of any fractional shares of Parent Common Stock in
accordance with Section 3.3(h)) and dividends or other distributions with
respect to Parent Common Stock pursuant to Section 3.3(g) payable in respect of
the shares of Company Common Stock formerly represented by such Certificate.

 

(g)               Distributions with Respect to Unexchanged Shares of Parent
Common Stock. No dividends or other distributions declared or made with respect
to shares of Parent Common Stock with a record date after the Effective Time
shall be paid to the holder of any unsurrendered Certificate with respect to the
whole shares of Parent Common Stock that such holder would be entitled to
receive upon surrender of such Certificate and no cash payment in lieu of
fractional shares of Parent Common Stock shall be paid to any such holder, in
each case until such holder shall surrender such Certificate in accordance with
this Section 3.3. Following surrender of any such Certificate, there shall be
paid to such holder of whole shares of Parent Common Stock issuable in exchange
therefor, without interest, (i) promptly after the time of such surrender, the
amount of dividends or other distributions with a record date after the
Effective Time theretofore paid with respect to such whole shares of Parent
Common Stock, and (ii) at the appropriate payment date, the amount of dividends
or other distributions with a record date after the Effective Time but prior to
such surrender and a payment date subsequent to such surrender payable with
respect to such whole shares of Parent Common Stock. For purposes of dividends
or other distributions in respect of shares of Parent Common Stock, all whole
shares of Parent Common Stock to be issued pursuant to the Merger shall be
entitled to dividends pursuant to the immediately preceding sentence as if such
whole shares of Parent Common Stock were issued and outstanding as of the
Effective Time.

 

(h)               No Fractional Shares of Parent Common Stock. No certificates
or scrip or shares representing fractional shares of Parent Common Stock shall
be issued upon the exchange of Eligible Shares and such fractional share
interests will not entitle the owner thereof to vote or to have any rights of a
stockholder of Parent or a holder of shares of Parent Common Stock.
Notwithstanding any other provision of this Agreement, each holder of Eligible
Shares exchanged pursuant to the Merger who would otherwise have been entitled
to receive a fraction of a share of Parent Common Stock (after taking into
account all Certificates and Book-Entry Shares held by such holder) shall
receive, in lieu thereof, cash (without interest) in an amount equal to the
product of (i) such fractional part of a share of Parent Common Stock multiplied
by (ii) the volume weighted average price of Parent Common Stock for the five
(5) consecutive trading days immediately prior to the Closing Date as reported
by Bloomberg, L.P. As promptly as practicable after the determination of the
amount of cash, if any, to be paid to holders of fractional interests, the
Exchange Agent shall so notify Parent, and Parent shall cause the Exchange Agent
to forward payments to such holders of fractional interests subject to and in
accordance with the terms hereof. The payment of cash in lieu of fractional
shares of Parent Common Stock is not a separately bargained-for consideration
but merely represents a mechanical rounding-off of the fractions in the
exchange.

 



11 

 

 

(i)                 Withholding Taxes. Notwithstanding anything in this
Agreement to the contrary, Parent, the Surviving Corporation, the Exchange
Agent, each of their respective Affiliates and any other applicable withholding
agent shall be entitled to deduct and withhold from any amounts otherwise
payable to any Person pursuant to this Agreement any amount required to be
deducted and withheld with respect to the making of such payment under
applicable Law; provided, however, that except with respect to withholding of
Taxes pursuant to or in accordance with Section 3.2, Parent shall provide at
least five (5) days’ written notice to the Company if Parent intends to withhold
any amounts under this Section 3.3(i). To the extent that such amounts are so
properly deducted or withheld and paid over to the relevant Taxing Authority,
such deducted or withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Person with respect to which such amounts
would have been paid absent such deduction or withholding, and if withholding is
taken in Parent Common Stock, the relevant withholding agent shall be treated as
having sold such Parent Common Stock on behalf of such Person for an amount of
cash equal to the fair market value thereof at the time of such deemed sale and
paid such cash proceeds to the relevant Taxing Authority.

 

Section 3.4           No Dissenters’ Rights. No dissenters’ or appraisal rights
shall be available with respect to the Transactions.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure letter dated as of the date of this
Agreement and delivered by the Company to Parent and Merger Sub on or prior to
the date of this Agreement (the “Company Disclosure Letter”) and except as
disclosed in the Company SEC Documents (including all exhibits and schedules
thereto and documents incorporated by reference therein) filed with or furnished
to the SEC and available on Edgar since January 1, 2019 and prior to the date of
this Agreement (excluding any disclosures set forth or referenced in any risk
factor section or in any other section, in each case, to the extent they are
forward-looking statements or cautionary, predictive, non-specific or
forward-looking in nature (but, for clarity, including any historical factual
information contained within such headings, disclosure or statements)), the
Company represents and warrants to Parent and Merger Sub as follows:

 

Section 4.1           Organization, Standing and Power. Each of the Company and
its Subsidiaries is a corporation, partnership or limited liability company duly
organized, as the case may be, validly existing and in good standing under the
Laws of its jurisdiction of incorporation or organization, with all requisite
entity power and authority to own, lease and operate its assets and properties
and to carry on its business as now being conducted, other than, in the case of
the Company’s Subsidiaries, where the failure to be so organized or to have such
power, authority or standing would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company and
its Subsidiaries, taken as a whole (a “Company Material Adverse Effect”). Each
of the Company and its Subsidiaries is duly qualified or licensed and in good
standing to do business in each jurisdiction in which the business it is
conducting, or the operation, ownership or leasing of its assets or properties,
makes such qualification or license necessary, other than where the failure to
so qualify, license or be in good standing would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect. The
Company has heretofore made available to Parent complete and correct copies of
its Organizational Documents and the Organizational Documents of each Subsidiary
of the Company, each as amended prior to the execution of this Agreement, and
each as made available to Parent is in full force and effect, and neither the
Company nor any of its Subsidiaries is in violation of any of the provisions of
such Organizational Documents.

 



12 

 

 

Section 4.2           Capital Structure.

 

(a)               As of the date of this Agreement, the authorized capital stock
of the Company consists of (i) 8,000,000 shares of Company Common Stock and
(ii) 75,000,000 shares of preferred stock, par value $0.001 per share (“Company
Preferred Stock” and, together with the Company Common Stock, the “Company
Capital Stock”).  At the close of business on November 6, 2020 (the “Measurement
Date”): (A) 4,305,119 shares of Company Common Stock were issued and
outstanding, and (B) no shares of Company Preferred Stock were issued and
outstanding;

 

(b)               As of the date of this Agreement, there are 58,775 shares of
Company Common Stock subject to outstanding Company Stock Awards and 12,182
shares of Company Common Stock subject to outstanding Company RSU Awards.

 

(c)               All outstanding shares of Company Common Stock have been duly
authorized and are validly issued, fully paid and non-assessable and are not
subject to preemptive rights. All outstanding shares of Company Common Stock
have been issued and granted in compliance in all material respects with
(i) applicable securities Laws and other applicable Law and (ii) all
requirements set forth in applicable Contracts. As of the close of business on
the Measurement Date, except as set forth in this Section 4.2 and in the
Transaction Support Agreement, there are no outstanding options, warrants or
other rights to subscribe for, purchase or acquire from the Company or any of
its Subsidiaries any capital stock of the Company or securities convertible into
or exchangeable or exercisable for capital stock of the Company (and the
exercise, conversion, purchase, exchange or other similar price thereof). All
outstanding shares of capital stock or other equity interests of the
Subsidiaries of the Company are owned by the Company, or a direct or indirect
wholly owned Subsidiary of the Company, are free and clear of all Encumbrances,
other than Permitted Encumbrances, and have been duly authorized, validly
issued, fully paid and nonassessable. Except as set forth in this Section 4.2,
and except for changes since the Measurement Date resulting from the exercise of
stock options outstanding at such date, or stock grants or other awards granted
in accordance with Section 6.1(b)(ii), there are outstanding: (1) no shares of
Company Capital Stock, Voting Debt or other voting securities of the Company;
(2) no securities of the Company or any Subsidiary of the Company convertible
into or exchangeable or exercisable for shares of Company Capital Stock, Voting
Debt or other voting securities of the Company; and (3) no options, warrants,
subscriptions, calls, rights (including preemptive and appreciation rights),
commitments or agreements to which the Company or any Subsidiary of the Company
is a party or by which it is bound in any case obligating the Company or any
Subsidiary of the Company to issue, deliver, sell, purchase, redeem or acquire,
or cause to be issued, delivered, sold, purchased, redeemed or acquired,
additional shares of Company Capital Stock or any Voting Debt or other voting
securities of the Company, or obligating the Company or any Subsidiary of the
Company to grant, extend or enter into any such option, warrant, subscription,
call, right, commitment or agreement. Other than the Transaction Support
Agreement, there are not any stockholder agreements, voting trusts or other
agreements to which the Company or any of its Subsidiaries is a party or by
which it is bound relating to the voting of any shares of capital stock or other
equity interest of the Company or any of its Subsidiaries. No Subsidiary of the
Company owns any shares of Company Common Stock or any other shares of Company
Capital Stock.

 



13 

 

 

(d)               As of the date of this Agreement, neither the Company nor any
of its Subsidiaries has any (i) interests in a material joint venture or,
directly or indirectly, equity securities or other similar equity interests in
any Person or (ii) obligations, whether contingent or otherwise, to consummate
any material additional investment in any Person other than its Subsidiaries and
its joint ventures listed on Schedule 4.2 of the Company Disclosure Letter.

 

(e)               Except as set forth in Schedule 4.2 of the Company Disclosure
Letter, all of the issued and outstanding shares of capital stock or other
equity ownership interests of each Subsidiary of the Company are owned by the
Company, directly or indirectly, all such shares or equity ownership interests
are set forth in Schedule 4.2 of the Company Disclosure Letter, and all of such
shares or equity ownership interests are duly authorized and validly issued and
are fully paid, nonassessable and free of preemptive rights.

 

Section 4.3           Authority; No Violations; Consents and Approvals.

 

(a)               The Company has all requisite corporate power and authority to
execute and deliver this Agreement and, subject to the filing of the Certificate
of Merger with the Office of the Secretary of State of the State of Delaware, to
perform its obligations hereunder. The execution and delivery of this Agreement
by the Company and the consummation by the Company of the Transactions have been
duly authorized by all necessary corporate action on the part of the Company,
subject, only with respect to the consummation of the Merger, to the Company
Stockholder Approval and the filing of the Certificate of Merger with the Office
of the Secretary of State of the State of Delaware. This Agreement has been duly
executed and delivered by the Company, and assuming the due and valid execution
of this Agreement by Parent and Merger Sub, constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject, as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium and other Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity regardless of whether such
enforceability is considered in a Proceeding in equity or at Law (collectively,
“Creditors’ Rights”). The Company Board, at a meeting duly called and held, has
by unanimous vote (i) determined that this Agreement and the Transactions are
fair to, and in the best interests of, the Company and the holders of the
Company Common Stock, (ii) approved and declared advisable this Agreement and
the Transactions, including the Merger, and (iii) resolved to recommend that the
holders of Company Common Stock approve and adopt this Agreement and the
Transactions, including the Merger (such recommendation described in
clause (iii), the “Company Board Recommendation”). The Company Stockholder
Approval is the only vote of the holders of any class or series of the Company
Capital Stock necessary to approve and adopt this Agreement and the Merger.

 



14 

 

 

(b)               The execution, delivery and performance of this Agreement does
not, and the consummation of the Transactions will not (with or without notice
or lapse of time, or both) (i) contravene, conflict with or result in a breach
or violation of any provision of the Organizational Documents of the Company
(assuming the Company Stockholder Approval is obtained) or any of its
Subsidiaries, (ii) with or without notice, lapse of time or both, result in a
breach or violation of, a termination (or right of termination) of or default
under, the creation or acceleration of any obligation or the loss of a benefit
under, or result in the creation of any Encumbrance upon any of the properties
or assets of the Company or any of its Subsidiaries under, any provision of any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, permit, franchise or license to which the Company or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or its or
their respective properties or assets are bound, except for those resulting from
the Company Chapter 11 Cases or the Prepackaged Plan, or (iii) assuming the
Consents referred to in Section 4.4 are duly and timely obtained or made and the
Company Stockholder Approval has been obtained, contravene, conflict with or
result in a breach or violation of any Law applicable to the Company or any of
its Subsidiaries or any of their respective properties or assets, other than, in
the case of clauses (ii) and (iii), any such contraventions, conflicts,
violations, defaults, acceleration, losses, or Encumbrances that would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 

(c)               Except for this Agreement, the Company is not party to any
contract, arrangement or other commitment that would or would reasonably be
expected to entitle any Person to appoint one or more directors to the Parent
Board.

 

Section 4.4           Consents. No Consent from any Governmental Entity is
required to be obtained or made by the Company or any of its Subsidiaries in
connection with the execution, delivery and performance of this Agreement by the
Company or the consummation by the Company of the Transactions, except for:
(a) the filing of a premerger notification report by the Company under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations promulgated thereunder (the “HSR Act”), or any other applicable
Antitrust Laws, and the expiration or termination of the applicable waiting
period with respect thereto or any Consent required pursuant to any other
applicable Antitrust Laws; (b) the filing with the SEC of (i) a joint proxy
statement in preliminary and definitive form (the “Joint Proxy Statement”)
relating to (x) the meeting of the stockholders of the Company to be held for
the purposes of obtaining the Company Stockholder Approval (including any
postponement, adjournment or recess thereof, the “Company Stockholders Meeting”)
and (y) the meeting of the stockholders of Parent to be held for the purposes of
obtaining the Parent Stockholder Approval (including any postponement,
adjournment or recess thereof, the “Parent Stockholders Meeting”) and (ii) such
reports under Section 13(a) of the Exchange Act, and such other compliance with
the Exchange Act and the rules and regulations thereunder, as may be required in
connection with this Agreement and the Transactions; (c) the filing of the
Certificate of Merger with the Office of the Secretary of State of the State of
Delaware; (d) filings with the NYSE; (e) such filings and approvals as may be
required by any applicable state securities or “blue sky” Laws or Takeover Laws;
(f) in connection with the Company Chapter 11 Cases and the Prepackaged Plan,
the Confirmation Order; and (g) any such Consent that the failure to obtain or
make would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect.

 



15 

 

 

Section 4.5           SEC Documents; Financial Statements.

 

(a)               Since December 31, 2018 (the “Applicable Date”), the Company
has filed or furnished with the SEC, on a timely basis, all forms, reports,
certifications, schedules, statements and documents required to be filed or
furnished under the Securities Act or the Exchange Act, respectively (such
forms, reports, certifications, schedules, statements and documents,
collectively, the “Company SEC Documents”). As of their respective dates, each
of the Company SEC Documents, as amended, complied, or if not yet filed or
furnished, will comply, as to form in all material respects with the applicable
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act,
as the case may be, and the rules and regulations of the SEC thereunder
applicable to such Company SEC Documents, and none of the Company SEC Documents
contained, when filed (or if amended, prior to the date of this Agreement, as of
the date of such amendment with respect to those disclosures that are amended),
or if filed with or furnished to the SEC subsequent to the date of this
Agreement, will contain any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(b)               The financial statements of the Company included in the
Company SEC Documents, including all notes and schedules thereto, complied, or,
in the case of Company SEC Documents filed after the date of this Agreement,
will comply in all material respects, when filed (or if amended prior to the
date of this Agreement, as of the date of such amendment) with the rules and
regulations of the SEC with respect thereto, were, or, in the case of Company
SEC Documents filed after the date of this Agreement, will be prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of the unaudited
statements, as permitted by Rule 10-01 of Regulation S-X of the SEC) and fairly
present in all material respects in accordance with applicable requirements of
GAAP (subject, in the case of the unaudited statements, to normal year-end audit
adjustments) the financial position of the Company and its consolidated
Subsidiaries as of their respective dates and the results of operations and the
cash flows of the Company and its consolidated Subsidiaries for the periods
presented therein.

 

(c)               The Company has established and maintains a system of internal
control over financial reporting and disclosure controls and procedures (as such
terms are defined in Rule 13a-15 or Rule 15d-15, as applicable, under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company, including its consolidated
Subsidiaries, required to be disclosed by Parent in the reports that it files or
submits under the Exchange Act is accumulated and communicated to the Company’s
principal executive officer and its principal financial officer to allow timely
decisions regarding required disclosure; and such disclosure controls and
procedures are effective to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in SEC rules and forms, and further designed and maintained to provide
reasonable assurance regarding the reliability of the Company’s financial
reporting and the preparation of Company financial statements for external
purposes in accordance with GAAP. There (i) is no significant deficiency or
material weakness in the design or operation of internal controls of financial
reporting (as defined in Rule 13a-15(f) under the Exchange Act utilized by the
Company or its Subsidiaries, (ii) is not, and since January 1, 2020 there has
not been, any illegal act or fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls, and (iii) is not, and since January 1, 2020 there has not
been, any “extensions of credit” (within the meaning of Section 402 of the
Sarbanes-Oxley Act) or prohibited loans to any executive officer of the Company
(as defined in Rule 3b-7 under the Exchange Act) or director of the Company or
any of its Subsidiaries. The principal executive officer and the principal
financial officer of the Company have made all certifications required by the
Sarbanes-Oxley Act, the Exchange Act and any related rules and regulations
promulgated by the SEC with respect to the Company SEC Documents, and the
statements contained in such certifications were complete and correct as of the
dates they were made.

 



16 

 

 

Section 4.6           Absence of Certain Changes or Events.

 

(a)               Since December 31, 2019, there has not been any Company
Material Adverse Effect or any event, change, effect or development that,
individually or in the aggregate, would reasonably be expected to have a Company
Material Adverse Effect.

 

(b)               From December 31, 2019 through the date of this Agreement:

 

(i)                 the Company and its Subsidiaries have conducted their
business in the ordinary course of business in all material respects;

 

(ii)               there has not been any material damage, destruction or other
casualty loss with respect to any material asset or property owned, leased or
otherwise used by the Company or any of its Subsidiaries, including the Oil and
Gas Properties of the Company and its Subsidiaries, whether or not covered by
insurance; and

 

(iii)            neither the Company nor any of its Subsidiaries has taken, or
agreed, committed, arranged, authorized or entered into any understanding to
take, any action that, if taken after the date of this Agreement, would (without
Parent’s prior written consent) have constituted a breach of any of the
covenants set forth in Sections 6.1(b)(i), (v), (vi), (vii), (viii), (ix),
(xiv), (xv), (xvi), (xix) or (xxi) (solely as it relates to the foregoing
Sections 6.1(b)(i), (v), (vi), (vii), (viii), (ix), (xiv), (xv), (xvi), (xix) or
(xxi))).

 

Section 4.7           No Undisclosed Material Liabilities. There are no
liabilities of the Company or any of its Subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
other than: (a) liabilities adequately provided for on the balance sheet of the
Company dated as of December 31, 2019 (including the notes thereto) contained in
the Company’s Annual Report on Form 10-K for the twelve (12) months ended
December 31, 2019; (b) liabilities not required to be presented on the face of a
balance sheet in accordance with GAAP; (c) liabilities incurred in the ordinary
course of business subsequent to December 31, 2019; (d) liabilities incurred in
connection with the Transactions; (e) liabilities incurred as permitted under
Section 6.1(b)(xii); and (f) liabilities that would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.

 



17 

 

 

Section 4.8           Information Supplied. None of the information supplied or
to be supplied by the Company for inclusion or incorporation by reference in (a)
one or more registration statements on Form S-4 to be filed with the SEC by
Parent pursuant to which shares of Parent Common Stock issuable in (i) the
Merger will be registered with the SEC (including any amendments or supplements,
a “Merger Registration Statement”) and (ii) the Exchange Offer will be
registered with the SEC (including the consent solicitation and prospectus
constituting a part thereof (the “Exchange Prospectus”), an “Exchange
Registration Statement” and, together with the Merger Registration Statement,
the “Registration Statements”) shall, at the time such Registration Statement
becomes effective under the Securities Act, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, or (b) the Joint Proxy
Statement, will, at the date it is first mailed to stockholders of the Company
and to stockholders of Parent and at the time of the Company Stockholders
Meeting and the Parent Stockholders Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. Subject to the accuracy
of the first sentence of Section 5.8, the Exchange Registration Statement, the
Exchange Prospectus and the Joint Proxy Statement will comply as to form in all
material respects with the provisions of the Exchange Act and the Securities
Act, respectively, and the rules and regulations thereunder; provided, however,
that no representation is made by the Company with respect to statements made
therein based on information supplied by Parent or Merger Sub specifically for
inclusion or incorporation by reference therein.

 

Section 4.9           Company Permits; Compliance with Applicable Law.

 

(a)               The Company and its Subsidiaries hold and at all times since
the Applicable Date have held all permits, licenses, certifications,
registrations, Consents, authorizations, variances, exemptions, orders,
franchises and approvals of all Governmental Entities necessary to own, lease
and operate their respective properties and assets and for the lawful conduct of
their respective businesses as they were or are now being conducted, as
applicable (collectively, the “Company Permits”), and have paid all fees and
assessments due and payable in connection therewith, except where the failure to
so hold or make such a payment would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. All Company
Permits are in full force and effect and no suspension or cancellation of any of
the Company Permits is pending or, to the knowledge of the Company, threatened,
and the Company and its Subsidiaries are in compliance with the terms of the
Company Permits, except where the failure to be in full force and effect or
failure to so comply would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.

 

(b)               The businesses of the Company and its Subsidiaries are not
currently being conducted, and at no time since the Applicable Date have been
conducted, in violation of any applicable Law, except for violations that would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. No investigation or review by any Governmental Entity
with respect to the Company or any of its Subsidiaries is pending or, to the
knowledge of the Company, threatened, other than those the outcome of which
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

 

Section 4.10       Compensation; Benefits.

 

(a)               Set forth on Schedule 4.10(a) of the Company Disclosure Letter
is a list, as of the date hereof, of all of the material Company Benefit Plans.

 



18 

 

 

(b)               True, correct and complete copies (or a description if such
plan is not written) of each of the material Company Benefit Plans and related
trust documents and favorable determination letters, if applicable, have been
furnished or made available to Parent or its Representatives, along with the
most recent report filed on Form 5500 and summary plan description with respect
to each Company Benefit Plan required to file a Form 5500, the most recently
prepared actuarial reports and financial statements, and all material
correspondence to or from any Governmental Entity received in the past three (3)
years addressing any matter involving actual or potential material liability
relating to a Company Benefit Plan.

 

(c)               Each Company Benefit Plan has been established, funded,
administered and maintained in compliance in all material respects with all
applicable Laws, including ERISA and the Code.

 

(d)               Except as set forth on Schedule 4.10(d) of the Company
Disclosure Letter, there are no actions, suits or claims pending (other than
routine claims for benefits) or, to the knowledge of the Company, threatened
against, or with respect to, any of the Company Benefit Plans, and there are no
Proceedings by a Governmental Entity with respect to any of the Company Benefit
Plans.

 

(e)               All material contributions required to be made by the Company
or any of its Subsidiaries to the Company Benefit Plans pursuant to their terms
or applicable Law have been timely made or accrued or otherwise been adequately
reserved to the extent required by, and in accordance with, GAAP.

 

(f)                Each Company Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be qualified under Section 401(a) of the Code and, to the knowledge
of the Company, nothing has occurred that would reasonably be expected to
adversely affect the qualification or Tax exemption of any such Company Benefit
Plan. With respect to any Company Benefit Plan or any Employee Benefit Plan
sponsored, maintained or contributed to by a member of the Company’s Aggregated
Group, none of the Company or any of its Subsidiaries, or, to the knowledge of
the Company, any other Person or member of the Company’s Aggregated Group, has
engaged in a transaction in connection with which the Company, its Subsidiaries
or a member of the Company’s Aggregated Group reasonably could be subject to
either a civil penalty assessed pursuant to Section 409 or 502(i) of ERISA or a
Tax imposed pursuant to Section 4975 or 4976 of the Code in an amount that could
be material. The Company and its Subsidiaries do not have any material liability
(whether or not assessed) under Sections 4980B, 4980D, 4980H, 6721 or 6722 of
the Code.

 

(g)               None of the Company, any of its Subsidiaries or any member of
their respective Aggregated Groups sponsors, maintains, contributes to or has an
obligation to contribute to, or in the past six (6) years has sponsored,
maintained, contributed to or had an obligation to contribute to, or has any
current or contingent liability or obligation under or with respect to, and no
Company Benefit Plan is, a plan that is or was subject to Title IV of ERISA
(including a multiemployer plan within the meaning of Section 4001(a)(3) of
ERISA), Section 302 of ERISA, or Section 412 of the Code.

 

(h)               Except as set forth on Schedule 4.10(h) of the Company
Disclosure Letter, other than continuation coverage pursuant to Section 4980B of
the Code or any similar state Law, no Company Benefit Plan provides retiree or
post-employment or post-service medical, disability, life insurance or other
welfare benefits to any Person.

 



19 

 

 

(i)                 Except as set forth on Schedule 4.10(i) of the Company
Disclosure Letter, neither the execution and delivery of this Agreement nor the
consummation of the Transactions will, alone or in combination with any other
event, (i) accelerate the time of payment or vesting, or materially increase the
amount of compensation due to any Company Employee or other current or former
director, officer, employee or independent contractor under any Company Benefit
Plan, (ii) directly or indirectly cause the Company to transfer or set aside any
material amount of assets to fund any benefits under any Company Benefit Plan,
(iii) limit or restrict the right to materially amend, terminate or transfer the
assets of any Company Benefit Plan on or following the Effective Time, or
(iv) result in any payment from the Company or any of its Subsidiaries (whether
in cash or property or the vesting of property) to any “disqualified individual”
(as such term is defined in Treasury Regulations § 1.280G-1) of the Company or
any of its Subsidiaries that would, individually or in combination with any
other such payment from the Company or any of its Subsidiaries, reasonably be
expected to constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code).

 

(j)                 Neither the Company nor any Subsidiary of the Company has
any obligation to provide, and no Company Benefit Plan or other agreement
provides any individual with the right to, a gross up, indemnification,
reimbursement or other payment for any excise or additional Taxes, interest or
penalties incurred pursuant to Section 409A or Section 4999 of the Code or due
to the failure of any payment to be deductible under Section 280G of the Code.

 

(k)               Each Company Benefit Plan or any other agreement, arrangement,
or plan of the Company or any of its Subsidiaries that constitutes in any part a
nonqualified deferred compensation plan within the meaning of Section 409A of
the Code has been operated and maintained in all material respects in
operational and documentary compliance with Section 409A of the Code and
applicable guidance thereunder.

 

(l)                 No Company Benefit Plan is maintained outside the
jurisdiction of the United States or covers any Company Employees who reside or
work outside of the United States.

 

Section 4.11       Labor Matters.

 

(a)               Neither the Company nor any of its Subsidiaries is or has been
a party to or bound by any collective bargaining agreement or other agreement
with, and no employee of the Company or its Subsidiaries is represented by, any
labor union, works council, or other labor organization. There is no pending or,
to the knowledge of the Company, threatened union representation petition
involving employees of the Company or any of its Subsidiaries. Neither the
Company nor any of its Subsidiaries has knowledge of any activity of any labor
organization (or Representative thereof) or employee group (or Representative
thereof) to organize any such employees since the Applicable Date.

 

(b)               There is no unfair labor practice, charge or grievance arising
out of a collective bargaining agreement or any other agreement with any labor
union, works council, or other labor organization or any other labor-related
Proceeding against the Company or any of its Subsidiaries pending, or, to the
knowledge of the Company, threatened.

 



20 

 

 

(c)               There is, and since the Applicable Date has been, no strike,
dispute, slowdown, work stoppage or lockout pending, or, to the knowledge of the
Company, threatened, against or involving the Company or any of its
Subsidiaries.

 

(d)               The Company and its Subsidiaries are, and since the Applicable
Date have been, in compliance in all material respects with all applicable Laws
respecting employment, employment practices, terms and conditions of employment,
wages and hours, worker classification, employment discrimination,
non-retaliation, sexual harassment or discrimination, workers’ compensation,
family and medical leave, immigration, recordkeeping and occupational safety and
health requirements, and there are no Proceedings pending or, to the knowledge
of the Company, threatened against the Company or any of its Subsidiaries, by or
on behalf of any applicant for employment, any current or former employee or any
class of the foregoing, relating to any of the foregoing applicable Laws, or
alleging breach of any express or implied Contract of employment, other than any
such matters described in this sentence that would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect. Since
the Applicable Date, neither the Company nor any of its Subsidiaries has
received any notice of the intent of the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor or any
other Governmental Entity responsible for the enforcement of labor or employment
Laws to conduct an investigation with respect to the Company or any of its
Subsidiaries which would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

Section 4.12       Taxes. Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect:

 

(a)               All Tax Returns required to be filed by the Company or any of
its Subsidiaries have been duly and timely filed (taking into account extensions
of time for filing) and all such filed Tax Returns are complete and accurate in
all respects. All Taxes that are due and payable by the Company or any of its
Subsidiaries (whether or not reflected on any Tax Return) have been duly and
timely paid. All withholding Tax requirements imposed on or with respect to
payments by the Company or any of its Subsidiaries to employees, creditors,
equityholders or other Persons have been satisfied, and the Company and its
Subsidiaries have complied in all respects with all information reporting (and
related withholding) and record retention requirements.

 

(b)               There is not in force any waiver or agreement for any
extension of time for the assessment or payment of any Tax by the Company or any
of its Subsidiaries (other than any extension or waiver entered into in the
ordinary course of business).

 

(c)               There is no outstanding claim, assessment or deficiency
against the Company or any of its Subsidiaries for any Taxes that has been
asserted in writing by any Taxing Authority other than claims being contested in
good faith through appropriate proceedings and for which adequate reserves have
been made in accordance with GAAP. There are no Proceedings pending or
threatened in writing regarding any Taxes of the Company and its Subsidiaries or
the assets of the Company and its Subsidiaries.

 



21 

 

 

(d)               Neither the Company nor any of its Subsidiaries is a party to
any Tax allocation, sharing or indemnity Contract or arrangement (excluding
(i) any Contract or arrangement solely between or among the Company and/or any
of its Subsidiaries, or (ii) any customary provisions contained in any
commercial agreement entered into in the ordinary course of business and not
primarily relating to Tax). Neither the Company nor any of its Subsidiaries has
been a member of an affiliated, consolidated, combined, unitary or similar group
for purposes of filing any Tax Return (other than a group the common parent of
which is the Company) or has any liability for Taxes of any Person (other than
the Company or any of its Subsidiaries) under Treasury Regulations § 1.1502-6
(or any similar provision of state, local or foreign Law), as a transferee or
successor, by reason of assumption, or by operation of Law.

 

(e)               Neither the Company nor any of its Subsidiaries has
participated, or is currently participating, in a “listed transaction,” as
defined in Treasury Regulations § 1.6011-4(b)(2).

 

(f)                Neither the Company nor any of its Subsidiaries has
constituted a “distributing corporation” or a “controlled corporation” in a
distribution of stock intended to qualify for tax-free treatment under
Section 355 of the Code (or so much of Section 356 of the Code as relates to
Section 355 of the Code) (i) in the two (2) years prior to the date of this
Agreement or (ii) as part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
Transactions.

 

(g)               No written claim has been made by any Taxing Authority in a
jurisdiction where the Company or any of its Subsidiaries does not currently
file a Tax Return that it is or may be subject to any Tax or required to file
any Tax Return in such jurisdiction.

 

(h)               There are no Encumbrances for Taxes on any of the assets of
the Company or any of its Subsidiaries, except for Permitted Encumbrances with
respect to Taxes described in clause (b) of the definition of Permitted
Encumbrances.

 

(i)                 No closing agreements, private letter rulings, technical
advice memoranda or similar agreements or rulings have been entered into with or
issued by any Taxing Authority within the three (3)-year period immediately
preceding the date of this Agreement with respect to the Company or any of its
Subsidiaries.

 

(j)                 Neither the Company nor any of its Subsidiaries is a “U.S.
shareholder” (within the meaning of Section 951(b) of the Code) of any foreign
corporation which may be required to include in income any amounts under
Section 951(a) or 951A(a) of the Code.

 

(k)               The Company is, and has been since formation, properly
classified for U.S. federal income tax purposes as a corporation.

 

Notwithstanding any other provisions of this Agreement to the contrary, the
representations and warranties made in this Section 4.12 and in Section 4.10 are
the sole and exclusive representations and warranties of the Company and its
Subsidiaries with respect to Taxes.

 



22 

 

 

Section 4.13       Litigation. Except (a) as set forth on Schedule 4.13 of the
Company Disclosure Letter and (b) for such matters as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, there is no (i) Proceeding pending, or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries or any of their Oil
and Gas Properties or (ii) judgment, decree, injunction, ruling, order, or writ
of any Governmental Entity or arbitrator outstanding against the Company or any
of its Subsidiaries. To the knowledge of the Company, as of the date hereof, no
officer or director of the Company is a defendant in any Proceeding in
connection with his or her status as an officer or director of the Company.

 

Section 4.14       Intellectual Property.

 

(a)               The Company and its Subsidiaries own or have the right to use
all Intellectual Property used in or necessary for the operation of the
businesses of each of the Company and its Subsidiaries as presently conducted
(collectively, the “Company Intellectual Property”) free and clear of all
Encumbrances except for Permitted Encumbrances, except where the failure to own
or have the right to use such properties has not had and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

 

(b)               To the knowledge of the Company, the use of the Company
Intellectual Property by the Company and its Subsidiaries in the operation of
the business of each of the Company and its Subsidiaries as presently conducted
does not infringe, misappropriate or otherwise violate any Intellectual Property
of any other Person, except for such matters that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. To the knowledge of the Company, no third party is
infringing on the Company Intellectual Property, except for such matters that
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

 

(c)               The Company and its Subsidiaries have taken reasonable
measures consistent with prudent industry practices to protect the
confidentiality of trade secrets used in the businesses of each of the Company
and its Subsidiaries as presently conducted, except where failure to do so has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

(d)               Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect, the
IT Assets owned, used, or held for use by the Company or any of its Subsidiaries
(i) are sufficient for the current needs of the businesses of the Company and
its Subsidiaries; (ii) have not malfunctioned or failed within the past three
(3) years and (iii) to the knowledge of the Company, are free from any malicious
code.

 

(e)               Except as has not had and would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect
(i) the Company and each of its Subsidiaries have used commercially reasonable
measures to ensure the confidentiality, privacy and security of Personal
Information collected or held for use by the Company or its Subsidiaries, and
(ii) to the knowledge of the Company, there has been no unauthorized access to
or unauthorized use of any IT Assets, Personal Information or trade secrets
owned or held for use by the Company or its Subsidiaries.

 



23 

 

 

Section 4.15       Real Property. Except as would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect and
with respect to clauses (a) and (b), except with respect to any of the Company’s
Oil and Gas Properties, (a) the Company and its Subsidiaries have good, valid
and defensible title to all material real property owned by the Company or any
of its Subsidiaries (collectively, the “Company Owned Real Property”) and valid
leasehold estates in all material real property leased, subleased, licensed or
otherwise occupied (whether as tenant, subtenant or pursuant to other occupancy
arrangements) by the Company or any Subsidiary of the Company (collectively,
including the improvements thereon, the “Company Material Leased Real Property”)
free and clear of all Encumbrances and defects and imperfections, except
Permitted Encumbrances, (b) each agreement under which the Company or any
Subsidiary of the Company is the landlord, sublandlord, tenant, subtenant, or
occupant with respect to the Company Material Leased Real Property (each, a
“Company Material Real Property Lease”) is in full force and effect and is valid
and enforceable against the Company or such Subsidiary and, to the knowledge of
the Company, the other parties thereto, in accordance with its terms, subject,
as to enforceability, to Creditors’ Rights, and neither the Company nor any of
its Subsidiaries, or to the knowledge of the Company, any other party thereto,
has received written notice of any default under any Company Material Real
Property Lease, and (c) as of the date of this Agreement, there does not exist
any pending or, to the knowledge of the Company, threatened, condemnation or
eminent domain Proceedings that affect any of the Company’s Oil and Gas
Properties, Company Owned Real Property or Company Material Leased Real
Property.

 

Section 4.16       Rights-of-Way. Each of the Company and its Subsidiaries has
such Consents, easements, rights-of-way, permits and licenses from each Person
(collectively “Rights-of-Way”) as are sufficient to conduct its business as
presently conducted, except for such Rights-of-Way the absence of which would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. Each of the Company and its Subsidiaries has fulfilled
and performed all its material obligations with respect to such Rights-of-Way
and conduct their business in a manner that does not violate any of the
Rights-of-Way and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or would result in any
impairment of the rights of the holder of any such Rights-of-Way, except for
such revocations, terminations and impairments that would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. All pipelines operated by the Company and its Subsidiaries are located
on or are subject to valid Rights-of-Way, or are located on real property owned
or leased by the Company, and there are no gaps (including any gap arising as a
result of any breach by the Company or any of its Subsidiaries of the terms of
any Rights-of-Way) in the Rights-of-Way other than gaps that would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

 



24 

 

 

Section 4.17       Oil and Gas Matters.

 

(a)               Except as would not reasonably be expected to have a Company
Material Adverse Effect, and except for property (i) sold or otherwise disposed
of in the ordinary course of business since the date of the reserve report
prepared by Netherland, Sewell & Associates, Inc. (in such capacity, the
“Company Independent Petroleum Engineers”) relating to the Company interests
referred to therein as of December 31, 2019 (the “Company Reserve Report”) or
(ii) reflected in the Company Reserve Report or in the Company SEC Documents as
having been sold or otherwise disposed of (other than sales or dispositions
after the date hereof in accordance with Section 6.1(b)(v)), the Company and its
Subsidiaries have good and defensible title to all Oil and Gas Properties
forming the basis for the reserves reflected in the Company Reserve Report and
in each case as attributable to interests owned by the Company and its
Subsidiaries, free and clear of any Encumbrances, except for Permitted
Encumbrances. For purposes of the foregoing sentence, “good and defensible
title” means that the Company’s or one and/or more of its Subsidiaries’, as
applicable, title (as of the date hereof and as of the Closing) to each of the
Oil and Gas Properties held or owned by them (or purported to be held or owned
by them) beneficially or of record with any applicable Governmental Entity that
(1) entitles the Company (and/or one or more of its Subsidiaries, as applicable)
to receive (after satisfaction of all Production Burdens applicable thereto),
not less than the net revenue interest share shown in the Company Reserve Report
of all Hydrocarbons produced from such Oil and Gas Properties throughout the
productive life of such Oil and Gas Properties (other than decreases in
connection with operations in which the Company and/or its Subsidiaries may be a
non-consenting co-owner, decreases resulting from reversion of interests to
co-owners with respect to operations in which such co-owners elected not to
consent, decreases resulting from the establishment of pools or units, and
decreases required to allow other working interest owners to make up past
underproduction or pipelines to make up past under deliveries; in each case, to
the extent occurring after the date of the Company Reserve Report),
(2) obligates the Company (and/or one or more of its Subsidiaries, as
applicable) to bear a percentage of the costs and expenses for the maintenance
and development of, and operations relating to, such Oil and Gas Properties, of
not greater than the working interest shown on the Company Reserve Report for
such Oil and Gas Properties (other than any positive difference between such
actual percentage and the applicable working interest shown on the Company
Reserve Report for such Oil and Gas Properties that are accompanied by a
proportionate (or greater) increase in the net revenue interest in such Oil and
Gas Properties) and (3) is free and clear of all Encumbrances (other than
Permitted Encumbrances).

 

(b)               Except for any such matters that, individually or in the
aggregate, would not reasonably be expected to have a Company Material Adverse
Effect, the factual, non-interpretive data supplied by the Company to the
Company Independent Petroleum Engineers relating to the Company interests
referred to in the Company Reserve Report, by or on behalf of the Company and
its Subsidiaries that was material to such firm’s estimates of proved oil and
gas reserves attributable to the Oil and Gas Properties of the Company and its
Subsidiaries in connection with the preparation of the Company Reserve Report
was, as of the time provided (or modified or amended prior to the issuance of
the Company Reserve Reports), accurate in all respects. To the Company’s
knowledge, any assumptions or estimates provided by the Company Subsidiaries to
the Company Reserve Engineer in connection with its preparation of the Company
Reserve Reports were made in good faith and on a reasonable basis based on the
facts and circumstances in existence and that were known to the Company at the
time such assumptions or estimates were made. Except for any such matters that,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect, the oil and gas reserve estimates of the
Company set forth in the Company Reserve Report are derived from reports that
have been prepared by the Company Independent Petroleum Engineers, and such
reserve estimates fairly reflect, in all respects, the oil and gas reserves of
the Company at the dates indicated therein and are in accordance with SEC
guidelines applicable thereto applied on a consistent basis throughout the
periods involved. Except for changes generally affecting the oil and gas
exploration, development and production industry (including changes in commodity
prices) and normal depletion by production, there has been no change in respect
of the matters addressed in the Company Reserve Report that would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

 



25 

 

 

(c)               Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (i) all
rentals, shut-ins and similar payments owed to any Person or individual under
(or otherwise with respect to) any Oil and Gas Leases have been properly and
timely paid or contested in good faith in the ordinary course of business,
(ii) all royalties, minimum royalties, overriding royalties and other Production
Burdens with respect to any Oil and Gas Properties owned or held by the Company
or any of its Subsidiaries have been timely and properly paid or contested in
good faith in the ordinary course of business (other than any such Production
Burdens which are being held in suspense by the Company or its Subsidiaries in
accordance with applicable Law) and (iii) none of the Company or any of its
Subsidiaries (and, to the Company’s knowledge, no third party operator) has
violated any provision of, or taken or failed to take any act that, with or
without notice, lapse of time, or both, would constitute a default under the
provisions of any Oil and Gas Lease (or entitle the lessor thereunder to cancel
or terminate such Oil and Gas Lease) included in the Oil and Gas Properties
owned or held by the Company or any of its Subsidiaries. To the Company’s
knowledge, Schedule 4.17(c) of the Company Disclosure Letter sets forth all the
material Oil and Gas Leases where the primary term thereof is scheduled to
expire by the express terms of such Oil and Gas Lease (in whole or in part) at
any time in the twelve (12)-month period immediately following the date of this
Agreement.

 

(d)              Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, all
proceeds from the sale of Hydrocarbons produced from the Oil and Gas Properties
of the Company and its Subsidiaries are being received by them in a timely
manner (other than those being contested in good faith in the ordinary course of
business) and are not being held in suspense (by the Company, any of its
Subsidiaries, any third party operator thereof or any other Person) for any
reason other than awaiting preparation and approval of division order title
opinions and the receipt of division orders for execution for recently drilled
Wells.

 

(e)             All of the Wells and all water, CO2, injection or other wells
located on the Oil and Gas Leases of the Company and its Subsidiaries or
otherwise associated with an Oil and Gas Property of the Company or its
Subsidiaries that were drilled and completed by the Company or its Subsidiaries
have been drilled, completed and operated within the limits permitted by the
applicable Oil and Gas Lease(s), the applicable Contracts entered into by the
Company or any of its Subsidiaries related to such Wells and such other wells
and in accordance with applicable Law, and all drilling and completion (and
plugging and abandonment) of such Wells and such other wells that were drilled
and completed (and plugged and abandoned) by the Company or its Subsidiaries
have been conducted in compliance with all such applicable Oil and Gas Lease(s),
Contracts and applicable Law except, in each case, as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

 

(f)                Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, all Oil and
Gas Properties operated by the Company or its Subsidiaries (and, to the
knowledge of the Company, all Oil and Gas Properties owned or held by the
Company or any of its Subsidiaries and operated by a third party) have been
operated as a reasonably prudent operator in accordance with its past practices.

 

(g)               Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, none of the
Oil and Gas Properties of the Company or its Subsidiaries is subject to any
preferential purchase, tag-along, right of first refusal, consent or similar
right that would become operative as a result of the entry into (or the
consummation of) the Transactions.

 



26 

 

 

(h)              Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, neither the
Company nor any of its Subsidiaries has elected not to participate in any
operation or activity proposed with respect to any of the Oil and Gas Properties
owned or held by it (or them, as applicable) that could result in a penalty or
forfeiture as a result of such election not to participate in such operation or
activity that would be material to the Company and its Subsidiaries, taken as a
whole and is not reflected in the Company Reserve Reports.

 

(i)               Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, and to the
knowledge of the Company as of the date of this Agreement, Schedule 4.17(i) of
the Company Disclosure Letter lists, as of December 31, 2019, all
transportation, plant, production and other imbalances and overlifts with
respect to Hydrocarbon production from the Oil and Gas Properties of the Company
and its Subsidiaries.

 

(j)                Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, with
respect to Oil and Gas Properties operated by the Company and its Subsidiaries,
all currently producing Wells and all tangible equipment included therein, used
in connection with the operation thereof or otherwise primarily associated
therewith (including all buildings, plants, structures, platforms, pipelines,
machinery, vehicles and other rolling stock) are in a good state of repair and
are adequate and sufficient to maintain normal operations in accordance with
past practices (ordinary wear and tear excepted).

 

(k)              As of the date of this Agreement, there are no authorizations
for expenditure or other commitments to make capital expenditures (or series of
related authorizations for expenditure or commitments) binding on the Company or
any of its Subsidiaries with respect to its or their respective Oil and Gas
Properties that the Company reasonably anticipates will individually require
expenditures after the Effective Time of greater than $1,000,000.

 

Section 4.18       Environmental Matters.

 

(a)               Except for those matters that would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect:

 

(i)               the Company and its Subsidiaries and their respective
operations and assets are, and since the Applicable Date have been, in
compliance with Environmental Laws, which compliance includes, and for the past
four (4) years has included, obtaining, maintaining and complying with all
Company Permits required under Environmental Law for their respective operations
and occupancy of any real property;

 

(ii)              the Company and its Subsidiaries (and their respective
properties and operations) are not subject to any pending or, to the Company’s
knowledge, threatened Proceedings under Environmental Laws; and

 



27 

 

 

(iii)            there have been no Releases of Hazardous Materials at any
property currently owned or operated by the Company or any of its Subsidiaries,
which Releases have resulted in liability to the Company or its Subsidiaries
under Environmental Law, and, as of the date of this Agreement, neither the
Company nor any of its Subsidiaries has received any written notice asserting a
violation of, or liability or obligation under, any Environmental Laws with
respect to any Release of any Hazardous Materials at or from any property
currently owned or operated by the Company, by or in connection with the
Company’s operations, or at or from any offsite location where Hazardous
Materials from the Company’s or its Subsidiaries’ operations have been sent for
treatment, disposal, storage or handling.

 

(b)               The Company has made available to Parent all environmental
investigations, studies, audits, or other analyses conducted during the past
four (4) years by or on behalf of the Company that are in the possession or
reasonable control of the Company or its Subsidiaries addressing material or
potentially material environmental liabilities with respect to any of their
operations or any property owned, operated or otherwise used by any of them.

 

Section 4.19       Material Contracts.

 

(a)               Schedule 4.19 of the Company Disclosure Letter, together with
the lists of exhibits contained in the Company SEC Documents, sets forth a true
and complete list, as of the date of this Agreement, of:

 

(i)                 each “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K under the Exchange Act);

 

(ii)                each Contract that provides for the acquisition,
disposition, license, use, distribution or outsourcing of assets, services,
rights or properties (other than Oil and Gas Properties) with respect to which
the Company reasonably expects that the Company and its Subsidiaries will make
annual payments in excess of $100,000 or aggregate payments in excess of
$1,000,000;

 

(iii)               each Contract (A) for Indebtedness or the deferred purchase
price of property by the Company or any of its Subsidiaries (whether incurred,
assumed, guaranteed or secured by any asset) or (B) that creates a capitalized
lease obligation, except, in the cases of clauses (A) and (B) with an aggregate
principal amount not in excess of $200,000, and other than agreements solely
between or among the Company and its Subsidiaries;

 

(iv)               each Contract to which the Company or any Subsidiary of the
Company is a party that (A) restricts the ability of the Company or any
Subsidiary of the Company to compete in any business or with any Person in any
geographical area, (B) requires the Company or any Subsidiary of the Company to
conduct any business on a “most favored nations” basis with any third party or
(C) provides for “exclusivity” or any similar requirement in favor of any third
party, except in the case of each of clauses (A), (B) and (C) for such
restrictions, requirements and provisions that are not material to the Company
and its Subsidiaries;

 



28 

 

 

(v)             any Contract providing for the purchase or sale by the Company
or any of its Subsidiaries of Hydrocarbons that (A) has a remaining term of
greater than sixty (60) days and does not allow the Company or such Subsidiary
to terminate it without penalty on sixty (60) days’ notice or less, (B) contains
a minimum throughput commitment, minimum volume commitment, “take-or-pay” clause
or any similar material prepayment or forward sale arrangement or obligation
(excluding “gas balancing” arrangements associated with customary joint
operating agreements) to deliver Hydrocarbons at some future time or
(C) contains acreage dedication, minimum volume commitments or capacity
reservation fees to a gathering, transportation or other arrangement downstream
of the wellhead that, in each case, cover, guaranty, dedicate or commit (I) more
than 1,000 net acres or (II) volumes in excess of 10,000 MMcf of gas or 2,000
boe of liquid Hydrocarbons on a monthly basis (calculated on a yearly average
basis);

 

(vi)            any acquisition or divestiture Contract that contains “earn out”
or other similar contingent payment obligations (other than asset retirement
obligations, plugging and abandonment obligations and other reserves of the
Company set forth in the Company Reserve Report), that would reasonably be
expected to result in annual payments in excess of $100,000;

 

(vii)           each Contract for lease of personal property or real property
(other than Oil and Gas Properties) involving payments in excess of $100,000 in
any calendar year or aggregate payments in excess of $1,000,000 over the life of
the Contract that are not terminable without penalty or other liability to the
Company (other than any ongoing obligation pursuant to such Contract that is not
caused by any such termination) within sixty (60) days, other than Contracts
related to drilling rigs;

 

(viii)          each Contract that could require the disposition of any material
assets or line of business of the Company or its Subsidiaries (or, after the
Effective Time, Parent or its Subsidiaries);

 

(ix)            each Contract involving the pending acquisition or sale of (or
option to purchase or sell) any material amount of the assets or properties of
the Company or its Subsidiaries (including any Oil and Gas Properties), taken as
a whole, other than Contracts involving the acquisition or sale of (or option to
purchase or sell) Hydrocarbons in the ordinary course of business;

 

(x)              each ISDA Master Agreement for any Derivative Transaction;

 

(xi)             each material partnership, joint venture or limited liability
company agreement, other than any customary joint operating agreements or unit
agreements affecting the Oil and Gas Properties of the Company; and

 

(xii)            each joint development agreement, exploration agreement,
participation, farmout, farmin or program agreement or similar Contract
requiring the Company or any of its Subsidiaries to make expenditures from and
after January 1, 2020 that either (A) would reasonably be expected to be in
excess of $1,000,000 in the aggregate, (B) is material to the operation of the
Company and its Subsidiaries, taken as a whole, or (C) contains an area of
mutual interest or any “tag along” or “drag along” (or similar rights) allowing
a third party, or requiring the Company or any of its Subsidiaries, to
participate in any future transactions with respect to any assets or properties
of the Company and its Subsidiaries, in each case, other than customary joint
operating agreements and continuous development obligations under Oil and Gas
Leases.

 



29 

 

 

(b)               Collectively, the Contracts that are required to be set forth
in Section 4.19(a) are herein referred to as the “Company Contracts.” A complete
and correct copy of each of the Company Contracts has been made available to
Parent. Except as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect, each Company Contract is
legal, valid, binding and enforceable in accordance with its terms on the
Company and each of its Subsidiaries that is a party thereto and, to the
knowledge of the Company, each other party thereto, and is in full force and
effect, subject, as to enforceability, to Creditors’ Rights. Except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, neither the Company nor any of its Subsidiaries is in
breach or default under any Company Contract nor, to the knowledge of the
Company, is any other party to any such Company Contract in breach or default
thereunder, and no event has occurred that with the lapse of time or the giving
of notice or both would constitute a default thereunder by the Company or its
Subsidiaries, or, to the knowledge of the Company, any other party thereto.
There are no disputes pending or, to the knowledge of the Company, threatened
with respect to any Company Contract and neither the Company nor any of its
Subsidiaries has received any written notice of the intention of any other party
to any Company Contract to terminate for default, convenience or otherwise any
Company Contract, nor to the knowledge of the Company, is any such party
threatening to do so, in each case except as has not had or would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect.

 

Section 4.20       Insurance. Set forth on Schedule 4.20 of the Company
Disclosure Letter is a true, correct and complete list of all material insurance
policies held by the Company or any of its Subsidiaries as of the date of this
Agreement (collectively, the “Material Company Insurance Policies”). Except as
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect, each of the Material Company Insurance Policies
is in full force and effect on the date of this Agreement and a true, correct
and complete copy of each Material Company Insurance Policy has been made
available to Parent. Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, all
premiums payable under the Material Company Insurance Policies prior to the date
of this Agreement have been duly paid to date, and neither the Company nor any
of its Subsidiaries has taken any action or failed to take any action that
(including with respect to the Transactions), with notice or lapse of time or
both, would constitute a breach or default, or permit a termination of any of
the Material Company Insurance Policies. Except as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, as of the date of this Agreement, no written notice of cancellation or
termination has been received with respect to any Material Company Insurance
Policy.

 

Section 4.21       Derivative Transactions and Hedging.

 

(a)               Schedule 4.21 of the Company Disclosure Letter contains a
complete and correct list of all outstanding Derivative Transactions (including
each outstanding Hydrocarbon or financial hedging position attributable to the
Hydrocarbon production of the Company or any of its Subsidiaries) entered into
by the Company or any of its Subsidiaries or for the account of any of their
respective customers as of the date hereof pursuant to which such party has
outstanding rights or obligations. All such Derivative Transactions were, and
any Derivative Transactions entered into after the date of this Agreement will
be, entered into in accordance with applicable Laws, and in accordance with the
investment, securities, commodities, risk management and other policies,
practices and procedures employed by the Company and its Subsidiaries. The
Company and its Subsidiaries have duly performed in all material respects all of
their respective obligations under the Derivative Transactions to the extent
that such obligations to perform have accrued, and, to the knowledge of the
Company, there are no material breaches, violations, collateral deficiencies,
requests for collateral or demands for payment (except for ordinary course
margin deposit requests), or defaults or allegations or assertions of such by
any party thereunder.

 



30 

 

 

(b)            The Company SEC Documents accurately summarize, in all material
respects, the outstanding positions under any Derivative Transaction of the
Company and its Subsidiaries, including Hydrocarbon and financial positions
under any Derivative Transaction of the Company attributable to the production
and marketing of the Company and its Subsidiaries, as of the dates reflected
therein.

 

Section 4.22    Opinion of Financial Advisor. The Company Board has received the
opinion of Tudor Pickering Holt & Co Advisors LP (“Company FA”) addressed to the
Company Board to the effect that, as of the date of such opinion, and subject to
the various assumptions made, procedures followed, matters considered, and
qualifications and limitations on the scope of the review undertaken by Company
FA as set forth therein, the Existing Company Stockholder Equity Recovery
pursuant to this Agreement, in the aggregate, is fair from a financial point of
view to the holders of Company Common Stock.

 

Section 4.23    Brokers. Except for the fees and expenses payable to Company FA,
no broker, investment banker, advisor, or other Person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

 

Section 4.24    Related Party Transactions. Schedule 4.24 of the Company
Disclosure Letter sets forth, as of the date of this Agreement, a complete and
correct list of any transaction or arrangement involving in excess of $120,000
under which any (a) present or former executive officer or director of the
Company or any of its Subsidiaries, (b) beneficial owner (within the meaning of
Section 13(d) of the Exchange Act) of 5% or more of any class of the equity
securities of the Company or any of its Subsidiaries whose status as a 5% holder
is known to the Company as of the date of this Agreement or (c) Affiliate,
“associate” or member of the “immediate family” (as such terms are respectively
defined in Rules 12b-2 and 16a-1 of the Exchange Act) of any of the foregoing
(but only, with respect to the Persons in clause (b), to the knowledge of the
Company) is a party to any actual or proposed loan, lease or other Contract with
or binding upon the Company or any of its Subsidiaries or any of their
respective properties or assets or has any interest in any property owned by the
Company or any of its Subsidiaries, in each case, including any bond, letter of
credit, guarantee, deposit, cash account, escrow, policy of insurance or other
credit support instrument or security posted or delivered by any Person listed
in clauses (a), (b) or (c) in connection with the operation of the business of
the Company or any of its Subsidiaries (each of the foregoing, a “Company
Related Party Transaction”).

 

Section 4.25    Regulatory Matters.

 

(a)            The Company is not (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the U.S.
Investment Company Act of 1940 or (ii) a “holding company,” a “subsidiary
company” of a “holding company,” an Affiliate of a “holding company,” a “public
utility” or a “public-utility company,” as each such term is defined in the U.S.
Public Utility Holding Company Act of 2005.

 



 31 

 

 

(b)            Neither the Company nor any Company Subsidiary owns, holds, or
operates any refined petroleum product, crude oil, natural gas, liquefied
natural gas, natural gas liquid or other pipelines, lateral lines, pumps, pump
stations, storage facilities, terminals, processing plants and other related
operations, assets, machinery or equipment that are subject to (i) regulation by
the U.S. Federal Energy Regulatory Commission under the Natural Gas Act of 1938,
Natural Gas Policy Act of 1978, or the Interstate Commerce Act, in each case as
amended, or (ii) rate regulation or comprehensive nondiscriminatory access
regulation by any other federal agency or under the Laws of any state or other
local jurisdiction.

 

Section 4.26    Takeover Laws. Assuming the accuracy of the representations and
warranties set forth in Section 5.25, the approval of the Company Board of this
Agreement and the Transactions represents all the action necessary to render
inapplicable to this Agreement and the Transactions any Takeover Law (including
Section 203 of the DGCL) or any anti-takeover provision in the Company’s
Organizational Documents that is applicable to the Company, the shares of
Company Common Stock, this Agreement, the Transaction Support Agreement or the
Transactions.

 

Section 4.27    Tax Treatment. After reasonable diligence, neither the Company
nor any of its Subsidiaries is aware of the existence of any fact, or has taken
or agreed to take any action, that could reasonably be expected to prevent the
Merger from qualifying as a “reorganization” within the meaning of
Section 368(a) of the Code.

 

Section 4.28    No Additional Representations.

 

(a)            Except for the representations and warranties made in this
Article IV, neither the Company nor any other Person makes any express or
implied representation or warranty with respect to the Company or its
Subsidiaries or their respective businesses, operations, assets, liabilities or
conditions (financial or otherwise) in connection with this Agreement or the
Transactions, and the Company hereby disclaims any such other representations or
warranties. In particular, without limiting the foregoing disclaimer, neither
the Company nor any other Person makes or has made any representation or
warranty to Parent, Merger Sub, or any of their respective Affiliates or
Representatives with respect to (i) any financial projection, forecast,
estimate, budget or prospect information relating to the Company or any of its
Subsidiaries or their respective businesses; or (ii) except for the
representations and warranties made by the Company in this Article IV, any oral
or written information presented to Parent or Merger Sub or any of their
respective Affiliates or Representatives in the course of their due diligence
investigation of the Company, the negotiation of this Agreement or in the course
of the Transactions. Notwithstanding the foregoing, nothing in this Section 4.28
shall limit Parent’s or Merger Sub’s remedies with respect to claims of fraud
arising from or relating to the express written representations and warranties
made by the Company in this Article IV.

 



 32 

 

 

(b)            Notwithstanding anything contained in this Agreement to the
contrary, the Company acknowledges and agrees that none of Parent, Merger Sub or
any other Person has made or is making any representations or warranties
relating to Parent or its Subsidiaries (including Merger Sub) whatsoever,
express or implied, beyond those expressly given by Parent and Merger Sub in
Article V or in the Transaction Support Agreement, including any implied
representation or warranty as to the accuracy or completeness of any information
regarding Parent furnished or made available to the Company, or any of its
Representatives and that the Company has not relied on any such other
representation or warranty not set forth in this Agreement or the Transaction
Support Agreement. Without limiting the generality of the foregoing, the Company
acknowledges that no representations or warranties are made with respect to any
projections, forecasts, estimates, budgets or prospect information that may have
been made available to the Company or any of its Representatives (including in
certain “data rooms,” “virtual data rooms,” management presentations or in any
other form in expectation of, or in connection with, the Merger or the other
Transactions) and that the Company has not relied on any such other
representation or warranty not set forth in this Agreement or the Transaction
Support Agreement.

 

Article V
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Except as set forth in the disclosure letter dated as of the date of this
Agreement and delivered by Parent and Merger Sub to the Company on or prior to
the date of this Agreement (the “Parent Disclosure Letter”) and except as
disclosed in the Parent SEC Documents (including all exhibits and schedules
thereto and documents incorporated by reference therein) filed with or furnished
to the SEC and available on Edgar since January 1, 2019 and prior to the date of
this Agreement (excluding any disclosures set forth or referenced in any risk
factor section or in any other section, in each case, to the extent they are
forward-looking statements or cautionary, predictive, non-specific or
forward-looking in nature (but, for clarity, including any historical factual
information contained within such headings, disclosure or statements)), Parent
and Merger Sub jointly and severally represent and warrant to the Company as
follows:

 

Section 5.1      Organization, Standing and Power. Each of Parent and its
Subsidiaries is a corporation, partnership or limited liability company duly
organized, as the case may be, validly existing and in good standing under the
Laws of its jurisdiction of incorporation or organization, with all requisite
entity power and authority to own, lease and operate its assets and properties
and to carry on its business as now being conducted, other than, in the case of
Parent’s Subsidiaries, where the failure to be so organized or to have such
power, authority or standing would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Parent and its
Subsidiaries, taken as a whole (a “Parent Material Adverse Effect”). Each of
Parent and its Subsidiaries is duly qualified or licensed and in good standing
to do business in each jurisdiction in which the business it is conducting, or
the operation, ownership or leasing of its assets or its properties, makes such
qualification or license necessary, other than where the failure to so qualify,
license or be in good standing would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect. Each of
Parent and Merger Sub has heretofore made available to the Company complete and
correct copies of its Organizational Documents and the Organizational Documents
of each Subsidiary of Parent, each as amended prior to the execution of this
Agreement, and each as made available to Parent is in full force and effect, and
neither Parent nor any of its Subsidiaries is in violation of any of the
provisions of such Organizational Documents.

 



 33 

 

 

Section 5.2       Capital Structure.

 

(a)             As of the date of this Agreement, the authorized capital stock
of Parent consists of (i) 225,000,000 shares of Parent Common Stock and
(ii) 25,000,000 shares of preferred stock, par value $0.01 per share (“Parent
Preferred Stock” and, together with the Parent Common Stock, the “Parent Capital
Stock”). At the close of business on the Measurement Date: (A) 20,834,427 shares
of Parent Common Stock were issued and outstanding and no shares of Parent
Preferred Stock were issued and outstanding; (B) the shares of Parent Common
Stock issued and outstanding include 556,927 shares of Parent Common Stock
underlying the Parent RSUs, 236,679 shares of Parent Common Stock underlying the
Parent PSUs at target performance levels and 72,368 shares of Parent Common
Stock underlying options granted pursuant to the Parent’s long-term incentive
plan, as amended from time to time (the “Parent Equity Plan”); (C) 2,475,430
shares of Parent Common Stock were reserved for issuance pursuant to the Parent
Equity Plan; and (D) 42,000 shares of Parent Series A Junior Participating
Preferred Stock were reserved for issuance upon exercise of Parent Rights.

 

(b)             All outstanding shares of Parent Capital Stock have been duly
authorized and are validly issued, fully paid and non-assessable and are not
subject to preemptive rights. The Parent Common Stock to be issued pursuant to
this Agreement, when issued, will be validly issued, fully paid and
nonassessable and not subject to preemptive rights. All outstanding shares of
Parent Capital Stock have been issued and granted in compliance in all material
respects with (i) applicable securities Laws and other applicable Law and
(ii) all requirements set forth in applicable Contracts (including the Parent
Equity Plan). The Parent Common Stock to be issued pursuant to this Agreement,
when issued, will be issued in compliance in all material respects with
(A) applicable securities Laws and other applicable Law and (B) all requirements
set forth in applicable Contracts. As of the close of business on the
Measurement Date, except as set forth in this Section 5.2, there are no
outstanding options, warrants or other rights to subscribe for, purchase or
acquire from Parent or any of its Subsidiaries any capital stock of Parent or
securities convertible into or exchangeable or exercisable for capital stock of
Parent (and the exercise, conversion, purchase, exchange or other similar price
thereof). All outstanding shares of capital stock or other equity interests of
the Subsidiaries of Parent are owned by Parent, or a direct or indirect wholly
owned Subsidiary of Parent, are free and clear of all Encumbrances, other than
Permitted Encumbrances, and have been duly authorized, validly issued, fully
paid and nonassessable. Except as set forth in this Section 5.2, and except for
changes since the Measurement Date resulting from the entry by Parent into the
Tax Plan or the exercise of stock options outstanding at such date (and the
issuance of shares of Parent Common Stock thereunder, which were reserved for
issuance as set forth in Section 5.2(a)), or stock grants or other awards
granted in accordance with Section 6.2(b)(ii), there are outstanding: (1) no
shares of Parent Capital Stock, Voting Debt or other voting securities of
Parent; (2) no securities of Parent or any Subsidiary of Parent convertible into
or exchangeable or exercisable for shares of Parent Capital Stock, Voting Debt
or other voting securities of Parent, and (3) no options, warrants,
subscriptions, calls, rights (including preemptive and appreciation rights),
commitments or agreements to which Parent or any Subsidiary of Parent is a party
or by which it is bound in any case obligating Parent or any Subsidiary of
Parent to issue, deliver, sell, purchase, redeem or acquire, or cause to be
issued, delivered, sold, purchased, redeemed or acquired, additional shares of
Parent Capital Stock or any Voting Debt or other voting securities of Parent, or
obligating Parent or any Subsidiary of Parent to grant, extend or enter into any
such option, warrant, subscription, call, right, commitment or agreement. There
are not any stockholder agreements, voting trusts or other agreements to which
Parent or any of its Subsidiaries is a party or by which it is bound relating to
the voting of any shares of capital stock or other equity interest of Parent or
any of its Subsidiaries. No Subsidiary of Parent owns any shares of Parent
Common Stock or any other shares of Parent Capital Stock. As of the date of this
Agreement, neither Parent nor any of its Subsidiaries has any (x) interests in a
material joint venture or, directly or indirectly, equity securities or other
similar equity interests in any Person or (y) obligations, whether contingent or
otherwise, to consummate any material additional investment in any Person other
than its Subsidiaries and its joint ventures listed on Schedule 5.2(b)(y) of the
Parent Disclosure Letter. As of the date of this Agreement, the authorized
capital stock of Merger Sub consists of 1,000 shares of common stock, par value
$0.01 per share, all of which shares are validly issued, fully paid and
nonassessable and are owned by Parent.

 



 34 

 

 

(c)            Except as set forth in Schedule 5.2(c) of the Parent Disclosure
Letter, all of the issued and outstanding shares of capital stock or other
equity ownership interests of each Subsidiary of Parent are owned by Parent,
directly or indirectly, all such shares or equity ownership interests are set
forth in Schedule 5.2(c) of the Parent Disclosure Letter, and all of such shares
or equity ownership interests are duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights.

 

Section 5.3      Authority; No Violations; Consents and Approvals.

 

(a)            Each of Parent and Merger Sub has all requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement by Parent
and Merger Sub and the consummation by Parent and Merger Sub of the Transactions
have been duly authorized by all necessary corporate action on the part of each
of Parent (subject to obtaining Parent Stockholder Approval) and Merger Sub
(other than the adoption of this Agreement by Parent as sole stockholder of
Merger Sub), which shall occur immediately after the execution and delivery of
this Agreement, and the filing of the Certificate of Merger with the Office of
the Secretary of State of the State of Delaware. This Agreement has been duly
executed and delivered by each of Parent and Merger Sub, and assuming the due
and valid execution of this Agreement by the Company, constitutes a valid and
binding obligation of each of Parent and Merger Sub enforceable against Parent
and Merger Sub in accordance with its terms, subject, as to enforceability to
Creditors’ Rights. The Parent Board, at a meeting duly called and held, has by
unanimous vote (i) determined that this Agreement and the Transactions,
including the Parent Stock Issuance, are fair to, and in the best interests of,
Parent and the holders of Parent Capital Stock, (ii) approved and declared
advisable this Agreement and the Transactions, including the Parent Stock
Issuance, and (iii) resolved to recommend that the holders of Parent Common
Stock approve the Parent Stock Issuance (such recommendation described in
clause (iii), the “Parent Board Recommendation”). The Merger Sub Board, at a
meeting duly called and held, has by unanimous vote (A) determined that this
Agreement and the Transactions, including the Merger, are fair to, and in the
best interests of, Merger Sub and the sole stockholder of Merger Sub and
(B) approved and declared advisable this Agreement and the Transactions,
including the Merger. Parent, as the owner of all of the outstanding shares of
capital stock of Merger Sub, will immediately after the execution and delivery
of this Agreement adopt this Agreement in its capacity as sole stockholder of
Merger Sub. The Parent Stockholder Approval is the only vote of the holders of
any class or series of Parent Capital Stock necessary to approve the Parent
Stock Issuance.

 



 35 

 

 

(b)           The execution, delivery and performance of this Agreement does
not, and the consummation of the Transactions will not (with or without notice
or lapse of time, or both) (i) contravene, conflict with or result in a breach
or violation of any provision of the Organizational Documents of either Parent
(assuming that the Parent Stockholder Approval is obtained), any of its
Subsidiaries, or Merger Sub, (ii) with or without notice, lapse of time or both,
result in a violation of, a termination (or right of termination) of or default
under, the creation or acceleration of any obligation or the loss of a benefit
under, or result in the creation of any Encumbrance upon any of the properties
or assets of Parent or any of its Subsidiaries under, any provision of any loan
or credit agreement, note, bond, mortgage, indenture, lease or other agreement,
permit, franchise or license to which Parent or any of its Subsidiaries is a
party or by which Parent or Merger Sub or any of their respective Subsidiaries
or their respective properties or assets are bound, or (iii) assuming the
Consents referred to in Section 5.4 are duly and timely obtained or made and the
Parent Stockholder Approval has been obtained, contravene, conflict with or
result in a breach or violation of any Law applicable to Parent or any of its
Subsidiaries or any of their respective properties or assets, other than, in the
case of clauses (ii) and (iii), any such contraventions, conflicts, violations,
defaults, acceleration, losses, or Encumbrances that would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.

 

Section 5.4      Consents. No Consent from any Governmental Entity is required
to be obtained or made by Parent or any of its Subsidiaries in connection with
the execution, delivery and performance of this Agreement by Parent and Merger
Sub or the consummation by Parent and Merger Sub of the Transactions, except
for: (a) pursuant to Section 2.2; (b) the filing of a premerger notification
report by Parent under the HSR Act or any other applicable Antitrust Laws, and
the expiration or termination of the applicable waiting period with respect
thereto or the Consent required pursuant to other applicable Antitrust Laws;
(c) the filing with the SEC of (i) the Registration Statements, if any, and
Joint Proxy Statement relating to (x) the meeting of the stockholders of the
Company to be held for purposes of obtaining the Company Stockholder Approval at
the Company Stockholders Meeting and (y) the meeting of the stockholders of
Parent to be held for the purposes of obtaining the Parent Stockholder Approval
at the Parent Stockholders Meeting and (ii) such reports under Section 13(a) of
the Exchange Act, and such other compliance with the Exchange Act and the rules
and regulations thereunder, as may be required in connection with this Agreement
and the Transactions; (d) the filing of the Certificate of Merger with the
Office of the Secretary of State of the State of Delaware; (e) filings with the
NYSE; (f) such filings and approvals as may be required by any applicable state
securities or “blue sky” Laws or Takeover Laws; and (g) any such Consent that
the failure to obtain or make would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.

 



 36 

 

 

Section 5.5      SEC Documents; Financial Statements.

 

(a)           Since the Applicable Date, Parent has filed or furnished with the
SEC, on a timely basis, all forms, reports, certifications, schedules,
statements and documents required to be filed or furnished under the Securities
Act or the Exchange Act, respectively (such forms, reports, certifications,
schedules, statements and documents, collectively, the “Parent SEC Documents”).
As of their respective dates, each of the Parent SEC Documents, as amended,
complied, or if not yet filed or furnished, will comply as to form in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the Sarbanes-Oxley Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Parent SEC Documents, and
none of the Parent SEC Documents contained, when filed (or, if amended prior to
the date of this Agreement, as of the date of such amendment with respect to
those disclosures that are amended), or if filed with or furnished to the SEC
subsequent to the date of this Agreement, will contain any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(b)           The financial statements of Parent included in the Parent SEC
Documents, including all notes and schedules thereto, complied, or, in the case
of Parent SEC Documents filed after the date of this Agreement, will comply in
all material respects, when filed (or if amended prior to the date of this
Agreement, as of the date of such amendment) with the rules and regulations of
the SEC with respect thereto, were, or, in the case of Parent SEC Documents
filed after the date of this Agreement, will be prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of the unaudited statements, as
permitted by Rule 10-01 of Regulation S-X of the SEC) and fairly present in all
material respects in accordance with applicable requirements of GAAP (subject,
in the case of the unaudited statements, to normal year-end audit adjustments)
the financial position of Parent and its consolidated Subsidiaries as of their
respective dates and the results of operations and the cash flows of Parent and
its consolidated Subsidiaries for the periods presented therein.

 

(c)           Parent has established and maintains a system of internal control
over financial reporting and disclosure controls and procedures (as such terms
are defined in Rule 13a-15 or Rule 15d-15, as applicable, under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to Parent, including its consolidated
Subsidiaries, required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is accumulated and communicated to
Parent’s principal executive officer and its principal financial officer to
allow timely decisions regarding required disclosure; and such disclosure
controls and procedures are effective to ensure that information required to be
disclosed by Parent in the reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in SEC rules and forms, and further designed and maintained to provide
reasonable assurance regarding the reliability of Parent’s financial reporting
and the preparation of Parent financial statements for external purposes in
accordance with GAAP. There (i) is no significant deficiency or material
weakness in the design or operation of internal controls of financial reporting
(as defined in Rule 13a-15(f) under the Exchange Act) utilized by Parent or its
Subsidiaries, (ii) is not, and since January 1, 2020 there has not been, any
illegal act or fraud, whether or not material, that involves management or other
employees who have a significant role in Parent’s internal controls, and (iii)
is not, and since January 1, 2020 there has not been, any “extensions of credit”
(within the meaning of Section 402 of the Sarbanes-Oxley Act) or prohibited
loans to any executive officer of Parent (as defined in Rule 3b-7 under the
Exchange Act) or director of Parent or any of its Subsidiaries. The principal
executive officer and the principal financial officer of Parent have made all
certifications required by the Sarbanes-Oxley Act, the Exchange Act and any
related rules and regulations promulgated by the SEC with respect to Parent SEC
Documents, and the statements contained in such certifications were complete and
correct as of the dates they were made.

 



 37 

 

 

Section 5.6       Absence of Certain Changes or Events.

 

(a)          Since December 31, 2019, there has not been any Parent Material
Adverse Effect or any event, change, effect or development that, individually or
in the aggregate, would reasonably be expected to have a Parent Material Adverse
Effect.

 

(b)          From December 31, 2019 through the date of this Agreement:

 

(i)        Parent and its Subsidiaries have conducted their business in the
ordinary course of business in all material respects;

 

(ii)       there has not been any material damage, destruction or other casualty
loss with respect to any material asset or property owned, leased or otherwise
used by Parent or any of its Subsidiaries, including the Oil and Gas Properties
of Parent and its Subsidiaries, whether or not covered by insurance; and

 

(iii)      neither Parent nor any of its Subsidiaries has taken, or agreed,
committed, arranged, authorized or entered into any understanding to take, any
action that, if taken after the date of this Agreement, would (without Parent’s
prior written consent) have constituted a breach of any of the covenants set
forth in Section 6.2(b)(i), (v), (vi), (vii), (viii), (xiv), (xvi) or (xxi)
(solely as it relates to the foregoing Section 6.2(b)(i), (v), (vi), (vii),
(viii), (xiv), (xvi) or (xxi)).

 

Section 5.7       No Undisclosed Material Liabilities. There are no liabilities
of Parent or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than:
(a) liabilities adequately provided for on the balance sheet of Parent dated as
of December 31, 2019 (including the notes thereto) contained in Parent’s Annual
Report on Form 10-K for the twelve (12) months ended December 31, 2019;
(b) liabilities not required to be presented on the face of a balance sheet in
accordance with GAAP; (c) liabilities incurred in the ordinary course of
business subsequent to December 31, 2019; (d) liabilities incurred in connection
with the Transactions; (e) liabilities incurred as permitted under
Section 6.2(b)(x); and (f) liabilities that would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

 

Section 5.8       Information Supplied.

 

(a)          None of the information supplied or to be supplied by Parent for
inclusion or incorporation by reference in (a) any Registration Statement shall,
at the time such Registration Statement becomes effective under the Securities
Act, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading, or (b) the Exchange Prospectus or the Joint Proxy Statement, will,
at the date it is first mailed to stockholders of the Company and to
stockholders of Parent and at the time of the Company Stockholders Meeting and
the Parent Stockholders Meeting, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Subject to the accuracy of the first sentence of
Section 4.8, the Joint Proxy Statement, the Exchange Prospectus and the
Registration Statements will comply as to form in all material respects with the
provisions of the Exchange Act and the Securities Act, respectively, and the
rules and regulations thereunder; provided, however, that no representation is
made by Parent with respect to statements made therein based on information
supplied by the Company specifically for inclusion or incorporation by reference
therein.

 



 38 

 

 

Section 5.9      Parent Permits; Compliance with Applicable Law.

 

(a)         Parent and its Subsidiaries hold and at all times since the
Applicable Date held all permits, licenses, certifications, registrations,
Consents, authorizations, variances, exemptions, orders, franchises, and
approvals of all Governmental Entities necessary to own, lease and operate their
respective properties and assets and for the lawful conduct of their respective
businesses as they were or are now being conducted, as applicable (collectively,
the “Parent Permits”), and have paid all fees and assessments due and payable in
connection therewith, except where the failure to so hold or make such a payment
would not reasonably be expected to have, individually or in the aggregate, a
Parent Material Adverse Effect. All Parent Permits are in full force and effect
and no suspension or cancellation of any of the Parent Permits is pending or, to
the knowledge of Parent, threatened, and Parent and its Subsidiaries are in
compliance with the terms of the Parent Permits, except where the failure to be
in full force and effect or failure to so comply would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.

 

(b)         The businesses of Parent and its Subsidiaries are not currently
being conducted, and at no time since the Applicable Date have been conducted,
in violation of any applicable Law, except for violations that would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect. No investigation or review by any Governmental Entity
with respect to Parent or any of its Subsidiaries is pending or, to the
knowledge of Parent, threatened, other than those the outcome of which would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

 

Section 5.10    Compensation; Benefits.

 

(a)         Set forth on Schedule 5.10(a) of the Parent Disclosure Letter is a
list, as of the date hereof, of all of the material Parent Benefit Plans.

 

(b)         True, correct and complete copies (or a description if such plan is
not written) of each of the material Parent Benefit Plans and related trust
documents and favorable determination letters, if applicable, have been
furnished or made available to Parent or its Representatives, along with the
most recent report filed on Form 5500 and summary plan description with respect
to each Parent Benefit Plan required to file a Form 5500, the most recently
prepared actuarial reports and financial statements, and all material
correspondence to or from any Governmental Entity received in the past three (3)
years addressing any matter involving actual or potential material liability
relating to a Parent Benefit Plan.

 

(c)         Each Parent Benefit Plan has been established, funded, administered
and maintained in compliance in all material respects with all applicable Laws,
including ERISA and the Code.

 

(d)         Except as set forth on Schedule 5.10(d) of the Company Disclosure
Letter, there are no actions, suits or claims pending (other than routine claims
for benefits) or, to the knowledge of Parent, threatened against, or with
respect to, any of the Parent Benefit Plans, and there are no Proceedings by a
Governmental Entity with respect to any of the Parent Benefit Plans.

 



 39 

 

 

(e)          All material contributions required to be made by Parent or any of
its Subsidiaries to the Parent Benefit Plans pursuant to their terms or
applicable Law have been timely made or accrued or otherwise been adequately
reserved to the extent required by, and in accordance with, GAAP.

 

(f)           Each Parent Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be qualified under Section 401(a) of the Code and, to the knowledge of
Parent, nothing has occurred that would reasonably be expected to adversely
affect the qualification or Tax exemption of any such Parent Benefit Plan. With
respect to any Parent Benefit Plan or an Employee Benefit Plan sponsored,
maintained or contributed to by a member of the Parent’s Aggregated Group, none
of Parent or any of its Subsidiaries, or, to the knowledge of Parent, any other
Person or member of the Parent’s Aggregated Group, has engaged in a transaction
in connection with which Parent, its Subsidiaries or a member of the Parent’s
Aggregated Group reasonably could be subject to either a civil penalty assessed
pursuant to Section 409 or 502(i) of ERISA or a Tax imposed pursuant to
Section 4975 or 4976 of the Code in an amount that could be material. Parent and
its Subsidiaries do not have any material liability (whether or not assessed)
under Sections 4980B, 4980D, 4980H, 6721 or 6722 of the Code.

 

(g)          None of Parent, any of its Subsidiaries or any member of their
respective Aggregated Groups sponsors, maintains, contributes to or has an
obligation to contribute to, or in the past six (6) years has sponsored,
maintained, contributed to or had an obligation to contribute to, or has any
current or contingent liability or obligation under or with respect to, and no
Parent Benefit Plan is, a plan that is or was subject to Title IV of ERISA
(including a multiemployer plan within the meaning of Section 3(37) of ERISA),
Section 302 of ERISA, or Section 412 of the Code.

 

(h)          Except as set forth on Schedule 5.10(h) of the Parent Disclosure
Letter, other than continuation coverage pursuant to Section 4980B of the Code
or any similar state Law, no Parent Benefit Plan provides retiree or
post-employment or post-service medical, disability, life insurance or other
welfare benefits to any Person.

 

(i)           Neither the execution and delivery of this Agreement nor the
consummation of the Transactions will, alone or in combination with any other
event, (i) accelerate the time of payment or vesting, or materially increase the
amount of compensation due to any employee of Parent or any Subsidiary thereof
or other current or former director, officer, employee or independent contractor
under any Parent Benefit Plan, (ii) directly or indirectly cause Parent to
transfer or set aside any material amount of assets to fund any material
benefits under any Parent Benefit Plan, (iii) limit or restrict the right to
materially amend, terminate or transfer the assets of any Parent Benefit Plan on
or following the Effective Time, or (iv) result in any payment from Parent or
any of its Subsidiaries (whether in cash or property or the vesting of property)
to any “disqualified individual” (as such term is defined in Treasury
Regulations § 1.280G-1) of the Company or any of its Subsidiaries that would,
individually or in combination with any other such payment from Parent or any of
its Subsidiaries, reasonably be expected to constitute an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code).

 



 40 

 

 

(j)           Neither Parent nor any Subsidiary of Parent has any obligation to
provide, and no Parent Benefit Plan or other agreement provides any individual
with the right to, a gross up, indemnification, reimbursement or other payment
for any excise or additional Taxes, interest or penalties incurred pursuant to
Section 409A or Section 4999 of the Code or due to the failure of any payment to
be deductible under Section 280G of the Code.

 

(k)          Each Parent Benefit Plan or any other agreement, arrangement, or
plan of Parent or any of its Subsidiaries that constitutes in any part a
nonqualified deferred compensation plan within the meaning of Section 409A of
the Code has been operated and maintained in all material respects in
operational and documentary compliance with Section 409A of the Code and
applicable guidance thereunder.

 

(l)           No Parent Benefit Plan is maintained outside the jurisdiction of
the United States.

 

Section 5.11       Labor Matters.

 

(a)          Neither Parent nor any of its Subsidiaries is or has been a party
to or bound by any collective bargaining agreement or other agreement with, and
no employee of Parent or any of its Subsidiaries is represented by, any labor
union, works council, or other labor organization. There is no pending or, to
the knowledge of Parent, threatened union representation petition involving
employees of Parent or any of its Subsidiaries. Neither Parent nor any of its
Subsidiaries has knowledge of any activity of any labor organization (or
Representative thereof) or employee group (or Representative thereof) to
organize any employees since the Applicable Date.

 

(b)          There is no unfair labor practice, charge or grievance arising out
of a collective bargaining agreement or any other agreement with any labor
union, works council, or other labor organization or any other labor-related
Proceeding against Parent or any of its Subsidiaries pending, or, to the
knowledge of Parent, threatened.

 

(c)          There is, and since the Applicable Date has been, no strike,
dispute, slowdown, work stoppage or lockout pending, or, to the knowledge of
Parent, threatened, against or involving Parent or any of its Subsidiaries.

 

(d)          Parent and its Subsidiaries are, and since the Applicable Date have
been, in compliance in all material respects with all applicable Laws respecting
employment, employment practices, terms and conditions of employment, wages and
hours, worker classification, employment discrimination, non-retaliation, sexual
harassment or discrimination, workers’ compensation, immigration, recordkeeping,
family and medical leave and occupational safety and health requirements, and
there are no Proceedings pending or, to the knowledge of Parent, threatened
against Parent or any of its Subsidiaries, by or on behalf of any applicant for
employment, any current or former employee or any class of the foregoing,
relating to any of the foregoing applicable Laws, or alleging breach of any
express or implied Contract of employment, other than any such matters described
in this sentence that would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect. Since the Applicable Date,
neither Parent nor any of its Subsidiaries has received any notice of the intent
of the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Department of Labor or any other Governmental Entity responsible for
the enforcement of labor or employment Laws to conduct an investigation with
respect to Parent or any of its Subsidiaries which would reasonably be expected
to have, individually or in the aggregate, a Parent Material Adverse Effect.

 



 41 

 

 

Section 5.12    Taxes. Except as would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect:

 

(a)          All Tax Returns required to be filed by Parent or any of its
Subsidiaries have been duly and timely filed (taking into account extensions of
time for filing) and all such filed Tax Returns are complete and accurate in all
respects. All Taxes that are due and payable by Parent or any of its
Subsidiaries (whether or not reflected on any Tax Return) have been duly and
timely paid. All withholding Tax requirements imposed on or with respect to
payments by Parent or any of its Subsidiaries to employees, creditors,
equityholders or other Persons have been satisfied, and Parent and its
Subsidiaries have complied in all respects with all information reporting (and
related withholding) and record retention requirements.

 

(b)          There is not in force any waiver or agreement for any extension of
time for the assessment or payment of any Tax by Parent or any of its
Subsidiaries (other than any extension or waiver entered into in the ordinary
course of business).

 

(c)          There is no outstanding claim, assessment or deficiency against
Parent or any of its Subsidiaries for any Taxes that has been asserted in
writing by any Taxing Authority other than claims being contested in good faith
through appropriate proceedings and for which adequate reserves have been made
in accordance with GAAP. There are no Proceedings pending or threatened in
writing regarding any Taxes of Parent and its Subsidiaries or the assets of
Parent and its Subsidiaries.

 

(d)          Neither Parent nor any of its Subsidiaries is a party to any Tax
allocation, sharing or indemnity Contract or arrangement (excluding (i) any
Contract or arrangement solely between or among Parent and/or any of its
Subsidiaries, or (ii) any customary provisions contained in any commercial
agreement entered into in the ordinary course of business and not primarily
relating to Tax). Neither Parent nor any of its Subsidiaries has been a member
of an affiliated, consolidated, combined, unitary or similar group for purposes
of filing any Tax Return (other than a group the common parent of which is
Parent) or has any liability for Taxes of any Person (other than Parent or any
of its Subsidiaries) under Treasury Regulations § 1.1502-6 (or any similar
provision of state, local or foreign Law), as a transferee or successor, by
reason of assumption, or by operation of Law.

 

(e)          Neither Parent nor any of its Subsidiaries has participated, or is
currently participating, in a “listed transaction,” as defined in Treasury
Regulations § 1.6011-4(b)(2).

 

(f)           Neither Parent nor any of its Subsidiaries has constituted a
“distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code
(or so much of Section 356 of the Code as relates to Section 355 of the Code)
(i) in the two (2) years prior to the date of this Agreement or (ii) as part of
a “plan” or “series of related transactions” (within the meaning of
Section 355(e) of the Code) in conjunction with the Transactions.

 



 42 

 



 

(g)          No written claim has been made by any Taxing Authority in a
jurisdiction where Parent or any of its Subsidiaries does not currently file a
Tax Return that it is or may be subject to any Tax or required to file any Tax
Return in such jurisdiction.

 

(h)          There are no Encumbrances for Taxes on any of the assets of Parent
or any of its Subsidiaries, except for Permitted Encumbrances with respect to
Taxes described in clause (b) of the definition of Permitted Encumbrances.

 

(i)           No closing agreements, private letter rulings, technical advice
memoranda or similar agreements or rulings have been entered into with or issued
by any Taxing Authority within the three (3)-year period immediately preceding
the date of this Agreement with respect to Parent or any of its Subsidiaries.

 

(j)           Neither Parent nor any of its Subsidiaries is a “U.S. shareholder”
(within the meaning of Section 951(b) of the Code) of any foreign corporation
which may be required to include in income any amounts under Section 951(a) or
951A(a) of the Code.

 

(k)          Each of Parent and Merger Sub is, and has been since formation,
properly classified for U.S. federal income tax purposes as a corporation.

 

Notwithstanding any other provisions of this Agreement to the contrary, the
representations and warranties made in this Section 5.12 and in Section 5.10 are
the sole and exclusive representations and warranties of Parent and its
Subsidiaries with respect to Taxes.

 

Section 5.13    Litigation. Except for such matters as would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect, there is no (a) Proceeding pending, or, to the knowledge of Parent,
threatened against Parent or any of its Subsidiaries or any of their Oil and Gas
Properties or (b) judgment, decree, injunction, ruling, order, or writ of any
Governmental Entity or arbitrator outstanding against Parent or any of its
Subsidiaries. To the knowledge of Parent, as of the date hereof, no officer or
director of Parent is a defendant in any Proceeding in connection with his or
her status as an officer or director of Parent.

 

Section 5.14    Intellectual Property.

 

(a)          Parent and its Subsidiaries own or have the right to use all
Intellectual Property used in or necessary for the operation of the businesses
of each of Parent and its Subsidiaries as presently conducted (collectively, the
“Parent Intellectual Property”) free and clear of all Encumbrances except for
Permitted Encumbrances, except where the failure to own or have the right to use
such properties has not had and would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.

 

(b)          To the knowledge of Parent, the use of Parent Intellectual Property
by Parent and its Subsidiaries in the operation of the business of each of
Parent and its Subsidiaries as presently conducted does not infringe,
misappropriate or otherwise violate any Intellectual Property of any other
Person, except for such matters that have not had and would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect. To the knowledge of Parent, no third party is infringing on the Parent
Intellectual Property, except for such matters that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

 



 43 

 

 

(c)          Parent and its Subsidiaries have taken reasonable measures
consistent with prudent industry practices to protect the confidentiality of
trade secrets used in the businesses of each of Parent and its Subsidiaries as
presently conducted, except where failure to do so has not had and would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

 

(d)          Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect, the IT
Assets owned, used, or held for use by Parent or any of its Subsidiaries (i) are
sufficient for the current needs of the businesses of Parent and its
Subsidiaries, (ii) have not malfunctioned or failed within the past three (3)
years and (iii) to the knowledge of Parent, are free from any malicious code.

 

(e)          Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect (i) Parent
and each of its Subsidiaries have used commercially reasonable measures to
ensure the confidentiality, privacy and security of Personal Information
collected or held for use by Parent or its Subsidiaries; and (ii) to the
knowledge of Parent, there has been no unauthorized access to or unauthorized
use of any IT Assets, Personal Information or trade secrets owned or held for
use by Parent or its Subsidiaries

 

Section 5.15    Real Property. Except as would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect and
with respect to clauses (a) and (b), except with respect to any of Parent’s Oil
and Gas Properties, (a) Parent and its Subsidiaries have good, valid and
defensible title to all material real property owned by Parent or any of its
Subsidiaries (collectively, the “Parent Owned Real Property”) and valid
leasehold estates in all material real property leased, subleased, licensed or
otherwise occupied (whether as tenant, subtenant or pursuant to other occupancy
arrangements) by Parent or any Subsidiary of Parent (collectively, including the
improvements thereon, the “Parent Material Leased Real Property”) free and clear
of all Encumbrances and defects and imperfections, except Permitted
Encumbrances, (b) each agreement under which Parent or any Subsidiary of Parent
is the landlord, sublandlord, tenant, subtenant, or occupant with respect to the
Parent Material Leased Real Property (each, a “Parent Material Real Property
Lease”) is in full force and effect and is valid and enforceable against Parent
or such Subsidiary and, to the knowledge of Parent, the other parties thereto,
in accordance with its terms, subject, as to enforceability, to Creditors’
Rights, and neither Parent nor any of its Subsidiaries, or to the knowledge of
Parent, any other party thereto, has received written notice of any default
under any Parent Material Real Property Lease, and (c) as of the date of this
Agreement, there does not exist any pending or, to the knowledge of Parent,
threatened, condemnation or eminent domain Proceedings that affect any of
Parent’s Oil and Gas Properties, Parent Owned Real Property or Parent Material
Leased Real Property.

 



 44 

 

 

Section 5.16    Rights-of-Way. Each of Parent and its Subsidiaries has such
Rights-of-Way as are sufficient to conduct its business as presently conducted,
except for such Rights-of-Way the absence of which would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect. Each of Parent and its Subsidiaries has fulfilled and performed all its
material obligations with respect to such Rights-of-Way and conduct their
business in a manner that does not violate any of the Rights-of-Way and no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or would result in any impairment of the
rights of the holder of any such Rights-of-Way, except for such revocations,
terminations and impairments that would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect. All
pipelines operated by Parent and its Subsidiaries are located on or are subject
to valid Rights-of-Way, or are located on real property owned or leased by
Parent, and there are no gaps (including any gap arising as a result of any
breach by Parent or any of its Subsidiaries of the terms of any Rights-of-Way)
in the Rights-of-Way other than gaps that would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

 

Section 5.17    Oil and Gas Matters.

 

(a)         Except as would not reasonably be expected to have a Parent Material
Adverse Effect, and except for property (i) sold or otherwise disposed of in the
ordinary course of business since the date of the reserve report prepared by
Netherland, Sewell & Associates, Inc. (the “Parent Independent Petroleum
Engineers”) relating to Parent interests referred to therein as of
December 31, 2019 (the “Parent Reserve Report”) or (ii) reflected in the Parent
Reserve Report or in the Parent SEC Documents as having been sold or otherwise
disposed of (other than sales or dispositions after the date hereof in
accordance with Section 6.2(b)(v)), Parent and its Subsidiaries have good and
defensible title to all Oil and Gas Properties forming the basis for the
reserves reflected in the Parent Reserve Report and in each case as attributable
to interests owned by Parent and its Subsidiaries, free and clear of any
Encumbrances, except for Permitted Encumbrances. For purposes of the foregoing
sentence, “good and defensible title” means that Parent’s or one and/or more of
its Subsidiaries’, as applicable, title (as of the date hereof and as of the
Closing) to each of the Oil and Gas Properties held or owned by them (or
purported to be held or owned by them) beneficially or of record with any
applicable Governmental Entity that (1) entitles Parent (and/or one or more of
its Subsidiaries, as applicable) to receive (after satisfaction of all
Production Burdens applicable thereto), not less than the net revenue interest
share shown in the Parent Reserve Report of all Hydrocarbons produced from such
Oil and Gas Properties throughout the productive life of such Oil and Gas
Properties, (other than decreases in connection with operations in which the
Parent and/or its Subsidiaries may be a non-consenting co-owner, decreases
resulting from reversion of interests to co-owners with respect to operations in
which such co-owners elected not to consent, decreases resulting from the
establishment of pools or units, and decreases required to allow other working
interest owners to make up past underproduction or pipelines to make up past
under deliveries); in each case, to the extent occurring after the date of the
Parent Reserve Report (2) obligates Parent (and/or one or more of its
Subsidiaries, as applicable) to bear a percentage of the costs and expenses for
the maintenance and development of, and operations relating to, such Oil and Gas
Properties, of not greater than the working interest shown on the Parent Reserve
Report for such Oil and Gas Properties (other than any positive difference
between such actual percentage and the applicable working interest shown on the
Parent Reserve Report for such Oil and Gas Properties that are accompanied by a
proportionate (or greater) increase in the net revenue interest in such Oil and
Gas Properties) and (3) is free and clear of all Encumbrances (other than
Permitted Encumbrances).

 



 45 

 

 

(b)         Except for any such matters that, individually or in the aggregate,
would not reasonably be expected to have a Parent Material Adverse Effect, the
factual, non-interpretive data supplied by Parent to the Parent Independent
Petroleum Engineers relating to Parent interests referred to in the Parent
Reserve Report, by or on behalf of Parent and its Subsidiaries that was material
to such firm’s estimates of proved oil and gas reserves attributable to the Oil
and Gas Properties of Parent and its Subsidiaries in connection with the
preparation of the Parent Reserve Report was, as of the time provided (or
modified or amended prior to the issuance of the Company Reserve Reports),
accurate in all respects. To the Company’s knowledge, any assumptions or
estimates provided by the Company Subsidiaries to the Company Reserve Engineer
in connection with its preparation of the Company Reserve Reports were made in
good faith and on a reasonable basis based on the facts and circumstances in
existence and that were known to the Company at the time such assumptions or
estimates were made. Except for any such matters that, individually or in the
aggregate, would not reasonably be expected to have a Parent Material Adverse
Effect, the oil and gas reserve estimates of Parent set forth in the Parent
Reserve Report are derived from reports that have been prepared by the Parent
Independent Petroleum Engineers, and such reserve estimates fairly reflect, in
all respects, the oil and gas reserves of Parent at the dates indicated therein
and are in accordance with SEC guidelines applicable thereto applied on a
consistent basis throughout the periods involved. Except for changes generally
affecting the oil and gas exploration, development and production industry
(including changes in commodity prices) and normal depletion by production,
there has been no change in respect of the matters addressed in the Parent
Reserve Report that would reasonably be expected to have, individually or in the
aggregate, a Parent Material Adverse Effect.

 

(c)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect, (i) all rentals, shut-ins
and similar payments owed to any Person or individual under (or otherwise with
respect to) any Oil and Gas Leases have been properly and timely paid or
contested in good faith in the ordinary course of business, (ii) all royalties,
minimum royalties, overriding royalties and other Production Burdens with
respect to any Oil and Gas Properties owned or held by Parent or any of its
Subsidiaries have been timely and properly paid or contested in good faith in
the ordinary course of business (other than any such Production Burdens which
are being held in suspense by Parent or its Subsidiaries in accordance with
applicable Law) and (iii) none of Parent or any of its Subsidiaries (and, to
Parent’s knowledge, no third party operator) has violated any provision of, or
taken or failed to take any act that, with or without notice, lapse of time, or
both, would constitute a default under the provisions of any Oil and Gas Lease
(or entitle the lessor thereunder to cancel or terminate such Oil and Gas Lease)
included in the Oil and Gas Properties owned or held by Parent or any of its
Subsidiaries. To the Parent’s knowledge, Schedule 5.17(c) of the Parent
Disclosure Letter sets forth all the material Oil and Gas Leases where the
primary term thereof is scheduled to expire by the express terms of such Oil and
Gas Lease at any time in the twelve (12)-month period immediately following the
date of this Agreement.

 

(d)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect, all proceeds from the sale
of Hydrocarbons produced from the Oil and Gas Properties of Parent and its
Subsidiaries are being received by them in a timely manner (other than those
being contested in good faith in the ordinary course of business) and are not
being held in suspense (by Parent, any of its Subsidiaries, any third party
operator thereof or any other Person) for any reason other than awaiting
preparation and approval of division order title opinions and the receipt of
division orders for execution for recently drilled Wells.

 



 46 

 



 

(e)         All of the Wells and all water, CO2, injection or other wells
located on the Oil and Gas Leases of Parent and its Subsidiaries or otherwise
associated with an Oil and Gas Property of Parent or its Subsidiaries that were
drilled and completed by Parent or its Subsidiaries have been drilled, completed
and operated within the limits permitted by the applicable Oil and Gas Lease(s),
the applicable Contracts entered into by Parent or any of its Subsidiaries
related to such Wells and such other wells and in accordance with applicable
Law, and all drilling and completion (and plugging and abandonment) of such
Wells and such other wells that were drilled and completed (and plugged and
abandoned) by Parent or its Subsidiaries have been conducted in compliance with
all such applicable Oil and Gas Lease(s), Contracts and applicable Law except,
in each case, as would not reasonably be expected to have, individually or in
the aggregate, a Parent Material Adverse Effect.

 

(f)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect, all Oil and Gas Properties
operated by Parent or its Subsidiaries (and, to the knowledge of Parent, all Oil
and Gas Properties owned or held by Parent or any of its Subsidiaries and
operated by a third party) have been operated as a reasonably prudent operator
in accordance with its past practices.

 

(g)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect, none of the Oil and Gas
Properties of Parent or its Subsidiaries is subject to any preferential
purchase, tag-along, right of first refusal, consent or similar right that would
become operative as a result of the entry into (or the consummation of) the
Transactions.

 

(h)         Except as would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect, neither Parent nor any of
its Subsidiaries has elected to participate in any operation or activity
proposed with respect to any of the Oil and Gas Properties owned or held by it
(or them, as applicable) that could result in a penalty or forfeiture as a
result of such election not to participate in such operation or activity that
would be material to Parent and its Subsidiaries, taken as a whole and is not
reflected in the Parent Reserve Reports.

 

(i)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect, and to the knowledge of
Parent as of the date of this Agreement, Schedule 5.17(i) of the Parent
Disclosure Letter lists, as of December 31, 2019, all transportation, plant,
production and other imbalances and overlifts with respect to Hydrocarbon
production from the Oil and Gas Properties of Parent and its Subsidiaries.

 

(j)          Except as would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect, with respect to Oil and Gas
Properties operated by Parent and its Subsidiaries, all currently producing
Wells and all tangible equipment included therein, used in connection with the
operation thereof or otherwise primarily associated therewith (including all
buildings, plants, structures, platforms, pipelines, machinery, vehicles and
other rolling stock) are in a good state of repair and are adequate and
sufficient to maintain normal operations in accordance with past practices
(ordinary wear and tear excepted).

 

(k)         As of the date of this Agreement, there are no authorizations for
expenditure or other commitments to make capital expenditures (or series of
related authorizations for expenditure or commitments) binding on Parent or any
of its Subsidiaries with respect to its or their respective Oil and Gas
Properties that Parent reasonably anticipates will individually require
expenditures after the Effective Time of greater than $1,000,000.

 



 47 

 

 

Section 5.18    Environmental Matters.

 

Except for those matters that would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect:

 

(a)          Parent and its Subsidiaries and their respective operations and
assets are, and since the Applicable Date have been, in compliance with
Environmental Laws, which compliance includes, and for the past four (4) years
has included, obtaining, maintaining and complying with all Parent Permits
required under Environmental Law for their respective operations and occupancy
of any real property;

 

(b)          Parent and its Subsidiaries (and their respective properties and
operations) are not subject to any pending or, to Parent’s knowledge, threatened
Proceedings under Environmental Laws; and

 

(c)          there have been no Releases of Hazardous Materials at any property
currently owned or operated by Parent or any of its Subsidiaries, which Releases
have resulted in liability to Parent or its Subsidiaries under Environmental
Law, and, as of the date of this Agreement, neither Parent nor any of its
Subsidiaries has received any written notice asserting a violation of, or
liability or obligation under, any Environmental Laws with respect to any
Release of any Hazardous Materials at or from any property currently owned or
operated by Parent, by or in connection with Parent’s operations, or at or from
any offsite location where Hazardous Materials from Parent’s or its
Subsidiaries’ operations have been sent for treatment, disposal, storage or
handling.

 

(d)          Parent has made available to the Company all environmental
investigations, studies, audits, or other analyses conducted during the past
four (4) years by or on behalf of Parent or that are in the possession or
reasonable control of Parent or its Subsidiaries addressing material or
potentially material environmental liabilities with respect to any of their
operations or any property owned, operated or otherwise used by any of them.

 

Section 5.19    Material Contracts.

 

(a)          Schedule 5.19 of the Parent Disclosure Letter, together with the
lists of exhibits contained in the Parent SEC Documents, sets forth a true and
complete list, as of the date of this Agreement, of:

 

(i)       each “material contract” (as such term is defined in Item 601(b)(10)
of Regulation S-K under the Exchange Act);

 

(ii)      each Contract that provides for the acquisition, disposition, license,
use, distribution or outsourcing of assets, services, rights or properties
(other than Oil and Gas Properties) with respect to which Parent reasonably
expects that Parent and its Subsidiaries will make annual payments in excess of
$100,000 or aggregate payments in excess of $1,000,000;

 



 48 

 



 

(iii)     each Contract (A) for Indebtedness or the deferred purchase price of
property by Parent or any of its Subsidiaries (whether incurred, assumed,
guaranteed or secured by any asset) or (B) that creates a capitalized lease
obligation, except, in the cases of clauses (A) and (B) with an aggregate
principal amount not in excess of $200,000, and other than agreements solely
between or among Parent and its Subsidiaries;

 

(iv)     each Contract to which Parent or any Subsidiary of Parent is a party
that (A) restricts the ability of Parent or any Subsidiary of Parent to compete
in any business or with any Person in any geographical area, (B) requires Parent
or any Subsidiary of Parent to conduct any business on a “most favored nations”
basis with any third party or (C) provides for “exclusivity” or any similar
requirement in favor of any third party, except in the case of each of
clauses (A), (B) and (C) for such restrictions, requirements and provisions that
are not material to Parent and its Subsidiaries;

 

(v)      any Contract providing for the purchase or sale by Parent or any of its
Subsidiary of Hydrocarbons that (A) has a remaining term of greater than sixty
(60) days and does not allow the Company or such Subsidiary to terminate it
without penalty on sixty (60) days’ notice or less, (B) contains a minimum
throughput commitment, minimum volume commitment, “take-or-pay” clause or any
similar material prepayment or forward sale arrangement or obligation (excluding
“gas balancing” arrangements associated with customary joint operating
agreements) to deliver Hydrocarbons at some future time or (C) contains acreage
dedication, minimum volume commitments or capacity reservation fees to a
gathering, transportation or other arrangement downstream of the wellhead that,
in each case, cover, guaranty, dedicate or commit (I) more than 1,000 net acres
or (II) volumes in excess of 10,000 MMcf of gas or 2,000 boe of liquid
Hydrocarbons on a monthly basis (calculated on a yearly average basis);

 

(vi)     any acquisition or divestiture Contract that contains “earn out” or
other similar contingent payment obligations (other than asset retirement
obligations, plugging and abandonment obligations and other reserves of Parent
set forth in the Parent Reserve Report), that would reasonably be expected to
result in annual payments in excess of $100,000;

 

(vii)    each Contract for lease of personal property or real property (other
than Oil and Gas Properties) involving payments in excess of $100,000 in any
calendar year or aggregate payments in excess of $1,000,000 over the life of the
Contract that are not terminable without penalty or other liability to Parent
(other than any ongoing obligation pursuant to such Contract that is not caused
by any such termination) within sixty (60) days, other than Contracts related to
drilling rigs;

 

(viii)   each Contract that could require the disposition of any material assets
or line of business of Parent or its Subsidiaries;

 

(ix)      each Contract involving the pending acquisition or sale of (or option
to purchase or sell) any material amount of the assets or properties of Parent
or its Subsidiaries (including any Oil and Gas Properties), taken as a whole,
other than Contracts involving the acquisition or sale of (or option to purchase
or sell) Hydrocarbons in the ordinary course of business;

 



 49 

 



 

(x)      each ISDA Master Agreement for any Derivative Transaction;

 

(xi)     each material partnership, joint venture or limited liability company
agreement, other than any customary joint operating agreements or unit
agreements affecting the Oil and Gas Properties of Parent; and

 

(xii)    each joint development agreement, exploration agreement, participation,
farmout, farmin or program agreement or similar Contract requiring Parent or any
of its Subsidiaries to make expenditures from and after January 1, 2020 that
either (A) would reasonably be expected to be in excess of $1,000,000 in the
aggregate, (B) is material to the operation of Parent and its Subsidiaries,
taken as a whole, or (C) contains an area of mutual interest or any “tag along”
or “drag along” (or similar rights) allowing a third party, or requiring Parent
or any of its Subsidiaries, to participate in any future transactions with
respect to any assets or properties of Parent and its Subsidiaries, in each
case, other than customary joint operating agreements and continuous development
obligations under Oil and Gas Leases.

 

(b)         Collectively, the Contracts that are required to be set forth in
Section 5.19(a) are herein referred to as the “Parent Contracts.” A complete and
correct copy of each of the Parent Contracts has been made available to the
Company. Except as would not reasonably be expected to have, individually or in
the aggregate, a Parent Material Adverse Effect, each Parent Contract is legal,
valid, binding and enforceable in accordance with its terms on Parent and each
of its Subsidiaries that is a party thereto and, to the knowledge of Parent,
each other party thereto, and is in full force and effect, subject, as to
enforceability, to Creditors’ Rights. Except as would not reasonably be expected
to have, individually or in the aggregate, a Parent Material Adverse Effect,
neither Parent nor any of its Subsidiaries is in breach or default under any
Parent Contract nor, to the knowledge of Parent, is any other party to any such
Parent Contract in breach or default thereunder, and no event has occurred that
with the lapse of time or the giving of notice or both would constitute a
default thereunder by Parent or its Subsidiaries, or, to the knowledge of
Parent, any other party thereto. There are no disputes pending or, to the
knowledge of Parent, threatened with respect to any Parent Contract and neither
Parent nor any of its Subsidiaries has received any written notice of the
intention of any other party to any Parent Contract to terminate for default,
convenience or otherwise any Parent Contract, nor to the knowledge of Parent, is
any such party threatening to do so, in each case except as has not had or would
not reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

 

Section 5.20    Insurance. Set forth on Schedule 5.20 of the Parent Disclosure
Letter is a true, correct and complete list of all material insurance policies
held by Parent or any of its Subsidiaries as of the date of this Agreement
(collectively, the “Material Parent Insurance Policies”). Except as would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect, each of the Material Parent Insurance Policies is in
full force and effect on the date of this Agreement and a true, correct and
complete copy of each Material Parent Insurance Policy has been made available
to Parent. Except as would not reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect; all premiums payable under
the Material Parent Insurance Policies prior to the date of this Agreement have
been duly paid to date and neither Parent nor any of its Subsidiaries has taken
any action or failed to take any action that (including with respect to the
Transactions), with notice or lapse of time or both, would constitute a breach
or default, or permit a termination of any of the Material Company Insurance
Policies. Except as would not reasonably be expected to have, individually or in
the aggregate, a Parent Material Adverse Effect, as of the date of this
Agreement, no written notice of cancellation or termination has been received
with respect to any Material Parent Insurance Policy.

 



 50 

 

 

Section 5.21     Derivative Transactions and Hedging.

 

(a)          Schedule 5.21 of the Parent Disclosure Letter contains a complete
and correct list of all outstanding Derivative Transactions (including each
outstanding Hydrocarbon or financial hedging position attributable to the
Hydrocarbon production of Parent or any of its Subsidiaries) entered into by
Parent or any of its Subsidiaries or for the account of any of their respective
customers as of the date hereof pursuant to which such party has outstanding
rights or obligations. All such Derivative Transactions were, and any Derivative
Transactions entered into after the date of this Agreement will be, entered into
in accordance with applicable Laws, and in accordance with the investment,
securities, commodities, risk management and other policies, practices and
procedures employed by Parent and its Subsidiaries. The Parent and its
Subsidiaries have duly performed in all material respects all of their
respective obligations under the Derivative Transactions to the extent that such
obligations to perform have accrued, and, to the knowledge of Parent, there are
no material breaches, violations, collateral deficiencies, requests for
collateral or demands for payment (except for ordinary course margin deposit
requests), or defaults or allegations or assertions of such by any party
thereunder.

 

(b)          The Parent SEC Documents accurately summarize, in all material
respects, the outstanding positions under any Derivative Transaction of Parent
and its Subsidiaries, including Hydrocarbon and financial positions under any
Derivative Transaction of Parent attributable to the production and marketing of
Parent and its Subsidiaries, as of the dates reflected therein.

 

Section 5.22     Opinion of Financial Advisor. The Parent Board has received the
opinion of Evercore Group L.L.C. (“Parent FA”) addressed to the Parent Board to
the effect that, as of the date of such opinion, and subject to the various
assumptions made, procedures followed, matters considered, and qualifications
and limitations on the scope of the review undertaken by Parent FA as set forth
therein, the Company Stakeholders’ Pro Forma Equity Percentage (as defined
below) is fair, from a financial point of view, to Parent. The term “Company
Stakeholders’ Pro Forma Equity Percentage” means the ratio, expressed as a
percentage, of (a) the total number of shares of Parent Common Stock issued
pursuant to the Merger and the Company Restructuring Transactions divided by
(b) the total number of shares of Parent Common Stock issued and outstanding
immediately following the consummation of the Merger and the Company
Restructuring Transactions.

 

Section 5.23     Brokers. Except for the fees and expenses payable to Parent FA,
no broker, investment banker, advisor or other Person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Parent.

 



 51 

 

 

Section 5.24     Related Party Transactions. Schedule 5.24 of the Parent
Disclosure Letter sets forth, as of the date of this Agreement, a complete and
correct list of any transaction or arrangement involving in excess of $120,000
under which any (a) present or former executive officer or director of Parent or
any of its Subsidiaries, (b) beneficial owner (within the meaning of
Section 13(d) of the Exchange Act) of 5% or more of any class of the equity
securities of Parent or any of its Subsidiaries whose status as a 5% holder is
known to Parent as of the date of this Agreement or (c) Affiliate, “associate”
or member of the “immediate family” (as such terms are respectively defined in
Rules 12b-2 and 16a-1 of the Exchange Act) of any of the foregoing (but only,
with respect to the Persons in clause (b), to the knowledge of Parent) is a
party to any actual or proposed loan, lease or other Contract with or binding
upon Parent or any of its Subsidiaries or any of their respective properties or
assets or has any interest in any property owned by Parent or any of its
Subsidiaries, in each case, including any bond, letter of credit, guarantee,
deposit, cash account, escrow, policy of insurance or other credit support
instrument or security posted or delivered by any Person listed in clauses (a),
(b) or (c) in connection with the operation of the business of Parent or any of
its Subsidiaries (each of the foregoing, a “Parent Related Party Transaction”).

 

Section 5.25     Business Conduct. Merger Sub was incorporated on November 5,
2020. Since its inception, Merger Sub has not engaged in any activity, other
than such actions in connection with (a) its organization and (b) the
preparation, negotiation and execution of this Agreement and the Transactions.
Merger Sub has no operations, has not generated any revenues and has no assets
or liabilities other than those incurred in connection with the foregoing and in
association with the Merger as provided in this Agreement.

 

Section 5.26     Regulatory Matters.

 

(a)          Parent is not (i) an “investment company” or a company “controlled”
by an “investment company” within the meaning of the U.S. Investment Company Act
of 1940 or (ii) a “holding company,” a “subsidiary company” of a “holding
company,” an Affiliate of a “holding company,” a “public utility” or a
“public-utility company,” as each such term is defined in the U.S. Public
Utility Holding Company Act of 2005.

 

(b)          All natural gas pipeline systems and related facilities
constituting Parent’s and its Subsidiaries’ properties are (i) “gathering
facilities” that are exempt from regulation by the U.S. Federal Energy
Regulatory Commission under the Natural Gas Act of 1938 and (ii) not subject to
rate regulation or comprehensive nondiscriminatory access regulation under the
Laws of any state or other local jurisdiction.

 

Section 5.27     Tax Treatment. After reasonable diligence, neither Parent nor
any of its Subsidiaries is aware of the existence of any fact, or has taken or
agreed to take any action, that could reasonably be expected to prevent the
Merger from qualifying as a “reorganization” within the meaning of
Section 368(a) of the Code.

 

Section 5.28     No Additional Representations. 

 

(a)          Except for the representations and warranties made in this Article
V, neither Parent nor any other Person makes any express or implied
representation or warranty with respect to Parent or its Subsidiaries or their
respective businesses, operations, assets, liabilities or conditions (financial
or otherwise) in connection with this Agreement or the Transactions, and Parent
hereby disclaims any such other representations or warranties. In particular,
without limiting the foregoing disclaimer, neither Parent nor any other Person
makes or has made any representation or warranty to the Company or any of its
Affiliates or Representatives with respect to (i) any financial projection,
forecast, estimate, budget or prospect information relating to Parent or any of
its Subsidiaries or their respective businesses; or (ii) except for the
representations and warranties made by Parent in this Article V, any oral or
written information presented to the Company or any of its Affiliates or
Representatives in the course of their due diligence investigation of Parent,
the negotiation of this Agreement or in the course of the Transactions.
Notwithstanding the foregoing, nothing in this Section 5.28 shall limit the
Company’s remedies with respect to claims of fraud arising from or relating to
the express representations and warranties made by Parent and Merger Sub in this
Article V.

 



 52 

 

 

(b)          Notwithstanding anything contained in this Agreement to the
contrary, Parent acknowledges and agrees that none of the Company or any other
Person has made or is making any representations or warranties relating to the
Company or its Subsidiaries whatsoever, express or implied, beyond those
expressly given by the Company in Article IV or in the Transaction Support
Agreement, including any implied representation or warranty as to the accuracy
or completeness of any information regarding the Company furnished or made
available to Parent, or any of its Representatives and that neither Parent nor
Merger Sub has relied on any such other representation or warranty not set forth
in this Agreement or the Transaction Support Agreement. Without limiting the
generality of the foregoing, Parent acknowledges that no representations or
warranties are made with respect to any projections, forecasts, estimates,
budgets or prospect information that may have been made available to Parent or
any of its Representatives (including in certain “data rooms,” “virtual data
rooms,” management presentations or in any other form in expectation of, or in
connection with, the Merger or the other Transactions) and that neither Parent
nor Merger Sub has relied on any such other representation or warranty not set
forth in this Agreement or the Transaction Support Agreement.

 

Article VI
COVENANTS AND AGREEMENTS

 

Section 6.1       Conduct of Company Business Pending the Merger.

 

(a)          Except (i) as set forth on Schedule 6.1(a) of the Company
Disclosure Letter, (ii) as expressly permitted or required by this Agreement,
(iii) as may be required by applicable Law (including any COVID-19 Measures),
(iv) as expressly required by the Prepackaged Plan if the Company Chapter 11
Cases have been commenced, or (v) as otherwise consented to by Parent in writing
(which consent shall not be unreasonably withheld, delayed or conditioned), the
Company covenants and agrees that, until the earlier of the Effective Time and
the termination of this Agreement pursuant to Article VIII, it shall, and shall
cause each of its Subsidiaries to, use reasonable best efforts to conduct its
businesses in the ordinary course, including by using reasonable best efforts to
preserve substantially intact its present business organization, goodwill and
assets, to keep available the services of its current officers and employees and
preserve its existing relationships with Governmental Entities and its
significant customers, suppliers, licensors, licensees, distributors, lessors
and others having significant business dealings with it; provided, however, that
no action or inaction by the Company or its Subsidiaries with respect to the
matters specifically addressed by any provision of Section 6.1(b) shall be
deemed a breach of this sentence unless such action would constitute a breach of
such other provision of Section 6.1(b).

 



 53 

 

 

(b)          Except (i) as set forth on Schedule 6.1(b) of the Company
Disclosure Letter, (ii) as expressly required by this Agreement (including
Section 6.4), (iii) as may be required by applicable Law or any Governmental
Entity, (iv) as expressly required by the Prepackaged Plan if the Company
Chapter 11 Cases have been commenced, or (v) as otherwise consented to by Parent
in writing (which consent shall not be unreasonably withheld, delayed or
conditioned), until the earlier of the Effective Time and the termination of
this Agreement pursuant to Article VIII the Company shall not, and shall not
permit its Subsidiaries to:

 

(i)             (A) declare, set aside or pay any dividends (whether in cash,
stock or property or any combination thereof) on, or make any other distribution
in respect of any outstanding capital stock of, or other equity interests in,
the Company or its Subsidiaries, except for dividends and distributions by a
wholly owned Subsidiary of the Company (or pro rata dividends and distributions
payable to holders of interests in non-wholly owned Subsidiaries) to the Company
or another Subsidiary of the Company, (B) split, combine or reclassify any
capital stock of, or other equity interests in, or issue or authorize or propose
the issuance of any other securities in respect of, in lieu of or in
substitution for equity interests in the Company or any of its Subsidiaries, or
(C) purchase, redeem or otherwise acquire, or offer to purchase, redeem or
otherwise acquire, any capital stock of, or other equity interests in, the
Company or any Subsidiary of the Company, except as required by the terms of any
capital stock or equity interest existing and disclosed to Parent as of the date
hereof;

 

(ii)            offer, issue, deliver, grant or sell, or authorize or propose to
offer, issue, deliver, grant or sell, any capital stock of, or other equity
interests in, the Company or any of its Subsidiaries or any securities
convertible into, or any rights, warrants or options to acquire, any such
capital stock or equity interests, other than (A) issuances by a wholly owned
Subsidiary of the Company of such Subsidiary’s capital stock or other equity
interests to the Company or any other wholly owned Subsidiary of the Company,
and (B) shares of capital stock issued as a dividend made in accordance with
Section 6.1(b)(i);

 

(iii)          amend or propose to amend the Company’s Organizational Documents
or amend or propose to amend the Organizational Documents of any of the
Company’s Subsidiaries (other than ministerial changes);

 

(iv)           (A) merge, consolidate, combine or amalgamate with any Person
other than between wholly owned Subsidiaries of the Company or (B) acquire or
agree to acquire or make an investment in (including by merging or consolidating
with, purchasing any equity interest in or a substantial portion of the assets
of, licensing, or by any other manner) any assets, properties, operations or
businesses or any corporation, partnership, association or other business
organization or division thereof, other than acquisitions of inventory,
equipment or other similar assets in the ordinary course of business or pursuant
to existing Contracts;

 

(v)            sell, lease, swap, exchange, transfer, farmout, license, Encumber
(other than Permitted Encumbrances), abandon, permit to lapse, discontinue or
otherwise dispose of, or agree to sell, lease, swap, exchange, transfer,
farmout, license, Encumber (other than Permitted Encumbrances), abandon, permit
to lapse, discontinue or otherwise dispose of, any material portion of its
assets or properties, other than (A) pursuant to a Company Contract in effect on
the date of this Agreement, sales, leases, exchanges or dispositions for which
the consideration is less than $100,000 individually or $1,000,000 in the
aggregate, (B) among the Company and its wholly owned Subsidiaries or among
wholly owned Subsidiaries of the Company, (C) sales or dispositions of obsolete
or worthless equipment in the ordinary course of business consistent with past
practice, (D) the sale of Hydrocarbons in the ordinary course of business, or
(E) swaps of assets or property, which may include cash consideration, of up to
$175,000 in the aggregate for all such swap transactions;

 



54

 

 

(vi)           authorize, recommend, propose, enter into, adopt a plan or
announce an intention to adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of the Company or any of its Subsidiaries, other than such
transactions among wholly owned Subsidiaries of the Company;

 

(vii)          change in any material respect its financial accounting
principles, practices or methods that would materially affect the consolidated
assets, liabilities or results of operations of the Company and its
Subsidiaries, except as required by GAAP or applicable Law;

 

(viii)        make, change or revoke any material Tax election, but excluding
any election that must be made periodically and is made consistent with past
practice, change an annual Tax accounting period, adopt or change any material
Tax accounting method, file any material amended Tax Return, enter into any
material closing agreement with respect to Taxes, settle or compromise any
material Proceeding regarding any Taxes, or surrender any right to claim a
material Tax refund;

 

(ix)            take any action, cause any action to be taken, knowingly fail to
take any action or knowingly fail to cause any action to be taken, which action
or failure could prevent or impede, or could reasonably be expected to prevent
or impede, the Merger from qualifying as a “reorganization” within the meaning
of Section 368(a) of the Code;

 

(x)            except as required pursuant to an existing Company Benefit Plan,
(A) grant or commit to grant any new increases in the compensation, bonus,
severance, termination pay or other benefits payable or that may become payable
to any of its current or former directors, officers, or employees at or above
the level of vice president except as required by applicable Law or as is
provided to a newly hired employee as permitted hereunder (and so long as such
newly hired employee’s compensation and other terms are comparable to those of
the employee that he or she is replacing), (B) take any action to accelerate the
vesting or lapsing of restrictions or payment, or fund or in any other way
secure the payment, of compensation or benefits under any Company Benefit Plan,
(C) grant or commit to grant any equity-based awards, (D) enter into any new, or
amend any existing, offer letter or employment or severance or termination
agreement with any director, officer or employee at or above the level of vice
president, (E) pay or commit to pay any bonuses, other than the payment of
annual or other short-term cash bonuses for completed performance periods,
(F) establish, enter into or adopt any material Company Benefit Plan which was
not in existence as of the date of this Agreement (or any arrangement that would
be a Company Benefit Plan if it had been in existence as of the date of this
Agreement), or amend or terminate any Company Benefit Plan, in each case, except
for changes to the contractual terms of health and welfare plans made in the
ordinary course of business that do not result in a material increase in cost to
the Company, or (G) hire or terminate (other than for cause) any employee,
except as is reasonably necessary to replace any employee;

 



55

 

 

(xi)            recognize any labor union, works council, or other labor
organization as the bargaining representative of any employees;

 

(xii)          (A) retire, repay, defease, repurchase or redeem all or any
portion of the Company Amended Credit Facility or Company Senior Notes,
(B) incur, create, assume, waive or release any Indebtedness or guarantee any
such Indebtedness of another Person or (C) incur, create, assume, waive or
release any Encumbrances on any property or assets of the Company or any of its
Subsidiaries in connection with any Indebtedness thereof, other than Permitted
Encumbrances; provided, however, that (1)  the foregoing clauses (B) and
(C) shall not restrict the incurrence of Indebtedness under existing credit
facilities or (2) the creation of any Encumbrances securing any Indebtedness
permitted by the foregoing clause (1);

 

(xiii)         (A) enter into any Contract that would be a Company Contract if
it were in effect on the date of this Agreement, or (B) modify, amend, terminate
or assign, or waive or assign any rights under, any Company Contract (including
the renewal of existing Company Contracts on substantially the same terms in the
ordinary course of business consistent with past practice), other than in each
case, with respect to Contracts of the type described in Section 4.19(a)(viii)
only, in the ordinary course of business consistent with past practice;

 

(xiv)         cancel, modify or waive any debts or claims held by the Company or
any of its Subsidiaries or waive any rights held by the Company or any of its
Subsidiaries having a value in excess of $200,000 individually or $1,000,000 in
the aggregate;

 

(xv)           waive, release, assign, settle or compromise or offer or propose
to waive, release, assign, settle or compromise, any Proceedings (excluding any
Proceeding in respect of Taxes) except solely for monetary payments of no more
than $200,000 individually or $1,000,000 in the aggregate, net of applicable
insurance payments, recoveries or proceeds, or on a basis that would (A) prevent
or materially delay consummation of the Merger or the Transactions, or
(B) result in the imposition of any term or condition that would restrict the
future activity or conduct of Parent or its Subsidiaries or a finding or
admission of a violation of Law;

 

(xvi)         make or commit to make any capital expenditures, except for
capital expenditures made pursuant to and in accordance with the Company’s
capital expenditure budget for the period indicated as set forth in
Schedule 6.1(b)(xvi) of the Company Disclosure Letter or capital expenditures to
repair damage resulting from insured casualty events or capital expenditures of
no more than $250,000 in the aggregate required on an emergency basis or for the
safety of individuals, assets or the environments in which individuals perform
work for the Company and its Subsidiaries (provided that the Company shall
notify Parent of any such emergency expenditure as soon as reasonably
practicable);

 

(xvii)        fail to maintain in full force and effect in all material
respects, or fail to replace or renew, the insurance policies of the Company and
its Subsidiaries at a level at least comparable to current levels or otherwise
in a manner inconsistent with past practice;

 

(xviii)       make any changes with respect to material accounting policies,
expect as required by changes in GAAP, COPAS standards or by applicable Law;

 



56

 

 

(xix)          unwind, cancel, defease or otherwise terminate any Derivative
Transaction, including any commodity hedging arrangement or related Contract;

 

(xx)           take any action or omit to take any action that is reasonably
likely to cause any of the conditions to the Merger set forth in Article VII to
not be satisfied; or

 

(xxi)          agree to commit to take any action that is prohibited by this
Section 6.1(b).

 

Section 6.2            Conduct of Parent Business Pending the Merger.

 

(a)            Except (i) as set forth on Schedule 6.2(a) of the Parent
Disclosure Letter, (ii) as expressly permitted or required by this Agreement,
(iii) as may be required by applicable Law (including any COVID-19 Measures), or
(iv) as otherwise consented to by the Company in writing (which consent shall
not be unreasonably withheld, delayed or conditioned), Parent covenants and
agrees that, until the earlier of the Effective Time and the termination of this
Agreement pursuant to Article VIII, it shall, and shall cause each of its
Subsidiaries to, use reasonable best efforts to conduct its businesses in the
ordinary course, including by using reasonable best efforts to preserve
substantially intact its present business organization, goodwill and assets, to
keep available the services of its current officers and employees and preserve
its existing relationships with Governmental Entities and its significant
customers, suppliers, licensors, licensees, distributors, lessors and others
having significant business dealings with it; provided, however, that no action
or inaction by Parent or its Subsidiaries with respect to the matters
specifically addressed by any provision of Section 6.2(b) shall be deemed a
breach of this sentence unless such action would constitute a breach of such
other provision of Section 6.2(b).

 

(b)           Except (i) as set forth on Schedule 6.2(b) of the Parent
Disclosure Letter, (ii)  as expressly required by this Agreement (including
Section 6.3), (iii) as may be required by applicable Law or (iv) as otherwise
consented to by the Company in writing (which consent shall not be unreasonably
withheld, delayed or conditioned), until the earlier of the Effective Time and
the termination of this Agreement pursuant to Article VIII, Parent shall not,
and shall not permit its Subsidiaries to:

 

(i)              (A) declare, set aside or pay any dividends (whether in cash,
stock or property or any combination thereof) on, or make any other distribution
in respect of any outstanding capital stock of, or other equity interests in,
Parent or its Subsidiaries, except (1) for dividends and distributions by a
wholly owned Subsidiary of Parent (or pro rata dividends and distributions
payable to holders of interests in non-wholly owned Subsidiaries) to Parent or
another Subsidiary of Parent or (2) in accordance with the Tax Plan, (B) split,
combine or reclassify any capital stock of, or other equity interests in, or
issue or authorize or propose the issuance of any other securities in respect
of, in lieu of or in substitution for equity interests in Parent or any of its
Subsidiaries, or (C) purchase, redeem or otherwise acquire, or offer to
purchase, redeem or otherwise acquire, any capital stock of, or other equity
interests in, Parent or any Subsidiary of Parent, except as required by the
terms of any capital stock or equity interest of a Subsidiary or in respect of
any equity awards outstanding as of the date hereof or issued after the date
hereof in accordance with this Agreement, in accordance with the terms of the
Parent Equity Plan and applicable award agreements;

 



57

 

 

(ii)            offer, issue, deliver, grant or sell, or authorize or propose to
offer, issue, deliver, grant or sell, any capital stock of, or other equity
interests in, Parent or any of its Subsidiaries or any securities convertible
into, or any rights, warrants or options to acquire, any such capital stock or
equity interests, other than (A) the issuance of Parent Common Stock upon the
vesting or lapse of any restrictions on any awards granted under the Parent
Equity Plan and outstanding on the date hereof or issued in compliance with
clause (C) below, (B) issuances by a wholly owned Subsidiary of Parent of such
Subsidiary’s capital stock or other equity interests to Parent or any other
wholly owned Subsidiary of Parent, (C) grants of awards under the Parent Equity
Plan in the ordinary course of business consistent with past practice, (D)
issuances of Parent Common Stock in connection with transactions consummated in
compliance with Section 6.2(b)(iv), and (E) pursuant to the Tax Plan;

 

(iii)           amend or propose to amend Parent’s Organizational Documents or
amend or propose to amend the Organizational Documents of any of Parent’s
Subsidiaries (other than ministerial changes);

 

(iv)            (A) merge, consolidate, combine or amalgamate with any Person
other than between wholly owned Subsidiaries of Parent or, in the case of a
Subsidiary of Parent, in connection with any acquisition permitted by
clause (B), or (B) acquire or agree to acquire or make an investment in
(including by merging or consolidating with, purchasing any equity interest in
or a substantial portion of the assets of, licensing, or by any other manner)
any assets, properties, operations or businesses or any corporation,
partnership, association or other business organization or division thereof, in
each case other than (y) in one or more of such transactions involving oil and
gas properties that do not involve consideration valued in excess of $75,000,000
in the aggregate, or (z) acquisitions of inventory, equipment or other similar
assets in the ordinary course of business or pursuant to existing Contracts;

 

(v)            sell, lease, swap, exchange, transfer, farmout, license, Encumber
(other than Permitted Encumbrances), abandon, permit to lapse, discontinue or
otherwise dispose of, or agree to sell, lease, swap, exchange, transfer,
farmout, license, Encumber (other than Permitted Encumbrances), abandon, permit
to lapse, discontinue or otherwise dispose of, any material portion of its
assets or properties, other than (A) pursuant to a Parent Contract in effect on
the date of this Agreement, sales, leases exchanges or dispositions for which
the consideration is less than $100,000 individually or $1,000,000 in the
aggregate, (B) among Parent and its wholly owned Subsidiaries or among wholly
owned Subsidiaries of Parent, (C) sales or dispositions of obsolete or worthless
equipment in the ordinary course of business consistent with past practice,
(D) the sale of Hydrocarbons in the ordinary course of business, or (E) swaps of
assets or property, which may include cash consideration of up to $250,000 in
the aggregate for all such swap transactions;

 

(vi)           authorize, recommend, propose, enter into, adopt a plan or
announce an intention to adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of Parent or any of its Subsidiaries, other than such
transactions among wholly owned Subsidiaries of Parent;

 

(vii)          change in any material respect its financial accounting
principles, practices or methods that would materially affect the consolidated
assets, liabilities or results of operations of Parent and its Subsidiaries,
except as required by GAAP or applicable Law;

 



58

 

 

(viii)         make, change or revoke any material Tax election, but excluding
any election that must be made periodically and is made consistent with past
practice, change an annual Tax accounting period, adopt or change any material
Tax accounting method, file any material amended Tax Return, enter into any
material closing agreement with respect to Taxes, settle any material Proceeding
regarding any Taxes, or surrender any right to claim a material Tax refund;

 

(ix)            take any action, cause any action to be taken, knowingly fail to
take any action or knowingly fail to cause any action to be taken, which action
or failure could prevent or impede, or could reasonably be expected to prevent
or impede, the Merger from qualifying as a “reorganization” within the meaning
of Section 368(a) of the Code;

 

(x)             (A) incur, create, assume, waive or release any Indebtedness or
guarantee any such Indebtedness of another Person or (B) incur, create, assume,
waive or release any Encumbrances on any property or assets of Parent or any of
its Subsidiaries in connection with any Indebtedness thereof, other than
Permitted Encumbrances; provided, however, that the foregoing shall not restrict
the incurrence of Indebtedness (1) under existing credit facilities, or (2) the
creation of any Encumbrances securing any Indebtedness permitted by the
foregoing clause (1);

 

(xi)            except as required pursuant to an existing Parent Benefit Plan
or in the ordinary course of business consistent with past practice, (A) grant
or commit to grant any new increases in the compensation, bonus, severance,
termination pay or other benefits payable or that may become payable to any of
its current or former directors, officers, or employees at or above the level of
vice president except as required by applicable Law or as is provided to a newly
hired employee as permitted hereunder (and so long as such newly hired
employee’s compensation and other terms are comparable to those of the employee
that he or she is replacing), (B) take any action to accelerate the vesting or
lapsing of restrictions or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Parent Benefit Plan, (C) grant or
commit to grant any equity-based awards, (D) enter into any new, or amend any
existing, offer letter or employment or severance or termination agreement with
any director, officer or employee at or above the level of vice president,
(E) pay or commit to pay any bonuses, other than the payment of annual or other
short-term cash bonuses for completed performance periods, (F) establish, enter
into or adopt any material Parent Benefit Plan which was not in existence as of
the date of this Agreement (or any arrangement that would be a Parent Benefit
Plan if it had been in existence as of the date of this Agreement), or amend or
terminate any Parent Benefit Plan, in each case, except as required by Law or
the terms of such Parent Benefit Plan, or (G) hire or terminate (other than for
cause) any employee, except as is reasonably necessary to replace any employee.

 

(xii)          recognize any labor union, works council, or other labor
organization as the bargaining representative of any employees;

 

(xiii)         (A) enter into any Contract that would be a Parent Contract if it
were in effect on the date of this Agreement, or (B) modify, amend, terminate or
assign, or waive or assign any rights under, any Parent Contract (including the
renewal of existing Parent Contracts on substantially the same terms in the
ordinary course of business consistent with past practice), other than in each
case, (1) with respect to Contracts of the type described in Section 5.19(a)(ix)
only, in the ordinary course of business consistent with past practice, and (2)
with respect to the Tax Plan, subject to Section 6.2(b)(xix);

 



59

 

 

(xiv)         cancel, modify or waive any debts or claims held by Parent or any
of its Subsidiaries or waive any rights held by Parent or any of its
Subsidiaries having a value in excess of $200,000 individually or $1,000,000 in
the aggregate;

 

(xv)           waive, release, assign, settle, or compromise or offer or propose
to waive, release, assign, settle or compromise any Proceedings (excluding any
Proceeding in respect of Taxes) except solely for monetary payments of no more
than $200,000 individually or $1,000,000 in the aggregate, net of applicable
insurance payments, recoveries or proceeds, or on a basis that would (A) prevent
or materially delay consummation of the Merger or the Transactions, or
(B) result in the imposition of any term or condition that would restrict the
future activity or conduct of Parent or its Subsidiaries or a finding or
admission of a violation of Law

 

(xvi)         make or commit to make any capital expenditures, except for
capital expenditures made pursuant to and in accordance with Parent’s capital
expenditure budget for the period indicated as set forth in Schedule 6.2(b)(xvi)
of the Parent Disclosure Letter or capital expenditures to repair damage
resulting from insured casualty events or capital expenditures of no more than
$250,000 in the aggregate required on an emergency basis or for the safety of
individuals, assets or the environments in which individuals perform work for
Parent and its Subsidiaries (provided that Parent shall notify the Company of
any such emergency expenditure as soon as reasonably practicable);

 

(xvii)        fail to maintain in full force and effect in all material
respects, or fail to replace or renew, the insurance policies of Parent and its
Subsidiaries at a level at least comparable to current levels or otherwise in a
manner inconsistent with past practice;

 

(xviii)       make any changes with respect to material accounting policies,
expect as required by changes in GAAP, COPAS standards or by applicable Law;

 

(xix)         amend, modify or waive any provision of the Tax Plan in such a
manner that would, solely as a result of the consummation of the Transactions
and except as expressly contemplated by Section 1(a)(vi) of the Tax Plan, (A)
result in a Person (as such term is defined in the Tax Plan) being deemed to be
an Acquiring Person (as such term is defined in the Tax Plan) or (B) require the
Parent Rights to be exercised, exchanged or triggered, in each case, other than
as expressly contemplated by this Agreement and the Tax Plan;

 

(xx)           take any action or omit to take any action that is reasonably
likely to cause any of the conditions to the Merger set forth in Article VII to
not be satisfied; or

 

(xxi)          agree or commit to take any action that is prohibited by this
Section 6.2(b).

 

Section 6.3             No Solicitation by the Company.

 

(a)            From and after the date of this Agreement, the Company and its
officers and directors will, will cause the Company’s Subsidiaries and their
respective officers and directors to, and will use their reasonable best efforts
to cause the other Representatives of the Company and its Subsidiaries to,
immediately cease, and cause to be terminated, any discussions or negotiations
with any Person conducted heretofore by the Company or any of its Subsidiaries
or Representatives with respect to any inquiry, proposal or offer that
constitutes or would reasonably be expected to lead to a Company Competing
Proposal. The Company will immediately terminate any physical and electronic
data access related to any such potential Company Competing Proposal previously
granted to such Persons. Within one (1) Business Day of the date of this
Agreement the Company shall deliver a written notice to each Person that has
received non-public information regarding the Company within the six (6) months
prior to the date of this Agreement pursuant to a confidentiality agreement with
the Company for purposes of evaluating any transaction that could be a Company
Competing Proposal and for whom no similar notice has been delivered prior to
the date of this Agreement requesting the prompt return or destruction of all
confidential information concerning the Company and any of its Subsidiaries
heretofore furnished to such Person. The Company will immediately terminate any
physical and electronic data access related to any such potential Company
Competing Proposal previously granted to such Persons.

 



60

 

 

(b)           From and after the date of this Agreement, the Company and its
officers and directors will not, will cause the Company’s Subsidiaries and their
respective officers and directors not to, and will use their reasonable best
efforts to cause the other Representatives of the Company and its Subsidiaries
not to, directly or indirectly:

 

(i)             initiate, solicit, propose, knowingly encourage, or knowingly
facilitate any inquiry or the making of any proposal or offer that constitutes,
or would reasonably be expected to result in, a Company Competing Proposal;

 

(ii)            engage in, continue or otherwise participate in any discussions
with any Person with respect to or negotiations with any Person with respect to,
relating to, or in furtherance of a Company Competing Proposal or any inquiry,
proposal or offer that would reasonably be expected to lead to a Company
Competing Proposal;

 

(iii)            furnish any non-public information regarding the Company or its
Subsidiaries, or access to the properties, assets or employees of the Company or
its Subsidiaries, to any Person in connection with or in response to any Company
Competing Proposal or any inquiry, proposal or offer that would reasonably be
expected to lead to a Company Competing Proposal; or

 

(iv)           enter into any letter of intent or agreement in principle, or
other agreement providing for a Company Competing Proposal (other than a
confidentiality agreement as provided in Section 6.3(e)(ii) entered into in
compliance with Section 6.3(e)(ii));

 

provided, that notwithstanding anything to the contrary in this Agreement, the
Company or any of its Representatives may, (A) in response to an unsolicited
inquiry or proposal, seek to clarify the terms and conditions of such inquiry or
proposal to determine whether such inquiry or proposal constitutes a Company
Superior Proposal and (B) in response to an unsolicited inquiry or proposal from
a third party, inform a third party or its Representative of the restrictions
imposed by the provisions of this Section 6.3 (without conveying, requesting or
attempting to gather any other information except as otherwise specifically
permitted hereunder).

 



61

 

 

(c)          From and after the date of this Agreement, the Company shall
promptly (and in any event within 24 hours) notify Parent of the receipt by the
Company (directly or indirectly) of any Company Competing Proposal or any
expression of interest, inquiry, proposal or offer with respect to a Company
Competing Proposal made on or after the date of this Agreement, any request for
information or data relating to Company or any of its Subsidiaries made by any
Person in connection with a Company Competing Proposal or any request for
discussions or negotiations with the Company or a Representative of the Company
relating to a Company Competing Proposal (including the identity of such
Person), and the Company shall provide to Parent promptly (and in any event
within 24 hours) (i) an unredacted copy of any such expression of interest,
inquiry, proposal or offer with respect to a Company Competing Proposal made in
writing provided to the Company or any of its Subsidiaries or (ii) any such
expression of interest, inquiry, proposal or offer with respect to a Company
Competing Proposal is not (or any portion thereof is not) made in writing, a
written summary of the material financial and other terms thereof. Thereafter
the Company shall (A) keep Parent reasonably informed, on a prompt basis (and in
any event within 24 hours), of any material development regarding the status or
terms of any such expressions of interest, proposals or offers (including any
amendments thereto) or material requests and shall promptly (and in any event
within 24 hours) apprise Parent of the status, to the extent the Company is
permitted to be engaged in under this Section 6.3, of any such discussions or
negotiations and (B) provide to Parent as soon as practicable after receipt or
delivery thereof (and in any event within 24 hours) copies of all material
written correspondence and other material written materials provided to the
Company or its Representatives from any Person. Without limiting the foregoing,
the Company shall notify Parent if the Company determines, to the extent
permitted under this Section 6.3, to begin providing information or to engage in
discussions or negotiations concerning a Company Competing Proposal, prior to
providing any such information or engaging in any such discussions or
negotiations.

 

(d)          Except as permitted by Section 6.3(e), the Company and its officers
and directors and other Representatives will not, and will cause the Company’s
Subsidiaries and their respective officers and directors not to, and will use
their reasonable best efforts to cause the other Representatives of the Company
and its Subsidiaries not to, directly or indirectly:

 

(i)              withhold, withdraw, qualify or modify, or publicly propose or
announce any intention to withhold, withdraw, qualify or modify, in a manner
adverse to Parent or Merger Sub, the Company Board Recommendation;

 

(ii)             fail to include the Company Board Recommendation in the Joint
Proxy Statement;

 

(iii)            approve, endorse or recommend, or publicly propose or announce
any intention to approve, endorse or recommend, any Company Competing Proposal;

 

(iv)           publicly declare advisable or publicly propose to enter into, any
letter of intent, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement, option agreement, joint venture
agreement, partnership agreement or other agreement (other than a
confidentiality agreement referred to in Section 6.3(e)(ii) entered into in
compliance with Section 6.3(e)(ii)) relating to a Company Competing Proposal (a
“Company Alternative Acquisition Agreement”); or

 



62

 

 

(v)             in the case of a Company Competing Proposal that is structured
as a tender offer or exchange offer pursuant to Rule 14d-2 under the Exchange
Act for outstanding shares of Company Common Stock (other than by Parent or an
Affiliate of Parent), fail to recommend, in a Solicitation/Recommendation
Statement on Schedule 14D-9, against acceptance of such tender offer or exchange
offer by its stockholders on or prior to the earlier of (A) three (3) Business
Days prior to the date of the Company Stockholders Meeting (or promptly after
commencement of such tender offer or exchange offer if commenced on or after the
third Business Day prior to the date of the Parent Stockholders Meeting) or
(B) ten (10) Business Days (as such term is used in Rule 14d-9 of the Exchange
Act) after commencement of such tender offer or exchange offer;

 

(vi)           if a Company Competing Proposal shall have been publicly
announced or disclosed (other than pursuant to the foregoing clause (v)), fail
to publicly reaffirm the Company Board Recommendation on or prior to the earlier
of (A) five (5) Business Days after the Company so requests in writing or
(B) three (3) Business Days prior to the date of the Company Stockholders
Meeting (or promptly after announcement or disclosure of such Company Competing
Proposal if announced or disclosed on or after the third Business Day prior to
the date of the Company Stockholders Meeting); or

 

(vii)          cause or permit the Company to enter into a Company Alternative
Acquisition Agreement (together with any of the actions set forth in the
foregoing clauses (i), (ii), (iii), (iv), (v) and (vi), a “Company Change of
Recommendation”).

 

(e)           Notwithstanding anything in this Agreement to the contrary:

 

(i)             the Company Board or any committee thereof may after
consultation with its outside legal counsel, make such disclosures as the
Company Board or any committee thereof determines in good faith are necessary to
comply with Rule 14d-9 or Rule 14e-2(a) promulgated under the Exchange Act or
other disclosure required to be made in the Joint Proxy Statement by applicable
U.S. federal securities Laws; provided, however, that if such disclosure has the
effect of withdrawing or adversely modifying the Company Board Recommendation,
such disclosure shall be deemed to be a Company Change of Recommendation and
Parent shall have the right to terminate this Agreement as set forth in
Section 8.1(c);

 

(ii)            prior to, but not after, the receipt of the Company Stockholder
Approval, the Company and its Representatives may engage in the activities
prohibited by Section 6.3(b)(ii) or Section 6.3(b)(iii) with any Person if
(1) the Company receives a bona fide written Company Competing Proposal from
such Person that was not solicited at any time following the execution of this
Agreement and (2) such Company Competing Proposal did not arise from a breach of
the obligations set forth in this Section 6.3; provided, however, that (A) no
information that is prohibited from being furnished pursuant to Section 6.3(b)
may be furnished until the Company receives an executed confidentiality
agreement from such Person containing limitations on the use and disclosure of
non-public information furnished to such Person by or on behalf of the Company
that are no less favorable to the Company in the aggregate than the terms of the
Confidentiality Agreement, as determined by the Company Board or any committee
thereof in good faith after consultation with its legal counsel; (provided,
further, that such confidentiality agreement does not contain provisions that
prohibit the Company from providing any information to Parent in accordance with
this Section 6.3 or that otherwise prohibits the Company from complying with the
provisions of this Section 6.3), (B) that any such non-public information has
previously been made available to, or is made available to, Parent prior to or
concurrently with (or in the case of oral non-public information only, promptly
(and in any event within 24 hours) after) the time such information is made
available to such Person, (C) prior to taking any such actions, the Company
Board or any committee thereof determines in good faith, after consultation with
the Company’s financial advisors and outside legal counsel, that such Company
Competing Proposal is, or would reasonably be expected to lead to, a Company
Superior Proposal and (D) prior to taking any such actions, the Company Board
determines in good faith after consultation with its outside legal counsel that
failure to take such action would be inconsistent with the fiduciary duties owed
by the Company Board to the stockholders of the Company under applicable Law;

 



63

 

 

(iii)            prior to, but not after, the receipt of the Company Stockholder
Approval, in response to a bona fide written Company Competing Proposal from a
third party that was not solicited at any time following the execution of this
Agreement and did not arise from a breach of the obligations set forth in this
Section 6.3, if the Company Board so chooses, the Company Board may effect a
Company Change of Recommendation if:

 

(A)             the Company Board or any committee thereof determines in good
faith after consultation with the Company’s financial advisors and outside legal
counsel that such Company Competing Proposal is a Company Superior Proposal;

 

(B)              the Company Board determines in good faith, after consultation
with its outside legal counsel, that failure to effect a Company Change of
Recommendation in response to such Company Superior Proposal would be
inconsistent with the fiduciary duties owed by the Company Board to the
stockholders of the Company under applicable Law;

 

(C)              the Company provides Parent written notice of such proposed
action and the basis thereof five (5) Business Days in advance, which notice
shall set forth in writing that the Company Board or a committee thereof intends
to consider whether to take such action and include a copy of the available
proposed Company Competing Proposal and any applicable transaction and financing
documents;

 

(D)             after giving such notice and prior to effecting such Company
Change of Recommendation or termination, the Company negotiates (and causes its
officers, employees, financial advisor and outside legal counsel to negotiate)
in good faith with Parent (to the extent Parent wishes to negotiate) to make
such adjustments or revisions to the terms of this Agreement as would permit the
Company Board or a committee thereof not to effect a Company Change of
Recommendation in response thereto; and

 

(E)              at the end of the five (5) Business Day period, prior to taking
action to effect a Company Change of Recommendation, the Company Board or a
committee thereof takes into account any adjustments or revisions to the terms
of this Agreement proposed by Parent in writing and any other information
offered by Parent in response to the notice, and determines in good faith after
consultation with the Company’s financial advisors and outside legal counsel,
that the Company Competing Proposal remains a Company Superior Proposal and that
the failure to effect a Company Change of Recommendation in response to such
Company Superior Proposal would be inconsistent with the fiduciary duties owed
by the Company Board to the stockholders of the Company under applicable Law;
provided, that in the event of any material amendment or material modification
to any Company Superior Proposal (it being understood that any amendment or
modification to the economic terms of any such Company Superior Proposal shall
be deemed material), the Company shall be required to deliver a new written
notice to Parent and to comply with the requirements of this Section 6.3(e)(iii)
with respect to such new written notice, except that the advance written notice
obligation set forth in this Section 6.3(e)(iii) shall be reduced to two (2)
Business Days; provided, further, that any such new written notice shall in no
event shorten the original five (5) Business Day notice period; and

 



64

 

 

(iv)            prior to, but not after, the receipt of the Company Stockholder
Approval, in response to a Company Intervening Event that occurs or arises after
the date of this Agreement and that did not arise from or in connection with a
breach of this Agreement by the Company, the Company may, if the Company Board
so chooses, effect a Company Change of Recommendation; provided, however, that
such a Company Change of Recommendation may not be made unless and until:

 

(A)             the Company Board determines in good faith after consultation
with the Company’s financial advisors and outside legal counsel that a Company
Intervening Event has occurred;

 

(B)              the Company Board determines in good faith, after consultation
with its outside legal counsel, that failure to effect such Company Change of
Recommendation in response to such Company Intervening Event would be
inconsistent with the fiduciary duties owed by the Company Board to the
stockholders of the Company under applicable Law;

 

(C)              the Company provides Parent written notice of such proposed
action and the basis thereof five (5) Business Days in advance, which notice
shall set forth in writing that the Company Board or a committee thereof intends
to consider whether to take such action and includes a reasonably detailed
description of the facts and circumstances of the Company Intervening Event;

 

(D)             after giving such notice and prior to effecting such Company
Change of Recommendation or termination, the Company negotiates (and causes its
officers, employees, financial advisor and outside legal counsel to negotiate)
in good faith with Parent (to the extent Parent wishes to negotiate) to make
such adjustments or revisions to the terms of this Agreement as would permit the
Company Board not to effect a Company Change of Recommendation in response
thereto; and

 

(E)              at the end of the five (5) Business Day period, prior to taking
action to effect a Company Change of Recommendation, the Company Board takes
into account any adjustments or revisions to the terms of this Agreement
proposed by Parent in writing and any other information offered by Parent in
response to the notice, and determines in good faith after consultation with the
Company’s financial advisors and outside legal counsel, that the failure to
effect a Company Change of Recommendation in response to such Company
Intervening Event would be inconsistent with the fiduciary duties owed by the
Company Board to the stockholders of the Company under applicable Law; provided,
that in the event of any material changes regarding any Company Intervening
Event, the Company shall be required to deliver a new written notice to Parent
and to comply with the requirements of this Section 6.3(e)(iv) with respect to
such new written notice, except that the advance written notice obligation set
forth in this Section 6.3(e)(iv) shall be reduced to two (2) Business Days;
provided, further, that any such new written notice shall in no event shorten
the original five (5) Business Day notice period.

 



65

 

 

(f)            During the period commencing with the execution and delivery of
this Agreement and continuing until the earlier of the Effective Time and
termination of this Agreement in accordance with Article VIII, the Company shall
not (and it shall cause its Subsidiaries not to) terminate, amend, modify or
waive any provision of any confidentiality, “standstill” or similar agreement to
which it or any of its Subsidiaries is a party; provided, that, notwithstanding
any other provision in this Section 6.3, prior to, but not after, the time the
Company Stockholder Approval is obtained, if, in response to an unsolicited
request from a third party to waive any “standstill” or similar provision, the
Company Board or a committee thereof determines in good faith, after
consultation with its outside legal counsel that the failure to take such action
would be inconsistent with the fiduciary duties owed by the Company Board to the
stockholders of the Company under applicable Law, the Company may waive any such
“standstill” or similar provision solely to the extent necessary to permit a
third party to make a Company Competing Proposal, on a confidential basis, to
the Company Board or a committee thereof and communicate such waiver to the
applicable third party; provided, however, that the Company shall advise Parent
at least two (2) Business Days prior to taking such action. The Company
represents and warrants to Parent that it has not taken any action that
(i) would be prohibited by this Section 6.3(f) or (ii) but for the ability to
avoid actions inconsistent with the fiduciary duties owed by the Company Board
to the stockholders of the Company under applicable Law, would have been
prohibited by this Section 6.3(f) during the thirty (30) days prior to the date
of this Agreement.

 

(g)           Notwithstanding anything to the contrary in this Section 6.3, any
action, or failure to take action, that is taken by or at the direction of a
director or officer of the Company or any of its Subsidiaries in violation of
this Section 6.3 shall be deemed to be a breach of this Section 6.3 by the
Company.

 

Section 6.4            No Solicitation by Parent.

 

(a)           From and after the date of this Agreement, Parent and its officers
and directors will, will cause Parent’s Subsidiaries and their respective
officers and directors to, and will use their reasonable best efforts to cause
the other Representatives of Parent and its Subsidiaries to, immediately cease,
and cause to be terminated, any discussions or negotiations with any Person
conducted heretofore by Parent or any of its Subsidiaries or Representatives
with respect to any inquiry, proposal or offer that constitutes, or would
reasonably be expected to lead to, a Parent Competing Proposal. Within one (1)
Business Day of the date of this Agreement Parent shall deliver a written notice
to each Person that has received non-public information regarding Parent within
the six (6) months prior to the date of this Agreement pursuant to a
confidentiality agreement with Parent for purposes of evaluating any transaction
that could be a Parent Competing Proposal and for whom no similar notices has
been delivered prior to the date of this Agreement requesting the prompt return
or destruction of all confidential information concerning Parent and any of its
Subsidiaries heretofore furnished to such Person. Parent will immediately
terminate any physical and electronic data access related to any such potential
Parent Competing Proposal previously granted to such Persons.

 



66

 

 

(b)          From and after the date of this Agreement, Parent and its officers
and directors will not, and will cause Parent’s Subsidiaries and their
respective officers and directors and other Representatives not to, directly or
indirectly:

 

(i)             initiate, solicit, propose, knowingly encourage, or knowingly
facilitate any inquiry or the making of any proposal or offer that constitutes,
or would reasonably be expected to result in, a Parent Competing Proposal;

 

(ii)            engage in, continue or otherwise participate in any discussions
with any Person with respect to or negotiations with any Person with respect to,
relating to, or in furtherance of a Parent Competing Proposal or any inquiry,
proposal or offer that would reasonably be expected to lead to a Parent
Competing Proposal;

 

(iii)           furnish any information regarding Parent or its Subsidiaries, or
access to the properties, assets or employees of Parent or its Subsidiaries, to
any Person in connection with or in response to any Parent Competing Proposal or
any inquiry, proposal or offer that would reasonably be expected to lead to a
Parent Competing Proposal;

 

(iv)           enter into any letter of intent or agreement in principle, or
other agreement providing for a Parent Competing Proposal (other than a
confidentiality agreement as provided in Section 6.4(e)(ii) entered into in
compliance with Section 6.4(e)(ii));

 

provided, that notwithstanding anything to the contrary in this Agreement,
Parent or any of its Representatives may, (A) in response to an unsolicited
inquiry or proposal, seek to clarify the terms and conditions of such inquiry or
proposal to determine whether such inquiry or proposal constitutes a Parent
Superior Proposal and (B) in response to an unsolicited inquiry or proposal from
a third party, inform a third party or its Representative of the restrictions
imposed by the provisions of this Section 6.4 (without conveying, requesting or
attempting to gather any other information except as otherwise specifically
permitted hereunder).

 

(c)           From and after the date of this Agreement, Parent shall promptly
(and in any event within 24 hours) notify the Company of the receipt by Parent
(directly or indirectly) of any Parent Competing Proposal or any expression of
interest, inquiry, proposal or offer with respect to a Parent Competing Proposal
made on or after the date of this Agreement, any request for information or data
relating to Parent or any of its Subsidiaries made by any Person in connection
with a Parent Competing Proposal or any request for discussions or negotiations
with Parent or a Representative of Parent relating to a Parent Competing
Proposal (including the identity of such Person), and Parent shall provide to
the Company promptly (and in any event within 24 hours) (i) an unredacted copy
of any such expression of interest, inquiry, proposal or offer with respect to a
Parent Competing Proposal made in writing provided to Parent or any of its
Subsidiaries or (ii) any such expression of interest, inquiry, proposal or offer
with respect to a Parent Competing Proposal is not (or any portion thereof is
not) made in writing, a written summary of the material financial and other
terms thereof. Thereafter Parent shall (A) keep the Company reasonably informed,
on a prompt basis (and in any event within 24 hours), of any material
development regarding the status or terms of any such expressions of interest,
proposals or offers (including any amendments thereto) or material requests and
shall promptly (and in any event within 24 hours) apprise the Company of the
status, to the extent Parent is permitted to be engaged in under this
Section 6.4, of any such discussions or negotiations and (B) provide to the
Company as soon as practicable after receipt or delivery thereof (and in any
event within 24 hours) copies of all material written correspondence and other
material written materials provided to Parent or its Representatives from any
Person. Without limiting the foregoing, Parent shall notify the Company if
Parent determines, to the extent permitted under this Section 6.4, to begin
providing information or to engage in discussions or negotiations concerning a
Parent Competing Proposal, prior to providing any such information or engaging
in any such discussions or negotiations.

 



67

 

 

(d)           Except as permitted by Section 6.4(e), Parent and its officers and
directors and other Representatives will not, will cause Parent’s Subsidiaries
and their respective officers and directors not to, and will use their
reasonable best efforts to cause the other Representatives of Parent and its
Subsidiaries not to, directly or indirectly:

 

(i)              withhold, withdraw, qualify or modify, or publicly propose or
announce any intention to withhold, withdraw, qualify or modify, in a manner
adverse to the Company, the Parent Board Recommendation;

 

(ii)             fail to include the Parent Board Recommendation in the Joint
Proxy Statement;

 

(iii)            publicly declare advisable or publicly propose to enter into,
any letter of intent, memorandum of understanding, agreement in principle,
acquisition agreement, merger agreement, option agreement, joint venture
agreement, partnership agreement or other agreement (other than a
confidentiality agreement referred to in Section 6.4(e)(ii) entered into in
compliance with Section 6.4(e)(ii)) relating to a Parent Competing Proposal (a
“Parent Alternative Acquisition Agreement”);

 

(iv)            in the case of a Parent Competing Proposal that is structured as
a tender offer or exchange offer pursuant to Rule 14d-2 under the Exchange Act
for outstanding shares of Parent Common Stock (other than by the Company or an
Affiliate of the Company), fail to recommend, in a Solicitation/Recommendation
Statement on Schedule 14D-9, against acceptance of such tender offer or exchange
offer by its stockholders on or prior to the earlier of (A) three (3) Business
Days prior to the date of the Parent Stockholders Meeting (or promptly after
commencement of such tender offer or exchange offer if commenced on or after the
third Business Day prior to the date of the Parent Stockholders Meeting) or
(B) ten (10) Business Days (as such term is used in Rule 14d-9 of the Exchange
Act) after commencement of such tender offer or exchange offer;

 

(v)            if a Parent Competing Proposal shall have been publicly announced
or disclosed (other than pursuant to the foregoing clause (v)), fail to publicly
reaffirm the Parent Board Recommendation on or prior to the earlier of (A) five
(5) Business Days after the Company so requests in writing or (B) three (3)
Business Days prior to the date of the Parent Stockholders Meeting (or promptly
after announcement or disclosure of such Parent Competing Proposal if announced
or disclosed on or after the third Business Day prior to the date of the Parent
Stockholders Meeting); or

 



68

 

 

(vi)           cause or permit Parent to enter into a Parent Alternative
Acquisition Agreement (together with any of the actions set forth in the
foregoing clauses (i), (ii), (iii), (iv), (v) and (vi), a “Parent Change of
Recommendation”).

 

(e)           Notwithstanding anything in this Agreement to the contrary:

 

(i)             the Parent Board or any committee thereof may after consultation
with its outside legal counsel, make such disclosures as the Parent Board or any
committee thereof determines in good faith are necessary to comply with Rule
14d-9 or Rule 14e-2(a) promulgated under the Exchange Act or other disclosure
required to be made in the Joint Proxy Statement by applicable U.S. federal
securities Laws; provided, however, that if such disclosure has the effect of
withdrawing or adversely modifying the Parent Board Recommendation, such
disclosure shall be deemed to be a Parent Change of Recommendation and the
Company shall have the right to terminate this Agreement as set forth in
Section 8.1(d);

 

(ii)            prior to, but not after, the receipt of the Parent Stockholder
Approval, Parent and its Representatives may engage in the activities prohibited
by Sections 6.4(b)(ii) or 6.4(b)(iii) with any Person if (1) Parent receives a
bona fide written Parent Competing Proposal from such Person that was not
solicited at any time following the execution of this Agreement and (2) such
Parent Competing Proposal did not arise from a breach of the obligations set
forth in this Section 6.4; provided, however, that (A) no information that is
prohibited from being furnished pursuant to Section 6.4(b) may be furnished
until Parent receives an executed confidentiality agreement from such Person
containing limitations on the use and disclosure of non-public information
furnished to such Person by or on behalf of Parent that are no less favorable to
Parent in the aggregate than the terms of the Confidentiality Agreement, as
determined by the Parent Board or any committee thereof in good faith after
consultation with its legal counsel; (provided, further, that such
confidentiality agreement does not contain provisions that prohibit Parent from
providing any information to the Company in accordance with this Section 6.4 or
that otherwise prohibits Parent from complying with the provisions of this
Section 6.4), (B) that any such non-public information has previously been made
available to, or is made available to, the Company prior to or concurrently with
(or in the case of oral non-public information only, promptly (and in any event
within 24 hours) after) the time such information is made available to such
Person, (C) prior to taking any such actions, the Parent Board or any committee
thereof determines in good faith, after consultation with Parent’s financial
advisors and outside legal counsel, that such Parent Competing Proposal is, or
would reasonably be expected to lead to, a Parent Superior Proposal and
(D) prior to taking any such actions, the Parent Board determines in good faith
after consultation with its outside legal counsel that failure to take such
action would be inconsistent with the fiduciary duties owed by the Parent Board
to the stockholders of Parent under applicable Law;

 

(iii)            prior to, but not after, the receipt of the Parent Stockholder
Approval, in response to a bona fide written Parent Competing Proposal from a
third party that was not solicited at any time following the execution of this
Agreement and did not arise from a breach of the obligations set forth in this
Section 6.4, if the Parent Board so chooses, the Parent Board may effect a
Parent Change of Recommendation if:

 



69

 

 

(A)             the Parent Board or any committee thereof determines in good
faith after consultation with Parent’s financial advisors and outside legal
counsel that such Parent Competing Proposal is a Parent Superior Proposal;

 

(B)              the Parent Board determines in good faith, after consultation
with its outside legal counsel, that failure to effect a Parent Change of
Recommendation in response to such Parent Superior Proposal would be
inconsistent with the fiduciary duties owed by the Parent Board to the
stockholders of Parent under applicable Law;

 

(C)              Parent provides the Company written notice of such proposed
action and the basis thereof five (5) Business Days in advance, which notice
shall set forth in writing that the Parent Board or a committee thereof intends
to consider whether to take such action and include a copy of the available
proposed Parent Competing Proposal and any applicable transaction and financing
documents;

 

(D)             after giving such notice and prior to effecting such Parent
Change of Recommendation or termination, Parent negotiates (and causes its
officers, employees, financial advisor and outside legal counsel to negotiate)
in good faith with the Company (to the extent the Company wishes to negotiate)
to make such adjustments or revisions to the terms of this Agreement as would
permit the Parent Board or a committee thereof not to effect a Parent Change of
Recommendation in response thereto; and

 

(E)              at the end of the five (5) Business Day period, prior to taking
action to effect a Parent Change of Recommendation, the Parent Board or a
committee thereof takes into account any adjustments or revisions to the terms
of this Agreement proposed by the Company in writing and any other information
offered by the Company in response to the notice, and determines in good faith
after consultation with Parent’s financial advisors and outside legal counsel,
that the Parent Competing Proposal remains a Parent Superior Proposal and that
the failure to effect a Parent Change of Recommendation in response to such
Parent Superior Proposal would be inconsistent with the fiduciary duties owed by
the Parent Board to the stockholders of Parent under applicable Law; provided,
that in the event of any material amendment or material modification to any
Parent Superior Proposal (it being understood that any amendment or modification
to the economic terms of any such Parent Superior Proposal shall be deemed
material), Parent shall be required to deliver a new written notice to the
Company and to comply with the requirements of this Section 6.4(e)(iii) with
respect to such new written notice, except that the advance written notice
obligation set forth in this Section 6.4(e)(iii) shall be reduced to two (2)
Business Days; provided, further, that any such new written notice shall in no
event shorten the original five (5) Business Day notice period; and

 

(iv)             prior to, but not after, the receipt of the Parent Stockholder
Approval, in response to a Parent Intervening Event that occurs or arises after
the date of this Agreement and that did not arise from or in connection with a
breach of this Agreement by Parent, Parent may, if the Parent Board so chooses,
effect a Parent Change of Recommendation; provided, however, that such a Parent
Change of Recommendation may not be made unless and until:

 



70

 

 

(A)             the Parent Board or any committee thereof determines in good
faith after consultation with Parent’s financial advisors and outside legal
counsel that a Parent Intervening Event has occurred;

 

(B)              the Parent Board determines in good faith, after consultation
with its outside legal counsel, that failure to effect a Parent Change of
Recommendation in response to such Parent Intervening Event would be
inconsistent with the fiduciary duties owed by the Parent Board to the
stockholders of Parent under applicable Law;

 

(C)              Parent provides the Company written notice of such proposed
action and the basis thereof five (5) Business Days in advance, which notice
shall set forth in writing that the Parent Board or a committee thereof intends
to consider whether to take such action and includes a reasonably detailed
description of the facts and circumstances of the Parent Intervening Event;

 

(D)             after giving such notice and prior to effecting such Parent
Change of Recommendation or termination, Parent negotiates (and causes its
officers, employees, financial advisor and outside legal counsel to negotiate)
in good faith with the Company (to the extent the Company wishes to negotiate)
to make such adjustments or revisions to the terms of this Agreement as would
permit the Parent Board or a committee thereof not to effect a Parent Change of
Recommendation in response thereto; and

 

(E)              at the end of the five (5) Business Day period, prior to taking
action to effect a Parent Change of Recommendation, the Parent Board or a
committee thereof takes into account any adjustments or revisions to the terms
of this Agreement proposed by the Company in writing and any other information
offered by the Company in response to the notice, and determines in good faith
after consultation with Parent’s financial advisors and outside legal counsel,
that the failure to effect a Parent Change of Recommendation in response to such
Parent Intervening Event would be inconsistent with the fiduciary duties owed by
the Parent Board to the stockholders of Parent under applicable Law; provided,
that in the event of any material changes regarding any Parent Intervening
Event, Parent shall be required to deliver a new written notice to the Company
and to comply with the requirements of this Section 6.4(e)(iv) with respect to
such new written notice, except that the advance written notice obligation set
forth in this Section 6.4(e)(iv) shall be reduced to two (2) Business Days;
provided, further, that any such new written notice shall in no event shorten
the original five (5) Business Day notice period.

 

(f)                During the period commencing with the execution and delivery
of this Agreement and continuing until the earlier of the Effective Time and
termination of this Agreement in accordance with Article VIII, Parent shall not
(and it shall cause its Subsidiaries not to) terminate, amend, modify or waive
any provision of any confidentiality, “standstill” or similar agreement to which
it or any of its Subsidiaries is a party; provided, that, notwithstanding any
other provision in this Section 6.4, prior to, but not after, the time the
Parent Stockholder Approval is obtained, if, in response to an unsolicited
request from a third party to waive any “standstill” or similar provision, the
Parent Board or a committee thereof determines in good faith, after consultation
with its outside legal counsel that the failure to take such action would be
inconsistent with the fiduciary duties owed by the Parent Board to the
stockholders of Parent under applicable Law, Parent may waive any such
“standstill” or similar provision solely to the extent necessary to permit a
third party to make a Parent Competing Proposal, on a confidential basis, to the
Parent Board or a committee thereof and communicate such waiver to the
applicable third party; provided, however, that Parent shall advise the Company
at least two (2) Business Days prior to taking such action. Parent represents
and warrants to the Company that it has not taken any action that (i) would be
prohibited by this Section 6.4(f) or (ii) but for the ability to avoid actions
inconsistent with the fiduciary duties owed by the Parent Board to the
stockholders of Parent under applicable Law, would have been prohibited by this
Section 6.4(f) during the thirty (30) days prior to the date of this Agreement.

 



71

 

 

(g)           Notwithstanding anything to the contrary in this Section 6.4, any
action, or failure to take action, that is taken by or at the direction of a
director or officer of Parent or any of its Subsidiaries in violation of this
Section 6.4 shall be deemed to be a breach of this Section 6.4 by Parent.

 

Section 6.5            Preparation of Joint Proxy Statement, Exchange
Prospectus, Registration Statements and Prepackaged Plan.

 

(a)           Parent will promptly furnish to the Company such data and
information relating to it, its Subsidiaries (including Merger Sub) and the
holders of its capital stock, as the Company may reasonably request for the
purpose of including such data and information in the Joint Proxy Statement, the
Exchange Prospectus, the Prepackaged Plan and any amendments or supplements
thereto. The Company will promptly furnish to Parent such data and information
relating to it, its Subsidiaries and the holders of its capital stock, as Parent
may reasonably request for the purpose of including such data and information in
the Registration Statements, the Joint Proxy Statement, the Exchange Prospectus
and any amendments or supplements thereto.

 

(b)          Promptly following the date hereof, the Company and Parent shall
cooperate in preparing and shall use their respective reasonable best efforts to
cause to be filed with the SEC as promptly as practicable following the
execution of this Agreement, (i)  a mutually acceptable (A) Joint Proxy
Statement relating to matters submitted to the holders of Company Common Stock
at the Company Stockholders Meeting and matters submitted to holders of Parent
Capital Stock at the Parent Stockholders Meeting and (B) Exchange Prospectus (of
which the Prepackaged Plan will be a part) and (ii) (A) the Merger Registration
Statement (of which the Joint Proxy Statement will be a part) and (B) the
Exchange Registration Statement (of which the Exchange Prospectus will be a
part). The Company and Parent shall each use reasonable best efforts to cause
the Registration Statements, the Joint Proxy Statement and the Exchange
Prospectus to comply with the rules and regulations promulgated by the SEC and
to respond promptly to any comments of the SEC or its staff. Parent and the
Company shall each use its reasonable best efforts to cause the Merger
Registration Statement to become effective under the Securities Act as soon
after such filing as reasonably practicable and on the same day as the Exchange
Registration Statement. Parent and the Company shall use reasonable best efforts
to keep the Registration Statements effective as long as is necessary to
consummate the Exchange Offer and the Merger. Each of the Company and Parent
will advise the other promptly after it receives any request by the SEC for
amendment of the Joint Proxy Statement or Exchange Prospectus or the
Registration Statements or comments thereon and responses thereto or any request
by the SEC for additional information and Parent and the Company shall jointly
prepare any response to such comments or requests, and each of Parent and the
Company agrees to permit the other (in each case, to the extent practicable),
and their respective counsels, to participate in all meetings and conferences
with the SEC. Each of the Company and Parent shall use reasonable best efforts
to cause all documents that it is responsible for filing with the SEC in
connection with the Transactions to comply as to form and substance in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations thereunder. Notwithstanding the
foregoing, prior to filing the Registration Statements (or any amendment or
supplement thereto) or filing or mailing the Joint Proxy Statement or Exchange
Prospectus (or any amendment or supplement thereto) or responding to any
comments of the SEC with respect thereto, each of the Company and Parent will
(A) provide the other with a reasonable opportunity to review and comment on
such document or response (including the proposed final version of such document
or response), (B) include in such document or response all comments reasonably
and promptly proposed by the other and (C) not file or mail such document or
respond to the SEC prior to receiving the approval of the other, which approval
shall not be unreasonably withheld, conditioned or delayed.

 



72

 

 

(c)           Parent and the Company shall make all necessary filings with
respect to the Merger and the Transactions under the Securities Act and the
Exchange Act and applicable blue sky laws and the rules and regulations
thereunder. Each Party will advise the other, promptly after it receives notice
thereof, of the time when the Registration Statements have become effective or
any supplement or amendment has been filed, the issuance of any stop order, the
suspension of the qualification of (i) the Parent Common Stock issuable in the
Exchange Offer or (ii) the Parent Common Stock issuable in connection with the
Merger for offering or sale in any jurisdiction. Each of the Company and Parent
will use reasonable best efforts to have any such stop order or suspension
lifted, reversed or otherwise terminated.

 

(d)           If at any time prior to the Effective Time, any information
relating to Parent or the Company, or any of their respective Affiliates,
officers or directors, should be discovered by Parent or the Company that should
be set forth in an amendment or supplement to the Registration Statements, the
Exchange Prospectus or the Joint Proxy Statement, so that such documents would
not include any misstatement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, the Party which discovers such
information shall promptly notify the other Party and an appropriate amendment
or supplement describing such information shall be promptly filed with the SEC
and, to the extent required by applicable Law, disseminated to the stockholders
of the Company and the stockholders of Parent.

 

Section 6.6            Stockholders Meeting.

 

(a)           The Company shall take all action necessary in accordance with
applicable Laws and the Organizational Documents of the Company to duly give
notice of, convene and hold a meeting of its stockholders for the purpose of
obtaining the Company Stockholder Approval, to be held as promptly as reasonably
practicable following the clearance of the Joint Proxy Statement by the SEC and
the Merger Registration Statement is declared effective by the SEC. Except as
permitted by Section 6.3, the Company Board shall recommend that the
stockholders of the Company approve and adopt this Agreement at the Company
Stockholders Meeting and the Company Board shall solicit from stockholders of
the Company proxies in favor of the adoption of this Agreement and the
Transactions, and the Joint Proxy Statement shall include the Company Board
Recommendation. Notwithstanding anything to the contrary contained in this
Agreement, the Company (i) shall be required to adjourn or postpone the Company
Stockholders Meeting (A) to the extent necessary to ensure that any legally
required supplement or amendment to the Joint Proxy Statement is provided to the
Company’s stockholders or (B) if, as of the time for which the Company
Stockholders Meeting is scheduled, there are insufficient shares of Company
Common Stock represented (either in person or by proxy) to constitute a quorum
necessary to conduct business at such Company Stockholders Meeting and (ii) may
adjourn or postpone the Company Stockholders Meeting if, as of the time for
which the Company Stockholders Meeting is scheduled, there are insufficient
shares of Company Common Stock represented (either in person or by proxy) to
obtain the Company Stockholder Approval; provided, however, that unless
otherwise agreed to by the Parties, the Company Stockholders Meeting shall not
be adjourned or postponed to a date that is more than fifteen (15) Business Days
after the date for which the meeting was previously scheduled (it being
understood that such Company Stockholders Meeting shall be adjourned or
postponed every time the circumstances described in the foregoing clauses (i)(A)
and (i)(B) exist, and such Company Stockholders Meeting may be adjourned or
postponed every time the circumstances described in the foregoing clause (ii)
exist); and provided further that the Company Stockholders Meeting shall not be
adjourned or postponed to a date on or after three (3) Business Days prior to
the Outside Date. The Company shall promptly provide Parent with all voting
tabulation reports relating to the Company Stockholders Meeting that have been
prepared by the Company or the Company’s transfer agent, proxy solicitor or
other Representative, and shall otherwise keep Parent reasonably informed
regarding the status of the solicitation and any material oral or written
communications from or to the Company’s stockholders with respect thereto.
Unless there has been a Company Change of Recommendation in accordance with
Section 6.3, the Parties agree to cooperate and use their reasonable best
efforts to defend against any efforts by any of the Company’s stockholders or
any other Person to prevent the Company Stockholder Approval from being
obtained. Once the Company has established a record date for the Company
Stockholders Meeting, the Company shall not change such record date or establish
a different record date for the Company Stockholders Meeting without the prior
written consent of Parent (which consent shall not be unreasonably withheld,
conditioned or delayed), unless required to do so by applicable Law or its
Organizational Documents or in connection with a postponement or adjournment
permitted hereunder. Without the prior written consent of Parent or as required
by applicable Law, the Company shall not call any meeting of the stockholders of
the Company other than the Company Stockholders Meeting.

 



73

 

 

(b)           Parent shall take all action necessary in accordance with
applicable Laws and the Organizational Documents of Parent to duly give notice
of, convene and hold a meeting of its stockholders for the purpose of obtaining
the Parent Stockholder Approval, to be held as promptly as reasonably
practicable following the clearance of the Joint Proxy Statement by the SEC and
the Registration Statement is declared effective by the SEC. Except as permitted
by Section 6.4(e), the Parent Board shall recommend that the stockholders of
Parent approve the Parent Stock Issuance and the Parent Board shall solicit from
stockholders of Parent proxies in favor of the Parent Stock Issuance, and the
Joint Proxy Statement shall include the Parent Board Recommendation.
Notwithstanding anything to the contrary contained in this Agreement, Parent
(i) shall be required to adjourn or postpone the Parent Stockholders Meeting
(A) to the extent necessary to ensure that any legally required supplement or
amendment to the Joint Proxy Statement is provided to the Parent’s stockholders
or (B) if, as of the time for which the Parent Stockholders Meeting is
scheduled, there are insufficient shares of Parent Common Stock represented
(either in person or by proxy) to constitute a quorum necessary to conduct
business at such Parent Stockholders Meeting and (ii) may adjourn or postpone
the Parent Stockholders Meeting if, as of the time for which the Parent
Stockholders Meeting is scheduled, there are insufficient shares of Parent
Common Stock represented (either in person or by proxy) to obtain the Parent
Stockholder Approval; provided, however, that unless otherwise agreed to by the
Parties, the Parent Stockholders Meeting shall not be adjourned or postponed to
a date that is more than fifteen (15) Business Days after the date for which the
meeting was previously scheduled (it being understood that such Parent
Stockholders Meeting shall be adjourned or postponed every time the
circumstances described in the foregoing clauses (i)(A) and (i)(B) exist, and
such Parent Stockholders Meeting may be adjourned or postponed every time the
circumstances described in the foregoing clause (ii) exist); and provided
further that the Parent Stockholders Meeting shall not be adjourned or postponed
to a date on or after three (3) Business Days prior to the Outside Date. If
requested by the Company, Parent shall promptly provide the Company with all
voting tabulation reports relating to the Parent Stockholders Meeting that have
been prepared by Parent or Parent’s transfer agent, proxy solicitor or other
Representative, and shall otherwise keep the Company reasonably informed
regarding the status of the solicitation and any material oral or written
communications from or to Parent’s stockholders with respect thereto. Unless
there has been a Parent Change of Recommendation in accordance with Section 6.4,
the Parties agree to cooperate and use their reasonable best efforts to defend
against any efforts by any of the Parent’s stockholders or any other Person to
prevent the Parent Stockholder Approval from being obtained. Once Parent has
established a record date for the Parent Stockholders Meeting, Parent shall not
change such record date or establish a different record date for the Parent
Stockholders Meeting without the prior written consent of the Company (which
consent shall not be unreasonably withheld, conditioned or delayed), unless
required to do so by applicable Law or its Organizational Documents or in
connection with a postponement or adjournment permitted hereunder.

 

(c)           The Parties shall cooperate and use their reasonable best efforts
to set the record dates for and hold the Company Stockholders Meeting and the
Parent Stockholders Meeting, as applicable, on the same day and within two (2)
Business Days after the Exchange Offer Expiration Date and at approximately the
same time.

 

(d)          Without limiting the generality of the foregoing, unless this
Agreement shall have been terminated pursuant to Article VIII, each of the
Company and Parent agrees that its obligations to call, give notice of, convene
and hold the Company Stockholders Meeting and the Parent Stockholders Meeting,
as applicable, pursuant to this Section 6.6 shall not be affected by the making
of a Company Change of Recommendation or a Parent Change of Recommendation, as
applicable, and its obligations pursuant to this Section 6.6 shall not be
affected by the commencement, announcement, disclosure, or communication to the
Company or Parent, as applicable, of any Company Competing Proposal or Parent
Competing Proposal or other proposal (including, with respect to the Company, a
Company Superior Proposal) or the occurrence or disclosure of any Company
Intervening Event or Parent Intervening Event. Notwithstanding the foregoing or
any other provision of this Agreement to the contrary, the Company shall not be
required to convene the Company Stockholders Meeting after (x) the Company
Chapter 11 Cases have commenced or (y) the Company stipulates to bankruptcy
relief after the occurrence of an Involuntary Insolvency Event pursuant to
Section 6.24(a)(v).

 



74

 

 

(e)           Immediately after the execution of this Agreement, Parent shall
duly approve and adopt this Agreement in its capacity as the sole stockholder of
Merger Sub in accordance with applicable Law and the Organizational Documents of
Merger Sub and deliver to the Company evidence of its vote or action by written
consent so approving and adopting this Agreement.

 

Section 6.7            Access to Information.

 

(a)           Subject to applicable Law and the other provisions of this
Section 6.7, the Company and Parent each shall (and shall cause its Subsidiaries
to), upon request by the other, furnish the other with all information
concerning itself, its Subsidiaries, directors, officers and stockholders and
such other matters as may be reasonably necessary or advisable in connection
with the Exchange Prospectus, the Joint Proxy Statement, any Registration
Statement, or any other statement, filing, notice or application made by or on
behalf of Parent, the Company or any of their respective Subsidiaries to any
third party or any Governmental Entity in connection with the Transactions. The
Company shall, and shall cause each of its Subsidiaries to, afford to Parent and
its Representatives, during the period prior to the earlier of the Effective
Time and the termination of this Agreement pursuant to the terms of Section 8.1,
reasonable access, at reasonable times upon reasonable prior notice, to the
officers, employees, agents, properties, offices and other facilities of the
Company and its Subsidiaries and to their books, records, Contracts and
documents and shall, and shall cause each of its Subsidiaries to, furnish
reasonably promptly to Parent and its Representatives such information
concerning its and its Subsidiaries’ business, properties, Contracts, records
and personnel as may be reasonably requested, from time to time, by or on behalf
of Parent. Parent and its Representatives shall conduct any such activities in
such a manner as not to interfere unreasonably with the business or operations
of the Company or its Subsidiaries or otherwise cause any unreasonable
interference with the prompt and timely discharge by the employees of the
Company and its Subsidiaries of their normal duties. Notwithstanding the
foregoing:

 

(i)              No Party shall be required to, or to cause any of its
Subsidiaries to, grant access or furnish information, as applicable, to the
other Party or any of its Representatives to the extent that such information is
subject to an attorney/client privilege or the attorney work product doctrine or
that such access or the furnishing of such information, as applicable, is
prohibited by applicable Law or an existing Contract or agreement (provided,
however, the Company or Parent, as applicable, shall inform the other Party as
to the general nature of what is being withheld and the Company and Parent shall
reasonably cooperate to make appropriate substitute arrangements to permit
reasonable disclosure that does not suffer from any of the foregoing
impediments, including through the use of commercially reasonable efforts to
(A) obtain the required Consent or waiver of any third party required to provide
such information and (B) implement appropriate and mutually agreeable measures
to permit the disclosure of such information in a manner to remove the basis for
the objection, including by arrangement of appropriate clean room procedures,
redaction or entry into a customary joint defense agreement with respect to any
information to be so provided, if the Parties determine that doing so would
reasonably permit the disclosure of such information without violating
applicable Law or jeopardizing such privilege);

 



75

 

 

(ii)           No Party shall have access to personnel records of the other
Party or any of its Subsidiaries relating to individual performance or
evaluation records, medical histories or other personnel information that in the
other Party’s good faith opinion the disclosure of which could subject the other
Party or any of its Subsidiaries to risk of liability;

 

(iii)          Each Party shall not be permitted to conduct any invasive or
intrusive sampling or analysis (commonly known as a “Phase II”) of any
environmental media or building materials at any facility of the other Party or
its Subsidiaries without the prior written consent of the other Party (which may
be granted or withheld in such other Party’s sole discretion); and

 

(iv)          No investigation or information provided pursuant to this
Section 6.7 shall affect or be deemed to modify any representation or warranty
made by the Company, Parent or Merger Sub herein and no Party shall, and each
Party shall cause their respective Representatives to not, use any information
obtained pursuant to this Section 6.7 for any purpose unrelated to the
evaluation, negotiation or consummation of the Transactions.

 

(b)           The Confidentiality Agreement dated as of June 15, 2020 between
Parent and the Company (the “Confidentiality Agreement”) shall survive the
execution and delivery of this Agreement and shall apply to all information
furnished thereunder or hereunder. All information provided to any Party or its
Representative pursuant to or in connection with this Agreement is deemed to be
“Evaluation Material” as defined under the Confidentiality Agreement. From and
after the date of this Agreement until the earlier of the Effective Time and
termination of this Agreement in accordance with Article VIII, each Party shall
continue to provide access to the other Party and its Representatives to the
electronic data room relating to the Transactions maintained by or on behalf of
it to which the other Party and its Representatives were provided access prior
to the date of this Agreement.

 

Section 6.8           HSR and Other Approvals.

 

(a)           Parent and the Company shall use their reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable, including under any applicable Laws, to
consummate and make effective the Transactions, including (i) the prompt
preparation and filing of all forms, notifications, declarations, registrations,
notices and other submissions required to be filed with any Governmental Entity
prior to the consummation of the Transactions, (ii) the satisfaction of the
conditions to consummating the Transactions, (iii) taking all reasonable actions
necessary to obtain (and cooperating with each other in obtaining) any Consent,
clearance, authorization, order or approval of, or any exemption by, any third
party, including any Governmental Entity (which actions shall include furnishing
all information and documentary material required or requested under the HSR Act
or any other Antitrust Laws) required to be obtained or made by Parent, the
Company or any of their respective Subsidiaries in connection with or that are
necessary to consummate the Transactions, (iv) taking reasonable actions to
defend any Proceedings challenging this Agreement or the consummation of the
Transactions, including seeking to have any stay or temporary restraining order
entered by any Governmental Entity vacated or reversed and (v) the execution and
delivery of any additional instruments necessary to consummate the Transactions
and to fully carry out the purposes of this Agreement. Notwithstanding the
foregoing or anything to the contrary in this Agreement, in no event shall the
Company, Parent or any of their respective Affiliates be required to pay any
consideration to any third parties or give anything of value to obtain any such
Person’s authorization, approval, Consent or waiver to effectuate the
Transactions. In the event that any litigation, administrative or judicial
action or other proceeding is commenced challenging the Transactions, the
Parties shall cooperate with each other and use their respective reasonable best
efforts to contest and resist any such litigation, action or Proceeding and to
have vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order, whether temporary, preliminary or permanent, that is in effect and
that prohibits, prevents or restricts consummation of the Transactions.
Additionally, Parent and the Company shall use reasonable best efforts to
fulfill all conditions precedent to the Transactions and shall not take any
action after the date of this Agreement that would reasonably be expected to
materially delay the obtaining of, or result in not obtaining, any Consent,
clearance, authorization, order or approval from any Governmental Entity
necessary to be obtained prior to Closing. To the extent that transfers of any
permits issued by any Governmental Entity are required as a result of the
execution of this Agreement or the consummation of the Transactions, the Parties
shall use reasonable best efforts to effect such transfers.

 



76

 

 

(b)           Parent and the Company shall each keep the other apprised of the
status of matters relating to the completion of the Transactions and work
cooperatively in connection with obtaining all required Consents, clearances,
authorizations, orders or approvals of, or any exemptions by, any Governmental
Entity undertaken pursuant to the provisions of this Section 6.8. In that
regard, each Party shall promptly consult with the other Party to this Agreement
with respect to, provide any necessary information with respect to (and, in the
case of correspondence, provide the other Party (or its counsel) copies of), all
filings, notices or other submissions made by such Party with any Governmental
Entity or any other information supplied by such Party to, or correspondence
with, a Governmental Entity in connection with this Agreement and the
Transactions. Each Party shall promptly inform the other Party, and if in
writing, furnish the other Party with copies of (or, in the case of oral
communications, advise the other Party orally of) any material communication
from any Governmental Entity regarding the Transactions, and permit the other
Party to review and discuss in advance, and consider in good faith the views of
the other Party in connection with, any proposed written or oral communication
with any such Governmental Entity. If either Party or any Representative of such
Party receives a request for additional information or documentary material from
any Governmental Entity with respect to the Transactions, then such Party will
use reasonable best efforts to make, or cause to be made, promptly and after
consultation with the other Party, an appropriate response in substantial
compliance with such request. Neither Parent nor the Company shall participate
in any meeting or teleconference with any Governmental Entity where material
issues would likely be discussed in connection with this Agreement and the
Transactions unless it consults with the other Party in advance and, to the
extent permitted by such Governmental Entity, gives the other Party the
opportunity to attend and participate thereat. Each Party shall furnish the
other Party with copies of all correspondence, filings and communications (and
memoranda setting forth the substance thereof) between it and any such
Governmental Entity with respect to this Agreement and the Transactions, and
furnish the other Party with such necessary information and reasonable
assistance as the other Party may reasonably request in connection with its
preparation of necessary filings, notices or other submissions of information or
documents to any such Governmental Entity; provided, however, that materials
provided pursuant to this Section 6.8 may be redacted (i) to remove references
concerning the valuation of the Company, Parent, the Transaction or other
confidential or competitively sensitive information, (ii) as necessary to comply
with contractual requirements and (iii) as necessary to address reasonable
privilege waiver risks.

 

(c)           The Company and Parent shall file, as promptly as practicable, but
in any event no later than ten (10) Business Days after the date of this
Agreement, the notification and report forms required under the HSR Act. In the
event that the Parties receive a request for information or documentary material
pursuant to the HSR Act (a “Second Request”), the Parties will use their
respective reasonable best efforts to respond to such Second Request as promptly
as practicable, and counsel for both Parties will closely cooperate during the
entirety of any such Second Request review process; provided, however, the final
determination as to the appropriate course of action shall be made by Parent.

 



77

 

 

Section 6.9           Employee Matters.

 

(a)            Between the date hereof and the Effective Time, the Company shall
(and the Company shall cause its Subsidiaries to) make available to Parent the
employees of the Company and its Subsidiaries so that Parent may interview such
employees and evaluate their roles and responsibilities with the Company and its
Subsidiaries, including with respect to potential promotions, transfers, or job
eliminations following the Closing.

 

(b)           The Parties agree that for a period of 12 months following the
Closing Date, each employee who is employed as of the Closing Date by the
Company or a Subsidiary thereof (each, a “Company Employee”) shall be provided
with annual base salary or base wage rate, and employee benefits that are, in
the aggregate, substantially comparable to those in effect for similarly
situated employees of Parent and its Subsidiaries. In addition, a Company
Employee whose employment is involuntarily terminated other than for cause
within the period of 12 months following the Closing Date (or such longer change
in control coverage period as required under the applicable Company Benefit
Plan) shall be provided with severance benefits (subject to satisfying any
applicable release requirements) that are no less favorable than those in effect
for such Company Employee immediately prior to the Closing Date; provided,
however, that the covenants within this Section 6.9(b) shall not apply to the
Company Employees listed on Schedule 6.9(b) of the Company Disclosure Letter,
which shall consist of the individuals that are a party to those certain
Retention and Sale Payment retention agreements executed with the Company prior
to the Closing Date (the “Excluded Employees”) which Excluded Employees will, on
and after the Closing Date, only be entitled to receive the severance benefits
set forth in and subject to the terms and conditions of the Retention and Sale
Payment retention agreements provided to Parent.

 

(c)           Parent shall, or shall cause the Surviving Corporation and its
Subsidiaries, to assume and honor their respective obligations under all
employment, severance, change in control, retention and other agreements, if
any, between the Company (or a Subsidiary thereof) and a Company Employee,
including, but not limited to, those Company Benefit Plans set forth on
Schedule 6.9(c) of the Company Disclosure Letter, it being understood that the
foregoing shall not be construed to limit any amendments otherwise permitted by
the terms of the applicable agreements.

 

(d)           From and after the Effective Time, as applicable, the Parties
shall, or shall cause the Surviving Corporation and its Subsidiaries, to take
commercially reasonable efforts to credit the Company Employees for purposes of
vesting, eligibility, severance and benefit accrual under the Parent Benefit
Plans and the Company Benefit Plans, as applicable, (other than (i) for any
purposes with respect to any “defined benefit plan” as defined in Section 3(35)
of ERISA, retiree medical benefits or disability benefits or to the extent it
would result in a duplication of benefits or compensation for the same period of
service, or (ii) with respect to the Excluded Employees, any severance benefits
or rights) in which the Company Employees participate, for such Company
Employees’ service with the Company and its Subsidiaries, as applicable, to the
same extent and for the same purposes that such service was taken into account
under a corresponding Company Benefit Plan in effect immediately prior to the
Closing Date, to the extent that such credit does not result in duplicate
benefits.

 



78

 

 

(e)           The Parties shall, or shall cause the Surviving Corporation and
its Subsidiaries, to take commercially reasonable efforts to (i) waive any
limitation on health coverage of any Company Employees or any of their covered,
eligible dependents due to pre-existing conditions and/or waiting periods,
active employment requirements and requirements to show evidence of good health
under the applicable Parent Benefit Plan to the extent such Company Employee or
covered, eligible dependents are covered under an analogous Company Benefit
Plan, as applicable, immediately prior to the Closing Date, and such conditions,
periods or requirements are satisfied or waived under such Parent Benefit Plan
and (ii) give each Company Employee credit for the plan year in which the
Closing Date occurs towards applicable deductibles and annual out-of-pocket
limits for medical expenses incurred prior to the Closing Date for which payment
has been made, in each case, to the extent permitted by the applicable insurance
plan provider and only to the extent such deductibles or limits for medical
expenses were satisfied or did not apply under the analogous Company Benefit
Plan in effect immediately prior to the Closing Date.

 

(f)            Prior to the Closing Date, (i) if requested by Parent in writing
at least three (3) days before the Closing, the Company shall cause the Company
and its Subsidiaries to take all necessary and appropriate actions to cause
(A) each Company Benefit Plan intended to be qualified under Section 401(a) of
the Code (the “Company 401(k) Plan”) to be terminated and (B) all participants
to cease participating under the Company 401(k) Plan, in each case, effective no
later than the Business Day preceding the Closing Date; provided, however, that
such actions may be contingent upon Closing and (ii) no sooner than the date
thirty (30) days prior to the Closing Date (or such earlier date approved by the
Bankruptcy Court, if applicable), the Company shall take and shall cause its
Subsidiaries to take all necessary and appropriate actions to terminate the
Executive Nonqualified Excess Plan (the “Excess Plan”) and distribute to each
participant in the Excess Plan, such participant’s account balance under the
Excess Plan in accordance with Section 409A of the Code (including Treasury
Regulation Section 1.409A-3(j)(4)(ix)(A) or (B), as applicable). The Company
shall provide Parent with an advance copy of all documentation necessary to
effect this Section 6.9(f) and a reasonable opportunity to comment thereon prior
to the adoption or execution thereof. In the event the Company 401(k) Plan is
terminated as set forth in the preceding sentence, as soon as administratively
practicable following the Effective Time, Parent shall use commercially
reasonable efforts to take any and all action as may be reasonably required,
including amendments to a defined contribution retirement plan intended to be
qualified under Section 401(a) of the Code designated by Parent (the “Parent
401(k) Plan”) to (A) cause the Parent 401(k) Plan to accept any “eligible
rollover distributions” (within the meaning of Section 402(c)(4) of the Code) in
the form of cash in an amount equal to the full account balance distributed or
distributable to such Company Employee from the Company 401(k) Plan to the
Parent 401(k) Plan, including any outstanding loans and (B) cause each Company
Employee to become a participant in the Parent 401(k) Plan as of the Closing
Date (subject to any applicable eligibility requirements, but giving effect to
the service crediting provisions of Section 6.9(d)).

 



79

 

 

(g)          Nothing in this Agreement shall constitute an establishment or
termination of, or an amendment to, or be construed as establishing, terminating
or amending, any Employee Benefit Plan sponsored, maintained or contributed to
by the Company, Parent or any of their respective Subsidiaries. The provisions
of this Section 6.9 are for the sole benefit of the Parties and nothing herein,
expressed or implied, is intended or will be construed to confer upon or give to
any Person (including, for the avoidance of doubt, any Company Employee or other
current or former employee of the Company, Parent or any of their respective
Affiliates), other than the Parties and their respective permitted successors
and assigns, any third party beneficiary, legal or equitable or other rights or
remedies (including with respect to the matters provided for in this
Section 6.9) under or by reason of any provision of this Section 6.9. Nothing in
this Section 6.9 is intended to (i) prevent Parent, the Surviving Corporation or
any of their Affiliates from terminating the employment or service of any
Person, including a Company Employee, at any time and for any reason,
(ii) provide any Person any right to employment or service or continued
employment or service with Parent or any of its Subsidiaries (including
following the Effective Time, the Surviving Corporation) or any particular term
or condition of employment or service, or (iii) prevent Parent, the Surviving
Corporation or any of their Affiliates from terminating, revising or amending
any Employee Benefit Plan sponsored, maintained or contributed to by the
Company, Parent or any of their respective Subsidiaries.

 

Section 6.10       Indemnification; Directors’ and Officers’ Insurance.

 

(a)           Without limiting any other rights that any Indemnified Person may
have pursuant to any employment agreement or indemnification agreement in effect
on the date hereof or otherwise, from the Effective Time, Parent and the
Surviving Corporation shall, jointly and severally, indemnify, defend and hold
harmless, in the same manner as provided by the Company immediately prior to the
date of this Agreement, each Person who is now, or has been at any time prior to
the date of this Agreement or who becomes prior to the Effective Time, a
director or officer of the Company or any of its Subsidiaries or who acts as a
fiduciary under any Company Benefit Plan, in each case, when acting in such
capacity (the “Indemnified Persons”) against all losses, claims, damages, costs,
fines, penalties, expenses (including attorneys’ and other professionals’ fees
and expenses), liabilities or judgments or amounts that are paid in settlement,
of or incurred in connection with any threatened or actual Proceeding to which
such Indemnified Person is a party or is otherwise involved (including as a
witness) based, in whole or in part, on or arising, in whole or in part, out of
the fact that such Person is or was a director or officer of the Company or any
of its Subsidiaries, a fiduciary under any Company Benefit Plan or is or was
serving at the request of the Company or any of its Subsidiaries as a director,
officer, employee or fiduciary of another corporation, partnership, limited
liability company, joint venture, Employee Benefit Plan, trust or other
enterprise, as applicable, or by reason of anything done or not done by such
Person in any such capacity, whether pertaining to any act or omission occurring
or existing prior to, but not after, the Effective Time and whether asserted or
claimed prior to, but not after, the Effective Time (“Indemnified Liabilities”),
including all Indemnified Liabilities based in whole or in part on, or arising
in whole or in part out of, or pertaining to, this Agreement or the
Transactions, in each case to the fullest extent permitted under applicable Law
(and Parent and the Surviving Corporation shall, jointly and severally, pay
expenses incurred in connection therewith, including but not limited to expenses
for the retention of the Company’s regularly engaged legal counsel or other
counsel satisfactory to them, in advance of the final disposition of any such
Proceeding to each Indemnified Person to the fullest extent permitted under
applicable Law). Without limiting the foregoing, in the event any such
Proceeding is brought or threatened to be brought against any Indemnified
Persons (whether arising before or after the Effective Time), (i) the
Indemnified Persons may retain the Company’s regularly engaged legal counsel or
other counsel satisfactory to them, and Parent and the Surviving Corporation
shall pay all reasonable fees and expenses of such counsel for the Indemnified
Persons as promptly as statements therefor are received, and (ii) Parent and the
Surviving Corporation shall use its best efforts to assist in the defense of any
such matter. Any Indemnified Person wishing to claim indemnification or
advancement of expenses under this Section 6.10, upon learning of any such
Proceeding, shall notify the Surviving Corporation (but the failure so to notify
shall not relieve a Party from any obligations that it may have under this
Section 6.10 except to the extent such failure materially prejudices such
Party’s position with respect to such claims). With respect to any determination
of whether any Indemnified Person is entitled to indemnification by Parent or
Surviving Corporation under this Section 6.10, such Indemnified Person shall
have the right, as contemplated by the DGCL, to require that such determination
be made by special, independent legal counsel selected by the Indemnified Person
and approved by Parent or Surviving Corporation, as applicable (which approval
shall not be unreasonably withheld or delayed), and who has not otherwise
performed material services for Parent, Surviving Corporation or the Indemnified
Person within the last three (3) years.

 



80

 

 

(b)          Parent and the Surviving Corporation agree that, until the six (6)
year anniversary date of the Effective Time, that neither Parent nor the
Surviving Corporation shall amend, repeal or otherwise modify any provision in
the Organizational Documents of the Surviving Corporation or its Subsidiaries in
any manner that would affect (or manage the Surviving Corporation or its
Subsidiaries, with the intent to or in a manner that would) adversely the rights
thereunder or under the Organizational Documents of the Surviving Corporation or
any of its Subsidiaries of any Indemnified Person to indemnification,
exculpation and advancement except to the extent required by applicable Law.
Parent shall, and shall cause the Surviving Corporation and its Subsidiaries to,
fulfill and honor any indemnification, expense advancement or exculpation
agreements between the Company or any of its Subsidiaries and any of its
directors or officers existing and in effect immediately prior to the Effective
Time.

 

(c)           Parent and the Surviving Corporation shall indemnify any
Indemnified Person against all reasonable costs and expenses (including
reasonable attorneys’ fees and expenses), such amounts to be payable in advance
upon request as provided in Section 6.10(a), relating to the enforcement of such
Indemnified Person’s rights under this Section 6.10 or under any charter, bylaw
or Contract regardless of whether such Indemnified Person is ultimately
determined to be entitled to indemnification hereunder or thereunder.

 

(d)           Parent and the Surviving Corporation will cause to be put in
place, and Parent shall fully prepay immediately prior to the Effective Time,
“tail” insurance policies with a claims reporting or discovery period of at
least six (6) years from the Effective Time (the “Tail Period”) from an
insurance carrier with the same or better credit rating as the Company’s current
insurance carrier with respect to directors’ and officers’ liability insurance
(“D&O Insurance”) in an amount and scope at least as favorable as the Company’s
existing policies with respect to matters, acts or omissions existing or
occurring at, prior to, or after, the Effective Time; provided, however, that in
no event shall the aggregate cost of the D&O Insurance exceed during the Tail
Period 300% of the current aggregate annual premium paid by the Company for such
purpose; and provided, further, that if the cost of such insurance coverage
exceeds such amount, the Surviving Corporation shall obtain a policy with the
greatest coverage available for a cost not exceeding such amount.

 



81

 

 

(e)          In the event that Parent, the Surviving Corporation or any of their
Subsidiaries or any of their respective successors or assignees (i) consolidates
with or merges into any other Person and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, in each such case, proper provisions shall be made so that the
successors and assigns of Parent or the Surviving Corporation, as the case may
be, shall assume the obligations set forth in this Section 6.10. The provisions
of this Section 6.10 are intended to be for the benefit of, and shall be
enforceable by, the Parties and each Person entitled to indemnification or
insurance coverage or expense advancement pursuant to this Section 6.10, and his
heirs and Representatives. The rights of the Indemnified Persons under this
Section 6.10 are in addition to any rights such Indemnified Persons may have
under the Organizational Documents of the Company or any of its Subsidiaries, or
under any applicable Contracts or Law. Parent and the Surviving Corporation
shall pay all expenses, including reasonable and documented attorneys’ fees,
that may be incurred by any Indemnified Person in enforcing the indemnity and
other obligations provided in this Section 6.10.

 

Section 6.11         Transaction Litigation. In the event any Proceeding by any
Governmental Entity or other Person is commenced or, to the knowledge of the
Company or Parent, as applicable, threatened, that questions the validity or
legality of the Transactions or seeks damages or an injunction in connection
therewith, including stockholder litigation (“Transaction Litigation”), the
Company or Parent, as applicable, shall promptly notify the other Party of such
Transaction Litigation and shall keep the other Party reasonably informed with
respect to the status thereof. Each Party shall give the other Party a
reasonable opportunity to participate in the defense or settlement of any
Transaction Litigation (at such Party’s cost) and shall consider in good faith,
acting reasonably the other Party’s advice with respect to such Transaction
Litigation; provided that the Party that is subject to such Transaction
Litigation shall not offer or agree to settle any Transaction Litigation without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

 

Section 6.12         Public Announcements. The initial press release with
respect to the execution of this Agreement shall be a joint press release to be
reasonably agreed upon by the Parties. No Party shall, and each will cause its
Representatives not to, issue any public announcements or make other public
disclosures regarding this Agreement or the Transactions, without the prior
written approval of the other Party. Notwithstanding the foregoing, a Party, its
Subsidiaries or their Representatives may issue a public announcement or other
public disclosures (a) required by applicable Law, (b) required by the rules of
any stock exchange upon which such Party’s or its Subsidiary’s capital stock is
traded or (c) consistent with the final form of the joint press release
announcing the Merger and the investor presentation given to investors on the
morning of announcement of the Merger; provided, in the case of clauses (a) and
(b), such Party uses reasonable best efforts to afford the other Party an
opportunity to first review the content of the proposed disclosure and provide
reasonable comments thereon; and provided, however, that no provision in this
Agreement shall be deemed to restrict in any manner a Party’s ability to
communicate with its employees and that neither Party shall be required by any
provision of this Agreement to consult with or obtain any approval from any
other Party with respect to a public announcement or press release issued in
connection with the receipt and existence of a Company Competing Proposal or a
Parent Competing Proposal, as applicable, and matters related thereto or a
Parent Change of Recommendation other than as set forth in Section 6.3 or
Section 6.4, as applicable.

 



82

 

 

Section 6.13         Control of Business. Without limiting in any way any
Party’s rights or obligations under this Agreement, nothing contained in this
Agreement shall give any Party, directly or indirectly, the right to control or
direct the other Party and their respective Subsidiaries’ operations prior to
the Effective Time. Prior to the Effective Time, each of the Parties shall
exercise, consistent with the terms and conditions of this Agreement, complete
control and supervision over its and its Subsidiaries’ respective operations.

 

Section 6.14         Transfer Taxes. To the extent any Transfer Taxes are
imposed with respect to the Merger and are not eliminated through the
application of Section 1146 of the Bankruptcy Code, if applicable, such Transfer
Taxes imposed with respect to the Merger shall be borne by the Surviving
Corporation. The Parties will cooperate, in good faith, in the filing of any Tax
Returns with respect to such Transfer Taxes and the minimization, to the extent
reasonably permissible under applicable Law (including under Section 1146 of the
Bankruptcy Code, if applicable), of the amount of any such Transfer Taxes.

 

Section 6.15          Reasonable Best Efforts; Notification.

 

(a)           Except to the extent that the Parties’ obligations are
specifically set forth elsewhere in this Article VI, upon the terms and subject
to the conditions set forth in this Agreement (including Section 6.3), each of
the Parties shall use reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Party in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner reasonably practicable, the
Merger and the other Transactions.

 

(b)            Subject to applicable Law and as otherwise required by any
Governmental Entity, the Company and Parent each shall keep the other apprised
of the status of matters relating to the consummation of the Transactions,
including promptly furnishing the other with copies of notices or other
communications received by Parent or the Company, as applicable, or any of its
Subsidiaries, from any third party or any Governmental Entity with respect to
the Transactions (including those alleging that the approval or consent of such
Person is or may be required in connection with the Transactions). The Company
shall give prompt notice to Parent, and Parent shall give prompt written notice
to the Company, upon becoming aware of (i) any condition, event or circumstance
that will result in any of the conditions in Sections 7.2(a) or 7.3(a) not being
met, or (ii) the failure by such Party to comply with or satisfy in any material
respect any covenant, condition or agreement to be complied with or satisfied by
it under this Agreement; provided, however, that no such notification shall
affect the representations, warranties, covenants or agreements of the Parties
or the conditions to the obligations of the Parties under this Agreement.

 



83

 

 

Section 6.16          Section 16 Matters. Prior to the Effective Time, Parent,
Merger Sub and the Company shall take all such steps as may be required to cause
any dispositions of equity securities of the Company (including derivative
securities) or acquisitions of equity securities of Parent (including derivative
securities) in connection with this Agreement by each individual who is subject
to the reporting requirements of Section 16(a) of the Exchange Act with respect
to the Company, or will become subject to such reporting requirements with
respect to Parent, to be exempt under Rule 16b-3 under the Exchange Act.

 

Section 6.17         Stock Exchange Listing and Deregistration. Parent shall
take all action necessary to cause the Parent Common Stock to be issued in the
Merger to be approved for listing on the NYSE prior to the Effective Time,
subject to official notice of issuance. Prior to the Closing Date, the Company
shall cooperate with Parent and use reasonable best efforts to take, or cause to
be taken, all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable on its part under applicable Law and rules and
policies of the NYSE to enable the delisting by the Surviving Corporation of the
shares of Company Common Stock from the NYSE and the deregistration of the
shares of Company Common Stock under the Exchange Act as promptly as practicable
after the Effective Time, and in any event no more than ten (10) days after the
Effective Time. If the Surviving Corporation is required to file any quarterly
or annual report pursuant to the Exchange Act by a filing deadline that is
imposed by the Exchange Act and which falls on a date within the fifteen (15)
days following the Closing Date, the Company shall make available to Parent, at
least ten (10) Business Days prior to the Closing Date, a substantially final
draft of any such annual or quarterly report reasonably likely to be required to
be filed during such period.

 

Section 6.18         Tax Matters.

 

(a)            Each of Parent and the Company will use (and will cause each of
its Affiliates to use) reasonable best efforts to cause the Merger to qualify,
and will not take (and will prevent each of its Affiliates from taking) any
actions that could reasonably be expected to prevent the Merger from qualifying,
as a “reorganization” within the meaning of Section 368(a) of the Code. Each of
Parent and the Company will comply (and will cause each of its Affiliates to
comply) with all representations, warranties, and covenants contained in the
Parent Tax Certificate and the Company Tax Certificate, respectively, to the
extent necessary to cause the Merger to qualify as a “reorganization” within the
meaning of Section 368(a) of the Code.

 

(b)           Parent and the Company will cooperate in order to facilitate the
issuance of the opinion described in Section 7.3(d) and any opinions to be filed
in connection with the Form S-4 or the Joint Proxy Statement. In connection
therewith, (i) Parent shall deliver to Kirkland & Ellis LLP and Vinson & Elkins
LLP (or other applicable legal counsel) a duly executed certificate containing
such representations, warranties and covenants as shall be reasonably necessary
or appropriate to enable such counsel to render the opinion described in
Section 7.3(d) and any opinions to be filed in connection with the Form S-4 or
the Joint Proxy Statement (the “Parent Tax Certificate”) and (ii) the Company
shall deliver to such counsel a duly executed certificate containing such
representations, warranties and covenants as shall be reasonably necessary or
appropriate to enable such counsel to render the opinion described in
Section 7.3(d) and any opinions to be filed in connection with the Form S-4 or
the Joint Proxy Statement (the “Company Tax Certificate”), in each case dated as
of the Closing Date (and, if requested, dated as of the date on which the
Registration Statement is declared effective by the SEC). Parent and the Company
shall provide such other information as reasonably requested by Kirkland & Ellis
LLP and Vinson & Elkins LLP (or other applicable legal counsel) for purposes of
rendering the opinion described in Section 7.3(d) and any opinions to be filed
in connection with the Form S-4 or the Joint Proxy Statement.

 



84

 

 

(c)            Each of Parent and the Company will notify the other Party
promptly after becoming aware of any reason to believe that the Merger may not
qualify as a “reorganization” within the meaning of Section 368(a) of the Code.

 

(d)           This Agreement is intended to constitute and be adopted as a “plan
of reorganization” for purposes of Sections 354 and 361 of the Code and within
the meaning of Treasury Regulations §§ 1.368-2(g) and 1.368-3(a).

 

Section 6.19         Takeover Laws. None of the Parties will take any action
that would cause the Transactions to be subject to requirements imposed by any
Takeover Laws, and each of them will take all reasonable steps within its
control to exempt (or ensure the continued exemption of) the Transactions from
the Takeover Laws of any state that purport to apply to this Agreement or the
Transactions.

 

Section 6.20         Obligations of Merger Sub. Parent shall take all action
necessary to cause Merger Sub and the Surviving Corporation to perform their
respective obligations under this Agreement.

 

Section 6.21         Prepayment of Company Credit Facility. In the event the
Company has not filed the Company Chapter 11 Cases, not less than three Business
Days prior to the Closing, the Company shall, and shall cause its Subsidiaries
to, deliver to Parent from the administrative agent under the Company Amended
Credit Facility, a copy of a payoff letter in form reasonably satisfactory to
Parent, setting forth the total amounts payable pursuant to the Company Amended
Credit Facility to fully satisfy all principal, interest, fees, costs, and
expenses owed to each holder of Indebtedness under the Company Amended Credit
Facility as of the anticipated Closing Date (and the daily accrual thereafter),
together with appropriate wire instructions, and the agreement from the
administrative agent under the Company Amended Credit Facility that upon payment
in full of all such amounts owed to such holder, all Indebtedness under the
Company Amended Credit Facility shall be discharged and satisfied in full, the
Loan Documents (as defined in the Company Amended Credit Facility) shall be
terminated with respect to the Company and its Subsidiaries that are borrowers
or guarantors thereof (or the assets or equity of which secure such
Indebtedness) and all liens on the Company and its Subsidiaries and their
respective assets and equity securing the Company Amended Credit Facility shall
be released and terminated, together with any applicable documents necessary to
evidence the release and termination of all liens on the Company and its
Subsidiaries and their respective assets and equity securing, and any guarantees
by the Company and its Subsidiaries in respect of, such Company Amended Credit
Facility.

 

Section 6.22        Senior Credit Facilities. The Company and Parent shall use
their respective reasonable best efforts to procure, through the amendment or
restatement of the Parent Amended Credit Facility, through a new credit
facility, or any combination of the foregoing, senior secured debt financing on
terms reasonably acceptable to Parent with aggregate available commitments
(drawn and undrawn, collectively) of not less than $250,000,000 in principal
amount (“New Financing”) as of the Effective Time.

 



85

 

 

Section 6.23         Exchange Offer.

 

(a)           Provided that nothing shall have occurred that would result in a
failure to satisfy any of the conditions set forth in this Section 6.23 of this
Agreement, Parent shall, as promptly as practicable, commence the Exchange Offer
to (i) issue to all holders of Company Senior Notes validly tendered in
accordance with the terms of the Exchange Offer prior to the expiration date of
the Exchange Offer and not validly withdrawn (x) an aggregate of 9,314,214
shares of Parent Common Stock and (y) the Parent Senior Notes in an aggregate
principal amount equal to the Parent Senior Notes Consideration Amount ((x) and
(y) collectively, the “Exchange Consideration”) in exchange for any and all of
the $625 million in aggregate principal amount outstanding of Company Senior
Notes and (ii) in the event the Company has not filed the Company Chapter 11
Cases, pay in cash on the Closing Date all accrued and unpaid interest thereon
to, but excluding, the Closing Date. In the Exchange Offer, the number of shares
of Parent Common Stock and the aggregate principal amount of Parent Senior Notes
to be issued in exchange for each $1,000 principal amount of outstanding Company
Senior Notes will vary depending on the aggregate principal amount of Company
Senior Notes validly tendered pursuant to the Exchange Offer. Calculations of
share amounts for such purpose will be rounded down with respect to each holder
to the nearest whole share and no fractional shares of Parent Common Stock will
be issued for the Company Senior Notes. Calculations of principal amounts for
Parent Senior Notes for such purpose will be rounded down with respect to each
holder to the nearest amount that is equal to $2,000 and integral multiples of
$1,000 in excess thereof and no additional shares of Parent Common Stock will be
issued or payment made in compensation for such adjustments.

 

(b)           The obligations of Parent under the Exchange Offer shall be
subject to the satisfaction of the conditions to the consummation of the Merger
set forth in Article VII of this Agreement and to the further condition that, in
the case of the Exchange Offer, not less than 97.5% of the aggregate outstanding
principal amount of Company Senior Notes and not less than a majority of the
outstanding principal amount of each series of Company Senior Notes shall have
been validly tendered in accordance with the terms of the Exchange Offer prior
to the expiration date of the Exchange Offer and not validly withdrawn (such
97.5% of the outstanding principal amount of the Company Senior Notes and no
less than a majority of the outstanding principal amount of each series of
Company Senior Notes validly tendered and not withdrawn being herein referred to
as the “Minimum Participation Condition”). Except as otherwise provided in this
Agreement, no term or condition of the Exchange Offer may be amended or modified
without the prior written consent of Company and Parent, which consent shall not
be unreasonably withheld.

 



86

 

 

(c)           Holders of Company Senior Notes who tender into the Exchange Offer
will be required, as a condition to a valid tender, to give their consent (the
“Note Consents”) with respect to all Company Senior Notes tendered by them to
(i) vote to accept the Prepackaged Plan, (ii) make such amendments to the
definition of “Change of Control” and other related provisions in the respective
indenture or supplemental indentures to which such Company Senior Notes are
subject as are required to expressly exclude the Transactions from such
definitions and related provisions (the “Change of Control Amendment”), such
Change of Control Amendment shall be subject to a consent fee of $2.50 per
$1,000 principal amount of the Company Senior Notes (the “Change of Control
Amendment Consent Fee”), which shall be paid by the Company to consenting
holders promptly upon satisfaction of the Minimum Participation Condition, and
(iii) the following amendments to the respective indenture or supplemental
indentures to which such Company Senior Notes are subject, together with such
additional amendments thereto or waivers thereof as shall be determined and
consented to by each of Parent and the Company to be necessary or desirable (the
“Other Indenture Amendments”): amendments to eliminate (A) any covenants which
may be modified or eliminated by majority vote of the Company Senior Notes,
including without limitation any covenants which restrict (s) the sale of
assets, (t) any change of control, (u) the incurrence of indebtedness, (v) the
making of restricted payments, (w) the existence of limitations on distributions
by Subsidiaries, (x) the existence of Encumbrances, (y) transactions with
Affiliates or related persons or (z) the issuance and sale of stock of
subsidiaries, (B) any events of default which relate to (x) with respect to a
series of Company Senior Notes, the non-payment or acceleration of Indebtedness
other than such series of Company Senior Notes, (y) the failure to discharge
judgments for the payment of money, or (z) the bankruptcy or insolvency of
Subsidiaries, and (C) any provisions which condition mergers or consolidations
on compliance with any financial criteria. Such holders will also be required,
as a condition to a valid tender but subject to the consummation of the Merger
and payment in full of the Exchange Consideration, to waive (the “Note Waivers”)
any and all existing defaults on or with respect to the Company Senior Notes
that may be modified or eliminated by majority vote of the Company Senior Notes
and any and all rights to rescind their acceptance of the Exchange Offer after
the Exchange Offer Expiration Date (as defined in Section 6.23(c)), such waiver
of rescission rights to be subject, however, to their withdrawal rights under
applicable Law, or to claim any payments relating to the Company Senior Notes
tendered under applicable Law, and for any other relief, legal or equitable,
based on any possible future judicial, administrative or other governmental or
legal determination that the Note Consents or the adoption of the Change of
Control Amendment or any of the Other Indenture Amendments are invalid or
unenforceable. Notwithstanding anything to the contrary herein, the Note Waivers
shall not be deemed to cover claims for violations of federal or state
securities Laws relating to the Exchange Offer.

 

(d)           Provided the conditions to the Exchange Offer set forth in this
Section 6.23 above have been satisfied or waived and Parent has fulfilled its
obligation hereunder to accept for exchange Company Senior Notes validly
tendered and not withdrawn and the Company has not filed the Company Chapter 11
Cases, Company Senior Notes that are not accepted in the Exchange Offer will
remain outstanding as obligations of Parent or the Surviving Corporation, as the
case may be, after consummation of the Merger and Parent or the Surviving
Corporation, as the case may be, alone shall be obligated to comply with the
terms thereof, except as may otherwise be provided in the Prepackaged Plan or
the Confirmation Order if the Company Chapter 11 Cases are commenced. Such
Company Senior Notes shall be modified only to the extent provided in the Change
of Control Amendment, the Other Indenture Amendments and the Note Consents.

 

(e)           The Exchange Offer will expire at 11:59 p.m., New York City time,
on the twentieth business day after such commencement, or, consistent with this
Agreement and the provisions of Section 6.24, at such later time and date as
Parent and the Company shall select consistent with applicable Law and
regulations (the “Exchange Offer Expiration Date”).

 

(f)            The Parent Common Stock and Parent Senior Notes to be issued in
exchange for the Company Senior Notes tendered and accepted in the Exchange
Offer will be so issued only after timely receipt by the exchange agent selected
by Parent (the “Notes Exchange Agent”) of: (i) certificates for all physically
delivered Company Senior Notes in proper form for transfer, or timely
confirmation of book-entry transfer of such Company Senior Notes for such
purposes; (ii) a properly completed and duly executed letter of transmittal in
the form provided on behalf of Parent or the Surviving Corporation or a duly
transmitted “agent’s message” under DTC procedures, as the case may be, for such
purpose; (iii) a duly executed form of Note Consent and Note Waiver or a duly
transmitted “agent’s message” under DTC procedures; and (iv) in the case of any
other physically delivered Company Senior Notes, any other documents required by
the letter of transmittal.

 



87

 

 

(g)           For purposes of the Exchange Offer, Parent shall be deemed to have
accepted for exchange the tendered Company Senior Notes when Parent gives oral
or written notice to the Notes Exchange Agent of its acceptance of such notes
for exchange. The Notes Exchange Agent will act as agent for the tendering
holders for the purpose of receiving the Company Senior Notes and transmitting
the Parent Common Stock and Parent Senior Notes in exchange therefor.

 

(h)           Parent and the Company shall jointly establish such additional
procedures and requirements with respect to the conduct of the Exchange Offer
and shall cause the same to be communicated to holders of the Company Senior
Notes in such manner as they shall determine to be necessary or appropriate,
including procedures and requirements as may be necessary to obtain confirmation
of the Prepackaged Plan if the Company Chapter 11 Cases are commenced. All
questions concerning the timeliness, validity, form, eligibility, and acceptance
for exchange or withdrawal of any tender of the Company Senior Notes pursuant to
any of the procedures described herein or any additional procedures established
by the parties shall be determined jointly by the parties, whose determinations
shall be final and binding. Parent reserves the absolute right to: (i) waive any
defect or irregularity in any tender with respect to any particular Company
Senior Note or any particular holder; or (ii) permit a defect or irregularity to
be corrected within such time as it may determine. Tenders shall not be deemed
to have been received or accepted until all defects and irregularities have been
cured or waived within such time as Parent may determine in its sole discretion.
None of Parent, the Company or the Notes Exchange Agent or any other Person
shall be under any duty to give notification of any defects or irregularities
relating to tenders or incur any liability for failure to give such
notification.

 

(i)            Parent shall accept the Company Senior Notes tendered in the
Exchange Offer, and deposit the Exchange Consideration (including, in the event
the Company has not filed the Company Chapter 11 Cases, cash in the amount of
any accrued and unpaid interest on the Company Senior Notes from the most recent
payment date to, but excluding the Closing Date) with the Note Exchange Agent at
the Effective Time.

 

(j)             In the event the Company has not filed the Company Chapter 11
Cases, promptly upon receipt of the consents of the holders of at least a
majority of the outstanding principal amount of a series of Company Senior
Notes, the Company shall execute the applicable supplemental indenture providing
for the Change of Control Amendment and the Other Indenture Amendments, each
such supplemental indenture to become effective immediately upon the execution
and delivery thereof (each, a “Supplemental Indenture Effective Date”) (x) each
applicable Change of Control Amendment to be operative upon payment of the
Change of Control Amendment Consent Fee and (y) the Other Indenture Amendments
to become operative only as of the Effective Time.

 



88

 

 

(k)          In the event of any change in the number of shares of Parent Common
Stock, or securities convertible or exchangeable into or exercisable for shares
of Parent Common Stock (including options to purchase Parent Common Stock), in
each case issued and outstanding after the date of this Agreement and prior to
the Effective Time by reason of any stock split, reverse stock split, stock
dividend, subdivision, reclassification, recapitalization, combination, exchange
of shares or the like, the number of shares of Parent Common Stock to be issued
pursuant to the Exchange Offer shall be equitably adjusted to reflect the effect
of such change and, as so adjusted, shall from and after the date of such event,
be the Parent Common Stock portion of the Exchange Consideration, subject to
further adjustment in accordance with this Section 6.23(k). Nothing in this
Section 6.23(k) shall be construed to permit the Parties to take any action
except to the extent consistent with, and not otherwise prohibited by, the terms
of this Agreement.

 

Section 6.24         Bankruptcy.

 

(a)            Notwithstanding any other provision of this Agreement to the
contrary, in the event that:

 

(i)            prior to or at the Initial Determination Date, the Minimum
Participation Condition is satisfied, and the Company Stockholder Approval and
the Parent Stockholder Approval are obtained, then the Exchange Offer shall be
consummated pursuant to the terms of this Agreement, the Company Chapter 11
Cases shall not be filed and the Prepackaged Plan shall be abandoned, unless the
Requisite Conditions to the Prepackaged Plan are satisfied and Parent and the
Company agree that the filing of the Company Chapter 11 Cases and the
confirmation of the Prepackaged Plan are in the best interests of Company and
Parent, notwithstanding satisfaction of the Minimum Participation Condition;

 

(ii)           at the Initial Determination Date, the Minimum Participation
Condition is not satisfied or the Company Stockholder Approval is not obtained,
but the Requisite Conditions to the Prepackaged Plan are satisfied, then (1) the
Company shall file the Company Chapter 11 Cases in the Bankruptcy Court within
five (5) Business Days after the Initial Determination Date and seek
confirmation of the Prepackaged Plan by the Bankruptcy Court, and (2) Parent
shall be bound by all of the terms hereof, and shall consummate the Merger
through the Prepackaged Plan if the Confirmation Order is entered within
forty-five (45) days of the commencement of the Company Chapter 11 Cases, or
such later date as is mutually agreed to in writing by Parent and the Company,
and if the other conditions to the Merger set forth in Article VII (other than
Section 7.1(a)(i)(B) and Section 7.1(e)(ii), which shall have been satisfied by
entry of the Confirmation Order) are satisfied after entry of the Confirmation
Order but prior to the Outside Date;

 

(iii)          at the Initial Determination Date, the Minimum Participation
Condition is not satisfied or the Company Stockholder Approval is not obtained,
and the Requisite Conditions to the Prepackaged Plan are not satisfied, then the
Initial Determination Date shall be extended to the earlier of (x) the date upon
which the Minimum Participation Condition is satisfied, and the Company
Stockholder Approval and the Parent Stockholder Approval are obtained, (y) the
date upon which the Requisite Conditions to the Prepackaged Plan are satisfied
and (z) April 8, 2021. If the Minimum Participation Condition is satisfied and
the Company Stockholder Approval and the Parent Stockholder Approval are
obtained prior to April 8, 2021, then the provisions of Section 6.24(a)(i) of
this Agreement shall apply. If the Requisite Conditions to the Prepackaged Plan
are satisfied prior to April 8, 2021, then the provisions of Section 6.24(a)(ii)
of this Agreement shall apply;

 



89

 

 

(iv)          at any time after the date of this Agreement, the Company Board
determines that the filing of the Company Chapter 11 Cases is in the best
interests of Company, then (1) the Company may file the Company Chapter 11 Cases
and shall seek, to the extent not already satisfied, to satisfy the Company
Conditions to the Prepackaged Plan and otherwise seek confirmation of the
Prepackaged Plan by the Bankruptcy Court, and (2) Parent shall (x) seek, to the
extent not already satisfied, to satisfy the Parent Conditions to the
Prepackaged Plan and (y) be bound by all of the terms hereof, and shall
consummate the Merger through the Prepackaged Plan if such Prepackaged Plan is
confirmed by the Bankruptcy Court by the Confirmation Order (provided that such
Confirmation Order shall be entered by no later than May 24, 2021, or such later
date as is mutually agreed to by Parent and the Company) and if the other
conditions to the Merger set forth in Article VII (other than
Section 7.1(a)(i)(B) and Section 7.1(e)(ii), which shall have been satisfied by
entry of the Confirmation Order) are satisfied after entry of the Confirmation
Order but prior to the Outside Date;

 

(v)          an Involuntary Insolvency Event occurs prior to a voluntary
commencement of the Company Chapter 11 Cases pursuant to Section 6.24(a)(i),
(ii), (iii) or (iv), (1) (A) if the date of the Involuntary Insolvency Event
(the “Involuntary Insolvency Event Date”) is prior to the Initial Determination
Date, the Company shall have up to sixty (60) days after such Involuntary
Insolvency Event Date to obtain from the appropriate court an order which
dismisses such Involuntary Insolvency Event (including, with respect to an
involuntary petition filed in any bankruptcy court, an order which holds or
requires that the court abstain from adjudicating the petition pursuant to 11
U.S.C. §. 305) and which order is not subject to a stay or injunction and is not
subject to an appeal and all periods for taking an appeal shall have expired
(the “Dismissal Order”), so that the Exchange Offer may be completed, and this
Agreement shall remain in full force and effect and Parent shall be bound by all
of the terms hereof or (B) if the Involuntary Insolvency Event Date occurs after
the Initial Determination Date, and as of the Involuntary Insolvency Event Date
the Minimum Participation Condition has been satisfied and the Company
Stockholder Approval and Parent Stockholder Approval have been obtained, then
(x) the Company shall have up to sixty (60) days after such Involuntary
Insolvency Event Date to obtain entry of the Dismissal Order, and (y) this
Agreement shall remain in full force and effect and Parent shall consummate the
Merger (outside of bankruptcy, unless the Company and Parent mutually consent to
file the Company Chapter 11 Cases as contemplated by Section 6.24(a)(i))
pursuant to the terms hereof provided that such Dismissal Order has been
obtained before the expiration of such 60-day period; (2) if on the Involuntary
Insolvency Event Date the Minimum Participation Condition has not been satisfied
or the Company Stockholder Approval has not been obtained but the Requisite
Conditions to the Prepackaged Plan have otherwise been satisfied, then the
Company shall stipulate to bankruptcy relief under Chapter 11 of the Bankruptcy
Code and the provisions of Section 6.24(a)(ii) of this Agreement shall apply
(including the provisions therein requiring Parent to be obligated to consummate
the Merger pursuant to the Prepackaged Plan); and (3) if on the Involuntary
Insolvency Event Date the Minimum Participation Condition has not been satisfied
or Company Stockholder Approval or Parent Stockholder Approval has not been
obtained and the Requisite Conditions to the Prepackaged Plan have not been
obtained, then the Company may (but shall not be obligated to) stipulate to
bankruptcy relief under Chapter 11 of the Bankruptcy Code and the provisions of
Section 6.24(a)(iv) of this Agreement shall apply (including the provisions
therein requiring Parent to be obligated for a period of time to consummate the
Merger pursuant to the Prepackaged Plan).

 



90

 

 

(b)           As soon as practicable after entering into this Agreement, the
Company and Parent shall jointly finalize the Prepackaged Plan (the form
attached as an exhibit to the Transaction Support Agreement being deemed
acceptable to the Company and the Parent) and prepare any other Definitive
Document not prepared prior to entering into this Agreement, each of which shall
be in form and substance reasonably acceptable to the Company and Parent and
consistent with the Description of New Take Back Notes attached to the
Transaction Support Agreement. Parent and the Company shall include the
Prepackaged Plan and related solicitation materials (including a ballot) in the
Exchange Prospectus, the solicitation materials sent to the holders of
indebtedness under the Company Amended Credit Facility, and solicitation
materials sent to the holders of Company Common Stock. The Company and Parent
shall cooperate to ensure that the Exchange Offer, including the disclosures to
holders of Company Senior Notes made in connection therewith, and the
solicitation of holders of indebtedness under the Company Amended Credit
Facility and holders of Company Common Stock shall comply with the disclosure
requirements of the Bankruptcy Code and applicable Law. The Prepackaged Plan,
the Transaction Support Agreement, and the final forms of the other Definitive
Documents contemplated by the Transaction Support Agreement may not be amended,
modified or added to in a manner that materially adversely impairs the rights of
Parent without the prior written consent of the Company and Parent, such consent
not to be unreasonably withheld, conditioned or delayed.

 

(c)            In the event the Company Chapter 11 Cases are commenced, the
Company shall, subject to the terms and conditions contained herein:

 

(i)            do all things reasonable, necessary and appropriate in
furtherance of the Transactions;

 

(ii)           timely file a formal objection to and oppose any effort by any
party to (1) dismiss the Company Chapter 11 Cases or convert the Company Chapter
11 Cases to cases under chapter 7 of the Bankruptcy Code, (2) appoint a trustee
or examiner (with expanded powers beyond those set forth in section 1106(a)(3)
and (4) of the Bankruptcy Code), (3) defeat confirmation of the Prepackaged
Plan, (4) appoint an official committee of equity interest holders, or (5) seek
entry of an order that is inconsistent with this Agreement or the Prepackaged
Plan in any material respect;

 

(iii)          negotiate in good faith the Definitive Documents and use
commercially reasonable efforts to execute and deliver, effective as of the
Effective Time, the Definitive Documents to which the Company will be a party;

 

(iv)          promptly provide to Parent drafts of all documents, motions,
orders, filings or pleadings that the Company proposes to file with the
Bankruptcy Court, including the Definitive Documents, and will provide Parent
with reasonable opportunity prior to the filing thereof to review such filings,
and the Company shall consult and cooperate with Parent with respect to all such
filings;

 



91

 

 

(v)           not object to, delay, impede, or take any other action to
interfere with acceptance, implementation, or consummation of the Transactions;
and

 

(vi)          not file any motion, objection, pleading, or other document with
the Bankruptcy Court that, in whole or in part, is not consistent in all
material respects with this Agreement and the Prepackaged Plan;

 

provided, that, nothing in this Section 6.24(c) shall prevent the Company from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or inconsistent with this Agreement.

 

(d)            In the event the Company Chapter 11 Cases are commenced, Parent
shall, subject to the terms and conditions contained herein:

 

(i)             support confirmation of the Prepackaged Plan and all actions and
pleadings undertaken by the Company in the Company Chapter 11 Cases to achieve
confirmation thereof;

 

(ii)           do all things reasonable, necessary and appropriate in
furtherance of the Transactions;

 

(iii)          negotiate in good faith the Definitive Documents and use
commercially reasonable efforts to execute and deliver, effective as of the
Effective Time, the Definitive Documents to which Parent will be a party
(including the Registration Rights Agreement, which Parent shall use
commercially reasonable efforts to execute and deliver, effective as of the
Effective Time, regardless of whether the Company Chapter 11 Cases were
commenced);

 

(iv)         not object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Transactions;

 

(v)           not propose, file, support, or vote for, as applicable, any
Alternative Restructuring Proposal (as defined in the Transaction Support
Agreement); and

 

(vi)          not file any motion, objection, pleading, or other document with
the Bankruptcy Court that, in whole or in part, is not consistent in all
material respects with this Agreement and the Prepackaged Plan;

 

provided, that, nothing in this Section 6.24(d) shall prevent Parent from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or inconsistent with this Agreement.

 

(e)            Company shall cause its Subsidiaries to take all actions and to
execute all agreements and documents which are necessary or useful in the
preparation of and commencement of the Company Chapter 11 Cases, the
preparation, filing and prosecution of the Prepackaged Plan and the entry of the
Confirmation Order.

 

(f)             Concurrent with the commencement of the Exchange Offer, the
Company shall send solicitation and disclosure materials to eligible creditors
in order to obtain sufficient votes to accept the Prepackaged Plan pursuant to
the Bankruptcy Code prior to commencing the Company Chapter 11 Cases.

 



92

 

 

(g)          If the Company Chapter 11 Cases are commenced pursuant to
Section 6.24(a)(iv) or Section 6.24(a)(v), then Parent shall not be subject to
the restrictions set forth in Section 6.4 or the restrictions on the conduct of
its business set forth in Section 6.2(b)(iv) or Section 6.2(b)(vi) or other
restrictions set forth in Section 6.2, to the extent such restrictions would
impede or prohibit Parent from entering into another merger or acquisition
transaction; provided, however, that Parent may not enter into another merger or
acquisition transaction that would prevent, materially impair or materially
delay its ability to consummate the Transactions; provided, further, that if
Parent enters into a merger or acquisition transaction following the
commencement of the Company Chapter 11 Cases pursuant to Section 6.2(b)(iv) or
Section 6.2(b)(vi), then the Company will comply with the Bankruptcy Code
regarding the need for disclosure of such merger or acquisition transaction in
the Company Chapter 11 Cases.

 

(h)           In the event the Company Chapter 11 Cases are commenced and this
Agreement is rejected by the Company pursuant to section 365 of the Bankruptcy
Code, then the Company shall, subject to applicable Law, pay to Parent the
Company Termination Fee and the Company and Parent agree that (i) the Company
Termination Fee represents the Parties’ reasonable estimate of Parent’s actual
damages resulting from the breach of this Agreement caused by rejection hereof
and that the extent of the actual damages is difficult and impracticable to
ascertain and (ii) the receipt of the Company Termination Fee as liquidated
damages is reasonable and does not constitute a penalty.

 

Section 6.25        Derivative Contracts. The Company shall use commercially
reasonable efforts to assist Parent, its Affiliates and its and their
Representatives in the amendment, assignment or novation of any Derivative
Transaction (including any commodity hedging arrangement or related Contract) of
the Company or any of its Subsidiaries, in each case, on terms that are
reasonably requested by Parent and effective at and conditioned upon the
Closing.

 

Section 6.26         Transaction Expense Fee The Company shall pay Parent the
Transaction Expense Fee in cash by wire transfer of immediately available funds
to an account designated by Parent on the date of execution of this Agreement.

 

Article VII
CONDITIONS PRECEDENT

 

Section 7.1           Conditions to Each Party’s Obligation to Consummate the
Merger. The respective obligation of each Party to consummate the Merger is
subject to the satisfaction at or prior to the Effective Time of the following
conditions, any or all of which may be waived jointly by the Parties, in whole
or in part, to the extent permitted by applicable Law:

 

(a)            Stockholder Approvals. (i) Either (A) the Company Stockholder
Approval shall have been obtained in accordance with applicable Law and the
Organizational Documents of the Company or (B) the Confirmation Order confirming
the Prepackaged Plan which would otherwise enable the Transactions to occur
without the Company Stockholder Approval shall have been entered and (ii) the
Parent Stockholder Approval shall have been obtained in accordance with
applicable Law and the Organizational Documents of Parent.

 



93

 

 

(b)           Regulatory Approval. Any waiting period applicable to the
Transactions under the HSR Act shall have been terminated or shall have expired,
and any Consents or approvals required pursuant to any other applicable
Antitrust Laws shall have been obtained.

 

(c)           No Injunctions or Restraints. No Governmental Entity having
jurisdiction over any Party shall have issued any order, decree, ruling,
injunction or other action that is in effect (whether temporary, preliminary or
permanent) restraining, enjoining or otherwise prohibiting the consummation of
the Transactions, including the Merger, and no Law shall have been adopted that
makes consummation of the Transactions, including the Merger, illegal or
otherwise prohibited.

 

(d)            Registration Statements. The Registration Statements shall have
been declared effective by the SEC under the Securities Act and shall not be the
subject of any stop order or Proceedings seeking a stop order.

 

(e)           Exchange Offer/Prepackaged Plan. Either (i) (x) the Minimum
Participation Condition shall have been satisfied and (y) the Supplemental
Indenture Effective Date shall have occurred, or (ii) if the Minimum
Participation Condition has not been satisfied, the Confirmation Order shall
have been entered confirming the Prepackaged Plan and all conditions to the
Effective Time occurring under the Prepackaged Plan shall have been satisfied or
waived.

 

(f)             NYSE Listing and SEC Registration. The shares of Parent Common
Stock issuable to the holders of shares of Company Common Stock to be issued
pursuant to this Agreement shall have been authorized for listing on the NYSE,
upon official notice of issuance.

 

Section 7.2           Additional Conditions to Obligations of Parent and Merger
Sub. The obligations of Parent and Merger Sub to consummate the Merger are
subject to the satisfaction at or prior to the Effective Time of the following
conditions, any or all of which may be waived exclusively by Parent, in whole or
in part, to the extent permitted by applicable Law:

 

(a)           Representations and Warranties of the Company. (i) The
representations and warranties of the Company (other than those representations
and warranties which would be breached as a result of the filing or conduct of
the Company Chapter 11 Cases) set forth in the first sentence of Section 4.1
(Organization, Standing and Power), Section 4.2(a) (Capital Structure), the
third and fifth sentences of Section 4.2(c) (Capital Structure), Section 4.3(a)
(Authority, No Violations, Consents and Approvals), and Section 4.6(a) (Absence
of Certain Changes or Events) shall have been true and correct as of the date of
this Agreement and shall be true and correct as of the Closing Date, as though
made on and as of the Closing Date (except, with respect to Section 4.2(a) and
the third and fifth sentences of Section 4.2(c), for any de minimis
inaccuracies) (except that representations and warranties that speak as of a
specified date or period of time shall have been true and correct only as of
such date or period of time), (ii) all other representations and warranties of
the Company set forth in Section 4.2(c) (Capital Structure) (except for the
second sentence of Section 4.2(c)) shall have been true and correct in all
material respects as of the date of this Agreement and shall be true and correct
in all material respects as of the Closing Date, as though made on and as of the
Closing Date (except that representations and warranties that speak as of a
specified date or period of time shall have been true and correct all material
respects only as of such date or period of time), and (iii) all other
representations and warranties of the Company set forth in Article IV shall have
been true and correct as of the date of this Agreement and shall be true and
correct as of the Closing Date, as though made on and as of the Closing Date
(except that representations and warranties that speak as of a specified date or
period of time shall have been true and correct only as of such date or period
of time), except, in the case of this clause (iii), where the failure of such
representations and warranties to be so true and correct (without regard to
qualification or exceptions contained therein as to “materiality”, “in all
material respects” or “Company Material Adverse Effect”) would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

 



94

 

 

(b)           Performance of Obligations of the Company. The Company shall have
performed, or complied with, in all material respects all agreements and
covenants required to be performed or complied with by it under this Agreement
on or prior to the Effective Time.

 

(c)           Compliance Certificate. Parent shall have received a certificate
of the Company signed by an executive officer of the Company, dated the Closing
Date, confirming that the conditions in Sections 7.2(a) and 7.2(b) have been
satisfied.

 

(d)           Senior Credit Facilities. Parent and its Subsidiaries, including
the Company after giving effect to the Transactions, collectively, will have
entered into valid and binding New Financing.

 

Section 7.3           Additional Conditions to Obligations of the Company. The
obligation of the Company to consummate the Merger is subject to the
satisfaction at or prior to the Effective Time of the following conditions, any
or all of which may be waived exclusively by the Company, in whole or in part,
to the extent permitted by applicable Law:

 

(a)           Representations and Warranties of Parent and Merger Sub. (i) The
representations and warranties of Parent and Merger Sub set forth in the first
sentence of Section 5.1 (Organization, Standing and Power), Section 5.2(a)
(Capital Structure), the second sentence, fifth sentence and seventh sentence of
Section 5.2(b) (Capital Structure), Section 5.3(a) (Authority, No Violations,
Consents and Approvals), and Section 5.6(a) (Absence of Certain Changes or
Events) shall have been true and correct as of the date of this Agreement and
shall be true and correct as of the Closing Date, as though made on and as of
the Closing Date (except, with respect to Section 5.2(a) and the second
sentence, fifth sentence and seventh sentence of Section 5.2(b) for any de
minimis inaccuracies) (except that representations and warranties that speak as
of a specified date or period of time shall have been true and correct only as
of such date or period of time), (ii) all other representations and warranties
of Parent set forth in Section 5.2(b) (Capital Structure) (except for the third
sentence of Section 5.2(b)) shall have been true and correct in all material
respects as of the date of this Agreement and shall be true and correct in all
material respects as of the Closing Date, as though made on and as of the
Closing Date (except that representations and warranties that speak as of a
specified date or period of time shall have been true and correct in all
material respects only as of such date or period of time), and (iii) all other
representations and warranties of Parent and Merger Sub set forth in Article V
shall have been true and correct as of the date of this Agreement and shall be
true and correct as of the Closing Date, as though made on and as of the Closing
Date (except that representations and warranties that speak as of a specified
date or period of time shall have been true and correct only as of such date or
period of time), except in the case of this clause (iii) where the failure of
such representations and warranties to be so true and correct (without regard to
qualification or exceptions contained therein as to “materiality”, “in all
material respects” or “Parent Material Adverse Effect”) that would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

 



95

 

 

(b)            Performance of Obligations of Parent and Merger Sub. Parent and
Merger Sub each shall have performed, or complied with, in all material respects
all agreements and covenants required to be performed or complied with by them
under this Agreement at or prior to the Effective Time.

 

(c)            Compliance Certificate. The Company shall have received a
certificate of Parent signed by an executive officer of Parent, dated the
Closing Date, confirming that the conditions in Sections 7.3(a) and 7.3(b) have
been satisfied.

 

(d)           Tax Opinion. The Company shall have received an opinion from
Kirkland & Ellis LLP (or other legal counsel selected by the Company and
reasonably satisfactory to Parent), in form and substance reasonably
satisfactory to the Company, dated as of the Closing Date (and, if requested by
the Company, dated as of the date on which the Registration Statement is
declared effective by the SEC), to the effect that, on the basis of the facts,
representations and assumptions set forth or referred to in such opinion, the
Merger should qualify as a “reorganization” within the meaning of Section 368(a)
of the Code. In rendering the opinion described in this Section 7.3(d),
Kirkland & Ellis LLP (or other applicable legal counsel) shall have received and
may rely upon the Parent Tax Certificate and the Company Tax Certificate and
such other information reasonably requested by and provided to it by the Company
or Parent for purposes of rendering such opinion.

 

Section 7.4           Frustration of Closing Conditions. None of the Parties may
rely, either as a basis for not consummating the Merger or for terminating this
Agreement, on the failure of any condition set forth in Sections 7.1, 7.2, or
7.3, as the case may be, to be satisfied if such failure was caused by such
Party’s breach in any material respect of any provision of this Agreement.

 

Article VIII
TERMINATION

 

Section 8.1           Termination. This Agreement may be terminated and the
Merger and the other Transactions may be abandoned at any time prior to the
Effective Time, whether (except as expressly set forth below) before or after
the Company Stockholder Approval or the Parent Stockholder Approval has been
obtained:

 

(a)            by mutual written consent of the Company and Parent;

 

(b)            by either the Company or Parent:

 

(i)            if any Governmental Entity having jurisdiction over any Party
shall have issued any order, decree, ruling or injunction or taken any other
action permanently restraining, enjoining or otherwise prohibiting the
consummation of the Merger and such order, decree, ruling or injunction or other
action shall have become final and nonappealable, or if there shall be adopted
any Law that permanently makes consummation of the Merger illegal or otherwise
permanently prohibited; provided, however, that the right to terminate this
Agreement under this Section 8.1(b)(i) shall not be available to any Party whose
failure to fulfill any material covenant or agreement under this Agreement has
been the primary cause of or resulted in the action or event described in this
Section 8.1(b)(i) occurring;

 



96

 

 

(ii)           if the Merger shall not have been consummated on or before 5:00
p.m. Denver, Colorado time, on (A) April 8, 2021 if no Company Chapter 11 Cases
have been filed by that date or (B) thirty (30) days following the date by which
the Confirmation Order must be entered under Section 6.24(a) if the Company
Chapter 11 Cases have been filed (each such date being the “Outside Date”);
provided, however, that the right to terminate this Agreement under this
Section 8.1(b)(ii) shall not be available to any Party whose failure to fulfill
any material covenant or agreement under this Agreement has been the cause of or
resulted in the failure of the Merger to occur on or before such date;

 

(iii)          in the event of a breach by the other Party of any
representation, warranty, covenant or other agreement contained in this
Agreement which would give rise to the failure of a condition set forth in
Section 7.2(a) or 7.2(b) or Section 7.3(a) or 7.3(b), as applicable (and such
breach is not curable prior to the Outside Date, or if curable prior to the
Outside Date, has not been cured by the earlier of (i) thirty (30) days after
the giving of written notice to the breaching Party of such breach and (ii) two
(2) Business Days prior to the Outside Date) (a “Terminable Breach”); provided,
however, that the terminating Party is not then in Terminable Breach of any
representation, warranty, covenant or other agreement contained in this
Agreement;

 

(iv)          if (A)(1) the Company Stockholder Approval shall not have been
obtained upon a vote held at a duly held Company Stockholders Meeting, or at any
adjournment or postponement thereof or the Minimum Participation Condition is
not satisfied, and (2) the Confirmation Order which would otherwise enable the
Transactions to occur without the Company Stockholder Approval or satisfaction
of the Minimum Participation Condition has not been entered on or prior to the
Outside Date, or (B) the Parent Stockholder Approval shall not have been
obtained upon a vote at a duly held Parent Stockholders Meeting, or at any
adjournment or postponement thereof;

 

(c)            by Parent, prior to, but not after, the time the Company
Stockholder Approval is obtained, if the Company Board or a committee thereof
shall have effected a Company Change of Recommendation (whether or not such
Company Change of Recommendation is permitted by this Agreement);

 

(d)           by the Company, prior to, but not after, the time the Parent
Stockholder Approval is obtained, if the Parent Board or a committee thereof
shall have effected a Parent Change of Recommendation (whether or not such
Parent Change of Recommendation is permitted by this Agreement);

 

(e)            by the Company, in order to enter into a definitive agreement
with respect to a Company Superior Proposal; provided, however, that (i) the
Company shall not have Willfully and Materially Breached any of its obligations
under Section 6.3, (ii) such definitive agreement with respect to such Company
Superior Proposal shall be entered into substantially concurrently with the
termination of this Agreement pursuant to this Section 8.1(e) and (iii) the
Company shall pay the Company Termination Fee concurrently with such
termination;

 



97

 

 

(f)              by Parent, in order to enter into a definitive agreement with
respect to a Parent Superior Proposal; provided, however, that (i) Parent shall
not have Willfully and Materially Breached any of its obligations under
Section 6.4, (ii) such definitive agreement with respect to such Parent Superior
Proposal shall be entered into substantially concurrently with the termination
of this Agreement pursuant to this Section 8.1(f) and (iii) Parent shall pay the
Parent Termination Fee concurrently with such termination;

 

(g)             by the Company or Parent if (i)(A) the Minimum Participation
Condition is not satisfied or (B) the Company Stockholder Approval is not
obtained, and (ii) the Requisite Conditions to the Prepackaged Plan are not
satisfied prior to April 8, 2021; or

 

(h)             by the Company (other than with respect to clauses (iii) or
(iv)) or Parent if (i) the Transaction Support Agreement is terminated at any
time prior to the Effective Time, and the Transactions are otherwise unable (or
become unable) to be consummated pursuant to the terms of this Agreement
(provided, that, the Company or Parent, as applicable, shall be deemed, for
purposes of Section 8.3, to have terminated pursuant to this Section 8.1(h)(i)
if, following the termination of the Transaction Support Agreement, the Company
or Parent terminates this Agreement pursuant to another provision set forth in
this Section 8.1, so long as (w) the Company is not then entitled to terminate
this Agreement pursuant to Section 8.1(b)(iii), (x) the Company is not, at the
time of the termination of the Transaction Support Agreement, then entitled to
terminate this Agreement pursuant to Section 8.1(b)(iv)(B), (y) Parent has not,
at any time prior to the termination of the Transaction Support Agreement,
effected a Parent Change of Recommendation, and (z) Parent does not terminate
this Agreement under Section 8.1(f)), (ii) the Confirmation Order is not entered
within the time permitted by Section 6.24(a), (iii) the Prepackaged Plan is
amended, modified or added to in violation of Section 6.24(b), (iv) the
Prepackaged Plan is withdrawn without the prior written consent of Parent, (v)
the Bankruptcy Court enters an order denying confirmation of the Prepackaged
Plan, (vi) the Bankruptcy Court enters an order terminating the Company’s
exclusive right to file and/or solicit acceptances of a plan of reorganization;
or (vii) the Bankruptcy Court enters an order (A) converting the Company Chapter
11 Cases to a case under chapter 7 of the Bankruptcy Code, or (B) appointing an
examiner with expanded powers beyond those set forth in sections 1106(a)(3) and
(4) of the Bankruptcy Code or a trustee in the Company Chapter 11 Cases.

 

Section 8.2           Notice of Termination; Effect of Termination.

 

(a)              A terminating Party shall provide written notice of termination
to the other Party specifying with particularity the reason for such termination
and any termination shall be effective immediately upon delivery of such written
notice to the other Party. If the Company Chapter 11 Cases have been commenced,
the Company agrees, subject to the terms and conditions contained herein, not to
assert, or support any assertion that in order to act on the provisions of
Section 8.1 or this Section 8.2 Parent shall be required to obtain relief from
the automatic stay from the Bankruptcy Court, and the Company waives, to the
greatest extent possible, the applicability of the automatic stay to the giving
of any notice of termination in accordance with this Section 8.2.

 

(b)             In the event of termination of this Agreement by any Party as
provided in Section 8.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of any Party except with respect
to this Section 8.2, Section 6.7(b), Section 6.24(h), Section 8.3 and Article I
and Article IX (and the provisions that substantively define any related defined
terms not substantively defined in Article I); provided, however, that
notwithstanding anything to the contrary herein, no such termination shall
relieve any Party from liability for any damages for a Willful and Material
Breach of this Agreement or fraud.

 



98

 

 

(c)              Notwithstanding anything to the contrary in this Agreement,
following the filing of the Company Chapter 11 Cases and unless and until there
is an order of the Bankruptcy Court providing that the termination of this
Agreement in accordance with its terms is not prohibited by the automatic stay
imposed by section 362 of the Bankruptcy Code, the occurrence of a termination
right under Section 8.1(b)(ii) or (h) shall result in the automatic termination
of this Agreement to the extent (and then only to the extent) that Parent would
otherwise have the ability to terminate this Agreement in accordance with
Section 8.1(b)(ii) or (h), five (5) Business Days following such occurrence
unless waived in writing by Parent, and in the event this Agreement is
automatically terminated pursuant to this Section 8.2(c), for purposes of
Section 8.3 and determining whether the Company must pay the Company Termination
Fee or Parent Expenses, Parent will be deemed to have terminated the Agreement
under Section 8.1(b)(ii) or (h), as applicable, in connection with such
automatic termination.

 

Section 8.3           Expenses and Other Payments.

 

(a)             Except as otherwise provided in this Agreement (including
payment of the Transaction Expense Fee), each Party shall pay its own expenses
incident to preparing for, entering into and carrying out this Agreement and the
consummation of the Transactions, whether or not the Merger shall be
consummated, except that all filing fees paid in respect of the filings under
the HSR Act in connection with the Merger shall be borne equally by Parent and
the Company.

 

(b)             If (i) Parent terminates this Agreement pursuant to
Section 8.1(c) (Company Change of Recommendation), Section 8.1(h)(iii)
(Modification of Prepackaged Plan) or Section 8.1(h)(iv) (Withdrawal of
Prepackaged Plan), (ii) Parent or the Company terminates this Agreement pursuant
to Section 8.1(h)(i) (Termination of Support) or (iii) the Company terminates
this Agreement pursuant to Section 8.1(e) (Company Superior Proposal), then the
Company shall pay Parent the Company Termination Fee, in each case, in cash by
wire transfer of immediately available funds to an account designated by Parent
no later than three (3) Business Days after notice of termination of this
Agreement.

 

(c)              If (i) the Company terminates this Agreement pursuant to
Section 8.1(d) (Parent Change of Recommendation), or (ii) Parent terminates this
Agreement pursuant to Section 8.1(f) (Parent Superior Proposal), then Parent
shall pay the Company the Parent Termination Fee in cash by wire transfer of
immediately available funds to an account designated by the Company no later
than three (3) Business Days after notice of termination of this Agreement.

 

(d)             If either the Company or Parent terminates this Agreement
pursuant to (i) Section 8.1(b)(iv)(A) (Failure to Obtain Company Stockholder
Approval or Confirmation Order) and the Company Termination Fee is not otherwise
payable by the Company pursuant to this Section 8.3, then the Company shall pay
Parent the Parent Expenses or (ii) Section 8.1(b)(iv)(B) (Failure to Obtain
Parent Stockholder Approval) following the occurrence of any Parent Change of
Recommendation and the Parent Termination Fee is not otherwise payable by Parent
pursuant to this Section 8.3, then Parent shall pay the Company the Company
Expenses in each case, no later than three (3) Business Days after notice of
termination of this Agreement.

 



99

 

 

(e)              If (i) (A) Parent or the Company terminates this Agreement
pursuant to Section 8.1(b)(iv)(A) (Failure to Obtain Company Stockholder
Approval or Confirmation Order), and on or before the date of any such
termination a Company Competing Proposal shall have been publicly announced or
publicly disclosed and not been publicly withdrawn without qualification at
least seven (7) Business Days prior to the Company Stockholders Meeting or
(B) the Company terminates this Agreement pursuant to Section 8.1(b)(ii)
(Outside Date) at a time when Parent would be permitted to terminate this
Agreement pursuant to Section 8.1(b)(iii) (Company Terminable Breach) or Parent
terminates this Agreement pursuant to Section 8.1(b)(iii) (Company Terminable
Breach) and following the execution of this Agreement and on or before the date
of any such termination a Company Competing Proposal shall have been announced,
disclosed or otherwise communicated to the Company Board and not withdrawn
without qualification at least seven (7) Business Days prior to the date of such
termination, and (ii) within twelve (12) months after the date of such
termination, the Company enters into a definitive agreement with respect to a
Company Competing Proposal (or publicly approves or recommends to the
stockholders of the Company or otherwise does not oppose, in the case of a
tender or exchange offer, a Company Competing Proposal) or consummates a Company
Competing Proposal, then the Company shall pay Parent the Company Termination
Fee less any amount previously paid by the Company pursuant to Section
8.3(d)(i). For purposes of this Section 8.3(e), any reference in the definition
of Company Competing Proposal to “15%” shall be deemed to be a reference to
“more than 80%”.

 

(f)              If (i) (A) Parent or the Company terminates this Agreement
pursuant to Section 8.1(b)(iv)(B) (Failure to Obtain Parent Stockholder
Approval), and on or before the date of any such termination a Parent Competing
Proposal shall have been publicly announced or publicly disclosed and not been
publicly withdrawn without qualification at least seven (7) Business Days prior
to the Parent Stockholders Meeting or (B) Parent terminates this Agreement
pursuant to Section 8.1(b)(ii) (Outside Date) at a time when the Company would
be permitted to terminate this Agreement pursuant to Section 8.1(b)(iii) (Parent
Terminable Breach) or the Company terminates this Agreement pursuant to
Section 8.1(b)(iii) (Parent Terminable Breach) and following the execution of
this Agreement and on or before the date of any such termination a Parent
Competing Proposal shall have been announced, disclosed or otherwise
communicated to the Parent Board and not withdrawn without qualification at
least seven (7) Business Days prior to the date of such termination, and
(ii) within twelve (12) months after the date of such termination, Parent enters
into a definitive agreement with respect to a Parent Competing Proposal (or
publicly approves or recommends to the stockholders of Parent or otherwise does
not oppose, in the case of a tender or exchange offer, a Parent Competing
Proposal) or consummates a Parent Competing Proposal, then Parent shall pay the
Company the Parent Termination Fee less any amount previously paid by Parent
pursuant to Section 8.3(d). For purposes of this Section 8.3(f), any reference
in the definition of Parent Competing Proposal to “15%” shall be deemed to be a
reference to “more than 80%”.

 

(g)             In no event shall Parent be entitled to receive more than one
payment of the Company Termination Fee or more than one payment of Parent
Expenses. If Parent receives the Company Termination Fee, then Parent will not
be entitled to also receive a payment of the Parent Expenses. If Parent receives
payment of Parent Expenses, and following receipt thereof Parent becomes
entitled to payment of the Company Termination Fee, then the amount of the
Company Termination Fee payable to Parent shall be reduced by the amount of
Parent Expenses actually received by Parent in excess of the Transaction Expense
Fee. In no event shall the Company be entitled to receive more than one payment
of the Parent Termination Fee or more than one payment of Company Expenses. If
the Company receives the Parent Termination Fee, then the Company will not be
entitled to also receive a payment of the Company Expenses. If the Company
receives payment of Company Expenses, and following receipt thereof the Company
becomes entitled to payment of the Parent Termination Fee, then the amount of
the Parent Termination Fee payable to the Company shall be reduced by the
Company Expenses. If Parent is required to pay the Company the Parent
Termination Fee, then Parent shall concurrently with such payment reimburse the
Company for the Transaction Expense Fee. The Parties agree that the agreements
contained in this Section 8.3 are an integral part of the Transactions, and
that, without these agreements, the Parties would not enter into this Agreement.
If a Party fails to promptly pay the amount due by it pursuant to this
Section 8.3 or Section 6.24(h), interest shall accrue on such amount from the
date such payment was required to be paid pursuant to the terms of this
Agreement until the date of payment at the rate of 8% per annum. If, in order to
obtain such payment, the other Party commences a Proceeding that results in
judgment for such Party for such amount, the defaulting Party shall pay the
other Party its reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with such
Proceeding. The Parties agree that the monetary remedies set forth in this
Section 8.3, Section 6.24(h) and the specific performance remedies set forth in
Section 9.11 shall be the sole and exclusive remedies of (i) the Company and its
Subsidiaries against Parent and Merger Sub and any of their respective former,
current or future directors, officers, shareholders, Representatives or
Affiliates for any loss suffered as a result of the failure of the Merger to be
consummated except in the case of fraud or a Willful and Material Breach of any
covenant, agreement or obligation (in which case only Parent and Merger Sub
shall be liable for damages for such fraud or Willful and Material Breach), and
upon payment of such amount, none of Parent or Merger Sub or any of their
respective former, current or future directors, officers, shareholders,
Representatives or Affiliates shall have any further liability or obligation
relating to or arising out of this Agreement or the Transactions, except for the
liability of Parent in the case of fraud or a Willful and Material Breach of any
covenant, agreement or obligation; and (ii) Parent and Merger Sub against the
Company and its Subsidiaries and any of their respective former, current or
future directors, officers, shareholders, Representatives or Affiliates for any
loss suffered as a result of the failure of the Merger to be consummated except
in the case of fraud or a Willful and Material Breach of any covenant, agreement
or obligation (in which case only the Company shall be liable for damages for
such fraud or Willful and Material Breach), and upon payment of such amount,
none of the Company and its Subsidiaries or any of their respective former,
current or future directors, officers, shareholders, Representatives or
Affiliates shall have any further liability or obligation relating to or arising
out of this Agreement or the Transactions, except for the liability of the
Company in the case of fraud or a Willful and Material Breach of any covenant,
agreement or obligation.

 



100

 

 

Article IX
GENERAL PROVISIONS

 

Section 9.1           Schedule Definitions. All capitalized terms in the Company
Disclosure Letter and the Parent Disclosure Letter shall have the meanings
ascribed to them herein (including in Annex A) except as otherwise defined
therein.

 

Section 9.2           Survival. Except as otherwise provided in this Agreement,
none of the representations, warranties, agreements and covenants contained in
this Agreement will survive the Closing; provided, however, that Article I (and
the provisions that substantively define any related defined terms not
substantively defined in Article I), this Article IX, Section 4.28
(No Additional Representations), Section 5.28 (No Additional Representations),
Section 6.9 (Employee Matters), Section 6.10 (Indemnification; Directors’ and
Officers’ Insurance) and those other covenants and agreements contained herein
that by their terms apply, or that are to be performed in whole or in part,
after the Closing, shall survive the Closing. The Confidentiality Agreement
shall (i) survive termination of this Agreement in accordance with its terms and
(ii) terminate as of the Effective Time.

 

Section 9.3           Notices. All notices, requests and other communications to
any Party under, or otherwise in connection with, this Agreement shall be in
writing and shall be deemed to have been duly given (a) if delivered in person;
(b) if transmitted by facsimile (but only upon confirmation of transmission by
the transmitting equipment); (c) if transmitted by electronic mail (“e-mail”)
(but only if confirmation of receipt of such e-mail is requested and received;
provided, that each notice Party shall use reasonable best efforts to confirm
receipt of any such email correspondence promptly upon receipt of such request);
or (d) if transmitted by national overnight courier, in each case as addressed
as follows:

 

(i)            if to Parent or Merger Sub, to:

 

Bonanza Creek Energy, Inc.

410 17th St.

Denver, CO 80202

Attention: Skip Marter, General Counsel

E-mail: SMarter@bonanzacrk.com

 

with a required copy to (which copy shall not constitute notice):

 

Vinson & Elkins LLP

1001 Fannin St.

Houston, TX 77002

Attention: Paul E. Heath

E-mail: pheath@velaw.com

 

and

 

Vinson & Elkins LLP

1114 Avenue of the Americas, 32nd Floor

New York, NY 10036

Attention: Shelley A. Barber

E-mail: sbarber@velaw.com

 

and

 

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3900

Dallas, TX 75201

Attention: Robert Kimball

E-mail: rkimball@velaw.com

 



101

 

 

(ii)           if to the Company, to:

 

HighPoint Resources Corporation.

555 17th St, Suite 3700

Denver, CO 80202

Attention:       Bill Crawford, Chief Financial Officer

Kenneth A. Wonstolen, General Counsel

E-mail:           bcrawford@hpres.com

kwonstolen@hpres.com

 

with a required copy to (which copy shall not constitute notice):

 

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, Texas 77002

Attention:       Sean T. Wheeler, P.C.

John D. Pitts, P.C.

Cephas Sekhar

E-mail:           sean.wheeler@kirkland.com

john.pitts@kirkland.com

cephas.sekhar@kirkland.com

 

Section 9.4           Rules of Construction.

 

(a)              Each of the Parties acknowledges that it has been represented
by independent counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement and that it has executed the same with
the advice of said independent counsel. Each Party and its counsel cooperated in
the drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged between the Parties
shall be deemed the work product of the Parties and may not be construed against
any Party by reason of its preparation. Accordingly, any rule of Law or any
legal decision that would require interpretation of any ambiguities in this
Agreement against any Party that drafted it is of no application and is hereby
expressly waived.

 

(b)             The inclusion of any information in the Company Disclosure
Letter or Parent Disclosure Letter shall not be deemed an admission or
acknowledgment, in and of itself and solely by virtue of the inclusion of such
information in the Company Disclosure Letter or Parent Disclosure Letter, as
applicable, that such information is required to be listed in the Company
Disclosure Letter or Parent Disclosure Letter, as applicable, that such items
are material to the Company and its Subsidiaries, taken as a whole, or Parent
and its Subsidiaries, taken as a whole, as the case may be, or that such items
have resulted in a Company Material Adverse Effect or a Parent Material Adverse
Effect. The headings, if any, of the individual sections of each of the Parent
Disclosure Letter and Company Disclosure Letter are inserted for convenience
only and shall not be deemed to constitute a part thereof or a part of this
Agreement. The Company Disclosure Letter and Parent Disclosure Letter are
arranged in sections corresponding to the Sections of this Agreement merely for
convenience, and the disclosure of an item in one section of the Company
Disclosure Letter or Parent Disclosure Letter, as applicable, as an exception to
a particular representation or warranty, or as an exception to Section 6.1 or
Section 6.2, shall be deemed adequately disclosed as an exception with respect
to all other representations or warranties to the extent that the relevance of
such item to such representations or warranties, or to such other subclauses of
Section 6.1 or Section 6.2, is reasonably apparent on its face, notwithstanding
the presence or absence of an appropriate section of the Company Disclosure
Letter or Parent Disclosure Letter with respect to such other representations or
warranties or an appropriate cross reference thereto.

 



102

 

 

(c)              The specification of any dollar amount in the representations
and warranties or otherwise in this Agreement or in the Company Disclosure
Letter or Parent Disclosure Letter is not intended and shall not be deemed to be
an admission or acknowledgment of the materiality of such amounts or items, nor
shall the same be used in any dispute or controversy between the Parties to
determine whether any obligation, item or matter (whether or not described
herein or included in any schedule) is or is not material for purposes of this
Agreement.

 

(d)              All references in this Agreement to Annexes, Exhibits,
Schedules, Articles, Sections, subsections and other subdivisions refer to the
corresponding Annexes, Exhibits, Schedules, Articles, Sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Articles, Sections, subsections or other
subdivisions of this Agreement are for convenience only, do not constitute any
part of such Articles, Sections, subsections or other subdivisions, and shall be
disregarded in construing the language contained therein. The words “this
Agreement,” “herein,” “hereby,” “hereunder” and “hereof” and words of similar
import, refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The words “this Section,” “this subsection” and
words of similar import, refer only to the Sections or subsections hereof in
which such words occur. The word “including” (in its various forms) means
“including, without limitation.” Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender and words,
terms and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
expressly requires. Any capitalized terms herein which are defined with
reference to another agreement are defined with reference to such other
agreement as of the date hereof, without giving effect to any termination of
such other agreement or amendments to such capitalized terms in any such other
agreement following the date hereof. Unless the context otherwise requires, all
defined terms contained herein shall include the singular and plural and the
conjunctive and disjunctive forms of such defined terms. Unless the context
otherwise requires, all references to a specific time shall refer to Houston,
Texas time. The word “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends and
such phrase shall not mean simply “if.” The term “dollars” and the symbol “$”
mean United States Dollars. The table of contents and headings herein are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.

 



103

 

 

(e)              In this Agreement, except as the context may otherwise require,
references to: (i) any agreement (including this Agreement), contract, statute
or regulation are to the agreement, contract, statute or regulation as amended,
modified, supplemented, restated or replaced from time to time (in the case of
an agreement or contract, solely to the extent (x) permitted by the terms
thereof and, if applicable, by the terms of this Agreement and (y) that such
amendment, modification, supplement, restatement or replacement has been made
available to Parent prior to the date of this Agreement); any Governmental
Entity include any successor to that Governmental Entity; (ii) any applicable
Law refers to such applicable Law as amended, modified, supplemented or replaced
from time to time (and, in the case of statutes, include any rules and
regulations promulgated under such statute) and references to any section of any
applicable Law or other Law include any successor to such section; (iii) “days”
mean calendar days; when calculating the period of time within which, or
following which, any act is to be done or step taken pursuant to this Agreement,
the date that is the reference day in calculating such period shall be excluded
and if the last day of the period is a non-Business Day, the period in question
shall end on the next Business Day or if any action must be taken hereunder on
or by a day that is not a Business Day, then such action may be validly taken on
or by the next day that is a Business Day; and (iv) “made available” means, with
respect to any document, that such document was (A) in the electronic data room
relating to the Transactions maintained by the Company or Parent, as applicable,
(B) filed with or furnished to the SEC and available on Edgar, or (C) provided
by the Company or Parent, as applicable, in physical form for review by the
other Party or its Representatives, in each case, prior to the execution of this
Agreement.

 

Section 9.5           Counterparts. This Agreement may be executed in two or
more counterparts, including via facsimile or email in pdf form transmission,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.

 

Section 9.6           Entire Agreement; No Third Party Beneficiaries. This
Agreement (together with the Confidentiality Agreement, the Transaction Support
Agreement and any other documents and instruments executed pursuant hereto)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof. Except for the provisions of (a) Article III (including,
for the avoidance of doubt, the rights of the former holders of Company Common
Stock to receive the Merger Consideration) but only from and after the Effective
Time and (b) Section 6.10 (which from and after the Effective Time is intended
for the benefit of, and shall be enforceable by, the Persons referred to therein
and by their respective heirs and Representatives) but only from and after the
Effective Time, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the Parties any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement. Notwithstanding
the foregoing, in the event of Parent’s or Merger Sub’s Willful and Material
Breach of this Agreement or fraud, then the Company’s stockholders, acting
solely through the Company, shall be beneficiaries of this Agreement and shall
be entitled to pursue any and all legally available remedies, including
equitable relief, and to seek recovery of all losses, liabilities, damages,
costs and expenses of every kind and nature, including reasonable attorneys’
fees; provided, however, that the rights granted pursuant to this sentence shall
be enforceable only by the Company, on behalf of the Company stockholders, in
the Company’s sole discretion, it being understood and agreed such rights shall
attach to such shares of Company Common Stock and subsequently trade and
transfer therewith and, consequently, any damages, settlements, or other amounts
recovered or received by the Company with respect to such rights may, in the
Company’s sole discretion, be (a) distributed, in whole or in part, by the
Company to the holders of shares of Company Common Stock of record as of any
date determined by the Company or (b) retained by the Company for the use and
benefit of the Company on behalf of its stockholders in any manner the Company
deems fit.

 



104

 

 

Section 9.7           Governing Law; Venue; Waiver of Jury Trial.

 

(a)              THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT,
OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

(b)              UNLESS AND UNTIL THE COMPANY CHAPTER 11 CASES ARE COMMENCED,
THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF CHANCERY OF
THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR
THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING SECTION 111 OF THE
DGCL, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT MATTER
JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF DELAWARE AND
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF
DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS, AND
HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IT
IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE
BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT VENUE THEREOF MAY NOT BE
APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN
OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT ALL CLAIMS WITH
RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED
EXCLUSIVELY BY SUCH DELAWARE STATE OR FEDERAL COURT. THE PARTIES HEREBY CONSENT
TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND
OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR
OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER
PROVIDED IN Section 9.3 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL
BE VALID AND SUFFICIENT SERVICE THEREOF.

 

(c)             IF THE COMPANY CHAPTER 11 CASES ARE COMMENCED, THE PARTIES
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE BANKRUPTCY COURT FOR SO LONG AS
THE COMPANY CHAPTER 11 CASES ARE PENDING SOLELY IN CONNECTION WITH ANY DISPUTE
THAT ARISES IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS
OF THIS AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT
OF THE TRANSACTIONS, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY
SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT
ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND
DETERMINED EXCLUSIVELY BY THE BANKRUPTCY COURT.

 



105

 

 

(d)             EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
Section 9.7.

 

Section 9.8           Severability. Each Party agrees that, should any court or
other competent authority hold any provision of this Agreement or part hereof to
be invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such other term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the Transactions be consummated as originally contemplated to the
greatest extent possible. Except as otherwise contemplated by this Agreement, in
response to an order from a court or other competent authority for any Party to
take any action inconsistent herewith or not to take an action consistent
herewith or required hereby, to the extent that a Party took an action
inconsistent with this Agreement or failed to take action consistent with this
Agreement or required by this Agreement pursuant to such order, such Party shall
not incur any liability or obligation unless such Party did not in good faith
seek to resist or object to the imposition or entering of such order.

 

Section 9.9           Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the Parties
(whether by operation of Law or otherwise) without the prior written consent of
the other Party. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns. Any purported assignment in
violation of this Section 9.9 shall be void.

 



106

 

 

Section 9.10         Affiliate Liability. Each of the following is herein
referred to as a “Company Affiliate”: (a) any direct or indirect holder of
equity interests or securities in the Company (whether stockholders or
otherwise), including the Company Designated Stockholder and any Affiliate of
the Company Designated Stockholder and (b) any director, officer, employee,
Representative or agent of (i) the Company, (ii) the Company Designated
Stockholder or any Affiliate of the Company Designated Stockholder or (iii) any
Person who controls the Company. No Company Affiliate shall have any liability
or obligation to Parent or Merger Sub of any nature whatsoever in connection
with or under this Agreement, the Transaction Support Agreement or the
Transactions, and Parent and Merger Sub hereby waive and release all claims of
any such liability and obligation, except in each case as expressly provided by
the Transaction Support Agreement as between the Company Designated Stockholder
and Parent. Each of the following is herein referred to as a “Parent Affiliate”:
(x) any direct or indirect holder of equity interests or securities in Parent
(whether stockholders or otherwise), and (y) any director, officer, employee,
Representative or agent of (i) Parent or (ii) any Person who controls Parent. No
Parent Affiliate shall have any liability or obligation to the Company of any
nature whatsoever in connection with or under this Agreement or the
Transactions, and the Company hereby waives and releases all claims of any such
liability and obligation.

 

Section 9.11        Specific Performance. The Parties agree that irreparable
damage, for which monetary damages would not be an adequate remedy, would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by the Parties.
Prior to the termination of this Agreement pursuant to Section 8.1, it is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions, or any other appropriate form of specific performance or equitable
relief, to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of competent
jurisdiction, in each case in accordance with this Section 9.11, this being in
addition to any other remedy to which they are entitled under the terms of this
Agreement at Law or in equity. Each Party accordingly agrees (a) the
non-breaching Party will be entitled to injunctive and other equitable relief,
without proof of actual damages; and (b) the alleged breaching Party will not
raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of, or to
enforce compliance with, the covenants and obligations of such Party under this
Agreement and will not plead in defense thereto that there are adequate remedies
at Law, all in accordance with the terms of this Section 9.11. Each Party
further agrees that no other Party or any other Person shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 9.11, and each
Party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument. If prior to the
Outside Date, any Party brings an action to enforce specifically the performance
of the terms and provisions hereof by any other Party, the Outside Date shall
automatically be extended by such other time period established by the court
presiding over such action.

 

Section 9.12        Amendment. This Agreement may be amended by the Parties at
any time before or after adoption of this Agreement by the stockholders of the
Company, but, after any such adoption, no amendment shall be made which by Law
would require the further approval by such stockholders without first obtaining
such further approval. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the Parties.

 



107

 

 

Section 9.13         Extension; Waiver. At any time prior to the Effective Time,
the Company and Parent may, to the extent legally allowed:

 

(a)              extend the time for the performance of any of the obligations
or acts of the other Party hereunder;

 

(b)              waive any inaccuracies in the representations and warranties of
the other Party contained herein or in any document delivered pursuant hereto;
or

 

(c)              waive compliance with any of the agreements or conditions of
the other Party contained herein.

 

Notwithstanding the foregoing, no failure or delay by the Company or Parent in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right hereunder. No agreement on the part of a Party to any such extension
or waiver shall be valid unless set forth in an instrument in writing signed on
behalf of such Party. No waiver by any of the Parties of any default,
misrepresentation or breach of representation, warranty, covenant or other
agreement hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation or breach or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

 

Section 9.14         Non-Recourse. This Agreement may only be enforced against,
and any claim or cause of action based upon, arising out of, or related to this
Agreement or the Transactions may only be brought against, the entities that are
expressly named as parties hereto and then only with respect to the specific
obligations set forth herein with respect to such party. Except to the extent a
named party to this Agreement (and then only to the extent of the specific
obligations undertaken by such named party in this Agreement and not otherwise),
no past, present or future director, manager, officer, employee, incorporator,
member, partner, equityholder, Affiliate, agent, attorney, advisor, consultant
or Representative or Affiliate of any of the foregoing shall have any liability
(whether in Contract, tort, equity or otherwise) for any one or more of the
representations, warranties, covenants, agreements or other obligations or
liabilities of any one or more of Parent, the Company or the Merger Sub under
this Agreement (whether for indemnification or otherwise) or of or for any claim
based on, arising out of, or related to this Agreement or the Transactions.

 

[Signature Page Follows]

 



108

 

 

IN WITNESS WHEREOF, each Party has caused this Agreement to be signed by its
respective officer thereunto duly authorized, all as of the date first written
above.

 

  PARENT:       Bonanza Creek Energy, Inc.       By: /s/ Eric T. Greager   Name:
Eric T. Greager   Title: President and Chief Executive Officer       MERGER SUB:
      BORON MERGER SUB, INC.       By: /s/ Cyrus D. Marter IV   Name: Cyrus D.
Marter IV   Title: President and Secretary

 

Signature Page to Agreement and Plan of Merger

 



 

 

 

  COMPANY:       HighPoint Resources Corporation       By: /s/ R. Scot Woodall  
Name: R. Scot Woodall   Title: President & Chief Executive Officer

 

Signature Page to Agreement and Plan of Merger

 



 

 

 

ANNEX A

 

Certain Definitions

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly, controlling, controlled by, or under common control with, such
Person, through one or more intermediaries or otherwise.

 

“Aggregated Group” means all Persons, entities or trades or businesses (whether
or not incorporated) under common control with any other Person within the
meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“Antitrust Laws” means the HSR Act or any other Law designed to prohibit,
restrict or regulate actions for the purpose or effect of mergers,
monopolization, restraining trade or abusing a dominant position.

 

“Bankruptcy Code” means chapter 11 of title 11 of the United States Code, 11
U.S.C. Sections 101 et seq.

 

“Bankruptcy Court” shall mean the U.S. Bankruptcy Court for the District of
Delaware in which the Company Chapter 11 Cases may be filed or otherwise
administered, or any other court to which the Company Chapter 11 Cases may be
transferred at any time under applicable Law.

 

“beneficial ownership,” including the correlative term “beneficially owning,”
has the meaning ascribed to such term in Section 13(d) of the Exchange Act.

 

“Business Day” means a day other than a day on banks in the State of New York
are authorized or obligated to be closed.

 

“Claim” has the meaning ascribed to such term in Section 101(5) of the
Bankruptcy Code.

 

“Company Amended Credit Facility” means the Fourth Amended and Restated Credit
Agreement, dated as of May 21, 2020, among the Company, as guarantor, HighPoint
Operating Corporation, a Delaware corporation, as borrower, borrower’s
subsidiary, and the banks named therein, as amended by the First Amendment
thereto executed effective as of May 21, 2020.

 

“Company Benefit Plan” means an Employee Benefit Plan sponsored, maintained, or
contributed to (or required to be contributed to) by the Company or any of its
Subsidiaries, or under or with respect to which the Company or any of its
Subsidiaries has any current or contingent liability or obligation.

 

“Company Chapter 11 Cases” means voluntary petitions for relief under the
Bankruptcy Code filed by the Company, HighPoint Operating Corporation, and Fifth
Pocket Production, LLC.

 



Annex A
Page 1

 

 

“Company Competing Proposal” means any contract, proposal, offer or indication
of interest relating to any transaction or series of related transactions (other
than transactions only with Parent or any of its Subsidiaries) involving,
directly or indirectly: (a) any acquisition (by asset purchase, stock purchase,
merger, or otherwise) by any Person or group of any business or assets of the
Company or any of its Subsidiaries (including capital stock of or ownership
interest in any Subsidiary) that generated 15% or more of the Company’s and its
Subsidiaries’ assets (by fair market value), net revenue or earnings before
interest, Taxes, depreciation and amortization for the preceding twelve (12)
months, or any license, lease or long-term supply agreement having a similar
economic effect, (b) any acquisition of beneficial ownership by any Person or
group of 15% or more of the outstanding shares of Company Common Stock or any
other securities entitled to vote on the election of directors or any tender or
exchange offer that if consummated would result in any Person or group
beneficially owning 15% or more of the outstanding shares of Company Common
Stock or any other securities entitled to vote on the election of directors or
(c) any merger, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or any of its Subsidiaries which is structured to permit any Person or
group to acquire beneficial ownership of at least 15% of the Company’s and its
Subsidiaries’ assets or equity interests.

 

“Company Conditions to the Prepackaged Plan” shall mean (i) the Requisite
Bankruptcy Vote of the Company Senior Notes and (ii) the Interim Financing, if
applicable.

 

“Company Expenses” means a cash amount equal to $7,500,000 to be paid in respect
of the Company’s costs and expenses in connection with the negotiation,
execution and performance of this Agreement and the Transactions.

 

“Company Intervening Event” means a development, event, effect, state of facts,
condition, occurrence or change in circumstance that is material to the Company
that occurs or arises after the date of this Agreement that was not known to or
reasonably foreseeable by the Company Board as of the date of this Agreement (or
if known, the magnitude or material consequences of which were not known by the
Company Board as of the date of this Agreement); provided, however, that in no
event shall the receipt, existence or terms of a Company Competing Proposal or
any matter relating thereto or of consequence thereof constitute a Company
Intervening Event. A Company Intervening Event may include an Involuntary
Insolvency Event.

 

“Company Reserve Engineer” means Netherland, Sewell & Associates, Inc.

 

“Company Stockholder Approval” means the approval of this Agreement and the
Transactions by the holders of a majority of the outstanding shares of Company
Common Stock in accordance with the DGCL and the Organizational Documents of the
Company.

 



Annex A
Page 2

 

 

“Company Superior Proposal” means a bona fide written proposal that is not
solicited after the date of this Agreement and is made after the date of this
Agreement by any Person or group (other than Parent or any of its Affiliates) to
acquire, directly or indirectly, (a) businesses or assets of the Company or any
of its Subsidiaries (including capital stock of or ownership interest in any
Subsidiary) that account for 80% or more of the fair market value of such assets
or that generated 80% or more of the Company’s and its Subsidiaries’ net revenue
or earnings before interest, Taxes, depreciation and amortization for the
preceding twelve (12) months, respectively, or (b) more than 80% of the
outstanding shares of Company Common Stock, in each case whether by way of
merger, amalgamation, share exchange, tender offer, exchange offer,
recapitalization, consolidation, sale of assets or otherwise, that in the good
faith determination of the Company Board, after consultation with the Company’s
financial advisors, that (i) if consummated, would result in a transaction more
favorable to the Company’s stockholders from a financial point of view than the
Merger (after taking into account the time likely to be required to consummate
such proposal and any adjustments or revisions to the terms of this Agreement
offered by Parent in response to such proposal or otherwise), (ii) is reasonably
likely to be consummated on the terms proposed, taking into account any legal,
financial, regulatory and stockholder approval requirements, the sources,
availability and terms of any financing, financing market conditions and the
existence of a financing contingency, the likelihood of termination, the timing
of closing, the identity of the Person or Persons making the proposal and any
other aspects considered relevant by the Company Board and (iii) for which, if
applicable, financing is fully committed or reasonably determined to be
available by the Company Board.

 

“Company Termination Fee” means $15,000,000, less the amount of the Transaction
Expense Fee previously paid.

 

“Confirmation Order” shall mean a Final Order of the Bankruptcy Court confirming
the Prepackaged Plan, which order shall be in form and substance reasonably
acceptable to Parent and the Company, and which has not been amended, modified
and added to without the express consent of Parent and the Company.

 

“Consent” means any filing, notice, report, registration, approval, consent,
ratification, permit, permission, waiver, expiration of waiting periods or
authorization.

 

“Contract” means any contract, legally binding commitment, license, promissory
note, loan, bond, mortgage, indenture, lease or other legally binding instrument
or agreement (whether written or oral).

 

“control” and its correlative terms, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“COPAS” means Council of Petroleum Accountants Society.

 

“COVID-19 Measures” means any quarantine, “shelter in place,” “stay at home,”
social distancing, shut down, closure, or similar Law, directive, guidelines or
recommendations promulgated by any Governmental Entity with jurisdiction over
the applicable Person in connection with or in response to COVID-19.

 

“Definitive Documents” has the meaning ascribed to such term in the Transaction
Support Agreement.

 

“Derivative Transaction” means any swap transaction, option, hedge, warrant,
forward purchase or sale transaction, futures transaction, cap transaction,
floor transaction or collar transaction relating to one or more currencies,
commodities (including, without limitation, natural gas, natural gas liquids,
crude oil and condensate), bonds, equity securities, loans, interest rates,
catastrophe events, weather-related events, credit-related events or conditions
or any indexes, or any other similar transaction (including any put, call or
other option with respect to any of these transactions) or combination of any of
these transactions, including collateralized mortgage obligations or other
similar instruments or any debt or equity instruments evidencing or embedding
any such types of transactions, and any related credit support, collateral or
other similar arrangements related to such transactions.

 



Annex A
Page 3

 

 

“Edgar” means the Electronic Data Gathering, Analysis and Retrieval System
administered by the SEC.

 

“Employee Benefit Plan” means any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA, regardless of whether such plan is subject to ERISA), and
any personnel policy (oral or written), equity option, restricted equity, equity
purchase plan, equity compensation plan, phantom equity or appreciation rights
plan, collective bargaining agreement, bonus plan or arrangement, incentive
award plan or arrangement, vacation or holiday pay policy, retention or
severance pay plan, policy or agreement, deferred compensation agreement or
arrangement, change in control, post-termination or retiree health or welfare,
pension, savings, profit sharing, retirement, hospitalization or other health,
medical, dental, vision, accident, disability, life or other insurance,
executive compensation or supplemental income arrangement, individual consulting
agreement, employment agreement, and any other benefit or compensation plan,
policy, agreement, arrangement, program, practice, or understanding.

 

“Encumbrances” means liens, pledges, charges, encumbrances, claims,
hypothecation, mortgages, deeds of trust, security interests, restrictions,
rights of first refusal, defects in title, prior assignment, license sublicense
or other burdens, options or encumbrances of any kind or any agreement, option,
right or privilege (whether by Law, Contract or otherwise) capable of becoming
any of the foregoing (any action of correlative meaning, to “Encumber”).

 

“Environmental Laws” means any and all Laws pertaining to pollution or
protection of the environment (including, without limitation, any natural
resource damages or any generation, use, storage, treatment, disposal or Release
of, or exposure to, Hazardous Materials enacted or in effect as of or prior to
the Closing Date).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Company Stockholder Equity Recovery” means 490,221 shares of Parent
Common Stock.

 

“Final Order” means: (a) an order or judgment of the Bankruptcy Court, as
entered on the docket in the Company Chapter 11 Cases (or any related adversary
proceeding or contested matter) or the docket of any other court of competent
jurisdiction; or (b) an order or judgment of any other court having jurisdiction
over any appeal from (or petition seeking certiorari or other review of) any
order or judgment entered by the Bankruptcy Court (or any other court of
competent jurisdiction, including in an appeal taken) in the Company Chapter 11
Cases (or in any related adversary proceeding or contested matter), in each case
that has not been reversed, stayed, modified, or amended, and as to which the
time to appeal, or seek certiorari or move for a new trial, reargument, or
rehearing has expired according to applicable law and no appeal or petition for
certiorari or other proceedings for a new trial, reargument, or rehearing has
been timely taken, or as to which any appeal that has been taken or any petition
for certiorari that has been or may be timely filed has been withdrawn or
resolved by the highest court to which the order or judgment was appealed or
from which certiorari was sought or the new trial, reargument, or rehearing
shall have been denied, resulted in no modification of such order, or has
otherwise been dismissed with prejudice; provided that the possibility a motion
under Rules 59 or 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Bankruptcy Rules (or any analogous rules applicable in another
court of competent jurisdiction), the Local Bankruptcy Rules of the Bankruptcy
Court or sections 502(j) or 1144 of the Bankruptcy Code, may be filed relating
to such order shall not prevent such order from being a Final Order.

 



Annex A
Page 4

 

 

“Governmental Entity” means any federal, state, local or municipal court,
governmental, regulatory or administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (which entity has
jurisdiction over the applicable Person).

 

“group” has the meaning ascribed to such term in Section 13(d) of the Exchange
Act.

 

“Hazardous Materials” means any (a) chemical, product, material, substance,
waste, pollutant, or contaminant that is defined or listed as hazardous or toxic
or that is otherwise regulated under, or for which standards of conduct or
liability may be imposed pursuant to, any Environmental Law; (b) asbestos
containing materials, whether in a friable or non-friable condition,
lead-containing material polychlorinated biphenyls, naturally occurring
radioactive materials or radon; and (c) any Hydrocarbons.

 

“Hydrocarbons” means any hydrocarbon-containing substance, crude oil, natural
gas, casinghead gas, condensate, drip gas and natural gas liquids, coalbed gas,
ethane, propane, iso-butane, nor-butane, gasoline, scrubber liquids and other
liquids or gaseous hydrocarbons or other substances (including minerals or
gases), or any combination thereof, produced, derived, refined or associated
therewith.

 

“Indebtedness” of any Person means, without duplication: (a) indebtedness of
such Person for borrowed money; (b) obligations of such Person to pay the
deferred purchase or acquisition price for any property of such Person;
(c) reimbursement obligations of such Person in respect of drawn letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (d) obligations of such Person
under a lease to the extent such obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP;
and (e) indebtedness of others as described in clauses (a) through (d) above
guaranteed by such Person; but Indebtedness does not include accounts payable to
trade creditors, or accrued expenses arising in the ordinary course of business
consistent with past practice, in each case, that are not yet due and payable,
or are being disputed in good faith, and the endorsement of negotiable
instruments for collection in the ordinary course of business.

 

“Initial Determination Date” shall mean the date that is three (3) Business Days
after the Exchange Offer Expiration Date.

 



Annex A
Page 5

 

 

“Intellectual Property” means any and all proprietary, industrial and
intellectual property rights, under the applicable Law of any jurisdiction or
rights under international treaties, both statutory and common Law rights,
including: (a) utility models, supplementary protection certificates, invention
disclosures, registrations, patents and applications for same, and extensions,
divisions, continuations, continuations-in-part, reexaminations, revisions,
renewals, substitutes, and reissues thereof; (b) trademarks, service marks,
certification marks, collective marks, brand names, d/b/a’s, trade names,
slogans, domain names, symbols, logos, trade dress and other identifiers of
source, and registrations and applications for registrations thereof and
renewals of the same (including all common Law rights and goodwill associated
with the foregoing and symbolized thereby); (c) published and unpublished works
of authorship, whether copyrightable or not, copyrights therein and thereto,
together with all common Law and moral rights therein, database rights, and
registrations and applications for registration of the foregoing, and all
renewals, extensions, restorations and reversions thereof; (d) trade secrets,
know-how, and other rights in information, including designs, formulations,
concepts, compilations of information, methods, techniques, procedures, and
processes, whether or not patentable; (e) Internet domain names and URLs; and
(f) all other intellectual property, industrial or proprietary rights.

 

“Interim Financing” shall mean debt financing in an amount and on terms
reasonably acceptable to Parent and appropriate to permit the Company to
continue its business and operations in the ordinary course following the filing
of the Company Chapter 11 Cases.

 

“Involuntary Insolvency Event” means any filing of an involuntary bankruptcy
petition against the Company or any of its Subsidiaries by any party, or the
appointment under other applicable state or federal law of a liquidator,
receiver or a trustee for the Company or any of its Subsidiaries.

 

“IT Assets” means computers, software, servers, networks, workstations, routers,
hubs, circuits, switches, data communications lines, and all other information
technology equipment, and all associated documentation.

 

“knowledge” means the actual knowledge of, (a) in the case of the Company, the
individuals listed in Schedule 1.1 of the Company Disclosure Letter and (b) in
the case of Parent, the individuals listed in Schedule 1.1 of the Parent
Disclosure Letter.

 

“Law” means any law, rule, regulation, ordinance, code, judgment, order, treaty,
convention, governmental directive or other legally enforceable requirement,
U.S. or non-U.S., of any Governmental Entity, including common law.

 

“Material Adverse Effect” means, when used with respect to any Party, any fact,
circumstance, effect, change, event or development that (a) would prevent,
materially delay or materially impair the ability of such Party or its
Subsidiaries to consummate the Transactions or (b) has, or would reasonably be
expected to have, a material adverse effect on the financial condition, business
or results of operations of such Party and its Subsidiaries, taken as a whole;
provided, however, that, in respect of clause (b) above, no effect (by itself or
when aggregated or taken together with any and all other effects) to the extent
directly or indirectly resulting from, arising out of, attributable to, or
related to any of the following shall be deemed to be or constitute a “Material
Adverse Effect” or shall be taken into account when determining whether a
“Material Adverse Effect” has occurred or may, would or could occur:

 

(i)           general economic conditions (or changes in such conditions) or
conditions in the U.S. or global economies generally;

 



Annex A
Page 6

 

 

(ii)          conditions (or changes in such conditions) in the securities
markets, credit markets, currency markets or other financial markets, including
(A) changes in interest rates and changes in exchange rates for the currencies
of any countries and (B) any suspension of trading in securities (whether
equity, debt, derivative or hybrid securities) generally on any securities
exchange or over-the-counter market;

 

(iii)         conditions (or changes in such conditions) in the oil and gas
exploration, development or production industry (including changes in commodity
prices, general market prices and regulatory changes affecting the industry);

 

(iv)         political conditions (or changes in such conditions), the outbreak
of a pandemic, epidemic, endemic or other widespread health crisis (including
COVID-19), or acts of war, sabotage or terrorism (including any escalation or
general worsening of any such acts of war, sabotage or terrorism);

 

(v)          earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides,
wild fires or other natural disasters, weather conditions;

 

(vi)         the announcement of this Agreement or the pendency or consummation
of the Transactions (other than with respect to any representation or warranty
that is intended to address the consequences of the execution or delivery of
this Agreement or the announcement or consummation of the Transactions);

 

(vii)        the execution and delivery of or compliance with the terms of, or
the taking of any action or failure to take any action which action or failure
to act is request in writing by Parent or expressly required by, this Agreement,
the public announcement of this Agreement or the Transactions (provided that
this clause (vii) shall not apply to any representation or warranty to the
extent the purpose of such representation or warranty is to address the
consequences resulting from the execution and delivery of this Agreement or the
consummation of the Transactions);

 

(viii)       changes in Law or other legal or regulatory conditions, or the
interpretation thereof, or changes in GAAP or other accounting standards (or the
interpretation thereof), or that result from any action taken for the purpose of
complying with any of the foregoing;

 

(ix)         any changes in such Party’s stock price or the trading volume of
such Party’s stock, or any failure by such Party to meet any analysts’ estimates
or expectations of such Party’s revenue, earnings or other financial performance
or results of operations for any period, or any failure by such Party or any of
its Subsidiaries to meet any internal or published budgets, plans or forecasts
of its revenues, earnings or other financial performance or results of
operations (it being understood that the facts or occurrences giving rise to or
contributing to such changes or failures may constitute, or be taken into
account in determining whether there has been or will be, a Material Adverse
Effect); or

 

(x)          (A) the filing of the Company Chapter 11 Cases or the operation of
the Company’s business in accordance with the Bankruptcy Code in connection with
the Company Chapter 11 Cases, or (B) the occurrence of an Involuntary Insolvency
Event with respect to Company;

 



Annex A
Page 7

 

 

provided, however, except to the extent such effects directly or indirectly
resulting from, arising out of, attributable to or related to the matters
described in the foregoing clauses (i)– (v) and (ix) disproportionately
adversely affect such Party and its Subsidiaries, taken as a whole, as compared
to other similarly situated participants operating in the oil and gas
exploration, development or production industry (in which case, such adverse
effects (if any) shall be taken into account when determining whether a
“Material Adverse Effect” has occurred or may, would or could occur solely to
the extent they are disproportionate).

 

“MMcf” means one million cubic feet.

 

“NYSE” means the New York Stock Exchange.

 

“Oil and Gas Leases” means all leases, subleases, licenses or other occupancy or
similar agreements (including any series of related leases with the same lessor)
under which a Person leases, subleases or licenses or otherwise acquires or
obtains rights to produce Hydrocarbons from real property interests.

 

“Oil and Gas Properties” means all interests in and rights with respect to
(a) oil, gas, mineral, and similar properties of any kind and nature, including
working, leasehold and mineral interests and operating rights and royalties,
overriding royalties, production payments, net profit interests, carried
interests and other non-working interests and non-operating interests (including
all Oil and Gas Leases, operating agreements, unitization and pooling agreements
and orders, division orders, transfer orders, mineral deeds, royalty deeds, and
in each case, interests thereunder), surface interests, fee interests,
reversionary interests, reservations and concessions, (b) all Wells located on
or producing from such leases and properties, and (c) Hydrocarbons or revenues
therefrom and claims and rights thereto.

 

“Organizational Documents” means (a) with respect to a corporation, the charter,
articles or certificate of incorporation, as applicable, and bylaws thereof,
(b) with respect to a limited liability company, the certificate of formation or
organization, as applicable, and the operating or limited liability company
agreement thereof, (c) with respect to a partnership, the certificate of
formation and the partnership agreement, and with respect to any other Person
the organizational, constituent and/or governing documents and/or instruments of
such Person.

 

“other Party” means (a) when used with respect to the Company, Parent and Merger
Sub, and (b) when used with respect to Parent or Merger Sub, the Company.

 

“Parent Amended Credit Facility” means the Credit Agreement, dated as of
December 7, 2018, among Parent, as borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent and an issuing bank, as
amended by the First Amendment thereto executed effective as of June 18, 2020.

 

“Parent Benefit Plan” means an Employee Benefit Plan sponsored, maintained, or
contributed to (or required to be contributed to) by Parent or any of its
Subsidiaries, or under or with respect to which Parent or any of its
Subsidiaries has any current or contingent liability or obligation.

 



Annex A
Page 8

 

 

“Parent Competing Proposal” means any contract, proposal, offer or indication of
interest relating to any transaction or series of related transactions involving
directly or indirectly: (a) any acquisition (by asset purchase, stock purchase,
merger, or otherwise) by any Person or group of any business or assets of Parent
or any of its Subsidiaries (including capital stock of or ownership interest in
any Subsidiary) that generated 15% or more of Parent’s and its Subsidiaries’
assets (by fair market value), net revenue or earnings before interest, Taxes,
depreciation and amortization for the preceding twelve (12) months, or any
license, lease or long-term supply agreement having a similar economic effect,
(b) any acquisition of beneficial ownership by any Person or group of 15% or
more of the outstanding shares of Parent Common Stock or any other securities
entitled to vote on the election of directors or any tender or exchange offer
that if consummated would result in any Person or group beneficially owning 15%
or more of the outstanding shares of Parent Common Stock or any other securities
entitled to vote on the election of directors or (c) any merger, consolidation,
share exchange, business combination, recapitalization, liquidation, dissolution
or similar transaction involving Parent which is structured to permit any Person
or group to acquire beneficial ownership of at least 15% of Parent’s and its
Subsidiaries’ assets or equity interests.

 

“Parent Conditions to the Prepackaged Plan” means the Parent Stockholder
Approval.

 

“Parent Expenses” means a cash amount equal to $7,500,000 to be paid in respect
of Parent’s costs and expenses in connection with the negotiation, execution and
performance of this Agreement and the Transactions, less the amount of the
Transaction Expense Fee previously paid.

 

“Parent Intervening Event” means a development, event, effect, state of facts,
condition, occurrence or change in circumstance that is material to Parent that
occurs or arises after the date of this Agreement that was not known to or
reasonably foreseeable by the Parent Board as of the date of this Agreement (or
if known, the magnitude or material consequences of which were not known by the
Parent Board as of the date of this Agreement); provided, however, that in no
event shall (i) the receipt, existence or terms of a Parent Competing Proposal
or any matter relating thereto or of consequence thereof, (ii) the filing of the
Company Chapter 11 Cases or the operation of the Company’s business in
accordance with the Bankruptcy Code in connection with the Company Chapter 11
Cases, or (iii) the occurrence of an Involuntary Insolvency Event with respect
to the Company, in each case, be considered a Parent Intervening Event.

 

“Parent PSUs” means all restricted shares of Parent Common Stock subject to
performance-based vesting conditions, whether granted pursuant to the Parent
Equity Plan or otherwise.

 

“Parent RSUs” means any time-based and/or performance-based restricted stock
units granted under the Parent Equity Plan or applicable inducement awards.

 

“Parent Senior Notes” means the unsecured senior notes to be issued by Parent in
connection with the Exchange Offer on substantially the terms set forth on
Exhibit B.

 

“Parent Senior Notes Consideration Amount” means an amount equal to (x) $100
million minus (y) the outstanding principal amount of the Company Senior Notes
that neither tender into the Exchange Offer nor are satisfied and discharged by
the Bankruptcy Court under the Prepackaged Plan.

 



Annex A
Page 9

 

 

“Parent Stockholder Approval” means the approval of the Parent Stock Issuance by
the affirmative vote of a majority of the shares of Parent Capital Stock
entitled to vote thereon and present in person and represented by proxy at the
Parent Stockholders Meeting in accordance with the rules and regulations of the
NYSE and the Organizational Documents of Parent.

 

“Parent Superior Proposal” means a bona fide written proposal that is not
solicited after the date of this Agreement and is made after the date of this
Agreement by any Person or group (other than the Company or any of its
Affiliates) to acquire, directly or indirectly, (a) businesses or assets of
Parent or any of its Subsidiaries (including capital stock of or ownership
interest in any Subsidiary) that account for 80% or more of the fair market
value of such assets or that generated 80% or more of Parent’s and its
Subsidiaries’ net revenue or earnings before interest, Taxes, depreciation and
amortization for the preceding twelve (12) months, respectively, or (b) more
than 80% of the aggregate outstanding shares of Parent Common Stock whether by
way of merger, amalgamation, share exchange, tender offer, exchange offer,
recapitalization, consolidation, sale of assets or otherwise, that in the good
faith determination of the Parent Board, after consultation with Parent’s
financial advisors, that (i) if consummated, would result in a transaction more
favorable to Parent’s stockholders from a financial point of view than the
Merger (after taking into account the time likely to be required to consummate
such proposal and any adjustments or revisions to the terms of this Agreement
offered by the Company in response to such proposal or otherwise), (ii) is
reasonably likely to be consummated on the terms proposed, taking into account
any legal, financial, regulatory and stockholder approval requirements, the
sources, availability and terms of any financing, financing market conditions
and the existence of a financing contingency, the likelihood of termination, the
timing of closing, the identity of the Person or Persons making the proposal and
any other aspects considered relevant by the Parent Board and (iii) for which,
if applicable, financing is fully committed or reasonably determined to be
available by the Parent Board.

 

“Parent Termination Fee” means $15,000,000.

 

“Party” or “Parties” means a party or the parties to this Agreement, except as
the context may otherwise require.

 

“Permitted Encumbrances” means:

 

(a)          to the extent not applicable to the Transactions or otherwise
waived prior to the Effective Time, preferential purchase rights, rights of
first refusal, purchase options and similar rights granted pursuant to any
Contracts, including joint operating agreements, joint ownership agreements,
participation agreements, development agreements, stockholders agreements,
consents, and other similar agreements and documents;

 

(b)          contractual or statutory mechanic’s, materialmen’s, warehouseman’s,
journeyman’s, vendor’s, repairmen’s, construction and carrier’s liens and other
similar Encumbrances arising in the ordinary course of business for amounts not
yet delinquent and Encumbrances for Taxes or assessments or other governmental
charges that are not yet delinquent or, in all instances, if delinquent, that
are being contested in good faith by appropriate Proceedings and for which
adequate reserves have been established on the financial statements of the
Company or Parent, as applicable, in accordance with GAAP;

 



Annex A
Page 10

 

 

(c)          Production Burdens payable to third parties that are deducted in
the calculation of discounted present value in the Company Reserve Report or the
Parent Reserve Report, as applicable, and any Production Burdens payable to
third parties affecting any Oil and Gas Property that was acquired subsequent to
the date of the Company Reserve Report or the dates of the Parent Reserve
Report, as applicable;

 

(d)          Encumbrances arising in the ordinary course of business under
operating agreements, joint venture agreements, partnership agreements, Oil and
Gas Leases, farm-out agreements, division orders, Contracts for the sale,
purchase, transportation, processing or exchange of oil, gas or other
Hydrocarbons, unitization and pooling declarations and agreements, area of
mutual interest agreements, development agreements, joint ownership arrangements
and other agreements that are customary in the oil and gas business, provided,
however, that, in each case, such Encumbrance (i) secures obligations that are
not Indebtedness or a deferred purchase price and are not delinquent and
(ii) would not be reasonably expected to have a Material Adverse Effect, on the
value, use or operation of the property encumbered thereby;

 

(e)          such Encumbrances as the Company (in the case of Encumbrances with
respect to properties or assets of Parent or its Subsidiaries) or Parent (in the
case of Encumbrances with respect to properties or assets of the Company or its
Subsidiaries), as applicable, have expressly waived in writing;

 

(f)           all easements, zoning restrictions, conditions, covenants,
Rights-of-Way, servitudes, permits, surface leases and other similar rights in
respect of surface operations, and easements for pipelines, facilities, streets,
alleys, highways, telephone lines, power lines, railways, removal of timber,
grazing, logging operations, canals, ditches, reservoirs and other easements and
Rights-of-Way, on, over or in respect of any of the properties of the Company or
Parent, as applicable, or any of their respective Subsidiaries, that are
customarily granted in the oil and gas industry and do not materially interfere
with the operation, value or use of the property or asset affected;

 

(g)          any Encumbrances discharged at or prior to the Effective Time
(including Encumbrances securing any Indebtedness that will be paid off in
connection with Closing);

 

(h)          Encumbrances imposed or promulgated by applicable Law or any
Governmental Entity with respect to real property, including zoning, building or
similar restrictions;

 

(i)           Encumbrances, exceptions, defects or irregularities in title,
easements, imperfections of title, claims, charges, security interests,
Rights-of-Way, covenants, restrictions and other similar matters that would be
accepted by a reasonably prudent purchaser of oil and gas interests in the
geographic area where such oil and gas interests are located, that would not
reduce the net revenue interest share of the Company or Parent, as applicable,
or such Party’s Subsidiaries, in any Oil and Gas Lease below the net revenue
interest share shown in the Company Reserve Report or Parent Reserve Report, as
applicable, with respect to such lease, or increase the working interest of the
Company or Parent (without at least a proportionate increase in net revenue
interest), as applicable, or of such Party’s Subsidiaries, in any Oil and Gas
Lease above the working interest shown on the Company Reserve Report or Parent
Reserve Report, as applicable, with respect to such lease and, in each case,
that have not had and would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect or Parent Material Adverse
Effect, as applicable; or

 



Annex A
Page 11

 

 

(j)           with respect to (i) Parent and its Subsidiaries, Encumbrances
arising under the Parent Amended Credit Facility and (ii) the Company and its
Subsidiaries, Encumbrances arising under the Company Amended Credit Facility.

 

“Person” means any individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, Governmental
Entity, association or unincorporated organization, or any other form of
business or professional entity.

 

“Personal Information” means any information that, alone or in combination with
other information held by the Company or any of its Subsidiaries, identifies or
could reasonably be used to identify an individual, and any other personal
information that is subject to any applicable Laws.

 

“Prepackaged Plan” means the “prepackaged” plan of reorganization for the
Company and its Subsidiaries that (i) is prepared by the Company and its
Subsidiaries in accordance with, and intended by the Company and its
Subsidiaries to be confirmed under, the provisions of the Bankruptcy Code
(including the confirmation requirements set forth in Section 1129 thereof),
(ii) consists of terms, conditions and provisions that are mutually acceptable
to the Company and Parent (it being understood and agreed that neither of the
Company or Parent will unreasonably withhold, condition or delay its consent to
proposed amendments to non-material provisions of the Prepackaged Plan), (iii)
is included in the SEC disclosure materials sent to holders of the Company
Senior Notes in connection with the Exchange Offer pursuant to Section 6.23(a)
and Section 6.5(a), and (iv) which contains terms implementing this Agreement
and the Transactions and other terms that are not inconsistent with this
Agreement, together with any and all changes, amendment or modifications to, or
restatements of, such prepackaged plan which with respect to material provisions
have been agreed to by the Company and Parent, without regard to whether such
changes, amendments, modifications and restatements are made to the Prepackaged
Plan before or after commencement of the Company Chapter 11 Cases.

 

“Proceeding” means any actual or threatened claim (including a claim of a
violation of applicable Law), cause of action, action, audit, demand,
litigation, suit, proceeding, investigation, citation, inquiry, originating
application to a tribunal, arbitration or other proceeding at Law or in equity
or order or ruling, in each case whether civil, criminal, administrative,
investigative or otherwise, whether in contract, in tort or otherwise, and
whether or not such claim, cause of action, action, audit, demand, litigation,
suit, proceeding, investigation, citation, inquiry, originating application to a
tribunal, arbitration or other proceeding or order or ruling results in a formal
civil or criminal litigation or regulatory action.

 

“Production Burdens” means any royalties (including lessor’s royalties),
overriding royalties, production payments, net profit interests or other similar
interests that constitute a burden on, and are measured by or are payable out
of, the production of Hydrocarbons or the proceeds realized from the sale or
other disposition thereof (including any amounts payable to publicly traded
royalty trusts), but excluding Taxes and assessments of Governmental Entities.

 



Annex A
Page 12

 

 

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C, to be entered into at
the Effective Time by Parent and the other Persons party thereto.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing into the indoor or outdoor
environment.

 

“Representatives” means, with respect to any Person, the officers, directors,
employees, accountants, consultants, agents, legal counsel, financial advisors
and other representatives of such Person.

 

“Requisite Bankruptcy Vote of the Company Senior Notes” shall mean (i) a vote to
accept the Prepackaged Plan by the holders of at least two-thirds of the
outstanding principal amount of the Company Senior Notes that are actually
voted, as applicable and (ii) a vote to accept the Prepackaged Plan by a
majority in number of the holders of the Company Senior Notes that actually
vote, as applicable.

 

“Requisite Conditions to the Prepackaged Plan” shall mean (i) the Company
Conditions to the Prepackaged Plan, (ii) the Parent Conditions to the
Prepackaged Plan and (iii) that a firm commitment for the New Financing has been
obtained.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means, with respect to a Person, any Person, whether incorporated
or unincorporated, of which (a) at least 50% of the securities or ownership
interests having by their terms ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions, (b) a general
partner interest or (c) a managing member interest, is directly or indirectly
owned or controlled by the subject Person or by one or more of its respective
Subsidiaries.

 

“Takeover Law” means any “fair price,” “moratorium,” “control share
acquisition,” “business combination” or any other anti-takeover statute or
similar statute enacted under applicable Law.

 

“Tax Returns” means any return, report, statement, declaration, claim for
refund, estimates, information return or other document (including any related
or supporting information and amendment thereof) filed or required to be filed
with any Taxing Authority in connection with the determination, assessment,
collection or administration of any Taxes.

 



Annex A
Page 13

 

 

“Taxes” means any and all taxes and similar charges, levies or other
governmental assessments of any kind, including income, gross receipts, license,
payroll, employment, stamp, occupation, windfall profits, environmental, capital
stock, social security, unemployment, disability, transfer, registration, ad
valorem, alternative or add-on minimum, estimated, corporate, capital, excise,
property, sales, use, turnover, value added and franchise taxes, deductions,
withholdings and custom duties, together with all interest, penalties, and
additions to tax, imposed by any Taxing Authority.

 

“Taxing Authority” means any Governmental Entity having jurisdiction over the
administration or imposition of any Tax.

 

“Transactions” means the Merger and the other transactions contemplated by this
Agreement, including, without limitation, the Company Restructuring
Transactions, and each other agreement to be executed and delivered in
connection herewith and therewith.

 

“Transfer Taxes” means any transfer, sales, use, stamp, registration or other
similar Taxes; provided, for the avoidance of doubt, that Transfer Taxes shall
not include any income, franchise or similar taxes.

 

“Voting Debt” of a Person means bonds, debentures, notes or other Indebtedness
having the right to vote (or convertible into securities having the right to
vote) on any matters on which stockholders of such Person may vote.

 

“Wells” means all oil or gas wells, whether producing, operating, shut-in or
temporarily abandoned, located on an Oil and Gas Lease or any pooled,
communitized or unitized acreage that includes all or a part of such Oil and Gas
Lease or otherwise associated with an Oil and Gas Property of the applicable
Person or any of its Subsidiaries, together with all oil, gas and mineral
production from such well.

 

“Willful and Material Breach” including the correlative term “Willfully and
Materially Breach,” shall mean a material breach (or the committing of a
material breach) that is a consequence of an act or failure to take an act it is
required to take under this Agreement by the breaching party with the knowledge
that the taking of such act (or the failure to take such act) would, or would
reasonably be expected to, constitute a breach of this Agreement.

 



Annex A
Page 14

 

 

EXHIBIT A

 

Form of Certificate of Incorporation of the Surviving Corporation

 



Exhibit A

Page 1

 

 

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION OF

HIGHPOINT RESOURCES CORPORATION

 

[●], 2021

 

1.                  Name. The name of the corporation is HighPoint Resources
Corporation (the “Corporation”).

 

2.                  Address; Registered Office and Agent. The address of the
Corporation’s registered office is c/o The Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801 in New Castle County, Delaware; and the name
of its registered agent at such address is The Corporation Trust Company.

 

3.                  Purposes. The purpose of the Corporation is to engage in any
lawful act or activity for which corporations may be organized under the General
Corporation Law of the State of Delaware (the “DGCL”).

 

4.                  Number of Shares. The Corporation shall have authority to
issue 1,000 shares of Common Stock with the par value of $0.01 per share.

 

5.                  Election of Directors. Unless and except to the extent that
the Bylaws of the Corporation (as amended, restated, supplemented or otherwise
modified from time to time, the “Bylaws”) shall so require, the election of
directors of the Corporation need not be by written ballot.

 

6.                  Limitation of Liability; Indemnification.

 

(A)             The Corporation shall indemnify and hold harmless, to the
fullest extent permitted by applicable law as it presently exists or may
hereafter be amended, any person who was or is made a party or is threatened to
be made a party to or is otherwise involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “proceeding”) by reason of the fact that he, or a person for
whom he is the legal representative, is or was a director or officer of the
Corporation or, while a director or officer of the Corporation, is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust, other
enterprise or nonprofit entity, including service with respect to an employee
benefit plan (a “Covered Person”), whether the basis of such proceeding is
alleged action in an official capacity as a director, officer, employee or
agent, or in any other capacity while serving as a director, officer, employee
or agent, against all expenses, liability and loss (including, without
limitation, attorneys’ fees, judgments, fines, Employee Retirement Income
Security Act of 1974 excise taxes and penalties and amounts paid in settlement)
reasonably incurred or suffered by such Covered Person in connection with such
proceeding.

 

(B)              The Corporation shall, to the fullest extent not prohibited by
applicable law as it presently exists or may hereafter be amended, pay the
expenses (including attorneys’ fees) incurred by a Covered Person in defending
any proceeding in advance of its final disposition; provided, however, that to
the extent required by applicable law, such payment of expenses in advance of
the final disposition of the proceeding shall be made only upon receipt of an
undertaking by the Covered Person to repay all amounts advanced if it should be
ultimately determined that the Covered Person is not entitled to be indemnified
under this Article 6 or otherwise.

 



Exhibit A-1

 

 

(C)              The rights to indemnification and advancement of expenses under
this Article 6 shall be contract rights and such rights shall continue as to a
Covered Person who has ceased to be a director, officer, employee or agent and
shall inure to the benefit of his heirs, executors and administrators.
Notwithstanding the foregoing provisions of this Article 6, except for
proceedings to enforce rights to indemnification and advancement of expenses,
the Corporation shall indemnify and advance expenses to a Covered Person in
connection with a proceeding (or part thereof) initiated by such Covered Person
only if such proceeding (or part thereof) was authorized by the board of
directors of the Corporation.

 

(D)             If a claim for indemnification under this Article 6 (following
the final disposition of such proceeding) is not paid in full within sixty (60)
days after the Corporation has received a claim therefor by the Covered Person,
or if a claim for any advancement of expenses under this Article 6 is not paid
in full within twenty (20) days after the Corporation has received a statement
or statements requesting such amounts to be advanced, the Covered Person shall
thereupon (but not before) be entitled to file suit to recover the unpaid amount
of such claim. If successful in whole or in part, the Covered Person shall be
entitled to be paid the expense of prosecuting such claim to the fullest extent
permitted by applicable law. In any such action, the Corporation shall have the
burden of proving that the Covered Person is not entitled to the requested
indemnification or advancement of expenses under applicable law.

 

(E)              The rights conferred on any Covered Person by this Article 6
shall not be exclusive of any other rights that such Covered Person may have or
hereafter acquire under any statute, any provision of this Amended & Restated
Certificate of Incorporation (as amended, restated, supplemented or otherwise
modified from time to time, this “Certificate of Incorporation”), the Bylaws,
any agreement or vote of stockholders or disinterested directors or otherwise.

 

(F)              This Article 6 shall not limit the right of the Corporation, to
the extent and in the manner permitted by applicable law, to indemnify and to
advance expenses to persons other than Covered Persons when and as authorized by
appropriate corporate action.

 

(G)             Any Covered Person entitled to indemnification and/or
advancement of expenses, in each case pursuant to this Article 6, may have
certain rights to indemnification, advancement and/or insurance provided by one
or more persons with whom or which such Covered Person may be associated. The
Corporation hereby acknowledges and agrees that (i) the Corporation shall be the
indemnitor of first resort with respect to any proceeding, expense, liability or
matter that is the subject of this Article 6, (ii) the Corporation shall be
primarily liable for all such obligations and any indemnification afforded to a
Covered Person in respect of a proceeding, expense, liability or matter that is
the subject of this Article 6, whether created by law, organizational or
constituent documents, contract or otherwise, (iii) any obligation of any
persons with whom or which a Covered Person may be associated to indemnify such
Covered Person and/or advance expenses or liabilities to such Covered Person in
respect of any proceeding shall be secondary to the obligations of the
Corporation hereunder, (iv) the Corporation shall be required to indemnify each
Covered Person and advance expenses to each Covered Person hereunder to the
fullest extent provided herein without regard to any rights such Covered Person
may have against any other person with whom or which such Covered Person may be
associated or insurer of any such person, and (v) the Corporation irrevocably
waives, relinquishes and releases any other person with whom or which a Covered
Person may be associated from any claim of contribution, subrogation or any
other recovery of any kind in respect of amounts paid by the Corporation
hereunder.

 



Exhibit A-2

 

 

(H)             A director of the Corporation shall not be personally liable to
the Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except for liability (i) for any breach of the director’s
duty of loyalty to the Corporation or its stockholders, (ii) for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law, (iii) under Section 174 of the DGCL, or (iv) for any
transaction from which the director derived an improper personal benefit. If the
DGCL is amended to authorize corporate action further eliminating or limiting
the personal liability of directors, then the liability of a director of the
Corporation shall be eliminated or limited to the fullest extent permitted by
the DGCL, as so amended.

 

7.                  Certificate Amendments. The Corporation reserves the right
at any time, and from time to time, to amend or repeal any provision contained
in this Certificate of Incorporation, and add other provisions authorized by the
laws of the State of Delaware at the time in force, in the manner now or
hereafter prescribed by applicable law; and all rights, preferences and
privileges of whatsoever nature conferred upon stockholders, directors or any
other persons whomsoever by and pursuant to this Certificate of Incorporation
are granted subject to the rights reserved in this Article 7.

 

[Signature page follows.]

 

Exhibit A-3

 

 

IN WITNESS WHEREOF, the undersigned hereby signs this Second Amended and
Restated Certificate of Incorporation as of the date first set forth above.

 

  HighPoint Resources Corporation       By:     Name:     Title:
                                       

 



Exhibit A-4

 

  

EXHIBIT B

 

Term of Parent Senior Notes

 



Exhibit B
Page 1

 

 

DESCRIPTION OF THE NOTES

 

Bonanza Creek Energy, Inc. (the “Issuer”) will issue the notes (the “Notes”)
under an indenture to be dated as of the Issue Date (the “Indenture”) among
itself, the Subsidiary Guarantors and [●], as trustee (the “Trustee”). The terms
of the Notes will include those stated in the Indenture and those made part of
the Indenture by reference to the Trust Indenture Act of 1939, as amended (the
“TIA”).

 

The following summary of certain provisions of the Indenture does not purport to
be complete and (except to the extent inconsistent with the following summary)
is qualified in its entirety by reference to, the TIA and to all of the
provisions of the Indenture, including the definitions of certain terms therein
and those terms made a part of the Indenture by reference to the TIA as in
effect on the date of the Indenture. A copy of the Indenture may be obtained
from the Issuer. The definitions of certain capitalized terms used in the
following summary are set forth below under “—Definitions.” For purposes of this
“Description of the Notes” section, references to the “Issuer” do not include
its subsidiaries.

 

Brief Description of the Notes and the Subsidiary Guarantees

 

The Notes will be senior unsecured obligations of the Issuer ranking pari passu
in right of payment to all existing and future unsubordinated indebtedness of
the Issuer and will rank senior in right of payment to all existing and future
subordinated indebtedness of the Issuer. The Subsidiary Guarantees (as defined
below) will be senior unsecured obligations of the Subsidiary Guarantors and
will rank pari passu in right of payment to all existing and future
unsubordinated indebtedness of the Subsidiary Guarantors, and will rank senior
in right of payment to all existing and future subordinated indebtedness of the
Subsidiary Guarantors. However, the Notes will be effectively subordinated to
secured indebtedness of the Issuer and the Subsidiary Guarantors, including
indebtedness under the Issuer’s Senior Credit Facility to the extent of the
value of the assets securing such indebtedness. The Issuer’s Senior Credit
Facility is secured by liens on substantially all assets of the Issuer and each
guarantor of the Senior Credit Facility, subject to customary exceptions.

 

Initially, the Trustee will act as paying agent and registrar for the Notes. The
Notes may be presented for registration of transfer and exchange at the offices
of the Registrar, which initially will be the Trustee’s corporate trust office.
The Issuer may change any paying agent and registrar without notice to holders
of the Notes (the “Holders”). The registered Holder of any note will be treated
as the owner of it for all purposes. Only registered Holders will have rights
under the Indenture. The Issuer will pay principal (and premium, if any) on the
Notes at the Trustee’s corporate office in New York, New York. At the Issuer’s
option, interest may be paid at the Trustee’s corporate trust office or by check
mailed to the registered addresses of the Holders.

 

Subsidiary Guarantees

 

The Issuer’s obligations under the Notes and the Indenture will be jointly and
severally guaranteed (the “Subsidiary Guarantees”) initially, by [all of the
Subsidiaries of the Issuer]1, but in the future the Indenture may not require
all of our Subsidiaries to guarantee the Notes. In the event of a bankruptcy,
liquidation or reorganization of any of these non-guarantor Subsidiaries, these
non-guarantor Subsidiaries will pay the holders of their debts and their trade
creditors before they will be able to distribute any of their assets to us.

 

[As of the date of the Indenture, all of our Subsidiaries will be “Restricted
Subsidiaries.”]2 However, under the circumstances described below under the
subheading “—Certain Covenants—Limitation on Restricted and Unrestricted
Subsidiaries,” the Issuer will be permitted to designate any of its Subsidiaries
as “Unrestricted Subsidiaries.” The effect of designating a Subsidiary as an
“Unrestricted Subsidiary” will be that:

 

·an Unrestricted Subsidiary will not be subject to many of the restrictive
covenants in the Indenture;

 

·a Subsidiary that has previously been a Subsidiary Guarantor and that is
designated an Unrestricted Subsidiary will be released from its Subsidiary
Guarantee and its obligations under the Indenture; and

 

·the assets, income, cash flow and other financial results of an Unrestricted
Subsidiary will not be consolidated with those of the Issuer for purposes of
calculating compliance with the restrictive covenants contained in the
Indenture.

 



 

 

1 NTD: to confirm based on post-transaction structure.

2 NTD: to confirm based on post-transaction structure.

 



 

 

 

The obligations of each Subsidiary Guarantor under its Subsidiary Guarantee will
be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Subsidiary Guarantor (including,
without limitation, any borrowings or guarantees under any Credit Facility) and
after giving effect to any collections from or payments made by or on behalf of
any other Subsidiary Guarantor in respect of the obligations of such other
Subsidiary Guarantor under its Subsidiary Guarantee or pursuant to its
contribution obligations under the Indenture, result in the obligations of such
Subsidiary Guarantor under its Subsidiary Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under federal or state law. Each
Subsidiary Guarantor that makes a payment for distribution under its Subsidiary
Guarantee is entitled to a contribution from each other Subsidiary Guarantor in
a pro rata amount based on adjusted net assets of each Subsidiary Guarantor.

 

Each Subsidiary Guarantor may consolidate with or merge into or sell its assets
to the Issuer or another Restricted Subsidiary that is a Subsidiary Guarantor
without limitation, or with or to other Persons upon the terms and conditions
set forth in the Indenture. See “—Certain Covenants—Merger, Consolidation and
Sale of Assets.”

 

A Subsidiary Guarantor shall be released from its obligations under its
Subsidiary Guarantee and its obligations under the Indenture:

 

(1)in the event of a sale or other disposition of all or substantially all of
the assets of such Subsidiary Guarantor, by way of merger, consolidation or
otherwise, or a sale or other disposition of all of the Capital Stock of such
Subsidiary Guarantor then held by the Issuer and the Restricted Subsidiaries;

 

(2)if such Subsidiary Guarantor is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of the Indenture, upon effectiveness of such designation or when
it first ceases to be a Restricted Subsidiary, respectively;

 

(3)at such time such Subsidiary Guarantor shall no longer guarantee Indebtedness
of the Issuer or any Subsidiary Guarantor under a Credit Facility;

 

(4)upon Covenant Defeasance, Legal Defeasance or satisfaction and discharge of
the Indenture as provided pursuant to the defeasance or satisfaction and
discharge provisions of the Indenture; or

 

(5)upon the liquidation or dissolution of such Subsidiary Guarantor provided no
Default or Event of Default has occurred or is continuing.

 

Principal, Maturity and Interest

 

The Notes will mature on              , 20263. The Issuer will issue up to $[●]
million in aggregate principal amount of the Notes pursuant to the Exchange
Offer, on the Issue Date. The Indenture will provide for the issuance of
additional notes having identical terms and conditions to the Notes (the
“Additional Notes”). The issuance of Additional Notes will be subject to the
limitations set forth under the subheading “—Certain Covenants—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock.” The
Notes and any Additional Notes subsequently issued under the Indenture will be
treated as a single class for all purposes under the Indenture, including,
without limitation, waivers, amendments, redemptions and offers to purchase.

 

Interest on the Notes will accrue at the rate of 7.50% per annum and will be
payable semiannually in cash in arrears on each            and            ,
commencing on         , 2021, to the Persons who are registered Holders at the
close of business on        and         , respectively, immediately preceding
the applicable interest payment date. Interest on the Notes will accrue from and
including the most recent date to which interest has been paid or, if no
interest has been paid, from and including the date of issuance. Interest on
overdue principal and interest, if any, will accrue at the then applicable
interest rate on the Notes. Interest will be computed on the basis of a 360-day
year comprised of 12 30-day months.

 



 

 

3 NTD: to be 5 years from issue date.

 



2

 

 

If any payment date falls on a day that is not a Business Day, the payment to be
made on such payment date will be made on the next succeeding Business Day with
the same force and effect as if made on such payment date, and no additional
interest will accrue solely as a result of such delayed payment.

 

The Notes will be issued in denominations of at least $2,000 and integral
multiples of $1,000 in excess thereof thereafter.

 

Optional Redemption

 

The Notes will be redeemable, at the Issuer’s option, in whole at any time or in
part from time to time, prior to           , 20224, at a redemption price equal
to 107.50% of the aggregate principal amount of the Notes to be redeemed, plus
unpaid accrued interest, if any, thereon to the date of redemption. On or after
        , 2022, the Notes will be redeemable, at the Issuer’s option, in whole
at any time or in part from time to time, at a redemption price equal to 100% of
the aggregate principal amount of the Notes to be redeemed, plus unpaid accrued
interest, if any, thereon to the date of redemption.

 

Selection and Notice of Redemption

 

If less than all of the Notes are to be redeemed at any time, selection of such
Notes, or portions thereof, for redemption will be made by the Trustee either:

 

(1)in compliance with the requirements of the principal national securities
exchange, if any, on which the Notes are listed; or

 

(2)if the Notes are not then listed or admitted to trading on a national
securities exchange, on a pro rata basis, by lot or by such other method as the
Trustee shall deem fair and appropriate.

 

No Notes of a principal amount of $2,000 or less shall be redeemed in part. If a
partial redemption is made, selection of the Notes or portions thereof for
redemption shall be made by the Trustee only on a pro rata basis or on as nearly
a pro rata basis as is practicable (subject to the procedures of The Depository
Trust Company (“DTC”)), unless such method is otherwise prohibited. Any notice
of redemption shall be mailed by first-class mail (or sent electronically if DTC
is the recipient) at least 10, but not more than 60, days before the redemption
date to each Holder of Notes to be redeemed at its registered address. If any
Note is to be redeemed in part only, the notice of redemption that relates to
such Note shall state the portion of the principal amount thereof to be
redeemed. Notes called for redemption become due on the date fixed for
redemption, subject to satisfaction of any conditions to such redemption. A new
Note in a principal amount equal to the unredeemed portion thereof will be
issued in the name of the Holder thereof upon cancellation of the original Note.
On and after the applicable redemption date, interest will cease to accrue on
Notes or portions thereof called for redemption as long as the Issuer has
previously deposited with the paying agent for the Notes funds in satisfaction
of the applicable redemption price pursuant to the Indenture.

 

Any redemption or notice of redemption may, at the Issuer’s discretion, be
subject to one or more conditions precedent. If a redemption is subject to the
satisfaction of one or more conditions precedent, the related notice shall
describe each such condition, and if applicable, shall state that, in the
Issuer’s discretion, the date of redemption may be delayed until such time as
any or all such conditions shall be satisfied or waived (provided that in no
event shall such date of redemption be delayed to a date later than 60 days
after the date on which such notice was sent), or such redemption may not occur
and such notice may be rescinded in the event that any or all such conditions
shall not have been satisfied or waived by the Issuer by the date of redemption,
or by the date of redemption as so delayed.

 



 

 

4 NTD: to be the first anniversary of the Issue Date.

 



3

 

 

Mandatory Redemption; Offers to Purchase; Open Market Purchases

 

The Issuer is not required to make any mandatory redemption or sinking fund
payments with respect to the Notes. However, under certain circumstances, the
Issuer may be required to offer to purchase Notes as described under the
captions “—Change of Control” and “—Certain Covenants—Limitation on Asset
Sales.” The Issuer may, at any time and from time to time, purchase Notes in the
open market or otherwise.

 

Change of Control

 

The Indenture will provide that upon the occurrence of a Change of Control
Triggering Event, each Holder will have the right to require that the Issuer
purchase all or any portion of such Holder’s Notes pursuant to the offer
described below (the “Change of Control Offer”), at a purchase price (the
“Change of Control Payment”) equal to 101% of the principal amount thereof, plus
unpaid accrued interest, if any, thereon to the date of purchase (subject to the
right of Holders of record on the relevant record date to receive interest on
the relevant interest payment date).

 

Within 30 days following the date upon which the Change of Control Triggering
Event occurred, the Issuer must send, by first class mail, postage prepaid, a
notice to each Holder, with a copy to the Trustee, which notice shall govern the
terms of the Change of Control Offer. Such notice shall state, among other
things, the following:

 

(1)that a Change of Control has occurred and that such Holder has the right to
require the Issuer to purchase such Holder’s Notes at a purchase price in cash
equal to 101% of the principal amount thereof on the date of purchase, plus
unpaid accrued interest, if any, to the date of purchase (subject to the right
of Holders of record on the relevant record date to receive interest on the
relevant interest payment date);

 

(2)the purchase date (which shall be no earlier than 30 days nor later than 60
days from the date such notice is mailed; such purchase date, the “Change of
Control Payment Date”); and

 

(3)the instructions, as determined by the Issuer, consistent with the covenant
described hereunder, that a Holder must follow in order to have its Notes
purchased.

 

Holders electing to have a Note purchased pursuant to a Change of Control Offer
will be required to surrender the Note, with the form entitled “Option of Holder
to Elect Purchase” on the reverse of the Note completed, to the Paying Agent for
the Notes at the address specified in the notice prior to the close of business
on the third Business Day prior to the Change of Control Payment Date. If the
Change of Control Payment Date is on or after an interest record date and on or
before the related interest payment date, any accrued and unpaid interest will
be paid to the Person in whose name a Note is registered at the close of
business on the record date, and no additional interest will be payable to
holders who tender pursuant to the Change of Control Offer.

 

The Issuer will not be required to make a Change of Control Offer following a
Change of Control Triggering Event if (i) a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in the Indenture applicable to a Change of Control Offer
made by the Issuer and purchases all Notes validly tendered and not withdrawn
under such Change of Control Offer, (ii) notice of redemption of all Notes has
been given pursuant to the Indenture as described above under the caption
“—Optional Redemption,” unless there is a default in payment of the applicable
redemption price or (iii) in connection with or in contemplation of any Change
of Control, the Issuer has made an offer to purchase (an “Alternate Offer”) any
and all Notes validly tendered at a cash price equal to or higher than the
Change of Control Payment and has purchased all Notes properly tendered in
accordance with the terms of such Alternate Offer.

 

Any Change of Control Offer may be made in advance of a Change of Control, and,
at the Issuer’s discretion, conditioned upon the occurrence of such Change of
Control, if a definitive agreement is in effect for the Change of Control at the
time of making the Change of Control Offer.

 

If a Change of Control Offer is made, there can be no assurance that the Issuer
will have available funds sufficient to pay the Change of Control Payment for
all the Notes that might be delivered by Holders seeking to accept the Change of
Control Offer. Other debt securities that the Issuer may issue in the future
that rank equally in right of payment with the Notes, may have similar rights.
If the Issuer is required to purchase outstanding Notes or such other
Indebtedness pursuant to a Change of Control Offer, the Issuer expects that it
would seek third-party financing to the extent it does not have available funds
to meet its purchase obligations. However, the Issuer cannot assure any Holder
that the Issuer would be able to obtain such financing. In addition, the Issuer
may be required to obtain a waiver or amendment under the Senior Credit Facility
to permit the repurchase of the Notes. The Issuer cannot assure you that it
could obtain such a waiver or amendment. Additionally, the occurrence of certain
change of control events identified in the Senior Credit Facility would
constitute an event of default under the Senior Credit Facility which would
permit the lenders thereunder to accelerate all indebtedness under the Senior
Credit Facility. The failure of the Issuer to make or consummate the Change of
Control Offer or pay the required amount for any Notes tendered and not
withdrawn when due will constitute a Default under the Indenture and will
otherwise give the Trustee and the Holders the rights described under “—Events
of Default.” See [“Risk Factors—Risks Relating to the Notes—We may not be able
to repurchase the notes upon a change of control as required by the indenture
governing the notes.”]

 



4

 

 

Restrictions in the Indenture described herein on the ability of the Issuer and
its Restricted Subsidiaries to incur additional Indebtedness, to grant Liens on
their property, to make Restricted Payments, to engage in mergers or similar
transactions and to make Asset Sales may also make more difficult or discourage
a takeover of the Issuer, whether favored or opposed by the management of the
Issuer. Consummation of any such transaction in certain circumstances may
require repurchase of the Notes, and there can be no assurance that the Issuer
or the acquiring party will have sufficient financial resources to effect such
repurchase. Such restrictions and the restrictions on transactions with
Affiliates may, in certain circumstances, make more difficult or discourage any
leveraged buyout of the Issuer by the management of the Issuer. While such
restrictions cover a wide variety of arrangements which have traditionally been
used to effect highly leveraged transactions, the Indenture may not afford the
Holders protection in all circumstances from the adverse aspects of a highly
leveraged transaction, reorganization, restructuring, merger or similar
transaction.

 

The Change of Control purchase feature of the Notes may in certain circumstances
make more difficult or discourage a sale or takeover of the Issuer and, thus,
the removal of incumbent management. The Change of Control purchase feature is a
result of negotiations between the Issuer and the initial purchasers. The Issuer
has no present intention to engage in a transaction involving a Change of
Control, although it is possible that the Issuer could decide to do so in the
future.

 

A Change of Control Offer shall remain open for a period of 20 Business Days or
such longer period as may be required by law. The Issuer will comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent such laws and regulations are
applicable in connection with the repurchase of Notes pursuant to a Change of
Control Offer. To the extent that the provisions of any securities laws or
regulations conflict with the “Change of Control” provisions of the Indenture,
the Issuer shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under the “Change of
Control” provisions of the Indenture by virtue thereof.

 

The definition of Change of Control includes a phrase relating to the sale,
lease, exchange or other transfer of “all or substantially all” of the
properties or assets of the Issuer. Although there is a limited body of case law
interpreting the phrase “substantially all,” there is no precise established
definition of the phrase under applicable law. Accordingly, the ability of a
Holder to require the Issuer to repurchase its Notes as a result of a sale,
lease, exchange or other transfer of less than all of the assets of the issuer
to another Person or group may be uncertain.

 

In the event that upon consummation of a Change of Control Offer or Alternate
Offer less than 10% of the aggregate principal amount of the Notes (including,
without limitation, Additional Notes, if any) that were originally issued are
held by Holders other than the Issuer or Affiliates thereof, the Issuer will
have the right, upon not less than 10 nor more than 60 days prior notice, given
not more than 60 days following the purchase pursuant to the Change of Control
Offer described above, to redeem all of the Notes that remain outstanding
following such purchase at a redemption price equal to the Change of Control
Payment plus, to the extent not included in the Change of Control Payment,
accrued and unpaid interest, if any, on the Notes that remain outstanding, to
the date of redemption, subject to the rights of holders of Notes on the
relevant record date to receive interest on the relevant interest payment date.

 

The provisions under the Indenture relative to the Issuer’s obligation to make
an offer to repurchase the Notes as a result of a Change of Control Triggering
Event may be waived or modified or terminated with the consent of the Holders of
a majority in principal amount of the Notes (including any Additional Notes)
then outstanding (including consents obtained in connection with a purchase of,
or tender offer or exchange offer for, Notes).

 



5

 

 

Certain Covenants

 

Covenant Suspension

 

During any period of time that (a) the Notes have an Investment Grade Rating and
(b) no Event of Default has occurred and is continuing under the Indenture, the
Issuer and its Restricted Subsidiaries will not be subject to the provisions of
the Indenture described under:

 

·“—Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock”;

 

·“—Limitation on Restricted Payments”;

 

·“—Limitation on Asset Sales”;

 

·“—Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries”;

 

·Clauses (2) and (3) of the first paragraph and clause (3) of the fourth
paragraph of “Merger, Consolidation and Sale of Assets”;

 

·“—Limitation on Transactions with Affiliates”; and

 

·“—Subsidiary Guarantors.”

 

If the Issuer and its Restricted Subsidiaries are not subject to these covenants
for any period of time as a result of the previous sentence (a “Fall-Away
Period”) and, subsequently, the ratings assigned to the Notes are withdrawn or
downgraded so the Notes no longer have an Investment Grade Rating, then the
Issuer and its Restricted Subsidiaries will thereafter again be subject to these
covenants. The ability of the Issuer and its Restricted Subsidiaries to make
Restricted Payments after the time of such withdrawal or downgrade will be
calculated as if the covenant governing Restricted Payments had been in effect
during the entire period of time from the Issue Date. Notwithstanding the
foregoing, the continued existence after the end of the Fall-Away Period of
facts and circumstances or obligations arising from transactions which occurred
during a Fall-Away Period shall not constitute a breach of any covenant set
forth in the Indenture or cause an Event of Default thereunder.

 

The Indenture will contain, among others, the following covenants:

 

Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock

 

Other than Permitted Indebtedness, the Issuer will not, and will not cause or
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, issue, assume, guarantee, acquire, become liable, contingently or
otherwise, with respect to, or otherwise become responsible for payment of
(collectively, “incur”) any Indebtedness (including, without limitation,
Acquired Indebtedness) and the Issuer will not permit any of its Restricted
Subsidiaries to issue any Preferred Stock; provided, however, that if no Default
or Event of Default shall have occurred and be continuing at the time of or as a
consequence of the incurrence of any such Indebtedness or issuance of Preferred
Stock, then the Issuer and the Restricted Subsidiaries or any of them may incur
Indebtedness and any Restricted Subsidiary may issue Preferred Stock, in each
case, if on the date of the incurrence of such Indebtedness or issuance of
Preferred Stock, after giving pro forma effect to the incurrence thereof and the
receipt and application of the proceeds therefrom, the Issuer’s Consolidated
EBITDAX Coverage Ratio would have been greater than 2.25 to 1.0.

 

For purposes of determining any particular amount of Indebtedness under this
covenant, (i) guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness otherwise included in the determination of such amount
shall not also be included and (ii) if obligations in respect of letters of
credit are incurred pursuant to a Credit Facility and are being treated as
incurred pursuant to clause (2) of the definition of “Permitted Indebtedness”
and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included.

 



6

 

 

Indebtedness or Preferred Stock of a Person existing at the time such Person
becomes a Restricted Subsidiary (whether by merger, consolidation, acquisition
of Capital Stock or otherwise) or is merged with or into the Issuer or any
Restricted Subsidiary or which is secured by a Lien on an asset acquired by the
Issuer or a Restricted Subsidiary (whether or not such Indebtedness is assumed
by the acquiring Person) shall be deemed incurred at the time the Person becomes
a Restricted Subsidiary or at the time of the asset acquisition, as the case may
be.

 

The Issuer will not, and will not permit any Subsidiary Guarantor to, incur any
Indebtedness which by its terms (or by the terms of any agreement governing such
Indebtedness) is subordinated in right of payment to any Indebtedness of the
Issuer or such Subsidiary Guarantor, as the case may be, other than the Notes
and the Subsidiary Guarantees, unless such Indebtedness is also by its terms (or
by the terms of any agreement governing such Indebtedness) made expressly
subordinate in right of payment to the Notes or the Subsidiary Guarantee of such
Subsidiary Guarantor, as the case may be, pursuant to subordination provisions
that are at least as favorable to the Holders or such Subsidiary Guarantee as
the subordination provisions of such Indebtedness (or agreement).

 

For purposes of the Indenture, no Indebtedness will be deemed to be subordinate
or junior in right of payment to other Indebtedness solely by virtue of not
having the benefit of a Lien on assets, or guarantee of a Person, that benefits
the other Indebtedness or having the benefit of such a Lien or guarantee ranking
subordinate or junior to a Lien or guarantee benefiting the other Indebtedness.

 

Limitation on Restricted Payments

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

(1)declare or pay any dividend or make any distribution (other than dividends or
distributions made to the Issuer or any Restricted Subsidiary and other than any
dividends or distributions payable solely in Qualified Capital Stock of the
Issuer) on or in respect of shares of the Capital Stock of the Issuer or any
Restricted Subsidiary to holders of such Capital Stock;

 

(2)purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Issuer or any Restricted Subsidiary (or make any other payment on account
of, or set apart money for a sinking fund or other analogous fund for the
purchase, redemption or other acquisition or retirement for value of, any
Capital Stock of the Issuer or any Restricted Subsidiary) other than through the
exchange therefor solely of Qualified Capital Stock of the Issuer and other than
any acquisition or retirement for value from, or payment to, the Issuer or any
Restricted Subsidiary;

 

(3)make any principal payment on, purchase, defease, redeem, prepay, decrease or
otherwise acquire or retire for value before twelve months prior to any
scheduled final maturity, scheduled repayment or scheduled sinking fund payment,
any Indebtedness of the Issuer or a Subsidiary Guarantor that is subordinate or
junior in right of payment to the Notes or such Subsidiary Guarantor’s
Subsidiary Guarantee, as the case may be (other than a purchase, repurchase or
other acquisition of any such subordinated or junior Indebtedness that is so
purchased, repurchased or otherwise acquired in anticipation of satisfying a
sinking fund obligation, principal installment or payment at final maturity, in
each case due within one year of the date of such purchase, repurchase or other
acquisition); or

 

(4)make any Investment (other than a Permitted Investment) in any other Person;

 

(each of the foregoing actions set forth in clauses (1), (2), (3) and (4) being
referred to as a “Restricted Payment”; provided, however, that no Permitted
Investment shall be deemed to be a Restricted Payment), if at the time of such
Restricted Payment or immediately after giving effect thereto:

 

(i)a Default or an Event of Default shall have occurred and be continuing;

 

(ii)the Issuer is not able to incur at least $1.00 of additional Indebtedness
(other than Permitted Indebtedness) in compliance with the first paragraph of
the covenant “—Limitation on Incurrence of Additional Indebtedness and Issuance
of Preferred Stock” above; or

 



7

 

 

(iii)the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made after the Issue Date, except as provided below (the
amount expended for such purposes, if other than in cash, being the Fair Market
Value of such property) shall exceed the sum (without duplication) of:

 

(a)50% of the cumulative Consolidated Net Income (or if cumulative Consolidated
Net Income shall be a loss, minus 100% of such loss) of the Issuer earned after
[●], 20215 and on or prior to the last date of the Issuer’s fiscal quarter
immediately preceding such Restricted Payment (the “Reference Date”) (treating
such period as a single accounting period); plus

 

(b)100% of the aggregate net cash proceeds, or the Fair Market Value of Property
(including any Property received in any Asset Acquisition or other acquisition)
other than cash, received by the Issuer from any Person (other than a Restricted
Subsidiary of the Issuer) from the issuance and sale of Qualified Capital Stock
of the Issuer after the Issue Date (excluding any net cash proceeds from an
Equity Offering used to redeem the Notes); plus

 

(c)100% of the aggregate net cash proceeds, or the Fair Market Value of Property
(including any Property received in any Asset Acquisition or other acquisition)
other than cash, of any equity contribution received by the Issuer from a holder
of the Issuer’s Capital Stock after the Issue Date (excluding any net cash
proceeds from an Equity Offering to the extent used to redeem the Notes); plus

 

(d)an amount equal to the net reduction in Investments in Unrestricted
Subsidiaries resulting from dividends, interest payments, distributions,
redemptions or repurchases, sales or other dispositions thereof, repayments of
loans or advances, or other transfers of cash or Properties (including transfers
as a result of merger or liquidation), in each case to the Issuer or to any
Restricted Subsidiary of the Issuer from Unrestricted Subsidiaries (but without
duplication of any such amount included in calculating cumulative Consolidated
Net Income of the Issuer), or from redesignations of Unrestricted Subsidiaries
as Restricted Subsidiaries (in each case valued as provided in “—Limitation on
Restricted and Unrestricted Subsidiaries” below), not to exceed, in the case of
any such redesignation, the amount of Investments previously made by the Issuer
or any Restricted Subsidiary in such Unrestricted Subsidiary and which was
treated as a Restricted Payment under the Indenture; plus

 

(e)the amount by which Indebtedness of the Issuer is reduced on the consolidated
balance sheet of the Issuer and its Restricted Subsidiaries upon the conversion
or exchange subsequent to the Issue Date of any Indebtedness of the Issuer or
its Restricted Subsidiaries that is convertible or exchangeable for Qualified
Capital Stock of the Issuer (less the amount of any cash, or the Fair Market
Value of any other property, distributed by the Issuer to the holder of such
Indebtedness upon such conversion or exchange); provided, however, that the
foregoing amount shall not exceed the Net Cash Proceeds, or the Fair Market
Value of Property (including any Property received in any Asset Acquisition or
other acquisition) other than cash, received by the Issuer or any Restricted
Subsidiary from the sale of such Indebtedness (excluding Net Cash Proceeds from
sales to a Restricted Subsidiary of the Issuer); plus

 

(f)an amount equal to the net reduction in Investments (other than Permitted
Investments) resulting from dividends, distributions, redemptions or
repurchases, proceeds of sales or other dispositions thereof, interest payments,
repayments of loans or advances, or other transfers of cash or Properties
(including transfers as a result of merger or liquidation), in each case to the
Issuer or to any Restricted Subsidiary of the Issuer from any Person (other than
the Issuer or a Restricted Subsidiary), or from the obligation underlying any
guarantee previously entered into by the Issuer or a Restricted Subsidiary no
longer existing (and without such guarantee having been called upon), in each
case not to exceed the amount in respect of such Investment which had been
treated as a Restricted Payment (but without duplication of any such amount
included in calculating cumulative Consolidated Net Income of the Issuer); plus

 

(g)$[●] million.6

 

 

 

5 NTD: to be the beginning of the fiscal quarter in which the Issue Date occurs.

6 NTD: to include rollover amount from 2025 Notes.

 



8

 

 

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph shall not prohibit:

 

(1)the payment of any dividend or redemption payment or the making of any
distribution within 60 days after the date of declaration thereof if the
dividend, redemption or distribution payment, as the case may be, would have
been permitted on the date of declaration;

 

(2)the acquisition of any Capital Stock of the Issuer or any Restricted
Subsidiary, either (i) solely in exchange for shares of Qualified Capital Stock
of the Issuer or (ii) through the application of net proceeds of a substantially
concurrent sale for cash (other than to a Restricted Subsidiary of the Issuer)
of Qualified Capital Stock of the Issuer;

 

(3)the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Indebtedness of the Issuer or any Subsidiary
Guarantor that is subordinate or junior in right of payment to the Notes or such
Subsidiary Guarantor’s Subsidiary Guarantee, as the case may be, either (i)
solely in exchange for Qualified Capital Stock of the Issuer, (ii) through the
application of the net proceeds of a substantially concurrent sale for cash
(other than to a Restricted Subsidiary of the Issuer) of (a) Qualified Capital
Stock of the Issuer or (b) Refinancing Indebtedness or (iii) solely in exchange
for Indebtedness constituting Refinancing Indebtedness;

 

(4)the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Disqualified Stock of the Issuer or any Subsidiary
Guarantor either (i) through the application of the net proceeds of a
substantially concurrent sale for cash (other than to a Restricted Subsidiary of
the Issuer) of Refinancing Indebtedness or (ii) solely in exchange for
Indebtedness constituting Refinancing Indebtedness;

 

(5)if no Default or Event of Default shall have occurred and be continuing, the
redemption or repurchase of equity interests in the Issuer held by then present
or former officers, directors or employees of the Issuer; provided, that the
aggregate cash consideration paid for all such redemptions or repurchases in any
calendar year shall not exceed $4.0 million plus (A) the cash proceeds received
during such calendar year by the Issuer or any of its Restricted Subsidiaries
from the sale of the Issuer’s Qualified Capital Stock to any such officers,
directors or employees (provided that the amount of such cash proceeds utilized
for any such redemption or repurchase will not increase the amount available for
Restricted Payments under clause (iii)(b) of the immediately preceding
paragraph) plus (B) the cash proceeds of key man life insurance policies
received during such calendar year by the Issuer and its Restricted Subsidiaries
(with unused amounts in any calendar year being carried forward to succeeding
calendar years);

 

(6)if no Default or Event of Default shall have occurred and be continuing,
repurchases of Indebtedness that is subordinated or junior in right of payment
to the Notes or a Subsidiary Guarantee at a purchase price not greater than (i)
101% of the principal amount of such subordinated or junior Indebtedness and
accrued and unpaid interest thereon in the event of a Change of Control or (ii)
100% of the principal amount of such subordinated or junior Indebtedness and
accrued and unpaid interest thereon in the event of an Asset Sale, in each case
plus accrued interest, in connection with any change of control offer or asset
sale offer required by the terms of such Indebtedness, but only if:

 

(a)in the case of a Change of Control, the Issuer has first complied with and
fully satisfied its obligations under the provisions described under “—Change of
Control”; or

 

(b)in the case of an Asset Sale, the Issuer has complied with and fully
satisfied its obligations in accordance with the covenant under the heading,
“—Limitation on Asset Sales”;

 

(7)the repurchase, redemption or other acquisition for value of Capital Stock of
the Issuer or any Restricted Subsidiary representing fractional shares of such
Capital Stock in connection with a merger or consolidation involving the Issuer
or Restricted Subsidiary or any other transaction permitted by the Indenture;

 



9

 

 

(8)repurchases of Capital Stock deemed to occur upon the exercise or conversion
of stock options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise or conversion price thereof;

 

(9)the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Issuer or any
Preferred Stock of any Restricted Subsidiary of the Issuer issued on or after
the Issue Date in accordance with the Consolidated EBITDAX Coverage Ratio test
described under the caption “—Limitation on Incurrence of Additional
Indebtedness and Issuance of Preferred Stock”;

 

(10)the payment of any dividend or any similar distribution by a Restricted
Subsidiary to the holders (other than the Issuer or any Restricted Subsidiary)
of Qualified Capital Stock of such Restricted Subsidiary; provided that such
dividend or similar distribution is paid to all holders of such Qualified
Capital Stock on a pro rata basis based on their respective holdings of such
Qualified Capital Stock;

 

(11)the defeasance, repurchase, redemption or other acquisition or retirement
for value of any Capital Stock of the Issuer or any Restricted Subsidiary held
by any current or former officers, directors or employees of the Issuer or any
of its Restricted Subsidiaries in connection with the exercise or vesting of any
equity compensation (including, without limitation, stock options, restricted
stock and phantom stock) in order to satisfy any tax withholding obligation with
respect to such exercise or vesting;

 

(12)any payments in connection with the Merger Transactions, or any payments to
dissenting stockholders (x) pursuant to applicable law or (y) in connection with
the settlement or other satisfaction of claims made pursuant to or in connection
with a consolidation, merger or transfer of assets in connection with a
transaction that is not prohibited by the Indenture;

 

(13)any redemption of share purchase rights at a redemption price not to exceed
$0.01 per right;

 

(14)the purchase or redemption of any Acquired Subordinated Indebtedness of the
Issuer or any Subsidiary Guarantor, by application of (i) cash provided from
operations in the ordinary course of business or (ii) proceeds from borrowings
under the revolving portion of the Senior Credit Facility (so long as within 30
days prior to such purchase or redemption, a corresponding amount of borrowings
under the revolving portion of the Senior Credit Facility was repaid from cash
provided from operations in the ordinary course of business); provided, in any
such case, that the Issuer is able to incur an additional $1.00 of Indebtedness
pursuant to the first paragraph of the covenant described under the caption
“—Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock” after giving effect to such purchase or redemption; provided, further,
that this clause (14) shall not permit the application of any proceeds from any
other borrowings under any Credit Facility to effect any such purchase or
redemption; or

 

(15)any other Restricted Payments, which when combined with any other
outstanding Restricted Payments made pursuant to this clause (15), does not
exceed the greater of (a) $60.0 million and (b) 2.0% of Adjusted Consolidated
Net Tangible Assets determined at the time of such Restricted Payment.

 

In determining the aggregate amount of Restricted Payments after the Issue Date
in accordance with clause (iii) of the second preceding paragraph, amounts
expended pursuant to clauses (1), (2), (3)(i), (3)(ii)(a), (7), and (13) of the
immediately preceding paragraph shall be included in such calculation, and
amounts expended pursuant to clauses (3)(ii)(b), (3)(iii), (4), (5), (6), (8),
(9), (10), (11), (12), (14) and (15) of the immediately preceding paragraph
shall be excluded from such calculation. In determining the aggregate net cash
proceeds or Fair Market Value of Property other than cash received by the Issuer
from the issuance and sale of Qualified Capital Stock in accordance with clause
(3)(b) of the second preceding paragraph, amounts of cash received by the Issuer
pursuant to clauses (2)(ii) or (3)(ii)(a), or the Fair Market Value of Capital
Stock of the Issuer or any Restricted Subsidiary or Indebtedness of the Issuer
or any Subsidiary Guarantor acquired or retired for value pursuant to clauses
(2)(i) or (3)(i), of the immediately preceding paragraph shall be included in
such calculation. For purposes of determining compliance with this covenant, in
the event that a Restricted Payment meets the criteria of more than one of the
exceptions described in (1) through (15) above or is entitled to be made
pursuant to the first paragraph of this covenant, the Issuer shall, in its sole
discretion, classify such Restricted Payment, or later classify, reclassify or
re-divide all or a portion of such Restricted Payment, in any manner that
complies with this covenant.

 



10

 

 

A sale will be deemed to be “substantially concurrent” if the related purchase,
repurchase, redemption, defeasance, satisfaction and discharge, retirement or
other acquisition for value or payment of principal occurs within 90 days before
or after such sale.

 

Limitation on Asset Sales

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

 

(1)the Issuer or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value of the assets sold or otherwise disposed of, which may be
determined as of the date of any agreement with respect to such Asset Sale;

 

(2)either (a) at least 75% of the consideration received by the Issuer or such
Restricted Subsidiary, as the case may be, from such Asset Sale shall be in the
form of cash or Cash Equivalents and is received at the time of such disposition
or (b) the Fair Market Value (determined at the time of receipt) of all forms of
consideration other than cash and Cash Equivalents received for all Asset Sales
since the Issue Date does not exceed in the aggregate 15 % of the Adjusted
Consolidated Net Tangible Assets of the Issuer at the time such determination is
made; and

 

(3)the Issuer shall apply, or cause such Restricted Subsidiary to apply, the Net
Cash Proceeds relating to such Asset Sale within 360 days of receipt thereof
either:

 

(a)to repay or prepay Indebtedness outstanding under the Senior Credit Facility
(or, if the Senior Credit Facility is no longer in existence, any Indebtedness
secured by a Lien permitted to be incurred pursuant to “—Limitations on Liens”
below);

 

(b)to permanently repay, redeem or repurchase any Indebtedness of the Issuer or
any Subsidiary Guarantor that is not subordinated to the Notes or the Subsidiary
Guarantees;

 

(c)to make an investment (including, without limitation, capital expenditures)
in (i) properties or assets that replace the properties or assets that were the
subject of such Asset Sale or (ii) properties or assets that will be used in the
Crude Oil and Natural Gas Business of the Issuer and its Restricted Subsidiaries
or in businesses reasonably related thereto (collectively, “Replacement
Assets”);

 

(d)to make a Permitted Industry Investment or to acquire or make an investment
in Crude Oil and Natural Gas Related Assets;

 

(e)to the extent not included in (c) or (d) above, any investment in (i) Capital
Stock of a Person that becomes a Restricted Subsidiary as a result of the
acquisition of such Capital Stock by the Issuer or a Restricted Subsidiary, (ii)
Capital Stock constituting a minority interest in any Person that at such time
is a Restricted Subsidiary, and (iii) Capital Stock of any Subsidiary of Issuer,
provided that all the Capital Stock of such Subsidiary held by the Issuer or any
of its Restricted Subsidiaries shall entitle the Issuer or such Restricted
Subsidiary to not less than a pro rata share of all dividends or other
distributions made by such Subsidiary upon any of such Capital Stock; or

 

(f)to make a combination of prepayment and investment permitted by the foregoing
clauses (3)(a) through (3)(e).

 

On the 361st day after an Asset Sale or such earlier date, if any, as the Issuer
determines not to apply the Net Cash Proceeds relating to such Asset Sale as set
forth in clauses (3)(a) through (3)(f) of the immediately preceding paragraph
(each a “Net Proceeds Offer Trigger Date”), such aggregate amount of Net Cash
Proceeds which have been received by the Issuer or such Restricted Subsidiary
but which have not been applied on or before such Net Proceeds Offer Trigger
Date as permitted in clauses (3)(a) through (3)(f) of the immediately preceding
paragraph (each a “Net Proceeds Offer Amount”) shall be applied by the Issuer or
such Restricted Subsidiary, as the case may be, to make an offer to purchase (a
“Net Proceeds Offer”) on a date (the “Net Proceeds Offer Payment Date”) not less
than 30, nor more than 45, days following the applicable Net Proceeds Offer
Trigger Date, from all Holders and, to the extent required by the terms of any
Pari Passu Indebtedness, the holders of such Pari Passu Indebtedness, on a pro
rata basis, that principal amount of Notes (and Pari Passu Indebtedness)
purchasable with the Net Proceeds Offer Amount at a price equal to 100% of the
principal amount of the Notes (and Pari Passu Indebtedness) to be purchased (or,
in the event such other Pari Passu Indebtedness was issued with significant
original issue discount, 100% of the accreted value thereof), plus unpaid
accrued interest, if any, thereon to the date of purchase; provided, however,
that if at any time consideration other than cash or Cash Equivalents received
by the Issuer or any Restricted Subsidiary, as the case may be, in connection
with any Asset Sale is converted into or sold or otherwise disposed of for cash
or Cash Equivalents (other than interest received with respect to any such
non-cash or non-Cash Equivalents consideration), then such conversion or
disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this covenant.

 



11

 

 

The Issuer may defer the Net Proceeds Offer until there is an aggregate
unutilized Net Proceeds Offer Amount equal to or in excess of $40.0 million
resulting from one or more Asset Sales (at which time, the entire unutilized Net
Proceeds Offer Amount, and not just the amount in excess of $40.0 million shall
be applied as required pursuant to this covenant). Pending application of Net
Cash Proceeds pursuant to this covenant, such Net Cash Proceeds may be
temporarily invested in Cash Equivalents or applied to temporarily reduce
revolving credit indebtedness.

 

If the Net Proceeds Offer Payment Date is on or after an interest record date
and on or before the related interest payment date, any accrued and unpaid
interest will be paid to the Person in whose name a Note is registered at the
close of business on such record date, and no additional interest will be
payable to holders who tender Notes pursuant to the Net Proceeds Offer.

 

Notwithstanding the first two paragraphs of this covenant, the Issuer and its
Restricted Subsidiaries will be permitted to consummate an Asset Sale without
complying with such paragraphs to the extent that:

 

(1)the consideration for such Asset Sale constitutes Replacement Assets and/or
Crude Oil and Natural Gas Related Assets and/or the assumption of obligations
secured by Liens that burden some or all of the assets being sold and/or cash or
Cash Equivalents; provided that, in the case of any such assumption, (a) the
Person assuming such obligations shall have no recourse with respect to such
obligations to the Issuer or any of its Restricted Subsidiaries and (b) no
assets of the Issuer or any of its Restricted Subsidiaries (other than those
assets being sold) are subject to such Liens; and

 

(2)such Asset Sale is for Fair Market Value; provided that at least 75% of the
total consideration received by the Issuer or any of its Restricted Subsidiaries
in connection with any such Asset Sale shall be in the form of Replacement
Assets and Crude Oil and Natural Gas Related Assets, the assumption of
obligations secured by Liens described in (1) above, cash or Cash Equivalents,
or any combination of the foregoing, and that any Net Cash Proceeds so received
shall be subject to the provisions of clause (3) of the first paragraph and to
the provisions of the second paragraph of this covenant.

 

For the purposes of clause (2) of both the first and immediately preceding
paragraphs of this covenant and for the purposes of clause (1) of the
immediately preceding paragraph, the following are deemed to be cash or Cash
Equivalents:

 

(1)the assumption of Indebtedness or other liabilities shown on the balance
sheet of the Issuer (other than obligations in respect of Disqualified Stock of
the Issuer and Indebtedness or other liabilities that are by their terms
subordinated in right of payment to the Notes or any Subsidiary Guarantee) or
any Restricted Subsidiary (other than obligations in respect of Disqualified
Stock or Preferred Stock of a Subsidiary Guarantor and Indebtedness or other
liabilities that are by their terms subordinated in right of payment to the
Notes or any Subsidiary Guarantee) and the release of the Issuer or such
Restricted Subsidiary from all liability on such Indebtedness or liabilities in
connection with such Asset Sale (or in lieu of such a release, the agreement of
the acquiror or its parent company to indemnify and hold the Issuer or such
Restricted Subsidiary harmless from and against any loss, liability or cost in
respect of such assumed Indebtedness or liabilities; and

 

(2)securities received by the Issuer or any Restricted Subsidiary from the
transferee that are converted by the Issuer or such Restricted Subsidiary into
cash within 180 days of the Asset Sale, to the extent of cash received in that
conversion; and

 



12

 

 

(3)with respect to any Asset Sale involving oil and gas properties in which the
Issuer or a Restricted Subsidiary retains an interest, the obligation of any
purchaser or transferee of such properties or their Affiliates to fund all or a
portion of the costs and expenses of exploring or developing such properties.

 

The requirement of clause (3)(c), (3)(d) or (3)(e) above shall be deemed to be
satisfied if an agreement (including a lease, whether a capital lease or an
operating lease) committing to make the acquisitions or investment referred to
therein is entered into by the Issuer or any Restricted Subsidiary within the
time period specified in clause (3) and such Net Cash Proceeds are subsequently
applied in accordance with such agreement within six months following such
agreement.

 

Notice of each Net Proceeds Offer will be mailed to the record Holders as shown
on the register of Holders within 30 days following the Net Proceeds Offer
Trigger Date, with a copy to the Trustee, and shall comply with the procedures
set forth in the Indenture. Upon receiving notice of the Net Proceeds Offer,
Holders may elect to tender their Notes in whole or in part in exchange for
cash. To the extent Holders properly tender Notes and holders of Pari Passu
Indebtedness properly tender such Indebtedness with an aggregate principal
amount exceeding the Net Proceeds Offer Amount, Notes of tendering Holders and
Pari Passu Indebtedness will be purchased on a pro rata basis (based on
principal amounts of Notes and Pari Passu Indebtedness (or, in the case of Pari
Passu Indebtedness issued with significant original issue discount based on the
accreted value thereof) tendered). A Net Proceeds Offer shall remain open for a
period of 20 Business Days or such longer period as may be required by law.

 

The Issuer’s ability to repurchase Notes in a Net Proceeds Offer may be
restricted by the terms of the Senior Credit Facility and may be prohibited or
otherwise limited by the terms of any then existing borrowing arrangements and
the Issuer’s financial resources. The exercise by the Holders of their right to
require the Issuer to repurchase the Notes upon a Net Proceeds Offer or a Change
of Control Triggering Event could cause a default under these other agreements,
even if the Change of Control Triggering Event or Asset Sale itself does not,
due to the financial effect of such repurchases on the Issuer or otherwise. In
the event a Change of Control or Asset Sale occurs at a time when the Issuer is
prohibited from purchasing Notes, the Issuer could seek the consent of the
applicable lenders to the purchase of Notes or could attempt to refinance the
Indebtedness that contain such prohibitions. If the Issuer does not obtain a
consent or repay the Indebtedness, the Issuer will remain prohibited from
purchasing Notes. In that case, the Issuer’s failure to purchase tendered Notes
would constitute an Event of Default under the Indenture which could, in turn,
constitute a default under other Indebtedness.

 

The provisions under the Indenture relative to the Issuer’s obligation to make
an offer to repurchase the Notes as a result of an Asset Sale may be waived or
modified with the consent of a majority in principal amount of the Notes
(including Additional Notes) then outstanding (including consents obtained in
connection with a purchase of, or tender or exchange offer for, Notes).

 

The Issuer will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of Notes
pursuant to a Net Proceeds Offer. To the extent that the provisions of any
securities laws or regulations conflict with the “Asset Sale” provisions of the
Indenture, the Issuer shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under the
“Asset Sale” provisions of the Indenture by virtue thereof.

 

If all or any portion of any Net Proceeds Offer Amount remains after
consummation of a Net Proceeds Offer, the Issuer may use such remaining portion
of such Net Proceeds Offer Amount for any purpose not otherwise prohibited by
the Indenture.

 

Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to:

 

(1)pay dividends or make any other distributions on or in respect of its Capital
Stock (it being understood that the priority of any Preferred Stock in receiving
dividends or liquidating distributions prior to dividends or liquidating
distributions being paid on Common Stock shall not be deemed a restriction on
the ability to pay dividends or make distributions on or in respect of Capital
Stock);

 



13

 

 

(2)make loans or advances, or to pay any Indebtedness or other obligation owed,
to the Issuer or any other Restricted Subsidiary (it being understood that the
subordination of loans or advances made by a Restricted Subsidiary to the Issuer
or any Restricted Subsidiary to other Indebtedness or obligations incurred or
owed by the Issuer or such other Restricted Subsidiary, or of Indebtedness or
any other obligation owed by any Restricted Subsidiary to the Issuer or any
Restricted Subsidiary to other Indebtedness or obligations incurred or owed by
such Restricted Subsidiary shall not be deemed a restriction on the ability of a
Restricted Subsidiary to make loans or advances or to pay such Indebtedness or
such other obligation);

 

(3)guarantee any Indebtedness or any other obligation of the Issuer or any
Restricted Subsidiary; or

 

(4)transfer any of its property or assets to the Issuer or any other Restricted
Subsidiary,

 

except for such encumbrances or restrictions existing under or by reason of:

 

(1)With respect to clauses (1)-(4) above:

 

(a)applicable law, rule, regulation, order, approval, license, permit or similar
restriction;

 

(b)any encumbrance or restriction pursuant to or by reason of an agreement in
effect at the Issue Date;

 

(c)(i) the Indenture or any other indentures governing Pari Passu Indebtedness;
provided, however, that the provisions relating to such encumbrances or
restriction contained in any such other indenture are no less favorable to the
Holders in any material respect as determined by the Issuer in its reasonable
and good faith judgment than the provisions relating to such encumbrances or
restrictions contained in the Indenture or (ii) instruments governing other
Indebtedness of the Issuer or any of its Restricted Subsidiaries permitted to be
incurred pursuant to an agreement entered into subsequent to the Issue Date in
accordance with the covenant described under the caption “—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock”; provided
that the provisions relating to such encumbrance or restriction contained in
such instruments are not materially less favorable to the Issuer and its
Restricted Subsidiaries taken as a whole, as determined by the Issuer in good
faith, than the provisions contained in the Senior Credit Facility and in the
Indenture as in effect on the Issue Date;

 

(d)the Senior Credit Facility;

 

(e)customary encumbrances and restrictions contained in agreements of the types
described in the definition of “Permitted Industry Investments”;

 

(f)customary non-assignment provisions of any contract or any lease governing a
leasehold interest of any Restricted Subsidiary;

 

(g)any encumbrance or restriction with respect to any Person at the time it
becomes a Restricted Subsidiary or is merged with or into the Issuer or a
Restricted Subsidiary, which encumbrance or restriction is not applicable to
such Restricted Subsidiary, or the properties or assets of such Restricted
Subsidiary, other than the Person or the properties or assets of the Person so
acquired;

 

(h)customary restrictions with respect to a Restricted Subsidiary of the Issuer
pursuant to an agreement that has been entered into for the sale or disposition
of Capital Stock or assets of such Restricted Subsidiary to be consummated in
accordance with the terms of the Indenture solely in respect of the assets or
Capital Stock to be sold or disposed of;

 

(i)any instrument governing a Permitted Lien, to the extent and only to the
extent such instrument restricts the transfer or other disposition of assets
subject to such Lien;

 

(j)encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of, or from the ability
of the Issuer and the Restricted Subsidiaries to realize the value of, property
or assets of the Issuer or any Restricted Subsidiary in any manner material to
the Issuer or any Restricted Subsidiary;

 



14

 

 

(k)an agreement governing Refinancing Indebtedness incurred to Refinance the
Indebtedness issued, assumed or incurred pursuant to an agreement referred to in
clause (b), (c), (d) or (g) above or this clause (k), or contained in any
amendment to an agreement referred to in clause (b), (c), (d) or (g) above or
this clause (k); provided, however, that the provisions relating to such
encumbrance or restriction contained in any such agreement governing Refinancing
Indebtedness or amended agreement are, taken as a whole, no less favorable to
the Holders in any material respect as determined by the Issuer in its
reasonable and good faith judgment than the provisions relating to such
encumbrance or restriction contained in the applicable agreement referred to in
such clause (b), (c), (d) or (g) or this clause (k);

 

(l)Commodity Agreements, Currency Agreements or Interest Rate Agreements
permitted from time to time under the Indenture;

 

(m)the issuance of Preferred Stock by a Restricted Subsidiary or the payment of
dividends thereon in accordance with the terms thereof; provided that issuance
of such Preferred Stock is permitted pursuant to the covenant described under
“—Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock” and the terms of such Preferred Stock do not expressly restrict the
ability of a Restricted Subsidiary to pay dividends or make any other
distributions on its Capital Stock (other than requirements to pay dividends or
liquidation preferences on such Preferred Stock prior to paying any dividends or
making any other distributions on such other Capital Stock); and

 

(n)restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

(o)any encumbrance or restriction contained in the terms of any Indebtedness
permitted to be incurred pursuant to “--Limitation on Incurrence of Additional
Indebtedness and Issuance of Preferred Stock” above if (x) either (a) the
encumbrance or restriction applies only in the event of a payment default or a
default with respect to a financial covenant in such Indebtedness or agreement
or (b) any such encumbrance or restriction will not affect the Issuer’s ability
to make principal or interest payments on the Notes, as determined in good faith
by the Issuer, and (y) the encumbrance or restriction is not materially more
restrictive, taken as a whole, than the provisions contained in the Senior
Credit Facility or the Indenture;

 

(p)any Permitted Investment; and

 

(2)with respect to clause (4) above only:

 

(a)any encumbrance or restriction contained in security agreements, mortgages,
purchase money agreements, Finance Lease Obligations or similar instruments
securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance
or restriction restricts the transfer of the property subject to such security
agreements, mortgages, purchase money agreements or similar instruments;

 

(b)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

 

(c)provisions with respect to the disposition or distribution of assets or
property in operating agreements, joint venture agreements, development
agreements, area of mutual interest agreements, unitization agreements and other
agreements that are customary in the Crude Oil and Natural Gas Business and
entered into in the ordinary course of business; and

 

(d)provisions limiting the disposition or distribution of assets or property in,
or transfer of Capital Stock of, joint venture agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements entered into (i) in the ordinary course of business, consistent with
past practice or (ii) with the approval of the Issuer, which limitations are
applicable only to the assets, property or Capital Stock that are the subject of
such agreements.

 



15

 

 

Limitation on Liens

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit or
suffer to exist any Liens of any kind, which Liens secure Indebtedness, against
or upon any property or assets of the Issuer or any of its Restricted
Subsidiaries (whether owned on the Issue Date or acquired after the Issue Date),
other than Permitted Liens, unless:

 

(1)in the case of Liens securing Indebtedness that is expressly subordinate or
junior in right of payment to the Notes or any Subsidiary Guarantee, the Notes
or such Subsidiary Guarantee, as the case may be, are secured by a Lien on such
property, assets or proceeds that is senior in priority to such Liens at least
to the same extent as the Notes are senior in priority to such Indebtedness for
so long as such Indebtedness is so secured; and

 

(2)in all other cases, the Notes and the Subsidiary Guarantees are equally and
ratably secured with the Indebtedness so secured for so long as such
Indebtedness is so secured.

 

Any Lien created for the benefit of the Holders pursuant to the preceding
sentence shall provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of the
initial Lien.

 

Merger, Consolidation and Sale of Assets

 

Other than the Merger Transaction, the Issuer will not, in a single transaction
or series of related transactions, consolidate or merge with or into any Person,
or sell, assign, transfer, lease, convey or otherwise dispose of (or cause or
permit any Restricted Subsidiary to sell, assign, transfer, lease, convey or
otherwise dispose of) all or substantially all of the Issuer’s assets
(determined on a consolidated basis for the Issuer and its Restricted
Subsidiaries), unless:

 

(1)either:

 

(a)(i) the Issuer shall be the surviving or continuing entity or (ii) the sale
or other disposition is by one or more Restricted Subsidiaries to one or more
other Restricted Subsidiaries; or

 

(b)the Person (if other than the Issuer) formed by such consolidation or into
which the Issuer is merged or the Person which acquires by sale, assignment,
transfer, lease, conveyance or other disposition all or substantially all of the
Issuer’s assets (as so determined) (the “Surviving Entity”):

 

(x)shall be an entity organized and validly existing under the laws of the
United States or any state thereof or the District of Columbia; and

 

(y)shall expressly assume, by supplemental indenture, executed and delivered to
the Trustee, the due and punctual payment of the principal of, premium, if any,
and interest on all of the Notes and the performance of every covenant of the
Notes and the Indenture on the part of the Issuer to be performed or observed;

 

(2)immediately after giving effect to such transaction and the assumption
contemplated by clause (1)(b)(y) above (including giving effect to any
Indebtedness incurred or anticipated to be incurred or repaid in connection with
or in respect of such transaction as if the same had occurred at the beginning
of the applicable Four Quarter Period) and the application of any net proceeds
therefrom, the Issuer or such Surviving Entity, as the case may be, either (x)
shall be able to incur at least $1.00 of additional Indebtedness (other than
Permitted Indebtedness) pursuant to the covenant entitled “—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock” above, or
(y) would have a Consolidated EBITDAX Coverage Ratio that is equal to or greater
than the Consolidated EBITDAX Coverage Ratio of the Issuer immediately prior to
such transaction; provided, however, that this clause (2) will not be applicable
to (A) a Restricted Subsidiary consolidating with, merging into or transferring
all or part of its properties and assets to the Issuer or one or more other
Restricted Subsidiaries or (B) the Issuer merging with an Affiliate of the
Issuer solely for the purpose and with the sole effect of reincorporating the
Issuer in another jurisdiction, converting to an entity taxable for federal
income tax purposes as a corporation or a combination of the foregoing;

 



16

 

 

(3)immediately after giving effect to such transaction and the assumption
contemplated by clause (1)(b)(y) above (including, without limitation, giving
effect to any Indebtedness incurred or anticipated to be incurred or repaid and
any Lien granted in connection with or in respect of the transaction), no
Default or Event of Default shall have occurred or be continuing; provided,
however, that this clause (3) will not be applicable to a Restricted Subsidiary
consolidating with, merging into or transferring all or part of its properties
and assets to the Issuer or one or more other Restricted Subsidiaries; and

 

(4)the Issuer or the Surviving Entity, as the case may be, shall have delivered
to the Trustee an officers’ certificate and an opinion of counsel, each stating
that such consolidation, merger, sale, assignment, transfer, lease, conveyance
or other disposition and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture, complies with the applicable
provisions of the Indenture, and that all conditions precedent in the Indenture
relating to such transaction have been satisfied; provided, however, that such
counsel may rely, as to matters of fact, on a certificate or certificates of
officers of the Issuer.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries, the Capital Stock of which constitutes all or substantially all of
the properties and assets of the Issuer, shall be deemed to be the transfer of
all or substantially all of the properties and assets of the Issuer.

 

Upon any consolidation or merger or any transfer of all or substantially all of
the assets of the Issuer in accordance with the foregoing, in which the Issuer
is not the Surviving Entity, the Surviving Entity formed by such consolidation
or into which the Issuer is merged or to which such conveyance, lease or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer under the Indenture and the Notes with the
same effect as if such Surviving Entity had been named as such, and thereafter
(except in the case of a lease of all or substantially all of the Issuer’s
assets) the Issuer will be relieved of all obligations and covenants under the
Indenture and the Notes.

 

Each Subsidiary Guarantor (other than any Subsidiary Guarantor whose Subsidiary
Guarantee is to be released in accordance with the terms of the Subsidiary
Guarantee and the Indenture in connection with any transaction complying with
the provisions of the Indenture described under “—Limitation on Asset Sales”)
will not, and the Issuer will not cause or permit any such Subsidiary Guarantor
to, consolidate with or merge with or into any Person other than the Issuer or
another Restricted Subsidiary that is a Subsidiary Guarantor unless:

 

(1)the entity formed by or surviving any such consolidation or merger (if other
than the Subsidiary Guarantor) or to which such sale, lease, conveyance or other
disposition shall have been made is an entity organized and existing under the
laws of the United States or any state thereof or the District of Columbia;

 

(2)such entity (if other than the Subsidiary Guarantor) assumes by execution of
a supplemental indenture all of the obligations of the Subsidiary Guarantor
under its Subsidiary Guarantee; and

 

(3)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

 

Any merger or consolidation of a Subsidiary Guarantor with and into the Issuer
(with the Issuer being the surviving entity) or another Restricted Subsidiary
that is a Subsidiary Guarantor need only comply with clause (4) of the first
paragraph of this covenant.

 

Upon any consolidation or merger of any Subsidiary Guarantor in accordance with
the second preceding paragraph (excluding any merger or consolidation of a
Subsidiary Guarantor whose Subsidiary Guarantee is to be released as specified
in the second preceding paragraph and any merger or consolidation of a
Subsidiary Guarantor referred to in the immediately preceding paragraph) in
which such Subsidiary Guarantor is not the continuing Person, the Person formed
by such consolidation or into which such Subsidiary Guarantor is merged shall
succeed to, and be substituted for, and may exercise every right and power of,
such Subsidiary Guarantor under the Indenture and the Notes with the same effect
as if such Person had been named as such.

 



17

 

 

Limitation on Transactions with Affiliates

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into, amend or conduct any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property, the guaranteeing of any
Indebtedness or the rendering of any service) involving aggregate consideration
in excess of $2.0 million with, or for the benefit of, any of their respective
Affiliates (each an “Affiliate Transaction”), other than Affiliate Transactions
that are on terms that, taken as a whole, are fair and reasonable to the Issuer
or the applicable Restricted Subsidiary from a financial point of view, or are
no less favorable to the Issuer or the applicable Restricted Subsidiary than
those that might reasonably have been obtained in a comparable transaction at
such time on an arm’s-length basis from a Person that is not an Affiliate of the
Issuer or such Restricted Subsidiary.

 

Any Affiliate Transaction (and each series of related Affiliate Transactions
which are part of a common plan) that involves aggregate payments or other
property with a Fair Market Value in excess of $25.0 million shall be approved
by the Board of Directors of the Issuer, including a majority of the
disinterested members of the Board of Directors of the Issuer, if any, such
approval to be evidenced by a Board Resolution stating that such Board of
Directors has determined that such transaction complies with the foregoing
provisions. If the Issuer or any Restricted Subsidiary enters into an Affiliate
Transaction (or a series of related Affiliate Transactions which are part of a
common plan) that involves an aggregate Fair Market Value of more than $10.0
million, the Issuer shall, prior to the consummation thereof, deliver an
officers’ certificate to the Trustee certifying that such transaction complies
with the foregoing provision.

 

The restrictions set forth in the second paragraph of this covenant shall not
apply to:

 

(1)reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Issuer or any
Restricted Subsidiary;

 

(2)transactions exclusively between or among the Issuer and any of its
Restricted Subsidiaries or exclusively between or among such Restricted
Subsidiaries; provided, however, that such transactions are not otherwise
prohibited by the Indenture;

 

(3)any Investment or other Restricted Payments permitted by the Indenture;

 

(4)any issuance of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment or severance
arrangements, stock options and stock ownership, phantom stock or other
incentive compensation plans approved by the Issuer;

 

(5)(a) loans or advances to officers, directors or employees in the ordinary
course of business in accordance with the past practices of the Issuer or its
Restricted Subsidiaries, but in any event not to exceed $5.0 million in the
aggregate outstanding at any one time; and (b) advances to or reimbursements of
officers, directors or employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business;

 

(6)the issuance or sale of any Capital Stock (other than Disqualified Stock) of
the Issuer, or the receipt by the Issuer of any capital contribution from the
holders of its Capital Stock;

 

(7)transactions and arrangements in effect, or effected in accordance with
agreements or arrangements in effect, on the Issue Date (including the Merger
Transaction), including any modifications, extensions or renewals thereof that
do not adversely affect the Issuer and its Restricted Subsidiaries, considered
as a single enterprise in any material respect as compared to the kinds of
transactions, arrangements or agreements in effect on the Issue Date;

 



18

 

 

(8)transactions with a Person that is an Affiliate of the Issuer solely because
the Issuer owns, directly or through a Subsidiary, an equity interest in, or
controls, such Person;

 

(9)transactions with any joint venture or similar entity, which joint venture or
similar entity is an Affiliate of the Issuer solely because an Affiliate of the
Issuer is a general partner in such joint venture or similar entity; provided
that Affiliates (all such Affiliates taken together) of the Issuer (other than
the Issuer and its Restricted Subsidiaries) do not in the aggregate beneficially
own or hold, directly or indirectly, 10% or more of any class of voting
interests in such joint venture or similar entity;

 

(10)(a) guarantees by the Issuer or any of its Restricted Subsidiaries of
performance of obligations of Unrestricted Subsidiaries in the ordinary course
of business, except for guarantees of Indebtedness in respect of borrowed money,
and (b) pledges by the Issuer or any Restricted Subsidiary of Capital Stock in
Unrestricted Subsidiaries for the benefit of lenders or other creditors of
Unrestricted Subsidiaries; and

 

(11)any transaction in which the Issuer or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an Independent Advisor
stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or that such transaction meets the
requirements of the first paragraph of this covenant.

 

Limitation on Restricted and Unrestricted Subsidiaries.

 

On the Issue Date, [all] of the Subsidiaries of the Issuer will be Restricted
Subsidiaries.7 The Issuer may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary, provided that (1) any Subsidiary of any already
existing Unrestricted Subsidiary shall be (and shall be deemed designated as) an
Unrestricted Subsidiary (without necessity for any designation), (2) subject to
the foregoing clause (1), any designation of an Unrestricted Subsidiary (other
than during any Fall-Away Period) shall be effective only if the Investment
deemed to be made in that Subsidiary is made in compliance with the covenant
described above under “—Limitation on Restricted Payments.” After a Subsidiary
of the Issuer has been designated as an Unrestricted Subsidiary, the Issuer may,
if no Default or Event of Default would arise therefrom, redesignate such
Unrestricted Subsidiary to be a Restricted Subsidiary.

 

After a Subsidiary of the Issuer has been designated as a Restricted Subsidiary,
the Issuer also may, if no Default or Event of Default would arise therefrom,
redesignate any Restricted Subsidiary to be an Unrestricted Subsidiary if such
redesignation is at that time permitted under “—Limitation on Restricted
Payments” above. Upon such permitted redesignation, such former Restricted
Subsidiary’s Subsidiary Guarantee will be released.

 

Any such designation or redesignation (other than any deemed designation
referred to in clause (1) of the proviso to the first paragraph of this
covenant) of an Unrestricted Subsidiary shall be evidenced to the Trustee by the
filing with the Trustee of an officers’ certificate certifying that such
designation or redesignation complied with the foregoing conditions and setting
forth in reasonable detail the underlying calculations.

 

For purposes of the covenant described under “—Limitation on Restricted
Payments” above:

 

(1)an “Investment” shall be deemed to have been made at the time any Restricted
Subsidiary is designated as an Unrestricted Subsidiary in an amount
(proportionate to the Issuer’s equity interest in such Subsidiary) equal to the
net worth of such Restricted Subsidiary at the time that such Restricted
Subsidiary is designated as an Unrestricted Subsidiary (“net worth” to be
calculated based upon the Fair Market Value of the assets of such Subsidiary as
of any such date of designation as such Fair Market Value is determined in good
faith by the Issuer); and

 

(2)any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer as such Fair Market
Value is determined in good faith by the Issuer.

 



 

 

7 NTD: to confirm based on post-transaction structure.

 



19

 

 

Notwithstanding the foregoing, the Issuer may not designate any Subsidiary of
the Issuer to be an Unrestricted Subsidiary (other than during any Fall-Away
Period) if, after such designation or redesignation:

 

(1)the Issuer or any Restricted Subsidiary:

 

(a)provides credit support for, or a guarantee of, any Indebtedness of such
Subsidiary (including any undertaking, agreement or instrument evidencing such
Indebtedness); or

 

(b)is otherwise directly or indirectly liable for any Indebtedness of such
Subsidiary; or

 

(2)such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, any Restricted Subsidiary which (a) is not a Subsidiary of the
Subsidiary to be so designated and (b) is not also then being designated as an
Unrestricted Subsidiary.

 

During any Fall-Away Period, a Restricted Subsidiary may be redesignated an
Unrestricted Subsidiary only if such Restricted Subsidiary does not own, at that
time, Restricted Property, unless such Restricted Subsidiary constitutes, at the
time of redesignation, less than 15 % of the Issuer’s Adjusted Consolidated Net
Tangible Assets.

 

Subsidiary Guarantors

 

If, after the Issue Date, the Issuer or any of its Restricted Subsidiaries
acquires or creates another Restricted Subsidiary that guarantees Indebtedness
of the Issuer or any Subsidiary Guarantor under a Credit Facility, then, in
either case, that Subsidiary will become a Subsidiary Guarantor by executing a
supplemental indenture and delivering an officers’ certificate and an opinion of
counsel to the Trustee within 30 days after the date that Subsidiary was
acquired or created or on which it guaranteed such Indebtedness.

 

Reports to Holders

 

The Indenture will provide that, whether or not required by the rules and
regulations of the Commission, so long as any Notes are outstanding, the Issuer
will file with the Commission for public availability (or furnish to the Holders
and securities analysts and prospective investors (upon request):

 

(1)all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Issuer
were required to file such Forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” that describes the
financial condition and results of operations of the Issuer and its consolidated
Subsidiaries and, with respect to the annual information only, a report thereon
by the Issuer’s certified independent accountants; and

 

(2)all current reports that would be required to be filed with the Commission on
Form 8-K if the Issuer were required to file such reports, in each case within
the time periods specified in the Commission’s rules and regulations.

 

In the event that any direct or indirect parent company of the Issuer becomes a
guarantor of the Notes, the Issuer may satisfy its obligations under this
covenant by furnishing financial information relating to such parent; provided
that (a) such financial statements are accompanied by consolidating financial
information for such parent, the Issuer, the Subsidiary Guarantors and the
Subsidiaries of the Issuer that are not Subsidiary Guarantors in the manner
prescribed by the Commission and (b) such parent is not engaged in any business
in any material respect other than incidental to its ownership, directly or
indirectly, of the Capital Stock of the Issuer.

 

The Issuer will be deemed to have furnished to the Holders and to securities
analysts and prospective investors the reports or information referred to in
clauses (1) and (2) of the first paragraph of this covenant or the information
referred to in the second paragraph of this covenant if the Issuer has posted
such reports or information on the Issuer Website with access to current and
prospective investors. For purposes of this covenant, the term “Issuer Website”
means the collection of web pages that may be accessed on the World Wide Web
using the URL address http://www.bonanzacrk.com or such other address as the
Issuer may from time to time designate in writing to the Trustee. Information on
such website shall not be deemed incorporated by reference into this prospectus.

 



20

 

 

This covenant will not impose any duty on the Issuer under the Sarbanes-Oxley
Act of 2002 and the related Commission rules that would not otherwise be
applicable.

 

No Personal Liability of Directors, Officers and Employees

 

No director, officer, employee, incorporator, partner, member or stockholder of
the Issuer or any Subsidiary Guarantor, as such, shall have any liability for
any of the Issuer’s or any Subsidiary Guarantor’s obligations under the Notes or
the Indenture or any Subsidiary Guaranty or any claim based on, in respect of,
by reason of, these obligations or their creation. Each Holder, by accepting a
Note, waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
Commission that such a waiver is against public policy.

 

Events of Default

 

The following events will be defined in the Indenture as “Events of Default”:

 

(1)the failure to pay interest on any Notes when the same becomes due and
payable and the failure continues for a period of 30 days;

 

(2)the failure by the Issuer to (a) pay the principal on any Notes, when such
principal becomes due and payable, at maturity, upon redemption or otherwise, or
(b) consummate a purchase of Notes when required pursuant to the covenants
described above under (i) “—Change of Control” and (ii) “—Certain
Covenants—Limitation on Asset Sales,” which failure, solely in the case of
clause (b)(i), continues for a period of 30 days or, solely in the case of
clause (b)(ii), continues for a period of 30 days after the Issuer receives
written notice specifying the default (and demanding that such default be
remedied) from the Trustee or the Holders of at least 25% of the outstanding
principal amount of the Notes (including any Additional Notes);

 

(3)the failure to comply with any other covenant contained in the Indenture and
described above under the caption “—Certain Covenants,” which failure continues
for a period of 30 days after the Issuer receives written notice specifying the
default (and demanding that such default be remedied) from the Trustee or the
Holders of at least 25% of the outstanding principal amount of the Notes
(including any Additional Notes) (except in the case of a failure to comply with
any of the terms or provisions of (i) the first paragraph of “—Certain
Covenants—Merger, Consolidation and Sale of Assets” which will constitute an
Event of Default with such notice requirement but without such passage of time
requirement or (ii) “—Certain Covenants—Reports to Holders,” which will
constitute an Event of Default only after a period of 90 days after such
notice);

 

(4)the failure of the Issuer or any Subsidiary Guarantor to comply with its
other agreements contained in the Indenture for 60 days after the Issuer
receives written notice from the Trustee or the Holders of 25% in principal
amount of the outstanding Notes (including any Additional Notes) specifying the
failure (and demanding that such failure be remedied);

 

(5)a default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness of the Issuer
or of any Restricted Subsidiary (or the payment of which is guaranteed by the
Issuer or any Restricted Subsidiary), whether such Indebtedness exists on the
Issue Date or is created thereafter, which default (i) is caused by a failure to
pay principal of or premium, if any, or interest on such Indebtedness after any
applicable grace period provided in such Indebtedness on the date of such
default (a “payment default”) or (ii) results in the acceleration of such
Indebtedness prior to its express maturity and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a payment default or the maturity
of which has been so accelerated, aggregates at least $50.0 million;

 

(6)one or more judgments for the payment of money in an aggregate amount in
excess of $50.0 million (unless covered by insurance by a reputable insurer as
to which the insurer has not disclaimed coverage) shall have been rendered
against the Issuer or any of its Restricted Subsidiaries and such judgment(s)
remain undischarged, unpaid or unstayed for a period of 60 days after such
judgment or judgments become final and non-appealable;

 



21

 

 

(7)certain events of bankruptcy affecting the Issuer or any of its Significant
Subsidiaries; or

 

(8)any of the Subsidiary Guarantees cease to be in full force and effect or any
of the Subsidiary Guarantees are declared to be null and void or invalid and
unenforceable or any of the Subsidiary Guarantors denies or disaffirms its
liability under its Subsidiary Guarantees (in each case other than in accordance
with the terms of the Indenture).

 

The Indenture will provide that, if an Event of Default (other than an Event of
Default specified in clause (7) above relating to the Issuer) shall occur and be
continuing, the Holders of at least 25% in principal amount of outstanding Notes
(including any Additional Notes) may, or the Trustee may, in the event that the
Trustee is deemed to have notice of such Event of Default, declare the principal
of, premium, if any, and accrued and unpaid interest, if any, on all the Notes
to be due and payable by notice in writing to the Issuer and the Trustee
specifying the Event of Default and that it is a “notice of acceleration,” and
the same shall become immediately due and payable. If an Event of Default
specified in clause (7) above relating to the Issuer occurs and is continuing,
then all unpaid principal of, and premium, if any, and accrued and unpaid
interest, if any, on all of the outstanding Notes shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. The effect of such provision may be limited by
applicable law. Notwithstanding the foregoing, if an Event of Default specified
in clause (5) above shall have occurred and be continuing, such Event of Default
and any acceleration resulting therefrom shall be automatically rescinded if (i)
the Indebtedness that is the subject of such Event of Default has been repaid,
or (ii) the default relating to such Indebtedness has been waived or cured and,
if such Indebtedness has been accelerated, the holders thereof have rescinded
their declaration of acceleration in respect of such Indebtedness.

 

The Indenture will provide that, at any time after a declaration of acceleration
with respect to the Notes as described in the preceding paragraph, the Holders
of a majority in principal amount of the Notes (including any Additional Notes)
may rescind and cancel such declaration and its consequences:

 

(1)if the rescission would not conflict with any judgment or decree;

 

(2)if all existing Events of Default have been cured or waived except nonpayment
of principal or interest that has become due solely because of such
acceleration;

 

(3)to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;

 

(4)if the Issuer has paid the Trustee its reasonable compensation and reimbursed
the Trustee for its expenses, disbursements and advances; and

 

(5)in the event of the cure or waiver of an Event of Default of the type
described in clause (7) of the description of Events of Default above, the
Trustee shall have received an officers’ certificate that such Event of Default
has been cured or waived; provided, however, that such counsel may rely, as to
matters of fact, on a certificate or certificates of officers of the Issuer.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereto.

 

The Indenture will provide that, at any time prior to the declaration of
acceleration of the Notes, the Holders of a majority in principal amount of the
Notes (including any Additional Notes) may waive (including by any waivers
obtained in connection with a purchase of, or tender or exchange offer for,
Notes) any existing Default or Event of Default under the Indenture, and its
consequences, except a default in the payment of the principal of or interest on
any Notes.

 

The Indenture will provide that Holders may not enforce the Indenture or the
Notes except as provided in the Indenture and under the TIA. During the
existence of an Event of Default, the Trustee is required to exercise such
rights and powers vested in it under the Indenture and use the same degree of
care and skill in its exercise thereof as a prudent man would exercise or use
under the circumstances in the conduct of his own affairs. Subject to the
provisions of the Indenture relating to the duties of the Trustee, whether or
not an Event of Default shall occur and be continuing, the Trustee is under no
obligation to exercise any of its rights or powers under the Indenture at the
request, order or direction of any of the Holders, unless such Holders have
offered to the Trustee reasonable indemnity. Subject to all provisions of the
Indenture and applicable law, the Holders of a majority in aggregate principal
amount of the then outstanding Notes (including any Additional Notes) have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
the Trustee. The Trustee, however, may refuse to follow any direction that
conflicts with law or the Indenture or that the Trustee reasonably determines is
unduly prejudicial to the rights of any other Holder or that would in the
opinion of its counsel involve the Trustee in personal liability.

 



22

 

 

The Issuer is required to deliver to the Trustee annually a statement regarding
compliance with the Indenture. Upon becoming aware of any Default or Event of
Default, the Issuer is required within ten Business Days to deliver to the
Trustee a statement specifying such Default or Event of Default, unless such
Default or Event of Default has been cured before the end of the ten-Business
Day period.

 

Legal Defeasance and Covenant Defeasance

 

The Issuer may, at its option and at any time, elect to have its obligations and
the corresponding obligations of the Subsidiary Guarantors discharged with
respect to the outstanding Notes (“Legal Defeasance”).

 

Such Legal Defeasance means that the Issuer shall be deemed to have paid and
discharged the entire indebtedness represented by the outstanding Notes, and
satisfied all of its obligations with respect to the Notes, except for:

 

(1)the rights of Holders to receive payments in respect of the principal of,
premium, if any, and interest on the Notes when such payments are due;

 

(2)the Issuer’s obligations with respect to the Notes concerning issuing
temporary Notes, registration of Notes, mutilated, destroyed, lost or stolen
Notes and the maintenance of an office or agency for payments;

 

(3)the rights, powers, trust, duties and immunities of the Trustee and the
Issuer’s obligations in connection therewith; and

 

(4)the Legal Defeasance provisions of the Indenture.

 

In addition, the Issuer may, at its option and at any time, elect to terminate
its obligations under “—Change of Control” and under all of the covenants that
are described in the “—Certain Covenants” (other than the covenant described in
the first paragraph under “—Merger, Consolidation and Sale of Assets,” except to
the extent described below) and the operation of clause (2)(b), clauses (3)
through (6) and clause (8) under “—Events of Default” and the limitations
described in clause (2) of the first paragraph under the covenant “—Merger,
Consolidation and Sale of Assets” and thereafter any omission to comply with
such obligations shall not constitute a Default or Event of Default with respect
to the Notes (“Covenant Defeasance”). In the event of Legal Defeasance, payment
of the Notes may not be accelerated because of an Event of Default with respect
thereto. In the event Covenant Defeasance occurs, certain events (other than
nonpayment, bankruptcy, receivership, reorganization and insolvency events)
described under “—Events of Default” will no longer constitute an Event of
Default with respect to the Notes. If the Issuer exercises either its Legal
Defeasance or Covenant Defeasance option, each Subsidiary Guarantor will be
released and relieved of any obligations under its Subsidiary Guarantee.

 

In order to exercise either Legal Defeasance or Covenant Defeasance:

 

(1)the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders cash in United States dollars, non-callable United States
government obligations, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized investment bank, appraisal
firm or firm of independent public accountants, to pay the principal of,
premium, if any, and interest on the Notes on the stated date for payment
thereof or on the applicable redemption date, as the case may be;

 



23

 

 

(2)in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an opinion of counsel in the United States reasonably acceptable to the
Trustee confirming that:

 

(a)the Issuer has received from, or there has been published by, the Internal
Revenue Service a ruling; or

 

(b)since the date of the Indenture, there has been a change in the applicable
federal income tax law, in either case to the effect that, and based thereon
such opinion of counsel shall confirm that, the Holders will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

 

(3)in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an opinion of counsel in the United States reasonably acceptable to the
Trustee confirming that the Holders will not recognize income, gain or loss for
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Covenant Defeasance had not
occurred;

 

(4)no Default or Event of Default, of which the Trustee is deemed to have
notice, shall have occurred and be continuing on the date of such deposit (other
than a Default or Event of Default resulting from the incurrence of Indebtedness
or other borrowing of funds, or the grant of Liens securing such Indebtedness or
other borrowing, all or a portion of which are to be applied to such deposit);

 

(5)such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under the Indenture (other than a Default
or Event of Default resulting from the incurrence of Indebtedness or other
borrowing of funds, or the grant of Liens securing such Indebtedness or other
borrowing, all or a portion of which are to be applied to such deposit) or any
other Indebtedness incurred under clause (2) of the definition of “Permitted
Indebtedness”;

 

(6)the Issuer shall have delivered to the Trustee an officers’ certificate
stating that the deposit was not made by the Issuer with the intent of
preferring the Holders over any other creditors of the Issuer or with the intent
of defeating, hindering, delaying or defrauding any other creditors of the
Issuer or others;

 

(7)the Issuer shall have delivered to the Trustee an officers’ certificate
stating that all conditions precedent relating to such Legal Defeasance or
Covenant Defeasance, as applicable, have been complied with; and

 

(8)the Issuer shall have delivered to the Trustee an opinion of counsel (which
opinion of counsel may be subject to customary assumptions, qualifications and
exclusions), stating that all conditions precedent relating to such Legal
Defeasance or Covenant Defeasance, as applicable, have been complied with;
provided, however, that such counsel may rely, as to matters of fact, on a
certificate or certificates of officers of the Issuer.

 

Satisfaction and Discharge

 

The Indenture will be discharged and will cease to be of further effect (except
as to surviving rights of registration of transfer or exchange of the Notes, as
expressly provided for in the Indenture) as to all outstanding Notes when:

 

(1)either:

 

(a)all the Notes theretofore authenticated and delivered (except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust or segregated and held in trust by
the Issuer and thereafter repaid to the Issuer or discharged from such trust)
have been delivered to the Trustee for cancellation; or

 

(b)all Notes not theretofore delivered to the Trustee for cancellation have
become due and payable or will become due and payable within one year by reason
of the mailing of a notice of redemption or otherwise and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee funds
(constituting cash in U.S. dollars, non-callable Cash Equivalents within the
meaning of clauses (1) or (2) of the definition thereof or a combination of cash
in U.S. dollars and such non-callable Cash Equivalents) in an amount sufficient
(without consideration of any reinvestment of interest) to pay and discharge the
entire Indebtedness on the Notes not theretofore delivered to the Trustee for
cancellation, for principal of, premium, if any, and interest on the Notes to
the date of deposit together with irrevocable instructions from the Issuer
directing the Trustee to apply such funds to the payment thereof at maturity or
redemption, as the case may be;

 



24

 

 

(2)the Issuer has paid all other sums payable under the Indenture by the Issuer;
and

 

(3)the Issuer has delivered to the Trustee an officers’ certificate and an
opinion of counsel stating that all conditions precedent under the Indenture
relating to the satisfaction and discharge of the Indenture have been complied
with; provided, however, that such counsel may rely, as to matters of fact, on a
certificate or certificates of officers of the Issuer.

 

Modification of the Indenture

 

From time to time, the Issuer, the Subsidiary Guarantors and the Trustee,
without the consent of the Holders, may amend the Indenture for certain
specified purposes, including curing ambiguities, defects or inconsistencies, to
comply with any requirements of the Commission in order to effect or maintain
the qualification of the Indenture under the TIA, to make any change that would
provide any additional benefit or rights to the Holders or that does not
adversely affect the rights of any Holder, to conform the Indenture to the
Description of the Notes herein or to, in certain circumstances, comply with the
Indenture. In formulating its opinion on such matters, the Trustee will be
entitled to rely on such evidence as it deems appropriate, including, without
limitation, solely on an opinion of counsel; provided, however, that in
delivering such opinion of counsel, such counsel may rely, as to matters of
fact, on a certificate or certificates of officers of the Issuer.

 

Other modifications and amendments of the Indenture may be made with the consent
of the Holders of a majority in principal amount of the then outstanding Notes
(including any Additional Notes) issued under the Indenture (including consents
obtained in connection with a purchase of, or tender or exchange offer for,
Notes), except that, without the consent of each Holder affected thereby, no
amendment may (with respect to Notes held by any non-consenting Holder):

 

(1)reduce the amount of Notes whose Holders must consent to an amendment;

 

(2)reduce the rate of or change or have the effect of changing the time for
payment of interest, including defaulted interest and Special Interest, on any
Notes;

 

(3)reduce the principal of or change or have the effect of changing the fixed
maturity of any Notes;

 

(4)reduce the amount payable upon the redemption of any Note or change the time
at which any Note may be redeemed as described under “—Optional Redemption”
above; provided, however, that solely for the avoidance of doubt and without any
other implication, redemption shall not be deemed to include any purchase or
repurchase of Notes including as described above under the captions “—Change of
Control” and “—Certain Covenants—Limitation on Asset Sales”;

 

(5)make any Notes payable in money other than that stated in the Notes;

 

(6)make any change in provisions of the Indenture protecting the right of each
Holder to receive payment of principal of and interest on such Note on or after
the due date thereof or to bring suit to enforce such payment, or permitting
Holders of a majority in principal amount of Notes to waive Defaults or Events
of Default in the payment of principal of, premium, if any, or interest on, the
Notes (except (i) a payment required by one of the covenants described above
under the captions “—Change of Control” and “—Certain Covenants—Limitation on
Asset Sales” or (ii) a rescission of acceleration of the Notes by the holders of
a majority in aggregate principal amount of the then outstanding Notes and a
waiver of the payment default that resulted from such acceleration);

 



25

 

 

(7)modify or change any provision of the Indenture or the related definitions
affecting the ranking in right of payment of the Notes or any Subsidiary
Guarantee as senior unsecured indebtedness of the Issuer or the relevant
Subsidiary Guarantors, as the case may be, in a manner which adversely affects
the Holders; or

 

(8)release any Subsidiary Guarantor from any of its obligations under its
Subsidiary Guarantee or the Indenture otherwise than in accordance with the
terms of the Indenture.

 

The Holders of a majority of the principal amount of the Notes (including any
Additional Notes) then outstanding (including waivers obtained in connection
with a purchase of, or tender or exchange offer for, Notes) may waive compliance
with certain restrictive covenants and provisions of the Indenture, except in
the case of the matters specified in the first paragraph under this caption
“Modification of the Indenture.”

 

The consent of the Holders is not necessary under the Indenture to approve the
particular form of any proposed amendment, supplement or waiver. It is
sufficient if such consent approves the substance of the proposed amendment,
supplement or waiver. After an amendment, supplement or waiver under the
Indenture becomes effective, the Issuer is required to mail to the Holders a
notice briefly describing the amendment, supplement or waiver. However, the
failure to give such notice, or any defect in the notice, will not impair or
affect the validity of the amendment, supplement or waiver.

 

Governing Law

 

The Indenture and the Notes will be governed by, and construed in accordance
with, the laws of the State of New York.

 

The Trustee

 

The Indenture will provide that, except during the continuance of an Event of
Default, the Trustee will perform only such duties as are specifically set forth
in the Indenture. During the existence of an Event of Default, the Trustee will
exercise such rights and powers vested in it by the Indenture, and use the same
degree of care and skill in its exercise thereof as a prudent man would exercise
or use under the circumstances in the conduct of his own affairs. A successor
Trustee may be appointed in accordance with the terms of the Indenture.

 

The Indenture and the provisions of the TIA contain certain limitations on the
rights of the Trustee, should it become a creditor of the Issuer or a Subsidiary
Guarantor, to obtain payments of claims in certain cases or to realize on
certain property received in respect of any such claim as security or otherwise.
Subject to the TIA, the Trustee will be permitted to engage in other
transactions; provided, however, that if the Trustee acquires any conflicting
interest as described in the TIA, it must eliminate such conflict or resign.

 

Book-Entry, Delivery and Form

 

We will issue the Notes in the form of global notes (the “Global Notes”). The
Global Notes will be deposited with, or on behalf of, The Depository Trust
Company, or DTC, and registered in the name of the DTC or its nominee. Except as
set forth below, the Global Notes may be transferred, in whole and not in part,
and only to DTC or another nominee of DTC. You may hold your beneficial
interests in the Global Notes directly through DTC if you have an account with
DTC or indirectly through organizations that have accounts with DTC.

 

DTC has advised us that it is:

 

·a limited purpose trust company organized under the laws of the State of New
York;

 

·a “banking organization” within the meaning of the New York State Banking Law;

 

·a member of the Federal Reserve System;

 

·a “clearing corporation” within the meaning of the Uniform Commercial Code; and

 

·a “clearing agency” registered under Section 17A of the Exchange Act.

 



26

 

 

DTC was created to hold securities for its participants and to facilitate the
clearance and settlement of securities transactions between its participants
through electronic book-entry changes to the accounts of its participants. DTC’s
participants include securities brokers and dealers, including the initial
purchasers; banks and trust companies; clearing corporations and other
organizations. Indirect access to DTC’s system is also available to others such
as banks, brokers, dealers and trust companies; these indirect participants
clear through or maintain a custodial relationship with a DTC participant,
either directly or indirectly. Investors who are not DTC participants may
beneficially own securities held by or on behalf of DTC only through DTC
participants or indirect participants in DTC.

 

So long as DTC’s nominee is the registered owner of the Global Notes, that
nominee will be considered the sole owner or holder of the Notes represented by
the Global Notes for all purposes under the Indentures. Except as provided below
under “—Certificated Notes,” owners of beneficial interests in a Global Note:

 

·will not be entitled to have Notes represented by the Global Note registered in
their names;

 

·will not receive or be entitled to receive physical, certificated Notes; and

 

·will not be considered the owners or holders of the Notes under the Indentures
for any purpose, including with respect to the giving of any direction,
instruction or approval to the trustee under the Indentures.

 

As a result, each investor who owns a beneficial interest in a Global Note must
rely on the procedures of DTC to exercise any rights of a holder of Notes under
the Indentures (and, if the investor is not a participant or an indirect
participant in DTC, on the procedures of the DTC participant through which the
investor owns its interest). Payments of principal, premium (if any) and
interest with respect to the Notes represented by a Global Note will be made by
the trustee to DTC’s nominee as the registered holder of the Global Note. We
understand that under existing industry practice, in the event an owner of a
beneficial interest in a Global Note desires to take any action that the DTC, as
the holder of the Global Note, is entitled to take, the DTC would authorize the
participants to take such action, and the participants would authorize
beneficial owners owning through such participants to take such action or would
otherwise act upon the instructions of beneficial owners owning through them.

 

We will make payments of principal of, premium, if any, and interest on Notes
represented by the Global Notes registered in the name of and held by the DTC or
its nominee to the DTC or its nominee, as the case may be, as the registered
owner and holder of the Global Notes. We expect that the DTC or its nominee,
upon receipt of any payment of principal of, premium, if any, or interest on the
Global Notes will credit participants’ accounts with payments in amounts
proportionate to their respective beneficial interests in the principal amount
of the Global Notes as shown on the records of the DTC or its nominee. We also
expect that payments by participants or indirect participants to owners of
beneficial interests in the Global Notes held through such participants or
indirect participants will be governed by standing instructions and customary
practices and will be the responsibility of such participants or indirect
participants. We will not have any responsibility or liability for any aspect of
the records relating to, or payments made on account of, beneficial ownership
interests in the Global Notes for any Note or for maintaining, supervising or
reviewing any records relating to such beneficial ownership interests or for any
other aspect of the relationship between the DTC and its participants or
indirect participants or the relationship between such participants or indirect
participants and the owners of beneficial interests in the Global Notes owning
through such participants. Transfers between participants in DTC will be
effected under DTC’s procedures and will be settled in same-day funds.

 

Although the DTC has agreed to the foregoing procedures in order to facilitate
transfers of interests in the Global Notes among participants of the DTC, it is
under no obligation to perform or continue to perform such procedures, and such
procedures may be discontinued at any time. Neither the Trustee nor the Issuer
will have any responsibility or liability for the performance by the DTC or its
participants or indirect participants of their respective obligations under the
rules and procedures governing their operations or otherwise.

 

Definitions

 

Set forth below is a summary of certain of the defined terms to be used in the
Indenture. Reference is made to the form of Indenture for the full definition of
all such terms, as well as any other terms used herein for which no definition
is provided.

 



27

 

 

“Acquired Indebtedness” means Indebtedness or Preferred Stock of a Person or any
of its Subsidiaries (1) existing at the time such Person becomes a Restricted
Subsidiary or at the time it merges or consolidates with the Issuer or any of
its Restricted Subsidiaries or (2) which becomes Indebtedness or Preferred Stock
of the Issuer or a Restricted Subsidiary in connection with the acquisition of
assets from such Person, in each case not incurred in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
or such acquisition, merger or consolidation.

 

“Acquired Subordinated Indebtedness” means Indebtedness of the Issuer or any
Subsidiary Guarantor that (i) is subordinated or junior in right of payment to
the Notes or such Subsidiary Guarantor’s Subsidiary Guarantee, as the case may
be, (ii) constitutes Acquired Indebtedness and (iii) was not incurred in
connection with, or in contemplation of, another Person merging with or into, or
becoming a Restricted Subsidiary of, the Issuer or any of its Subsidiaries.

 

“Adjusted Consolidated Net Tangible Assets” or “ACNTA” of a Person means
(without duplication), as of the date of determination:

 

(1)the sum of:

 

(a)discounted future net revenues from proved oil and gas reserves of the Issuer
and its Restricted Subsidiaries, calculated in accordance with Commission
guidelines (before any state or federal or other income tax), as estimated by a
nationally recognized firm of independent petroleum engineers or the Issuer in a
reserve report prepared by the Issuer’s petroleum engineers as of a date no
earlier than the date of the Issuer’s latest annual consolidated financial
statements (or, if such date of determination is within 45 days after the end of
such most recently completed fiscal year and no reserve report as of the end of
such fiscal year has at the time been prepared, the Issuer’s second preceding
fiscal year) or, at the Issuer’s option, the Issuer’s most recently completed
fiscal quarter for which internal financial statements are available, as
increased by, as of the date of determination, the estimated discounted future
net revenues from:

 

(i)estimated proved oil and gas reserves acquired by the Issuer and its
Restricted Subsidiaries since the date of such year-end or quarterly reserve
report; and

 

(ii)estimated oil and gas reserves attributable to extensions, discoveries and
other additions and upward revisions of estimates of proved oil and gas reserves
since the date of such year-end or quarterly reserve report due to exploration,
development or exploitation, production and other activities, which reserves
were not reflected in such reserve report which would, in accordance with
standard industry practice, result in such determinations,

 

in each of cases (i) and (ii) calculated in accordance with Commission
guidelines (utilizing the prices utilized in such year-end or quarterly reserve
report), and decreased by, as of the date of determination, the estimated
discounted future net revenues from:

 

(iii)estimated proved oil and gas reserves produced or disposed of since the
date of such year-end or quarterly reserve report; and

 

(iv)estimated oil and gas reserves attributable to downward revisions of
estimates of proved oil and gas reserves since the date of such year-end or
quarterly reserve report due to changes in geological conditions, exploration,
development or exploitation, production or other activities conducted since the
date of such reserve report or other factors which would, in accordance with
standard industry practice, cause such revisions,

 

in each of cases (iii) and (iv) calculated in accordance with Commission
guidelines (utilizing the prices utilized in such year-end or quarterly reserve
report) and, in the case of each of clauses (i), (ii), (iii) and (iv), as
estimated by the Issuer’s petroleum engineers or any independent petroleum
engineers engaged by the Issuer for that purpose; plus

 



28

 

 

(b)the capitalized costs that are attributable to oil and gas properties of the
Issuer and its Subsidiaries to which no proved oil and gas reserves are
attributable, based on the Issuer’s books and records as of a date no earlier
than the date of the Issuer’s most recent annual or quarterly financial
statements; plus

 

(c)the Net Working Capital on a date no earlier than the date of the Issuer’s
most recent consolidated annual or quarterly financial statements; plus

 

(d)with respect to each other tangible asset of the Issuer or its consolidated
Restricted Subsidiaries specifically including, but not to the exclusion of any
other qualifying tangible assets, the Issuer’s or its consolidated Restricted
Subsidiaries’ gas gathering and processing facilities, land, equipment,
leasehold improvements, investments carried on the equity method, restricted
cash and the carrying value of marketable securities, the greater of (i) the net
book value of such other tangible asset on a date no earlier than the date of
the Issuer’s most recent consolidated annual or quarterly financial statements
and (ii) the appraised value, as estimated by independent appraisers, of such
other tangible assets of the Issuer and its Restricted Subsidiaries (provided
that the Issuer may rely on subclause (i) of this clause (d) if no appraisal is
available or has been obtained), as of a date no earlier than the date of the
Issuer’s latest audited financial statements; minus

 

(2)minority interests and, to the extent not otherwise taken into account in
determining Adjusted Consolidated Net Tangible Assets, any net natural gas
balancing liabilities of the Issuer and its consolidated Restricted Subsidiaries
reflected in the Issuer’s latest audited financial statements.

 

In addition to, but without duplication of, the foregoing, for purposes of this
definition, “Adjusted Consolidated Net Tangible Assets” shall be calculated
after giving effect, on a pro forma basis, to (A) any Investment not prohibited
by the Indenture, to and including the date of the transaction giving rise to
the need to calculate Adjusted Consolidated Net Tangible Assets (the “Assets
Transaction Date”), in any other Person that, as a result of such Investment,
becomes a Restricted Subsidiary of the Issuer, (B) the acquisition, to and
including the Assets Transaction Date (by merger, consolidation or purchase of
stock or assets), of any business or assets, including, without limitation,
Permitted Industry Investments, and (C) any sales or other dispositions of
assets permitted by the Indenture (other than sales of Hydrocarbons or other
mineral products in the ordinary course of business) occurring on or prior to
the Assets Transaction Date. If the Issuer changes its method of accounting from
the successful efforts method to the full costs method or a similar method of
accounting, “ACNTA” will continue to be calculated as if the Issuer were still
using the successful efforts method of accounting.

 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

 

“Affiliate Transaction” has the meaning set forth under “—Certain
Covenants—Limitation on Transactions with Affiliates.”

 

“Alternate Offer” has the meaning set forth under “—Change of Control.”

 

“Asset Acquisition” means (1) an Investment by the Issuer or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary, or shall be merged with or into the Issuer or any
Restricted Subsidiary, or (2) the acquisition by the Issuer or any Restricted
Subsidiary of the assets of any Person (other than a Restricted Subsidiary)
which constitute all or substantially all of the assets of such Person or
comprise any division, operating unit, segment, business, group of related
assets or line of business of such Person.

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
exchange, lease (other than operating leases entered into in the ordinary course
of business), assignment or other transfer for value by the Issuer or any of its
Restricted Subsidiaries (including any Sale and Leaseback Transaction) to any
Person other than the Issuer or a Restricted Subsidiary of:

 

(1)any Capital Stock of any Restricted Subsidiary; or

 



29

 

 

(2)any other property or assets (including any interests therein) (other than
cash or Cash Equivalents) of the Issuer or any Restricted Subsidiary, including
any disposition by means of a merger, consolidation or similar transaction;
provided, however, that Asset Sales shall not include:

 

(a)the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Issuer in a transaction which is (i) made
in compliance with the provisions of “—Certain Covenants—Merger, Consolidation
and Sale of Assets” or (ii) subject to the provisions of “—Change of Control”;

 

(b)any Investment in an Unrestricted Subsidiary which is made in compliance with
the provisions of “—Certain Covenants—Limitation on Restricted Payments” above;

 

(c)disposals, abandonments or replacements of damaged, unserviceable, worn-out
or other obsolete equipment or other assets or assets that are no longer useful
in the conduct of the Crude Oil and Natural Gas Business of the Issuer and its
Restricted Subsidiaries;

 

(d)the sale, lease, conveyance, disposition or other transfer (each, a
“Transfer”) by the Issuer or any Restricted Subsidiary of assets or property, or
the issuance or sale of Capital Stock by a Restricted Subsidiary, to the Issuer
or one or more Restricted Subsidiaries;

 

(e)any disposition or other Transfer of Hydrocarbons or other mineral products
in the ordinary course of business or the Transfer of equipment, inventory,
products, services, accounts receivable or other assets in the ordinary course
of business;

 

(f)any Transfer of an interest in an oil, gas or mineral property, pursuant to a
farm-out, farm-in, joint operating, overriding royalty interest, area of mutual
interest or unitization agreement, or other similar or customary arrangement or
agreement that the Issuer or any Restricted Subsidiary determines in good faith
to be necessary or appropriate for the economic development of such Property
other than Production Payments and Reserve Sales;

 

(g)surrender or waiver of contract rights, oil and gas leases or property
related thereto, abandonment of any oil or gas property or interests therein or
the settlement, release or surrender of contract, tort or other claims of any
kind;

 

(h)any disposition of defaulted receivables that have been written-off as
uncollectible that arose in the ordinary course of business for collection;

 

(i)any Asset Swap;

 

(j)the Transfer by the Issuer or any Restricted Subsidiary of assets or property
in any single transaction or series of related transactions that involve assets
or properties having a Fair Market Value (valued at the Fair Market Value of
such assets or property at the time of such Transfer) not to exceed $20.0
million;

 

(k)a Restricted Payment that does not violate the covenant described above under
the caption “—Certain Covenants—Limitation on Restricted Payments” or a
Permitted Investment (including, without limitation, unwinding any Commodity
Agreements, Interest Rate Agreements or Currency Agreements);

 

(l)any Production Payments and Reserve Sales; provided that any such Production
Payments and Reserve Sales, other than incentive compensation programs on terms
that are reasonably customary in the Crude Oil and Natural Gas Business for
geologists, geophysicists and other providers of technical services to the
Issuer or a Restricted Subsidiary, shall have been created, incurred, issued,
assumed or Guaranteed in connection with the acquisition or financing of, and
within 60 days after the acquisition of, the property that is subject thereto;

 

(m)the disposition (whether or not in the ordinary course of the Crude Oil and
Natural Gas Business) of oil or gas properties or direct or indirect interests
in real property; provided that at the time of such sale or transfer such
properties do not have associated with them any proved reserves;

 



30

 

 

(n)the farm-out, lease or sublease of developed or undeveloped crude oil or
natural gas properties owned or held by the Issuer or such Restricted Subsidiary
in exchange for crude oil and natural gas properties owned or held by another
Person;

 

(o)the creation or perfection of a Lien (but not, except to the extent
contemplated in clause (p) below, the sale or other disposition of the
properties or assets subject to such Lien);

 

(p)the creation or perfection of a Permitted Lien and the exercise by any Person
in whose favor any such Permitted Lien is granted of any of its rights in
respect of that Permitted Lien;

 

(q)the licensing or sublicensing of intellectual property, including, without
limitation, licenses for seismic data, in the ordinary course of business and
which do not materially interfere with the business of the Issuer and its
Restricted Subsidiaries; and

 

(r)the disposition of oil and natural gas properties in connection with tax
credit transactions complying with Section 29 of the Internal Revenue Code or
any successor or analogous provisions of the Internal Revenue Code.

 

“Asset Swap” means any trade or exchange by the Issuer or any Restricted
Subsidiary of oil and gas properties or other properties or assets for oil and
gas properties or other properties or assets owned or held by another Person;
provided that the Fair Market Value of the properties or assets traded or
exchanged by the Issuer or such Restricted Subsidiary (together with any cash)
is reasonably equivalent to the Fair Market Value of the properties or assets
(together with any cash) to be received by the Issuer or such Restricted
Subsidiary; provided, further, that any Net Cash Proceeds received must be
applied in accordance with “—Certain Covenants—Limitation on Asset Sales.”

 

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof
including, in the case of a limited partnership, the board of directors of the
managing general partner thereof.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

 

“Borrowing Base” means the “Borrowing Base” as defined in and as determined from
time to time pursuant to the Senior Credit Facility; provided that the Borrowing
Base under such Credit Facility is determined on a basis substantially
consistent with customary terms for oil and gas secured reserve based loan
transactions and has a lender group that includes one or more commercial
financial institutions which engage in oil and gas reserve based lending in the
ordinary course of their respective businesses.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banking institutions in the City of New York are required or
authorized by law or other governmental action to be closed.

 

“Capital Stock” means:

 

(1)with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock of such Person and including any warrants, options or rights to
acquire any of the foregoing and instruments convertible into any of the
foregoing;

 

(2)with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person; and

 

(3)any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

 

but excluding from all of the foregoing clauses (1), (2) and (3) any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

 



31

 

 

“Cash Equivalents” means:

 

(1)marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

 

(2)marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the three highest ratings
obtainable from either S&P or Moody’s;

 

(3)commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from Moody’s or S&P;

 

(4)certificates of deposit or bankers’ acceptances maturing within one year from
the date of acquisition thereof or demand deposit accounts and Eurodollar time
deposits and overnight bank deposits issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $100 million;

 

(5)repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (1), (2) or (4) above entered into
with any bank meeting the qualifications specified in clause (4) above;

 

(6)deposits in money market funds investing in instruments of the type specified
in clauses (1) through (5) above; and

 

(7)money market mutual or similar funds having assets in excess of $100 million.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1)any sale, lease, exchange or other transfer (other than pursuant to a merger
or consolidation), in one transaction or a series of related transactions, of
all or substantially all of the assets of the Issuer to any Person or group
(each, a “Transferee”) as such terms are used in Section 13(d) and 14(d) of the
Exchange Act, other than the Issuer or a Restricted Subsidiary;

 

(2)the approval by the Issuer of any plan or proposal for the liquidation or
dissolution of the Issuer (whether or not otherwise in compliance with the
provisions of the Indenture); or

 

(3)any transaction as a result of which any Person or group shall become the
beneficial owner (as defined in Rule 13d-3 of the Exchange Act, except that a
Person or group shall be deemed to be a beneficial owner of all securities such
Person or group shall have the right to acquire or vote within one year),
directly or indirectly, of more than 50% of the Voting Stock of the Issuer,
other than any such transaction in which the outstanding Capital Stock of the
Issuer is changed into or exchanged for Capital Stock of the surviving Person or
any parent thereof that collectively represents at least 50% of the aggregate
total Voting Stock of the surviving Person or such parent immediately following
such transaction.

 

Notwithstanding the foregoing, (a) a transaction will not be deemed to involve a
Change of Control if (i) the Issuer becomes a direct or indirect wholly owned
subsidiary of a holding company and (ii)(A) the direct or indirect holders of
the Voting Stock of such holding company immediately following that transaction
are substantially the same as the holders of the Issuer’s Voting Stock
immediately prior to that transaction or (B) immediately following that
transaction no Person (other than a holding company satisfying the requirements
of this sentence) is the beneficial owner, directly or indirectly, of more than
50% of the Voting Stock of such holding company; (b) the right to acquire Voting
Stock (so long as such person does not have the right to direct the voting of
the Voting Stock subject to such right) or any veto power in connection with the
acquisition or disposition of Voting Stock will not cause a party to be a
beneficial owner and (c) a Change of Control shall not be deemed to occur upon
the consummation of the Merger Transaction or any actions undertaken by the
Issuer or any Restricted Subsidiary solely for the purpose of changing the legal
structure of the Issuer or such Restricted Subsidiary.

 



32

 

 

“Change of Control Offer” has the meaning set forth under “—Change of Control.”

 

“Change of Control Payment” has the meaning set forth under “—Change of
Control.”

 

“Change of Control Payment Date” has the meaning set forth under “—Change of
Control.”

 

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Rating Decline.

 

“Commission” means the Securities and Exchange Commission.

 

“Commodity Agreements” means, with respect to any Person, any futures contract,
forward contract, commodity swap agreement, commodity option agreement, hedging
agreements and other agreements or arrangements or any combination thereof
entered into by such Person in respect of Hydrocarbons purchased, used,
produced, processed or sold by such Person or its Subsidiaries that are
customary in the Crude Oil and Natural Gas Business and that are designed to
manage the risks of Hydrocarbon price fluctuations.

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Issue
Date or issued after the Issue Date, and includes, without limitation, all
series and classes of such common stock.

 

“Company Properties” means all Properties, and equity, partnership or other
ownership interests therein, that are related or incidental to, or used or
useful in connection with, the conduct or operation of any business activities
of the Issuer or the Subsidiaries, which business activities are not prohibited
by the terms of the Indenture.

 

“Consolidated EBITDAX” means, for any period, the sum (without duplication) of:

 

(1)Consolidated Net Income; and

 

(2)to the extent Consolidated Net Income has been reduced thereby:

 

(a)all income taxes of the Issuer and its Restricted Subsidiaries paid or
accrued in accordance with GAAP for such period;

 

(b)Consolidated Interest Expense;

 

(c)the amount of any Preferred Stock dividends paid by the Issuer and its
Restricted Subsidiaries; and

 

(d)Consolidated Non-cash Charges or consolidated exploration expense,

 

less any non-cash items increasing Consolidated Net Income for such period
(other than accruals of revenue in the ordinary course of business), all as
determined on a consolidated basis for the Issuer and its Restricted
Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDAX Coverage Ratio” means, with respect to the Issuer, the
ratio of (i) Consolidated EBITDAX of the Issuer during the four full fiscal
quarters for which financial information in respect thereof is available (the
“Four Quarter Period”) ending on or prior to the date of the transaction giving
rise to the need to calculate the Consolidated EBITDAX Coverage Ratio (the
“Transaction Date”) to (ii) Consolidated Fixed Charges of the Issuer for the
Four Quarter Period. In addition to and without limitation of the foregoing, for
purposes of this definition, “Consolidated EBITDAX” and “Consolidated Fixed
Charges” shall be calculated after giving effect (without duplication) on a pro
forma basis for the period of such calculation to:

 

(1)the incurrence or repayment of any Indebtedness or issuance of Preferred
Stock of the Issuer or any of its Restricted Subsidiaries (and the application
of the proceeds thereof) giving rise to the need to make such calculation and
any incurrence or repayment of other Indebtedness or issuance of other Preferred
Stock (and the application of the proceeds thereof), other than the incurrence
or repayment of indebtedness in the ordinary course of business for working
capital purposes pursuant to working capital facilities, occurring during the
Four Quarter Period or at any time subsequent to the last day of the Four
Quarter Period and on or prior to the Transaction Date, as if such incurrence or
repayment, as the case may be (and the application of the proceeds thereof),
occurred on the first day of the Four Quarter Period; and

 



33

 

 

(2)any Asset Sales (and the application of the proceeds thereof) or Asset
Acquisitions by the Issuer or any Restricted Subsidiary (or by any Person
acquired by the Issuer or any Restricted Subsidiary) (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of the Issuer or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring Acquired Indebtedness, and also including, without
limitation, any Consolidated EBITDAX attributable to the assets which are the
subject of the Asset Acquisition or Asset Sale (and the application of the
proceeds thereof) during the Four Quarter Period) occurring during the Four
Quarter Period or at any time subsequent to the last day of the Four Quarter
Period and on or prior to the Transaction Date, as if such Asset Sale (and the
application of the proceeds thereof) or Asset Acquisition (including the
incurrence, assumption or liability for any such Acquired Indebtedness) occurred
on the first day of the Four Quarter Period.

 

For purposes of this definition, (a) any Person that is a Restricted Subsidiary
on the Transaction Date will be deemed to have been a Restricted Subsidiary at
all times during the Four Quarter Period; and (b) any Person that is not a
Restricted Subsidiary on the Transaction Date will be deemed not to have been a
Restricted Subsidiary at any time during the Four Quarter Period. If the Issuer
or any of its Restricted Subsidiaries directly or indirectly guarantees
Indebtedness of a third Person, the preceding paragraph shall give effect to the
incurrence of such guaranteed Indebtedness as if the Issuer or the Restricted
Subsidiary, as the case may be, had directly incurred or otherwise assumed such
guaranteed Indebtedness.

 

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition or disposition of assets or any other event in connection with any
calculation, the pro forma calculations shall be determined in good faith by a
responsible financial or accounting Officer of the Issuer (including pro forma
expense and cost reductions and any pro forma expense and cost reductions that
have occurred or are reasonably expected to occur, in the reasonable judgment of
the chief financial officer of the Issuer (regardless of whether those cost
savings or operating improvements could then be reflected in pro forma financial
statements in accordance with Regulation S-X promulgated under the Securities
Act or any regulation or policy of the Commission related thereto)).

 

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the “Consolidated EBITDAX Coverage Ratio”:

 

(1)interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the Transaction Date;

 

(2)if interest on any Indebtedness actually incurred on the Transaction Date may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rates, then the
interest rate in effect on the Transaction Date will be deemed to have been in
effect during the Four Quarter Period; and

 

(3)notwithstanding clauses (1) and (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Interest Rate Agreements, shall be deemed to accrue at
the rate per annum resulting after giving effect to the operation of such
agreements.

 

“Consolidated Fixed Charges” means, with respect to the Issuer for any period,
the sum, without duplication, of:

 

(1)Consolidated Interest Expense (including any premium or penalty paid in
connection with redeeming or retiring Indebtedness of the Issuer and its
Restricted Subsidiaries prior to the stated maturity thereof pursuant to the
agreements governing such Indebtedness), plus

 



34

 

 

(2)the amount of all dividend payments on any series of Preferred Stock of the
Issuer or any Restricted Subsidiary (other than dividends paid in Qualified
Capital Stock and other than to the Issuer or any Restricted Subsidiary) paid,
accrued or scheduled to be paid or accrued during such period.

 

“Consolidated Interest Expense” means, with respect to the Issuer for any
period, the sum of, without duplication:

 

(1)the aggregate of the interest expense of the Issuer and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation, (a) any amortization of original issue
discount and debt issuance cost, (b) the net costs, losses or gains under
Interest Rate Agreements, (c) all capitalized interest, and (d) the interest
portion of any deferred payment obligation, plus

 

(2)the interest component of Finance Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by the Issuer and its Restricted Subsidiaries
during such period, as determined on a consolidated basis in accordance with
GAAP, minus

 

(3)to the extent included above, write-off of deferred financing costs and
interest attributable to Dollar-Denominated Production Payments.

 

“Consolidated Net Income” means, with respect to the Issuer for any period, the
aggregate net income (or loss) of the Issuer and its Restricted Subsidiaries for
such period on a consolidated basis, determined in accordance with GAAP;
provided, however, that there shall be excluded therefrom:

 

(1)any net after-tax gains (or losses) from Asset Sales or abandonments or
reserves relating thereto;

 

(2)any net after-tax extraordinary or nonrecurring gains (or losses) and any net
after-tax gain or loss realized upon the sale or other disposition of any
Capital Stock of any Person;

 

(3)the net income (but not loss) of any Restricted Subsidiary to the extent that
the declaration of dividends or similar distributions by that Restricted
Subsidiary of that income is restricted by charter, contract, operation of law
or otherwise;

 

(4)the net income of any Person in which the Issuer has an interest, other than
a Restricted Subsidiary, except to the extent of cash dividends or distributions
actually paid to the Issuer or to a Restricted Subsidiary by such Person (and
provided that the Issuer’s equity in a net loss of any such Person for such
period shall not be included in determining such Consolidated Net Income, except
to the extent of the aggregate cash actually contributed to such Person by the
Issuer or a Restricted Subsidiary during such period);

 

(5)(a) any net after-tax income or loss attributable to discontinued operations
(including, without limitation, operations disposed of during such period
whether or not such operations were classified as discontinued) and (b) any
income or loss attributable to any Person acquired in any pooling-of-interests
transaction for any period prior to the date of such acquisition;

 

(6)in the case of a successor to the Issuer by consolidation or merger or as a
transferee of the Issuer’s assets, any net income (or loss) of the successor
corporation prior to such consolidation, merger or transfer of assets;

 

(7)any non-cash charges related to a ceiling test write-down under GAAP;

 

(8)any unrealized non-cash gains or losses or charges in respect of Interest
Rate Agreements, Currency Agreements or Commodity Agreements (including those
resulting from the application of SFAS 133);

 

(9)any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, in accordance with GAAP;

 

(10)any consolidated non-cash gains or losses arising from changes in GAAP
standards or principles after the Issue Date or the cumulative effect thereof;

 



35

 

 

(11)all net income or loss of Unrestricted Subsidiaries;

 

(12)any asset (including goodwill) impairment or writedown on or related to
Crude Oil and Natural Gas Properties or other non-current assets under
applicable GAAP or Commission guidelines; and

 

(13)any non-cash or nonrecurring charges associated with any premium or penalty
paid, write-off of deferred financing costs or other financial recapitalization
charges in connection with redeeming or retiring any Indebtedness prior to
maturity.

 

“Consolidated Net Worth” means, with respect to any specified Person as of any
date, the sum of:

 

(1)the consolidated equity of the common stockholders of such Person and its
consolidated Subsidiaries as of such date; plus

 

(2)the respective amounts reported on such Person’s balance sheet as of such
date with respect to any series of Preferred Stock (other than Disqualified
Stock) that by its terms is not entitled to the payment of dividends unless such
dividends may be declared and paid only out of net earnings in respect of the
year of such declaration and payment, but only to the extent of any cash
received by such Person upon issuance of such Preferred Stock.

 

“Consolidated Non-cash Charges” means, with respect to the Issuer, for any
period, the aggregate depreciation, depletion, amortization, impairment and
other non-cash charges or expenses of the Issuer and its Restricted Subsidiaries
reducing Consolidated Net Income of the Issuer for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charge which
requires an accrual of or a reserve for cash charges for any future period).

 

“consolidation” means, with respect to any Person, the consolidation of the
accounts of the Restricted Subsidiaries of such Person with those of such
Person, all in accordance with GAAP; provided, however, that “consolidation”
will not include consolidation of the accounts of any Unrestricted Subsidiary of
such Person with the accounts of such Person. The term “consolidated” has a
correlative meaning to the foregoing.

 

“Covenant Defeasance” has the meaning set forth under “—Legal Defeasance and
Covenant Defeasance.”

 

“Credit Facility” means, one or more debt facilities or other financing
arrangements (including, without limitation, the Senior Credit Facility),
commercial paper facilities, letters of credit facilities, bankers’ acceptances
or indentures, in each case with banks or other institutional lenders that
engage in making bank loans or similar extensions of credit in the ordinary
course, providing for revolving credit loans, term loans, letters of credit,
bankers’ acceptances or other borrowings, in each case, as amended, restated,
modified, renewed, extended, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (in each case, without limitation as to
amount), in whole or in part, from time to time.

 

“Crude Oil and Natural Gas Business” means:

 

(1)the acquisition, exploration, exploitation, development, operation,
production, hedging, swapping and disposition of interests in oil, natural gas
and other Hydrocarbon properties and assets;

 

(2)the gathering, marketing, treating, processing, storage, refining, hedging,
swapping, selling and transporting of any production from such interests,
properties or assets (or interests, properties or assets of others) and products
produced in association therewith; and

 

(3)activities arising from, relating to or necessary, appropriate, ancillary,
complementary or incidental to the foregoing.

 

“Crude Oil and Natural Gas Properties” means all Properties, including equity or
other ownership interests therein, owned by any Person which contain or have
been assigned “proved oil and gas reserves,” as defined in Rule 4-10 of
Regulation S-X of the Securities Act.

 



36

 

 

“Crude Oil and Natural Gas Related Assets” means any Investment or capital
expenditure (but not including additions to working capital or repayments of any
revolving credit or working capital borrowings) by the Issuer or any Subsidiary
of the Issuer which is related to the business of the Issuer and its
Subsidiaries as it is conducted on the date of the Asset Sale giving rise to the
Net Cash Proceeds to be reinvested.

 

“Currency Agreement” means, with respect to any Person, any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract or other similar agreement or arrangement to which such Person is a
party or beneficiary.

 

“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.

 

“Disqualified Stock” means that portion of any Capital Stock which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable (other than in exchange for Capital Stock of such Person that is not
itself Disqualified Stock) or is convertible or exchangeable at the option of
the holder for Indebtedness or Disqualified Stock, pursuant to a sinking fund
obligation or otherwise, or is mandatorily redeemable at the sole option of the
holder thereof (other than in exchange for Capital Stock of such Person that is
not itself Disqualified Stock) or is convertible or exchangeable at the option
of the holder for Indebtedness or Disqualified Stock, in whole or in part, in
either case, on or prior to the final stated maturity of the Notes; provided,
however, that any Capital Stock that would not constitute Disqualified Stock but
for provisions thereof giving holders thereof the right to require such Person
to purchase or redeem such Capital Stock upon the occurrence of an “asset sale”
or “change of control” occurring prior to the final stated maturity of the Notes
shall not constitute Disqualified Stock if:

 

(1)the “asset sale” or “change of control” provisions applicable to such Capital
Stock are not more favorable to the holders of such Capital Stock than the terms
applicable to the Notes and described under “—Certain Covenants—Limitation on
Asset Sales” and “—Change of Control”; and

 

(2)any such requirement only becomes operative after compliance with such terms
applicable to the Notes, including the purchase of any Notes tendered pursuant
thereto (or concurrently therewith, provided that all of the Notes validly
tendered for purchase and not withdrawn pursuant to the requirements described
under “—Change of Control” or “—Certain Covenants —Limitation on Asset Sales”
are so purchased).

 

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to the Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

 

“Dollar-Denominated Production Payment” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“Equity Offering” means an offering of Qualified Capital Stock of the Issuer,
including any Public Equity Offerings and any non-public, unregistered offering
or private placement of such Qualified Capital Stock, or any contribution to
capital of the Issuer in respect of Qualified Capital Stock of the Issuer.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Fair Market Value” means, with respect to any asset or property, the price
which would be paid in an arm’s-length, free market transaction, for cash,
between an informed and willing seller and an informed and willing buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction. Unless otherwise provided in the Indenture, Fair Market Value shall
be determined by an officer of the Issuer acting in good faith, which
determination will be conclusive for all purposes under the Indenture.

 

“Fall-Away Period” has the meaning set forth under “Certain covenants—Covenant
suspension”.

 



37 

 

 

“Finance Lease Obligation” means, as to any Person, an obligation that is
required to be classified and accounted for as a capital lease or finance lease
for financial reporting purposes in accordance with GAAP (but excluding any
obligation that is required to be classified and accounted for as an operating
lease for financial reporting purposes in accordance with GAAP as in effect on
the Issue Date), and the amount of Indebtedness represented by such obligation
shall be the capitalized amount of such obligation determined in accordance with
GAAP; and the stated maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be terminated by the lessee without payment of a penalty. For
purposes of the covenant described under “—Certain Covenants—Limitation on
Liens,” a Finance Lease Obligation will be deemed to be secured by a Lien on the
property being leased.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in:

 

(1)the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants;

 

(2)statements and pronouncements of the Financial Accounting Standards Board;

 

(3)such other statements by such other entity as approved by a significant
segment of the accounting profession; and

 

(4)the rules and regulations of the Commission governing the inclusion of
financial statements (including pro forma financial statements) in periodic
reports required to be filed pursuant to Section 13 of the Exchange Act,
including opinions and pronouncements in staff accounting bulletins and similar
written statements from the accounting staff of the Commission.

 

“Global Notes” has the meaning set forth under “Book-Entry, Delivery and Form.”

 

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

 

(2)entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

 

provided, however, that the term “guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Qualified Capital Stock. The term “guarantee”
used as a verb has a corresponding meaning.

 

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and all products, by-products
and all other substances (whether or not hydrocarbon in nature) produced in
connection therewith or refined, separated, settled or derived therefrom or the
processing thereof, and all other minerals and substances related to the
foregoing, including, but not limited to, liquified petroleum gas, natural gas,
kerosene, sulphur, lignite, coal, uranium, thorium, iron, geothermal steam,
water, carbon dioxide, helium, and any and all other minerals, ores, or
substances of value, and the products and proceeds therefrom, including, without
limitation, all gas resulting from the in-situ combustion of coal or lignite.

 

“HPR” means HighPoint Resources Corporation, a Delaware corporation (formerly
Bill Barrett Corporation).

 

“HPR Senior Notes” means HPR’s 8.75% Senior Notes due 2025 and 7.00% Senior
Notes due 2022.

 



38 

 

 

“incur” has the meaning set forth under “—Certain Covenants—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock.”
Notwithstanding the foregoing, solely for purposes of determining compliance
with “—Certain Covenants—Limitation on Incurrence of Additional Indebtedness and
Issuance of Preferred Stock,” the following will not be deemed to be incurrences
of Indebtedness or issuances of Preferred Stock:

 

(1)amortization of debt discount or the accretion of principal with respect to a
non-interest bearing or other discount security;

 

(2)the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Capital Stock in the form of additional Capital Stock of the same
class and with the same terms;

 

(3)the obligation to pay a premium in respect of Indebtedness or Preferred Stock
arising in connection with the issuance of a notice of redemption or making of a
mandatory offer to purchase such Indebtedness or Preferred Stock; and

 

(4)unrealized losses or charges in respect of hedging obligations (including
those resulting from the application of SFAS 133).

 

“Indebtedness” means with respect to any Person, without duplication:

 

(1)the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;

 

(2)all Finance Lease Obligations of such Person;

 

(3)all obligations of such Person representing the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations
under any title retention agreement (but excluding Trade Accounts Payable), to
the extent such obligations would appear as a liability upon the balance sheet
of such Person in accordance with GAAP;

 

(4)all obligations for the reimbursement of any obligor on any outstanding
letter of credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following payment on the letter
of credit);

 

(5)guarantees and other contingent obligations in respect of Indebtedness
referred to in this definition;

 

(6)all obligations of any other Person of the type referred to in clauses (1)
through (5) above which are secured by any Lien on any property or asset of such
Person, the amount of such obligation being deemed to be the lesser of the Fair
Market Value of such property or asset and the amount of the obligation so
secured;

 

(7)all net payment obligations under Commodity Agreements, Currency Agreements
and Interest Rate Agreements;

 

(8)all Disqualified Stock issued by such Person with the “amount” or “principal
amount” of Indebtedness represented by such Disqualified Stock being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed redemption price or repurchase price; and

 

(9)any guarantee by such Person of production or payment with respect to (A) a
Production Payment or (B) Production Payments and Reserve Sales;

 

provided, however, that any indebtedness which has been defeased in accordance
with GAAP or defeased pursuant to the deposit of cash or Cash Equivalents (in an
amount sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, and the other applicable terms
of the instrument governing such indebtedness, shall not constitute
“Indebtedness.”

 



39 

 

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock which does not have a fixed repurchase price shall be calculated in
accordance with the terms of such Disqualified Stock as if such Disqualified
Stock were purchased on any date on which Indebtedness shall be required to be
determined pursuant to the Indenture, and if such price is based upon, or
measured by, the Fair Market Value of such Disqualified Stock, such Fair Market
Value shall be determined reasonably and in good faith by the Issuer.
Notwithstanding the foregoing, (i) accrued expenses and Trade Accounts Payable
arising in the ordinary course of business shall not constitute “Indebtedness”
and (ii) except as expressly provided in clause (9) above, Production Payments
and Reserve Sales shall not constitute “Indebtedness.”

 

Any obligation of a Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to maximum payment obligations, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property shall not constitute Indebtedness.

 

Notwithstanding the foregoing, in connection with the acquisition or disposition
of any business, assets or Capital Stock of a Restricted Subsidiary or the
Issuer, “Indebtedness” will exclude any obligations arising from agreements of
the Issuer or any of its Restricted Subsidiaries providing for indemnification,
guarantees (other than guarantees of Indebtedness), adjustment of purchase
price, holdbacks, contingent payment obligations based on a final financial
statement or performance of acquired or disposed of assets or similar
obligations, in each case, incurred or assumed in connection with such
acquisition or disposition.

 

The “amount” or “principal amount” of Indebtedness at any time of determination
as used herein shall, except as set forth below, be determined in accordance
with GAAP:

 

(1)the “amount” or “principal amount” of any Indebtedness issued at a price that
is less than the principal amount at maturity thereof shall be the accreted
value thereof;

 

(2)the “amount” or “principal amount” of any Finance Lease Obligation shall be
the amount determined in accordance with the definition thereof;

 

(3)the “amount” or “principal amount” of any Preferred Stock shall be the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed redemption price or repurchase price;

 

(4)the “amount” or “principal amount” of any Interest Rate Agreements included
in the definition of Permitted Indebtedness shall be zero;

 

(5)the “amount” or “principal amount” of all other unconditional obligations
shall be the amount of the liability thereof determined in accordance with GAAP;
and

 

(6)the “amount” or “principal amount” of all other contingent obligations shall
be the maximum liability at such date of such Person.

 

“Independent Advisor” means a reputable accounting, appraisal or nationally
recognized investment banking, engineering or consulting firm (a) which does
not, and whose directors, officers and employees or Affiliates do not, have a
direct or indirect material financial interest in the Issuer and (b) which, in
the judgment of the Issuer, is otherwise disinterested, independent and
qualified to perform the task for which it is to be engaged.

 

“Interest Rate Agreements” means, with respect to any Person, (i) any agreements
of such Person with any other Person, whereby, directly or indirectly, such
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
(ii) any interest rate protection agreements, interest rate future agreements,
interest rate option agreements, agreements providing for interest rate swaps,
caps, floors or collars and similar agreements or arrangements to which such
Person is a party or beneficiary.

 



40 

 

 

“Investment” means, with respect to any Person, any direct or indirect:

 

(1)loan, advance or other extension of credit (including, without limitation, a
guarantee) or capital contribution (by means of any transfer of cash or other
property valued at the Fair Market Value thereof as of the date of transfer) to
others or any payment for property or services for the account or use of others;

 

(2)purchase or acquisition by such Person of any Capital Stock, bonds, notes,
debentures or other securities (excluding any interest in a crude oil or natural
gas leasehold to the extent constituting a security under applicable law) or
evidences of Indebtedness issued by any other Person (whether by merger,
consolidation, amalgamation or otherwise and whether or not purchased directly
from the issuer of such securities or evidences of Indebtedness);

 

(3)guarantee or assumption of the Indebtedness of any other Person (other than
the guarantee or assumption of Indebtedness of such Person or a Restricted
Subsidiary of such Person which guarantee or assumption is made in compliance
with the provisions of “—Certain Covenants—Limitation on Incurrence of
Additional Indebtedness and Issuance of Preferred Stock” above); and

 

(4)other items that would be classified as investments on a balance sheet of
such Person prepared in accordance with GAAP.

 

Notwithstanding the foregoing, “Investment” shall exclude direct or indirect
advances or payments to customers or suppliers in the ordinary course of
business that are, in conformity with GAAP, recorded as accounts receivable,
prepaid expenses or deposits on a balance sheet, endorsements for collection or
deposits arising in the ordinary course of business, any loan or extension of
credit represented by a bank deposit other than a time deposit, any interest in
an oil or gas leasehold to the extent constituting a security under applicable
law and extensions of trade credit by the Issuer and its Restricted Subsidiaries
on commercially reasonable terms in accordance with normal trade practices of
the Issuer or such Restricted Subsidiary, as the case may be. The amount of any
Investment shall be its Fair Market Value at the time the investment is made and
shall not be adjusted for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment. If the Issuer or any
Restricted Subsidiary sells or otherwise disposes of any Capital Stock of any
Restricted Subsidiary such that, after giving effect to any such sale or
disposition, it ceases to be a Subsidiary of the Issuer, the Issuer shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the Fair Market Value of the Capital Stock of such Restricted
Subsidiary not sold or disposed of.

 

“Investment Grade Rating” means a Moody’s rating of Baa3 or higher and an S&P
rating of BBB- or higher or, if either such Rating Agency ceases to rate the
Notes for reasons outside of the Issuer’s control, the equivalent investment
grade credit rating from any other Rating Agency.

 

“Issue Date” means the date of original issuance of the Notes (excluding, for
such purpose any Additional Notes).

 

“Legal Defeasance” has the meaning set forth under “—Legal Defeasance and
Covenant Defeasance.”

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

 

“Merger Transaction” means the Agreement of Plan and Merger, dated as of [●],
2020, by and among [the Issuer], [Merger Sub] and [HPR] and all related
documents and agreements, in each case as amended, and all transactions
contemplated thereby.

 

“Moody’s” means Moody’s Investors Service, Inc.

 



41 

 

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the aggregate
proceeds in the form of cash or Cash Equivalents including payments in respect
of deferred payment obligations when received in the form of cash or Cash
Equivalents received by the Issuer or any of its Restricted Subsidiaries from
such Asset Sale net of (a) reasonable out-of-pocket expenses and fees relating
to such Asset Sale (including, without limitation, legal, accounting, reservoir
engineering and investment banking fees and sales commissions and title
expenses), (b) taxes (including secondary tax expenses) paid or payable or taxes
required to be accrued as a liability under GAAP after taking into account any
reduction in consolidated tax liability due to available tax credits or
deductions and any tax sharing arrangements, (c) repayment of Indebtedness or
Preferred Stock that is required to be repaid in connection with such Asset Sale
or that is secured by any assets subject to such Asset Sale, in accordance with
the terms of any Lien upon such assets, (d) appropriate amounts to be provided
by the Issuer or any Restricted Subsidiary, as the case may be, as a reserve, in
accordance with GAAP, against any post-closing adjustments or liabilities
associated with such Asset Sale and retained by the Issuer or any Restricted
Subsidiary, as the case may be, after such Asset Sale, including, without
limitation, pension and other post-employment benefit liabilities, liabilities
related to environmental matters and liabilities under any indemnification
obligations associated with such Asset Sale, and (e) all distributions and other
payments required to be made to minority interest holders in Restricted
Subsidiaries as a result of such Asset Sale.

 

“Net Proceeds Offer” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Net Proceeds Offer Amount” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Net Proceeds Offer Payment Date” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Net Proceeds Offer Trigger Date” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Net Working Capital” means all current assets (other than current assets from
Commodity Agreements) of the Issuer and its consolidated Subsidiaries, minus all
current liabilities of the Issuer and its consolidated Subsidiaries, except
current liabilities included in Indebtedness and any current liabilities from
Commodity Agreements, in each case as set forth in financial statements of the
Issuer prepared in accordance with GAAP (excluding any adjustments made pursuant
to FAS 133); provided that current assets and current liabilities shall exclude
Consolidated Non-cash Charges.

 

“Pari Passu Indebtedness” means any Indebtedness of the Issuer or any Subsidiary
Guarantor that ranks pari passu in right of payment with the Notes or such
Subsidiary Guarantees, as applicable.

 

“Permitted Acquisition Indebtedness” means Indebtedness or Preferred Stock of
the Issuer or any of its Restricted Subsidiaries to the extent such Indebtedness
or Preferred Stock was Indebtedness of:

 

(1)a Subsidiary prior to the date on which such Subsidiary became a Restricted
Subsidiary; or

 

(2)a Person that was merged or consolidated into the Issuer or a Restricted
Subsidiary prior to the date on which such Person was merged or consolidated
into the Issuer or a Restricted Subsidiary;

 

provided that on the date such Subsidiary became a Restricted Subsidiary or the
date such Person was merged or consolidated into the Issuer or a Restricted
Subsidiary or the date of such incurrence, as applicable, after giving pro forma
effect thereto,

 

(a)the Issuer would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated EBITDAX Coverage Ratio test described
under “—Certain Covenants—Limitation on Incurrence of Additional Indebtedness
and Issuance of Preferred Stock,”

 

(b)the Consolidated EBITDAX Coverage Ratio for the Issuer would be equal to or
greater than the Consolidated EBITDAX Coverage Ratio for the Issuer immediately
prior to such transaction, or

 

(c)the Consolidated Net Worth of the Issuer would be equal to or greater than
the Consolidated Net Worth of the Issuer immediately prior to such transaction.

 



42 

 

 

“Permitted Indebtedness” means, without duplication, each of the following:

 

(1)the Notes issued on the Issue Date and any Subsidiary Guarantees of the
Notes;

 

(2)Indebtedness of the Issuer or any Restricted Subsidiary incurred pursuant to
the Credit Facilities; provided, however, that immediately after giving effect
to the incurrence of Indebtedness under the Credit Facilities, the aggregate
principal amount of all Indebtedness incurred under this clause (2) and then
outstanding does not exceed the greater of (i) $550.0 million and (ii) the
Borrowing Base as in effect as of the date of such incurrence; provided, that
any Indebtedness incurred under this clause (2) must be secured on a basis that
is or would be pari passu with the Senior Credit Facility as in effect on the
date of the Indenture;

 

(3)Indebtedness of a Restricted Subsidiary to, or Preferred Stock of a
Restricted Subsidiary held by, the Issuer or to a Restricted Subsidiary for so
long as such Indebtedness or Preferred Stock is held by the Issuer or a
Restricted Subsidiary, in each case subject to no Lien held by a Person other
than the Issuer or a Restricted Subsidiary; provided, however, that if as of any
date any Person other than the Issuer or a Restricted Subsidiary owns or holds
any such Indebtedness or Preferred Stock or holds a Lien in respect of such
Indebtedness, such date shall be deemed the incurrence of the Indebtedness or
issuance of the Preferred Stock so held by a Person other than the Issuer or a
Restricted Subsidiary not constituting Permitted Indebtedness under this clause
(3) by the issuer of such Indebtedness or Preferred Stock;

 

(4)Indebtedness (including any HPR Senior Notes acquired or assumed by the
Issuer in connection with the Merger Transaction) or Preferred Stock outstanding
on the Issue Date (other than Indebtedness described in clause (1), (2) or (3));

 

(5)the guarantee by the Issuer or any Restricted Subsidiary of any Indebtedness
that is (x) referred to in clause (2) or (4) or (y) permitted by the Indenture
to be incurred by the Issuer or any Restricted Subsidiary;

 

(6)Interest Rate Agreements of the Issuer or a Restricted Subsidiary covering
Indebtedness of the Issuer or any of its Restricted Subsidiaries; provided,
however, that such Interest Rate Agreements are entered into to manage the
exposure of the Issuer and its Restricted Subsidiaries to fluctuations in
interest rates with respect to Indebtedness incurred in accordance with the
Indenture to the extent the notional principal amount of such Interest Rate
Agreements does not exceed the principal amount of the Indebtedness to which
such Interest Rate Agreements relate;

 

(7)Indebtedness of the Issuer to a Restricted Subsidiary for so long as such
Indebtedness is held by a Restricted Subsidiary; provided, however, that (i) any
Indebtedness of the Issuer to any Restricted Subsidiary that is not a Subsidiary
Guarantor is unsecured and (ii) if as of any date any Person other than a
Restricted Subsidiary owns or holds any such Indebtedness or holds a Lien in
respect of such Indebtedness, such date shall be deemed the incurrence of the
Indebtedness so held by a Person other than the Issuer not constituting
Permitted Indebtedness under this clause (7) by the Issuer;

 

(8)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

 

(9)Indebtedness of the Issuer or any of its Restricted Subsidiaries represented
by (a) payment obligations in connection with self-insurance, or bid,
performance, appeal or surety bonds or similar bonds or for completion or
performance guarantees or obligations or for similar requirements in the
ordinary course of business and any guarantees or letters of credit functioning
as or supporting any of the foregoing bonds or (b) obligations represented by
letters of credit for the account of the Issuer or such Restricted Subsidiary,
as the case may be, in order to provide security for workers’ compensation
claims;

 

(10)Refinancing Indebtedness issued to Refinance Indebtedness incurred in
accordance with “—Certain Covenants—Limitation on Incurrence of Additional
Indebtedness and Issuance of Preferred Stock” above (other than pursuant to
clauses (3), (6), (7), (8), (9), (11), (12), (13), (14), (17) or (19) of this
definition);

 



43 

 

 

(11)Finance Lease Obligations and Purchase Money Indebtedness of the Issuer or
any of its Restricted Subsidiaries incurred after the Issue Date at any one time
outstanding not to exceed the greater of (a) 2.0% of Adjusted Consolidated Net
Tangible Assets determined at the date of incurrence after giving pro forma
effect to such incurrence and the application of proceeds thereof; and (b)
$100.0 million;

 

(12)obligations arising in connection with Commodity Agreements of the Issuer or
a Restricted Subsidiary;

 

(13)Indebtedness under Currency Agreements; provided, however, that in the case
of Currency Agreements which relate to Indebtedness, such Currency Agreements do
not increase the Indebtedness of the Issuer and its Restricted Subsidiaries
outstanding other than as a result of fluctuations in foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder;

 

(14)Indebtedness relating to Hydrocarbon balancing positions arising in the
ordinary course of business;

 

(15)Indebtedness of any of the Issuer and the Restricted Subsidiaries to the
extent the net proceeds thereof are promptly (a) used to redeem all of the Notes
or (b) deposited to effect Covenant Defeasance or Legal Defeasance or satisfy
and discharge the Indenture as described under “—Legal Defeasance and Covenant
Defeasance” or “—Satisfaction and Discharge”;

 

(16)Permitted Acquisition Indebtedness;

 

(17)Indebtedness of the Issuer or any Restricted Subsidiary arising from
guarantees of Indebtedness of joint ventures at any time outstanding not to
exceed the greater of (a) $40.0 million and (b) 1.0% of Adjusted Consolidated
Net Tangible Assets determined as of the date of incurrence of such Indebtedness
after giving pro forma effect to such incurrence and the application of proceeds
thereof;

 

(18)Indebtedness consisting of the financing of insurance premiums in customary
amounts consistent with the operations and business of the Issuer and the
Restricted Subsidiaries; and

 

(19)additional Indebtedness of the Issuer or any of its Restricted Subsidiaries,
or the issuance by the Issuer of any Disqualified Stock or by any Restricted
Subsidiary of Preferred Stock, in an aggregate principal amount at any time
outstanding not to exceed the greater of (a) 2.5% of Adjusted Consolidated Net
Tangible Assets determined at the date of incurrence of such Indebtedness or
issuance of such Disqualified Stock or Preferred Stock after giving pro forma
effect to such incurrence or issuance and the application of proceeds thereof;
and (b) $150.0 million.

 

In the event that an item of Indebtedness or Preferred Stock or proposed
Indebtedness or Preferred Stock (including, without limitation, Acquired
Indebtedness) meets the criteria of more than one of the categories of Permitted
Indebtedness described in clause (1) through (19) above, or is entitled to be
incurred under the above covenant entitled “—Certain Covenants—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock” even if
not Permitted Indebtedness, the Issuer will be permitted to classify or later
reclassify (in whole or in part in its sole discretion) such item of
Indebtedness or Preferred Stock in any manner (including by dividing and
classifying such item of Indebtedness or Preferred Stock in more than one type
of Indebtedness or Preferred Stock permitted under such covenant) that complies
with that covenant. Indebtedness or Preferred Stock permitted by such covenant
need not be permitted solely by reference to one provision permitting such
Indebtedness or Preferred Stock but may be permitted in part by one such
provision and in part by one or more other provisions permitting such
Indebtedness or Preferred Stock. The dollar equivalent principal amount of any
Indebtedness denominated in a foreign currency and incurred pursuant to any
dollar-denominated restriction on the incurrence of Indebtedness shall be
calculated based on the relevant currency exchange rate in effect on the date
that such Indebtedness was incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit Indebtedness; provided that if such
Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced (plus the amount of any
premium required to be paid under the terms of the instrument governing such
Indebtedness being Refinanced and plus the amount of reasonable fees and
expenses incurred by the Issuer and its Restricted Subsidiaries in connection
with such Refinancing). Notwithstanding any other provision of this covenant,
the maximum amount of Indebtedness that the Issuer and the Restricted
Subsidiaries may incur under such covenant shall not be deemed to be exceeded
solely as a result of fluctuations in the exchange rates of currencies. The
principal amount of any Indebtedness incurred to Refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being Refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such Refinancing Indebtedness is denominated that is in
effect on the date of such Refinancing.

 



44 

 

 

“Permitted Industry Investments” means any Investment made in the ordinary
course of the business of the Issuer or any Restricted Subsidiary or that is of
a nature that is or shall have become of a kind or character that is customarily
made in the Crude Oil and Natural Gas Business, including, without limitation,
investments or expenditures for exploiting, exploring for, acquiring,
developing, producing, processing, refining, gathering, marketing or
transporting Hydrocarbons through agreements, transactions, properties,
interests or arrangements which permit one to share or transfer risks or costs,
comply with regulatory requirements regarding local ownership or otherwise or
satisfy other objectives customarily achieved through the conduct of the Crude
Oil and Natural Gas Business jointly with third parties, including, without
limitation:

 

(1)capital expenditures, including, without limitation, acquisitions of Company
Properties and interests therein;

 

(2)entry into, and Investments in the form of or pursuant to, operating
agreements, joint ventures, working interests, royalty interests, mineral
leases, unitization agreements, processing agreements, farm-in agreements,
farm-out agreements, pooling arrangements, contracts for the sale,
transportation, storage or exchange of hydrocarbons and minerals production
sharing agreements, production sales and marketing agreements, development
agreements, area of mutual interest agreements, unitization agreements, pooling
arrangements, joint bidding agreements, service contracts, joint venture
agreements, partnership agreements (whether general or limited), limited
liability company agreements, subscription agreements, stock purchase
agreements, stockholder agreements, oil or gas leases, overriding royalty
agreements, net profits agreements, production payment agreements, royalty trust
agreements, incentive compensation programs on terms that are reasonably
customary in the Crude Oil and Natural Gas Business for geologists,
geophysicists and other providers of technical services to the Issuer or any
Restricted Subsidiary, operating agreements, division orders, participation
agreements, master limited partnership agreements, contracts for the sale,
purchase, exchange, transportation, gathering, processing, marketing or storage
of Hydrocarbons, communitizations, declarations, orders and agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, development agreements or other similar or
customary agreements, transactions, properties, interests or arrangements, and
Investments and expenditures (including, without limitation, capital
expenditures) in connection therewith or pursuant thereto, Asset Swaps, and
exchanges of Company Properties for other Company Properties that, together with
any cash and Cash Equivalents in connection therewith, are of at least
equivalent value as determined in good faith by the Issuer;

 

(3)ownership interests in oil, gas or other Hydrocarbon or mineral properties
and interests therein, liquid natural gas facilities, drilling operations,
processing facilities, refineries, gathering systems, pipelines, storage
facilities, related systems or facilities, ancillary real property interests and
interests therein; and

 

(4)Investments of operating funds on behalf of co-owners of Crude Oil and
Natural Gas Properties of the Issuer or the Subsidiaries pursuant to joint
operating agreements.

 

“Permitted Investments” means:

 

(1)Investments by the Issuer or any Restricted Subsidiary in any Person that is
or will become immediately after such Investment a Restricted Subsidiary or that
will merge or consolidate into the Issuer or a Restricted Subsidiary;

 

(2)Investments in the Issuer by any Restricted Subsidiary; provided, however,
that any Indebtedness evidencing any such Investment held by a Restricted
Subsidiary that is not a Subsidiary Guarantor is unsecured;

 



45 

 

 

(3)Investments in cash and Cash Equivalents;

 

(4)Investments made by the Issuer or its Restricted Subsidiaries as a result of
consideration received in connection with an Asset Sale made in compliance with
“—Certain Covenants Limitation on Asset Sales” above;

 

(5)Permitted Industry Investments, including prepayments, advances and deposits
paid with respect thereto;

 

(6)Investments to the extent that Qualified Capital Stock of the Issuer is the
consideration paid or provided by the Issuer;

 

(7)receivables owing to the Issuer or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Issuer or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

(8)payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

(9)loans or advances to officers, directors or employees made in the ordinary
course of business consistent with past practices of the Issuer or such
Restricted Subsidiary and otherwise in compliance with the covenant “—Certain
Covenants—Limitation on Transactions with Affiliates”;

 

(10)stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Issuer or any Restricted
Subsidiary or in satisfaction of judgments or in settlement of litigation,
arbitration or other disputes with Persons who are not Affiliates;

 

(11)Investments in any Person where such Investment was acquired by the Issuer
or any of its Restricted Subsidiaries (a) in exchange for any other Investment
or accounts receivable held by the Issuer or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (b) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

 

(12)Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Issuer or any Restricted Subsidiary;

 

(13)Investments in any Person to the extent such Investments consist of
Commodity Agreements, Interest Rate Agreements or Currency Agreements otherwise
permitted under the covenant described under “—Certain Covenants—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock”;

 

(14)Investments that are in existence on the Issue Date, and any extension,
modification or renewal of any such Investments, but only to the extent not
involving additional advances, contributions or other Investments of cash or
other assets or other increases of such Investments (other than as a result of
the accrual or accretion of interest or original issue discount or the issuance
of pay-in-kind securities, in each case, pursuant to the terms of such
Investments as in effect on the Issue Date);

 

(15)guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course in the Crude Oil and Natural Gas Business,
including obligations under oil and natural gas exploration, development, joint
operating, and related agreements and licenses or concessions related to the
Crude Oil and Natural Gas Business;

 

(16)Investments of a Restricted Subsidiary acquired after the Issue Date or of
any entity merged into or consolidated with the Issuer or a Restricted
Subsidiary in accordance with the covenants described under “—Certain
Covenants—Merger, Consolidation and Sale of Assets” to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 



46 

 

 

(17)repurchases of or other Investments in the Notes;

 

(18)Investments in any units of any oil and gas royalty trust;

 

(19)guarantees of Indebtedness permitted under the covenant described under
“—Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock”;

 

(20)guarantees by the Issuer or any of its Restricted Subsidiaries of operating
leases (other than Finance Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(21)advances and prepayments for asset purchases in the ordinary course of
business in the Crude Oil and Natural Gas Business of the Issuer or any of its
Restricted Subsidiaries;

 

(22)Investments made pursuant to the Merger Transaction; and

 

(23)additional Investments made after the Issue Date having, when taken together
with all other Investments made pursuant to this clause (23) that are
outstanding at the time of such additional Investment, an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value) not to exceed the greater of (a) $100.0
million and (b) 2.0% of Adjusted Consolidated Net Tangible Assets determined at
the time of such additional Investment.

 

With respect to any Investment, the Issuer may, in its sole discretion, allocate
all or any portion of such Investment to one or more of the above clauses so
that the entire Investment is a Permitted Investment.

 

“Permitted Liens” means each of the following types of Liens:

 

(1)Liens existing as of the Issue Date (and any extensions, replacements or
renewals thereof covering property or assets secured by such Liens on the Issue
Date);

 

(2)Liens securing Indebtedness outstanding under the Credit Facilities permitted
to be incurred pursuant to clause (2) of the definition of “Permitted
Indebtedness”;

 

(3)Liens securing the Notes and the Subsidiary Guarantees and other obligations
arising under the Indenture;

 

(4)Liens of the Issuer or a Subsidiary Guarantor on assets of any Restricted
Subsidiary;

 

(5)Liens securing Refinancing Indebtedness which is incurred to Refinance any
Indebtedness which has been secured by a Lien permitted under the Indenture and
which has been incurred in accordance with the provisions of the Indenture;
provided, however, that such Liens do not extend to or cover any property or
assets of the Issuer or any of its Restricted Subsidiaries not securing the
Indebtedness so Refinanced;

 

(6)Liens for taxes, assessments or governmental charges or claims either not
delinquent or contested in good faith by appropriate proceedings and as to which
the Issuer or a Restricted Subsidiary, as the case may be, shall have set aside
on its books such reserves as may be required pursuant to GAAP;

 

(7)statutory and contractual Liens of landlords to secure rent arising in the
ordinary course of business and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith or other Liens arising solely by virtue of any statutory or common
law provision relating to banker’s Liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided, however, that (A) such deposit account is not
a dedicated cash collateral account and is not subject to restrictions against
access by the Issuer in excess of those set forth by regulations promulgated by
the Federal Reserve Board and (B) such deposit account is not intended by the
Issuer or any Restricted Subsidiary to provide collateral to the depository
institution;

 



47 

 

 

(8)Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance, social security
or old age pension laws or other similar law, rule or regulation, including any
Lien securing letters of credit issued in the ordinary course of business
consistent with past practice in connection therewith, (ii) to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations (including letters of credit in connection therewith but
exclusive of obligations for the payment of borrowed money), (iii) to secure
public or statutory obligations of such Person including letters of credit and
bank guarantees required or requested by the United States, any State thereof or
any foreign government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (including lessee or operator obligations under statutes, governmental
regulations, contracts or instruments related to the ownership, exploration and
production of oil, natural gas, other hydrocarbons and minerals on State,
Federal or foreign lands or waters) or (iv) deposits of cash or United States
government bonds to secure surety, stay, appeal, indemnity performance or other
similar bonds to which such Person is a party or deposits as security for
contested taxes or indemnity performance or other similar bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business;

 

(9)judgment and attachment Liens not giving rise to an Event of Default;

 

(10)easements, rights-of-way, licenses, zoning restrictions, restrictive
covenants, minor imperfections in title and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Issuer or any of its Restricted
Subsidiaries;

 

(11)any interest or title of a lessor under any Finance Lease Obligation;
provided that such Liens do not extend to any property or assets which is not
leased property subject to such Finance Lease Obligation;

 

(12)Liens securing Purchase Money Indebtedness of the Issuer or any Restricted
Subsidiary; provided, however, that (i) the Purchase Money Indebtedness shall
not be secured by any property or assets of the Issuer or any Restricted
Subsidiary other than the property and assets so acquired or constructed (except
for proceeds, improvements, rents and similar items relating to the property or
assets so acquired or constructed) and (ii) the Lien securing such Indebtedness
shall be created within 360 days of such acquisition or construction;

 

(13)Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof and Liens in favor of issuers of
surety bonds or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business; provided,
however, that such letters of credit or surety bonds do not constitute
Indebtedness;

 

(14)Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Issuer or
any of its Restricted Subsidiaries, including rights of offset and set-off;

 

(15)Liens securing Interest Rate Agreements which Interest Rate Agreements
relate to Indebtedness that is otherwise permitted under the Indenture and Liens
securing Commodity Agreements or Currency Agreements;

 



48 

 

 

  (16) Liens securing Acquired Indebtedness or Preferred Stock of a Person or
any of its Subsidiaries (1) existing at the time such Person becomes a
Restricted Subsidiary or at the time it merges or consolidates with the Issuer
or any of its Restricted Subsidiaries or (2) which becomes Indebtedness or
Preferred Stock of the Issuer or a Restricted Subsidiary in connection with the
acquisition of assets from such Person, in each case incurred in accordance with
“—Certain Covenants—Limitation on Incurrence of Additional Indebtedness and
Issuance of Preferred Stock” above; provided, however, that (i) such Liens that
secured such Acquired Indebtedness at the time of and prior to the incurrence of
such Acquired Indebtedness by the Issuer or a Restricted Subsidiary and were not
granted in connection with, or in anticipation of, the incurrence of such
Acquired Indebtedness by the Issuer or a Restricted Subsidiary and (ii) such
Liens do not extend to or cover any property or assets of the Issuer or of any
of its Restricted Subsidiaries other than the property or assets that secured
such Acquired Indebtedness prior to the time such Acquired Indebtedness became
Indebtedness of the Issuer or a Restricted Subsidiary (except for proceeds,
improvements, rents and similar items relating to the property or assets so
secured) and are no more favorable to the lienholders than those securing the
Acquired Indebtedness prior to the incurrence of such Acquired Indebtedness by
the Issuer or a Restricted Subsidiary;

 

(17)Liens on, or related to, properties and assets of the Issuer and its
Subsidiaries to secure all or a part of the costs incurred in the ordinary
course of business of exploration, drilling, development, production,
processing, gas gathering, transportation, marketing, refining or storage,
abandonment or operation thereof;

 

(18)Liens securing Indebtedness incurred to finance, or Finance Lease
Obligations with respect to, the construction, purchase or lease of, or repairs,
improvements or additions to, property, plant or equipment of such Person;
provided, however, that the Lien may not extend to any other property owned by
such Person or any of its Restricted Subsidiaries at the time the Lien is
incurred (other than assets and property affixed or appurtenant thereto), and
the Indebtedness (other than any interest thereon) secured by the Lien may not
be incurred more than 360 days after the later of the acquisition, completion of
construction, repair, improvement, addition or commencement of full operation of
the property subject to the Lien;

 

(19)Liens on pipeline or pipeline facilities, Hydrocarbons or properties and
assets of the Issuer and its Subsidiaries which arise out of operation of law;

 

(20)royalties, overriding royalties, revenue interests, net revenue interests,
net profit interests, reversionary interests, production payments, production
sales contracts, preferential rights of purchase, operating agreements, working
interests and other similar interests, participation agreements, properties,
arrangements and agreements, all as ordinarily exist with respect to Properties
and assets of the Issuer and its Subsidiaries or otherwise as are customary in
the oil and gas business;

 

(21)with respect to any Properties and assets of the Issuer and its
Subsidiaries, Liens arising under, or in connection with, or related to,
farm-out agreements, farm-in agreements, joint operating agreements, area of
mutual interest agreements, partnership agreements, oil, gas, other hydrocarbons
and minerals leases, licenses or sublicenses, assignments, purchase and sale
agreements, division orders, contracts for the sale, purchase, transportation,
processing or exchange of crude oil, natural gas or other Hydrocarbons,
unitization and pooling declarations, joint interest billing arrangements and
agreements, development agreements, any other agreements, transactions,
properties, interests or arrangements referred to in clause (2) of the
definition of “Permitted Industry Investments,” and/or other similar or
customary arrangements, agreements or interests that the Issuer or any
Subsidiary determines in good faith to be necessary or appropriate for the
economic development of such Property or asset or which are customary in the
Crude Oil and Natural Gas Business;

 

(22)any (a) interest or title of a lessor or sublessor under any lease, liens
reserved in oil, gas or other hydrocarbons, minerals, leases for bonus, royalty
or rental payments and for compliance with the terms of such leases, (b)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens, and easements), or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b);

 

(23)survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property, minor defects in title or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred or created to secure the payment of borrowed money which
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;

 

(24)Liens on property at the time such Person or any of its Subsidiaries
acquires the property, including any acquisition by means of a merger or
consolidation with or into such Person or a Subsidiary of such Person;

 



49 

 

 

provided, however, that the Liens may not extend to any other property owned by
such Person or any of its Restricted Subsidiaries (other than assets and
property affixed or appurtenant thereto);

 

(25)Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Issuer or any Restricted Subsidiary on deposit with or in possession of such
bank;

 

(26)Liens arising under the Indenture in favor of the Trustee for its own
benefit and similar Liens in favor of other trustees, agents and representatives
arising under instruments governing Indebtedness permitted to be incurred under
the Indenture; provided, however, that such Liens are solely for the benefit of
the trustees, agents or representatives in their capacities as such and not for
the benefit of the holders of such Indebtedness;

 

(27)Liens arising from the deposit of funds or securities in trust for the
purpose of decreasing or defeasing Indebtedness so long as such deposit of funds
or securities and such decreasing or defeasing of Indebtedness are permitted
under the covenant described under “Legal Defeasance and Covenant Defeasance”
and “Satisfaction and Discharge”;

 

(28)Liens to secure Production Payments or Production Payments and Reserve
Sales; provided, however, that the Liens may not extend to any assets other than
those that are the subject of such Production Payments or Production Payments
and Reserve Sales, as applicable;

 

(29)Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in clauses (1),
(11), (12), (16), (17), (18), (24), (29) or (30); provided, however, that:

 

(a)such new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

 

(b)the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (x) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (1), (11),
(12), (16), (17), (18), (24), (29) or (30) at the time the original Lien became
a Permitted Lien and (y) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement;

 

(30)Liens on property of an Unrestricted Subsidiary at the time that it is
designated as a Restricted Subsidiary pursuant to the definition of
“Unrestricted Subsidiary”; provided that such Liens were not incurred in
connection with, or contemplation of, such designation;

 

(31)to the extent not included in any other clause of this definition, leases
and subleases of real property which do not materially interfere with the
ordinary conduct of the business of the Issuer and its Restricted Subsidiaries,
taken as a whole;

 

(32)Liens arising from Uniform Commercial Code financial statement filings
regarding operating leases entered into by the Issuer and its Restricted
Subsidiaries in the ordinary course of business;

 

(33)to the extent not included in any other clause of this definition, Liens on
and pledges of the Equity Interests of any Unrestricted Subsidiary or any joint
venture owned by the Issuer or any Restricted Subsidiary to the extent securing
Indebtedness that is non-recourse to the Issuer or to any Restricted Subsidiary;

 

(34)Liens incurred in the ordinary course of business with respect to
outstanding obligations in the aggregate not exceeding the greater of (x) $100.0
million or (y) 5.0% of Adjusted Consolidated Net Tangible Assets determined at
the date of incurrence after giving pro forma effect to such incurrence and the
application of the proceeds thereof; and

 

(35)solely during any Fall-Away Period, any Liens on any properties or assets
not constituting a Restricted Property.

 



50 

 

 

In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Permitted Lien on a specified asset
or group or type of assets may include Liens on all improvements, additions and
accessions thereto and all products and proceeds thereof (including dividends,
distributions and increases in respect thereof).

 

“Person” means an individual, partnership, corporation, unincorporated
organization, limited liability company, trust, estate, or joint venture, or a
governmental agency or political subdivision thereof.

 

“Preferred Stock” of any Person means any Capital Stock of any class or classes
(however designated) of such Person that has preferential rights to any other
Capital Stock of any class of such Person with respect to dividends or
redemptions or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person.

 

“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.

 

“Production Payments and Reserve Sales” means the grant or transfer to any
Person of a Dollar-Denominated Production Payment, Volumetric Production
Payment, royalty, overriding royalty, revenue interest, net revenue interest,
reversionary interest, net profits interest, master limited or other partnership
interest or other interest in oil and natural gas properties, reserves or the
right to receive all or a portion of the production or the proceeds from the
sale of production attributable to such properties, including, without
limitation, any such grants or transfers pursuant to incentive compensation
programs on terms that are reasonably customary in the Crude Oil and Natural Gas
Business for geologists, geophysicists or other providers of technical services
to the Issuer or a Restricted Subsidiary.

 

“Property” means, with respect to any Person, any interests of such Person in
any kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, Capital Stock, partnership interests
and other equity or ownership interests in any other Person.

 

“Public Equity Offering” means an underwritten public Equity Offering by the
Issuer.

 

“Purchase Money Indebtedness” means Indebtedness the net proceeds of which are
used to finance the cost (including the cost of construction) of property or
assets acquired in the normal course of business by the Person incurring such
Indebtedness.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Stock.

 

“Rating Agency” means each of S&P and Moody’s, or if S&P or Moody’s or both
shall not make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer which shall be substituted for S&P or Moody’s, or both, as the case may
be.

 

“Rating Date” means the earlier of the date of public notice of (i) the
occurrence of a Change of Control or (ii) the Issuer’s intention to effect a
Change of Control.

 

“Rating Decline” shall be deemed to have occurred if, no later than 60 days
after the Rating Date (which period shall be extended so long as the rating of
the Notes is under publicly announced consideration for possible downgrade by
either of the Rating Agencies and the other Rating Agency has either downgraded,
or publicly announced that it is considering downgrading, the Notes), each of
the Rating Agencies decreases its rating of the Notes to a rating that is below
its rating of the Notes on the day immediately prior to the earlier of (i) the
date of the first public announcement of the possibility of a proposed
transaction that would result in a Change of Control or (ii) the date that the
possibility of such transaction is disclosed to either of the Rating Agencies;
provided, however, that a downgrade of the Notes by the applicable Rating Agency
shall not be deemed to have occurred in respect of a particular Change of
Control (and thus shall not be deemed a downgrade for purposes of the definition
of Change of Control Triggering Event) if such Rating Agency making the
downgrade in rating does not publicly announce or confirm or inform the Issuer
or the Trustee in writing at the request of the Issuer that the downgrade is a
result of the transactions constituting or occurring simultaneously with the
applicable Change of Control (whether or not the applicable Change of Control
has occurred at the time of such downgrade).

 



51 

 

 

“Reference Date” has the meaning set forth under “—Certain Covenants—Limitation
on Restricted Payments.”

 

“Refinance” means, in respect of any security or Indebtedness or Preferred
Stock, to refinance, extend, renew, refund, repay, prepay, redeem, effect a
change by amendment or modification, defease or retire, or to issue a security
or Indebtedness or Preferred Stock in exchange or replacement for (or the net
proceeds of which are used to Refinance), such security or Indebtedness or
Preferred Stock in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Refinancing Indebtedness” means any Indebtedness or Preferred Stock issued in
or resulting from a Refinancing by the Issuer or any Restricted Subsidiary of
the Issuer of Indebtedness or Preferred Stock, in each case that:

 

(1)does not have an aggregate principal amount that is greater than the
aggregate principal amount of the Indebtedness or Preferred Stock being
Refinanced as of the date of such proposed Refinancing (plus the amount of any
premium paid in connection with such Refinancing and plus the amount of
reasonable fees and expenses incurred by the Issuer and its Restricted
Subsidiaries in connection with such Refinancing); or

 

(2)(x) does not have a Weighted Average Life to Maturity that is less than the
Weighted Average Life to Maturity of the Indebtedness or Preferred Stock, as
applicable, being Refinanced and (y) has a final maturity date or redemption
date, as applicable, either (i) no earlier than the final maturity date or
redemption date, as applicable, of the Indebtedness or Preferred Stock, as
applicable, being Refinanced, or (ii) no earlier than 91 days after to the
maturity date of the Notes; provided, however, that (a) if such Indebtedness
being Refinanced is Indebtedness of the Issuer or one or more Subsidiary
Guarantors, then such Refinancing Indebtedness shall be Indebtedness solely of
the Issuer and/or such Subsidiary Guarantors which were obligors or guarantors
of such Indebtedness being Refinanced; (b) if such Indebtedness being Refinanced
is subordinate or junior in right of payment to the Notes or a Subsidiary
Guarantee, then such Refinancing Indebtedness shall be subordinate or junior in
right of payment to the Notes or such Subsidiary Guarantee, as the case may be,
at least to the same extent and in the same manner as the Indebtedness being
Refinanced or shall be Preferred Stock of the obligor on the Indebtedness being
refinanced; (c) if any Preferred Stock being Refinanced was Disqualified Stock
of the Issuer, the Refinancing Indebtedness shall be Disqualified Stock of the
Issuer and (d) if any Preferred Stock being refinanced was Preferred Stock of a
Restricted Subsidiary, the Refinancing Indebtedness shall be Preferred Stock of
such Restricted Subsidiary.

 

“Replacement Assets” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Restricted Payment” has the meaning set forth under “—Certain
Covenants—Limitation on Restricted Payments.”

 

“Restricted Property” means, with respect to any Fall-Away Period, any Crude Oil
and Natural Gas Property having a Fair Market Value in excess of $10.0 million
and any facilities directly related to the production of Hydrocarbons from a
Restricted Property and includes Capital Stock of a corporation or other Person
which owns such property or facilities, but does not include (i) any property or
facilities used in connection with or necessarily incidental to the purchase,
sale, storage, transportation or distribution of Hydrocarbons, (ii) any property
which, in the opinion of the Issuer, is not materially important to the total
business conducted by the Issuer or its Subsidiaries as an entirety or (iii) any
portion of a particular property which, in the opinion of the Issuer, is not
materially important to the use or operation of such property.

 

“Restricted Subsidiary” means any Subsidiary of the Issuer that has not been
designated as an Unrestricted Subsidiary pursuant to and in compliance with
“—Certain Covenants—Limitation on Restricted and Unrestricted Subsidiaries”
above. Any such designation may be revoked, subject to the provisions of such
covenant.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Issuer or a Restricted Subsidiary of any Property, whether owned by the
Issuer or any Restricted Subsidiary at the Issue Date or later acquired which
has been or is to be sold or transferred by the Issuer or such Restricted
Subsidiary to such Person or to any other Person from whom funds have been or
are to be advanced by such Person on the security of such Property.

 



52 

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Credit Facility” means the debt facility provided for under the Credit
Agreement dated as of December 7, 2018 among Bonanza Creek Energy, Inc. as
borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent and an issuing bank, or any successor or replacement
agreements and whether by the same or any other agent, lender or group of
lenders, documents), in each case as such agreements may be amended (including
any amendment and restatement thereof), supplemented or otherwise modified from
time to time, including any agreements extending the maturity of, Refinancing,
replacing, increasing or otherwise restructuring all or any portion of the
Indebtedness under such agreements.

 

“Significant Subsidiary” means a Restricted Subsidiary of a Person that is also
a “significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X under
the Securities Act.

 

“Subsidiary,” with respect to any Person, means any (i) corporation, association
or other business entity of which the outstanding Capital Stock having at least
a majority of the votes entitled to be cast in the election of directors,
managers or trustees of such entity under ordinary circumstances shall at the
time be owned, directly or indirectly, by such Person or any other Person of
which at least a majority of the voting interests under ordinary circumstances
is at the time, directly or indirectly, owned by such Person or (ii) any
partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

 

“Subsidiary Guarantee” shall have the meaning assigned to such term under
“—Subsidiary Guarantees.”

 

“Subsidiary Guarantor” means each of the Issuer’s Restricted Subsidiaries on the
Issue Date, and each other Person that is required to become a Guarantor by the
terms of the Indenture after the Issue Date; provided, however, that any Person
constituting a Subsidiary Guarantor as described above shall cease to constitute
a Subsidiary Guarantor when its Subsidiary Guarantee is released in accordance
with the terms of the Indenture.

 

“Surviving Entity” has the meaning set forth under “—Certain Covenants—Merger,
Consolidation and Sale of Assets.”

 

“Trade Accounts Payable” means (a) accounts payable or other obligations of the
Issuer or any Restricted Subsidiary created or assumed by the Issuer or such
Restricted Subsidiary in the ordinary course of business in connection with the
obtaining of goods or services and (b) obligations arising under contracts for
the exploration, development, drilling, completion, production and plugging and
abandonment of wells or for the construction, repair or maintenance of related
infrastructure or facilities.

 

“Unrestricted Subsidiary” means any Subsidiary of the Issuer designated (or
deemed designated) as such pursuant to and in compliance with “—Certain
Covenants—Limitation on Restricted and Unrestricted Subsidiaries” above. Any
such designation may be revoked, subject to the provisions of such covenant.

 

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person, in each case, measured by
voting power rather than number of shares.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Preferred Stock at any date, the number of years obtained by dividing (1) the
then outstanding aggregate principal amount of such Indebtedness or Preferred
Stock into (2) the sum of the total of the products obtained by multiplying (a)
the amount of each then remaining installment, sinking fund, serial maturity or
other required payment of principal or (with respect to Preferred Stock)
redemption or similar payment, including payment at final maturity, in respect
thereof, by (b) the number of years (calculated to the nearest one-twelfth)
which will elapse between such date and the making of such payment.

 



53 

 





 

EXHIBIT C

 

Registration Rights Agreement

 



Exhibit C
Page 1

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2021, is
by and among Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”)
and Franklin Advisers, Inc., as investment manager on behalf of certain funds
and accounts (the “Holder”).

 

RECITALS:

 

WHEREAS, this Agreement is being entered into pursuant to the Agreement and Plan
of Merger dated as of November 9, 2020, among the Company, Boron Merger Sub,
Inc., a Delaware corporation and a wholly owned subsidiary of the Company, and
HighPoint Resources Corporation, a Delaware corporation (the “Merger
Agreement”); and

 

WHEREAS, upon consummation of the transactions contemplated by the Merger
Agreement, including the Exchange Offer (as defined therein), the Company will
issue to the Holder the Shares (as defined below) in accordance with the terms
of the Merger Agreement.

 

WHEREAS, this Agreement shall become effective as of the Effective Time (as
defined below).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

Article I
DEFINITIONS

 

As used herein, the following terms shall have the following respective
meanings:

 

“Adoption Agreement” means an Adoption Agreement in the form attached hereto as
Exhibit A.

 

“Affiliate” means as to any Person, any other Person who directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with such Person. As used in this Agreement, the term “control,”
including the correlative terms “controlling,” “controlled by” and “under common
control with,” means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or any partnership or other ownership interest, by contract or
otherwise) of a Person. For the avoidance of doubt, for purposes of this
Agreement, the Company, on the one hand, and the Holder, on the other hand,
shall not be considered Affiliates.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Block Trade” has the meaning set forth in Section 2.3.

 

“Board” means the board of directors of the Company.

 

 



 

 

“Business Day” means a day other than a day on banks in the State of New York
are authorized or obligated to be closed.

 

“Commission” means the Securities and Exchange Commission or any successor
governmental agency.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Company Securities” has the meaning set forth in Section 2.5(c)(i).

 

“Effective Time” has the meaning assigned such term in the Merger Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Exchange Offer” has the meaning assigned such term in the Merger Agreement.

 

“Final Period” means the period of time beginning on the first anniversary of
the Effective Time and ending on the second anniversary of the Effective Time.

 

“Governmental Entity” means any federal, state, local or municipal court,
governmental, regulatory or administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (which entity has
jurisdiction over the applicable Person).

 

“Holder” has the meaning set forth in the introductory paragraph and Article V.

 

“Holder Securities” has the meaning set forth in Section 2.2(b)(i).

 

“Indemnified Party” has the meaning set forth in Section 3.3.

 

“Indemnifying Party” has the meaning set forth in Section 3.3.

 

“Initial Period” means the period of time beginning with the Effective Time and
ending on the seven month anniversary of the Effective Time.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor federal statute, and the regulations of U.S. Treasury thereunder,
all as the same shall be in effect at the time.

 

“Law” means any law, rule, regulation, ordinance, code, judgment, order, treaty,
convention, governmental directive or other legally enforceable requirement,
U.S. or non-U.S., of any Governmental Entity, including common law.

 

“Losses” has the meaning set forth in Section 3.1.

 

 

2

 

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.

 

“Merger” has the meaning assigned such term in the Merger Agreement.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Organized Offering” means a Shelf Underwritten Offering or a Block Trade.

 

“Permitted Transferee” means any Affiliate of the Holder, provided that such
Transferee has delivered to the Company a duly executed Adoption Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Piggyback Underwritten Offering” has the meaning set forth in Section 2.5(a).

 

“Proceeding” means any actual or threatened claim (including a claim of a
violation of applicable Law), cause of action, action, audit, demand,
litigation, suit, proceeding, investigation, citation, inquiry, originating
application to a tribunal, arbitration or other proceeding at Law or in equity
or order or ruling, in each case whether civil, criminal, administrative,
investigative or otherwise, whether in contract, in tort or otherwise, and
whether or not such claim, cause of action, action, audit, demand, litigation,
suit, proceeding, investigation, citation, inquiry, originating application to a
tribunal, arbitration or other proceeding or order or ruling results in a formal
civil or criminal litigation or regulatory action.

 

“Registrable Securities” shall mean (a) the Shares and (b) any securities issued
or issuable with respect to the Shares by way of distribution or in connection
with any reorganization or other recapitalization, merger, consolidation or
otherwise; provided, however, that a Registrable Security shall cease to be a
Registrable Security when (i) such Registrable Security has been disposed of
pursuant to an effective Registration Statement, (ii) such Registrable Security
is disposed of under Rule 144 under the Securities Act or any other exemption
from the registration requirements of the Securities Act as a result of which
the Transferee thereof does not receive “restricted securities” as defined in
Rule 144 under the Securities Act, or (iii) such Registrable Security has been
sold or disposed of in a transaction in which the Transferor’s rights under this
Agreement are not assigned to the Transferee pursuant to Article V; and
provided, further, that any security that has ceased to be a Registrable
Security shall not thereafter become a Registrable Security and any security
that is issued or distributed in respect of securities that have ceased to be
Registrable Securities shall not be a Registrable Security.

 

“Registration Expenses” means (a) all expenses incurred by the Company in
complying with Article II, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants and independent petroleum engineers for the
Company, fees and expenses (including counsel fees) incurred in connection with
complying with state securities or “blue sky” laws, fees of the Financial
Industry Regulatory Authority, Inc., and fees of transfer agents and registrars,
and (b) reasonable fees and disbursements of one legal counsel for the Holder;
in each case, excluding any Selling Expenses.

 

 

3

 

 

“Registration Statement” means any registration statement of the Company filed
or to be filed with the Commission under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
and including pre- and post-effective amendments, and all exhibits and all
material incorporated by reference in such registration statement.

 

“Section 2.2 Maximum Number of Shares” has the meaning set forth in Section
2.2(b).

 

“Section 2.5 Maximum Number of Shares” has the meaning set forth in Section
2.5(c).

 

“Securities Act” means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time. References to any rule under the Securities
Act shall be deemed to refer to any similar or successor rule or regulation.

 

“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Securities, (b) transfer taxes
allocable to the sale of the Registrable Securities, and (c) costs or expenses
related to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering.

 

“Shares” means the number of shares of Common Stock issuable to the Holder
pursuant to the terms of the Exchange Offer as contemplated by the Merger
Agreement.

 

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

 

“Shelf Underwritten Offering” has the meaning set forth in Section 2.2(a).

 

“Subsequent Period” means the period of time beginning on the seven month
anniversary of the Effective Time and ending on the one year anniversary of the
Effective Time.

 

“Suspension Period” has the meaning set forth in Section 2.4.

 

“Transfer” means any offer, sale, pledge, encumbrance, hypothecation, entry into
any contract to sell, grant of an option to purchase, short sale, assignment,
transfer, exchange, gift, bequest or other disposition, direct or indirect, in
whole or in part, by operation of law or otherwise. “Transfer,” when used as a
verb, and “Transferee” and “Transferor” have correlative meanings.

 

“Underwritten Offering” means a registered underwritten offering (including an
offering pursuant to a Shelf Registration Statement) in which shares of Common
Stock are sold to an underwriter on a firm commitment basis for reoffering to
the public.

 

“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration
Statement) in which Registrable Securities could be included and the Holder
could be named as a selling security holder without the filing of a
post-effective amendment thereto (other than a post-effective amendment that
becomes effective upon filing) or (ii) a Registration Statement (other than the
Shelf Registration Statement), in each case relating to such Piggyback
Underwritten Offering.

 

“WKSI” means a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act).

 

 

4

 

 

Article II  

REGISTRATION RIGHTS

 

Section 2.1           Shelf Registration.

 

(a)               Within 20 Business Days of the written request of the Holder,
which written request may be delivered no earlier than three months after the
Effective Time, the Company shall prepare and file a “shelf” registration
statement under the Securities Act to permit the resale of the Registrable
Securities from time to time as permitted by Rule 415 under the Securities Act
(or any similar provision adopted by the Commission then in effect) (the “Shelf
Registration Statement”), and the Company shall use commercially reasonable
efforts to cause such Registration Statement to become or be declared effective
as soon as practicable after the filing thereof, including by filing an
automatic shelf registration statement that becomes effective upon filing with
the Commission in accordance with Rule 462(e) under the Securities Act to the
extent the Company is then a WKSI. Following the effective date of the Shelf
Registration Statement, the Company shall notify the Holder of the effectiveness
of such Registration Statement.

 

(b)               The Shelf Registration Statement shall be on Form S-3 or, if
Form S-3 is not then available to the Company, on Form S-1 or such other form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities and shall contain a prospectus in such form as to
permit the Holder to sell the Registrable Securities pursuant to Rule 415 under
the Securities Act (or any successor or similar rule adopted by the Commission
then in effect) at any time beginning on the effective date for such
Registration Statement. The Shelf Registration Statement shall provide for the
distribution or resale pursuant to any method or combination of methods legally
available to the Holder and requested by the Holder.

 

(c)               The Company shall use commercially reasonable efforts to cause
the Shelf Registration Statement to remain effective, and to be supplemented and
amended to the extent necessary to ensure that the Shelf Registration Statement
is available or, if not available, that another Registration Statement is
available, for the resale of all the Registrable Securities until all of the
Registrable Securities have ceased to be Registrable Securities or the earlier
termination of this Agreement pursuant to Section 6.1.

 

(d)               When effective, the Shelf Registration Statement (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made).

 

 

5

 

 

Section 2.2           Underwritten Shelf Offering Requests.

 

(a)               In the event that the Holder elects to dispose of Registrable
Securities totaling 5% or more of the outstanding shares of Common Stock of the
Company under a Registration Statement pursuant to an Underwritten Offering, the
Company shall, at the request of the Holder, subject to the agreement of the
Company on the form of such Underwritten Offering (whether a typical
underwritten offering, or an overnight or bought deal), enter into an
underwriting agreement in a form as is customary in Underwritten Offerings of
securities by the Company with the underwriter or underwriters selected pursuant
to Section 2.2(c) and shall take all such other reasonable actions as are
requested by the Managing Underwriter of such Underwritten Offering and/or the
Holder in order to expedite or facilitate the disposition of such Registrable
Securities (a “Shelf Underwritten Offering”); provided, however, that the
Company shall have no obligation to facilitate or participate in (i) any Shelf
Underwritten Offerings that are initiated by the Holder pursuant to this Section
2.2 during the Initial Period, or (ii) more than one Organized Offering that is
initiated by the Holder pursuant to this Section 2.2 or Section 2.3 during or
after the Subsequent Period.

 

(b)            If the Managing Underwriter of the Shelf Underwritten Offering
shall inform the Company and the Holder in writing of its belief that the number
of Registrable Securities requested to be included in such Shelf Underwritten
Offering by any other Persons having registration rights with respect to such
offering, when added to the number of Registrable Securities proposed to be
offered by the Holder, would materially adversely affect such offering, then the
Company shall include in the applicable Underwritten Offering Filing, to the
extent of the total number of Registrable Securities that the Company is so
advised can be sold in such Shelf Underwritten Offering without so materially
adversely affecting such offering (the “Section 2.2 Maximum Number of Shares”),
Registrable Securities in the following priority:

 

(i)                 First, all Registrable Securities that the Holder requested
to be included therein (the “Holder Securities”), and

 

(ii)              Second, to the extent that the number of Holder Securities is
less than the Section 2.2 Maximum Number of Shares, the shares of Common Stock
requested to be included by any other Persons having registration rights with
respect to such offering, pro rata among such other Persons based on the number
of shares of Common Stock each requested to be included.

 

(c)               The Company shall propose three or more nationally prominent
firms of investment bankers reasonably acceptable to the Company to act as the
Managing Underwriter or as other underwriters in connection with such Shelf
Underwritten Offering from which the Holder shall select the Managing
Underwriter and the other underwriters. The Holder shall determine the pricing
of the Registrable Securities offered pursuant to any Shelf Underwritten
Offering and the applicable underwriting discounts and commissions and determine
the timing of any such Shelf Underwritten Offering, subject to Section 2.4.

 

 

6

 

 

 

Section 2.3           Block Trades. In the event that the Holder elects to
dispose of Registrable Securities totaling 5% or more of the outstanding shares
of Common Stock of the Company pursuant to an unregistered block trade with the
assistance of the Company (a “Block Trade”), the Company shall, at the request
of the Holder, enter into customary agreements and shall take all such other
customary actions as are requested by the Holder in order to expedite or
facilitate the disposition of such Registrable Securities; provided, however,
that the Company shall have no obligation to facilitate or participate in (i)
any Block Trades that are initiated by the Holder pursuant to this Section 2.3
during the Initial Period, or (ii) more than one Organized Offering that is
initiated by the Holder pursuant to Section 2.2 or this Section 2.3 during or
after the Subsequent Period.

 

Section 2.4           Delay and Suspension Rights. Notwithstanding any other
provision of this Agreement, the Company may (i) delay filing or effectiveness
of a Shelf Registration Statement (or any amendment thereto) or effecting a
Shelf Underwritten Offering, (ii) suspend the Holder’s use of any prospectus
that is a part of a Shelf Registration Statement upon written notice to the
Holder (provided that in no event shall such notice contain any material
non-public information regarding the Company) (in which event the Holder shall
discontinue sales of Registrable Securities pursuant to such Registration
Statement but may settle any then-contracted sales of Registrable Securities),
or (iii) delay a Block Trade, in each case for a period of up to 60 consecutive
days, if the Board determines (A) that such delay or suspension is in the best
interest of the Company and its stockholders generally due to a pending
financing or other transaction involving the Company, including a proposed sale
of Common Stock pursuant to a Registration Statement, (B) that such registration
or offering would render the Company unable to comply with applicable securities
Laws or (C) that such registration or offering would require disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential (any such period, a “Suspension Period”); provided,
however, that in no event shall any Suspension Periods collectively exceed an
aggregate of 120 days in any 12-month period.

 

Section 2.5           Piggyback Registration Rights.

 

(a)               Subject to Section 2.5(c), if the Company at any time proposes
to file an Underwritten Offering Filing for an Underwritten Offering of shares
of Common Stock for its own account or for the account of any other Persons who
have or have been granted registration rights (a “Piggyback Underwritten
Offering”), it will give written notice of such Piggyback Underwritten Offering
to the Holder, which notice shall be held in strict confidence by the Holder and
shall include the anticipated filing date of the Underwritten Offering Filing
and, if known, the number of shares of Common Stock that are proposed to be
included in such Piggyback Underwritten Offering, and of such Holder’s rights
under this Section 2.5(a). Such notice shall be given promptly (and in any event
at least five Business Days before the filing of the Underwritten Offering
Filing or two Business Days before the filing of the Underwritten Offering
Filing in connection with a bought or overnight Underwritten Offering);
provided, that if the Piggyback Underwritten Offering is a bought or overnight
Underwritten Offering and the Managing Underwriter advises the Company that the
giving of notice pursuant to this Section 2.5(a) would adversely affect the
offering, no such notice shall be required (and the Holder shall have no right
to include Registrable Securities in such bought or overnight Underwritten
Offering). If such notice is delivered pursuant to this Section 2.5(a), the
Holder shall then have four Business Days (or one Business Day in the case of a
bought or overnight Underwritten Offering) after the date on which the Holder
received notice pursuant to this Section 2.5(a) to request inclusion of
Registrable Securities in the Piggyback Underwritten Offering (which request
shall specify the maximum number of Registrable Securities intended to be
disposed of by the Holder and such other information as is reasonably required
to effect the inclusion of such Registrable Securities). If no request for
inclusion from the Holder is received within such period, the Holder shall have
no further right to participate in such Piggyback Underwritten Offering. Subject
to Section 2.5(c), the Company shall use its commercially reasonable efforts to
include in the Piggyback Underwritten Offering all Registrable Securities that
the Company has been so requested to include by the Holder; provided, however,
that if, at any time after giving written notice of a proposed Piggyback
Underwritten Offering pursuant to this Section 2.5(a) and prior to the execution
of an underwriting agreement with respect thereto, the Company or such other
Persons who have or have been granted registration rights, as applicable, shall
determine for any reason not to proceed with or to delay such Piggyback
Underwritten Offering, the Company shall give written notice of such
determination to the Holder (which the Holder will hold in strict confidence)
and (i) in the case of a determination not to proceed, shall be relieved of its
obligation to include any Registrable Securities in such Piggyback Underwritten
Offering (but not from any obligation of the Company to pay the Registration
Expenses in connection therewith), and (ii) in the case of a determination to
delay, shall be permitted to delay inclusion of any Registrable Securities for
the same period as the delay in including the shares of Common Stock to be sold
for the Company’s account or for the account of such other Persons who have or
have been granted registration rights, as applicable.

 



7

 

 

(b)               The Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Piggyback Underwritten Offering
at any time prior to the execution of an underwriting agreement with respect
thereto by giving written notice to the Company of its request to withdraw. The
Holder may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that the Holder not receive notice from the Company of any proposed
Piggyback Underwritten Offering; provided, however, that the Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from the Holder (unless subsequently revoked), the Company shall not, and
shall not be required to, deliver any notice to the Holder pursuant to this
Section 2.5 and the Holder shall no longer be entitled to participate in any
Piggyback Underwritten Offering.

 

(c)               If the Managing Underwriter of the Piggyback Underwritten
Offering shall inform the Company of its belief that the number of Registrable
Securities requested to be included in such Piggyback Underwritten Offering,
when added to the number of shares of Common Stock proposed to be offered by the
Company or such other Persons who have or have been granted registration rights
(and any other shares of Common Stock requested to be included by any other
Persons having registration rights on parity with the Holder with respect to
such offering), would materially adversely affect such offering, then the
Company shall include in such Piggyback Underwritten Offering, to the extent of
the total number of securities which the Company is so advised can be sold in
such offering without so materially adversely affecting such offering (the
“Section 2.5 Maximum Number of Shares”), shares of Common Stock in the following
priority:

 

(i)                 First, (A) if the Piggyback Underwritten Offering is for the
account of the Company, all shares of Common Stock that the Company proposes to
include for its own account (the “Company Securities”) or, (B) if the Piggyback
Underwritten Offering is for the account of any other Persons who have or have
been granted registration rights, all shares of Common Stock that such Persons
propose to include (the “Other Securities”); and

 

(ii)              Second, (A) if the Piggyback Underwritten Offering is for the
account of the Company, to the extent that the number of Company Securities is
less than the Section 2.5 Maximum Number of Shares, the shares of Common Stock
requested to be included by the Holder and holders of any other shares of Common
Stock requested to be included by Persons having rights of registration on
parity with the Holder with respect to such offering, pro rata among the Holder
and such other holders based on the number of shares of Common Stock each
requested to be included and, (B) if the Piggyback Underwritten Offering is for
the account of any other Persons who have or have been granted registration
rights, to the extent that the number of Other Securities is less than the
Section 2.5 Maximum Number of Shares, the shares of Common Stock requested to be
included by the Holder.

 



8

 

 

Section 2.6           Participation in Underwritten Offerings.

 

(a)               In connection with any Underwritten Offering contemplated by
Section 2.2 or Section 2.5, the underwriting agreement into which the Holder and
the Company shall enter into shall contain such representations, covenants,
indemnities (subject to Article III) and other rights and obligations as are
customary in Underwritten Offerings of securities by the Company. The Holder
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding the Holder’s authority to enter into such underwriting
agreement and to sell, and its ownership of, the securities being registered on
its behalf, its intended method of distribution and any other representation
required by Law.

 

(b)               Any participation by the Holder in a Piggyback Underwritten
Offering shall be in accordance with the plan of distribution of the Company.

 

(c)               In connection with any Piggyback Underwritten Offering in
which the Holder includes Registrable Securities pursuant to Section 2.5, the
Holder agrees (A) to supply any information reasonably requested by the Company
in connection with the preparation of a Registration Statement and/or any other
documents relating to such registered offering and (B) to execute and deliver
any agreements and instruments being executed by all holders on substantially
the same terms reasonably requested by the Company or the Managing Underwriter,
as applicable, to effectuate such registered offering, including, without
limitation, underwriting agreements (subject to Section 2.6(a)), custody
agreements, lock-ups or “hold back” agreements pursuant to which the Holder
agrees with the Managing Underwriter not to sell or purchase any securities of
the Company for the shorter of (i) the same period of time following the
registered offering as is agreed to by the Company and the other participating
holders (not to exceed the shortest number of days that a director of the
Company, “executive officer” (as defined under Section 16 of the Exchange Act)
of the Company or any stockholder of the Company (other than the Holder or
director or employee of, or consultant to, the Company) who owns 10% or more of
the outstanding Shares contractually agrees with the underwriters of such
Piggyback Underwritten Offering not to sell any securities of the Company
following such Piggyback Underwritten Offering and (ii) 60 days from the date of
the execution of the underwriting agreement with respect to such Piggyback
Underwritten Offering), powers of attorney and questionnaires.

 

Section 2.7           Registration Procedures.

 

(a)               In connection with its obligations under this Article II
(other than Section 2.3), the Company will:

 

(i)                 promptly prepare and file with the Commission such
amendments and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the Holder set forth in
such Registration Statement;

 



9

 

 

(ii)              furnish to the Holder such number of conformed copies of such
Registration Statement and of each such amendment and supplement thereto (in
each case including without limitation all exhibits), such number of copies of
the prospectus contained in such Registration Statement (including without
limitation each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents, as the Holder may
reasonably request;

 

(iii)            if applicable, use commercially reasonable efforts to register
or qualify all Registrable Securities and other securities covered by such
Registration Statement under such other securities or blue sky laws of such
jurisdictions as the Holder shall reasonably request, to keep such registration
or qualification in effect for so long as such Registration Statement remains in
effect, and to take any other action which may be reasonably necessary or
advisable to enable the Holder to consummate the disposition in such
jurisdictions of the securities owned by the Holder, except that the Company
shall not for any such purpose be required to qualify generally to do business
as a foreign corporation in any jurisdiction wherein it would not but for the
requirements of this clause (iii) be obligated to be so qualified or to consent
to general service of process in any such jurisdiction;

 

(iv)             in connection with an Underwritten Offering, use all
commercially reasonable efforts to provide to the Holder a copy of any auditor
“comfort” letters, customary legal opinions or reports of the independent
petroleum engineers of the Company relating to the oil and gas reserves of the
Company, in each case that have been provided to the Managing Underwriter in
connection with the Underwritten Offering;

 

(v)               promptly notify the Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, and at
the request of the Holder promptly prepare and file or furnish to the Holder a
reasonable number of copies of a supplement or post-effective amendment to the
Registration Statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document as may be necessary so that, as thereafter delivered to
the purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

 



10

 

 

(vi)             otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act;

 

(vii)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement;

 

(viii)        cause all Registrable Securities covered by such Registration
Statement to be listed on any securities exchange on which the Common Stock is
then listed; and

 

(ix)             in connection with any Underwritten Offering or Block Trade,
enter into such customary agreements and take such other actions as the Holder
shall reasonably request in order to expedite or facilitate the disposition of
such Registrable Securities; and

 

(x)               in connection with any Underwritten Offering, cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by the Registration Statement (including,
without limitation, participation in electronic or telephonic “road shows”).

 

(b)               The Holder agrees by acquisition of such Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in Section 2.7(a)(v), the Holder will forthwith
discontinue the Holder’s disposition of Registrable Securities pursuant to the
Registration Statement until the Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.7(a)(v) as filed
with the Commission or until it is advised in writing by the Company that the
use of such Registration Statement may be resumed, and, if so directed by the
Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in the Holder’s possession of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice. The Company may provide appropriate stop orders to
enforce the provisions of this Section 2.7(b).

 

Section 2.8           Cooperation by Holder. The Company shall have no
obligation to include Registrable Securities in any Registration Statement or
Underwritten Offering if the Holder has failed to timely furnish such
information as the Company may, from time to time, reasonably request in writing
regarding the Holder and the distribution of such Registrable Securities that
the Company determines, after consultation with its counsel, is reasonably
required in order for any registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.

 

Section 2.9           Liquidity Agreements.

 

(a)               (i)      Upon consummation of the Merger and the Exchange
Offer contemplated by the Merger Agreement, the Company issued to the Holder
[●]1 Shares, representing [in excess of 20%]2 of the outstanding shares of
Common Stock of the Company in accordance with the terms of the Merger
Agreement. The Holder owns all of the Shares received by the Holder and any of
its Affiliates in the Merger and Exchange Offer. Without the prior written
consent of the Company, the Holder agrees not to effect any Transfer, or
publicly announce an intention to effect any Transfer, of Company Common Stock
for a period from the Effective Time to and including the earlier of:

 

 



 



1 NTD: Exact number to be completed at Closing.

 

2 NTD: Exact number to be completed at Closing.

 



11

 

 

 

(A)             two years from the Effective Time, and

 

(B)              the last day of the fiscal quarter in which the Holder
collectively owns less than 10% of the Company’s outstanding Common Stock.

 

(ii)              The restrictions under this Section 2.9(a) shall not apply to
sales by the Holder of shares of Common Stock of the Company that do not, in any
one-month period:

 

(A)             during the Initial Period, exceed 1% of the Company’s
outstanding Common Stock;

 

(B)              during the Subsequent Period, exceed 1.5% of the Company’s
outstanding Common Stock; and

 

(C)              during the Final Period, exceed 2% of the Company’s outstanding
Common Stock.

 

(b)               The Holder agrees not to effect any sale or distribution of
Registrable Securities for a period of up to 30 days following completion of an
Underwritten Offering of equity securities by the Company; provided that (i) the
Company gives written notice to the Holder of the date of the commencement and
termination of such period with respect to any such Underwritten Offering and
(ii) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters of
such public sale or distribution on the Company or on the officers or directors
or any other shareholder of the Company on whom a restriction is imposed;
provided further, that this Section 2.9(b) shall not apply to the Holder if (A)
the Holder has delivered (and not revoked) an Opt-Out Notice to the Company or
(B) the Holder, owns less than 10% of the Company’s outstanding Common Stock.

 

(c)               Until the two-year anniversary of the Effective Time, the
Holder shall provide the Company with written attestation of its compliance with
Section 2.9(a) within five Business Days after the last day of each fiscal
quarter of the Company.

 

Section 2.10       Expenses. The Company shall be responsible for all
Registration Expenses incident to its performance of or compliance with its
obligations under this Article II. The Holder shall pay its pro rata share of
all Selling Expenses in connection with any sale of its Registrable Securities
hereunder.

 



12

 

 

 

Article III
INDEMNIFICATION AND CONTRIBUTION

 

Section 3.1           Indemnification by the Company. The Company will indemnify
and hold harmless the Holder, its officers and directors and each Person (if
any) that controls the Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages, liabilities, costs (including reasonable costs of
preparation and reasonable attorneys’ fees and any legal or other fees or
expenses incurred by such Person in connection with any investigation or
Proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement (“Losses”) as incurred, caused by, arising out of or based upon,
resulting from or related to any untrue statement or alleged untrue statement of
a material fact contained in any Registration Statement or prospectus relating
to the Registrable Securities (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus, or based on any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any prospectus, in the light of the
circumstances under which such statement is made), provided, however, that such
indemnity shall not apply to that portion of such Losses caused by, or arising
out of, any untrue statement, or alleged untrue statement or any such omission
or alleged omission, to the extent such statement or omission was made in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Holder expressly for use therein.

 

Section 3.2           Indemnification by the Holder. The Holder agrees to
indemnify and hold harmless the Company, its officers and directors and each
Person (if any) that controls the Company within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act from and against any
and all Losses caused by, arising out of, resulting from or related to any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus relating to Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statement is
made), only to the extent such statement or omission was made in reliance upon
and in conformity with information furnished in writing by or on behalf of the
Holder expressly for use in such Registration Statement or prospectus relating
to the Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus.

 

 

13

 

 

Section 3.3           Indemnification Procedures. In case any Proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 3.1 or
Section 3.2, such Person (the “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”) in
writing (provided that the failure of the Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Article III, except to the extent the Indemnifying Party is actually
prejudiced by such failure to give notice), and the Indemnifying Party shall be
entitled to participate in such Proceeding and, unless in the reasonable opinion
of outside counsel to the Indemnified Party a conflict of interest between the
Indemnified Party and Indemnifying Party may exist in respect of such claim, to
assume the defense thereof jointly with any other Indemnifying Party similarly
notified, to the extent that it chooses, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party that it so chooses, the Indemnifying Party shall not be liable
to such Indemnified Party for any legal or other expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
Indemnifying Party fails to assume the defense or employ counsel reasonably
satisfactory to the Indemnified Party, (ii) if such Indemnified Party who is a
defendant in any action or Proceeding which is also brought against the
Indemnifying Party reasonably shall have concluded that there may be one or more
legal defenses available to such Indemnified Party which are not available to
the Indemnifying Party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct then, in any such case, the Indemnified Party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all Indemnified Parties in each jurisdiction, except to the
extent any Indemnified Party or Indemnified Parties reasonably shall have
concluded that there may be legal defenses available to such party or parties
which are not available to the other Indemnified Parties or to the extent
representation of all Indemnified Parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct) and the
Indemnifying Party shall be liable for any expenses therefor. No Indemnifying
Party shall, without the written consent of the Indemnified Party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim and (B) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any Indemnified Party.

 

Section 3.4           Contribution.

 

(a)               If the indemnification provided for in this Article III is
unavailable to an Indemnified Party in respect of any Losses in respect of which
indemnity is to be provided hereunder, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall to the fullest extent permitted by
Law contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of such party in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Company (on the one hand) and the Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

 

14

 

 

(b)               The Company and the Holder agree that it would not be just and
equitable if contribution pursuant to this Article III were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 3.4(a). The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in Section 3.4(a) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Article III, the Holder
shall not be liable for indemnification or contribution pursuant to this Article
III for any amount in excess of the net proceeds of the offering received by the
Holder, less the amount of any damages which the Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

Article IV
RULE 144

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the resale of the Registrable Securities without
registration, the Company agrees to use its commercially reasonable efforts to:

 

(a)               make and keep public information regarding the Company
available, as those terms are understood and defined in Rule 144 under the
Securities Act, at all times from and after the date hereof;

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act at all times from and after the date hereof; and

 

(c)               so long as the Holder owns any Registrable Securities, furnish
(i) to the extent accurate, forthwith upon request, a written statement of the
Company that it has complied with the reporting requirements of Rule 144 under
the Securities Act and (ii) unless otherwise available via the Commission’s
EDGAR filing system, to the Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed as the Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing the Holder to sell any such
securities without registration.

 

Article V
TRANSFER OR ASSIGNMENT OF REGISTRATION RIGHTS

 

The rights to cause the Company to register Registrable Securities or assist in
a Block Trade under Article II of this Agreement may be transferred or assigned
by the Holder to one or more Transferees of Registrable Securities if such
Transferee is a Permitted Transferee and such Transferee has delivered to the
Company a duly executed Adoption Agreement. Following any Transfer in compliance
with this Article V, references to the “Holder” in this Agreement shall include
the Holder and any Permitted Transferee(s) collectively as a group.

 

 

15

 

 

Article VI

MISCELLANEOUS

 

Section 6.1           Effectiveness. This Agreement shall not become effective
until the Effective Time and shall thereafter be effective until terminated in
accordance with the terms of this Agreement. In the event that the Merger
Agreement is terminated prior to the consummation of the transactions
contemplated thereby, this Agreement and all the terms hereunder shall also
terminate, regardless of any other provisions set forth in this Agreement.

 

Section 6.2           Termination. After effectiveness in accordance with
Section 6.1, this Agreement shall terminate, and the parties shall have no
further rights or obligations hereunder on (a) the second anniversary of the
date hereof or (b) on such earlier date on which both (i) the Holder owns less
than 2.5% of the Company’s voting securities and (ii) all Registrable Securities
owned by the Holder may be sold without restriction (including any limitation
thereunder on volume or manner of sale and without the need for current public
information) pursuant to Rule 144 under the Securities Act; provided, however,
that Article III shall survive any termination hereof.

 

Section 6.3           Severability and Construction. Each party hereto agrees
that, should any court or other competent authority hold any provision of this
Agreement or part hereof to be invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such other term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in a mutually acceptable manner in order that the transactions
contemplated by the Merger Agreement be consummated as originally contemplated
to the greatest extent possible. Except as otherwise contemplated by this
Agreement, in response to an order from a court or other competent authority for
any party hereto to take any action inconsistent herewith or not to take an
action consistent herewith or required hereby, to the extent that a party hereto
took an action inconsistent with this Agreement or failed to take action
consistent with this Agreement or required by this Agreement pursuant to such
order, such party hereto shall not incur any liability or obligation unless such
party hereto did not in good faith seek to resist or object to the imposition or
entering of such order.

 

Section 6.4           Governing Law; Submission to Jurisdiction; Selection of
Forum; Waiver of Jury Trial.

 

(a)               THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT,
OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

 

16

 

 

(b)               THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF
THE STATE OF DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT,
NOTWITHSTANDING SECTION 111 OF the General Corporation Law of the State of
Delaware, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT
MATTER JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH
DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO
IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH DELAWARE STATE OR
FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN Section 6.7 OR IN SUCH
OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE
THEREOF.

 

(c)               EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS Section 6.4.

 

Section 6.5           Adjustments Affecting Registrable Securities. The
provisions of this Agreement shall apply to any and all shares of capital stock
of the Company or any successor or assignee of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for or in substitution for the Shares, by reason of any stock
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, consolidation or otherwise in such a manner and with such appropriate
adjustments as to reflect the intent and meaning of the provisions hereof and so
that the rights, privileges, duties and obligations hereunder shall continue
with respect to the capital stock of the Company as so changed.

 

 

17

 

 

 

Section 6.6          Binding Effects; Benefits of Agreement. This Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and assigns and the Holder and its successors and assigns. Except as provided in
Article V, neither this Agreement nor any of the rights, benefits or obligations
hereunder may be assigned or transferred, by operation of law or otherwise, by
the Holder without the prior written consent of the Company.

 

Section 6.7           Notices. All notices hereunder shall be deemed given if in
writing and delivered, by electronic mail, courier, or registered or certified
mail (return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)               If to the Company, to:

 

Bonanza Creek Energy, Inc.

410 17th St.

Denver, CO 80202

Attention: Skip Marter, General Counsel

E mail: SMarter@bonanzacrk.com

 

(b)               If to the Holder, to the address or electronic mail addresses
of the Holder as it appears on the Holder’s signature page attached hereto or
such other address as may be designated in writing by the Holder;

 

or to such other address as the party to whom notice is to be given may have
furnished to such other party in writing in accordance herewith. Any notice
given by delivery, mail, or courier shall be effective when received.

 

Section 6.8           Modification; Waiver. This Agreement may be amended,
modified or supplemented only by a written instrument duly executed by the
Company and the Holder. No course of dealing between the Company and the Holder
or any delay in exercising any rights hereunder will operate as a waiver of any
rights of any party to this Agreement. The failure of any party to enforce any
of the provisions of this Agreement will in no way be construed as a waiver of
such provisions and will not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

 

Section 6.9           Entire Agreement. Except as otherwise explicitly provided
herein, this Agreement (together with the Merger Agreement, the Confidentiality
Agreement (as defined in the Merger Agreement), and any other documents and
instruments executed pursuant hereto or thereto) constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, oral or written, among the parties hereto with
respect thereto.

 

Section 6.10         Counterparts. This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery,
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement. Except as
expressly provided in this Agreement, each individual executing this Agreement
on behalf of a party hereto has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said party hereto.

 



18

 

 

Section 6.11        Further Assurances. Subject to the other terms of this
Agreement, the parties hereto agree to execute and deliver such other
instruments and perform such acts, in addition to the matters herein specified,
as may be reasonably appropriate or necessary, from time to time, to effectuate
the transactions contemplated by the Merger Agreement, as applicable.

 

[signature page follows]

 



19

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its undersigned duly authorized representative as of the date first
written above.

 

  THE COMPANY:       Bonanza Creek Energy, Inc.       By:     Name:     Title:  

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



 

 

 

  holder:        FRANKLIN ADVISERS, INC.       By:     Name:     Title:        
   

Address:

 

           [●]

 

Contact Person: [●]

Telephone No: [●]

Email: [●]

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



 

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
transferee (“Transferee”) pursuant to the terms of the Registration Rights
Agreement, dated as of [●], 2021, between Bonanza Creek Energy, Inc. (the
“Company”) and Franklin Advisers, Inc., as investment manager on behalf of
certain funds and accounts (the “Holder”) (as amended from time to time, the
“Registration Rights Agreement”). Terms used and not otherwise defined in this
Adoption Agreement have the meanings set forth in the Registration Rights
Agreement.

 

By the execution of this Adoption Agreement, the Transferee agrees as follows:

 

1.Acknowledgement. Transferee acknowledges that Transferee is acquiring certain
shares of Common Stock of the Company, subject to the terms and conditions of
the Registration Rights Agreement among the Company and the Holder.

 

2.Agreement. Transferee (i) agrees that the shares of Common Stock of the
Company acquired by Transferee shall be bound by and subject to the terms of the
Registration Rights Agreement, pursuant to the terms thereof, and (ii) hereby
adopts the Registration Rights Agreement with the same force and effect as if
he, she or it were originally a party thereto.

 

3.Notice. Any notice required as permitted by the Registration Rights Agreement
shall be given to Transferee at the address listed beside Transferee’s signature
below.

 

4.Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption Agreement to acknowledge its fairness and that it is in such
spouse’s best interest, and to bind such spouse’s community interest, if any, in
the shares of Common Stock and other securities referred to above and in the
Registration Rights Agreement, to the terms of the Registration Rights
Agreement.

 

Signature:

 

____________________________________       

 

____________________________________       

 

Address:

Contact Person:

Telephone No:

Email:

 





Exhibit A

 



 

EXHIBIT B

 

Term of Parent Senior Notes

 



Exhibit B
Page 1

 

 

DESCRIPTION OF THE NOTES

 

Bonanza Creek Energy, Inc. (the “Issuer”) will issue the notes (the “Notes”)
under an indenture to be dated as of the Issue Date (the “Indenture”) among
itself, the Subsidiary Guarantors and [●], as trustee (the “Trustee”). The terms
of the Notes will include those stated in the Indenture and those made part of
the Indenture by reference to the Trust Indenture Act of 1939, as amended (the
“TIA”).

 

The following summary of certain provisions of the Indenture does not purport to
be complete and (except to the extent inconsistent with the following summary)
is qualified in its entirety by reference to, the TIA and to all of the
provisions of the Indenture, including the definitions of certain terms therein
and those terms made a part of the Indenture by reference to the TIA as in
effect on the date of the Indenture. A copy of the Indenture may be obtained
from the Issuer. The definitions of certain capitalized terms used in the
following summary are set forth below under “—Definitions.” For purposes of this
“Description of the Notes” section, references to the “Issuer” do not include
its subsidiaries.

 

Brief Description of the Notes and the Subsidiary Guarantees

 

The Notes will be senior unsecured obligations of the Issuer ranking pari passu
in right of payment to all existing and future unsubordinated indebtedness of
the Issuer and will rank senior in right of payment to all existing and future
subordinated indebtedness of the Issuer. The Subsidiary Guarantees (as defined
below) will be senior unsecured obligations of the Subsidiary Guarantors and
will rank pari passu in right of payment to all existing and future
unsubordinated indebtedness of the Subsidiary Guarantors, and will rank senior
in right of payment to all existing and future subordinated indebtedness of the
Subsidiary Guarantors. However, the Notes will be effectively subordinated to
secured indebtedness of the Issuer and the Subsidiary Guarantors, including
indebtedness under the Issuer’s Senior Credit Facility to the extent of the
value of the assets securing such indebtedness. The Issuer’s Senior Credit
Facility is secured by liens on substantially all assets of the Issuer and each
guarantor of the Senior Credit Facility, subject to customary exceptions.

 

Initially, the Trustee will act as paying agent and registrar for the Notes. The
Notes may be presented for registration of transfer and exchange at the offices
of the Registrar, which initially will be the Trustee’s corporate trust office.
The Issuer may change any paying agent and registrar without notice to holders
of the Notes (the “Holders”). The registered Holder of any note will be treated
as the owner of it for all purposes. Only registered Holders will have rights
under the Indenture. The Issuer will pay principal (and premium, if any) on the
Notes at the Trustee’s corporate office in New York, New York. At the Issuer’s
option, interest may be paid at the Trustee’s corporate trust office or by check
mailed to the registered addresses of the Holders.

 

Subsidiary Guarantees

 

The Issuer’s obligations under the Notes and the Indenture will be jointly and
severally guaranteed (the “Subsidiary Guarantees”) initially, by [all of the
Subsidiaries of the Issuer]1, but in the future the Indenture may not require
all of our Subsidiaries to guarantee the Notes. In the event of a bankruptcy,
liquidation or reorganization of any of these non-guarantor Subsidiaries, these
non-guarantor Subsidiaries will pay the holders of their debts and their trade
creditors before they will be able to distribute any of their assets to us.

 

[As of the date of the Indenture, all of our Subsidiaries will be “Restricted
Subsidiaries.”]2 However, under the circumstances described below under the
subheading “—Certain Covenants—Limitation on Restricted and Unrestricted
Subsidiaries,” the Issuer will be permitted to designate any of its Subsidiaries
as “Unrestricted Subsidiaries.” The effect of designating a Subsidiary as an
“Unrestricted Subsidiary” will be that:

 

·an Unrestricted Subsidiary will not be subject to many of the restrictive
covenants in the Indenture;

 

·a Subsidiary that has previously been a Subsidiary Guarantor and that is
designated an Unrestricted Subsidiary will be released from its Subsidiary
Guarantee and its obligations under the Indenture; and

 

·the assets, income, cash flow and other financial results of an Unrestricted
Subsidiary will not be consolidated with those of the Issuer for purposes of
calculating compliance with the restrictive covenants contained in the
Indenture.

 



 

 

1 NTD: to confirm based on post-transaction structure.

2 NTD: to confirm based on post-transaction structure.

 



 

 

 

The obligations of each Subsidiary Guarantor under its Subsidiary Guarantee will
be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Subsidiary Guarantor (including,
without limitation, any borrowings or guarantees under any Credit Facility) and
after giving effect to any collections from or payments made by or on behalf of
any other Subsidiary Guarantor in respect of the obligations of such other
Subsidiary Guarantor under its Subsidiary Guarantee or pursuant to its
contribution obligations under the Indenture, result in the obligations of such
Subsidiary Guarantor under its Subsidiary Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under federal or state law. Each
Subsidiary Guarantor that makes a payment for distribution under its Subsidiary
Guarantee is entitled to a contribution from each other Subsidiary Guarantor in
a pro rata amount based on adjusted net assets of each Subsidiary Guarantor.

 

Each Subsidiary Guarantor may consolidate with or merge into or sell its assets
to the Issuer or another Restricted Subsidiary that is a Subsidiary Guarantor
without limitation, or with or to other Persons upon the terms and conditions
set forth in the Indenture. See “—Certain Covenants—Merger, Consolidation and
Sale of Assets.”

 

A Subsidiary Guarantor shall be released from its obligations under its
Subsidiary Guarantee and its obligations under the Indenture:

 

(1)in the event of a sale or other disposition of all or substantially all of
the assets of such Subsidiary Guarantor, by way of merger, consolidation or
otherwise, or a sale or other disposition of all of the Capital Stock of such
Subsidiary Guarantor then held by the Issuer and the Restricted Subsidiaries;

 

(2)if such Subsidiary Guarantor is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of the Indenture, upon effectiveness of such designation or when
it first ceases to be a Restricted Subsidiary, respectively;

 

(3)at such time such Subsidiary Guarantor shall no longer guarantee Indebtedness
of the Issuer or any Subsidiary Guarantor under a Credit Facility;

 

(4)upon Covenant Defeasance, Legal Defeasance or satisfaction and discharge of
the Indenture as provided pursuant to the defeasance or satisfaction and
discharge provisions of the Indenture; or

 

(5)upon the liquidation or dissolution of such Subsidiary Guarantor provided no
Default or Event of Default has occurred or is continuing.

 

Principal, Maturity and Interest

 

The Notes will mature on              , 20263. The Issuer will issue up to $[●]
million in aggregate principal amount of the Notes pursuant to the Exchange
Offer, on the Issue Date. The Indenture will provide for the issuance of
additional notes having identical terms and conditions to the Notes (the
“Additional Notes”). The issuance of Additional Notes will be subject to the
limitations set forth under the subheading “—Certain Covenants—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock.” The
Notes and any Additional Notes subsequently issued under the Indenture will be
treated as a single class for all purposes under the Indenture, including,
without limitation, waivers, amendments, redemptions and offers to purchase.

 

Interest on the Notes will accrue at the rate of 7.50% per annum and will be
payable semiannually in cash in arrears on each            and            ,
commencing on         , 2021, to the Persons who are registered Holders at the
close of business on        and         , respectively, immediately preceding
the applicable interest payment date. Interest on the Notes will accrue from and
including the most recent date to which interest has been paid or, if no
interest has been paid, from and including the date of issuance. Interest on
overdue principal and interest, if any, will accrue at the then applicable
interest rate on the Notes. Interest will be computed on the basis of a 360-day
year comprised of 12 30-day months.

 



 

 

3 NTD: to be 5 years from issue date.

 



2

 

 

If any payment date falls on a day that is not a Business Day, the payment to be
made on such payment date will be made on the next succeeding Business Day with
the same force and effect as if made on such payment date, and no additional
interest will accrue solely as a result of such delayed payment.

 

The Notes will be issued in denominations of at least $2,000 and integral
multiples of $1,000 in excess thereof thereafter.

 

Optional Redemption

 

The Notes will be redeemable, at the Issuer’s option, in whole at any time or in
part from time to time, prior to           , 20224, at a redemption price equal
to 107.50% of the aggregate principal amount of the Notes to be redeemed, plus
unpaid accrued interest, if any, thereon to the date of redemption. On or after
        , 2022, the Notes will be redeemable, at the Issuer’s option, in whole
at any time or in part from time to time, at a redemption price equal to 100% of
the aggregate principal amount of the Notes to be redeemed, plus unpaid accrued
interest, if any, thereon to the date of redemption.

 

Selection and Notice of Redemption

 

If less than all of the Notes are to be redeemed at any time, selection of such
Notes, or portions thereof, for redemption will be made by the Trustee either:

 

(1)in compliance with the requirements of the principal national securities
exchange, if any, on which the Notes are listed; or

 

(2)if the Notes are not then listed or admitted to trading on a national
securities exchange, on a pro rata basis, by lot or by such other method as the
Trustee shall deem fair and appropriate.

 

No Notes of a principal amount of $2,000 or less shall be redeemed in part. If a
partial redemption is made, selection of the Notes or portions thereof for
redemption shall be made by the Trustee only on a pro rata basis or on as nearly
a pro rata basis as is practicable (subject to the procedures of The Depository
Trust Company (“DTC”)), unless such method is otherwise prohibited. Any notice
of redemption shall be mailed by first-class mail (or sent electronically if DTC
is the recipient) at least 10, but not more than 60, days before the redemption
date to each Holder of Notes to be redeemed at its registered address. If any
Note is to be redeemed in part only, the notice of redemption that relates to
such Note shall state the portion of the principal amount thereof to be
redeemed. Notes called for redemption become due on the date fixed for
redemption, subject to satisfaction of any conditions to such redemption. A new
Note in a principal amount equal to the unredeemed portion thereof will be
issued in the name of the Holder thereof upon cancellation of the original Note.
On and after the applicable redemption date, interest will cease to accrue on
Notes or portions thereof called for redemption as long as the Issuer has
previously deposited with the paying agent for the Notes funds in satisfaction
of the applicable redemption price pursuant to the Indenture.

 

Any redemption or notice of redemption may, at the Issuer’s discretion, be
subject to one or more conditions precedent. If a redemption is subject to the
satisfaction of one or more conditions precedent, the related notice shall
describe each such condition, and if applicable, shall state that, in the
Issuer’s discretion, the date of redemption may be delayed until such time as
any or all such conditions shall be satisfied or waived (provided that in no
event shall such date of redemption be delayed to a date later than 60 days
after the date on which such notice was sent), or such redemption may not occur
and such notice may be rescinded in the event that any or all such conditions
shall not have been satisfied or waived by the Issuer by the date of redemption,
or by the date of redemption as so delayed.

 



 

 

4 NTD: to be the first anniversary of the Issue Date.

 



3

 

 

Mandatory Redemption; Offers to Purchase; Open Market Purchases

 

The Issuer is not required to make any mandatory redemption or sinking fund
payments with respect to the Notes. However, under certain circumstances, the
Issuer may be required to offer to purchase Notes as described under the
captions “—Change of Control” and “—Certain Covenants—Limitation on Asset
Sales.” The Issuer may, at any time and from time to time, purchase Notes in the
open market or otherwise.

 

Change of Control

 

The Indenture will provide that upon the occurrence of a Change of Control
Triggering Event, each Holder will have the right to require that the Issuer
purchase all or any portion of such Holder’s Notes pursuant to the offer
described below (the “Change of Control Offer”), at a purchase price (the
“Change of Control Payment”) equal to 101% of the principal amount thereof, plus
unpaid accrued interest, if any, thereon to the date of purchase (subject to the
right of Holders of record on the relevant record date to receive interest on
the relevant interest payment date).

 

Within 30 days following the date upon which the Change of Control Triggering
Event occurred, the Issuer must send, by first class mail, postage prepaid, a
notice to each Holder, with a copy to the Trustee, which notice shall govern the
terms of the Change of Control Offer. Such notice shall state, among other
things, the following:

 

(1)that a Change of Control has occurred and that such Holder has the right to
require the Issuer to purchase such Holder’s Notes at a purchase price in cash
equal to 101% of the principal amount thereof on the date of purchase, plus
unpaid accrued interest, if any, to the date of purchase (subject to the right
of Holders of record on the relevant record date to receive interest on the
relevant interest payment date);

 

(2)the purchase date (which shall be no earlier than 30 days nor later than 60
days from the date such notice is mailed; such purchase date, the “Change of
Control Payment Date”); and

 

(3)the instructions, as determined by the Issuer, consistent with the covenant
described hereunder, that a Holder must follow in order to have its Notes
purchased.

 

Holders electing to have a Note purchased pursuant to a Change of Control Offer
will be required to surrender the Note, with the form entitled “Option of Holder
to Elect Purchase” on the reverse of the Note completed, to the Paying Agent for
the Notes at the address specified in the notice prior to the close of business
on the third Business Day prior to the Change of Control Payment Date. If the
Change of Control Payment Date is on or after an interest record date and on or
before the related interest payment date, any accrued and unpaid interest will
be paid to the Person in whose name a Note is registered at the close of
business on the record date, and no additional interest will be payable to
holders who tender pursuant to the Change of Control Offer.

 

The Issuer will not be required to make a Change of Control Offer following a
Change of Control Triggering Event if (i) a third party makes the Change of
Control Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in the Indenture applicable to a Change of Control Offer
made by the Issuer and purchases all Notes validly tendered and not withdrawn
under such Change of Control Offer, (ii) notice of redemption of all Notes has
been given pursuant to the Indenture as described above under the caption
“—Optional Redemption,” unless there is a default in payment of the applicable
redemption price or (iii) in connection with or in contemplation of any Change
of Control, the Issuer has made an offer to purchase (an “Alternate Offer”) any
and all Notes validly tendered at a cash price equal to or higher than the
Change of Control Payment and has purchased all Notes properly tendered in
accordance with the terms of such Alternate Offer.

 

Any Change of Control Offer may be made in advance of a Change of Control, and,
at the Issuer’s discretion, conditioned upon the occurrence of such Change of
Control, if a definitive agreement is in effect for the Change of Control at the
time of making the Change of Control Offer.

 

If a Change of Control Offer is made, there can be no assurance that the Issuer
will have available funds sufficient to pay the Change of Control Payment for
all the Notes that might be delivered by Holders seeking to accept the Change of
Control Offer. Other debt securities that the Issuer may issue in the future
that rank equally in right of payment with the Notes, may have similar rights.
If the Issuer is required to purchase outstanding Notes or such other
Indebtedness pursuant to a Change of Control Offer, the Issuer expects that it
would seek third-party financing to the extent it does not have available funds
to meet its purchase obligations. However, the Issuer cannot assure any Holder
that the Issuer would be able to obtain such financing. In addition, the Issuer
may be required to obtain a waiver or amendment under the Senior Credit Facility
to permit the repurchase of the Notes. The Issuer cannot assure you that it
could obtain such a waiver or amendment. Additionally, the occurrence of certain
change of control events identified in the Senior Credit Facility would
constitute an event of default under the Senior Credit Facility which would
permit the lenders thereunder to accelerate all indebtedness under the Senior
Credit Facility. The failure of the Issuer to make or consummate the Change of
Control Offer or pay the required amount for any Notes tendered and not
withdrawn when due will constitute a Default under the Indenture and will
otherwise give the Trustee and the Holders the rights described under “—Events
of Default.” See [“Risk Factors—Risks Relating to the Notes—We may not be able
to repurchase the notes upon a change of control as required by the indenture
governing the notes.”]

 



4

 

 

Restrictions in the Indenture described herein on the ability of the Issuer and
its Restricted Subsidiaries to incur additional Indebtedness, to grant Liens on
their property, to make Restricted Payments, to engage in mergers or similar
transactions and to make Asset Sales may also make more difficult or discourage
a takeover of the Issuer, whether favored or opposed by the management of the
Issuer. Consummation of any such transaction in certain circumstances may
require repurchase of the Notes, and there can be no assurance that the Issuer
or the acquiring party will have sufficient financial resources to effect such
repurchase. Such restrictions and the restrictions on transactions with
Affiliates may, in certain circumstances, make more difficult or discourage any
leveraged buyout of the Issuer by the management of the Issuer. While such
restrictions cover a wide variety of arrangements which have traditionally been
used to effect highly leveraged transactions, the Indenture may not afford the
Holders protection in all circumstances from the adverse aspects of a highly
leveraged transaction, reorganization, restructuring, merger or similar
transaction.

 

The Change of Control purchase feature of the Notes may in certain circumstances
make more difficult or discourage a sale or takeover of the Issuer and, thus,
the removal of incumbent management. The Change of Control purchase feature is a
result of negotiations between the Issuer and the initial purchasers. The Issuer
has no present intention to engage in a transaction involving a Change of
Control, although it is possible that the Issuer could decide to do so in the
future.

 

A Change of Control Offer shall remain open for a period of 20 Business Days or
such longer period as may be required by law. The Issuer will comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent such laws and regulations are
applicable in connection with the repurchase of Notes pursuant to a Change of
Control Offer. To the extent that the provisions of any securities laws or
regulations conflict with the “Change of Control” provisions of the Indenture,
the Issuer shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under the “Change of
Control” provisions of the Indenture by virtue thereof.

 

The definition of Change of Control includes a phrase relating to the sale,
lease, exchange or other transfer of “all or substantially all” of the
properties or assets of the Issuer. Although there is a limited body of case law
interpreting the phrase “substantially all,” there is no precise established
definition of the phrase under applicable law. Accordingly, the ability of a
Holder to require the Issuer to repurchase its Notes as a result of a sale,
lease, exchange or other transfer of less than all of the assets of the issuer
to another Person or group may be uncertain.

 

In the event that upon consummation of a Change of Control Offer or Alternate
Offer less than 10% of the aggregate principal amount of the Notes (including,
without limitation, Additional Notes, if any) that were originally issued are
held by Holders other than the Issuer or Affiliates thereof, the Issuer will
have the right, upon not less than 10 nor more than 60 days prior notice, given
not more than 60 days following the purchase pursuant to the Change of Control
Offer described above, to redeem all of the Notes that remain outstanding
following such purchase at a redemption price equal to the Change of Control
Payment plus, to the extent not included in the Change of Control Payment,
accrued and unpaid interest, if any, on the Notes that remain outstanding, to
the date of redemption, subject to the rights of holders of Notes on the
relevant record date to receive interest on the relevant interest payment date.

 

The provisions under the Indenture relative to the Issuer’s obligation to make
an offer to repurchase the Notes as a result of a Change of Control Triggering
Event may be waived or modified or terminated with the consent of the Holders of
a majority in principal amount of the Notes (including any Additional Notes)
then outstanding (including consents obtained in connection with a purchase of,
or tender offer or exchange offer for, Notes).

 



5

 

 

Certain Covenants

 

Covenant Suspension

 

During any period of time that (a) the Notes have an Investment Grade Rating and
(b) no Event of Default has occurred and is continuing under the Indenture, the
Issuer and its Restricted Subsidiaries will not be subject to the provisions of
the Indenture described under:

 

·“—Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock”;

 

·“—Limitation on Restricted Payments”;

 

·“—Limitation on Asset Sales”;

 

·“—Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries”;

 

·Clauses (2) and (3) of the first paragraph and clause (3) of the fourth
paragraph of “Merger, Consolidation and Sale of Assets”;

 

·“—Limitation on Transactions with Affiliates”; and

 

·“—Subsidiary Guarantors.”

 

If the Issuer and its Restricted Subsidiaries are not subject to these covenants
for any period of time as a result of the previous sentence (a “Fall-Away
Period”) and, subsequently, the ratings assigned to the Notes are withdrawn or
downgraded so the Notes no longer have an Investment Grade Rating, then the
Issuer and its Restricted Subsidiaries will thereafter again be subject to these
covenants. The ability of the Issuer and its Restricted Subsidiaries to make
Restricted Payments after the time of such withdrawal or downgrade will be
calculated as if the covenant governing Restricted Payments had been in effect
during the entire period of time from the Issue Date. Notwithstanding the
foregoing, the continued existence after the end of the Fall-Away Period of
facts and circumstances or obligations arising from transactions which occurred
during a Fall-Away Period shall not constitute a breach of any covenant set
forth in the Indenture or cause an Event of Default thereunder.

 

The Indenture will contain, among others, the following covenants:

 

Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock

 

Other than Permitted Indebtedness, the Issuer will not, and will not cause or
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, issue, assume, guarantee, acquire, become liable, contingently or
otherwise, with respect to, or otherwise become responsible for payment of
(collectively, “incur”) any Indebtedness (including, without limitation,
Acquired Indebtedness) and the Issuer will not permit any of its Restricted
Subsidiaries to issue any Preferred Stock; provided, however, that if no Default
or Event of Default shall have occurred and be continuing at the time of or as a
consequence of the incurrence of any such Indebtedness or issuance of Preferred
Stock, then the Issuer and the Restricted Subsidiaries or any of them may incur
Indebtedness and any Restricted Subsidiary may issue Preferred Stock, in each
case, if on the date of the incurrence of such Indebtedness or issuance of
Preferred Stock, after giving pro forma effect to the incurrence thereof and the
receipt and application of the proceeds therefrom, the Issuer’s Consolidated
EBITDAX Coverage Ratio would have been greater than 2.25 to 1.0.

 

For purposes of determining any particular amount of Indebtedness under this
covenant, (i) guarantees of, or obligations in respect of letters of credit
relating to, Indebtedness otherwise included in the determination of such amount
shall not also be included and (ii) if obligations in respect of letters of
credit are incurred pursuant to a Credit Facility and are being treated as
incurred pursuant to clause (2) of the definition of “Permitted Indebtedness”
and the letters of credit relate to other Indebtedness, then such other
Indebtedness shall not be included.

 



6

 

 

Indebtedness or Preferred Stock of a Person existing at the time such Person
becomes a Restricted Subsidiary (whether by merger, consolidation, acquisition
of Capital Stock or otherwise) or is merged with or into the Issuer or any
Restricted Subsidiary or which is secured by a Lien on an asset acquired by the
Issuer or a Restricted Subsidiary (whether or not such Indebtedness is assumed
by the acquiring Person) shall be deemed incurred at the time the Person becomes
a Restricted Subsidiary or at the time of the asset acquisition, as the case may
be.

 

The Issuer will not, and will not permit any Subsidiary Guarantor to, incur any
Indebtedness which by its terms (or by the terms of any agreement governing such
Indebtedness) is subordinated in right of payment to any Indebtedness of the
Issuer or such Subsidiary Guarantor, as the case may be, other than the Notes
and the Subsidiary Guarantees, unless such Indebtedness is also by its terms (or
by the terms of any agreement governing such Indebtedness) made expressly
subordinate in right of payment to the Notes or the Subsidiary Guarantee of such
Subsidiary Guarantor, as the case may be, pursuant to subordination provisions
that are at least as favorable to the Holders or such Subsidiary Guarantee as
the subordination provisions of such Indebtedness (or agreement).

 

For purposes of the Indenture, no Indebtedness will be deemed to be subordinate
or junior in right of payment to other Indebtedness solely by virtue of not
having the benefit of a Lien on assets, or guarantee of a Person, that benefits
the other Indebtedness or having the benefit of such a Lien or guarantee ranking
subordinate or junior to a Lien or guarantee benefiting the other Indebtedness.

 

Limitation on Restricted Payments

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

(1)declare or pay any dividend or make any distribution (other than dividends or
distributions made to the Issuer or any Restricted Subsidiary and other than any
dividends or distributions payable solely in Qualified Capital Stock of the
Issuer) on or in respect of shares of the Capital Stock of the Issuer or any
Restricted Subsidiary to holders of such Capital Stock;

 

(2)purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Issuer or any Restricted Subsidiary (or make any other payment on account
of, or set apart money for a sinking fund or other analogous fund for the
purchase, redemption or other acquisition or retirement for value of, any
Capital Stock of the Issuer or any Restricted Subsidiary) other than through the
exchange therefor solely of Qualified Capital Stock of the Issuer and other than
any acquisition or retirement for value from, or payment to, the Issuer or any
Restricted Subsidiary;

 

(3)make any principal payment on, purchase, defease, redeem, prepay, decrease or
otherwise acquire or retire for value before twelve months prior to any
scheduled final maturity, scheduled repayment or scheduled sinking fund payment,
any Indebtedness of the Issuer or a Subsidiary Guarantor that is subordinate or
junior in right of payment to the Notes or such Subsidiary Guarantor’s
Subsidiary Guarantee, as the case may be (other than a purchase, repurchase or
other acquisition of any such subordinated or junior Indebtedness that is so
purchased, repurchased or otherwise acquired in anticipation of satisfying a
sinking fund obligation, principal installment or payment at final maturity, in
each case due within one year of the date of such purchase, repurchase or other
acquisition); or

 

(4)make any Investment (other than a Permitted Investment) in any other Person;

 

(each of the foregoing actions set forth in clauses (1), (2), (3) and (4) being
referred to as a “Restricted Payment”; provided, however, that no Permitted
Investment shall be deemed to be a Restricted Payment), if at the time of such
Restricted Payment or immediately after giving effect thereto:

 

(i)a Default or an Event of Default shall have occurred and be continuing;

 

(ii)the Issuer is not able to incur at least $1.00 of additional Indebtedness
(other than Permitted Indebtedness) in compliance with the first paragraph of
the covenant “—Limitation on Incurrence of Additional Indebtedness and Issuance
of Preferred Stock” above; or

 



7

 

 

(iii)the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made after the Issue Date, except as provided below (the
amount expended for such purposes, if other than in cash, being the Fair Market
Value of such property) shall exceed the sum (without duplication) of:

 

(a)50% of the cumulative Consolidated Net Income (or if cumulative Consolidated
Net Income shall be a loss, minus 100% of such loss) of the Issuer earned after
[●], 20215 and on or prior to the last date of the Issuer’s fiscal quarter
immediately preceding such Restricted Payment (the “Reference Date”) (treating
such period as a single accounting period); plus

 

(b)100% of the aggregate net cash proceeds, or the Fair Market Value of Property
(including any Property received in any Asset Acquisition or other acquisition)
other than cash, received by the Issuer from any Person (other than a Restricted
Subsidiary of the Issuer) from the issuance and sale of Qualified Capital Stock
of the Issuer after the Issue Date (excluding any net cash proceeds from an
Equity Offering used to redeem the Notes); plus

 

(c)100% of the aggregate net cash proceeds, or the Fair Market Value of Property
(including any Property received in any Asset Acquisition or other acquisition)
other than cash, of any equity contribution received by the Issuer from a holder
of the Issuer’s Capital Stock after the Issue Date (excluding any net cash
proceeds from an Equity Offering to the extent used to redeem the Notes); plus

 

(d)an amount equal to the net reduction in Investments in Unrestricted
Subsidiaries resulting from dividends, interest payments, distributions,
redemptions or repurchases, sales or other dispositions thereof, repayments of
loans or advances, or other transfers of cash or Properties (including transfers
as a result of merger or liquidation), in each case to the Issuer or to any
Restricted Subsidiary of the Issuer from Unrestricted Subsidiaries (but without
duplication of any such amount included in calculating cumulative Consolidated
Net Income of the Issuer), or from redesignations of Unrestricted Subsidiaries
as Restricted Subsidiaries (in each case valued as provided in “—Limitation on
Restricted and Unrestricted Subsidiaries” below), not to exceed, in the case of
any such redesignation, the amount of Investments previously made by the Issuer
or any Restricted Subsidiary in such Unrestricted Subsidiary and which was
treated as a Restricted Payment under the Indenture; plus

 

(e)the amount by which Indebtedness of the Issuer is reduced on the consolidated
balance sheet of the Issuer and its Restricted Subsidiaries upon the conversion
or exchange subsequent to the Issue Date of any Indebtedness of the Issuer or
its Restricted Subsidiaries that is convertible or exchangeable for Qualified
Capital Stock of the Issuer (less the amount of any cash, or the Fair Market
Value of any other property, distributed by the Issuer to the holder of such
Indebtedness upon such conversion or exchange); provided, however, that the
foregoing amount shall not exceed the Net Cash Proceeds, or the Fair Market
Value of Property (including any Property received in any Asset Acquisition or
other acquisition) other than cash, received by the Issuer or any Restricted
Subsidiary from the sale of such Indebtedness (excluding Net Cash Proceeds from
sales to a Restricted Subsidiary of the Issuer); plus

 

(f)an amount equal to the net reduction in Investments (other than Permitted
Investments) resulting from dividends, distributions, redemptions or
repurchases, proceeds of sales or other dispositions thereof, interest payments,
repayments of loans or advances, or other transfers of cash or Properties
(including transfers as a result of merger or liquidation), in each case to the
Issuer or to any Restricted Subsidiary of the Issuer from any Person (other than
the Issuer or a Restricted Subsidiary), or from the obligation underlying any
guarantee previously entered into by the Issuer or a Restricted Subsidiary no
longer existing (and without such guarantee having been called upon), in each
case not to exceed the amount in respect of such Investment which had been
treated as a Restricted Payment (but without duplication of any such amount
included in calculating cumulative Consolidated Net Income of the Issuer); plus

 

(g)$[●] million.6

 

 

 

5 NTD: to be the beginning of the fiscal quarter in which the Issue Date occurs.

6 NTD: to include rollover amount from 2025 Notes.

 



8

 

 

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph shall not prohibit:

 

(1)the payment of any dividend or redemption payment or the making of any
distribution within 60 days after the date of declaration thereof if the
dividend, redemption or distribution payment, as the case may be, would have
been permitted on the date of declaration;

 

(2)the acquisition of any Capital Stock of the Issuer or any Restricted
Subsidiary, either (i) solely in exchange for shares of Qualified Capital Stock
of the Issuer or (ii) through the application of net proceeds of a substantially
concurrent sale for cash (other than to a Restricted Subsidiary of the Issuer)
of Qualified Capital Stock of the Issuer;

 

(3)the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Indebtedness of the Issuer or any Subsidiary
Guarantor that is subordinate or junior in right of payment to the Notes or such
Subsidiary Guarantor’s Subsidiary Guarantee, as the case may be, either (i)
solely in exchange for Qualified Capital Stock of the Issuer, (ii) through the
application of the net proceeds of a substantially concurrent sale for cash
(other than to a Restricted Subsidiary of the Issuer) of (a) Qualified Capital
Stock of the Issuer or (b) Refinancing Indebtedness or (iii) solely in exchange
for Indebtedness constituting Refinancing Indebtedness;

 

(4)the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Disqualified Stock of the Issuer or any Subsidiary
Guarantor either (i) through the application of the net proceeds of a
substantially concurrent sale for cash (other than to a Restricted Subsidiary of
the Issuer) of Refinancing Indebtedness or (ii) solely in exchange for
Indebtedness constituting Refinancing Indebtedness;

 

(5)if no Default or Event of Default shall have occurred and be continuing, the
redemption or repurchase of equity interests in the Issuer held by then present
or former officers, directors or employees of the Issuer; provided, that the
aggregate cash consideration paid for all such redemptions or repurchases in any
calendar year shall not exceed $4.0 million plus (A) the cash proceeds received
during such calendar year by the Issuer or any of its Restricted Subsidiaries
from the sale of the Issuer’s Qualified Capital Stock to any such officers,
directors or employees (provided that the amount of such cash proceeds utilized
for any such redemption or repurchase will not increase the amount available for
Restricted Payments under clause (iii)(b) of the immediately preceding
paragraph) plus (B) the cash proceeds of key man life insurance policies
received during such calendar year by the Issuer and its Restricted Subsidiaries
(with unused amounts in any calendar year being carried forward to succeeding
calendar years);

 

(6)if no Default or Event of Default shall have occurred and be continuing,
repurchases of Indebtedness that is subordinated or junior in right of payment
to the Notes or a Subsidiary Guarantee at a purchase price not greater than (i)
101% of the principal amount of such subordinated or junior Indebtedness and
accrued and unpaid interest thereon in the event of a Change of Control or (ii)
100% of the principal amount of such subordinated or junior Indebtedness and
accrued and unpaid interest thereon in the event of an Asset Sale, in each case
plus accrued interest, in connection with any change of control offer or asset
sale offer required by the terms of such Indebtedness, but only if:

 

(a)in the case of a Change of Control, the Issuer has first complied with and
fully satisfied its obligations under the provisions described under “—Change of
Control”; or

 

(b)in the case of an Asset Sale, the Issuer has complied with and fully
satisfied its obligations in accordance with the covenant under the heading,
“—Limitation on Asset Sales”;

 

(7)the repurchase, redemption or other acquisition for value of Capital Stock of
the Issuer or any Restricted Subsidiary representing fractional shares of such
Capital Stock in connection with a merger or consolidation involving the Issuer
or Restricted Subsidiary or any other transaction permitted by the Indenture;

 



9

 

 

(8)repurchases of Capital Stock deemed to occur upon the exercise or conversion
of stock options, warrants or other convertible securities if such Capital Stock
represents a portion of the exercise or conversion price thereof;

 

(9)the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Issuer or any
Preferred Stock of any Restricted Subsidiary of the Issuer issued on or after
the Issue Date in accordance with the Consolidated EBITDAX Coverage Ratio test
described under the caption “—Limitation on Incurrence of Additional
Indebtedness and Issuance of Preferred Stock”;

 

(10)the payment of any dividend or any similar distribution by a Restricted
Subsidiary to the holders (other than the Issuer or any Restricted Subsidiary)
of Qualified Capital Stock of such Restricted Subsidiary; provided that such
dividend or similar distribution is paid to all holders of such Qualified
Capital Stock on a pro rata basis based on their respective holdings of such
Qualified Capital Stock;

 

(11)the defeasance, repurchase, redemption or other acquisition or retirement
for value of any Capital Stock of the Issuer or any Restricted Subsidiary held
by any current or former officers, directors or employees of the Issuer or any
of its Restricted Subsidiaries in connection with the exercise or vesting of any
equity compensation (including, without limitation, stock options, restricted
stock and phantom stock) in order to satisfy any tax withholding obligation with
respect to such exercise or vesting;

 

(12)any payments in connection with the Merger Transactions, or any payments to
dissenting stockholders (x) pursuant to applicable law or (y) in connection with
the settlement or other satisfaction of claims made pursuant to or in connection
with a consolidation, merger or transfer of assets in connection with a
transaction that is not prohibited by the Indenture;

 

(13)any redemption of share purchase rights at a redemption price not to exceed
$0.01 per right;

 

(14)the purchase or redemption of any Acquired Subordinated Indebtedness of the
Issuer or any Subsidiary Guarantor, by application of (i) cash provided from
operations in the ordinary course of business or (ii) proceeds from borrowings
under the revolving portion of the Senior Credit Facility (so long as within 30
days prior to such purchase or redemption, a corresponding amount of borrowings
under the revolving portion of the Senior Credit Facility was repaid from cash
provided from operations in the ordinary course of business); provided, in any
such case, that the Issuer is able to incur an additional $1.00 of Indebtedness
pursuant to the first paragraph of the covenant described under the caption
“—Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock” after giving effect to such purchase or redemption; provided, further,
that this clause (14) shall not permit the application of any proceeds from any
other borrowings under any Credit Facility to effect any such purchase or
redemption; or

 

(15)any other Restricted Payments, which when combined with any other
outstanding Restricted Payments made pursuant to this clause (15), does not
exceed the greater of (a) $60.0 million and (b) 2.0% of Adjusted Consolidated
Net Tangible Assets determined at the time of such Restricted Payment.

 

In determining the aggregate amount of Restricted Payments after the Issue Date
in accordance with clause (iii) of the second preceding paragraph, amounts
expended pursuant to clauses (1), (2), (3)(i), (3)(ii)(a), (7), and (13) of the
immediately preceding paragraph shall be included in such calculation, and
amounts expended pursuant to clauses (3)(ii)(b), (3)(iii), (4), (5), (6), (8),
(9), (10), (11), (12), (14) and (15) of the immediately preceding paragraph
shall be excluded from such calculation. In determining the aggregate net cash
proceeds or Fair Market Value of Property other than cash received by the Issuer
from the issuance and sale of Qualified Capital Stock in accordance with clause
(3)(b) of the second preceding paragraph, amounts of cash received by the Issuer
pursuant to clauses (2)(ii) or (3)(ii)(a), or the Fair Market Value of Capital
Stock of the Issuer or any Restricted Subsidiary or Indebtedness of the Issuer
or any Subsidiary Guarantor acquired or retired for value pursuant to clauses
(2)(i) or (3)(i), of the immediately preceding paragraph shall be included in
such calculation. For purposes of determining compliance with this covenant, in
the event that a Restricted Payment meets the criteria of more than one of the
exceptions described in (1) through (15) above or is entitled to be made
pursuant to the first paragraph of this covenant, the Issuer shall, in its sole
discretion, classify such Restricted Payment, or later classify, reclassify or
re-divide all or a portion of such Restricted Payment, in any manner that
complies with this covenant.

 



10

 

 

A sale will be deemed to be “substantially concurrent” if the related purchase,
repurchase, redemption, defeasance, satisfaction and discharge, retirement or
other acquisition for value or payment of principal occurs within 90 days before
or after such sale.

 

Limitation on Asset Sales

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

 

(1)the Issuer or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value of the assets sold or otherwise disposed of, which may be
determined as of the date of any agreement with respect to such Asset Sale;

 

(2)either (a) at least 75% of the consideration received by the Issuer or such
Restricted Subsidiary, as the case may be, from such Asset Sale shall be in the
form of cash or Cash Equivalents and is received at the time of such disposition
or (b) the Fair Market Value (determined at the time of receipt) of all forms of
consideration other than cash and Cash Equivalents received for all Asset Sales
since the Issue Date does not exceed in the aggregate 15 % of the Adjusted
Consolidated Net Tangible Assets of the Issuer at the time such determination is
made; and

 

(3)the Issuer shall apply, or cause such Restricted Subsidiary to apply, the Net
Cash Proceeds relating to such Asset Sale within 360 days of receipt thereof
either:

 

(a)to repay or prepay Indebtedness outstanding under the Senior Credit Facility
(or, if the Senior Credit Facility is no longer in existence, any Indebtedness
secured by a Lien permitted to be incurred pursuant to “—Limitations on Liens”
below);

 

(b)to permanently repay, redeem or repurchase any Indebtedness of the Issuer or
any Subsidiary Guarantor that is not subordinated to the Notes or the Subsidiary
Guarantees;

 

(c)to make an investment (including, without limitation, capital expenditures)
in (i) properties or assets that replace the properties or assets that were the
subject of such Asset Sale or (ii) properties or assets that will be used in the
Crude Oil and Natural Gas Business of the Issuer and its Restricted Subsidiaries
or in businesses reasonably related thereto (collectively, “Replacement
Assets”);

 

(d)to make a Permitted Industry Investment or to acquire or make an investment
in Crude Oil and Natural Gas Related Assets;

 

(e)to the extent not included in (c) or (d) above, any investment in (i) Capital
Stock of a Person that becomes a Restricted Subsidiary as a result of the
acquisition of such Capital Stock by the Issuer or a Restricted Subsidiary, (ii)
Capital Stock constituting a minority interest in any Person that at such time
is a Restricted Subsidiary, and (iii) Capital Stock of any Subsidiary of Issuer,
provided that all the Capital Stock of such Subsidiary held by the Issuer or any
of its Restricted Subsidiaries shall entitle the Issuer or such Restricted
Subsidiary to not less than a pro rata share of all dividends or other
distributions made by such Subsidiary upon any of such Capital Stock; or

 

(f)to make a combination of prepayment and investment permitted by the foregoing
clauses (3)(a) through (3)(e).

 

On the 361st day after an Asset Sale or such earlier date, if any, as the Issuer
determines not to apply the Net Cash Proceeds relating to such Asset Sale as set
forth in clauses (3)(a) through (3)(f) of the immediately preceding paragraph
(each a “Net Proceeds Offer Trigger Date”), such aggregate amount of Net Cash
Proceeds which have been received by the Issuer or such Restricted Subsidiary
but which have not been applied on or before such Net Proceeds Offer Trigger
Date as permitted in clauses (3)(a) through (3)(f) of the immediately preceding
paragraph (each a “Net Proceeds Offer Amount”) shall be applied by the Issuer or
such Restricted Subsidiary, as the case may be, to make an offer to purchase (a
“Net Proceeds Offer”) on a date (the “Net Proceeds Offer Payment Date”) not less
than 30, nor more than 45, days following the applicable Net Proceeds Offer
Trigger Date, from all Holders and, to the extent required by the terms of any
Pari Passu Indebtedness, the holders of such Pari Passu Indebtedness, on a pro
rata basis, that principal amount of Notes (and Pari Passu Indebtedness)
purchasable with the Net Proceeds Offer Amount at a price equal to 100% of the
principal amount of the Notes (and Pari Passu Indebtedness) to be purchased (or,
in the event such other Pari Passu Indebtedness was issued with significant
original issue discount, 100% of the accreted value thereof), plus unpaid
accrued interest, if any, thereon to the date of purchase; provided, however,
that if at any time consideration other than cash or Cash Equivalents received
by the Issuer or any Restricted Subsidiary, as the case may be, in connection
with any Asset Sale is converted into or sold or otherwise disposed of for cash
or Cash Equivalents (other than interest received with respect to any such
non-cash or non-Cash Equivalents consideration), then such conversion or
disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this covenant.

 



11

 

 

The Issuer may defer the Net Proceeds Offer until there is an aggregate
unutilized Net Proceeds Offer Amount equal to or in excess of $40.0 million
resulting from one or more Asset Sales (at which time, the entire unutilized Net
Proceeds Offer Amount, and not just the amount in excess of $40.0 million shall
be applied as required pursuant to this covenant). Pending application of Net
Cash Proceeds pursuant to this covenant, such Net Cash Proceeds may be
temporarily invested in Cash Equivalents or applied to temporarily reduce
revolving credit indebtedness.

 

If the Net Proceeds Offer Payment Date is on or after an interest record date
and on or before the related interest payment date, any accrued and unpaid
interest will be paid to the Person in whose name a Note is registered at the
close of business on such record date, and no additional interest will be
payable to holders who tender Notes pursuant to the Net Proceeds Offer.

 

Notwithstanding the first two paragraphs of this covenant, the Issuer and its
Restricted Subsidiaries will be permitted to consummate an Asset Sale without
complying with such paragraphs to the extent that:

 

(1)the consideration for such Asset Sale constitutes Replacement Assets and/or
Crude Oil and Natural Gas Related Assets and/or the assumption of obligations
secured by Liens that burden some or all of the assets being sold and/or cash or
Cash Equivalents; provided that, in the case of any such assumption, (a) the
Person assuming such obligations shall have no recourse with respect to such
obligations to the Issuer or any of its Restricted Subsidiaries and (b) no
assets of the Issuer or any of its Restricted Subsidiaries (other than those
assets being sold) are subject to such Liens; and

 

(2)such Asset Sale is for Fair Market Value; provided that at least 75% of the
total consideration received by the Issuer or any of its Restricted Subsidiaries
in connection with any such Asset Sale shall be in the form of Replacement
Assets and Crude Oil and Natural Gas Related Assets, the assumption of
obligations secured by Liens described in (1) above, cash or Cash Equivalents,
or any combination of the foregoing, and that any Net Cash Proceeds so received
shall be subject to the provisions of clause (3) of the first paragraph and to
the provisions of the second paragraph of this covenant.

 

For the purposes of clause (2) of both the first and immediately preceding
paragraphs of this covenant and for the purposes of clause (1) of the
immediately preceding paragraph, the following are deemed to be cash or Cash
Equivalents:

 

(1)the assumption of Indebtedness or other liabilities shown on the balance
sheet of the Issuer (other than obligations in respect of Disqualified Stock of
the Issuer and Indebtedness or other liabilities that are by their terms
subordinated in right of payment to the Notes or any Subsidiary Guarantee) or
any Restricted Subsidiary (other than obligations in respect of Disqualified
Stock or Preferred Stock of a Subsidiary Guarantor and Indebtedness or other
liabilities that are by their terms subordinated in right of payment to the
Notes or any Subsidiary Guarantee) and the release of the Issuer or such
Restricted Subsidiary from all liability on such Indebtedness or liabilities in
connection with such Asset Sale (or in lieu of such a release, the agreement of
the acquiror or its parent company to indemnify and hold the Issuer or such
Restricted Subsidiary harmless from and against any loss, liability or cost in
respect of such assumed Indebtedness or liabilities; and

 

(2)securities received by the Issuer or any Restricted Subsidiary from the
transferee that are converted by the Issuer or such Restricted Subsidiary into
cash within 180 days of the Asset Sale, to the extent of cash received in that
conversion; and

 



12

 

 

(3)with respect to any Asset Sale involving oil and gas properties in which the
Issuer or a Restricted Subsidiary retains an interest, the obligation of any
purchaser or transferee of such properties or their Affiliates to fund all or a
portion of the costs and expenses of exploring or developing such properties.

 

The requirement of clause (3)(c), (3)(d) or (3)(e) above shall be deemed to be
satisfied if an agreement (including a lease, whether a capital lease or an
operating lease) committing to make the acquisitions or investment referred to
therein is entered into by the Issuer or any Restricted Subsidiary within the
time period specified in clause (3) and such Net Cash Proceeds are subsequently
applied in accordance with such agreement within six months following such
agreement.

 

Notice of each Net Proceeds Offer will be mailed to the record Holders as shown
on the register of Holders within 30 days following the Net Proceeds Offer
Trigger Date, with a copy to the Trustee, and shall comply with the procedures
set forth in the Indenture. Upon receiving notice of the Net Proceeds Offer,
Holders may elect to tender their Notes in whole or in part in exchange for
cash. To the extent Holders properly tender Notes and holders of Pari Passu
Indebtedness properly tender such Indebtedness with an aggregate principal
amount exceeding the Net Proceeds Offer Amount, Notes of tendering Holders and
Pari Passu Indebtedness will be purchased on a pro rata basis (based on
principal amounts of Notes and Pari Passu Indebtedness (or, in the case of Pari
Passu Indebtedness issued with significant original issue discount based on the
accreted value thereof) tendered). A Net Proceeds Offer shall remain open for a
period of 20 Business Days or such longer period as may be required by law.

 

The Issuer’s ability to repurchase Notes in a Net Proceeds Offer may be
restricted by the terms of the Senior Credit Facility and may be prohibited or
otherwise limited by the terms of any then existing borrowing arrangements and
the Issuer’s financial resources. The exercise by the Holders of their right to
require the Issuer to repurchase the Notes upon a Net Proceeds Offer or a Change
of Control Triggering Event could cause a default under these other agreements,
even if the Change of Control Triggering Event or Asset Sale itself does not,
due to the financial effect of such repurchases on the Issuer or otherwise. In
the event a Change of Control or Asset Sale occurs at a time when the Issuer is
prohibited from purchasing Notes, the Issuer could seek the consent of the
applicable lenders to the purchase of Notes or could attempt to refinance the
Indebtedness that contain such prohibitions. If the Issuer does not obtain a
consent or repay the Indebtedness, the Issuer will remain prohibited from
purchasing Notes. In that case, the Issuer’s failure to purchase tendered Notes
would constitute an Event of Default under the Indenture which could, in turn,
constitute a default under other Indebtedness.

 

The provisions under the Indenture relative to the Issuer’s obligation to make
an offer to repurchase the Notes as a result of an Asset Sale may be waived or
modified with the consent of a majority in principal amount of the Notes
(including Additional Notes) then outstanding (including consents obtained in
connection with a purchase of, or tender or exchange offer for, Notes).

 

The Issuer will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of Notes
pursuant to a Net Proceeds Offer. To the extent that the provisions of any
securities laws or regulations conflict with the “Asset Sale” provisions of the
Indenture, the Issuer shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under the
“Asset Sale” provisions of the Indenture by virtue thereof.

 

If all or any portion of any Net Proceeds Offer Amount remains after
consummation of a Net Proceeds Offer, the Issuer may use such remaining portion
of such Net Proceeds Offer Amount for any purpose not otherwise prohibited by
the Indenture.

 

Limitation on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to:

 

(1)pay dividends or make any other distributions on or in respect of its Capital
Stock (it being understood that the priority of any Preferred Stock in receiving
dividends or liquidating distributions prior to dividends or liquidating
distributions being paid on Common Stock shall not be deemed a restriction on
the ability to pay dividends or make distributions on or in respect of Capital
Stock);

 



13

 

 

(2)make loans or advances, or to pay any Indebtedness or other obligation owed,
to the Issuer or any other Restricted Subsidiary (it being understood that the
subordination of loans or advances made by a Restricted Subsidiary to the Issuer
or any Restricted Subsidiary to other Indebtedness or obligations incurred or
owed by the Issuer or such other Restricted Subsidiary, or of Indebtedness or
any other obligation owed by any Restricted Subsidiary to the Issuer or any
Restricted Subsidiary to other Indebtedness or obligations incurred or owed by
such Restricted Subsidiary shall not be deemed a restriction on the ability of a
Restricted Subsidiary to make loans or advances or to pay such Indebtedness or
such other obligation);

 

(3)guarantee any Indebtedness or any other obligation of the Issuer or any
Restricted Subsidiary; or

 

(4)transfer any of its property or assets to the Issuer or any other Restricted
Subsidiary,

 

except for such encumbrances or restrictions existing under or by reason of:

 

(1)With respect to clauses (1)-(4) above:

 

(a)applicable law, rule, regulation, order, approval, license, permit or similar
restriction;

 

(b)any encumbrance or restriction pursuant to or by reason of an agreement in
effect at the Issue Date;

 

(c)(i) the Indenture or any other indentures governing Pari Passu Indebtedness;
provided, however, that the provisions relating to such encumbrances or
restriction contained in any such other indenture are no less favorable to the
Holders in any material respect as determined by the Issuer in its reasonable
and good faith judgment than the provisions relating to such encumbrances or
restrictions contained in the Indenture or (ii) instruments governing other
Indebtedness of the Issuer or any of its Restricted Subsidiaries permitted to be
incurred pursuant to an agreement entered into subsequent to the Issue Date in
accordance with the covenant described under the caption “—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock”; provided
that the provisions relating to such encumbrance or restriction contained in
such instruments are not materially less favorable to the Issuer and its
Restricted Subsidiaries taken as a whole, as determined by the Issuer in good
faith, than the provisions contained in the Senior Credit Facility and in the
Indenture as in effect on the Issue Date;

 

(d)the Senior Credit Facility;

 

(e)customary encumbrances and restrictions contained in agreements of the types
described in the definition of “Permitted Industry Investments”;

 

(f)customary non-assignment provisions of any contract or any lease governing a
leasehold interest of any Restricted Subsidiary;

 

(g)any encumbrance or restriction with respect to any Person at the time it
becomes a Restricted Subsidiary or is merged with or into the Issuer or a
Restricted Subsidiary, which encumbrance or restriction is not applicable to
such Restricted Subsidiary, or the properties or assets of such Restricted
Subsidiary, other than the Person or the properties or assets of the Person so
acquired;

 

(h)customary restrictions with respect to a Restricted Subsidiary of the Issuer
pursuant to an agreement that has been entered into for the sale or disposition
of Capital Stock or assets of such Restricted Subsidiary to be consummated in
accordance with the terms of the Indenture solely in respect of the assets or
Capital Stock to be sold or disposed of;

 

(i)any instrument governing a Permitted Lien, to the extent and only to the
extent such instrument restricts the transfer or other disposition of assets
subject to such Lien;

 

(j)encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of, or from the ability
of the Issuer and the Restricted Subsidiaries to realize the value of, property
or assets of the Issuer or any Restricted Subsidiary in any manner material to
the Issuer or any Restricted Subsidiary;

 



14

 

 

(k)an agreement governing Refinancing Indebtedness incurred to Refinance the
Indebtedness issued, assumed or incurred pursuant to an agreement referred to in
clause (b), (c), (d) or (g) above or this clause (k), or contained in any
amendment to an agreement referred to in clause (b), (c), (d) or (g) above or
this clause (k); provided, however, that the provisions relating to such
encumbrance or restriction contained in any such agreement governing Refinancing
Indebtedness or amended agreement are, taken as a whole, no less favorable to
the Holders in any material respect as determined by the Issuer in its
reasonable and good faith judgment than the provisions relating to such
encumbrance or restriction contained in the applicable agreement referred to in
such clause (b), (c), (d) or (g) or this clause (k);

 

(l)Commodity Agreements, Currency Agreements or Interest Rate Agreements
permitted from time to time under the Indenture;

 

(m)the issuance of Preferred Stock by a Restricted Subsidiary or the payment of
dividends thereon in accordance with the terms thereof; provided that issuance
of such Preferred Stock is permitted pursuant to the covenant described under
“—Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock” and the terms of such Preferred Stock do not expressly restrict the
ability of a Restricted Subsidiary to pay dividends or make any other
distributions on its Capital Stock (other than requirements to pay dividends or
liquidation preferences on such Preferred Stock prior to paying any dividends or
making any other distributions on such other Capital Stock); and

 

(n)restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

(o)any encumbrance or restriction contained in the terms of any Indebtedness
permitted to be incurred pursuant to “--Limitation on Incurrence of Additional
Indebtedness and Issuance of Preferred Stock” above if (x) either (a) the
encumbrance or restriction applies only in the event of a payment default or a
default with respect to a financial covenant in such Indebtedness or agreement
or (b) any such encumbrance or restriction will not affect the Issuer’s ability
to make principal or interest payments on the Notes, as determined in good faith
by the Issuer, and (y) the encumbrance or restriction is not materially more
restrictive, taken as a whole, than the provisions contained in the Senior
Credit Facility or the Indenture;

 

(p)any Permitted Investment; and

 

(2)with respect to clause (4) above only:

 

(a)any encumbrance or restriction contained in security agreements, mortgages,
purchase money agreements, Finance Lease Obligations or similar instruments
securing Indebtedness of a Restricted Subsidiary to the extent such encumbrance
or restriction restricts the transfer of the property subject to such security
agreements, mortgages, purchase money agreements or similar instruments;

 

(b)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

 

(c)provisions with respect to the disposition or distribution of assets or
property in operating agreements, joint venture agreements, development
agreements, area of mutual interest agreements, unitization agreements and other
agreements that are customary in the Crude Oil and Natural Gas Business and
entered into in the ordinary course of business; and

 

(d)provisions limiting the disposition or distribution of assets or property in,
or transfer of Capital Stock of, joint venture agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements entered into (i) in the ordinary course of business, consistent with
past practice or (ii) with the approval of the Issuer, which limitations are
applicable only to the assets, property or Capital Stock that are the subject of
such agreements.

 



15

 

 

Limitation on Liens

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit or
suffer to exist any Liens of any kind, which Liens secure Indebtedness, against
or upon any property or assets of the Issuer or any of its Restricted
Subsidiaries (whether owned on the Issue Date or acquired after the Issue Date),
other than Permitted Liens, unless:

 

(1)in the case of Liens securing Indebtedness that is expressly subordinate or
junior in right of payment to the Notes or any Subsidiary Guarantee, the Notes
or such Subsidiary Guarantee, as the case may be, are secured by a Lien on such
property, assets or proceeds that is senior in priority to such Liens at least
to the same extent as the Notes are senior in priority to such Indebtedness for
so long as such Indebtedness is so secured; and

 

(2)in all other cases, the Notes and the Subsidiary Guarantees are equally and
ratably secured with the Indebtedness so secured for so long as such
Indebtedness is so secured.

 

Any Lien created for the benefit of the Holders pursuant to the preceding
sentence shall provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of the
initial Lien.

 

Merger, Consolidation and Sale of Assets

 

Other than the Merger Transaction, the Issuer will not, in a single transaction
or series of related transactions, consolidate or merge with or into any Person,
or sell, assign, transfer, lease, convey or otherwise dispose of (or cause or
permit any Restricted Subsidiary to sell, assign, transfer, lease, convey or
otherwise dispose of) all or substantially all of the Issuer’s assets
(determined on a consolidated basis for the Issuer and its Restricted
Subsidiaries), unless:

 

(1)either:

 

(a)(i) the Issuer shall be the surviving or continuing entity or (ii) the sale
or other disposition is by one or more Restricted Subsidiaries to one or more
other Restricted Subsidiaries; or

 

(b)the Person (if other than the Issuer) formed by such consolidation or into
which the Issuer is merged or the Person which acquires by sale, assignment,
transfer, lease, conveyance or other disposition all or substantially all of the
Issuer’s assets (as so determined) (the “Surviving Entity”):

 

(x)shall be an entity organized and validly existing under the laws of the
United States or any state thereof or the District of Columbia; and

 

(y)shall expressly assume, by supplemental indenture, executed and delivered to
the Trustee, the due and punctual payment of the principal of, premium, if any,
and interest on all of the Notes and the performance of every covenant of the
Notes and the Indenture on the part of the Issuer to be performed or observed;

 

(2)immediately after giving effect to such transaction and the assumption
contemplated by clause (1)(b)(y) above (including giving effect to any
Indebtedness incurred or anticipated to be incurred or repaid in connection with
or in respect of such transaction as if the same had occurred at the beginning
of the applicable Four Quarter Period) and the application of any net proceeds
therefrom, the Issuer or such Surviving Entity, as the case may be, either (x)
shall be able to incur at least $1.00 of additional Indebtedness (other than
Permitted Indebtedness) pursuant to the covenant entitled “—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock” above, or
(y) would have a Consolidated EBITDAX Coverage Ratio that is equal to or greater
than the Consolidated EBITDAX Coverage Ratio of the Issuer immediately prior to
such transaction; provided, however, that this clause (2) will not be applicable
to (A) a Restricted Subsidiary consolidating with, merging into or transferring
all or part of its properties and assets to the Issuer or one or more other
Restricted Subsidiaries or (B) the Issuer merging with an Affiliate of the
Issuer solely for the purpose and with the sole effect of reincorporating the
Issuer in another jurisdiction, converting to an entity taxable for federal
income tax purposes as a corporation or a combination of the foregoing;

 



16

 

 

(3)immediately after giving effect to such transaction and the assumption
contemplated by clause (1)(b)(y) above (including, without limitation, giving
effect to any Indebtedness incurred or anticipated to be incurred or repaid and
any Lien granted in connection with or in respect of the transaction), no
Default or Event of Default shall have occurred or be continuing; provided,
however, that this clause (3) will not be applicable to a Restricted Subsidiary
consolidating with, merging into or transferring all or part of its properties
and assets to the Issuer or one or more other Restricted Subsidiaries; and

 

(4)the Issuer or the Surviving Entity, as the case may be, shall have delivered
to the Trustee an officers’ certificate and an opinion of counsel, each stating
that such consolidation, merger, sale, assignment, transfer, lease, conveyance
or other disposition and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture, complies with the applicable
provisions of the Indenture, and that all conditions precedent in the Indenture
relating to such transaction have been satisfied; provided, however, that such
counsel may rely, as to matters of fact, on a certificate or certificates of
officers of the Issuer.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries, the Capital Stock of which constitutes all or substantially all of
the properties and assets of the Issuer, shall be deemed to be the transfer of
all or substantially all of the properties and assets of the Issuer.

 

Upon any consolidation or merger or any transfer of all or substantially all of
the assets of the Issuer in accordance with the foregoing, in which the Issuer
is not the Surviving Entity, the Surviving Entity formed by such consolidation
or into which the Issuer is merged or to which such conveyance, lease or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Issuer under the Indenture and the Notes with the
same effect as if such Surviving Entity had been named as such, and thereafter
(except in the case of a lease of all or substantially all of the Issuer’s
assets) the Issuer will be relieved of all obligations and covenants under the
Indenture and the Notes.

 

Each Subsidiary Guarantor (other than any Subsidiary Guarantor whose Subsidiary
Guarantee is to be released in accordance with the terms of the Subsidiary
Guarantee and the Indenture in connection with any transaction complying with
the provisions of the Indenture described under “—Limitation on Asset Sales”)
will not, and the Issuer will not cause or permit any such Subsidiary Guarantor
to, consolidate with or merge with or into any Person other than the Issuer or
another Restricted Subsidiary that is a Subsidiary Guarantor unless:

 

(1)the entity formed by or surviving any such consolidation or merger (if other
than the Subsidiary Guarantor) or to which such sale, lease, conveyance or other
disposition shall have been made is an entity organized and existing under the
laws of the United States or any state thereof or the District of Columbia;

 

(2)such entity (if other than the Subsidiary Guarantor) assumes by execution of
a supplemental indenture all of the obligations of the Subsidiary Guarantor
under its Subsidiary Guarantee; and

 

(3)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

 

Any merger or consolidation of a Subsidiary Guarantor with and into the Issuer
(with the Issuer being the surviving entity) or another Restricted Subsidiary
that is a Subsidiary Guarantor need only comply with clause (4) of the first
paragraph of this covenant.

 

Upon any consolidation or merger of any Subsidiary Guarantor in accordance with
the second preceding paragraph (excluding any merger or consolidation of a
Subsidiary Guarantor whose Subsidiary Guarantee is to be released as specified
in the second preceding paragraph and any merger or consolidation of a
Subsidiary Guarantor referred to in the immediately preceding paragraph) in
which such Subsidiary Guarantor is not the continuing Person, the Person formed
by such consolidation or into which such Subsidiary Guarantor is merged shall
succeed to, and be substituted for, and may exercise every right and power of,
such Subsidiary Guarantor under the Indenture and the Notes with the same effect
as if such Person had been named as such.

 



17

 

 

Limitation on Transactions with Affiliates

 

The Issuer will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into, amend or conduct any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property, the guaranteeing of any
Indebtedness or the rendering of any service) involving aggregate consideration
in excess of $2.0 million with, or for the benefit of, any of their respective
Affiliates (each an “Affiliate Transaction”), other than Affiliate Transactions
that are on terms that, taken as a whole, are fair and reasonable to the Issuer
or the applicable Restricted Subsidiary from a financial point of view, or are
no less favorable to the Issuer or the applicable Restricted Subsidiary than
those that might reasonably have been obtained in a comparable transaction at
such time on an arm’s-length basis from a Person that is not an Affiliate of the
Issuer or such Restricted Subsidiary.

 

Any Affiliate Transaction (and each series of related Affiliate Transactions
which are part of a common plan) that involves aggregate payments or other
property with a Fair Market Value in excess of $25.0 million shall be approved
by the Board of Directors of the Issuer, including a majority of the
disinterested members of the Board of Directors of the Issuer, if any, such
approval to be evidenced by a Board Resolution stating that such Board of
Directors has determined that such transaction complies with the foregoing
provisions. If the Issuer or any Restricted Subsidiary enters into an Affiliate
Transaction (or a series of related Affiliate Transactions which are part of a
common plan) that involves an aggregate Fair Market Value of more than $10.0
million, the Issuer shall, prior to the consummation thereof, deliver an
officers’ certificate to the Trustee certifying that such transaction complies
with the foregoing provision.

 

The restrictions set forth in the second paragraph of this covenant shall not
apply to:

 

(1)reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Issuer or any
Restricted Subsidiary;

 

(2)transactions exclusively between or among the Issuer and any of its
Restricted Subsidiaries or exclusively between or among such Restricted
Subsidiaries; provided, however, that such transactions are not otherwise
prohibited by the Indenture;

 

(3)any Investment or other Restricted Payments permitted by the Indenture;

 

(4)any issuance of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment or severance
arrangements, stock options and stock ownership, phantom stock or other
incentive compensation plans approved by the Issuer;

 

(5)(a) loans or advances to officers, directors or employees in the ordinary
course of business in accordance with the past practices of the Issuer or its
Restricted Subsidiaries, but in any event not to exceed $5.0 million in the
aggregate outstanding at any one time; and (b) advances to or reimbursements of
officers, directors or employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business;

 

(6)the issuance or sale of any Capital Stock (other than Disqualified Stock) of
the Issuer, or the receipt by the Issuer of any capital contribution from the
holders of its Capital Stock;

 

(7)transactions and arrangements in effect, or effected in accordance with
agreements or arrangements in effect, on the Issue Date (including the Merger
Transaction), including any modifications, extensions or renewals thereof that
do not adversely affect the Issuer and its Restricted Subsidiaries, considered
as a single enterprise in any material respect as compared to the kinds of
transactions, arrangements or agreements in effect on the Issue Date;

 



18

 

 

(8)transactions with a Person that is an Affiliate of the Issuer solely because
the Issuer owns, directly or through a Subsidiary, an equity interest in, or
controls, such Person;

 

(9)transactions with any joint venture or similar entity, which joint venture or
similar entity is an Affiliate of the Issuer solely because an Affiliate of the
Issuer is a general partner in such joint venture or similar entity; provided
that Affiliates (all such Affiliates taken together) of the Issuer (other than
the Issuer and its Restricted Subsidiaries) do not in the aggregate beneficially
own or hold, directly or indirectly, 10% or more of any class of voting
interests in such joint venture or similar entity;

 

(10)(a) guarantees by the Issuer or any of its Restricted Subsidiaries of
performance of obligations of Unrestricted Subsidiaries in the ordinary course
of business, except for guarantees of Indebtedness in respect of borrowed money,
and (b) pledges by the Issuer or any Restricted Subsidiary of Capital Stock in
Unrestricted Subsidiaries for the benefit of lenders or other creditors of
Unrestricted Subsidiaries; and

 

(11)any transaction in which the Issuer or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an Independent Advisor
stating that such transaction is fair to the Issuer or such Restricted
Subsidiary from a financial point of view or that such transaction meets the
requirements of the first paragraph of this covenant.

 

Limitation on Restricted and Unrestricted Subsidiaries.

 

On the Issue Date, [all] of the Subsidiaries of the Issuer will be Restricted
Subsidiaries.7 The Issuer may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary, provided that (1) any Subsidiary of any already
existing Unrestricted Subsidiary shall be (and shall be deemed designated as) an
Unrestricted Subsidiary (without necessity for any designation), (2) subject to
the foregoing clause (1), any designation of an Unrestricted Subsidiary (other
than during any Fall-Away Period) shall be effective only if the Investment
deemed to be made in that Subsidiary is made in compliance with the covenant
described above under “—Limitation on Restricted Payments.” After a Subsidiary
of the Issuer has been designated as an Unrestricted Subsidiary, the Issuer may,
if no Default or Event of Default would arise therefrom, redesignate such
Unrestricted Subsidiary to be a Restricted Subsidiary.

 

After a Subsidiary of the Issuer has been designated as a Restricted Subsidiary,
the Issuer also may, if no Default or Event of Default would arise therefrom,
redesignate any Restricted Subsidiary to be an Unrestricted Subsidiary if such
redesignation is at that time permitted under “—Limitation on Restricted
Payments” above. Upon such permitted redesignation, such former Restricted
Subsidiary’s Subsidiary Guarantee will be released.

 

Any such designation or redesignation (other than any deemed designation
referred to in clause (1) of the proviso to the first paragraph of this
covenant) of an Unrestricted Subsidiary shall be evidenced to the Trustee by the
filing with the Trustee of an officers’ certificate certifying that such
designation or redesignation complied with the foregoing conditions and setting
forth in reasonable detail the underlying calculations.

 

For purposes of the covenant described under “—Limitation on Restricted
Payments” above:

 

(1)an “Investment” shall be deemed to have been made at the time any Restricted
Subsidiary is designated as an Unrestricted Subsidiary in an amount
(proportionate to the Issuer’s equity interest in such Subsidiary) equal to the
net worth of such Restricted Subsidiary at the time that such Restricted
Subsidiary is designated as an Unrestricted Subsidiary (“net worth” to be
calculated based upon the Fair Market Value of the assets of such Subsidiary as
of any such date of designation as such Fair Market Value is determined in good
faith by the Issuer); and

 

(2)any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer as such Fair Market
Value is determined in good faith by the Issuer.

 



 

 

7 NTD: to confirm based on post-transaction structure.

 



19

 

 

Notwithstanding the foregoing, the Issuer may not designate any Subsidiary of
the Issuer to be an Unrestricted Subsidiary (other than during any Fall-Away
Period) if, after such designation or redesignation:

 

(1)the Issuer or any Restricted Subsidiary:

 

(a)provides credit support for, or a guarantee of, any Indebtedness of such
Subsidiary (including any undertaking, agreement or instrument evidencing such
Indebtedness); or

 

(b)is otherwise directly or indirectly liable for any Indebtedness of such
Subsidiary; or

 

(2)such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, any Restricted Subsidiary which (a) is not a Subsidiary of the
Subsidiary to be so designated and (b) is not also then being designated as an
Unrestricted Subsidiary.

 

During any Fall-Away Period, a Restricted Subsidiary may be redesignated an
Unrestricted Subsidiary only if such Restricted Subsidiary does not own, at that
time, Restricted Property, unless such Restricted Subsidiary constitutes, at the
time of redesignation, less than 15 % of the Issuer’s Adjusted Consolidated Net
Tangible Assets.

 

Subsidiary Guarantors

 

If, after the Issue Date, the Issuer or any of its Restricted Subsidiaries
acquires or creates another Restricted Subsidiary that guarantees Indebtedness
of the Issuer or any Subsidiary Guarantor under a Credit Facility, then, in
either case, that Subsidiary will become a Subsidiary Guarantor by executing a
supplemental indenture and delivering an officers’ certificate and an opinion of
counsel to the Trustee within 30 days after the date that Subsidiary was
acquired or created or on which it guaranteed such Indebtedness.

 

Reports to Holders

 

The Indenture will provide that, whether or not required by the rules and
regulations of the Commission, so long as any Notes are outstanding, the Issuer
will file with the Commission for public availability (or furnish to the Holders
and securities analysts and prospective investors (upon request):

 

(1)all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Issuer
were required to file such Forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” that describes the
financial condition and results of operations of the Issuer and its consolidated
Subsidiaries and, with respect to the annual information only, a report thereon
by the Issuer’s certified independent accountants; and

 

(2)all current reports that would be required to be filed with the Commission on
Form 8-K if the Issuer were required to file such reports, in each case within
the time periods specified in the Commission’s rules and regulations.

 

In the event that any direct or indirect parent company of the Issuer becomes a
guarantor of the Notes, the Issuer may satisfy its obligations under this
covenant by furnishing financial information relating to such parent; provided
that (a) such financial statements are accompanied by consolidating financial
information for such parent, the Issuer, the Subsidiary Guarantors and the
Subsidiaries of the Issuer that are not Subsidiary Guarantors in the manner
prescribed by the Commission and (b) such parent is not engaged in any business
in any material respect other than incidental to its ownership, directly or
indirectly, of the Capital Stock of the Issuer.

 

The Issuer will be deemed to have furnished to the Holders and to securities
analysts and prospective investors the reports or information referred to in
clauses (1) and (2) of the first paragraph of this covenant or the information
referred to in the second paragraph of this covenant if the Issuer has posted
such reports or information on the Issuer Website with access to current and
prospective investors. For purposes of this covenant, the term “Issuer Website”
means the collection of web pages that may be accessed on the World Wide Web
using the URL address http://www.bonanzacrk.com or such other address as the
Issuer may from time to time designate in writing to the Trustee. Information on
such website shall not be deemed incorporated by reference into this prospectus.

 



20

 

 

This covenant will not impose any duty on the Issuer under the Sarbanes-Oxley
Act of 2002 and the related Commission rules that would not otherwise be
applicable.

 

No Personal Liability of Directors, Officers and Employees

 

No director, officer, employee, incorporator, partner, member or stockholder of
the Issuer or any Subsidiary Guarantor, as such, shall have any liability for
any of the Issuer’s or any Subsidiary Guarantor’s obligations under the Notes or
the Indenture or any Subsidiary Guaranty or any claim based on, in respect of,
by reason of, these obligations or their creation. Each Holder, by accepting a
Note, waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
Commission that such a waiver is against public policy.

 

Events of Default

 

The following events will be defined in the Indenture as “Events of Default”:

 

(1)the failure to pay interest on any Notes when the same becomes due and
payable and the failure continues for a period of 30 days;

 

(2)the failure by the Issuer to (a) pay the principal on any Notes, when such
principal becomes due and payable, at maturity, upon redemption or otherwise, or
(b) consummate a purchase of Notes when required pursuant to the covenants
described above under (i) “—Change of Control” and (ii) “—Certain
Covenants—Limitation on Asset Sales,” which failure, solely in the case of
clause (b)(i), continues for a period of 30 days or, solely in the case of
clause (b)(ii), continues for a period of 30 days after the Issuer receives
written notice specifying the default (and demanding that such default be
remedied) from the Trustee or the Holders of at least 25% of the outstanding
principal amount of the Notes (including any Additional Notes);

 

(3)the failure to comply with any other covenant contained in the Indenture and
described above under the caption “—Certain Covenants,” which failure continues
for a period of 30 days after the Issuer receives written notice specifying the
default (and demanding that such default be remedied) from the Trustee or the
Holders of at least 25% of the outstanding principal amount of the Notes
(including any Additional Notes) (except in the case of a failure to comply with
any of the terms or provisions of (i) the first paragraph of “—Certain
Covenants—Merger, Consolidation and Sale of Assets” which will constitute an
Event of Default with such notice requirement but without such passage of time
requirement or (ii) “—Certain Covenants—Reports to Holders,” which will
constitute an Event of Default only after a period of 90 days after such
notice);

 

(4)the failure of the Issuer or any Subsidiary Guarantor to comply with its
other agreements contained in the Indenture for 60 days after the Issuer
receives written notice from the Trustee or the Holders of 25% in principal
amount of the outstanding Notes (including any Additional Notes) specifying the
failure (and demanding that such failure be remedied);

 

(5)a default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness of the Issuer
or of any Restricted Subsidiary (or the payment of which is guaranteed by the
Issuer or any Restricted Subsidiary), whether such Indebtedness exists on the
Issue Date or is created thereafter, which default (i) is caused by a failure to
pay principal of or premium, if any, or interest on such Indebtedness after any
applicable grace period provided in such Indebtedness on the date of such
default (a “payment default”) or (ii) results in the acceleration of such
Indebtedness prior to its express maturity and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a payment default or the maturity
of which has been so accelerated, aggregates at least $50.0 million;

 

(6)one or more judgments for the payment of money in an aggregate amount in
excess of $50.0 million (unless covered by insurance by a reputable insurer as
to which the insurer has not disclaimed coverage) shall have been rendered
against the Issuer or any of its Restricted Subsidiaries and such judgment(s)
remain undischarged, unpaid or unstayed for a period of 60 days after such
judgment or judgments become final and non-appealable;

 



21

 

 

(7)certain events of bankruptcy affecting the Issuer or any of its Significant
Subsidiaries; or

 

(8)any of the Subsidiary Guarantees cease to be in full force and effect or any
of the Subsidiary Guarantees are declared to be null and void or invalid and
unenforceable or any of the Subsidiary Guarantors denies or disaffirms its
liability under its Subsidiary Guarantees (in each case other than in accordance
with the terms of the Indenture).

 

The Indenture will provide that, if an Event of Default (other than an Event of
Default specified in clause (7) above relating to the Issuer) shall occur and be
continuing, the Holders of at least 25% in principal amount of outstanding Notes
(including any Additional Notes) may, or the Trustee may, in the event that the
Trustee is deemed to have notice of such Event of Default, declare the principal
of, premium, if any, and accrued and unpaid interest, if any, on all the Notes
to be due and payable by notice in writing to the Issuer and the Trustee
specifying the Event of Default and that it is a “notice of acceleration,” and
the same shall become immediately due and payable. If an Event of Default
specified in clause (7) above relating to the Issuer occurs and is continuing,
then all unpaid principal of, and premium, if any, and accrued and unpaid
interest, if any, on all of the outstanding Notes shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder. The effect of such provision may be limited by
applicable law. Notwithstanding the foregoing, if an Event of Default specified
in clause (5) above shall have occurred and be continuing, such Event of Default
and any acceleration resulting therefrom shall be automatically rescinded if (i)
the Indebtedness that is the subject of such Event of Default has been repaid,
or (ii) the default relating to such Indebtedness has been waived or cured and,
if such Indebtedness has been accelerated, the holders thereof have rescinded
their declaration of acceleration in respect of such Indebtedness.

 

The Indenture will provide that, at any time after a declaration of acceleration
with respect to the Notes as described in the preceding paragraph, the Holders
of a majority in principal amount of the Notes (including any Additional Notes)
may rescind and cancel such declaration and its consequences:

 

(1)if the rescission would not conflict with any judgment or decree;

 

(2)if all existing Events of Default have been cured or waived except nonpayment
of principal or interest that has become due solely because of such
acceleration;

 

(3)to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;

 

(4)if the Issuer has paid the Trustee its reasonable compensation and reimbursed
the Trustee for its expenses, disbursements and advances; and

 

(5)in the event of the cure or waiver of an Event of Default of the type
described in clause (7) of the description of Events of Default above, the
Trustee shall have received an officers’ certificate that such Event of Default
has been cured or waived; provided, however, that such counsel may rely, as to
matters of fact, on a certificate or certificates of officers of the Issuer.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereto.

 

The Indenture will provide that, at any time prior to the declaration of
acceleration of the Notes, the Holders of a majority in principal amount of the
Notes (including any Additional Notes) may waive (including by any waivers
obtained in connection with a purchase of, or tender or exchange offer for,
Notes) any existing Default or Event of Default under the Indenture, and its
consequences, except a default in the payment of the principal of or interest on
any Notes.

 

The Indenture will provide that Holders may not enforce the Indenture or the
Notes except as provided in the Indenture and under the TIA. During the
existence of an Event of Default, the Trustee is required to exercise such
rights and powers vested in it under the Indenture and use the same degree of
care and skill in its exercise thereof as a prudent man would exercise or use
under the circumstances in the conduct of his own affairs. Subject to the
provisions of the Indenture relating to the duties of the Trustee, whether or
not an Event of Default shall occur and be continuing, the Trustee is under no
obligation to exercise any of its rights or powers under the Indenture at the
request, order or direction of any of the Holders, unless such Holders have
offered to the Trustee reasonable indemnity. Subject to all provisions of the
Indenture and applicable law, the Holders of a majority in aggregate principal
amount of the then outstanding Notes (including any Additional Notes) have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
the Trustee. The Trustee, however, may refuse to follow any direction that
conflicts with law or the Indenture or that the Trustee reasonably determines is
unduly prejudicial to the rights of any other Holder or that would in the
opinion of its counsel involve the Trustee in personal liability.

 



22

 

 

The Issuer is required to deliver to the Trustee annually a statement regarding
compliance with the Indenture. Upon becoming aware of any Default or Event of
Default, the Issuer is required within ten Business Days to deliver to the
Trustee a statement specifying such Default or Event of Default, unless such
Default or Event of Default has been cured before the end of the ten-Business
Day period.

 

Legal Defeasance and Covenant Defeasance

 

The Issuer may, at its option and at any time, elect to have its obligations and
the corresponding obligations of the Subsidiary Guarantors discharged with
respect to the outstanding Notes (“Legal Defeasance”).

 

Such Legal Defeasance means that the Issuer shall be deemed to have paid and
discharged the entire indebtedness represented by the outstanding Notes, and
satisfied all of its obligations with respect to the Notes, except for:

 

(1)the rights of Holders to receive payments in respect of the principal of,
premium, if any, and interest on the Notes when such payments are due;

 

(2)the Issuer’s obligations with respect to the Notes concerning issuing
temporary Notes, registration of Notes, mutilated, destroyed, lost or stolen
Notes and the maintenance of an office or agency for payments;

 

(3)the rights, powers, trust, duties and immunities of the Trustee and the
Issuer’s obligations in connection therewith; and

 

(4)the Legal Defeasance provisions of the Indenture.

 

In addition, the Issuer may, at its option and at any time, elect to terminate
its obligations under “—Change of Control” and under all of the covenants that
are described in the “—Certain Covenants” (other than the covenant described in
the first paragraph under “—Merger, Consolidation and Sale of Assets,” except to
the extent described below) and the operation of clause (2)(b), clauses (3)
through (6) and clause (8) under “—Events of Default” and the limitations
described in clause (2) of the first paragraph under the covenant “—Merger,
Consolidation and Sale of Assets” and thereafter any omission to comply with
such obligations shall not constitute a Default or Event of Default with respect
to the Notes (“Covenant Defeasance”). In the event of Legal Defeasance, payment
of the Notes may not be accelerated because of an Event of Default with respect
thereto. In the event Covenant Defeasance occurs, certain events (other than
nonpayment, bankruptcy, receivership, reorganization and insolvency events)
described under “—Events of Default” will no longer constitute an Event of
Default with respect to the Notes. If the Issuer exercises either its Legal
Defeasance or Covenant Defeasance option, each Subsidiary Guarantor will be
released and relieved of any obligations under its Subsidiary Guarantee.

 

In order to exercise either Legal Defeasance or Covenant Defeasance:

 

(1)the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders cash in United States dollars, non-callable United States
government obligations, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized investment bank, appraisal
firm or firm of independent public accountants, to pay the principal of,
premium, if any, and interest on the Notes on the stated date for payment
thereof or on the applicable redemption date, as the case may be;

 



23

 

 

(2)in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an opinion of counsel in the United States reasonably acceptable to the
Trustee confirming that:

 

(a)the Issuer has received from, or there has been published by, the Internal
Revenue Service a ruling; or

 

(b)since the date of the Indenture, there has been a change in the applicable
federal income tax law, in either case to the effect that, and based thereon
such opinion of counsel shall confirm that, the Holders will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

 

(3)in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an opinion of counsel in the United States reasonably acceptable to the
Trustee confirming that the Holders will not recognize income, gain or loss for
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Covenant Defeasance had not
occurred;

 

(4)no Default or Event of Default, of which the Trustee is deemed to have
notice, shall have occurred and be continuing on the date of such deposit (other
than a Default or Event of Default resulting from the incurrence of Indebtedness
or other borrowing of funds, or the grant of Liens securing such Indebtedness or
other borrowing, all or a portion of which are to be applied to such deposit);

 

(5)such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under the Indenture (other than a Default
or Event of Default resulting from the incurrence of Indebtedness or other
borrowing of funds, or the grant of Liens securing such Indebtedness or other
borrowing, all or a portion of which are to be applied to such deposit) or any
other Indebtedness incurred under clause (2) of the definition of “Permitted
Indebtedness”;

 

(6)the Issuer shall have delivered to the Trustee an officers’ certificate
stating that the deposit was not made by the Issuer with the intent of
preferring the Holders over any other creditors of the Issuer or with the intent
of defeating, hindering, delaying or defrauding any other creditors of the
Issuer or others;

 

(7)the Issuer shall have delivered to the Trustee an officers’ certificate
stating that all conditions precedent relating to such Legal Defeasance or
Covenant Defeasance, as applicable, have been complied with; and

 

(8)the Issuer shall have delivered to the Trustee an opinion of counsel (which
opinion of counsel may be subject to customary assumptions, qualifications and
exclusions), stating that all conditions precedent relating to such Legal
Defeasance or Covenant Defeasance, as applicable, have been complied with;
provided, however, that such counsel may rely, as to matters of fact, on a
certificate or certificates of officers of the Issuer.

 

Satisfaction and Discharge

 

The Indenture will be discharged and will cease to be of further effect (except
as to surviving rights of registration of transfer or exchange of the Notes, as
expressly provided for in the Indenture) as to all outstanding Notes when:

 

(1)either:

 

(a)all the Notes theretofore authenticated and delivered (except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust or segregated and held in trust by
the Issuer and thereafter repaid to the Issuer or discharged from such trust)
have been delivered to the Trustee for cancellation; or

 

(b)all Notes not theretofore delivered to the Trustee for cancellation have
become due and payable or will become due and payable within one year by reason
of the mailing of a notice of redemption or otherwise and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee funds
(constituting cash in U.S. dollars, non-callable Cash Equivalents within the
meaning of clauses (1) or (2) of the definition thereof or a combination of cash
in U.S. dollars and such non-callable Cash Equivalents) in an amount sufficient
(without consideration of any reinvestment of interest) to pay and discharge the
entire Indebtedness on the Notes not theretofore delivered to the Trustee for
cancellation, for principal of, premium, if any, and interest on the Notes to
the date of deposit together with irrevocable instructions from the Issuer
directing the Trustee to apply such funds to the payment thereof at maturity or
redemption, as the case may be;

 



24

 

 

(2)the Issuer has paid all other sums payable under the Indenture by the Issuer;
and

 

(3)the Issuer has delivered to the Trustee an officers’ certificate and an
opinion of counsel stating that all conditions precedent under the Indenture
relating to the satisfaction and discharge of the Indenture have been complied
with; provided, however, that such counsel may rely, as to matters of fact, on a
certificate or certificates of officers of the Issuer.

 

Modification of the Indenture

 

From time to time, the Issuer, the Subsidiary Guarantors and the Trustee,
without the consent of the Holders, may amend the Indenture for certain
specified purposes, including curing ambiguities, defects or inconsistencies, to
comply with any requirements of the Commission in order to effect or maintain
the qualification of the Indenture under the TIA, to make any change that would
provide any additional benefit or rights to the Holders or that does not
adversely affect the rights of any Holder, to conform the Indenture to the
Description of the Notes herein or to, in certain circumstances, comply with the
Indenture. In formulating its opinion on such matters, the Trustee will be
entitled to rely on such evidence as it deems appropriate, including, without
limitation, solely on an opinion of counsel; provided, however, that in
delivering such opinion of counsel, such counsel may rely, as to matters of
fact, on a certificate or certificates of officers of the Issuer.

 

Other modifications and amendments of the Indenture may be made with the consent
of the Holders of a majority in principal amount of the then outstanding Notes
(including any Additional Notes) issued under the Indenture (including consents
obtained in connection with a purchase of, or tender or exchange offer for,
Notes), except that, without the consent of each Holder affected thereby, no
amendment may (with respect to Notes held by any non-consenting Holder):

 

(1)reduce the amount of Notes whose Holders must consent to an amendment;

 

(2)reduce the rate of or change or have the effect of changing the time for
payment of interest, including defaulted interest and Special Interest, on any
Notes;

 

(3)reduce the principal of or change or have the effect of changing the fixed
maturity of any Notes;

 

(4)reduce the amount payable upon the redemption of any Note or change the time
at which any Note may be redeemed as described under “—Optional Redemption”
above; provided, however, that solely for the avoidance of doubt and without any
other implication, redemption shall not be deemed to include any purchase or
repurchase of Notes including as described above under the captions “—Change of
Control” and “—Certain Covenants—Limitation on Asset Sales”;

 

(5)make any Notes payable in money other than that stated in the Notes;

 

(6)make any change in provisions of the Indenture protecting the right of each
Holder to receive payment of principal of and interest on such Note on or after
the due date thereof or to bring suit to enforce such payment, or permitting
Holders of a majority in principal amount of Notes to waive Defaults or Events
of Default in the payment of principal of, premium, if any, or interest on, the
Notes (except (i) a payment required by one of the covenants described above
under the captions “—Change of Control” and “—Certain Covenants—Limitation on
Asset Sales” or (ii) a rescission of acceleration of the Notes by the holders of
a majority in aggregate principal amount of the then outstanding Notes and a
waiver of the payment default that resulted from such acceleration);

 



25

 

 

(7)modify or change any provision of the Indenture or the related definitions
affecting the ranking in right of payment of the Notes or any Subsidiary
Guarantee as senior unsecured indebtedness of the Issuer or the relevant
Subsidiary Guarantors, as the case may be, in a manner which adversely affects
the Holders; or

 

(8)release any Subsidiary Guarantor from any of its obligations under its
Subsidiary Guarantee or the Indenture otherwise than in accordance with the
terms of the Indenture.

 

The Holders of a majority of the principal amount of the Notes (including any
Additional Notes) then outstanding (including waivers obtained in connection
with a purchase of, or tender or exchange offer for, Notes) may waive compliance
with certain restrictive covenants and provisions of the Indenture, except in
the case of the matters specified in the first paragraph under this caption
“Modification of the Indenture.”

 

The consent of the Holders is not necessary under the Indenture to approve the
particular form of any proposed amendment, supplement or waiver. It is
sufficient if such consent approves the substance of the proposed amendment,
supplement or waiver. After an amendment, supplement or waiver under the
Indenture becomes effective, the Issuer is required to mail to the Holders a
notice briefly describing the amendment, supplement or waiver. However, the
failure to give such notice, or any defect in the notice, will not impair or
affect the validity of the amendment, supplement or waiver.

 

Governing Law

 

The Indenture and the Notes will be governed by, and construed in accordance
with, the laws of the State of New York.

 

The Trustee

 

The Indenture will provide that, except during the continuance of an Event of
Default, the Trustee will perform only such duties as are specifically set forth
in the Indenture. During the existence of an Event of Default, the Trustee will
exercise such rights and powers vested in it by the Indenture, and use the same
degree of care and skill in its exercise thereof as a prudent man would exercise
or use under the circumstances in the conduct of his own affairs. A successor
Trustee may be appointed in accordance with the terms of the Indenture.

 

The Indenture and the provisions of the TIA contain certain limitations on the
rights of the Trustee, should it become a creditor of the Issuer or a Subsidiary
Guarantor, to obtain payments of claims in certain cases or to realize on
certain property received in respect of any such claim as security or otherwise.
Subject to the TIA, the Trustee will be permitted to engage in other
transactions; provided, however, that if the Trustee acquires any conflicting
interest as described in the TIA, it must eliminate such conflict or resign.

 

Book-Entry, Delivery and Form

 

We will issue the Notes in the form of global notes (the “Global Notes”). The
Global Notes will be deposited with, or on behalf of, The Depository Trust
Company, or DTC, and registered in the name of the DTC or its nominee. Except as
set forth below, the Global Notes may be transferred, in whole and not in part,
and only to DTC or another nominee of DTC. You may hold your beneficial
interests in the Global Notes directly through DTC if you have an account with
DTC or indirectly through organizations that have accounts with DTC.

 

DTC has advised us that it is:

 

·a limited purpose trust company organized under the laws of the State of New
York;

 

·a “banking organization” within the meaning of the New York State Banking Law;

 

·a member of the Federal Reserve System;

 

·a “clearing corporation” within the meaning of the Uniform Commercial Code; and

 

·a “clearing agency” registered under Section 17A of the Exchange Act.

 



26

 

 

DTC was created to hold securities for its participants and to facilitate the
clearance and settlement of securities transactions between its participants
through electronic book-entry changes to the accounts of its participants. DTC’s
participants include securities brokers and dealers, including the initial
purchasers; banks and trust companies; clearing corporations and other
organizations. Indirect access to DTC’s system is also available to others such
as banks, brokers, dealers and trust companies; these indirect participants
clear through or maintain a custodial relationship with a DTC participant,
either directly or indirectly. Investors who are not DTC participants may
beneficially own securities held by or on behalf of DTC only through DTC
participants or indirect participants in DTC.

 

So long as DTC’s nominee is the registered owner of the Global Notes, that
nominee will be considered the sole owner or holder of the Notes represented by
the Global Notes for all purposes under the Indentures. Except as provided below
under “—Certificated Notes,” owners of beneficial interests in a Global Note:

 

·will not be entitled to have Notes represented by the Global Note registered in
their names;

 

·will not receive or be entitled to receive physical, certificated Notes; and

 

·will not be considered the owners or holders of the Notes under the Indentures
for any purpose, including with respect to the giving of any direction,
instruction or approval to the trustee under the Indentures.

 

As a result, each investor who owns a beneficial interest in a Global Note must
rely on the procedures of DTC to exercise any rights of a holder of Notes under
the Indentures (and, if the investor is not a participant or an indirect
participant in DTC, on the procedures of the DTC participant through which the
investor owns its interest). Payments of principal, premium (if any) and
interest with respect to the Notes represented by a Global Note will be made by
the trustee to DTC’s nominee as the registered holder of the Global Note. We
understand that under existing industry practice, in the event an owner of a
beneficial interest in a Global Note desires to take any action that the DTC, as
the holder of the Global Note, is entitled to take, the DTC would authorize the
participants to take such action, and the participants would authorize
beneficial owners owning through such participants to take such action or would
otherwise act upon the instructions of beneficial owners owning through them.

 

We will make payments of principal of, premium, if any, and interest on Notes
represented by the Global Notes registered in the name of and held by the DTC or
its nominee to the DTC or its nominee, as the case may be, as the registered
owner and holder of the Global Notes. We expect that the DTC or its nominee,
upon receipt of any payment of principal of, premium, if any, or interest on the
Global Notes will credit participants’ accounts with payments in amounts
proportionate to their respective beneficial interests in the principal amount
of the Global Notes as shown on the records of the DTC or its nominee. We also
expect that payments by participants or indirect participants to owners of
beneficial interests in the Global Notes held through such participants or
indirect participants will be governed by standing instructions and customary
practices and will be the responsibility of such participants or indirect
participants. We will not have any responsibility or liability for any aspect of
the records relating to, or payments made on account of, beneficial ownership
interests in the Global Notes for any Note or for maintaining, supervising or
reviewing any records relating to such beneficial ownership interests or for any
other aspect of the relationship between the DTC and its participants or
indirect participants or the relationship between such participants or indirect
participants and the owners of beneficial interests in the Global Notes owning
through such participants. Transfers between participants in DTC will be
effected under DTC’s procedures and will be settled in same-day funds.

 

Although the DTC has agreed to the foregoing procedures in order to facilitate
transfers of interests in the Global Notes among participants of the DTC, it is
under no obligation to perform or continue to perform such procedures, and such
procedures may be discontinued at any time. Neither the Trustee nor the Issuer
will have any responsibility or liability for the performance by the DTC or its
participants or indirect participants of their respective obligations under the
rules and procedures governing their operations or otherwise.

 

Definitions

 

Set forth below is a summary of certain of the defined terms to be used in the
Indenture. Reference is made to the form of Indenture for the full definition of
all such terms, as well as any other terms used herein for which no definition
is provided.

 



27

 

 

“Acquired Indebtedness” means Indebtedness or Preferred Stock of a Person or any
of its Subsidiaries (1) existing at the time such Person becomes a Restricted
Subsidiary or at the time it merges or consolidates with the Issuer or any of
its Restricted Subsidiaries or (2) which becomes Indebtedness or Preferred Stock
of the Issuer or a Restricted Subsidiary in connection with the acquisition of
assets from such Person, in each case not incurred in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
or such acquisition, merger or consolidation.

 

“Acquired Subordinated Indebtedness” means Indebtedness of the Issuer or any
Subsidiary Guarantor that (i) is subordinated or junior in right of payment to
the Notes or such Subsidiary Guarantor’s Subsidiary Guarantee, as the case may
be, (ii) constitutes Acquired Indebtedness and (iii) was not incurred in
connection with, or in contemplation of, another Person merging with or into, or
becoming a Restricted Subsidiary of, the Issuer or any of its Subsidiaries.

 

“Adjusted Consolidated Net Tangible Assets” or “ACNTA” of a Person means
(without duplication), as of the date of determination:

 

(1)the sum of:

 

(a)discounted future net revenues from proved oil and gas reserves of the Issuer
and its Restricted Subsidiaries, calculated in accordance with Commission
guidelines (before any state or federal or other income tax), as estimated by a
nationally recognized firm of independent petroleum engineers or the Issuer in a
reserve report prepared by the Issuer’s petroleum engineers as of a date no
earlier than the date of the Issuer’s latest annual consolidated financial
statements (or, if such date of determination is within 45 days after the end of
such most recently completed fiscal year and no reserve report as of the end of
such fiscal year has at the time been prepared, the Issuer’s second preceding
fiscal year) or, at the Issuer’s option, the Issuer’s most recently completed
fiscal quarter for which internal financial statements are available, as
increased by, as of the date of determination, the estimated discounted future
net revenues from:

 

(i)estimated proved oil and gas reserves acquired by the Issuer and its
Restricted Subsidiaries since the date of such year-end or quarterly reserve
report; and

 

(ii)estimated oil and gas reserves attributable to extensions, discoveries and
other additions and upward revisions of estimates of proved oil and gas reserves
since the date of such year-end or quarterly reserve report due to exploration,
development or exploitation, production and other activities, which reserves
were not reflected in such reserve report which would, in accordance with
standard industry practice, result in such determinations,

 

in each of cases (i) and (ii) calculated in accordance with Commission
guidelines (utilizing the prices utilized in such year-end or quarterly reserve
report), and decreased by, as of the date of determination, the estimated
discounted future net revenues from:

 

(iii)estimated proved oil and gas reserves produced or disposed of since the
date of such year-end or quarterly reserve report; and

 

(iv)estimated oil and gas reserves attributable to downward revisions of
estimates of proved oil and gas reserves since the date of such year-end or
quarterly reserve report due to changes in geological conditions, exploration,
development or exploitation, production or other activities conducted since the
date of such reserve report or other factors which would, in accordance with
standard industry practice, cause such revisions,

 

in each of cases (iii) and (iv) calculated in accordance with Commission
guidelines (utilizing the prices utilized in such year-end or quarterly reserve
report) and, in the case of each of clauses (i), (ii), (iii) and (iv), as
estimated by the Issuer’s petroleum engineers or any independent petroleum
engineers engaged by the Issuer for that purpose; plus

 



28

 

 

(b)the capitalized costs that are attributable to oil and gas properties of the
Issuer and its Subsidiaries to which no proved oil and gas reserves are
attributable, based on the Issuer’s books and records as of a date no earlier
than the date of the Issuer’s most recent annual or quarterly financial
statements; plus

 

(c)the Net Working Capital on a date no earlier than the date of the Issuer’s
most recent consolidated annual or quarterly financial statements; plus

 

(d)with respect to each other tangible asset of the Issuer or its consolidated
Restricted Subsidiaries specifically including, but not to the exclusion of any
other qualifying tangible assets, the Issuer’s or its consolidated Restricted
Subsidiaries’ gas gathering and processing facilities, land, equipment,
leasehold improvements, investments carried on the equity method, restricted
cash and the carrying value of marketable securities, the greater of (i) the net
book value of such other tangible asset on a date no earlier than the date of
the Issuer’s most recent consolidated annual or quarterly financial statements
and (ii) the appraised value, as estimated by independent appraisers, of such
other tangible assets of the Issuer and its Restricted Subsidiaries (provided
that the Issuer may rely on subclause (i) of this clause (d) if no appraisal is
available or has been obtained), as of a date no earlier than the date of the
Issuer’s latest audited financial statements; minus

 

(2)minority interests and, to the extent not otherwise taken into account in
determining Adjusted Consolidated Net Tangible Assets, any net natural gas
balancing liabilities of the Issuer and its consolidated Restricted Subsidiaries
reflected in the Issuer’s latest audited financial statements.

 

In addition to, but without duplication of, the foregoing, for purposes of this
definition, “Adjusted Consolidated Net Tangible Assets” shall be calculated
after giving effect, on a pro forma basis, to (A) any Investment not prohibited
by the Indenture, to and including the date of the transaction giving rise to
the need to calculate Adjusted Consolidated Net Tangible Assets (the “Assets
Transaction Date”), in any other Person that, as a result of such Investment,
becomes a Restricted Subsidiary of the Issuer, (B) the acquisition, to and
including the Assets Transaction Date (by merger, consolidation or purchase of
stock or assets), of any business or assets, including, without limitation,
Permitted Industry Investments, and (C) any sales or other dispositions of
assets permitted by the Indenture (other than sales of Hydrocarbons or other
mineral products in the ordinary course of business) occurring on or prior to
the Assets Transaction Date. If the Issuer changes its method of accounting from
the successful efforts method to the full costs method or a similar method of
accounting, “ACNTA” will continue to be calculated as if the Issuer were still
using the successful efforts method of accounting.

 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

 

“Affiliate Transaction” has the meaning set forth under “—Certain
Covenants—Limitation on Transactions with Affiliates.”

 

“Alternate Offer” has the meaning set forth under “—Change of Control.”

 

“Asset Acquisition” means (1) an Investment by the Issuer or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary, or shall be merged with or into the Issuer or any
Restricted Subsidiary, or (2) the acquisition by the Issuer or any Restricted
Subsidiary of the assets of any Person (other than a Restricted Subsidiary)
which constitute all or substantially all of the assets of such Person or
comprise any division, operating unit, segment, business, group of related
assets or line of business of such Person.

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
exchange, lease (other than operating leases entered into in the ordinary course
of business), assignment or other transfer for value by the Issuer or any of its
Restricted Subsidiaries (including any Sale and Leaseback Transaction) to any
Person other than the Issuer or a Restricted Subsidiary of:

 

(1)any Capital Stock of any Restricted Subsidiary; or

 



29

 

 

(2)any other property or assets (including any interests therein) (other than
cash or Cash Equivalents) of the Issuer or any Restricted Subsidiary, including
any disposition by means of a merger, consolidation or similar transaction;
provided, however, that Asset Sales shall not include:

 

(a)the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Issuer in a transaction which is (i) made
in compliance with the provisions of “—Certain Covenants—Merger, Consolidation
and Sale of Assets” or (ii) subject to the provisions of “—Change of Control”;

 

(b)any Investment in an Unrestricted Subsidiary which is made in compliance with
the provisions of “—Certain Covenants—Limitation on Restricted Payments” above;

 

(c)disposals, abandonments or replacements of damaged, unserviceable, worn-out
or other obsolete equipment or other assets or assets that are no longer useful
in the conduct of the Crude Oil and Natural Gas Business of the Issuer and its
Restricted Subsidiaries;

 

(d)the sale, lease, conveyance, disposition or other transfer (each, a
“Transfer”) by the Issuer or any Restricted Subsidiary of assets or property, or
the issuance or sale of Capital Stock by a Restricted Subsidiary, to the Issuer
or one or more Restricted Subsidiaries;

 

(e)any disposition or other Transfer of Hydrocarbons or other mineral products
in the ordinary course of business or the Transfer of equipment, inventory,
products, services, accounts receivable or other assets in the ordinary course
of business;

 

(f)any Transfer of an interest in an oil, gas or mineral property, pursuant to a
farm-out, farm-in, joint operating, overriding royalty interest, area of mutual
interest or unitization agreement, or other similar or customary arrangement or
agreement that the Issuer or any Restricted Subsidiary determines in good faith
to be necessary or appropriate for the economic development of such Property
other than Production Payments and Reserve Sales;

 

(g)surrender or waiver of contract rights, oil and gas leases or property
related thereto, abandonment of any oil or gas property or interests therein or
the settlement, release or surrender of contract, tort or other claims of any
kind;

 

(h)any disposition of defaulted receivables that have been written-off as
uncollectible that arose in the ordinary course of business for collection;

 

(i)any Asset Swap;

 

(j)the Transfer by the Issuer or any Restricted Subsidiary of assets or property
in any single transaction or series of related transactions that involve assets
or properties having a Fair Market Value (valued at the Fair Market Value of
such assets or property at the time of such Transfer) not to exceed $20.0
million;

 

(k)a Restricted Payment that does not violate the covenant described above under
the caption “—Certain Covenants—Limitation on Restricted Payments” or a
Permitted Investment (including, without limitation, unwinding any Commodity
Agreements, Interest Rate Agreements or Currency Agreements);

 

(l)any Production Payments and Reserve Sales; provided that any such Production
Payments and Reserve Sales, other than incentive compensation programs on terms
that are reasonably customary in the Crude Oil and Natural Gas Business for
geologists, geophysicists and other providers of technical services to the
Issuer or a Restricted Subsidiary, shall have been created, incurred, issued,
assumed or Guaranteed in connection with the acquisition or financing of, and
within 60 days after the acquisition of, the property that is subject thereto;

 

(m)the disposition (whether or not in the ordinary course of the Crude Oil and
Natural Gas Business) of oil or gas properties or direct or indirect interests
in real property; provided that at the time of such sale or transfer such
properties do not have associated with them any proved reserves;

 



30

 

 

(n)the farm-out, lease or sublease of developed or undeveloped crude oil or
natural gas properties owned or held by the Issuer or such Restricted Subsidiary
in exchange for crude oil and natural gas properties owned or held by another
Person;

 

(o)the creation or perfection of a Lien (but not, except to the extent
contemplated in clause (p) below, the sale or other disposition of the
properties or assets subject to such Lien);

 

(p)the creation or perfection of a Permitted Lien and the exercise by any Person
in whose favor any such Permitted Lien is granted of any of its rights in
respect of that Permitted Lien;

 

(q)the licensing or sublicensing of intellectual property, including, without
limitation, licenses for seismic data, in the ordinary course of business and
which do not materially interfere with the business of the Issuer and its
Restricted Subsidiaries; and

 

(r)the disposition of oil and natural gas properties in connection with tax
credit transactions complying with Section 29 of the Internal Revenue Code or
any successor or analogous provisions of the Internal Revenue Code.

 

“Asset Swap” means any trade or exchange by the Issuer or any Restricted
Subsidiary of oil and gas properties or other properties or assets for oil and
gas properties or other properties or assets owned or held by another Person;
provided that the Fair Market Value of the properties or assets traded or
exchanged by the Issuer or such Restricted Subsidiary (together with any cash)
is reasonably equivalent to the Fair Market Value of the properties or assets
(together with any cash) to be received by the Issuer or such Restricted
Subsidiary; provided, further, that any Net Cash Proceeds received must be
applied in accordance with “—Certain Covenants—Limitation on Asset Sales.”

 

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof
including, in the case of a limited partnership, the board of directors of the
managing general partner thereof.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

 

“Borrowing Base” means the “Borrowing Base” as defined in and as determined from
time to time pursuant to the Senior Credit Facility; provided that the Borrowing
Base under such Credit Facility is determined on a basis substantially
consistent with customary terms for oil and gas secured reserve based loan
transactions and has a lender group that includes one or more commercial
financial institutions which engage in oil and gas reserve based lending in the
ordinary course of their respective businesses.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banking institutions in the City of New York are required or
authorized by law or other governmental action to be closed.

 

“Capital Stock” means:

 

(1)with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock of such Person and including any warrants, options or rights to
acquire any of the foregoing and instruments convertible into any of the
foregoing;

 

(2)with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person; and

 

(3)any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

 

but excluding from all of the foregoing clauses (1), (2) and (3) any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

 



31

 

 

“Cash Equivalents” means:

 

(1)marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

 

(2)marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the three highest ratings
obtainable from either S&P or Moody’s;

 

(3)commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from Moody’s or S&P;

 

(4)certificates of deposit or bankers’ acceptances maturing within one year from
the date of acquisition thereof or demand deposit accounts and Eurodollar time
deposits and overnight bank deposits issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $100 million;

 

(5)repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (1), (2) or (4) above entered into
with any bank meeting the qualifications specified in clause (4) above;

 

(6)deposits in money market funds investing in instruments of the type specified
in clauses (1) through (5) above; and

 

(7)money market mutual or similar funds having assets in excess of $100 million.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1)any sale, lease, exchange or other transfer (other than pursuant to a merger
or consolidation), in one transaction or a series of related transactions, of
all or substantially all of the assets of the Issuer to any Person or group
(each, a “Transferee”) as such terms are used in Section 13(d) and 14(d) of the
Exchange Act, other than the Issuer or a Restricted Subsidiary;

 

(2)the approval by the Issuer of any plan or proposal for the liquidation or
dissolution of the Issuer (whether or not otherwise in compliance with the
provisions of the Indenture); or

 

(3)any transaction as a result of which any Person or group shall become the
beneficial owner (as defined in Rule 13d-3 of the Exchange Act, except that a
Person or group shall be deemed to be a beneficial owner of all securities such
Person or group shall have the right to acquire or vote within one year),
directly or indirectly, of more than 50% of the Voting Stock of the Issuer,
other than any such transaction in which the outstanding Capital Stock of the
Issuer is changed into or exchanged for Capital Stock of the surviving Person or
any parent thereof that collectively represents at least 50% of the aggregate
total Voting Stock of the surviving Person or such parent immediately following
such transaction.

 

Notwithstanding the foregoing, (a) a transaction will not be deemed to involve a
Change of Control if (i) the Issuer becomes a direct or indirect wholly owned
subsidiary of a holding company and (ii)(A) the direct or indirect holders of
the Voting Stock of such holding company immediately following that transaction
are substantially the same as the holders of the Issuer’s Voting Stock
immediately prior to that transaction or (B) immediately following that
transaction no Person (other than a holding company satisfying the requirements
of this sentence) is the beneficial owner, directly or indirectly, of more than
50% of the Voting Stock of such holding company; (b) the right to acquire Voting
Stock (so long as such person does not have the right to direct the voting of
the Voting Stock subject to such right) or any veto power in connection with the
acquisition or disposition of Voting Stock will not cause a party to be a
beneficial owner and (c) a Change of Control shall not be deemed to occur upon
the consummation of the Merger Transaction or any actions undertaken by the
Issuer or any Restricted Subsidiary solely for the purpose of changing the legal
structure of the Issuer or such Restricted Subsidiary.

 



32

 

 

“Change of Control Offer” has the meaning set forth under “—Change of Control.”

 

“Change of Control Payment” has the meaning set forth under “—Change of
Control.”

 

“Change of Control Payment Date” has the meaning set forth under “—Change of
Control.”

 

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Rating Decline.

 

“Commission” means the Securities and Exchange Commission.

 

“Commodity Agreements” means, with respect to any Person, any futures contract,
forward contract, commodity swap agreement, commodity option agreement, hedging
agreements and other agreements or arrangements or any combination thereof
entered into by such Person in respect of Hydrocarbons purchased, used,
produced, processed or sold by such Person or its Subsidiaries that are
customary in the Crude Oil and Natural Gas Business and that are designed to
manage the risks of Hydrocarbon price fluctuations.

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Issue
Date or issued after the Issue Date, and includes, without limitation, all
series and classes of such common stock.

 

“Company Properties” means all Properties, and equity, partnership or other
ownership interests therein, that are related or incidental to, or used or
useful in connection with, the conduct or operation of any business activities
of the Issuer or the Subsidiaries, which business activities are not prohibited
by the terms of the Indenture.

 

“Consolidated EBITDAX” means, for any period, the sum (without duplication) of:

 

(1)Consolidated Net Income; and

 

(2)to the extent Consolidated Net Income has been reduced thereby:

 

(a)all income taxes of the Issuer and its Restricted Subsidiaries paid or
accrued in accordance with GAAP for such period;

 

(b)Consolidated Interest Expense;

 

(c)the amount of any Preferred Stock dividends paid by the Issuer and its
Restricted Subsidiaries; and

 

(d)Consolidated Non-cash Charges or consolidated exploration expense,

 

less any non-cash items increasing Consolidated Net Income for such period
(other than accruals of revenue in the ordinary course of business), all as
determined on a consolidated basis for the Issuer and its Restricted
Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDAX Coverage Ratio” means, with respect to the Issuer, the
ratio of (i) Consolidated EBITDAX of the Issuer during the four full fiscal
quarters for which financial information in respect thereof is available (the
“Four Quarter Period”) ending on or prior to the date of the transaction giving
rise to the need to calculate the Consolidated EBITDAX Coverage Ratio (the
“Transaction Date”) to (ii) Consolidated Fixed Charges of the Issuer for the
Four Quarter Period. In addition to and without limitation of the foregoing, for
purposes of this definition, “Consolidated EBITDAX” and “Consolidated Fixed
Charges” shall be calculated after giving effect (without duplication) on a pro
forma basis for the period of such calculation to:

 

(1)the incurrence or repayment of any Indebtedness or issuance of Preferred
Stock of the Issuer or any of its Restricted Subsidiaries (and the application
of the proceeds thereof) giving rise to the need to make such calculation and
any incurrence or repayment of other Indebtedness or issuance of other Preferred
Stock (and the application of the proceeds thereof), other than the incurrence
or repayment of indebtedness in the ordinary course of business for working
capital purposes pursuant to working capital facilities, occurring during the
Four Quarter Period or at any time subsequent to the last day of the Four
Quarter Period and on or prior to the Transaction Date, as if such incurrence or
repayment, as the case may be (and the application of the proceeds thereof),
occurred on the first day of the Four Quarter Period; and

 



33

 

 

(2)any Asset Sales (and the application of the proceeds thereof) or Asset
Acquisitions by the Issuer or any Restricted Subsidiary (or by any Person
acquired by the Issuer or any Restricted Subsidiary) (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of the Issuer or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring Acquired Indebtedness, and also including, without
limitation, any Consolidated EBITDAX attributable to the assets which are the
subject of the Asset Acquisition or Asset Sale (and the application of the
proceeds thereof) during the Four Quarter Period) occurring during the Four
Quarter Period or at any time subsequent to the last day of the Four Quarter
Period and on or prior to the Transaction Date, as if such Asset Sale (and the
application of the proceeds thereof) or Asset Acquisition (including the
incurrence, assumption or liability for any such Acquired Indebtedness) occurred
on the first day of the Four Quarter Period.

 

For purposes of this definition, (a) any Person that is a Restricted Subsidiary
on the Transaction Date will be deemed to have been a Restricted Subsidiary at
all times during the Four Quarter Period; and (b) any Person that is not a
Restricted Subsidiary on the Transaction Date will be deemed not to have been a
Restricted Subsidiary at any time during the Four Quarter Period. If the Issuer
or any of its Restricted Subsidiaries directly or indirectly guarantees
Indebtedness of a third Person, the preceding paragraph shall give effect to the
incurrence of such guaranteed Indebtedness as if the Issuer or the Restricted
Subsidiary, as the case may be, had directly incurred or otherwise assumed such
guaranteed Indebtedness.

 

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition or disposition of assets or any other event in connection with any
calculation, the pro forma calculations shall be determined in good faith by a
responsible financial or accounting Officer of the Issuer (including pro forma
expense and cost reductions and any pro forma expense and cost reductions that
have occurred or are reasonably expected to occur, in the reasonable judgment of
the chief financial officer of the Issuer (regardless of whether those cost
savings or operating improvements could then be reflected in pro forma financial
statements in accordance with Regulation S-X promulgated under the Securities
Act or any regulation or policy of the Commission related thereto)).

 

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the “Consolidated EBITDAX Coverage Ratio”:

 

(1)interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the Transaction Date;

 

(2)if interest on any Indebtedness actually incurred on the Transaction Date may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rates, then the
interest rate in effect on the Transaction Date will be deemed to have been in
effect during the Four Quarter Period; and

 

(3)notwithstanding clauses (1) and (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Interest Rate Agreements, shall be deemed to accrue at
the rate per annum resulting after giving effect to the operation of such
agreements.

 

“Consolidated Fixed Charges” means, with respect to the Issuer for any period,
the sum, without duplication, of:

 

(1)Consolidated Interest Expense (including any premium or penalty paid in
connection with redeeming or retiring Indebtedness of the Issuer and its
Restricted Subsidiaries prior to the stated maturity thereof pursuant to the
agreements governing such Indebtedness), plus

 



34

 

 

(2)the amount of all dividend payments on any series of Preferred Stock of the
Issuer or any Restricted Subsidiary (other than dividends paid in Qualified
Capital Stock and other than to the Issuer or any Restricted Subsidiary) paid,
accrued or scheduled to be paid or accrued during such period.

 

“Consolidated Interest Expense” means, with respect to the Issuer for any
period, the sum of, without duplication:

 

(1)the aggregate of the interest expense of the Issuer and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation, (a) any amortization of original issue
discount and debt issuance cost, (b) the net costs, losses or gains under
Interest Rate Agreements, (c) all capitalized interest, and (d) the interest
portion of any deferred payment obligation, plus

 

(2)the interest component of Finance Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by the Issuer and its Restricted Subsidiaries
during such period, as determined on a consolidated basis in accordance with
GAAP, minus

 

(3)to the extent included above, write-off of deferred financing costs and
interest attributable to Dollar-Denominated Production Payments.

 

“Consolidated Net Income” means, with respect to the Issuer for any period, the
aggregate net income (or loss) of the Issuer and its Restricted Subsidiaries for
such period on a consolidated basis, determined in accordance with GAAP;
provided, however, that there shall be excluded therefrom:

 

(1)any net after-tax gains (or losses) from Asset Sales or abandonments or
reserves relating thereto;

 

(2)any net after-tax extraordinary or nonrecurring gains (or losses) and any net
after-tax gain or loss realized upon the sale or other disposition of any
Capital Stock of any Person;

 

(3)the net income (but not loss) of any Restricted Subsidiary to the extent that
the declaration of dividends or similar distributions by that Restricted
Subsidiary of that income is restricted by charter, contract, operation of law
or otherwise;

 

(4)the net income of any Person in which the Issuer has an interest, other than
a Restricted Subsidiary, except to the extent of cash dividends or distributions
actually paid to the Issuer or to a Restricted Subsidiary by such Person (and
provided that the Issuer’s equity in a net loss of any such Person for such
period shall not be included in determining such Consolidated Net Income, except
to the extent of the aggregate cash actually contributed to such Person by the
Issuer or a Restricted Subsidiary during such period);

 

(5)(a) any net after-tax income or loss attributable to discontinued operations
(including, without limitation, operations disposed of during such period
whether or not such operations were classified as discontinued) and (b) any
income or loss attributable to any Person acquired in any pooling-of-interests
transaction for any period prior to the date of such acquisition;

 

(6)in the case of a successor to the Issuer by consolidation or merger or as a
transferee of the Issuer’s assets, any net income (or loss) of the successor
corporation prior to such consolidation, merger or transfer of assets;

 

(7)any non-cash charges related to a ceiling test write-down under GAAP;

 

(8)any unrealized non-cash gains or losses or charges in respect of Interest
Rate Agreements, Currency Agreements or Commodity Agreements (including those
resulting from the application of SFAS 133);

 

(9)any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, in accordance with GAAP;

 

(10)any consolidated non-cash gains or losses arising from changes in GAAP
standards or principles after the Issue Date or the cumulative effect thereof;

 



35

 

 

(11)all net income or loss of Unrestricted Subsidiaries;

 

(12)any asset (including goodwill) impairment or writedown on or related to
Crude Oil and Natural Gas Properties or other non-current assets under
applicable GAAP or Commission guidelines; and

 

(13)any non-cash or nonrecurring charges associated with any premium or penalty
paid, write-off of deferred financing costs or other financial recapitalization
charges in connection with redeeming or retiring any Indebtedness prior to
maturity.

 

“Consolidated Net Worth” means, with respect to any specified Person as of any
date, the sum of:

 

(1)the consolidated equity of the common stockholders of such Person and its
consolidated Subsidiaries as of such date; plus

 

(2)the respective amounts reported on such Person’s balance sheet as of such
date with respect to any series of Preferred Stock (other than Disqualified
Stock) that by its terms is not entitled to the payment of dividends unless such
dividends may be declared and paid only out of net earnings in respect of the
year of such declaration and payment, but only to the extent of any cash
received by such Person upon issuance of such Preferred Stock.

 

“Consolidated Non-cash Charges” means, with respect to the Issuer, for any
period, the aggregate depreciation, depletion, amortization, impairment and
other non-cash charges or expenses of the Issuer and its Restricted Subsidiaries
reducing Consolidated Net Income of the Issuer for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charge which
requires an accrual of or a reserve for cash charges for any future period).

 

“consolidation” means, with respect to any Person, the consolidation of the
accounts of the Restricted Subsidiaries of such Person with those of such
Person, all in accordance with GAAP; provided, however, that “consolidation”
will not include consolidation of the accounts of any Unrestricted Subsidiary of
such Person with the accounts of such Person. The term “consolidated” has a
correlative meaning to the foregoing.

 

“Covenant Defeasance” has the meaning set forth under “—Legal Defeasance and
Covenant Defeasance.”

 

“Credit Facility” means, one or more debt facilities or other financing
arrangements (including, without limitation, the Senior Credit Facility),
commercial paper facilities, letters of credit facilities, bankers’ acceptances
or indentures, in each case with banks or other institutional lenders that
engage in making bank loans or similar extensions of credit in the ordinary
course, providing for revolving credit loans, term loans, letters of credit,
bankers’ acceptances or other borrowings, in each case, as amended, restated,
modified, renewed, extended, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (in each case, without limitation as to
amount), in whole or in part, from time to time.

 

“Crude Oil and Natural Gas Business” means:

 

(1)the acquisition, exploration, exploitation, development, operation,
production, hedging, swapping and disposition of interests in oil, natural gas
and other Hydrocarbon properties and assets;

 

(2)the gathering, marketing, treating, processing, storage, refining, hedging,
swapping, selling and transporting of any production from such interests,
properties or assets (or interests, properties or assets of others) and products
produced in association therewith; and

 

(3)activities arising from, relating to or necessary, appropriate, ancillary,
complementary or incidental to the foregoing.

 

“Crude Oil and Natural Gas Properties” means all Properties, including equity or
other ownership interests therein, owned by any Person which contain or have
been assigned “proved oil and gas reserves,” as defined in Rule 4-10 of
Regulation S-X of the Securities Act.

 



36

 

 

“Crude Oil and Natural Gas Related Assets” means any Investment or capital
expenditure (but not including additions to working capital or repayments of any
revolving credit or working capital borrowings) by the Issuer or any Subsidiary
of the Issuer which is related to the business of the Issuer and its
Subsidiaries as it is conducted on the date of the Asset Sale giving rise to the
Net Cash Proceeds to be reinvested.

 

“Currency Agreement” means, with respect to any Person, any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract or other similar agreement or arrangement to which such Person is a
party or beneficiary.

 

“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.

 

“Disqualified Stock” means that portion of any Capital Stock which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable (other than in exchange for Capital Stock of such Person that is not
itself Disqualified Stock) or is convertible or exchangeable at the option of
the holder for Indebtedness or Disqualified Stock, pursuant to a sinking fund
obligation or otherwise, or is mandatorily redeemable at the sole option of the
holder thereof (other than in exchange for Capital Stock of such Person that is
not itself Disqualified Stock) or is convertible or exchangeable at the option
of the holder for Indebtedness or Disqualified Stock, in whole or in part, in
either case, on or prior to the final stated maturity of the Notes; provided,
however, that any Capital Stock that would not constitute Disqualified Stock but
for provisions thereof giving holders thereof the right to require such Person
to purchase or redeem such Capital Stock upon the occurrence of an “asset sale”
or “change of control” occurring prior to the final stated maturity of the Notes
shall not constitute Disqualified Stock if:

 

(1)the “asset sale” or “change of control” provisions applicable to such Capital
Stock are not more favorable to the holders of such Capital Stock than the terms
applicable to the Notes and described under “—Certain Covenants—Limitation on
Asset Sales” and “—Change of Control”; and

 

(2)any such requirement only becomes operative after compliance with such terms
applicable to the Notes, including the purchase of any Notes tendered pursuant
thereto (or concurrently therewith, provided that all of the Notes validly
tendered for purchase and not withdrawn pursuant to the requirements described
under “—Change of Control” or “—Certain Covenants —Limitation on Asset Sales”
are so purchased).

 

The amount of any Disqualified Stock that does not have a fixed redemption,
repayment or repurchase price will be calculated in accordance with the terms of
such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to the Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.

 

“Dollar-Denominated Production Payment” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“Equity Offering” means an offering of Qualified Capital Stock of the Issuer,
including any Public Equity Offerings and any non-public, unregistered offering
or private placement of such Qualified Capital Stock, or any contribution to
capital of the Issuer in respect of Qualified Capital Stock of the Issuer.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Fair Market Value” means, with respect to any asset or property, the price
which would be paid in an arm’s-length, free market transaction, for cash,
between an informed and willing seller and an informed and willing buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction. Unless otherwise provided in the Indenture, Fair Market Value shall
be determined by an officer of the Issuer acting in good faith, which
determination will be conclusive for all purposes under the Indenture.

 

“Fall-Away Period” has the meaning set forth under “Certain covenants—Covenant
suspension”.

 



37 

 

 

“Finance Lease Obligation” means, as to any Person, an obligation that is
required to be classified and accounted for as a capital lease or finance lease
for financial reporting purposes in accordance with GAAP (but excluding any
obligation that is required to be classified and accounted for as an operating
lease for financial reporting purposes in accordance with GAAP as in effect on
the Issue Date), and the amount of Indebtedness represented by such obligation
shall be the capitalized amount of such obligation determined in accordance with
GAAP; and the stated maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be terminated by the lessee without payment of a penalty. For
purposes of the covenant described under “—Certain Covenants—Limitation on
Liens,” a Finance Lease Obligation will be deemed to be secured by a Lien on the
property being leased.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in:

 

(1)the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants;

 

(2)statements and pronouncements of the Financial Accounting Standards Board;

 

(3)such other statements by such other entity as approved by a significant
segment of the accounting profession; and

 

(4)the rules and regulations of the Commission governing the inclusion of
financial statements (including pro forma financial statements) in periodic
reports required to be filed pursuant to Section 13 of the Exchange Act,
including opinions and pronouncements in staff accounting bulletins and similar
written statements from the accounting staff of the Commission.

 

“Global Notes” has the meaning set forth under “Book-Entry, Delivery and Form.”

 

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1)to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such Person (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take-or-pay or to maintain financial statement
conditions or otherwise); or

 

(2)entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

 

provided, however, that the term “guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business or any obligation to
the extent it is payable only in Qualified Capital Stock. The term “guarantee”
used as a verb has a corresponding meaning.

 

“Hydrocarbons” means oil, natural gas, casing head gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and all products, by-products
and all other substances (whether or not hydrocarbon in nature) produced in
connection therewith or refined, separated, settled or derived therefrom or the
processing thereof, and all other minerals and substances related to the
foregoing, including, but not limited to, liquified petroleum gas, natural gas,
kerosene, sulphur, lignite, coal, uranium, thorium, iron, geothermal steam,
water, carbon dioxide, helium, and any and all other minerals, ores, or
substances of value, and the products and proceeds therefrom, including, without
limitation, all gas resulting from the in-situ combustion of coal or lignite.

 

“HPR” means HighPoint Resources Corporation, a Delaware corporation (formerly
Bill Barrett Corporation).

 

“HPR Senior Notes” means HPR’s 8.75% Senior Notes due 2025 and 7.00% Senior
Notes due 2022.

 



38 

 

 

“incur” has the meaning set forth under “—Certain Covenants—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock.”
Notwithstanding the foregoing, solely for purposes of determining compliance
with “—Certain Covenants—Limitation on Incurrence of Additional Indebtedness and
Issuance of Preferred Stock,” the following will not be deemed to be incurrences
of Indebtedness or issuances of Preferred Stock:

 

(1)amortization of debt discount or the accretion of principal with respect to a
non-interest bearing or other discount security;

 

(2)the payment of regularly scheduled interest in the form of additional
Indebtedness of the same instrument or the payment of regularly scheduled
dividends on Capital Stock in the form of additional Capital Stock of the same
class and with the same terms;

 

(3)the obligation to pay a premium in respect of Indebtedness or Preferred Stock
arising in connection with the issuance of a notice of redemption or making of a
mandatory offer to purchase such Indebtedness or Preferred Stock; and

 

(4)unrealized losses or charges in respect of hedging obligations (including
those resulting from the application of SFAS 133).

 

“Indebtedness” means with respect to any Person, without duplication:

 

(1)the principal in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable, including, in each case, any premium on such indebtedness to the extent
such premium has become due and payable;

 

(2)all Finance Lease Obligations of such Person;

 

(3)all obligations of such Person representing the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations
under any title retention agreement (but excluding Trade Accounts Payable), to
the extent such obligations would appear as a liability upon the balance sheet
of such Person in accordance with GAAP;

 

(4)all obligations for the reimbursement of any obligor on any outstanding
letter of credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in clauses (1) through (3) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following payment on the letter
of credit);

 

(5)guarantees and other contingent obligations in respect of Indebtedness
referred to in this definition;

 

(6)all obligations of any other Person of the type referred to in clauses (1)
through (5) above which are secured by any Lien on any property or asset of such
Person, the amount of such obligation being deemed to be the lesser of the Fair
Market Value of such property or asset and the amount of the obligation so
secured;

 

(7)all net payment obligations under Commodity Agreements, Currency Agreements
and Interest Rate Agreements;

 

(8)all Disqualified Stock issued by such Person with the “amount” or “principal
amount” of Indebtedness represented by such Disqualified Stock being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed redemption price or repurchase price; and

 

(9)any guarantee by such Person of production or payment with respect to (A) a
Production Payment or (B) Production Payments and Reserve Sales;

 

provided, however, that any indebtedness which has been defeased in accordance
with GAAP or defeased pursuant to the deposit of cash or Cash Equivalents (in an
amount sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, and the other applicable terms
of the instrument governing such indebtedness, shall not constitute
“Indebtedness.”

 



39 

 

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock which does not have a fixed repurchase price shall be calculated in
accordance with the terms of such Disqualified Stock as if such Disqualified
Stock were purchased on any date on which Indebtedness shall be required to be
determined pursuant to the Indenture, and if such price is based upon, or
measured by, the Fair Market Value of such Disqualified Stock, such Fair Market
Value shall be determined reasonably and in good faith by the Issuer.
Notwithstanding the foregoing, (i) accrued expenses and Trade Accounts Payable
arising in the ordinary course of business shall not constitute “Indebtedness”
and (ii) except as expressly provided in clause (9) above, Production Payments
and Reserve Sales shall not constitute “Indebtedness.”

 

Any obligation of a Person in respect of a farm-in agreement or similar
arrangement whereby such Person agrees to pay all or a share of the drilling,
completion or other expenses of an exploratory or development well (which
agreement may be subject to maximum payment obligations, after which expenses
are shared in accordance with the working or participation interest therein or
in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest
in an oil or gas property shall not constitute Indebtedness.

 

Notwithstanding the foregoing, in connection with the acquisition or disposition
of any business, assets or Capital Stock of a Restricted Subsidiary or the
Issuer, “Indebtedness” will exclude any obligations arising from agreements of
the Issuer or any of its Restricted Subsidiaries providing for indemnification,
guarantees (other than guarantees of Indebtedness), adjustment of purchase
price, holdbacks, contingent payment obligations based on a final financial
statement or performance of acquired or disposed of assets or similar
obligations, in each case, incurred or assumed in connection with such
acquisition or disposition.

 

The “amount” or “principal amount” of Indebtedness at any time of determination
as used herein shall, except as set forth below, be determined in accordance
with GAAP:

 

(1)the “amount” or “principal amount” of any Indebtedness issued at a price that
is less than the principal amount at maturity thereof shall be the accreted
value thereof;

 

(2)the “amount” or “principal amount” of any Finance Lease Obligation shall be
the amount determined in accordance with the definition thereof;

 

(3)the “amount” or “principal amount” of any Preferred Stock shall be the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed redemption price or repurchase price;

 

(4)the “amount” or “principal amount” of any Interest Rate Agreements included
in the definition of Permitted Indebtedness shall be zero;

 

(5)the “amount” or “principal amount” of all other unconditional obligations
shall be the amount of the liability thereof determined in accordance with GAAP;
and

 

(6)the “amount” or “principal amount” of all other contingent obligations shall
be the maximum liability at such date of such Person.

 

“Independent Advisor” means a reputable accounting, appraisal or nationally
recognized investment banking, engineering or consulting firm (a) which does
not, and whose directors, officers and employees or Affiliates do not, have a
direct or indirect material financial interest in the Issuer and (b) which, in
the judgment of the Issuer, is otherwise disinterested, independent and
qualified to perform the task for which it is to be engaged.

 

“Interest Rate Agreements” means, with respect to any Person, (i) any agreements
of such Person with any other Person, whereby, directly or indirectly, such
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
(ii) any interest rate protection agreements, interest rate future agreements,
interest rate option agreements, agreements providing for interest rate swaps,
caps, floors or collars and similar agreements or arrangements to which such
Person is a party or beneficiary.

 



40 

 

 

“Investment” means, with respect to any Person, any direct or indirect:

 

(1)loan, advance or other extension of credit (including, without limitation, a
guarantee) or capital contribution (by means of any transfer of cash or other
property valued at the Fair Market Value thereof as of the date of transfer) to
others or any payment for property or services for the account or use of others;

 

(2)purchase or acquisition by such Person of any Capital Stock, bonds, notes,
debentures or other securities (excluding any interest in a crude oil or natural
gas leasehold to the extent constituting a security under applicable law) or
evidences of Indebtedness issued by any other Person (whether by merger,
consolidation, amalgamation or otherwise and whether or not purchased directly
from the issuer of such securities or evidences of Indebtedness);

 

(3)guarantee or assumption of the Indebtedness of any other Person (other than
the guarantee or assumption of Indebtedness of such Person or a Restricted
Subsidiary of such Person which guarantee or assumption is made in compliance
with the provisions of “—Certain Covenants—Limitation on Incurrence of
Additional Indebtedness and Issuance of Preferred Stock” above); and

 

(4)other items that would be classified as investments on a balance sheet of
such Person prepared in accordance with GAAP.

 

Notwithstanding the foregoing, “Investment” shall exclude direct or indirect
advances or payments to customers or suppliers in the ordinary course of
business that are, in conformity with GAAP, recorded as accounts receivable,
prepaid expenses or deposits on a balance sheet, endorsements for collection or
deposits arising in the ordinary course of business, any loan or extension of
credit represented by a bank deposit other than a time deposit, any interest in
an oil or gas leasehold to the extent constituting a security under applicable
law and extensions of trade credit by the Issuer and its Restricted Subsidiaries
on commercially reasonable terms in accordance with normal trade practices of
the Issuer or such Restricted Subsidiary, as the case may be. The amount of any
Investment shall be its Fair Market Value at the time the investment is made and
shall not be adjusted for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment. If the Issuer or any
Restricted Subsidiary sells or otherwise disposes of any Capital Stock of any
Restricted Subsidiary such that, after giving effect to any such sale or
disposition, it ceases to be a Subsidiary of the Issuer, the Issuer shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the Fair Market Value of the Capital Stock of such Restricted
Subsidiary not sold or disposed of.

 

“Investment Grade Rating” means a Moody’s rating of Baa3 or higher and an S&P
rating of BBB- or higher or, if either such Rating Agency ceases to rate the
Notes for reasons outside of the Issuer’s control, the equivalent investment
grade credit rating from any other Rating Agency.

 

“Issue Date” means the date of original issuance of the Notes (excluding, for
such purpose any Additional Notes).

 

“Legal Defeasance” has the meaning set forth under “—Legal Defeasance and
Covenant Defeasance.”

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

 

“Merger Transaction” means the Agreement of Plan and Merger, dated as of [●],
2020, by and among [the Issuer], [Merger Sub] and [HPR] and all related
documents and agreements, in each case as amended, and all transactions
contemplated thereby.

 

“Moody’s” means Moody’s Investors Service, Inc.

 



41 

 

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the aggregate
proceeds in the form of cash or Cash Equivalents including payments in respect
of deferred payment obligations when received in the form of cash or Cash
Equivalents received by the Issuer or any of its Restricted Subsidiaries from
such Asset Sale net of (a) reasonable out-of-pocket expenses and fees relating
to such Asset Sale (including, without limitation, legal, accounting, reservoir
engineering and investment banking fees and sales commissions and title
expenses), (b) taxes (including secondary tax expenses) paid or payable or taxes
required to be accrued as a liability under GAAP after taking into account any
reduction in consolidated tax liability due to available tax credits or
deductions and any tax sharing arrangements, (c) repayment of Indebtedness or
Preferred Stock that is required to be repaid in connection with such Asset Sale
or that is secured by any assets subject to such Asset Sale, in accordance with
the terms of any Lien upon such assets, (d) appropriate amounts to be provided
by the Issuer or any Restricted Subsidiary, as the case may be, as a reserve, in
accordance with GAAP, against any post-closing adjustments or liabilities
associated with such Asset Sale and retained by the Issuer or any Restricted
Subsidiary, as the case may be, after such Asset Sale, including, without
limitation, pension and other post-employment benefit liabilities, liabilities
related to environmental matters and liabilities under any indemnification
obligations associated with such Asset Sale, and (e) all distributions and other
payments required to be made to minority interest holders in Restricted
Subsidiaries as a result of such Asset Sale.

 

“Net Proceeds Offer” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Net Proceeds Offer Amount” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Net Proceeds Offer Payment Date” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Net Proceeds Offer Trigger Date” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Net Working Capital” means all current assets (other than current assets from
Commodity Agreements) of the Issuer and its consolidated Subsidiaries, minus all
current liabilities of the Issuer and its consolidated Subsidiaries, except
current liabilities included in Indebtedness and any current liabilities from
Commodity Agreements, in each case as set forth in financial statements of the
Issuer prepared in accordance with GAAP (excluding any adjustments made pursuant
to FAS 133); provided that current assets and current liabilities shall exclude
Consolidated Non-cash Charges.

 

“Pari Passu Indebtedness” means any Indebtedness of the Issuer or any Subsidiary
Guarantor that ranks pari passu in right of payment with the Notes or such
Subsidiary Guarantees, as applicable.

 

“Permitted Acquisition Indebtedness” means Indebtedness or Preferred Stock of
the Issuer or any of its Restricted Subsidiaries to the extent such Indebtedness
or Preferred Stock was Indebtedness of:

 

(1)a Subsidiary prior to the date on which such Subsidiary became a Restricted
Subsidiary; or

 

(2)a Person that was merged or consolidated into the Issuer or a Restricted
Subsidiary prior to the date on which such Person was merged or consolidated
into the Issuer or a Restricted Subsidiary;

 

provided that on the date such Subsidiary became a Restricted Subsidiary or the
date such Person was merged or consolidated into the Issuer or a Restricted
Subsidiary or the date of such incurrence, as applicable, after giving pro forma
effect thereto,

 

(a)the Issuer would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Consolidated EBITDAX Coverage Ratio test described
under “—Certain Covenants—Limitation on Incurrence of Additional Indebtedness
and Issuance of Preferred Stock,”

 

(b)the Consolidated EBITDAX Coverage Ratio for the Issuer would be equal to or
greater than the Consolidated EBITDAX Coverage Ratio for the Issuer immediately
prior to such transaction, or

 

(c)the Consolidated Net Worth of the Issuer would be equal to or greater than
the Consolidated Net Worth of the Issuer immediately prior to such transaction.

 



42 

 

 

“Permitted Indebtedness” means, without duplication, each of the following:

 

(1)the Notes issued on the Issue Date and any Subsidiary Guarantees of the
Notes;

 

(2)Indebtedness of the Issuer or any Restricted Subsidiary incurred pursuant to
the Credit Facilities; provided, however, that immediately after giving effect
to the incurrence of Indebtedness under the Credit Facilities, the aggregate
principal amount of all Indebtedness incurred under this clause (2) and then
outstanding does not exceed the greater of (i) $550.0 million and (ii) the
Borrowing Base as in effect as of the date of such incurrence; provided, that
any Indebtedness incurred under this clause (2) must be secured on a basis that
is or would be pari passu with the Senior Credit Facility as in effect on the
date of the Indenture;

 

(3)Indebtedness of a Restricted Subsidiary to, or Preferred Stock of a
Restricted Subsidiary held by, the Issuer or to a Restricted Subsidiary for so
long as such Indebtedness or Preferred Stock is held by the Issuer or a
Restricted Subsidiary, in each case subject to no Lien held by a Person other
than the Issuer or a Restricted Subsidiary; provided, however, that if as of any
date any Person other than the Issuer or a Restricted Subsidiary owns or holds
any such Indebtedness or Preferred Stock or holds a Lien in respect of such
Indebtedness, such date shall be deemed the incurrence of the Indebtedness or
issuance of the Preferred Stock so held by a Person other than the Issuer or a
Restricted Subsidiary not constituting Permitted Indebtedness under this clause
(3) by the issuer of such Indebtedness or Preferred Stock;

 

(4)Indebtedness (including any HPR Senior Notes acquired or assumed by the
Issuer in connection with the Merger Transaction) or Preferred Stock outstanding
on the Issue Date (other than Indebtedness described in clause (1), (2) or (3));

 

(5)the guarantee by the Issuer or any Restricted Subsidiary of any Indebtedness
that is (x) referred to in clause (2) or (4) or (y) permitted by the Indenture
to be incurred by the Issuer or any Restricted Subsidiary;

 

(6)Interest Rate Agreements of the Issuer or a Restricted Subsidiary covering
Indebtedness of the Issuer or any of its Restricted Subsidiaries; provided,
however, that such Interest Rate Agreements are entered into to manage the
exposure of the Issuer and its Restricted Subsidiaries to fluctuations in
interest rates with respect to Indebtedness incurred in accordance with the
Indenture to the extent the notional principal amount of such Interest Rate
Agreements does not exceed the principal amount of the Indebtedness to which
such Interest Rate Agreements relate;

 

(7)Indebtedness of the Issuer to a Restricted Subsidiary for so long as such
Indebtedness is held by a Restricted Subsidiary; provided, however, that (i) any
Indebtedness of the Issuer to any Restricted Subsidiary that is not a Subsidiary
Guarantor is unsecured and (ii) if as of any date any Person other than a
Restricted Subsidiary owns or holds any such Indebtedness or holds a Lien in
respect of such Indebtedness, such date shall be deemed the incurrence of the
Indebtedness so held by a Person other than the Issuer not constituting
Permitted Indebtedness under this clause (7) by the Issuer;

 

(8)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

 

(9)Indebtedness of the Issuer or any of its Restricted Subsidiaries represented
by (a) payment obligations in connection with self-insurance, or bid,
performance, appeal or surety bonds or similar bonds or for completion or
performance guarantees or obligations or for similar requirements in the
ordinary course of business and any guarantees or letters of credit functioning
as or supporting any of the foregoing bonds or (b) obligations represented by
letters of credit for the account of the Issuer or such Restricted Subsidiary,
as the case may be, in order to provide security for workers’ compensation
claims;

 

(10)Refinancing Indebtedness issued to Refinance Indebtedness incurred in
accordance with “—Certain Covenants—Limitation on Incurrence of Additional
Indebtedness and Issuance of Preferred Stock” above (other than pursuant to
clauses (3), (6), (7), (8), (9), (11), (12), (13), (14), (17) or (19) of this
definition);

 



43 

 

 

(11)Finance Lease Obligations and Purchase Money Indebtedness of the Issuer or
any of its Restricted Subsidiaries incurred after the Issue Date at any one time
outstanding not to exceed the greater of (a) 2.0% of Adjusted Consolidated Net
Tangible Assets determined at the date of incurrence after giving pro forma
effect to such incurrence and the application of proceeds thereof; and (b)
$100.0 million;

 

(12)obligations arising in connection with Commodity Agreements of the Issuer or
a Restricted Subsidiary;

 

(13)Indebtedness under Currency Agreements; provided, however, that in the case
of Currency Agreements which relate to Indebtedness, such Currency Agreements do
not increase the Indebtedness of the Issuer and its Restricted Subsidiaries
outstanding other than as a result of fluctuations in foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder;

 

(14)Indebtedness relating to Hydrocarbon balancing positions arising in the
ordinary course of business;

 

(15)Indebtedness of any of the Issuer and the Restricted Subsidiaries to the
extent the net proceeds thereof are promptly (a) used to redeem all of the Notes
or (b) deposited to effect Covenant Defeasance or Legal Defeasance or satisfy
and discharge the Indenture as described under “—Legal Defeasance and Covenant
Defeasance” or “—Satisfaction and Discharge”;

 

(16)Permitted Acquisition Indebtedness;

 

(17)Indebtedness of the Issuer or any Restricted Subsidiary arising from
guarantees of Indebtedness of joint ventures at any time outstanding not to
exceed the greater of (a) $40.0 million and (b) 1.0% of Adjusted Consolidated
Net Tangible Assets determined as of the date of incurrence of such Indebtedness
after giving pro forma effect to such incurrence and the application of proceeds
thereof;

 

(18)Indebtedness consisting of the financing of insurance premiums in customary
amounts consistent with the operations and business of the Issuer and the
Restricted Subsidiaries; and

 

(19)additional Indebtedness of the Issuer or any of its Restricted Subsidiaries,
or the issuance by the Issuer of any Disqualified Stock or by any Restricted
Subsidiary of Preferred Stock, in an aggregate principal amount at any time
outstanding not to exceed the greater of (a) 2.5% of Adjusted Consolidated Net
Tangible Assets determined at the date of incurrence of such Indebtedness or
issuance of such Disqualified Stock or Preferred Stock after giving pro forma
effect to such incurrence or issuance and the application of proceeds thereof;
and (b) $150.0 million.

 

In the event that an item of Indebtedness or Preferred Stock or proposed
Indebtedness or Preferred Stock (including, without limitation, Acquired
Indebtedness) meets the criteria of more than one of the categories of Permitted
Indebtedness described in clause (1) through (19) above, or is entitled to be
incurred under the above covenant entitled “—Certain Covenants—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock” even if
not Permitted Indebtedness, the Issuer will be permitted to classify or later
reclassify (in whole or in part in its sole discretion) such item of
Indebtedness or Preferred Stock in any manner (including by dividing and
classifying such item of Indebtedness or Preferred Stock in more than one type
of Indebtedness or Preferred Stock permitted under such covenant) that complies
with that covenant. Indebtedness or Preferred Stock permitted by such covenant
need not be permitted solely by reference to one provision permitting such
Indebtedness or Preferred Stock but may be permitted in part by one such
provision and in part by one or more other provisions permitting such
Indebtedness or Preferred Stock. The dollar equivalent principal amount of any
Indebtedness denominated in a foreign currency and incurred pursuant to any
dollar-denominated restriction on the incurrence of Indebtedness shall be
calculated based on the relevant currency exchange rate in effect on the date
that such Indebtedness was incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit Indebtedness; provided that if such
Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced (plus the amount of any
premium required to be paid under the terms of the instrument governing such
Indebtedness being Refinanced and plus the amount of reasonable fees and
expenses incurred by the Issuer and its Restricted Subsidiaries in connection
with such Refinancing). Notwithstanding any other provision of this covenant,
the maximum amount of Indebtedness that the Issuer and the Restricted
Subsidiaries may incur under such covenant shall not be deemed to be exceeded
solely as a result of fluctuations in the exchange rates of currencies. The
principal amount of any Indebtedness incurred to Refinance other Indebtedness,
if incurred in a different currency from the Indebtedness being Refinanced,
shall be calculated based on the currency exchange rate applicable to the
currencies in which such Refinancing Indebtedness is denominated that is in
effect on the date of such Refinancing.

 



44 

 

 

“Permitted Industry Investments” means any Investment made in the ordinary
course of the business of the Issuer or any Restricted Subsidiary or that is of
a nature that is or shall have become of a kind or character that is customarily
made in the Crude Oil and Natural Gas Business, including, without limitation,
investments or expenditures for exploiting, exploring for, acquiring,
developing, producing, processing, refining, gathering, marketing or
transporting Hydrocarbons through agreements, transactions, properties,
interests or arrangements which permit one to share or transfer risks or costs,
comply with regulatory requirements regarding local ownership or otherwise or
satisfy other objectives customarily achieved through the conduct of the Crude
Oil and Natural Gas Business jointly with third parties, including, without
limitation:

 

(1)capital expenditures, including, without limitation, acquisitions of Company
Properties and interests therein;

 

(2)entry into, and Investments in the form of or pursuant to, operating
agreements, joint ventures, working interests, royalty interests, mineral
leases, unitization agreements, processing agreements, farm-in agreements,
farm-out agreements, pooling arrangements, contracts for the sale,
transportation, storage or exchange of hydrocarbons and minerals production
sharing agreements, production sales and marketing agreements, development
agreements, area of mutual interest agreements, unitization agreements, pooling
arrangements, joint bidding agreements, service contracts, joint venture
agreements, partnership agreements (whether general or limited), limited
liability company agreements, subscription agreements, stock purchase
agreements, stockholder agreements, oil or gas leases, overriding royalty
agreements, net profits agreements, production payment agreements, royalty trust
agreements, incentive compensation programs on terms that are reasonably
customary in the Crude Oil and Natural Gas Business for geologists,
geophysicists and other providers of technical services to the Issuer or any
Restricted Subsidiary, operating agreements, division orders, participation
agreements, master limited partnership agreements, contracts for the sale,
purchase, exchange, transportation, gathering, processing, marketing or storage
of Hydrocarbons, communitizations, declarations, orders and agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or
geophysical permits or agreements, development agreements or other similar or
customary agreements, transactions, properties, interests or arrangements, and
Investments and expenditures (including, without limitation, capital
expenditures) in connection therewith or pursuant thereto, Asset Swaps, and
exchanges of Company Properties for other Company Properties that, together with
any cash and Cash Equivalents in connection therewith, are of at least
equivalent value as determined in good faith by the Issuer;

 

(3)ownership interests in oil, gas or other Hydrocarbon or mineral properties
and interests therein, liquid natural gas facilities, drilling operations,
processing facilities, refineries, gathering systems, pipelines, storage
facilities, related systems or facilities, ancillary real property interests and
interests therein; and

 

(4)Investments of operating funds on behalf of co-owners of Crude Oil and
Natural Gas Properties of the Issuer or the Subsidiaries pursuant to joint
operating agreements.

 

“Permitted Investments” means:

 

(1)Investments by the Issuer or any Restricted Subsidiary in any Person that is
or will become immediately after such Investment a Restricted Subsidiary or that
will merge or consolidate into the Issuer or a Restricted Subsidiary;

 

(2)Investments in the Issuer by any Restricted Subsidiary; provided, however,
that any Indebtedness evidencing any such Investment held by a Restricted
Subsidiary that is not a Subsidiary Guarantor is unsecured;

 



45 

 

 

(3)Investments in cash and Cash Equivalents;

 

(4)Investments made by the Issuer or its Restricted Subsidiaries as a result of
consideration received in connection with an Asset Sale made in compliance with
“—Certain Covenants Limitation on Asset Sales” above;

 

(5)Permitted Industry Investments, including prepayments, advances and deposits
paid with respect thereto;

 

(6)Investments to the extent that Qualified Capital Stock of the Issuer is the
consideration paid or provided by the Issuer;

 

(7)receivables owing to the Issuer or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Issuer or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

(8)payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 

(9)loans or advances to officers, directors or employees made in the ordinary
course of business consistent with past practices of the Issuer or such
Restricted Subsidiary and otherwise in compliance with the covenant “—Certain
Covenants—Limitation on Transactions with Affiliates”;

 

(10)stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Issuer or any Restricted
Subsidiary or in satisfaction of judgments or in settlement of litigation,
arbitration or other disputes with Persons who are not Affiliates;

 

(11)Investments in any Person where such Investment was acquired by the Issuer
or any of its Restricted Subsidiaries (a) in exchange for any other Investment
or accounts receivable held by the Issuer or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (b) as a result of a foreclosure by the Issuer or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

 

(12)Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Issuer or any Restricted Subsidiary;

 

(13)Investments in any Person to the extent such Investments consist of
Commodity Agreements, Interest Rate Agreements or Currency Agreements otherwise
permitted under the covenant described under “—Certain Covenants—Limitation on
Incurrence of Additional Indebtedness and Issuance of Preferred Stock”;

 

(14)Investments that are in existence on the Issue Date, and any extension,
modification or renewal of any such Investments, but only to the extent not
involving additional advances, contributions or other Investments of cash or
other assets or other increases of such Investments (other than as a result of
the accrual or accretion of interest or original issue discount or the issuance
of pay-in-kind securities, in each case, pursuant to the terms of such
Investments as in effect on the Issue Date);

 

(15)guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course in the Crude Oil and Natural Gas Business,
including obligations under oil and natural gas exploration, development, joint
operating, and related agreements and licenses or concessions related to the
Crude Oil and Natural Gas Business;

 

(16)Investments of a Restricted Subsidiary acquired after the Issue Date or of
any entity merged into or consolidated with the Issuer or a Restricted
Subsidiary in accordance with the covenants described under “—Certain
Covenants—Merger, Consolidation and Sale of Assets” to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 



46 

 

 

(17)repurchases of or other Investments in the Notes;

 

(18)Investments in any units of any oil and gas royalty trust;

 

(19)guarantees of Indebtedness permitted under the covenant described under
“—Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock”;

 

(20)guarantees by the Issuer or any of its Restricted Subsidiaries of operating
leases (other than Finance Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(21)advances and prepayments for asset purchases in the ordinary course of
business in the Crude Oil and Natural Gas Business of the Issuer or any of its
Restricted Subsidiaries;

 

(22)Investments made pursuant to the Merger Transaction; and

 

(23)additional Investments made after the Issue Date having, when taken together
with all other Investments made pursuant to this clause (23) that are
outstanding at the time of such additional Investment, an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value) not to exceed the greater of (a) $100.0
million and (b) 2.0% of Adjusted Consolidated Net Tangible Assets determined at
the time of such additional Investment.

 

With respect to any Investment, the Issuer may, in its sole discretion, allocate
all or any portion of such Investment to one or more of the above clauses so
that the entire Investment is a Permitted Investment.

 

“Permitted Liens” means each of the following types of Liens:

 

(1)Liens existing as of the Issue Date (and any extensions, replacements or
renewals thereof covering property or assets secured by such Liens on the Issue
Date);

 

(2)Liens securing Indebtedness outstanding under the Credit Facilities permitted
to be incurred pursuant to clause (2) of the definition of “Permitted
Indebtedness”;

 

(3)Liens securing the Notes and the Subsidiary Guarantees and other obligations
arising under the Indenture;

 

(4)Liens of the Issuer or a Subsidiary Guarantor on assets of any Restricted
Subsidiary;

 

(5)Liens securing Refinancing Indebtedness which is incurred to Refinance any
Indebtedness which has been secured by a Lien permitted under the Indenture and
which has been incurred in accordance with the provisions of the Indenture;
provided, however, that such Liens do not extend to or cover any property or
assets of the Issuer or any of its Restricted Subsidiaries not securing the
Indebtedness so Refinanced;

 

(6)Liens for taxes, assessments or governmental charges or claims either not
delinquent or contested in good faith by appropriate proceedings and as to which
the Issuer or a Restricted Subsidiary, as the case may be, shall have set aside
on its books such reserves as may be required pursuant to GAAP;

 

(7)statutory and contractual Liens of landlords to secure rent arising in the
ordinary course of business and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith or other Liens arising solely by virtue of any statutory or common
law provision relating to banker’s Liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided, however, that (A) such deposit account is not
a dedicated cash collateral account and is not subject to restrictions against
access by the Issuer in excess of those set forth by regulations promulgated by
the Federal Reserve Board and (B) such deposit account is not intended by the
Issuer or any Restricted Subsidiary to provide collateral to the depository
institution;

 



47 

 

 

(8)Liens incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance, social security
or old age pension laws or other similar law, rule or regulation, including any
Lien securing letters of credit issued in the ordinary course of business
consistent with past practice in connection therewith, (ii) to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations (including letters of credit in connection therewith but
exclusive of obligations for the payment of borrowed money), (iii) to secure
public or statutory obligations of such Person including letters of credit and
bank guarantees required or requested by the United States, any State thereof or
any foreign government or any subdivision, department, agency, organization or
instrumentality of any of the foregoing in connection with any contract or
statute (including lessee or operator obligations under statutes, governmental
regulations, contracts or instruments related to the ownership, exploration and
production of oil, natural gas, other hydrocarbons and minerals on State,
Federal or foreign lands or waters) or (iv) deposits of cash or United States
government bonds to secure surety, stay, appeal, indemnity performance or other
similar bonds to which such Person is a party or deposits as security for
contested taxes or indemnity performance or other similar bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business;

 

(9)judgment and attachment Liens not giving rise to an Event of Default;

 

(10)easements, rights-of-way, licenses, zoning restrictions, restrictive
covenants, minor imperfections in title and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Issuer or any of its Restricted
Subsidiaries;

 

(11)any interest or title of a lessor under any Finance Lease Obligation;
provided that such Liens do not extend to any property or assets which is not
leased property subject to such Finance Lease Obligation;

 

(12)Liens securing Purchase Money Indebtedness of the Issuer or any Restricted
Subsidiary; provided, however, that (i) the Purchase Money Indebtedness shall
not be secured by any property or assets of the Issuer or any Restricted
Subsidiary other than the property and assets so acquired or constructed (except
for proceeds, improvements, rents and similar items relating to the property or
assets so acquired or constructed) and (ii) the Lien securing such Indebtedness
shall be created within 360 days of such acquisition or construction;

 

(13)Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof and Liens in favor of issuers of
surety bonds or letters of credit issued pursuant to the request of and for the
account of such Person in the ordinary course of its business; provided,
however, that such letters of credit or surety bonds do not constitute
Indebtedness;

 

(14)Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Issuer or
any of its Restricted Subsidiaries, including rights of offset and set-off;

 

(15)Liens securing Interest Rate Agreements which Interest Rate Agreements
relate to Indebtedness that is otherwise permitted under the Indenture and Liens
securing Commodity Agreements or Currency Agreements;

 



48 

 

 

  (16) Liens securing Acquired Indebtedness or Preferred Stock of a Person or
any of its Subsidiaries (1) existing at the time such Person becomes a
Restricted Subsidiary or at the time it merges or consolidates with the Issuer
or any of its Restricted Subsidiaries or (2) which becomes Indebtedness or
Preferred Stock of the Issuer or a Restricted Subsidiary in connection with the
acquisition of assets from such Person, in each case incurred in accordance with
“—Certain Covenants—Limitation on Incurrence of Additional Indebtedness and
Issuance of Preferred Stock” above; provided, however, that (i) such Liens that
secured such Acquired Indebtedness at the time of and prior to the incurrence of
such Acquired Indebtedness by the Issuer or a Restricted Subsidiary and were not
granted in connection with, or in anticipation of, the incurrence of such
Acquired Indebtedness by the Issuer or a Restricted Subsidiary and (ii) such
Liens do not extend to or cover any property or assets of the Issuer or of any
of its Restricted Subsidiaries other than the property or assets that secured
such Acquired Indebtedness prior to the time such Acquired Indebtedness became
Indebtedness of the Issuer or a Restricted Subsidiary (except for proceeds,
improvements, rents and similar items relating to the property or assets so
secured) and are no more favorable to the lienholders than those securing the
Acquired Indebtedness prior to the incurrence of such Acquired Indebtedness by
the Issuer or a Restricted Subsidiary;

 

(17)Liens on, or related to, properties and assets of the Issuer and its
Subsidiaries to secure all or a part of the costs incurred in the ordinary
course of business of exploration, drilling, development, production,
processing, gas gathering, transportation, marketing, refining or storage,
abandonment or operation thereof;

 

(18)Liens securing Indebtedness incurred to finance, or Finance Lease
Obligations with respect to, the construction, purchase or lease of, or repairs,
improvements or additions to, property, plant or equipment of such Person;
provided, however, that the Lien may not extend to any other property owned by
such Person or any of its Restricted Subsidiaries at the time the Lien is
incurred (other than assets and property affixed or appurtenant thereto), and
the Indebtedness (other than any interest thereon) secured by the Lien may not
be incurred more than 360 days after the later of the acquisition, completion of
construction, repair, improvement, addition or commencement of full operation of
the property subject to the Lien;

 

(19)Liens on pipeline or pipeline facilities, Hydrocarbons or properties and
assets of the Issuer and its Subsidiaries which arise out of operation of law;

 

(20)royalties, overriding royalties, revenue interests, net revenue interests,
net profit interests, reversionary interests, production payments, production
sales contracts, preferential rights of purchase, operating agreements, working
interests and other similar interests, participation agreements, properties,
arrangements and agreements, all as ordinarily exist with respect to Properties
and assets of the Issuer and its Subsidiaries or otherwise as are customary in
the oil and gas business;

 

(21)with respect to any Properties and assets of the Issuer and its
Subsidiaries, Liens arising under, or in connection with, or related to,
farm-out agreements, farm-in agreements, joint operating agreements, area of
mutual interest agreements, partnership agreements, oil, gas, other hydrocarbons
and minerals leases, licenses or sublicenses, assignments, purchase and sale
agreements, division orders, contracts for the sale, purchase, transportation,
processing or exchange of crude oil, natural gas or other Hydrocarbons,
unitization and pooling declarations, joint interest billing arrangements and
agreements, development agreements, any other agreements, transactions,
properties, interests or arrangements referred to in clause (2) of the
definition of “Permitted Industry Investments,” and/or other similar or
customary arrangements, agreements or interests that the Issuer or any
Subsidiary determines in good faith to be necessary or appropriate for the
economic development of such Property or asset or which are customary in the
Crude Oil and Natural Gas Business;

 

(22)any (a) interest or title of a lessor or sublessor under any lease, liens
reserved in oil, gas or other hydrocarbons, minerals, leases for bonus, royalty
or rental payments and for compliance with the terms of such leases, (b)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens, and easements), or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b);

 

(23)survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property, minor defects in title or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred or created to secure the payment of borrowed money which
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;

 

(24)Liens on property at the time such Person or any of its Subsidiaries
acquires the property, including any acquisition by means of a merger or
consolidation with or into such Person or a Subsidiary of such Person;

 



49 

 

 

provided, however, that the Liens may not extend to any other property owned by
such Person or any of its Restricted Subsidiaries (other than assets and
property affixed or appurtenant thereto);

 

(25)Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Issuer or any Restricted Subsidiary on deposit with or in possession of such
bank;

 

(26)Liens arising under the Indenture in favor of the Trustee for its own
benefit and similar Liens in favor of other trustees, agents and representatives
arising under instruments governing Indebtedness permitted to be incurred under
the Indenture; provided, however, that such Liens are solely for the benefit of
the trustees, agents or representatives in their capacities as such and not for
the benefit of the holders of such Indebtedness;

 

(27)Liens arising from the deposit of funds or securities in trust for the
purpose of decreasing or defeasing Indebtedness so long as such deposit of funds
or securities and such decreasing or defeasing of Indebtedness are permitted
under the covenant described under “Legal Defeasance and Covenant Defeasance”
and “Satisfaction and Discharge”;

 

(28)Liens to secure Production Payments or Production Payments and Reserve
Sales; provided, however, that the Liens may not extend to any assets other than
those that are the subject of such Production Payments or Production Payments
and Reserve Sales, as applicable;

 

(29)Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in clauses (1),
(11), (12), (16), (17), (18), (24), (29) or (30); provided, however, that:

 

(a)such new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

 

(b)the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (x) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (1), (11),
(12), (16), (17), (18), (24), (29) or (30) at the time the original Lien became
a Permitted Lien and (y) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement;

 

(30)Liens on property of an Unrestricted Subsidiary at the time that it is
designated as a Restricted Subsidiary pursuant to the definition of
“Unrestricted Subsidiary”; provided that such Liens were not incurred in
connection with, or contemplation of, such designation;

 

(31)to the extent not included in any other clause of this definition, leases
and subleases of real property which do not materially interfere with the
ordinary conduct of the business of the Issuer and its Restricted Subsidiaries,
taken as a whole;

 

(32)Liens arising from Uniform Commercial Code financial statement filings
regarding operating leases entered into by the Issuer and its Restricted
Subsidiaries in the ordinary course of business;

 

(33)to the extent not included in any other clause of this definition, Liens on
and pledges of the Equity Interests of any Unrestricted Subsidiary or any joint
venture owned by the Issuer or any Restricted Subsidiary to the extent securing
Indebtedness that is non-recourse to the Issuer or to any Restricted Subsidiary;

 

(34)Liens incurred in the ordinary course of business with respect to
outstanding obligations in the aggregate not exceeding the greater of (x) $100.0
million or (y) 5.0% of Adjusted Consolidated Net Tangible Assets determined at
the date of incurrence after giving pro forma effect to such incurrence and the
application of the proceeds thereof; and

 

(35)solely during any Fall-Away Period, any Liens on any properties or assets
not constituting a Restricted Property.

 



50 

 

 

In each case set forth above, notwithstanding any stated limitation on the
assets that may be subject to such Lien, a Permitted Lien on a specified asset
or group or type of assets may include Liens on all improvements, additions and
accessions thereto and all products and proceeds thereof (including dividends,
distributions and increases in respect thereof).

 

“Person” means an individual, partnership, corporation, unincorporated
organization, limited liability company, trust, estate, or joint venture, or a
governmental agency or political subdivision thereof.

 

“Preferred Stock” of any Person means any Capital Stock of any class or classes
(however designated) of such Person that has preferential rights to any other
Capital Stock of any class of such Person with respect to dividends or
redemptions or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person.

 

“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.

 

“Production Payments and Reserve Sales” means the grant or transfer to any
Person of a Dollar-Denominated Production Payment, Volumetric Production
Payment, royalty, overriding royalty, revenue interest, net revenue interest,
reversionary interest, net profits interest, master limited or other partnership
interest or other interest in oil and natural gas properties, reserves or the
right to receive all or a portion of the production or the proceeds from the
sale of production attributable to such properties, including, without
limitation, any such grants or transfers pursuant to incentive compensation
programs on terms that are reasonably customary in the Crude Oil and Natural Gas
Business for geologists, geophysicists or other providers of technical services
to the Issuer or a Restricted Subsidiary.

 

“Property” means, with respect to any Person, any interests of such Person in
any kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, Capital Stock, partnership interests
and other equity or ownership interests in any other Person.

 

“Public Equity Offering” means an underwritten public Equity Offering by the
Issuer.

 

“Purchase Money Indebtedness” means Indebtedness the net proceeds of which are
used to finance the cost (including the cost of construction) of property or
assets acquired in the normal course of business by the Person incurring such
Indebtedness.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Stock.

 

“Rating Agency” means each of S&P and Moody’s, or if S&P or Moody’s or both
shall not make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuer which shall be substituted for S&P or Moody’s, or both, as the case may
be.

 

“Rating Date” means the earlier of the date of public notice of (i) the
occurrence of a Change of Control or (ii) the Issuer’s intention to effect a
Change of Control.

 

“Rating Decline” shall be deemed to have occurred if, no later than 60 days
after the Rating Date (which period shall be extended so long as the rating of
the Notes is under publicly announced consideration for possible downgrade by
either of the Rating Agencies and the other Rating Agency has either downgraded,
or publicly announced that it is considering downgrading, the Notes), each of
the Rating Agencies decreases its rating of the Notes to a rating that is below
its rating of the Notes on the day immediately prior to the earlier of (i) the
date of the first public announcement of the possibility of a proposed
transaction that would result in a Change of Control or (ii) the date that the
possibility of such transaction is disclosed to either of the Rating Agencies;
provided, however, that a downgrade of the Notes by the applicable Rating Agency
shall not be deemed to have occurred in respect of a particular Change of
Control (and thus shall not be deemed a downgrade for purposes of the definition
of Change of Control Triggering Event) if such Rating Agency making the
downgrade in rating does not publicly announce or confirm or inform the Issuer
or the Trustee in writing at the request of the Issuer that the downgrade is a
result of the transactions constituting or occurring simultaneously with the
applicable Change of Control (whether or not the applicable Change of Control
has occurred at the time of such downgrade).

 



51 

 

 

“Reference Date” has the meaning set forth under “—Certain Covenants—Limitation
on Restricted Payments.”

 

“Refinance” means, in respect of any security or Indebtedness or Preferred
Stock, to refinance, extend, renew, refund, repay, prepay, redeem, effect a
change by amendment or modification, defease or retire, or to issue a security
or Indebtedness or Preferred Stock in exchange or replacement for (or the net
proceeds of which are used to Refinance), such security or Indebtedness or
Preferred Stock in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Refinancing Indebtedness” means any Indebtedness or Preferred Stock issued in
or resulting from a Refinancing by the Issuer or any Restricted Subsidiary of
the Issuer of Indebtedness or Preferred Stock, in each case that:

 

(1)does not have an aggregate principal amount that is greater than the
aggregate principal amount of the Indebtedness or Preferred Stock being
Refinanced as of the date of such proposed Refinancing (plus the amount of any
premium paid in connection with such Refinancing and plus the amount of
reasonable fees and expenses incurred by the Issuer and its Restricted
Subsidiaries in connection with such Refinancing); or

 

(2)(x) does not have a Weighted Average Life to Maturity that is less than the
Weighted Average Life to Maturity of the Indebtedness or Preferred Stock, as
applicable, being Refinanced and (y) has a final maturity date or redemption
date, as applicable, either (i) no earlier than the final maturity date or
redemption date, as applicable, of the Indebtedness or Preferred Stock, as
applicable, being Refinanced, or (ii) no earlier than 91 days after to the
maturity date of the Notes; provided, however, that (a) if such Indebtedness
being Refinanced is Indebtedness of the Issuer or one or more Subsidiary
Guarantors, then such Refinancing Indebtedness shall be Indebtedness solely of
the Issuer and/or such Subsidiary Guarantors which were obligors or guarantors
of such Indebtedness being Refinanced; (b) if such Indebtedness being Refinanced
is subordinate or junior in right of payment to the Notes or a Subsidiary
Guarantee, then such Refinancing Indebtedness shall be subordinate or junior in
right of payment to the Notes or such Subsidiary Guarantee, as the case may be,
at least to the same extent and in the same manner as the Indebtedness being
Refinanced or shall be Preferred Stock of the obligor on the Indebtedness being
refinanced; (c) if any Preferred Stock being Refinanced was Disqualified Stock
of the Issuer, the Refinancing Indebtedness shall be Disqualified Stock of the
Issuer and (d) if any Preferred Stock being refinanced was Preferred Stock of a
Restricted Subsidiary, the Refinancing Indebtedness shall be Preferred Stock of
such Restricted Subsidiary.

 

“Replacement Assets” has the meaning set forth under “—Certain
Covenants—Limitation on Asset Sales.”

 

“Restricted Payment” has the meaning set forth under “—Certain
Covenants—Limitation on Restricted Payments.”

 

“Restricted Property” means, with respect to any Fall-Away Period, any Crude Oil
and Natural Gas Property having a Fair Market Value in excess of $10.0 million
and any facilities directly related to the production of Hydrocarbons from a
Restricted Property and includes Capital Stock of a corporation or other Person
which owns such property or facilities, but does not include (i) any property or
facilities used in connection with or necessarily incidental to the purchase,
sale, storage, transportation or distribution of Hydrocarbons, (ii) any property
which, in the opinion of the Issuer, is not materially important to the total
business conducted by the Issuer or its Subsidiaries as an entirety or (iii) any
portion of a particular property which, in the opinion of the Issuer, is not
materially important to the use or operation of such property.

 

“Restricted Subsidiary” means any Subsidiary of the Issuer that has not been
designated as an Unrestricted Subsidiary pursuant to and in compliance with
“—Certain Covenants—Limitation on Restricted and Unrestricted Subsidiaries”
above. Any such designation may be revoked, subject to the provisions of such
covenant.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Issuer or a Restricted Subsidiary of any Property, whether owned by the
Issuer or any Restricted Subsidiary at the Issue Date or later acquired which
has been or is to be sold or transferred by the Issuer or such Restricted
Subsidiary to such Person or to any other Person from whom funds have been or
are to be advanced by such Person on the security of such Property.

 



52 

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Credit Facility” means the debt facility provided for under the Credit
Agreement dated as of December 7, 2018 among Bonanza Creek Energy, Inc. as
borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent and an issuing bank, or any successor or replacement
agreements and whether by the same or any other agent, lender or group of
lenders, documents), in each case as such agreements may be amended (including
any amendment and restatement thereof), supplemented or otherwise modified from
time to time, including any agreements extending the maturity of, Refinancing,
replacing, increasing or otherwise restructuring all or any portion of the
Indebtedness under such agreements.

 

“Significant Subsidiary” means a Restricted Subsidiary of a Person that is also
a “significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X under
the Securities Act.

 

“Subsidiary,” with respect to any Person, means any (i) corporation, association
or other business entity of which the outstanding Capital Stock having at least
a majority of the votes entitled to be cast in the election of directors,
managers or trustees of such entity under ordinary circumstances shall at the
time be owned, directly or indirectly, by such Person or any other Person of
which at least a majority of the voting interests under ordinary circumstances
is at the time, directly or indirectly, owned by such Person or (ii) any
partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

 

“Subsidiary Guarantee” shall have the meaning assigned to such term under
“—Subsidiary Guarantees.”

 

“Subsidiary Guarantor” means each of the Issuer’s Restricted Subsidiaries on the
Issue Date, and each other Person that is required to become a Guarantor by the
terms of the Indenture after the Issue Date; provided, however, that any Person
constituting a Subsidiary Guarantor as described above shall cease to constitute
a Subsidiary Guarantor when its Subsidiary Guarantee is released in accordance
with the terms of the Indenture.

 

“Surviving Entity” has the meaning set forth under “—Certain Covenants—Merger,
Consolidation and Sale of Assets.”

 

“Trade Accounts Payable” means (a) accounts payable or other obligations of the
Issuer or any Restricted Subsidiary created or assumed by the Issuer or such
Restricted Subsidiary in the ordinary course of business in connection with the
obtaining of goods or services and (b) obligations arising under contracts for
the exploration, development, drilling, completion, production and plugging and
abandonment of wells or for the construction, repair or maintenance of related
infrastructure or facilities.

 

“Unrestricted Subsidiary” means any Subsidiary of the Issuer designated (or
deemed designated) as such pursuant to and in compliance with “—Certain
Covenants—Limitation on Restricted and Unrestricted Subsidiaries” above. Any
such designation may be revoked, subject to the provisions of such covenant.

 

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person, in each case, measured by
voting power rather than number of shares.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Preferred Stock at any date, the number of years obtained by dividing (1) the
then outstanding aggregate principal amount of such Indebtedness or Preferred
Stock into (2) the sum of the total of the products obtained by multiplying (a)
the amount of each then remaining installment, sinking fund, serial maturity or
other required payment of principal or (with respect to Preferred Stock)
redemption or similar payment, including payment at final maturity, in respect
thereof, by (b) the number of years (calculated to the nearest one-twelfth)
which will elapse between such date and the making of such payment.

 



53 

 



  

TSA Version

 

EXHIBIT C

 

Chapter 11 Plan

 



IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

  

  )   In re: ) Chapter 11   )   HIGHPOINT RESOURCES CORP. et al.,1 ) Case
No. 20-[_____] (___)   )   Debtors. ) (Joint Administration Requested)   )  

 

DEBTORS’ JOINT PREPACKAGED PLAN OF REORGANIZATION
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

 

THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION IN
ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF
BANKRUPTCY CODE SECTION 1126. THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO THE
BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE DEBTORS’ FILING FOR
CHAPTER 11 BANKRUPTCY.

 

Domenic E. Pacitti (DE Bar No. 3989)   Joshua A. Sussberg, P.C. (pro hac vice
pending) Michael W. Yurkewicz (DE Bar No. 4165)   KIRKLAND & ELLIS LLP KLEHR
HARRISON HARVEY BRANZBURG LLP   KIRKLAND & ELLIS INTERNATIONAL LLP 919 North
Market Street, Suite 1000   601 Lexington Avenue Wilmington, Delaware 19801  
New York, New York 10022 Telephone: (302) 426-1189   Telephone: (212) 446-4800
Facsimile: (302) 426-9193   Facsimile: (212) 446-4900       - and -   - and -  
    Morton R. Branzburg (pro hac vice pending)   Marc Kieselstein, P.C. (pro hac
vice pending) KLEHR HARRISON HARVEY BRANZBURG LLP   W. Benjamin Winger (pro hac
vice pending) 1835 Market Street, Suite 1400   KIRKLAND & ELLIS LLP
Philadelphia, Pennsylvania 19103   KIRKLAND & ELLIS INTERNATIONAL LLP Telephone:
(215) 569-3007   300 North LaSalle Street Facsimile: (215) 568-6603  
Chicago, Illinois 60654     Telephone: (312) 862-2000     Facsimile: (312)
862-2200       Proposed Co-Counsel to the Debtors and Debtors in Possession    
      Dated: [●]    

 



 



1The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are:  HighPoint Resources
Corporation (xxxx); HighPoint Operating Corporation (xxxx); and Fifth Pocket
Production, LLC (xxxx).  The location of the Debtors’ principal place of
business is 555 17th Street, Suite 3700 Denver, Colorado 8020.

 





 

 

TABLE OF CONTENTS

 

Article I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, and
governing law 1 A. Defined Terms. 1 B. Rules of Interpretation. 10 C.
Computation of Time. 10 D. Governing Law. 11 E. Reference to Monetary Figures.
11 F. Reference to the Debtors or the Reorganized Debtors. 11 G. Controlling
Document. 11 H. Consent Rights. 11       Article II. ADMINISTRATIVE CLAIMS AND
PRIORITY CLAIMS 11 A. Administrative Claims. 12 B. Priority Tax Claims. 13 C.
Payment of Trustee Fees 13       Article III. CLASSIFICATION AND TREATMENt oF
CLAIMS AND INTERESTS 13 A. Classification of Claims and Interests. 13 B.
Treatment of Claims and Interests. 14 C. Special Provision Governing Unimpaired
Claims. 17 D. Elimination of Vacant Classes. 17 E. Voting Classes; Presumed
Acceptance by Non-Voting Classes. 17 F. Intercompany Interests. 17 G.
Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code. 18 H. Controversy Concerning Impairment. 18 I. Subordinated Claims. 18    
  Article IV. MEANS FOR IMPLEMENTATION OF THE PLAN 18 A. General Settlement of
Claims and Interests. 18 B. Merger & Restructuring Transactions. 18 C.
Cancellation of Existing Agreements and Interests. 19 D. Section 1146 Exemption.
20 E. The Restructuring. 20 F. Restructuring Expenses. 25       Article V.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES 25 A. Assumption and
Rejection of Executory Contracts and Unexpired Leases. 25 B. Indemnification
Obligations. 25 C. Cure of Defaults for Assumed Executory Contracts and
Unexpired Leases. 26 D. Insurance Policies. 26 E. Reservation of Rights. 27 F.
Nonoccurrence of Effective Date. 27 G. Contracts and Leases Entered Into After
the Petition Date. 27       Article VI. PROVISIONS GOVERNING DISTRIBUTIONS 27 A.
Timing and Calculation of Amounts to Be Distributed. 27 B. Disbursing Agent. 27
C. Rights and Powers of Disbursing Agent. 28 D. Delivery of Distributions and
Undeliverable or Unclaimed Distributions. 28 E. Manner of Payment. 29 F.
Compliance with Tax Requirements. 29 G. Allocations. 29 H. No Postpetition
Interest on Claims. 29

 



i

 

 

I. Foreign Currency Exchange Rate. 30 J. Setoffs and Recoupment. 30 K. Claims
Paid or Payable by Third Parties. 30       Article VII. PROCEDURES FOR RESOLVING
CONTINGENT,  UNLIQUIDATED, AND DISPUTED CLAIMS 31 A. Disputed Claims Process. 31
B. Allowance of Claims. 31 C. Claims Administration Responsibilities. 31 D.
Adjustment to Claims or Interests without Objection. 32 E. Disallowance of
Claims or Interests. 32       Article VIII. SETTLEMENT, RELEASE, INJUNCTION, AND
RELATED PROVISIONS 32 A. Discharge of Claims and Termination of Interests. 32 B.
Release of Liens. 32 C. Releases by the Debtors. 33 D. Releases by Holders of
Claims and Interests. 34 E. Exculpation. 34 F. Injunction. 35 G. Protections
against Discriminatory Treatment. 35 H. Document Retention. 35 I. Reimbursement
or Contribution. 35       Article IX. CONDITIONS PRECEDENT TO CONSUMMATION OF
THE PLAN 36 A. Conditions Precedent to the Effective Date. 36 B. Waiver of
Conditions. 36 C. Effect of Failure of Conditions. 36       Article X.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN 37 A. Modification and
Amendments. 37 B. Effect of Confirmation on Modifications. 37 C. Revocation or
Withdrawal of Plan. 37       Article XI. RETENTION OF JURISDICTION 37    
Article XII. miscellaneous PROVISIONS 39 A. Immediate Binding Effect. 39 B.
Additional Documents. 39 C. Payment of Statutory Fees. 40 D. Statutory Committee
and Cessation of Fee and Expense Payment. 40 E. Reservation of Rights. 40 F.
Successors and Assigns. 40 G. Notices. 40 H. Term of Injunctions or Stays. 42 I.
Entire Agreement. 42 J. Exhibits. 42 K. Nonseverability of Plan Provisions. 42
L. Votes Solicited in Good Faith. 43 M. Closing of Chapter 11 Cases. 43 N.
Waiver or Estoppel. 43

 



ii

 

 

INTRODUCTION

 

HighPoint Resources Corporation, HighPoint Operating Corporation, and Fifth
Pocket Production LLC (each, a “Debtor” and, collectively, the “Debtors”)
propose this joint prepackaged plan of reorganization (the “Plan”) for the
resolution of the outstanding claims against and equity interests in the Debtors
pursuant to chapter 11 of the Bankruptcy Code. Capitalized terms used herein and
not otherwise defined have the meanings ascribed to such terms in Article I.A of
this Plan. Although proposed jointly for administrative purposes, the Plan
constitutes a separate Plan for each Debtor for the resolution of outstanding
Claims and Interests pursuant to the Bankruptcy Code. Holders of Claims against
or Interests in the Debtors may refer to the Disclosure Statement for a
discussion of the Debtors’ history, businesses, assets, results of operations,
historical financial information, and projections of future operations, as well
as a summary and description of this Plan, the Restructuring Transactions, and
certain related matters. The Debtors are the proponents of the Plan within the
meaning of section 1129 of the Bankruptcy Code.

 

ALL HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBTORS, TO THE EXTENT
APPLICABLE, ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

 

Article I.
DEFINED TERMS, RULES OF INTERPRETATION,
COMPUTATION OF TIME, and governing law

 

A.Defined Terms.

 

As used in this Plan, capitalized terms have the meanings set forth below.

 

1.            “7% Notes” means the 7% senior notes, due 2022, issued by the
Borrower pursuant to the 7% Notes Indenture.

 

2.           “7% Notes Claims” means any Claim on account of the 7% Notes and
the 7% Notes Indenture.

 

3.           “7% Notes Indenture” means that certain Senior Indenture, dated as
of July 8, 2009, among Borrower, as issuer, Deutsche Bank Trust Company
Americas, as trustee, and the guarantors party thereto as supplemented by that
certain Fourth Supplemental Indenture, dated as of March 12, 2012, by and among
the Borrower, Deutsche Bank Trust Company Americas, as trustee, and the
subsidiary guarantors party thereto, as further amended, restated, supplemented
or otherwise modified from time to time.

 

4.           “8.75% Notes” means the 8.75% senior notes, due 2025, issued by the
Borrower pursuant to the 8.75% Notes Indenture.

 

5.           “8.75% Notes Claims” means any Claim on account of the 8.75% Notes
and the 8.75% Notes Indenture.

 

6.           “8.75% Notes Indenture” means that certain Indenture, dated as of
April 28, 2017, by and among Borrower, as issuer, Deutsche Bank Trust Company
Americas, as trustee, and the guarantors party thereto, as amended, restated, or
otherwise supplemented from time to time.

 

7.            “Administrative Claim” means a Claim for costs and expenses of
administration of the Estates under sections 503(b), 507(b), or 1114(e)(2) of
the Bankruptcy Code, including: (a) the actual and necessary costs and expenses
incurred on or after the Petition Date of preserving the Estates and operating
the businesses of the Debtors; (b) Professional Fee Claims (to the extent
Allowed by the Court); and (c) all fees and charges assessed against the Estates
under chapter 123 of title 28 of the United States Code, 28 U.S.C. §§ 1911-1930.

 

8.            “Affiliate” has the meaning set forth in section 101(2) of the
Bankruptcy Code as if the referenced Entity was a debtor in a case under the
Bankruptcy Code.

 



1

 

 

9.            “Agents” means, collectively, any administrative agent, collateral
agent, or similar Entity under the RBL Credit Agreement, the Notes, or the Exit
RBL Facility (as the context requires), including any successors thereto.

 

10.          “Allowed” means, as to a Claim or an Interest (or any portion
thereof), a Claim or an Interest (a) that is not Disputed within the applicable
period of time, if any, fixed by the Bankruptcy Code, the Bankruptcy Rules, or
the Court or (b) that is allowed, compromised, settled or otherwise resolved
pursuant to the terms of the Plan, under the Bankruptcy Code, or by a Final
Order, as applicable. For the avoidance of doubt, (a) there is no requirement to
File a Proof of Claim (or move the Court for allowance) to be an Allowed Claim
under the Plan, (b) the Debtors may affirmatively determine to deem Unimpaired
Claims Allowed in an asserted amount for purposes of the Plan, and (c) any Claim
or Interest (or any portion thereof) that has been disallowed pursuant to a
Final Order shall not be an “Allowed” Claim or Interest.

 

11.          “Avoidance Actions” means any and all actual or potential
avoidance, recovery, subordination, or other claims, actions, or remedies that
may be brought by or on behalf of the Debtors or their Estates or other
authorized parties in interest under the Bankruptcy Code or applicable
non-bankruptcy law, including actions or remedies under sections 502, 510, 542,
544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar or
related state or federal statutes and common law, including fraudulent transfer
laws.

 

12.          “Bankruptcy Code” means title 11 of the United States Code, 11
U.S.C. §§ 101–1532.

 

13.          “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
promulgated under section 2075 of the Judicial Code and the general, local, and
chambers rules of the Court.

 

14.          “BCEI” means Bonanza Creek Energy, Inc. and Merger Sub.

 

15.          “BCEI Common Stock” means the issued and outstanding common stock
of BCEI, on an aggregate basis, immediately after giving effect to consummation
of the Restructuring Transactions, including the Merger.

 

16.          “Borrower” means HighPoint Operating Corporation.

 

17.          “Business Day” means any day, other than a Saturday, Sunday, or
“legal holiday” (as defined in Bankruptcy Rule 9006(a)).

 

18.          “Cash” means cash and cash equivalents, including bank deposits,
checks, and other similar items in legal tender of the United States of America.

 

19.          “Causes of Action” means any claims, interests, damages, remedies,
causes of action, demands, rights, actions, suits, obligations, liabilities,
accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities,
guaranties, and franchises of any kind or character whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable,
directly or derivatively, matured or unmatured, suspected or unsuspected, in
contract, tort, law, equity, or otherwise. Causes of Action also include:
(a) all rights of setoff, counterclaim, or recoupment and claims under contracts
or for breaches of duties imposed by law; (b) the right to object to or
otherwise contest Claims or Interests; (c) claims pursuant to sections 362, 510,
542, 543, 544 through 550, or 553 of the Bankruptcy Code; and (d) such claims
and defenses as fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code.

 

20.          “Chapter 11 Cases” means (a) when used with reference to a
particular Debtor, the case pending for that Debtor under chapter 11 of the
Bankruptcy Code in the Court and (b) when used with reference to all the
Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors
in the Court.

 

21.          “Claim” means any claim, as defined in section 101(5) of the
Bankruptcy Code, against any of the Debtors.

 



2

 

 

22.          “Claims and Noticing Agent” means [●], the claims, noticing, and
solicitation agent retained by the Debtors in the Chapter 11 Cases by Court
order.

 

23.          “Claims Register” means the official register of Claims and
Interests in the Debtors maintained by the Claims and Noticing Agent.

 

24.          “Class” means a class of Claims or Interests as set forth in
Article III hereof pursuant to section 1122(a) of the Bankruptcy Code.

 

25.          “CM/ECF” means the Court’s Case Management and Electronic Case
Filing system.

 

26.          “Combined Company” means the entity surviving the Merger with
Merger Sub pursuant to the Merger Agreement.

 

27.          “Confirmation” means the Court’s entry of the Confirmation Order on
the docket of the Chapter 11 Cases.

 

28.          “Confirmation Date” means the date upon which the Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.

 

29.          “Confirmation Hearing” means the hearing held by the Court on
confirmation of the Plan, pursuant to Bankruptcy Rule 3020(b)(2) and sections
1128 and 1129 of the Bankruptcy Code, as such hearing may be continued from time
to time.

 

30.          “Confirmation Order” means the order of the Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code, and such order shall be
consistent with the terms of the TSA and the Merger Agreement (and subject to
the consent, approval, and consultation rights set forth in each).

 

31.          “Consenting 7% Noteholders” means the Holders of 7% Notes that are
signatories to the TSA, and any subsequent Holder of 7% Notes that becomes party
thereto in accordance with the terms of the TSA.

 

32.          “Consenting 8.75% Noteholders” means the Holders of 8.75% Notes
that are signatories to the TSA, and any subsequent Holder of 8.75% Notes that
becomes party thereto in accordance with the terms of the TSA.

 

33.          “Consenting Noteholders” means, together, the Consenting 7%
Noteholders and the Consenting 8.75% Noteholders.

 

34.          “Consenting Noteholders’ Advisors” means, (a) Akin Gump Strauss
Hauer & Feld LLP, (b) one (1) local counsel to the Consenting Noteholders, and
(c) any other advisor that the Consenting Noteholders determine to hire in
connection with the Restructuring Transactions with the consent of the Debtors
(in consultation with BCEI), not to be unreasonably withheld or delayed.

 

35.          “Consenting Shareholders” means the Holders of Existing HPR
Interests that are signatories to the TSA.

 

36.          “Court” means the United States Bankruptcy Court for the District
of Delaware.

 

37.            “Cure” means all amounts required to cure any monetary defaults
under any Executory Contract or Unexpired Lease (or such lesser amount as may be
agreed upon by the parties under an Executory Contract or Unexpired Lease) that
is to be assumed by the Debtors pursuant to sections 365 or 1123 of the
Bankruptcy Code.

 

38.          “D&O Liability Insurance Policies” means all insurance policies of
any of the Debtors for directors’, managers’, and officers’ liability existing
as of the Petition Date (including any “tail policy”) and all agreements,
documents, or instruments relating thereto.

 



3

 

 

39.          “Debtor Release” means the releases given on behalf of the Debtors
and their Estates to the Released Parties as set forth in Article VIII.C of this
Plan.

  

40.          “Definitive Documents” has the meaning set forth in the TSA.

 

41.          “Description of New Take Back Notes” means the Description of New
Take Back Notes attached as Exhibit B to the TSA.

 

42.          “Disbursing Agent” means, as applicable, the Reorganized Debtors or
any Entity the Reorganized Debtors select to make or to facilitate distributions
in accordance with the Plan and the Merger Agreement, which Entity may include
the Claims and Noticing Agent.

 

43.          “Disclosure Statement” has the meaning set forth in the TSA.

 

44.          “Disputed” means, as to a Claim or an Interest, a Claim or an
Interest: (a) that an objection to such Claim or Interest (or portion thereof)
has been filed on or before the Effective Date; (b) that is not Allowed;
(c) that is not disallowed under the Plan, the Bankruptcy Code, or a Final
Order, as applicable; and (d) with respect to which a party in interest has
filed a Proof of Claim or otherwise made a written request to a Debtor for
payment, without any further notice to or action, order, or approval of the
Court.

 

45.          “Distribution Record Date” means the record date for purposes of
making distributions under the Plan on account of Allowed Claims, which date
shall be the first day of the Confirmation Hearing or such other date agreed to
by the Debtors, BCEI, and the Required Consenting Noteholders; provided that the
Distribution Record Date shall not apply to the Debtors’ publicly-traded
securities, including the Notes, the Holders of which shall receive their
distribution pursuant to the customary practices and procedures of DTC in
accordance with the Merger Agreement.

 

46.          “DTC” means The Depository Trust Company or any successor thereto.

 

47.          “Effective Date” means the date that is the first Business Day
after the Confirmation Date on which (a) no stay of the Confirmation Order is in
effect and (b) all conditions precedent to the occurrence of the Effective Date
set forth in Article IX.A of the Plan have been satisfied or waived in
accordance with Article IX.B of the Plan. Any action to be taken on the
Effective Date may be taken on or as soon as reasonably practicable thereafter.

 

48.          “Employment Obligations” means any obligations to employees that
are assumed in accordance with Article IV.E.11 of the Plan.

 

49.          “Entity” means any entity, as defined in section 101(15) of the
Bankruptcy Code.

 

50.          “Estate” means, as to each Debtor, the estate created for the
Debtor in its Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

 

51.          “Exculpated Parties” means, collectively, each of the following,
solely in its capacity as such: (i)(a) the Debtors; (b) the Reorganized Debtors;
(c) with respect to each of the foregoing parties in clauses (i)(a) and (i)(b),
each of such Entity’s current and former Affiliates; and (d) with respect to
each of the foregoing parties in clauses (i)(a) through (i)(c), each of such
party’s current and former directors, managers, officers, principals, members,
managed accounts or funds, fund advisors, employees, equity Holders (regardless
of whether such interests are held directly or indirectly), predecessors,
successors, assigns, subsidiaries, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals; and (ii)(a) RESERVED; (b) the
Consenting Noteholders; (c) [RESERVED]; (d) each Trustee, (e) the Consenting
Shareholders; (f) BCEI; (g) with respect to each of the foregoing parties in
clauses (ii)(a) through (ii)(f), each of such Entity’s current and former
Affiliates; and (h) with respect to each of the foregoing parties in clauses
(ii)(a) through (ii)(g), each of such party’s current and former directors,
managers, officers, principals, members, managed accounts or funds, fund
advisors, employees, equity Holders (regardless of whether such interests are
held directly or indirectly), predecessors, successors, assigns, subsidiaries,
agents, advisory board members, financial advisors, investment advisors,
partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals.

 



4

 

 

 

52.            “Executory Contract” means a contract to which one or more of the
Debtors are a party and that is subject to assumption or rejection under section
365 of the Bankruptcy Code.

 

53.            “Existing HPR Interests” means any issued, unissued, authorized,
or outstanding shares of common stock, preferred stock, or other instrument
evidencing an ownership interest in a Debtor, whether or not transferable,
together with any warrants, equity-based awards, or contractual rights to
purchase or acquire such equity interests at any time and all rights arising
with respect thereto that existed immediately before the Effective Date;
provided that Existing HPR Interests do not include any Intercompany Interests.

 

54.            “Exit RBL Facility” means the exit RBL loan facility or amended
and restated RBL loan facility of BCEI (or any combination of the foregoing),
with aggregate commitments (drawn and undrawn, collectively) of not less than
$250 million in principal amount.

 

55.            “Exit RBL Documents” means any documentation necessary to
effectuate the incurrence of the Exit RBL Facility, which shall be consistent
with the TSA and the Merger Agreement (and subject to the consent, approval, and
consultation rights set forth in each).

 

56.            “Federal Judgment Rate” means the federal judgment rate in effect
as of the Petition Date.

 

57.            “File” means file, filed, or filing with the Court or its
authorized designee in the Chapter 11 Cases. “Filed” and “Filing” shall have
correlative meanings.

 

58.            “Final Order” means, as applicable, an order or judgment of the
Court or other court of competent jurisdiction with respect to the relevant
subject matter that has not been reversed, stayed, modified, or amended, and as
to which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be filed has
been resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought or the new trial, reargument,
or rehearing shall have been denied, resulted in no modification of such order,
or has otherwise been dismissed with prejudice.

 

59.            “General Administrative Claim” means any Administrative Claim,
including a Cure, other than a Professional Fee Claim.

 

60.            “General Unsecured Claim” means any unsecured Claim against one
or more of the Debtors that is not (a) an Administrative Claim; (b) a
Professional Fee Claim; (c) a Priority Tax Claim; (d) an Other Priority Claim;
(e) a Notes Claim, (f) an Intercompany Claim; or (g) a Section 510(b) Claim.

 

61.            “Governing Body” means, in each case in its capacity as such, the
board of directors, board of managers, manager, general partner, investment
committee, special committee, or such similar governing body of any of the
Debtors or the Reorganized Debtors, as applicable.

 

62.            “Governmental Unit” means any governmental unit, as defined in
section 101(27) of the Bankruptcy Code.

 

63.            “Holder” means an Entity holding a Claim or Interest.

 

64.            “Holdings” means HighPoint Resources Corporation.

 

65.            “Impaired” means, with respect to a Claim, an Interest, or a
Class of Claims or Interests, a Claim, an Interest, or a Class of Claims or
Interests that is “impaired” within the meaning of section 1124 of the
Bankruptcy Code.

 



5

 

 

66.            “Indemnification Provisions” means each of the Debtors’
indemnification obligations in place immediately prior to the Effective Date,
whether in the respective Debtors’ bylaws, certificates of incorporation,
limited partnership agreements, other formation documents, or contracts, to the
current and former members of any Governing Body, directors, officers, managers,
employees, attorneys, other professionals, and respective agents of, or acting
on behalf of, the Debtors.

 

67.            “Indentures” means, collectively, the 7% Notes Indenture and the
8.75% Notes Indentures.

 

68.            “Intercompany Claim” means any Claim against a Debtor held by
another Debtor.

 

69.            “Intercompany Interest” means an equity interest in a Debtor held
by another Debtor.

 

70.            “Interest” means, collectively, Existing HPR Interests and
Intercompany Interests.

 

71.            “Judicial Code” means title 28 of the United States Code, 28
U.S.C. §§ 1–4001.

 

72.            “Lenders” means the lenders party to the RBL Credit Agreement and
the Exit RBL Facility, from time to time.

 

73.            “Lien” means a lien as defined in section 101(37) of the
Bankruptcy Code.

 

74.            “Merger” means the merger of Holdings with Merger Sub pursuant to
the Merger Agreement.

 

75.            “Merger Agreement” means the agreement and plan of merger, dated
November 9, 2020, by and among Holdings, BCEI, and Merger Sub, as may be amended
from time to time, attached as Exhibit [●] to the Disclosure Statement.

 

76.            “Merger Sub” means Boron Merger Sub, Inc., a company incorporated
under the laws of Delaware and a wholly owned subsidiary of BCEI.

 

77.            “New BCEI Board” means the new board of directors for BCEI upon
consummation of the Restructuring Transactions.

 

78.            “New Take Back Notes” means the 7.5% senior notes due 2026, to be
offered by BCEI to holders of Notes Claims and issued on the Effective Date,
having the terms described in the Description of New Take Back Notes.

 

79.            “New Take Back Notes Indenture” means the indenture with respect
to the New Take Back Notes, which indenture shall be consistent with the
Description of New Take Back Notes.

 

80.            “New Organizational Documents” means the documents providing for
corporate governance of the Reorganized Debtors, upon consummation of the
Restructuring Transactions, including charters, bylaws, operating agreements, or
other organizational documents or shareholders’ agreements, as applicable, which
shall be consistent with section 1123(a)(6) of the Bankruptcy Code (as
applicable), which shall be consistent with the TSA and the Merger Agreement
(and subject to the consent, approval, and consultation rights set forth in
each), and with respect to the Combined Company, includes the charter set forth
on Exhibit A of the Merger Agreement and the bylaws of Merger Sub, which, upon
consummation of the Merger, will become the bylaws of the Combined Company.

 

81.            “Notes” means, collectively, the 7% Notes and the 8.75% Notes.

 

82.            “Notes Claims” means any and all outstanding Claims arising
under, derived from, based on, or secured pursuant to the 7% Notes Indenture,
the 8.75% Notes Indenture or any other agreement, instrument, or document
executed at any time in connection therewith, including all obligations under
and as defined in the 7% Notes Indenture or the 8.75% Notes Indenture, as
applicable.

 



6

 

 

83.            “Other Priority Claim” means any Claim, other than an
Administrative Claim or a Priority Tax Claim, entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code.

 

84.            “Other Secured Claim” means any Secured Claim against the
Debtors, including any secured tax Claim or any Claim arising under, derived
from, or based upon any letter of credit issued in favor of one or more Debtors,
the reimbursement obligation for which is either secured by a lien on collateral
or is subject to a valid right of setoff pursuant to section 553 of the
Bankruptcy Code.

 

85.            “Person” has the meaning set forth in section 101(41) of the
Bankruptcy Code.

 

86.            “Petition Date” means the date on which the Debtors commenced the
Chapter 11 Cases.

 

87.            “Plan” means this joint prepackaged plan of reorganization under
chapter 11 of the Bankruptcy Code, either in its present form or as it may be
altered, amended, modified, or supplemented from time to time in accordance with
the Bankruptcy Code, Bankruptcy Rules, the TSA, the Merger Agreement, and the
Plan Supplement, which is incorporated herein by reference, including all
exhibits and schedules hereto and thereto.

 

88.            “Plan Distribution” means a payment or distribution to Holders of
Allowed Claims, Allowed Interests, or other eligible Entities under and in
accordance with the Plan.

 

89.            “Plan Supplement” means the compilation of documents and forms of
documents, agreements, schedules, and exhibits to the Plan (in each case, as may
be altered, amended, modified, or supplemented from time to time in accordance
with the terms hereof and consistent with the TSA and the Merger Agreement (and
subject to the consent, approval, and consultation rights set forth in each) and
in accordance with the Bankruptcy Code and Bankruptcy Rules) to be Filed by the
Debtors, to the extent reasonably practicable, no later than [•] or such later
date as may be approved by the Court on notice to parties in interest, including
the following, as applicable: (a)  the New Organizational Documents; (b) to the
extent known, the identity and members of the New BCEI Board and any executive
management for the Reorganized Debtors; (c) the Schedule of Retained Causes of
Action; (d) the Exit RBL Documents; (e) the New Take Back Notes; (f) the New
Take Back Notes Indenture: (g) the Registration Rights Agreement; and (h) any
additional documents Filed with the Court prior to the Effective Date as
amendments to the Plan Supplement.

 

90.            “Priority Tax Claim” means a Claim of a Governmental Unit of the
kind specified in section 507(a)(8) of the Bankruptcy Code.

 

91.            “Pro Rata” means, unless otherwise specified, the proportion that
an Allowed Claim or an Allowed Interest in a particular Class bears to the
aggregate amount of Allowed Claims or Allowed Interests in that Class.

 

92.            “Professional” means an Entity: (a) employed pursuant to a Court
order in accordance with sections 327, 363, or 1103 of the Bankruptcy Code and
to be compensated for services rendered prior to or on the Confirmation Date,
pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or
(b) awarded compensation and reimbursement by the Court pursuant to section
503(b)(4) of the Bankruptcy Code.

 

93.            “Professional Fee Amount” means the aggregate amount of
Professional Fee Claims that Professionals estimate they have incurred or will
incur through and including the Effective Date in rendering services to the
Debtors as set forth in Article II.A.2 of the Plan.

 

94.            “Professional Fee Claim” means a Claim of a Professional seeking
an award by the Court of compensation for services rendered or reimbursement of
expenses incurred through and including the Effective Date under sections 330,
331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

 

95.            “Professional Fee Escrow Account” means an interest-bearing
account funded by the Debtors with Cash on the Effective Date in an amount equal
to the Professional Fee Amount.

 

96.            “Proof of Claim” means a proof of Claim Filed against any of the
Debtors in the Chapter 11 Cases.

 



7

 

 

97.            “Registration Rights Agreement” has the meaning set forth in the
TSA.

 

98.            “RBL Agent” means JPMorgan Chase Bank, N.A., solely in its
capacity as such pursuant to the RBL Credit Agreement.

 

99.            “RBL Claims” means any and all outstanding Claims arising under,
derived from, based on, or secured pursuant to the RBL Credit Agreement or any
other agreement, instrument, or document executed at any time in connection
therewith, including all obligations under and as defined in the RBL Credit
Agreement.

 

100.            “RBL Credit Agreement” means that certain Fourth Amended and
Restated Credit Agreement, dated as of September 14, 2018 (as amended, restated,
modified, supplemented, or replaced from time to time in accordance with its
terms), by and among Borrower, Holdings, the other “Guarantors” as defined
therein, the RBL Agent, as administrative agent, and the Lenders party thereto.

 

101.            “Reinstate” means reinstate, reinstated, or reinstatement with
respect to Claims and Interests, that the Claim or Interest shall be rendered
Unimpaired in accordance with section 1124 of the Bankruptcy Code. “Reinstated”
and “Reinstatement” shall have correlative meanings.

 

102.            “Released Party” means, collectively, and solely in its capacity
as such: (i)(a) the Debtors; (b) the Reorganized Debtors; (c) with respect to
each of the foregoing parties in clauses (i)(a) and (i)(b), each of such
Entity’s current and former Affiliates; and (d) with respect to each of the
foregoing parties in clauses (i)(a) through (i)(c), each of such party’s current
and former directors, managers, officers, principals, members, managed accounts
or funds, fund advisors, employees, equity Holders (regardless of whether such
interests are held directly or indirectly), predecessors, successors, assigns,
subsidiaries, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals; and (ii) (a) [RESERVED]; (b) each Consenting Noteholder;
(c) [RESERVED]; (d) each Trustee; (e) the Consenting Shareholders; (f) BCEI;
(g) with respect to each of the foregoing parties in clauses (ii)(a) through
(ii)(f), each of such Entity’s current and former Affiliates; and (h) with
respect to each of the foregoing parties in clauses (ii)(a) through (ii)(g),
each of such party’s current and former directors, managers, officers,
principals, members, employees, equity Holders (regardless of whether such
interests are held directly or indirectly), predecessors, successors, assigns,
subsidiaries, agents, advisory board members, financial advisors, investment
advisors, investment committee members, special committee members, affiliated
investment funds or investment vehicles, managed accounts or funds,
participants, management companies, fund advisors or managers, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals or advisors; provided that for purposes of this definition,
in no event shall “Affiliate” include any entity that is not directly or
indirectly, controlled by, or under common control with, the party of which such
entity is an affiliate; provided, further, that any Holder of a Claim or
Interest that opts out of, or objects to, the releases contained in the Plan
shall not be a “Released Party”.

 

103.            “Releasing Party” means each of the following, solely in its
capacity as such: (a) each Holder of a RBL Claim; (b) each Consenting
Noteholder; (c) the RBL Agent; (d) each Trustee; (e) each Consenting
Shareholder; (f) all Holders of Claims or Interests who vote to accept or are
deemed to accept the Plan; (g) all Holders of Claims or Interests who are
eligible to vote, but abstain from voting on the Plan and who do not opt out of
the releases provided by the Plan; (h) all Holders of Claims or Interests who
vote to reject or are deemed to reject the Plan and who do not opt out of the
releases provided by the Plan; (i) with respect to the foregoing clauses
(a) through (h), each such Entity and its current and former Affiliates; and
(j) with respect to the foregoing clauses (a) through (i), each such party’s
current and former directors, managers, officers, principals, members,
employees, equity Holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, assigns, subsidiaries,
agents, advisory board members, financial advisors, investment advisors,
investment committee members, special committee members, affiliated investment
funds or investment vehicles, managed accounts or funds, participants,
management companies, fund advisors or managers, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals or advisors; provided, that any Holder of a Claim or Interest that
validly opts out of, or objects to, the releases contained in the Plan shall not
be a “Releasing Party”.

 

104.            “Reorganized Debtors” means, collectively, a Debtor, the
Combined Company, or any successor or assignee thereto, by merger,
consolidation, or otherwise, on and after the Effective Date.

 



8

 

 

105.            “Required Consenting 7% Noteholders” means Consenting 7%
Noteholders who hold, in the aggregate, greater than fifty (50) percent in
principal amount outstanding of 7% Notes Claims held by Consenting 7%
Noteholders.

 

106.            “Required Consenting 8.75% Noteholders” means Consenting 8.75%
Noteholders who hold, in the aggregate, greater than fifty (50) percent in
principal amount outstanding of 8.75% Notes Claims held by Consenting 8.75%
Noteholders.

 

107.            “Required Consenting Noteholders” means collectively, the
Required Consenting 7% Noteholders and the Required Consenting 8.75%
Noteholders.

 

108.            “Required Consenting Shareholders” means the Consenting
Shareholders who hold, in the aggregate, greater than fifty (50) percent of
outstanding Existing HPR Interests held by Consenting Shareholders.

 

109.            “Required Consenting Stakeholders” means the Required Consenting
Noteholders and the Required Consenting Shareholders.

 

110.            “Restructuring Expenses” means the prepetition and postpetition
reasonable and documented fees and expenses of the Consenting Noteholders’
Advisors (in each case, in accordance with the terms of their respective
engagement letters, if any), in each case, as payable pursuant to the TSA.

 

111.            “Restructuring Transactions” means the transactions, including
the Merger, described in Article IV.B and Article IV.E of the Plan.

 

112.            “Schedule of Retained Causes of Action” means the schedule of
certain Causes of Action of the Debtors that are not released, waived, or
transferred pursuant to the Plan, as the same may be amended, modified, or
supplemented from time to time.

 

113.            “Schedules” means, collectively, the schedules of assets and
liabilities, Schedule of Retained Causes of Action, and statement of financial
affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy Code, the
official bankruptcy forms, and the Bankruptcy Rules, as they may be amended,
modified, or supplemented from time to time.

 

114.            “Section 510(b) Claim” means any Claim or Interest against a
Debtor subject to subordination under section 510(b) of the Bankruptcy Code,
whether by operation of law or contract.

 

115.            “Secured Claim” means a Claim: (a) secured by a valid, perfected
and enforceable Lien on collateral to the extent of the value of such
collateral, as determined in accordance with section 506(a) of the Bankruptcy
Code or (b) subject to a valid right of setoff pursuant to section 553 of the
Bankruptcy Code.

 

116.            “Securities Act” means the Securities Act of 1933, as amended,
15 U.S.C. §§ 77a–77aa, or any similar federal, state, or local law, as now in
effect or hereafter amended, and the rules and regulations promulgated
thereunder.

 

117.            “Security” means any security, as defined in section 2(a)(1) of
the Securities Act.

 

118.            “Third-Party Release” means the release set forth in
Article VIII.D of this Plan.

 

119.            “Trustee” means any indenture trustee, collateral trustee, or
other trustee or similar entity under each of the 7% Notes Indenture and the
8.75% Notes Indenture.

 

120.            “Trustee Fees” means all reasonable and documented compensation,
fees, expenses, disbursements and indemnity claims, including, without
limitation, attorneys’ and agents’ fees, expenses and disbursements incurred by
the Trustee to the extent provided for under the 7% Notes Indenture or the 8.75%
Notes Indenture, whether before or after the Petition Date or before or after
the Effective Date.

 



9

 

 

121.            “TSA” means that certain Transaction Support Agreement, dated as
of November 9, 2020, by and among the Debtors and the other parties thereto, as
may be amended, modified, or supplemented from time to time, in accordance with
its terms.

 

122.            “Unexpired Lease” means a lease to which one or more of the
Debtors are a party that is subject to assumption or rejection under section 365
of the Bankruptcy Code.

 

123.            “Unimpaired” means, with respect to a Claim, an Interest, or a
Class of Claims or Interests, a Claim, an Interest, or a Class of Claims or
Interests that is unimpaired within the meaning of section 1124 of the
Bankruptcy Code.

 

B.Rules of Interpretation.

 

For purposes of this Plan: (1) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (2) unless otherwise
specified, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
provided that nothing in this clause (2) shall affect any parties’ consent
rights over any of the Definitive Documents or any amendments thereto (as set
forth in the TSA or the Merger Agreement); (3) unless otherwise specified, any
reference herein to an existing document, schedule, or exhibit, whether or not
Filed, having been Filed, or to be Filed shall mean that document, schedule, or
exhibit, as it may thereafter be amended, modified, or supplemented in
accordance with the Plan, the TSA, the Merger Agreement, or Confirmation Order,
as applicable; (4) any reference to an Entity as a Holder of a Claim or Interest
includes that Entity’s successors and assigns; (5) unless otherwise specified,
all references herein to “Articles” are references to Articles hereof or hereto;
(6) unless otherwise specified, all references herein to exhibits are references
to exhibits in the Plan Supplement; (7) unless otherwise specified, the words
“herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than
to a particular portion of the Plan; (8) subject to the provisions of any
contract, certificate of incorporation, by-law, instrument, release, or other
agreement or document created or entered into in connection with the Plan, the
rights and obligations arising pursuant to the Plan shall be governed by, and
construed and enforced in accordance with, the applicable federal law, including
the Bankruptcy Code and Bankruptcy Rules; (9) unless otherwise specified, the
words “include” and “including,” and variations thereof, shall not be deemed to
be terms of limitation, and shall be deemed to be followed by the words “without
limitation”; (10) references to “shareholders,” “directors,” and/or “officers”
shall also include “members” and/or “managers,” as applicable, as such terms are
defined under the applicable state limited liability company laws;
(11) references to “Proofs of Claim,” “Holders of Claims,” “Disputed Claims,”
and the like shall include “Proofs of Interest,” “Holders of Interests,”
“Disputed Interests,” and the like, as applicable; (12) captions and headings to
Articles are inserted for convenience of reference only and are not intended to
be a part of or to affect the interpretation of the Plan; (13) unless otherwise
specified herein, the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; (14) any term used in capitalized form herein that
is not otherwise defined but that is used in the Bankruptcy Code or the
Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (15) all references to docket
numbers of documents Filed in the Chapter 11 Cases are references to the docket
numbers under the Court’s CM/ECF system; (16) all references to statutes,
regulations, orders, rules of courts, and the like shall mean as amended from
time to time, and as applicable to the Chapter 11 Cases, unless otherwise
stated; (17) any immaterial effectuating provisions may be interpreted by the
Reorganized Debtors in such a manner that is consistent with the overall purpose
and intent of the Plan all without further notice to or action, order, or
approval of the Court or any other Entity; and (18) unless otherwise specified,
any action to be taken on the Effective Date may be taken on or as soon as
reasonably practicable thereafter.

 

C.Computation of Time.

 

Unless otherwise specifically stated herein, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

 



10

 

 

D.Governing Law.

 

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated
and except as set forth in the Merger Agreement, the laws of the State of New
York, without giving effect to the principles of conflict of laws (other than
section 5-1401 and section 5-1402 of the New York General Obligations Law),
shall govern the rights, obligations, construction, and implementation of the
Plan, any agreements, documents, instruments, or contracts executed or entered
into in connection with the Plan (except as otherwise set forth in those
agreements, in which case the governing law of such agreement shall control),
and corporate governance matters; provided that corporate governance matters
relating to the Debtors or the Reorganized Debtors, as applicable, not
incorporated in New York shall be governed by the laws of the state of
incorporation or formation of the relevant Debtor or the Reorganized Debtors, as
applicable.

 

E.Reference to Monetary Figures.

 

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.

 

F.Reference to the Debtors or the Reorganized Debtors.

 

Except as otherwise specifically provided in this Plan to the contrary,
references in this Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 

G.Controlling Document.

 

In the event of an inconsistency between the Plan and the Disclosure Statement,
the terms of the Plan shall control in all respects. In the event of an
inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise
in such Plan Supplement document or in the Confirmation Order). In the event of
an inconsistency between the Confirmation Order and the Plan, the Confirmation
Order shall control. In the event of an inconsistency between the Plan, the Plan
Supplement, and the Merger Agreement, the relevant provisions of the Merger
Agreement shall control.

 

H.Consent Rights.

 

Notwithstanding anything herein to the contrary, any and all consent rights of
(1) the parties to the TSA set forth in the TSA (including the exhibits thereto)
or (2) the parties to the Merger Agreement set forth in the Merger Agreement
(including the exhibits thereto), as applicable, with respect to the form and
substance of this Plan, all exhibits to the Plan, the Plan Supplement, and all
other Definitive Documents, including any amendments, restatements, supplements,
or other modifications to such agreements and documents, and any consents,
waivers, or other deviations under or from any such documents, shall be
incorporated herein by this reference (including to the applicable definitions
in Article I.A hereof) and be fully enforceable as if stated in full herein.

 

Failure to reference the rights referred to in the immediately preceding
paragraph as such rights related to any document referenced in the TSA or Merger
Agreement shall not impair such rights and obligations.

 

Article II.
ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

 

In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Claims, and Priority Tax Claims have not been classified and,
thus, are excluded from the Classes of Claims and Interests set forth in
Article III hereof.

 



11

 

 

A.Administrative Claims.

 

1.General Administrative Claims.

 

Unless otherwise agreed to by the Holder of an Allowed General Administrative
Claim and the Debtors or the Reorganized Debtors, as applicable, in consultation
with BCEI and the Required Consenting Noteholders, each Holder of an Allowed
General Administrative Claim will receive in full and final satisfaction of its
General Administrative Claim an amount of Cash equal to the unpaid amount of
such Allowed General Administrative Claim in accordance with the following:
(1) if a General Administrative Claim is Allowed on or prior to the Effective
Date, on the Effective Date or as soon as reasonably practicable thereafter (or,
if not then due, when such Allowed General Administrative Claim is due or as
soon as reasonably practicable thereafter); (2) if such General Administrative
Claim is not Allowed as of the Effective Date, no later than thirty (30) days
after the date on which an order allowing such General Administrative Claim
becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if
such Allowed General Administrative Claim is based on liabilities incurred by
the Debtors in the ordinary course of their business after the Petition Date in
accordance with the terms and conditions of the particular transaction giving
rise to such Allowed General Administrative Claim without any further action by
the Holders of such Allowed General Administrative Claim; (4) at such time and
upon such terms as may be agreed upon by such Holder and the Debtors or the
Reorganized Debtors, as applicable; or (5) at such time and upon such terms as
set forth in an order of the Court.

 

2.Professional Fee Claims.

 

(a)Final Fee Applications and Payment of Professional Fee Claims.

 

All final requests for payment of Professional Fee Claims for services rendered
and reimbursement of expenses incurred prior to the Effective Date must be Filed
no later than forty-five (45) days after the Effective Date. The Court shall
determine the Allowed amounts of such Professional Fee Claims after notice and a
hearing in accordance with the procedures established by the Court. The
Reorganized Debtors shall pay Professional Fee Claims in Cash in the amount the
Court allows, including from the Professional Fee Escrow Account, which the
Reorganized Debtors will establish in trust for the Professionals and fund with
Cash equal to the Professional Fee Amount on the Effective Date.

 

(b)Professional Fee Escrow Account.

 

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Amount.
The Professional Fee Escrow Account shall be maintained in trust solely for the
Professionals. Such funds shall not be considered property of the Estates of the
Debtors or the Reorganized Debtors. No Liens, Claims, or Interests shall
encumber the Professional Fee Escrow Account in any way. The amount of
Professional Fee Claims owing to the Professionals shall be paid in Cash to such
Professionals by the Reorganized Debtors from the Professional Fee Escrow
Account as soon as reasonably practicable after such Professional Fee Claims are
Allowed. When all such Allowed amounts owing to Professionals have been paid in
full, any remaining amount in the Professional Fee Escrow Account shall promptly
be paid to the Reorganized Debtors without any further action or order of the
Court.

 

(c)Professional Fee Amount.

 

Professionals shall reasonably estimate their unpaid Professional Fee Claims and
other unpaid fees and expenses incurred in rendering services to the Debtors
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than two (2) Business Days before the Effective Date; provided,
however, that such estimate shall not be deemed to limit the amount of the fees
and expenses that are the subject of the Professional’s final request for
payment of Filed Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.

 



12

 

 

(d)Post-Confirmation Fees and Expenses.

 

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors shall, in the ordinary course of business and
without any further notice to or action, order, or approval of the Court, pay in
Cash the reasonable and documented legal, professional, or other fees and
expenses related to implementation of the Plan and consummation. Upon the
Effective Date, any requirement that Professionals comply with sections 327
through 331, 363, and 1103 of the Bankruptcy Code in seeking retention or
compensation for services rendered after such date shall terminate, and the
Debtors may employ and pay any Professional in the ordinary course of business
without any further notice to or action, order, or approval of the Court.

 

B.Priority Tax Claims.

 

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

 

C.Payment of Trustee Fees

 

No later than on or prior to the Effective Date, the Trustee shall submit to
counsel to the Reorganized Debtors an invoice reflecting any outstanding Trustee
Fees for which the Trustee seeks reimbursement from the Reorganized Debtors. 
The Reorganized Debtors shall pay in full in Cash all reasonable and documented
Trustee Fees incurred by the Trustee without the requirement to file a fee
application with the Court and without any requirement for review or approval by
the Court or any other party. Thereafter, to the extent the Trustee provides
services or incurs costs or expenses, including professional fees, related to or
in connection with the Plan, the Confirmation Order, the 7% Notes Indenture or
the 8.75% Notes Indenture after the Effective Date, the Trustee shall be
entitled to receive from the Reorganized Debtors, without further Court
approval, reimbursement of reasonable and documented Trustee Fees incurred in
connection with such services.

 

Article III.
CLASSIFICATION AND TREATMENt oF CLAIMS AND INTERESTS

 

A.Classification of Claims and Interests.

 

This Plan constitutes a separate Plan proposed by each Debtor. Except for the
Claims addressed in Article II of the Plan, all Claims and Interests are
classified in the Classes set forth below in accordance with section 1122 and
1123(a)(1) of the Bankruptcy Code. A Claim or an Interest, or any portion
thereof, is classified in a particular Class only to the extent that any portion
of such Claim or Interest qualifies within the description of that Class and is
classified in other Classes to the extent that any portion of such Claim or
Interest qualifies within the description of such other Classes. A Claim or an
Interest also is classified in a particular Class for the purpose of receiving
distributions under the Plan only to the extent that such Claim or Interest is
an Allowed Claim or Interest in that Class and has not been paid, released, or
otherwise satisfied prior to the Effective Date.

 

The classification of Claims against and Interests in the Debtors pursuant to
the Plan is as follows:

 

Class Claims and Interests Status Voting Rights Class 1 Other Secured Claims
Unimpaired Not Entitled to Vote (Deemed to Accept) Class 2 Other Priority Claims
Unimpaired Not Entitled to Vote (Deemed to Accept) Class 3 RBL Claims Unimpaired
Not Entitled to Vote (Deemed to Accept) Class 4 Notes Claims Impaired Entitled
to Vote Class 5 General Unsecured Claims Unimpaired Not Entitled to Vote (Deemed
to Accept) Class 6 Intercompany Claims Unimpaired / Impaired

Not Entitled to Vote (Deemed to Accept) /

Not Entitled to Vote (Deemed to Reject)

Class 7 Intercompany Interests Unimpaired / Impaired

Not Entitled to Vote (Deemed to Accept) /

Not Entitled to Vote (Deemed to Reject)

Class 8 Existing HPR Interests Impaired Entitled to Vote Class 9
Section 510(b) Claims Impaired Not Entitled to Vote (Deemed to Reject)

 



13

 

 

B.Treatment of Claims and Interests.

 

Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall
receive under the Plan the treatment described below in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such
Holder’s Allowed Claim or Allowed Interest, except to the extent different
treatment is agreed to by the Reorganized Debtors and the Holder of such Allowed
Claim or Allowed Interest, as applicable. Unless otherwise indicated, the Holder
of an Allowed Claim or Allowed Interest, as applicable, shall receive such
treatment on the Effective Date or as soon as reasonably practicable thereafter.

 

1.Class 1 – Other Secured Claims

 

(a)Classification: Class 1 consists of all Other Secured Claims.

 

(b)Treatment: Except to the extent that a Holder of an Allowed Other Secured
Claim agrees to less favorable treatment, to the extent such Claim has not
already been paid in full during the Chapter 11 Cases, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for each
Allowed Other Secured Claim, each Holder thereof shall receive, at the option of
the applicable Debtor(s) and in consultation with BCEI and the Required
Consenting Noteholders:

 

(i)payment in full in Cash of the due and unpaid portion of its Other Secured
Claim on the later of (x) the Effective Date (or as soon thereafter as
reasonably practicable) or (y) as soon as practicable after the date such Claim
becomes due and payable;

 

(ii)the collateral securing its Allowed Other Secured Claim;

 

(iii)Reinstatement of its Allowed Other Secured Claim; or

 

(iv)such other treatment rendering its Allowed Other Secured Claim Unimpaired in
accordance with section 1124 of the Bankruptcy Code.

 

(c)Voting: Class 1 is Unimpaired under the Plan. Holders of Allowed Claims in
Class 1 are conclusively presumed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, such Holders are not entitled to vote
to accept or reject the Plan.

 

2.Class 2 – Other Priority Claims

 

(a)Classification: Class 2 consists of all Other Priority Claims.

 

(b)Treatment: Except to the extent that a Holder of an Allowed Other Priority
Claim agrees to less favorable treatment, to the extent such Claim has not
already been paid in full during the Chapter 11 Cases, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for each
Allowed Other Priority Claim, each Holder thereof shall receive (a) Cash in an
amount equal to the due and unpaid portion of such Allowed Other Priority Claim
on the later of (i) the Effective Date (or as soon thereafter as reasonably
practicable) or (ii) as soon as practicable after the date such Claim becomes
due in the ordinary course of business in accordance with the terms and
conditions of the particular transaction, contract, or other agreement giving
rise to such Allowed Other Priority Claim; (b) such other treatment to render
such Other Priority Claim Unimpaired under section 1124 of the Bankruptcy Code;
or (c) such other treatment as such Holder may agree to or otherwise permitted
by section 1129(a)(9) of the Bankruptcy Code.

 



14

 

 

(c)Voting: Class 2 is Unimpaired under the Plan. Holders of Class 2 Other
Priority Claims are conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Therefore, Holders of Class 2 Other
Priority Claims are not entitled to vote to accept or reject the Plan.

 

3.Class 3 – RBL Claims

 

(a)Classification: Class 3 consists of RBL Claims.

 

(b)Treatment: Except to the extent that a Holder of an Allowed RBL Claim agrees
to less favorable treatment, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for each Allowed RBL Claim, each
Holder of an Allowed RBL Claim shall (i) receive payment in full in Cash; or
(ii) Reinstatement of its Allowed RBL Claim in accordance with the Exit RBL
Facility Documents; or (iii) receive such other treatment as agreed to by the
Debtors, BCEI, the Required Consenting Noteholders, and each Holder of an
Allowed RBL Claim.

 

(c)Voting: Class 3 is Unimpaired under the Plan. Holders of Class 3 RBL Claims
are conclusively presumed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of Class 3 RBL Claims are not
entitled to vote to accept or reject the Plan.

 

4.Class 4 –Notes Claims

 

(a)Classification: Class 4 consists of Notes Claims.

 

(b)Allowance: On the Effective Date, Notes Claims shall be deemed Allowed in the
full amount outstanding under the Indentures, including the aggregate
outstanding principal amount of Notes of not less than $625,000,000 plus accrued
and unpaid interest at the non-default contract rate as of the Petition Date.

 

(c)Treatment: Except to the extent that a Holder of an Allowed Notes Claim
agrees to less favorable treatment, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for each Allowed Notes Claim, on the
Effective Date, each Holder of an Allowed Notes Claim shall receive, in full and
final satisfaction of its Notes Claims, its Pro Rata share of the following:

 

(i)9,314,214 shares of BCEI Common Stock, which will constitute approximately
30.4 percent of the fully diluted aggregate outstanding shares of BCEI Common
Stock after giving effect to the Merger, in accordance with and subject to
dilution to the extent expressly permitted pursuant to the terms in the Merger
Agreement and the Plan; and

 



15

 

 

(ii)$100 million in principal amount of the New Take Back Notes.

 

(d)Voting: Class 4 is Impaired under the Plan. Each Holder of an Allowed Notes
Claim is entitled to vote to accept or reject the Plan.

 

5.Class 5 – General Unsecured Claims

 

(a)Classification: Class 5 consists of all General Unsecured Claims.

 

(b)Treatment: Except to the extent that a Holder of an Allowed General Unsecured
Claim agrees to less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of, and in exchange for each Allowed General
Unsecured Claim, each Holder of such General Unsecured Claim shall (i) be paid
in Full in Cash in the ordinary course of business, (ii) be Reinstated, or
(iii) receive such other treatment as agreed to by the Debtors, BCEI, the
Required Consenting Noteholders, and the Holder of an Allowed General Unsecured
Claim.

 

(c)Voting: Class 5 is Unimpaired under the Plan. Holders of Class 5 General
Unsecured Claims are conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Therefore, Holders of Class 5 General
Unsecured Claims are not entitled to vote to accept or reject the Plan.

 

6.Class 6 – Intercompany Claims

 

(a)Classification: Class 6 consists of all Intercompany Claims.

 

(b)Treatment: On the Effective Date, each Intercompany Claim shall be, at the
option of the Reorganized Debtors, either Reinstated, compromised, settled,
distributed, and/or contributed among entities, modified, or canceled and
released without any distribution on account of such Claims.

 

(c)Voting: Holders of Claims in Class 6 are conclusively deemed to have accepted
or rejected the Plan pursuant to section 1126(f) or section 1126(g) of the
Bankruptcy Code, respectively. Therefore, Holders of Class 6 Intercompany Claims
are not entitled to vote to accept or reject the Plan.

 

7.Class 7 – Intercompany Interests

 

(a)Classification: Class 7 consists of all Intercompany Interests.

 

(b)Treatment: On the Effective Date, Intercompany Interests shall be, at the
option of the Reorganized Debtors, either Reinstated, compromised, settled,
distributed, and/or contributed among entities, modified, or canceled and
released without any distribution on account of such Interests.

 

(c)Voting: Holders of Interests in Class 7 are conclusively deemed to have
accepted or rejected the Plan pursuant to section 1126(f) or section 1126(g) of
the Bankruptcy Code, respectively. Therefore, Holders of Class 7 Intercompany
Interests are not entitled to vote to accept or reject the Plan.

 



16

 

 

8.Class 8 – Existing HPR Interests

 

(a)Classification: Class 8 consists of all Existing HPR Interests in the
Debtors.

 

(b)Treatment: Except to the extent that a Holder of an Allowed Existing HPR
Interest agrees to less favorable treatment, in full and final satisfaction,
settlement, release, and discharge of, and in exchange for each Allowed Existing
HPR Interest, on the Effective Date, each Holder of an Allowed Existing HPR
Interest will receive its Pro Rata share of 490,221 shares of BCEI Common Stock,
which will constitute approximately 1.6 percent of the fully diluted aggregate
outstanding shares of BCEI Common Stock after giving effect to the Merger, in
accordance with and subject to dilution to the extent expressly permitted
pursuant to the terms in the Merger Agreement and the Plan.

 

(c)Voting: Class 8 is Impaired under the Plan. Each Holder of Existing HPR
Interests is entitled to vote to accept or reject the Plan.

 

9.Class 9 – Section 510(b) Claims

 

(a)Classification: Class 9 consists of all Section 510(b) Claims.

 

(b)Allowance: Notwithstanding anything in the Plan to the contrary, a Class 9
Claim (if existing) may only become Allowed by Final Order of the Court. The
Debtors are not aware of any asserted Class 9 Claim and believe no Class 9 Claim
exists.

 

(c)Treatment: On the Effective Date, Section 510(b) Claims shall be discharged,
cancelled, released, and extinguished without any distribution to Holders of
such Claims.

 

(d)Voting: Class 9 is Impaired. Each Holder (if any) of Allowed
Section 510(b) Claims is conclusively presumed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, Holders (if any)
of Section 510(b) Claims are not entitled to vote to accept or reject the Plan.

 

C.Special Provision Governing Unimpaired Claims.

 

Except as otherwise provided in the Plan, nothing under the Plan shall affect
the Debtors’ or the Reorganized Debtors’ rights regarding any Unimpaired Claims,
including, all rights regarding legal and equitable defenses to, or setoffs or
recoupments against, any such Unimpaired Claims.

 

D.Elimination of Vacant Classes.

 

Any Class of Claims or Interests that does not have a Holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Court as
of the date of the Confirmation Hearing shall be deemed eliminated from the Plan
for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code.

 

E.Voting Classes; Presumed Acceptance by Non-Voting Classes.

 

If a Class contains Claims or Interests eligible to vote and no Holders of
Claims or Interests eligible to vote in such Class vote to accept or reject the
Plan, the Holders of such Claims or Interests in such Class shall be deemed to
have accepted the Plan.

 

F.Intercompany Interests.

 

To the extent Reinstated under the Plan, distributions on account of
Intercompany Interests are not being received by Holders of such Intercompany
Interests on account of their Intercompany Interests but for the purposes of
administrative convenience, for the ultimate benefit of the Holders of BCEI
Common Stock, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed
Claims.

 



17

 

 

G.Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.

 

Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation by acceptance of the Plan by one or more of the Classes entitled to
vote pursuant to Article III.B of the Plan. The Debtors shall seek Confirmation
of the Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to
any rejecting Class of Claims or Interests. The Debtors reserve the right,
subject to the consent rights in the TSA and the Merger Agreement, to modify the
Plan in accordance with Article X of the Plan to the extent, if any, that
Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires
modification, including by modifying the treatment applicable to a Class of
Claims or Interests to render such Class of Claims or Interests Unimpaired to
the extent permitted by the Bankruptcy Code and the Bankruptcy Rules.

 

H.Controversy Concerning Impairment.

 

If a controversy arises as to whether any Claims or Interests, or any Class of
Claims or Interests, are Impaired, the Court shall, after notice and a hearing,
determine such controversy on or before the Confirmation Date.

 

I.Subordinated Claims.

 

The allowance, classification, and treatment of all Allowed Claims and Allowed
Interests and the respective distributions and treatments under the Plan take
into account and conform to the relative priority and rights of the Claims and
Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, and subject to the TSA, the
Reorganized Debtors reserve the right to re-classify any Allowed Claim or
Allowed Interest in accordance with any contractual, legal, or equitable
subordination relating thereto.

 

Article IV.
MEANS FOR IMPLEMENTATION OF THE PLAN

 

A.General Settlement of Claims and Interests.

 

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement
of all Claims and Interests and controversies resolved pursuant to the Plan,
including (1) any challenge to the amount, validity, perfection (as applicable),
enforceability, priority, or extent of the RBL Claims, the Notes Claims, and the
Existing HPR Interests and (2) any claim to avoid, subordinate, or disallow any
of the RBL Claims, the Notes Claims, or the Existing HPR Interests, whether
under any provision of chapter 5 of the Bankruptcy Code, on any equitable theory
(including equitable subordination, equitable disallowance, or unjust
enrichment) or otherwise. The Plan shall be deemed a motion to approve the good
faith compromise and settlement of all such Claims, Interests, and controversies
pursuant to Bankruptcy Rule 9019, and the entry of the Confirmation Order shall
constitute the Court’s approval of such compromise and settlement under section
1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by
the Court that such settlement and compromise is fair, equitable, reasonable,
and in the best interests of the Debtors and their Estates. Subject to
Article VI hereof, all distributions made to Holders of Allowed Claims and
Allowed Interests (as applicable) in any Class are intended to be and shall be
final.

 

B.Merger & Restructuring Transactions.

 

On or before the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, consistent with, and subject to the consent, approval, and
consultation rights set forth in the Merger Agreement, the TSA, and the Exit RBL
Facility, may take such actions, including as set forth below, as are necessary
or appropriate to effect the Merger in accordance with the terms of the Merger
Agreement, the TSA, and the Plan. Such actions shall include, among other
things: (1) a subsidiary of BCEI will merge with and into Holdings, with the
Combined Company surviving the Merger as a wholly owned subsidiary of BCEI;
(2) holders of Allowed Notes Claims and Existing HPR Interests will receive BCEI
Common Stock on the terms and conditions set forth in the Merger Agreement, the
TSA, and the Plan, and in accordance with applicable law; and (3) the entry
into, delivery of and effectiveness of the Exit RBL Facility, and the other Exit
RBL Facility Documents contemplated to be effective or delivered on the
Effective Date.

 



18

 

 

On or before the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, shall enter into any transaction and shall take any actions as may
be necessary or appropriate to effectuate the Restructuring Transactions as
contemplated in, consistent with, and subject to the consent, approval, and
consultation rights set forth in the Merger Agreement, the TSA, and the Exit RBL
Facility. The applicable Debtors or the Reorganized Debtors will take any
actions as may be necessary or advisable to effect a corporate restructuring of
the overall corporate structure of the Debtors, to the extent provided herein,
or in the Definitive Documents, including the issuance of all securities, notes,
instruments, certificates, and other documents required to be issued pursuant to
the Plan, one or more inter-company mergers, consolidations, amalgamations,
arrangements, continuances, restructurings, conversions, dissolutions,
transfers, liquidations, or other corporate transactions.

 

The actions to implement the Restructuring Transactions may include: (1) the
execution and delivery of appropriate agreements or other documents of merger,
amalgamation, consolidation, restructuring, conversion, disposition, transfer,
arrangement, continuance, dissolution, sale, purchase, or liquidation containing
terms that are consistent with the terms of the Plan and the Merger Agreement
and that satisfy the applicable requirements of applicable law and any other
terms to which the applicable Entities may agree; (2) the execution and delivery
of appropriate instruments of transfer, assignment, assumption, or delegation of
any asset, property, right, liability, debt, or obligation on terms consistent
with the terms of the Plan and the Merger Agreement and having other terms for
which the applicable parties agree; (3) the filing of appropriate certificates
or articles of incorporation, reincorporation, merger, consolidation,
conversion, amalgamation, arrangement, continuance, or dissolution pursuant to
applicable state or provincial law; and (4) all other actions that the
applicable Entities determine to be necessary, including making filings or
recordings that may be required by applicable law in connection with the Plan,
subject to the Merger Agreement, the TSA, and the Exit RBL Facility.

 

The Confirmation Order shall and shall be deemed to, pursuant to both section
1123 and section 363 of the Bankruptcy Code, authorize, among other things, all
actions by the Debtors and the Reorganized Debtors, as may be necessary or
appropriate to effect any transaction described in, approved by, contemplated
by, or necessary to effectuate the Plan.

 

On the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall
issue all securities, notes, instruments, certificates, and other documents
required to be issued pursuant to the Merger Agreement, the TSA, and the
Restructuring Transactions.

 

C.Cancellation of Existing Agreements and Interests.

 

On the Effective Date, except with respect to the Exit RBL Facility or to the
extent otherwise provided in the Plan or the Confirmation Order, all notes,
instruments, certificates, and other documents evidencing Claims or Interests,
including credit agreements and indentures, shall be cancelled and the
obligations of the Debtors and any non-Debtor Affiliate thereunder or in any way
related thereto shall be deemed satisfied in full, cancelled, discharged, and of
no force or effect. Holders of or parties to such cancelled instruments,
securities, and other documentation will have no rights arising from or relating
to such instruments, securities, and other documentation, or the cancellation
thereof, except the rights provided for pursuant to this Plan. Notwithstanding
the foregoing or anything to the contrary herein, any rights of the Agents or
Trustees to indemnification under the RBL Credit Agreement, and the Indentures
shall remain binding and enforceable in accordance with the terms of such
documents and shall not be subject to discharge, impairment, or release under
the Plan or the Confirmation Order.

 

If the record holder of the Notes is DTC or its nominee or another securities
depository or custodian thereof, and such Notes are represented by a global
security held by or on behalf of DTC or such other securities depository or
custodian, then each such Holder of the Notes shall be deemed to have
surrendered such Holder’s note, debenture or other evidence of indebtedness upon
surrender of such global security by DTC or such other securities depository or
custodian thereof.

 



19

 

 

Any credit agreement or other instrument that governs the rights, claims, and
remedies of the Holder of a Claim shall continue in full force and effect for
purposes of allowing Holders of Allowed Claims to receive distributions under
the Plan.

 

D.Section 1146 Exemption.

 

To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any
transfers (whether from a Debtor to a Reorganized Debtor or to any other Person)
of property under the Plan or pursuant to: (1) the issuance, reinstatement,
distribution, transfer, or exchange of any debt or equity securities of the
Debtors, the Reorganized Debtors, or BCEI, including BCEI Common Stock and New
Take Back Notes; (2) the Restructuring Transactions; (3) the creation,
modification, consolidation, termination, refinancing, and/or recording of any
mortgage, deed of trust, or other security interest, or the securing of
additional indebtedness by such or other means; (4) the making, assignment, or
recording of any lease or sublease; (5) the grant of collateral as security for
any or all of the Exit RBL Facility; or (6) the making, delivery, or recording
of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan or the Merger Agreement, including any deeds, bills of
sale, assignments, or other instrument of transfer executed in connection with
any transaction arising out of, contemplated by, or in any way related to the
Plan, shall not be subject to any document recording tax, stamp tax, conveyance
fee, intangibles or similar tax, mortgage tax, real estate transfer tax,
mortgage recording tax, sale or use tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, or other similar tax or
governmental assessment, and upon entry of the Confirmation Order, the
appropriate state or local governmental officials or agents shall forego the
collection of any such tax or governmental assessment and accept for filing and
recordation any of the foregoing instruments or other documents without the
payment of any such tax, recordation fee, or governmental assessment. All filing
or recording officers (or any other Person with authority over any of the
foregoing), wherever located and by whomever appointed, shall comply with the
requirements of section 1146(c) of the Bankruptcy Code, shall forego the
collection of any such tax or governmental assessment, and shall accept for
filing and recordation any of the foregoing instruments or other documents
without the payment of any such tax or governmental assessment.

 

E.The Restructuring.

 

1.Reorganized Debtors.

 

On the Effective Date, the New BCEI Board shall be reconstituted, consistent
with the Merger Agreement, and each Reorganized Debtor shall adopt its New
Organizational Documents. The Reorganized Debtors shall be authorized to adopt
any other agreements, documents, and instruments and to take any other actions
contemplated under the Plan as necessary to consummate the Plan.

 

2.Sources of Consideration for Plan Distributions.

 

(a)Exit RBL Facility.

 

On the Effective Date, BCEI and the Reorganized Debtors [party thereto as
guarantors] shall enter into the Exit RBL Facility, the terms of which will be
set forth in the Exit RBL Documents and subject to the consent rights in the TSA
and the Merger Agreement. Confirmation of the Plan shall be deemed approval of
the Exit RBL Facility and the Exit RBL Documents, and all transactions
contemplated thereby, and all actions to be taken, undertakings to be made, and
obligations to be incurred by the Reorganized Debtors in connection therewith,
including the payment of all fees, indemnities, expenses, and other payments
provided for therein and authorization of the Reorganized Debtors to, as
applicable, enter into and execute the Exit RBL Documents, and such other
documents as may be required to effectuate the treatment afforded by the Exit
RBL Facility.

 

On the Effective Date, all of the Liens and security interests to be granted in
accordance with the Exit RBL Documents (a) shall be deemed to be granted,
(b) shall be legal, binding, and enforceable Liens on, and security interests
in, the collateral granted thereunder in accordance with the terms of the Exit
RBL Documents, (c) shall be deemed automatically perfected on the Effective
Date, subject only to such senior Liens and security interests as may be
permitted under the Exit RBL Documents, and (d) shall not be subject to
recharacterization or equitable subordination for any purposes whatsoever and
shall not constitute preferential transfers or fraudulent conveyances under the
Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized Debtors
and the persons and entities granted such Liens and security interests shall be
authorized to make all filings and recordings, and to obtain all governmental
approvals and consents necessary to establish and perfect such Liens and
security interests under the provisions of the applicable state, federal, or
other law that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection shall occur
automatically by virtue of the entry of the Confirmation Order and any such
filings, recordings, approvals, and consents shall not be required), and will
thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and
security interests to third parties.

 



20

 

 

(b)BCEI Common Stock.

 

On the Effective Date, the applicable Reorganized Debtor, BCEI, and/or their
respective designee(s), which may include the Disbursing Agent, shall issue and
distribute BCEI Common Stock to the Holders of Allowed Notes Claims in Class 4,
and to Holders of Allowed Interests in Class 9 pursuant to the Plan and in
accordance with the Merger Agreement. On the Effective Date, the Reorganized
Debtor and/or BCEI, as applicable, shall issue all securities, notes,
instruments, certificates, and other documents required to be issued pursuant to
the Plan and the Merger Agreement.

 

All of the shares, units, or equity interests of BCEI Common Stock issued
pursuant to the Plan and the Merger Agreement shall be duly authorized, validly
issued, fully paid, and non-assessable. Each distribution, issuance, and
conversion referred to in Article VI hereof shall be governed by the terms and
conditions set forth in the Plan and the Merger Agreement, applicable to such
distribution, issuance, or conversion and by the terms and conditions of the
instruments evidencing or relating to such distribution or issuance, which terms
and conditions shall bind each Entity receiving such distribution or issuance.

 

(c)New Take Back Notes

 

On the Effective Date, BCEI and the Reorganized Debtors party thereto as
guarantors will enter into the New Take Back Notes Indenture, pursuant to which
BCEI will issue the New Take Back Notes in accordance with the Merger Agreement.
Confirmation of the Plan shall be deemed approval of the New Take Back Notes
Indenture and the New Take Back Notes, and all transactions contemplated
thereby, and all actions to be taken, undertakings to be made, and obligations
to be incurred by BCEI or the applicable Reorganized Debtors in connection
therewith, including the payment of all fees, indemnities, expenses, and other
payments provided for therein and authorization of BCEI and the applicable
Reorganized Debtors to enter into and execute the New Take Back Notes Indenture
and issue and guarantee the New Take Back Notes, and such other documents as may
be required to effectuate the treatment afforded by the New Take Back Notes
Indenture. The obligations under the New Take Back Notes, and the guarantees
thereof, will be senior unsecured obligations of BCEI and the applicable
Reorganized Debtors.

 

3.Corporate Existence.

 

Except as otherwise provided in the Plan and the Merger Agreement, each
Reorganized Debtor shall continue to exist after the Effective Date as a
separate corporate Entity, limited liability company, partnership, or other
form, as the case may be, with all the powers of a corporation, limited
liability company, partnership, or other form, as the case may be, pursuant to
the applicable law in the jurisdiction in which each applicable Debtor is
incorporated or formed and pursuant to the respective certificate of
incorporation and by-laws (or other formation documents) in effect prior to the
Effective Date, except to the extent such certificate of incorporation and
by-laws (or other formation documents) are amended under the Plan or otherwise,
and to the extent such documents are amended, such documents are deemed to be
amended pursuant to the Plan and require no further action or approval (other
than any requisite filings required under applicable state, provincial, or
federal law). After the Effective Date, the respective certificate of
incorporation and bylaws (or other formation documents) of the Reorganized
Debtors may be amended or modified without supervision or approval by the Court
and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. After
the Effective Date, the Reorganized Debtors may be disposed of, dissolved, wound
down, or liquidated without supervision or approval by the Court and free of any
restriction of the Bankruptcy Code or Bankruptcy Rules.

 



21

 

 

4.Vesting of Assets in the Reorganized Debtors.

 

Except as otherwise provided in the Plan, the Merger Agreement, the Confirmation
Order, or any agreement, instrument, or other document incorporated herein, on
the Effective Date, all property in each Estate, all Causes of Action, and any
property acquired by any of the Debtors pursuant to the Plan shall vest in the
Reorganized Debtors, free and clear of all Liens, Claims, charges, Causes of
Action, or other encumbrances. On and after the Effective Date, except as
otherwise provided in the Plan, the Confirmation Order, or any agreement,
instrument, or other document incorporated herein, the Reorganized Debtors may
operate their business and may use, acquire, or dispose of property and
compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules.

 

5.Corporate Action.

 

Upon the Effective Date, all actions of the Debtors and the Reorganized Debtors
contemplated under the Plan and the Merger Agreement, and consistent with, but
subject to all terms and conditions of the TSA and the Merger Agreement, shall
be deemed authorized and approved in all respects, including: (1) adoption or
assumption, as applicable, of the Employment Obligations; (2) selection of the
directors, officers, or managers for the Reorganized Debtors or New BCEI Board,
as applicable; (3) the issuance and distribution of BCEI Common Stock; (4) the
issuance and distribution of New Take Back Notes; (5) implementation of the
Restructuring Transactions; (6) entry into the Exit RBL Documents and incurring
indebtedness thereunder; (7) adoption of the New Organizational Documents;
(8) the rejection, assumption, or assumption and assignment, as applicable, of
Executory Contracts and Unexpired Leases; and (9) all other acts or actions
contemplated or reasonably necessary or appropriate to promptly consummate the
Restructuring Transactions contemplated by the Plan, the Merger Agreement and
the Exit RBL Documents (whether to occur before, on, or after the Effective
Date). All matters provided for in the Plan involving the corporate structure of
the Debtors or the Reorganized Debtors, and any corporate, partnership, limited
liability company, or other governance action required by the Debtors or the
Reorganized Debtor, as applicable, in connection with the Plan shall be deemed
to have occurred and shall be in effect, without any requirement of further
action by the security Holders, directors, officers, or managers of the Debtors
or the Reorganized Debtors, as applicable. On or (as applicable) prior to the
Effective Date, the appropriate officers of the Debtors or the Reorganized
Debtors, as applicable, shall be authorized and (as applicable) directed to
issue, execute, and deliver the agreements, documents, securities, and
instruments contemplated under the Plan (or necessary or desirable to effect the
transactions contemplated under the Plan) in the name of and on behalf of the
Reorganized Debtors, including the BCEI Common Stock, the New Take Back Notes
Indenture to guarantee the New Take Back Notes, the New Organizational
Documents, the Exit RBL Facility, the Exit RBL Documents, and any and all other
agreements, documents, securities, and instruments relating to the foregoing.
The authorizations and approvals contemplated by this Article IV.E.5 shall be
effective notwithstanding any requirements under non-bankruptcy law; provided,
however, nothing in this Article IV.E.5 shall be deemed to have satisfied or
waived any terms and conditions of the Merger Agreement.

 

6.New Organizational Documents.

 

On or immediately prior to the Effective Date, the New Organizational Documents
shall be amended in a manner reasonably acceptable to the Debtors and acceptable
to BCEI and the Required Consenting Noteholders and consistent with the TSA and
the Merger Agreement (and subject to the consent, approval, and consultation
rights set forth in each), as may be necessary to effectuate the transactions
contemplated by the Plan. Each of the Reorganized Debtors will file its New
Organizational Documents with the applicable Secretaries of State and/or other
applicable authorities in its respective state, province, or country of
organization in accordance with the applicable laws of the respective state,
province, or country of organization. The New Organizational Documents will
prohibit the issuance of non-voting BCEI Common Stock, to the extent required
under section 1123(a)(6) of the Bankruptcy Code. After the Effective Date, the
Reorganized Debtors may amend and restate their respective New Organizational
Documents, and the Reorganized Debtors may file such amended certificates or
articles of incorporation, bylaws, or such other applicable formation documents,
and other constituent documents as permitted by the laws of the respective
states, provinces, or countries of organization and the New Organizational
Documents.

 



22

 

 

7.Directors and Officers of the Reorganized Debtors.

 

To the extent known, the identity of the members of the New BCEI Board and
officers of the Reorganized Debtors and BCEI will be disclosed in the Plan
Supplement to be filed prior to the Confirmation Hearing. Except as set forth in
the Plan Supplement, as of the Effective Date and except to the extent that a
member of the board of directors of a Debtor continues to serve as a director of
such Reorganized Debtor on the Effective Date, the members of the board of
directors of each Debtor prior to the Effective Date, in their capacities as
such, shall have no continuing obligations to the Reorganized Debtors on or
after the Effective Date and each such director will be deemed to have resigned
or shall otherwise cease to be a director of the applicable Debtor on the
Effective Date. Commencing on the Effective Date, each of the directors and
officers of each of the Reorganized Debtors shall serve pursuant to the terms of
the applicable New Organizational Documents of such Reorganized Debtor and may
be replaced or removed in accordance with such New Organizational Documents.

 

8.Director and Officer Liability Insurance.

 

Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors
shall be deemed to have assumed all of the Debtors’ D&O Liability Insurance
Policies pursuant to section 365(a) of the Bankruptcy Code effective as of the
Effective Date. Entry of the Confirmation Order will constitute the Court’s
approval of the Reorganized Debtors’ foregoing assumption of each of the
unexpired D&O Liability Insurance Policies. Notwithstanding anything to the
contrary contained in the Plan, Confirmation of the Plan shall not discharge,
impair, or otherwise modify any indemnity obligations assumed by the foregoing
assumption of the D&O Liability Insurance Policies, and each such indemnity
obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be
filed.

 

In addition, after the Effective Date, none of the Reorganized Debtors shall
terminate or otherwise reduce the coverage under any D&O Liability Insurance
Policies (including any “tail policy”) in effect on or after the Petition Date,
with respect to conduct occurring prior thereto, and all directors and officers
of the Debtors who served in such capacity at any time prior to the Effective
Date shall be entitled to the full benefits of any such policy for the full term
of such policy, to the extent set forth therein, regardless of whether such
directors and officers remain in such positions after the Effective Date, all in
accordance with the terms and conditions of the D&O Liability Insurance
Policies, which shall not be altered.

 

9.Effectuating Documents; Further Transactions.

 

On and after the Effective Date, the Reorganized Debtors and the New BCEI Board
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary to effectuate, implement, and further
evidence the terms and conditions of the Plan and the Securities issued pursuant
to the Plan in the name of and on behalf of the Reorganized Debtors, without the
need for any approvals, authorization, or consents except for those expressly
required pursuant to the Plan.

 

10.Certain Securities Law Matters.

 

The offering, issuance, and distribution of BCEI Common Stock and New Take Back
Notes, as contemplated by Article III of this Plan, is expected to be registered
by BCEI pursuant to one or more registration statements on Form S-4, and to the
extent otherwise not registered for any reason, shall be exempt from, among
other things, the registration requirements of section 5 of the Securities Act
and any other applicable law requiring registration prior to the offering,
issuance, distribution, or sale of Securities in accordance with, and pursuant
to, section 1145 of the Bankruptcy Code. Such BCEI Common Stock and New Take
Back Notes will be freely tradable in the United States by the recipients
thereof, subject to compliance with applicable securities laws and rules and
regulations of the United States Securities and Exchange Commission, if any,
applicable at the time of any future transfer of such Securities or instruments
and subject to any restrictions in the New Organizational Documents or any
agreement entered into by any such recipient and BCEI.

 



23

 

 

Should the Reorganized Debtors and BCEI elect on or after the Effective Date to
reflect any ownership of BCEI Common Stock through the facilities of the DTC,
the Reorganized Debtors and BCEI need not provide any further evidence other
than the Plan or the Confirmation Order with respect to the treatment of BCEI
Common Stock under applicable securities laws.

 

Notwithstanding anything to the contrary in the Plan, no entity (including, for
the avoidance of doubt, DTC) shall be entitled to require a legal opinion
regarding the validity of any transaction contemplated by the Plan, including,
for the avoidance of doubt, whether BCEI Common Stock is exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depository services. DTC shall be required to accept and conclusively rely upon
the Plan or Confirmation Order in lieu of a legal opinion regarding whether BCEI
Common Stock is exempt from registration and/or eligible for DTC book-entry
delivery, settlement, and depository services.

 

11.Employee Matters.

 

Unless otherwise provided herein, and in the Merger Agreement, and subject to
Article V of the Plan, the Reorganized Debtors shall: (a) assume all employment
agreements, indemnification agreements, or other agreements providing for
compensation and benefits with current and former members of any Governing Body,
employees, officers, directors, or managers of the Debtors; or (b) enter into
new agreements with such persons on terms and conditions acceptable to the
Reorganized Debtors and BCEI, and such person. Except as provided in the Merger
Agreement, none of the consummation of the Plan, the Restructuring Transactions,
or any assumption of compensation agreements under the terms herein shall be
deemed to trigger any applicable change of control, vesting, termination, or
similar provisions for purposes herein. Notwithstanding the foregoing,
(i) pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after the
Effective Date, all retiree benefits (as such term is defined in section 1114 of
the Bankruptcy Code), if any, shall continue to be paid in accordance with
applicable law, and (ii) immediately prior to the Effective Date, the Debtors’
Executive Nonqualified Excess Plan (the “Excess Plan”) shall be terminated and
the Debtors shall distribute to each participant in the Excess Plan, such
participant’s account balance under the Excess Plan in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (including
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A)).

 

12.Preservation of Causes of Action.

 

In accordance with section 1123(b) of the Bankruptcy Code, but subject to
Article VIII hereof, the Reorganized Debtors shall retain and may enforce all
rights to commence and pursue, as appropriate, any and all Causes of Action,
whether arising before or after the Petition Date, including any actions
specifically enumerated in the Schedule of Retained Causes of Action, and the
Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of
Action shall be preserved notwithstanding the occurrence of the Effective Date,
other than the Causes of Action released by the Debtors pursuant to the releases
and exculpations contained in the Plan, including in Article VIII.

 

The Reorganized Debtors may pursue such Causes of Action, as appropriate, in
accordance with the best interests of the Reorganized Debtors. No Entity may
rely on the absence of a specific reference in the Plan, the Plan Supplement, or
the Disclosure Statement to any Cause of Action against it as any indication
that the Debtors or Reorganized Debtors, as applicable, will not pursue any and
all available Causes of Action against it. The Debtors or Reorganized Debtors,
as applicable, expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided in the Plan,
including Article VIII of the Plan. Unless any Causes of Action against an
Entity are expressly waived, relinquished, exculpated, released, compromised, or
settled in the Plan or a Court order, the Reorganized Debtors expressly reserve
all Causes of Action, for later adjudication, and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or
laches, shall apply to such Causes of Action upon, after, or as a consequence of
the Confirmation or consummation.

 

The Reorganized Debtors reserve and shall retain such Causes of Action
notwithstanding the rejection or repudiation of any Executory Contract or
Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including Article VIII of
the Plan. The Reorganized Debtors, through their authorized agents or
representatives, shall retain and may exclusively enforce any and all such
Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment
any such Causes of Action and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or
approval of the Court.

 



24

 



 

13.Closing the Chapter 11 Cases.

 

Upon the occurrence of the Effective Date, the Reorganized Debtors shall be
permitted to close all of the Chapter 11 Cases except for one of the Chapter 11
Cases as determined by the Reorganized Debtors, and all contested matters
relating to each of the Debtors, including objections to Claims, shall be
administered and heard in such Chapter 11 Case.

 

F.Restructuring Expenses.

 

The Restructuring Expenses incurred, or estimated to be incurred, up to and
including the Effective Date, payable pursuant to the TSA shall be paid in full
in Cash on the Effective Date (to the extent not previously paid during the
course of the Chapter 11 Cases) in accordance with, and subject to, the terms of
the TSA, without any requirement to file a fee application with the Court,
without the need for itemized time detail, or without any requirement for Court
review or approval. All Restructuring Expenses to be paid on the Effective Date
shall be estimated prior to and as of the Effective Date.

 

Article V.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A.Assumption and Rejection of Executory Contracts and Unexpired Leases.

 

Each Executory Contract and Unexpired Lease shall be deemed assumed, unless it
is the subject of a motion to reject that is pending on the Effective Date or
has been rejected pursuant to an order of the Court, without the need for any
further notice to or action, order, or approval of the Court, as of the
Effective Date, under sections 365 and 1123 of the Bankruptcy Code. The
assumption of Executory Contracts and Unexpired Leases hereunder may include the
assignment of certain of such contracts to Affiliates. The Confirmation Order
will constitute an order of the Court approving the above-described assumptions
and assignments.

 

Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed Executory Contract or Unexpired Lease
shall include all modifications, amendments, supplements, restatements, or other
agreements related thereto, and all rights related thereto, if any, including
all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, and any other interests. Modifications, amendments,
supplements, and restatements to prepetition Executory Contracts and Unexpired
Leases that have been executed by the Debtors during the Chapter 11 Cases shall
not be deemed to alter the prepetition nature of the Executory Contract or
Unexpired Lease or the validity, priority, or amount of any Claims that may
arise in connection therewith.

 

To the maximum extent permitted by law, to the extent any provision in any
Executory Contract or Unexpired Lease assumed or assumed and assigned pursuant
to the Plan restricts or prevents, or purports to restrict or prevent, or is
breached or deemed breached by, the assumption or assumption and assignment of
such Executory Contract or Unexpired Lease (including any “change of control”
provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party
thereto to terminate such Executory Contract or Unexpired Lease or to exercise
any other default-related rights with respect thereto.

 

B.Indemnification Obligations.

 

On and as of the Effective Date, all Indemnification Provisions, consistent with
applicable law, currently in place (whether in the by-laws, certificates of
incorporation or formation, limited liability company agreements, limited
partnership agreements, other organizational documents, board resolutions,
indemnification agreements, employment contracts, or otherwise) for the current
and former members of any Governing Body, directors, officers, managers,
employees, attorneys, accountants, investment bankers, and other professionals
of, or acting on behalf of, the Debtors, as applicable, shall be assumed,
reinstated and remain intact, irrevocable, and shall survive the Effective Date
on terms no less favorable to such current and former members of any Governing
Body, directors, officers, managers, employees, attorneys, accountants,
investment bankers, and other professionals of, or acting on behalf of, the
Debtors than the indemnification provisions in place prior to the Effective
Date. None of the Debtors, or the Reorganized Debtors, as applicable, will amend
and/or restate their respective governance documents before or after the
Effective Date to amend, augment, terminate, or adversely affect any of the
Debtors’ or the Reorganized Debtors’ obligations to provide such indemnification
rights or such directors’, officers’, employees’, equityholders’ or agents’
indemnification rights. On and as of the Effective Date, any of the Debtors’
indemnification obligations with respect to any contract or agreement that is
the subject of or related to any litigation against the Debtors or Reorganized
Debtors, as applicable, shall be assumed by the Reorganized Debtors and
otherwise remain unaffected by the Chapter 11 Cases.

 



25

 

 

C.Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

 

The Debtors or the Reorganized Debtors, as applicable, shall pay Cures, if any,
on the Effective Date or as soon as reasonably practicable thereafter. Unless
otherwise agreed upon in writing by the parties to the applicable Executory
Contract or Unexpired Lease, all requests for payment of Cure that differ from
the amounts paid or proposed to be paid by the Debtors or the Reorganized
Debtors to a counterparty must be Filed with the Court on or before thirty (30)
days after the Effective Date. Any such request that is not timely filed shall
be disallowed and forever barred, estopped, and enjoined from assertion, and
shall not be enforceable against any Reorganized Debtor, without the need for
any objection by the Reorganized Debtors or any other party in interest or any
further notice to or action, order, or approval of the Court. Any Cure shall be
deemed fully satisfied, released, and discharged upon payment by the Debtors or
the Reorganized Debtors of the Cure; provided that nothing herein shall prevent
the Reorganized Debtors from paying any Cure despite the failure of the relevant
counterparty to File such request for payment of such Cure. The Reorganized
Debtors also may settle any Cure without any further notice to or action, order,
or approval of the Court. In addition, any objection to the assumption of an
Executory Contract or Unexpired Lease under the Plan, must be Filed with the
Court on or before 30 days after the Effective Date. Any such objection will be
scheduled to be heard by the Court at the Debtors’ or Reorganized Debtors’, as
applicable, first scheduled omnibus hearing for which such objection is timely
filed. Any counterparty to an Executory Contract or Unexpired Lease that fails
to timely object to the proposed assumption of any Executory Contract or
Unexpired Lease will be deemed to have consented to such assumption.

 

If there is any dispute regarding any Cure, the ability of the Reorganized
Debtors or any assignee to provide “adequate assurance of future performance”
within the meaning of section 365 of the Bankruptcy Code, or any other matter
pertaining to assumption, then payment of Cure shall occur as soon as reasonably
practicable after entry of a Final Order resolving such dispute, approving such
assumption (and, if applicable, assignment), or as may be agreed upon by the
Debtors or the Reorganized Debtors, as applicable, and the counterparty to the
Executory Contract or Unexpired Lease.

 

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise and full payment of any applicable Cure pursuant to this Article V.C
shall result in the full release and satisfaction of any Cures, Claims, or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time prior to the effective date of assumption. Any and
all Proofs of Claim based upon Executory Contracts or Unexpired Leases that have
been assumed in the Chapter 11 Cases, including pursuant to the Confirmation
Order, and for which any Cure has been fully paid pursuant to this Article V.C,
shall be deemed disallowed and expunged as of the Effective Date without the
need for any objection thereto or any further notice to or action, order, or
approval of the Court.

 

D.Insurance Policies.

 

Each of the Debtors’ insurance policies and any agreements, documents, or
instruments relating thereto, are treated as Executory Contracts under the Plan.
Unless otherwise provided in the Plan, on the Effective Date, (1) the Debtors
shall be deemed to have assumed all insurance policies and any agreements,
documents, and instruments relating to coverage of all insured Claims and
(2) such insurance policies and any agreements, documents, or instruments
relating thereto shall revest in the Reorganized Debtors.

 



26

 

 

E.Reservation of Rights.

 

Nothing contained in the Plan or the Plan Supplement, shall constitute an
admission by the Debtors or any other party in interest that any such contract
or lease is in fact an Executory Contract or Unexpired Lease or that any of the
Reorganized Debtors have any liability thereunder. If there is a dispute
regarding whether a contract or lease is or was executory or unexpired at the
time of assumption or rejection, the Debtors or the Reorganized Debtors, as
applicable, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter its treatment of such contract or lease under
the Plan.

 

F.Nonoccurrence of Effective Date.

 

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

G.Contracts and Leases Entered Into After the Petition Date.

 

Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
will be performed by the applicable Debtor or the Reorganized Debtors liable
thereunder in the ordinary course of their business. Accordingly, such contracts
and leases (including any assumed Executory Contracts and Unexpired Leases) will
survive and remain unaffected by entry of the Confirmation Order.

 

Article VI.
PROVISIONS GOVERNING DISTRIBUTIONS

 

A.Timing and Calculation of Amounts to Be Distributed.

 

Unless otherwise provided in the Plan, on the Effective Date (or if a Claim is
not an Allowed Claim or Allowed Interest on the Effective Date, on the date that
such Claim or Interest becomes an Allowed Claim or Allowed Interest) or as soon
as reasonably practicable thereafter, each Holder of an Allowed Claim or Allowed
Interest (as applicable) shall receive the full amount of the distributions that
the Plan provides for Allowed Claims or Allowed Interests (as applicable) in the
applicable Class. In the event that any payment or act under the Plan is
required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on the
next succeeding Business Day, but shall be deemed to have been completed as of
the required date. If and to the extent that there are Disputed Claims or
Disputed Interests, distributions on account of any such Disputed Claims or
Disputed Interests shall be made pursuant to the provisions set forth in
Article VII hereof. Except as otherwise provided in the Plan, Holders of Claims
or Interests shall not be entitled to interest, dividends, or accruals on the
distributions provided for in the Plan, regardless of whether such distributions
are delivered on or at any time after the Effective Date.

 

B.Disbursing Agent.

 

All distributions under the Plan shall be made by the Disbursing Agent on the
Effective Date. The Disbursing Agent shall not be required to give any bond or
surety or other security for the performance of its duties unless otherwise
ordered by the Court. Additionally, in the event that the Disbursing Agent is so
otherwise ordered, all costs and expenses of procuring any such bond or surety
shall be borne by the Reorganized Debtors.

 



27

 

 

C.Rights and Powers of Disbursing Agent.

 

1.            Powers of the Disbursing Agent.

 

The Disbursing Agent shall be empowered to: (a) effect all actions and execute
all agreements, instruments, and other documents necessary to perform its duties
under the Plan; (b) make all distributions contemplated hereby; (c) employ
professionals to represent it with respect to its responsibilities; and
(d) exercise such other powers as may be vested in the Disbursing Agent by order
of the Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be
necessary and proper to implement the provisions hereof.

 

2.            Expenses Incurred On or After the Effective Date.

 

Except as otherwise ordered by the Court, the amount of any reasonable fees and
expenses incurred by the Disbursing Agent on or after the Effective Date
(including taxes), and any reasonable compensation and expense reimbursement
claims (including reasonable attorney fees and expenses), made by the Disbursing
Agent shall be paid in Cash by the Reorganized Debtors.

 

D.Delivery of Distributions and Undeliverable or Unclaimed Distributions.

 

1.            Record Date for Distribution.

 

On the Distribution Record Date, the Claims Register shall be closed and any
party responsible for making distributions shall instead be authorized and
entitled to recognize only those record Holders listed on the Claims Register as
of the close of business on the Distribution Record Date.

 

2.            Delivery of Distributions in General.

 

Except as otherwise provided herein, the Disbursing Agent shall make
distributions to Holders of Allowed Claims and Allowed Interests (as applicable)
as of the Distribution Record Date at the address for each such Holder as
indicated on the Debtors’ records as of the date of any such distribution;
provided that the manner of such distributions shall be determined at the
discretion of the Reorganized Debtors; provided further that the address for
each Holder of an Allowed Claim shall be deemed to be the address set forth in
any Proof of Claim Filed by that Holder.

 

With respect to any distributions on the RBL Claims, distributions are to be
made to the RBL Claim Agent.

 

With respect to any distributions of BCEI Common Stock, to the extent the
distribution procedures set forth herein conflict with those contemplated under
the Merger Agreement, the procedures set forth under the Merger Agreement shall
control unless BCEI and the Reorganized Debtors consent otherwise, such consent
not to be unreasonably withheld or delayed, including after taking into account
the advice provided by the Disbursing Agent.

 

3.            Minimum Distributions.

 

With respect to distributions of BCEI Common Stock on account of Allowed
Interests, when any distribution pursuant to the Plan would result in the
issuance of a number of shares of BCEI Common Stock that is not a whole number,
such Holder shall receive, in lieu thereof, Cash (without interest) in an amount
equal to the product of (i) such fractional part of a share of BCEI Common Stock
multiplied by (ii) the volume weighted average price of BCEI’s presently issued
and outstanding common stock for the five (5) consecutive trading days
immediately prior to the Effective Date as reported by Bloomberg, L.P.  As
promptly as practicable after the determination of the amount of Cash, if any,
to be paid to such Holders, the Disbursing Agent shall so notify BCEI and the
Reorganized Debtors, and they shall cause the Disbursing Agent to forward
payments to such Holders subject to and in accordance with the terms hereof and
the Merger Agreement.  With respect to distributions of BCEI Common Stock on
account of Allowed Claims, when any distribution pursuant to the Plan would
result in the issuance of a number of shares of BCEI Common Stock that is not a
whole number, such fractional part of a share of BCEI Common Stock will be
rounded down to the nearest whole share and no fractional shares of BCEI Common
Stock will be issued, and no other compensation will be paid in respect of such
fractional shares.

 



28

 

 

With respect to distributions of New Take Back Notes, the principal amounts of
such notes distributable to each Holder of Allowed Notes Claims will be rounded
down the nearest amount that is equal to $2,000 and integral multiples of $1,000
in excess thereof and no additional shares of BCEI Common Stock will be issued
or payment made in compensation for such adjustments; provided, however, that
insofar as the application of the foregoing rule causes a Holder of Allowed
Notes Claims to forfeit all of the New Take Back Notes that would otherwise be
distributable to such Holder hereunder, the Reorganized Debtors reserve the
right to pay such de minimis Holder Cash in lieu of New Take Back Notes.

 

4.            Undeliverable Distributions and Unclaimed Property.

 

In the event that any distribution to any Holder of Allowed Claims or Allowed
Interests (as applicable) is returned as undeliverable, no distribution to such
Holder shall be made unless and until the Disbursing Agent has determined the
then-current address of such Holder, at which time such distribution shall be
made to such Holder without interest; provided that such distributions shall be
deemed unclaimed property under section 347(b) of the Bankruptcy Code at the
expiration of one year from the Effective Date. After such date, all unclaimed
property or interests in property shall revert to the Reorganized Debtors
automatically and without need for a further order by the Court (notwithstanding
any applicable federal, provincial or state escheat, abandoned, or unclaimed
property laws to the contrary), and the Claim of any Holder of Claims and
Interests to such property or Interest in property shall be discharged and
forever barred.

 

E.Manner of Payment.

 

At the option of the Disbursing Agent, any Cash payment to be made hereunder may
be made by check or wire transfer or as otherwise required or provided in
applicable agreements.

 

F.Compliance with Tax Requirements.

 

In connection with the Plan, to the extent applicable, the Reorganized Debtors
shall comply with all tax withholding and reporting requirements imposed on them
by any Governmental Unit, and all distributions made pursuant to the Plan shall
be subject to such withholding and reporting requirements, including tax
withholding by BCEI pursuant to Article III of the Merger Agreement.
Notwithstanding any provision in the Plan to the contrary, the Reorganized
Debtors, the Disbursing Agent, and BCEI (to the extent set forth in the Merger
Agreement) shall be authorized to take all actions necessary to comply with such
withholding and reporting requirements, including (i) liquidating a portion of
the distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any
other mechanisms they believe are reasonable and appropriate, and (ii) with
respect to withholding by BCEI pursuant to the Merger Agreement, withholding of
Taxes (as defined in the Merger Agreement) taken in BCEI Common Stock. The
Reorganized Debtors reserve the right to allocate all distributions made under
the Plan in compliance with all applicable wage garnishments, alimony, child
support, and other spousal awards, Liens, and encumbrances.

 

G.Allocations.

 

Distributions in respect of Allowed Claims shall be allocated first to the
portion of such Claims for accrued but unpaid interest (as determined for
federal income tax purposes) and then, to the extent the consideration exceeds
the amount of accrued but unpaid interest, to the principal amount of such
Claims.

 

H.No Postpetition Interest on Claims.

 

Unless otherwise specifically provided for in the Plan or the Confirmation
Order, or required by applicable bankruptcy and non-bankruptcy law, postpetition
interest shall not accrue or be paid on any prepetition Claims, and no Holder of
a prepetition Claim shall be entitled to interest accruing on or after the
Petition Date on any such prepetition Claim.

 



29

 

 

I.Foreign Currency Exchange Rate.

 

Except as otherwise provided in a Court order, as of the Effective Date, any
Claim asserted in currency other than U.S. dollars shall be automatically deemed
converted to the equivalent U.S. dollar value using the exchange rate for the
applicable currency as published in The Wall Street Journal (National Edition),
on the Effective Date.

 

J.Setoffs and Recoupment.

 

Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant
to section 553 of the Bankruptcy Code, set off and/or recoup against any Plan
Distributions to be made on account of any Allowed Claim (other than any Allowed
Notes Claim held by a Consenting Noteholder), any and all claims, rights, and
Causes of Action that such Reorganized Debtor may hold against the Holder of
such Allowed Claim to the extent such setoff or recoupment is either (1) agreed
in amount among the relevant Reorganized Debtor(s) and Holder of Allowed Claim
or (2) otherwise adjudicated by the Court or another court of competent
jurisdiction; provided that neither the failure to effectuate a setoff or
recoupment nor the allowance of any Claim hereunder shall constitute a waiver or
release by a Reorganized Debtor or its successor of any and all claims, rights,
and Causes of Action that such Reorganized Debtor or its successor may possess
against the applicable Holder. In no event shall any Holder of Claims against,
or Interests in, the Debtors be entitled to recoup any such Claim or Interest
against any claim, right, or Cause of Action of the Debtors or the Reorganized
Debtors, as applicable, unless such Holder actually has performed such
recoupment and provided notice thereof in writing to the Debtors in accordance
with Article XII.G of the Plan on or before the Effective Date, notwithstanding
any indication in any Proof of Claim or otherwise that such Holder asserts, has,
or intends to preserve any right of recoupment.

 

K.Claims Paid or Payable by Third Parties.

 

1.            Claims Paid by Third Parties.

 

The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a
Claim, and such Claim shall be disallowed without a Claim objection having to be
Filed and without any further notice to or action, order, or approval of the
Court, to the extent that the Holder of such Claim receives payment in full on
account of such Claim from a party that is not a Debtor or a Reorganized Debtor.
Subject to the last sentence of this paragraph, to the extent a Holder of a
Claim receives a distribution on account of such Claim and receives payment from
a party that is not a Debtor or a Reorganized Debtor on account of such Claim,
such Holder shall, within 14 days of receipt thereof, repay or return the
distribution to the applicable Reorganized Debtor, to the extent the Holder’s
total recovery on account of such Claim from the third party and under the Plan
exceeds the amount of such Claim as of the date of any such distribution under
the Plan. The failure of such Holder to timely repay or return such distribution
shall result in the Holder owing the applicable Reorganized Debtor annualized
interest at the Federal Judgment Rate on such amount owed for each Business Day
after the 14-day grace period specified above until the amount is repaid.

 

2.            Claims Payable by Third Parties.

 

No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
Holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy. To the extent that one or more of the Debtors’ insurers agrees
to satisfy in full or in part a Claim (if and to the extent adjudicated by a
court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claim
objection having to be Filed and without any further notice to or action, order,
or approval of the Court.

 

3.            Applicability of Insurance Policies.

 

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

 



30

 

 

Article VII.
PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED, AND DISPUTED CLAIMS

 

A.            Disputed Claims Process.

 

Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the
Unimpaired status of all Allowed General Unsecured Claims under the Plan, except
as required by the Plan, Holders of Claims need not File Proofs of Claim, and
the Reorganized Debtors and the Holders of Claims shall determine, adjudicate,
and resolve any disputes over the validity and amounts of such Claims in the
ordinary course of business as if the Chapter 11 Cases had not been commenced
except that (unless expressly waived pursuant to the Plan) the Allowed amount of
such Claims shall be subject to the limitations or maximum amounts permitted by
the Bankruptcy Code, including sections 502 and 503 of the Bankruptcy Code, to
the extent applicable, and the Court shall retain jurisdiction to adjudicate
Disputed Claim matters. All Proofs of Claim filed in these Chapter 11 Cases
shall be considered objected to and Disputed without further action by the
Debtors. Upon the Effective Date and in light of the Unimpaired status of all
Allowed General Unsecured Claims under the Plan, all Proofs of Claim filed
against the Debtors, regardless of the time of filing, and including Proofs of
Claim filed after the Effective Date, shall be deemed withdrawn and expunged,
other than as provided below. Notwithstanding anything in this Plan to the
contrary, disputes regarding the amount of any Cure pursuant to section 365 of
the Bankruptcy Code and Claims that the Debtors seek to have determined by the
Court, shall in all cases be determined by the Court.

 

For the avoidance of doubt, there is no requirement to File a Proof of Claim or
Proof of Interest (or move the Court for allowance) to be an Allowed Claim or
Allowed Interest, as applicable, under the Plan. Notwithstanding the foregoing,
Entities must File Cure objections as set forth in Article V.C of the Plan to
the extent such Entity disputes the amount of the Cure paid or proposed to be
paid by the Debtors or the Reorganized Debtors to a counterparty. Except as
otherwise provided herein, all Proofs of Claim filed after the Effective Date
shall be disallowed and forever barred, estopped, and enjoined from assertion,
and shall not be enforceable against any Reorganized Debtor, without the need
for any objection by the Reorganized Debtors or any further notice to or action,
order, or approval of the Court.

 

B.Allowance of Claims.

 

After the Effective Date and subject to the terms of this Plan, each of the
Reorganized Debtors shall have and retain any and all rights and defenses such
Debtor had with respect to any Claim or Interest immediately prior to the
Effective Date. The Debtors may affirmatively determine to deem Unimpaired
Claims Allowed.

 

C.Claims Administration Responsibilities.

 

Except as otherwise specifically provided in the Plan, after the Effective Date,
the Reorganized Debtors shall have the sole authority: (1) to File, withdraw, or
litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or
approval by the Court; and (3) to administer and adjust the Claims Register to
reflect any such settlements or compromises without any further notice to or
action, order, or approval by the Court. For the avoidance of doubt, except as
otherwise provided herein, from and after the Effective Date, each Reorganized
Debtor shall have and retain any and all rights and defenses such Debtor had
immediately prior to the Effective Date with respect to any Disputed Claim or
Interest.

 

Notwithstanding the foregoing, the Debtors and Reorganized Debtors shall be
entitled to dispute and/or otherwise object to any General Unsecured Claim in
accordance with applicable nonbankruptcy law. If the Debtors, or Reorganized
Debtors dispute any General Unsecured Claim, such dispute may be determined,
resolved, or adjudicated, as the case may be, in the manner as if the Chapter 11
Cases had not been commenced. In any action or proceeding to determine the
existence, validity, or amount of any General Unsecured Claim, any and all
claims or defenses that could have been asserted by the applicable Debtor(s) or
the Entity holding such General Unsecured Claim are preserved as if the Chapter
11 Cases had not been commenced, provided that, for the avoidance of doubt, the
Allowed amount of such Claims shall be subject to the limitations or maximum
amounts permitted by the Bankruptcy Code, including sections 502 and 503 of the
Bankruptcy Code to the extent applicable.

 



31

 

 

D.Adjustment to Claims or Interests without Objection.

 

Any duplicate Claim or Interest or any Claim or Interest that has been paid,
satisfied, amended, or superseded may be adjusted or expunged on the Claims
Register by the Reorganized Debtors without the Reorganized Debtors having to
File an application, motion, complaint, objection, or any other legal proceeding
seeking to object to such Claim or Interest and without any further notice to or
action, order, or approval of the Court.

 

E.Disallowance of Claims or Interests.

 

All Claims and Interests of any Entity from which property is sought by the
Debtors under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the
Debtors or the Reorganized Debtors allege is a transferee of a transfer that is
avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of
the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and
the Debtors or the Reorganized Debtors, as applicable, on the other hand, agree
or the Court has determined by Final Order that such Entity or transferee is
liable to turn over any property or monies under any of the aforementioned
sections of the Bankruptcy Code; and (b) such Entity or transferee has failed to
turn over such property by the date set forth in such agreement or Final Order.

 

Article VIII.
SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 

A.Discharge of Claims and Termination of Interests.

 

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan, the Merger Agreement, the Confirmation Order,
or in any contract, instrument, or other agreement or document created or
entered into pursuant to the Plan including the Definitive Documents (as defined
in the TSA), the distributions, rights, and treatment that are provided in the
Plan shall be in complete satisfaction, discharge, and release, effective as of
the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, Liens on, obligations of, rights against, and Interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims or Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any liability (including withdrawal
liability) to the extent such Claims or Interests relate to services performed
by employees of the Debtors prior to the Effective Date and that arise from a
termination of employment, any contingent or non-contingent liability on account
of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon
such debt or right is Filed or deemed Filed pursuant to section 501 of the
Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the
Holder of such a Claim or Interest has accepted the Plan. The Confirmation Order
shall be a judicial determination of the discharge of all Claims and Interests
subject to the occurrence of the Effective Date.

 

B.Release of Liens.

 

Except as otherwise provided in the Exit RBL Documents, the Plan, the Merger
Agreement, the Confirmation Order, or any contract, instrument, release, or
other agreement or document created pursuant to the Plan, on the Effective Date
and concurrently with the applicable distributions made pursuant to the Plan
and, in the case of a Secured Claim, satisfaction in full of the portion of the
Secured Claim that is Allowed as of the Effective Date, except for Other Secured
Claims that the Debtors elect to reinstate in accordance with Article III.B.1
hereof, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and
discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns. Any Holder
of such Secured Claim (and the applicable agents for such Holder) shall be
authorized and directed, at the sole cost and expense of the Reorganized
Debtors, to release any collateral or other property of any Debtor (including
any cash collateral and possessory collateral) held by such Holder (and the
applicable agents for such Holder), and to take such actions as may be
reasonably requested by the Reorganized Debtors to evidence the release of such
Lien, including the execution, delivery, and filing or recording of such
releases. The presentation or filing of the Confirmation Order to or with any
federal, state, provincial, or local agency or department shall constitute good
and sufficient evidence of, but shall not be required to effect, the termination
of such Liens.

 



32

 

 

C.Releases by the Debtors.

 

Notwithstanding anything contained in the Plan to the contrary, pursuant to
section 1123(b) of the Bankruptcy Code, for good and valuable consideration, the
adequacy of which is hereby confirmed, on and after the Effective Date, each
Released Party is deemed released and discharged by each and all of the Debtors,
the Reorganized Debtors, and their Estates, in each case on behalf of themselves
and their respective successors, assigns, and representatives, and any and all
other entities who may purport to assert any Cause of Action, directly or
derivatively, by, through, for, or because of the foregoing entities, from any
and all Claims and Causes of Action, whether known or unknown, including any
derivative claims, asserted or assertable on behalf of any of the Debtors, that
the Debtors, the Reorganized Debtors, or their Estates would have been legally
entitled to assert in their own right (whether individually or collectively) or
on behalf of the holder of any Claim against, or Interest in, a Debtor or other
Entity, or that any holder of any Claim against, or Interest in, a Debtor or
other Entity could have asserted on behalf of the Debtors, based on or relating
to, or in any manner arising from, in whole or in part, the Debtors (including
the management, ownership, or operation thereof), the purchase, sale, or
rescission of any security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the Merger Agreement, the Debtors’ in- or
out-of-court restructuring efforts, any Avoidance Actions (but excluding
Avoidance Actions brought as counterclaims or defenses to Claims asserted
against the Debtors), intercompany transactions, the Chapter 11 Cases, the TSA,
the formulation, preparation, dissemination, negotiation, entry into, or filing
of, as applicable, the Merger Agreement, the TSA and related prepetition
transactions, the Definitive Documents, the Disclosure Statement, the Plan, the
Plan Supplement, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document created or entered into in connection
with the Merger Agreement, the TSA, the Disclosure Statement, the Plan, the Plan
Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of consummation, the administration and
implementation of the Plan, including the issuance, distribution, or conversion
of securities pursuant to the Merger Agreement, the Plan, or the distribution of
property under the Plan or any other related agreement, including the Merger
Agreement, or upon any other related act or omission, transaction, agreement,
event, or other occurrence taking place on or before the Effective Date.
Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release any post-Effective Date obligations of any party or
Entity under the Plan, the Merger Agreement, any Restructuring Transaction, or
any document, instrument, or agreement (including those set forth in the Plan
Supplement) executed to implement the Plan, including the assumption of the
Indemnification Provisions as set forth in the Plan.

 

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each
of the related provisions and definitions contained in the Plan, and further,
shall constitute the Court’s finding that the Debtor Release is: (a) in exchange
for the good and valuable consideration provided by the Released Parties,
including, without limitation, the Released Parties’ contributions to
facilitating the Restructuring and implementing the Plan; (b) a good faith
settlement and compromise of the Claims released by the Debtor Release; (c) in
the best interests of the Debtors and all holders of Claims and Interests;
(d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized
Debtors, or the Debtors’ Estates asserting any Claim or Cause of Action released
pursuant to the Debtor Release.

 



33

 

 

D.Releases by Holders of Claims and Interests.

 

Notwithstanding anything contained in the Plan to the contrary, as of the
Effective Date, each Releasing Party, in each case on behalf of itself and its
respective successors, assigns, and representatives, and any and all other
entities who may purport to assert any Cause of Action, directly or
derivatively, by, through, or because of the foregoing entities, is deemed to
have released and discharged each Debtor, Reorganized Debtor, and Released Party
from any and all Claims and Causes of Action, whether known or unknown,
including any derivative claims, asserted or assertable on behalf of any of the
Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising
from, in whole or in part, the Debtors (including the management, ownership or
operation thereof), the purchase, sale, or rescission of any security of the
Debtors or Reorganized Debtors, the subject matter of, or the transactions or
events giving rise to, any Claim or Interest that is treated in the Plan, the
Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but
excluding Avoidance Actions brought as counterclaims or defenses to Claims
asserted against the Debtors), intercompany transactions, the Chapter 11 Cases,
the TSA, the formulation, preparation, dissemination, negotiation, entry into or
filing of, as applicable, the TSA and related prepetition transactions, the
Definitive Documents, the Disclosure Statement, the Plan, the Plan Supplement,
or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the TSA, the
Merger Agreement, the Disclosure Statement, the Plan, the Plan Supplement, the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of consummation, the administration and implementation
of the Plan, including the issuance, distribution or conversion of securities
pursuant to the Merger Agreement, the Plan, or the distribution of property
under the Plan or any other related agreement, including the Merger Agreement,
or upon any other related act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date. Notwithstanding
anything to the contrary in the foregoing, the releases set forth above do not
release any post-Effective Date obligations of any party or Entity under the
Plan, the Merger Agreement, any Restructuring Transaction, or any document,
instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan, including the assumption of the Indemnification
Provisions as set forth in the Plan.

 

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Third-Party Release, which includes by reference
each of the related provisions and definitions contained herein, and, further,
shall constitute the Court’s finding that the Third-Party Release is:
(a) consensual; (b) essential to the confirmation of the Plan; (c) given in
exchange for the good and valuable consideration provided by the Released
Parties; (d) a good faith settlement and compromise of the Claims released by
the Third-Party Release; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due
notice and opportunity for hearing; and (h) a bar to any of the Releasing
Parties asserting any Claim or Cause of Action released pursuant to the
Third-Party Release.

 

E.Exculpation.

 

Effective as of the Effective Date, without affecting or limiting either the
Debtor Release or the Third-Party Release, and except as otherwise specifically
provided in the Plan, no Exculpated Party shall have or incur liability for, and
each Exculpated Party is released and exculpated from, any Cause of Action for
any Claim related to any act or omission in connection with, relating to, or
arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, entry into, or filing of, as applicable, the Merger
Agreement, the TSA and related prepetition transactions, the Disclosure
Statement, the Plan, the Plan Supplement, or any Restructuring Transaction,
contract, instrument, release, or other agreement or document created or entered
into in connection with the Merger Agreement, the TSA, the Definitive Documents,
the Disclosure Statement, the Plan, the Plan Supplement, the Chapter 11 Cases,
the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
consummation, the administration and implementation of the Plan, including the
issuance, distribution or conversion of securities pursuant to the Merger
Agreement, the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other related act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date, except for Claims related to any act or omission that is determined in a
Final Order by a court of competent jurisdiction to have constituted actual
fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan.

 



34

 

 

The Exculpated Parties and other parties set forth above have, and upon
confirmation of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable laws with regard to the solicitation of votes
and distribution of consideration pursuant to the Plan and, therefore, are not,
and on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

 

F.Injunction.

 

Effective as of the Effective Date, pursuant to section 524(a) of the Bankruptcy
Code, and except as otherwise expressly provided in the Plan or the Confirmation
Order or for obligations issued or required to be paid pursuant to the Plan or
the Confirmation Order, all Entities that have held, hold, or may hold Claims or
Interests that have been released, discharged, or are subject to exculpation are
permanently enjoined, from and after the Effective Date, from taking any of the
following actions against, as applicable, the Debtors, the Reorganized Debtors,
the Exculpated Parties, or the Released Parties: (1) commencing or continuing in
any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such Claims or Interests; (2) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award,
decree, or order against such Entities on account of or in connection with or
with respect to any such Claims or Interests; (3) creating, perfecting, or
enforcing any encumbrance of any kind against such Entities or the property or
the Estates of such Entities on account of or in connection with or with respect
to any such Claims or Interests; (4) asserting any right of setoff, subrogation,
or recoupment of any kind against any obligation due from such Entities or
against the property of such Entities on account of or in connection with or
with respect to any such Claims or Interests unless such Holder has Filed a
motion requesting the right to perform such setoff on or before the Effective
Date, and notwithstanding an indication of a Claim or Interest or otherwise that
such Holder asserts, has, or intends to preserve any right of setoff pursuant to
applicable law or otherwise; and (5) commencing or continuing in any manner any
action or other proceeding of any kind on account of or in connection with or
with respect to any such Claims or Interests released or settled pursuant to the
Plan.

 

G.Protections against Discriminatory Treatment.

 

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

H.Document Retention.

 

On and after the Effective Date, the Reorganized Debtors may maintain documents
in accordance with their standard document retention policy, as may be altered,
amended, modified, or supplemented by the Reorganized Debtors.

 

I.Reimbursement or Contribution.

 

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of allowance or disallowance, such Claim
shall be forever disallowed and expunged notwithstanding section 502(j) of the
Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has been
adjudicated as non-contingent or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

 



35

 

 

Article IX.
CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

 

A.Conditions Precedent to the Effective Date.

 

It shall be a condition to the Effective Date of the Plan that the following
conditions shall have been satisfied or waived pursuant to the provisions of
Article IX.B hereof:

 

1.            the Court shall have entered the Confirmation Order, which shall
be consistent with the TSA and the Merger Agreement (and subject to the consent,
approval, and consultation rights set forth in each);

 

2.            the final version of the Plan Supplement and all of the schedules,
documents, and exhibits contained therein (and any amendment thereto) shall have
been filed with the Court, which shall be consistent with the TSA and the Merger
Agreement (and subject to the consent, approval, and consultation rights set
forth in each);

 

3.            the TSA shall not have been terminated and shall be in full force
and effect;

 

4.            the Merger shall have been consummated or is anticipated to be
consummated concurrent with the occurrence of the Effective Date;

 

5.            [the Exit RBL Documents shall have been executed and delivered
(which shall be in form and substance acceptable to the Debtors, BCEI, the
Required Consenting Noteholders, and the Exit RBL Agent and consistent with the
TSA and the Merger Agreement (and subject to the consent, approval, and
consultation rights set forth in each)), and all conditions precedent to the
consummation of such Exit RBL Documents, shall have been waived or satisfied in
accordance with their terms];

 

6.            all Allowed Professional Fee Claims shall have been paid in full
or amounts sufficient to pay such fees and expenses after the Effective Date
have been placed in the Professional Fee Escrow Account pending approval by the
Court;

 

7.            the Debtors shall have obtained all authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and
effectuate the Plan, and each of the transactions contemplated by the
Restructuring Transactions, including the Merger; and

 

8.            the Debtors shall have paid the Restructuring Expenses.

 

B.Waiver of Conditions.

 

The conditions to Confirmation and consummation set forth in this Article IX may
be waived by the Debtors with the consent of the Required Consenting Noteholders
and BCEI, in each case not to be unreasonably withheld or delayed, and
consistent with the TSA and the Merger Agreement (and subject to the consent,
approval, and consultation rights set forth in each), without notice, leave, or
order of the Court or any formal action other than proceedings to confirm or
consummate the Plan.

 

C.Effect of Failure of Conditions.

 

If consummation does not occur, the Plan shall be null and void in all respects
and nothing contained in the Plan or the Disclosure Statement shall:
(1) constitute a waiver or release of any Claims by the Debtors, Claims, or
Interests; (2) prejudice in any manner the rights of the Debtors, any Holders of
Claims or Interests, BCEI, or any other Entity; or (3) constitute an admission,
acknowledgment, offer, or undertaking by the Debtors, any Holders of Claims or
Interests, BCEI, or any other Entity, provided, however, that such termination
of the TSA and rendering of the Plan null and void shall not affect the validity
or enforceability of any other order entered by the Court or of any agreement,
instrument or other documents executed by any Debtor prior to such date of such
termination, including, without limitation, the Merger Agreement (except as
otherwise provided therein), and any other agreement, instrument or other
document executed in connection therewith.

 



36

 

 

Article X.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 

A.Modification and Amendments.

 

Except as otherwise specifically provided in the Plan and subject to the terms
of the TSA and the Merger Agreement, (including the consent, approval, and
consultation rights set forth in each), the Debtors reserve the right to modify
the Plan, whether such modification is material or immaterial, and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not
resolicit votes on such modified Plan. Subject to those restrictions on
modifications set forth in the Plan and the requirements of section 1127 of the
Bankruptcy Code, Rule 3019 of the Federal Rules of Bankruptcy Procedure, and, to
the extent applicable, sections 1122, 1123, and 1125 of the Bankruptcy Code,
each of the Debtors expressly reserves its respective rights to revoke or
withdraw, or, to alter, amend, or modify the Plan with respect to such Debtor,
one or more times, after Confirmation, and, to the extent necessary may initiate
proceedings in the Court to so alter, amend, or modify the Plan, or remedy any
defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to
carry out the purposes and intent of the Plan, consistent with the TSA and the
Merger Agreement (and subject to the consent, approval, and consultation rights
set forth in each).

 

B.Effect of Confirmation on Modifications.

 

Entry of a Confirmation Order shall mean that all modifications or amendments to
the Plan since the solicitation thereof are approved pursuant to section
1127(a) of the Bankruptcy Code and do not require additional disclosure or
resolicitation under Bankruptcy Rule 3019.

 

C.Revocation or Withdrawal of Plan.

 

Subject to the terms of the TSA and the Merger Agreement (including the consent,
approval, and consultation rights set forth in each), the Debtors reserve the
right to revoke or withdraw the Plan prior to the Confirmation Date and to File
subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan,
or if Confirmation or consummation does not occur, then: (1) the Plan shall be
null and void in all respects; (2) any settlement or compromise embodied in the
Plan (including the fixing or limiting to an amount certain of any Claim or
Interest or Class of Claims or Interests), assumption or rejection of Executory
Contracts or Unexpired Leases effected under the Plan, and any document or
agreement executed pursuant to the Plan, shall be deemed null and void; and
(3) nothing contained in the Plan shall: (a) constitute a waiver or release of
any Claims or Interests; (b) prejudice in any manner the rights of such Debtor,
BCEI, or any other Entity; or (c) constitute an admission, acknowledgement,
offer, or undertaking of any sort by such Debtor, BCEI, or any other Entity.

 

Article XI.
RETENTION OF JURISDICTION

 

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
exclusive jurisdiction over all matters arising out of, or relating to, the TSA,
the Merger Agreement, the Chapter 11 Cases and the Plan pursuant to sections
105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

 

1.            allow, disallow, determine, liquidate, classify, estimate, or
establish the priority, secured or unsecured status, or amount of any Claim or
Interest, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the secured
or unsecured status, priority, amount, or allowance of Claims or Interests;

 



37

 

 

2.            decide and resolve all matters related to the granting and
denying, in whole or in part, any applications for allowance of compensation or
reimbursement of expenses to Professionals authorized pursuant to the Bankruptcy
Code or the Plan;

 

3.            resolve any matters related to: (a) the assumption, assumption and
assignment, or rejection of any Executory Contract or Unexpired Lease to which a
Debtor is party or with respect to which a Debtor may be liable and to hear,
determine, and, if necessary, liquidate, any Claims arising therefrom, including
Cure pursuant to section 365 of the Bankruptcy Code; (b) any potential
contractual obligation under any Executory Contract or Unexpired Lease that is
assumed; (c) the Reorganized Debtors amending, modifying, or supplementing,
after the Effective Date, pursuant to Article V hereof, any Executory Contracts
or Unexpired Leases to the list of Executory Contracts and Unexpired Leases to
be assumed or rejected or otherwise; and (d) any dispute regarding whether a
contract or lease is or was executory or expired;

 

4.            ensure that distributions to Holders of Allowed Claims and Allowed
Interests (as applicable) are accomplished pursuant to the provisions of the
Plan;

 

5.            adjudicate, decide, or resolve any motions, adversary proceedings,
contested or litigated matters, and any other matters, and grant or deny any
applications involving a Debtor that may be pending on the Effective Date;

 

6.            adjudicate, decide, or resolve any and all matters related to
section 1141 of the Bankruptcy Code;

 

7.            resolve any cases, controversies, suits, or disputes that may
arise in connection with General Unsecured Claims, including establishment of a
bar date, related notice, claim objections, allowance, disallowance, estimation,
and distribution;

 

8.            enter and implement such orders as may be necessary or appropriate
to execute, implement, or consummate the provisions of the Plan and all
contracts, instruments, releases, indentures, and other agreements or documents
created or entered into in connection with the Plan or the Disclosure Statement;

 

9.            enter and enforce any order for the sale of property pursuant to
sections 363, 1123, or 1146(a) of the Bankruptcy Code;

 

10.            resolve any cases, controversies, suits, disputes, or Causes of
Action that may arise in connection with the consummation, interpretation, or
enforcement of the Plan or any Entity’s obligations incurred in connection with
the Plan;

 

11.            issue injunctions, enter and implement other orders, or take such
other actions as may be necessary to restrain interference by any Entity with
consummation or enforcement of the Plan;

 

12.            resolve any cases, controversies, suits, disputes, or Causes of
Action with respect to the releases, injunctions, exculpations, and other
provisions contained in Article VIII hereof and enter such orders as may be
necessary or appropriate to implement such releases, injunctions, exculpations,
and other provisions;

 

13.            resolve any cases, controversies, suits, disputes, or Causes of
Action with respect to the repayment or return of distributions and the recovery
of additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.K hereof;

 

14.            enter and implement such orders as are necessary if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

 

15.            determine any other matters that may arise in connection with or
relate to the Plan, the Disclosure Statement, the Confirmation Order, or any
contract, instrument, release, indenture, or other agreement or document created
in connection with the Plan, the Plan Supplement, or the Disclosure Statement;

 



38

 

 

16.            enter an order concluding or closing the Chapter 11 Cases;

 

17.            adjudicate any and all disputes arising from or relating to
distributions under the Plan;

 

18.            consider any modifications of the Plan, to cure any defect or
omission, or to reconcile any inconsistency in any Court order, including the
Confirmation Order.

 

19.            determine requests for the payment of Claims and Interests
entitled to priority pursuant to section 507 of the Bankruptcy Code;

 

20.            hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of the Plan or the Confirmation
Order, including disputes arising under agreements, documents, or instruments
executed in connection with the Plan;

 

21.            hear and determine matters concerning state, local, and federal
taxes in accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

 

22.            hear and determine all disputes involving the existence, nature,
scope, or enforcement of any exculpations, discharges, injunctions and releases
granted in the Plan, including under Article VIII hereof, regardless of whether
such termination occurred prior to or after the Effective Date;

 

23.            enforce all orders previously entered by the Court; and

 

24.            hear any other matter not inconsistent with the Bankruptcy Code.

 

As of the Effective Date, notwithstanding anything in this ‎Article XI to the
contrary, the Exit RBL Facility and any related documents thereto and the New
Organizational Documents shall be governed by the jurisdictional provisions
therein and the Court shall not retain any jurisdiction with respect thereto.

 

Article XII.
miscellaneous PROVISIONS

 

A.Immediate Binding Effect.

 

Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan (including, for the avoidance of doubt, the Plan Supplement)
shall be immediately effective and enforceable and deemed binding upon the
Debtors, the Reorganized Debtors, and any and all Holders of Claims or Interests
(irrespective of whether such Claims or Interests are deemed to have accepted
the Plan), all Entities that are parties to or are subject to the settlements,
compromises, releases, discharges, and injunctions described in the Plan, each
Entity acquiring property under the Plan, and any and all non-Debtor parties to
Executory Contracts and Unexpired Leases with the Debtors.

 

B.Additional Documents.

 

On or before the Effective Date, and consistent in all respects with the terms
of the TSA and the Merger Agreement, the Debtors may File with the Court such
agreements and other documents as may be necessary to effectuate and further
evidence the terms and conditions of the Plan, the TSA, and the Merger
Agreement. The Debtors or the Reorganized Debtors, as applicable, and all
Holders of Claims or Interests receiving distributions pursuant to the Plan and
all other parties in interest shall, from time to time, prepare, execute, and
deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan.

 



39

 

 

C.Payment of Statutory Fees.

 

All fees payable pursuant to section 1930(a) of the Judicial Code, as determined
by the Court at a hearing pursuant to section 1128 of the Bankruptcy Code, shall
be paid by each of the Reorganized Debtors (or the Disbursing Agent on behalf of
each of the Reorganized Debtors) for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed, or closed,
whichever occurs first.

 

D.Statutory Committee and Cessation of Fee and Expense Payment.

 

On the Effective Date, any statutory committee appointed in the Chapter 11 Cases
shall dissolve and members thereof shall be released and discharged from all
rights and duties from or related to the Chapter 11 Cases. The Reorganized
Debtors shall no longer be responsible for paying any fees or expenses incurred
by the members of or advisors to any statutory committees after the Effective
Date.

 

E.Reservation of Rights.

 

Except as expressly set forth in the Plan, the Plan shall have no force or
effect unless the Court shall enter the Confirmation Order, and the Confirmation
Order shall have no force or effect if the Effective Date does not occur. None
of the Filing of the Plan, any statement or provision contained in the Plan, or
the taking of any action by any Debtor with respect to the Plan, the Disclosure
Statement, or the Plan Supplement shall be or shall be deemed to be an admission
or waiver of any rights of any Debtor with respect to the Holders of Claims or
Interests prior to the Effective Date.

 

F.Successors and Assigns.

 

The rights, benefits, and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each
Entity.

 

G.Notices.

 

All notices, requests, and demands to or upon the Debtors to be effective shall
be in writing (including by facsimile transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, addressed as follows:

 

1.            if to the Debtors, to:

 

HighPoint Resources Corp

555 17th Street

Suite 3700

Denver, Colorado 80202

Attention: William M. Crawford, Chief Financial Officer, and Kenneth A.
Wonstolen, Senior VP and General Counsel

Email address: bcrawford@hpres.com and kwonstolen@hpres.com

 

with copies to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Facsimile: (212) 446-4900

Attention: Joshua A. Sussberg, P.C.

E-mail addresses: joshua.sussberg@kirkland.com

 



40

 

 

- and -

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Facsimile: (312) 862-2200

Attention: Marc Kieselstein, P.C., W. Benjamin Winger

E-mail address: marc.kieselstein@kirkland.com and benjamin.winger@kirkland.com

 

with copies to

 

Klehr Harrison Harvey Branzburg LLP

1835 Market Street

Suite 1400

Philadelphia, Pennsylvania 19103

Facsimile: (215) 568-6603

Attention: Morton R. Branzburg

E-mail addresses: mbranzburg@klehr.com

 

and

 

Klehr Harrison Harvey Branzburg LLP

919 North Market Street

Suite 1000

Wilmington, Delaware 19801

Facsimile: (302) 426-9193

Attention: Domenic E. Pacitti

E-mail addresses: dpacitti@klehr.com

 

2.            if to the Consenting Noteholders, to:

 

Akin Gump Strauss Hauer & Feld LLP

Bank of America Tower, 1 Bryant Park,

New York, NY 10036

Attention:Michael S. Stamer; and Meredith A. Lahaie   mstamer@akingump.com; and
mlahaie@akingump.com

 

3.            if to a Consenting Shareholder, to:

 

Fifth Creek Energy Company, LLC

c/o NGP

2850 N. Harwood Street, 19th Floor

Dallas, Texas 75201

Attention: Jeffrey A. Zlotky

E-mail address: jzlotky@ngptrs.com

 

4.            if to BCEI, to:

 

Bonanza Creek Energy Inc.

410 17th St,

Denver, CO 80202

Attention: Skip Marter, General Counsel
E-mail address: SMarter@bonanzacrk.com

 



41

 

 

with copy to:

 

Vinson & Elkins LLP
1001 Fannin St,
Houston, TX 77002
Attention: Paul E. Heath
E-mail address: pheath@velaw.com

 

After the Effective Date, the Debtors have authority to send a notice to
Entities that to continue to receive documents pursuant to Bankruptcy Rule 2002,
such Entity must File a renewed request to receive documents pursuant to
Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002
to those Entities who have Filed such renewed requests.

 

H.Term of Injunctions or Stays.

 

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

I.Entire Agreement.

 

Except as otherwise indicated, and without limiting the effectiveness of the
TSA, the Plan (including, for the avoidance of doubt, the Plan Supplement)
supersedes all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan. For the avoidance of doubt,
nothing in the Plan or the Plan Supplement shall modify, amend, waive or alter
the Merger Agreement or increase the obligations of any Entity beyond what is
set forth in the Merger Agreement.

 

J.Exhibits.

 

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at http://[●] or the Court’s website at www.txs.uscourts.gov/bankruptcy.
To the extent any exhibit or document is inconsistent with the terms of the
Plan, unless otherwise ordered by the Court, the non-exhibit or non-document
portion of the Plan shall control.

 

K.Nonseverability of Plan Provisions.

 

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such term or
provision shall then be applicable as altered or interpreted. Notwithstanding
the foregoing, any such alteration or interpretation shall be reasonably
acceptable in form and substance to the Debtors and the Required Consenting
Stakeholders, as applicable. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan will
remain in full force and effect and will in no way be affected, impaired, or
invalidated by such holding, alteration, or interpretation. The Confirmation
Order shall constitute a judicial determination and shall provide that each term
and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is: (1) valid and enforceable pursuant to its
terms; (2) integral to the Plan and may not be deleted or modified without the
Debtors’ consent, provided, that any such deletion or modification must be
consistent with the TSA and the Merger Agreement; and (3) nonseverable and
mutually dependent.

 



42

 

 

L.Votes Solicited in Good Faith.

 

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors, BCEI,
and each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, managers, employees, advisors,
and attorneys will be deemed to have participated in good faith and in
compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase
of securities offered and sold under the Plan and any previous plan, and,
therefore, neither any of such parties or individuals or the Reorganized Debtors
will have any liability for the violation of any applicable law, rule, or
regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered and sold under the Plan
and any previous plan.

 

M.Closing of Chapter 11 Cases.

 

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy
Rule 3022 and any applicable order of the Court to close the Chapter 11 Cases.

 

N.Waiver or Estoppel.

 

Each Holder of a Claim or Interest shall be deemed to have waived any right to
assert any argument, including the right to argue that its Claim or Interest
should be Allowed in a certain amount, in a certain priority, secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel,
or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers Filed with the Court prior to the Confirmation
Date.

 

[Remainder of page intentionally left blank.]

 



43

 



 

Dated:  [•] HIGHPOINT RESOURCES CORP., ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
            /s/ DRAFT   [●]   [TITLE]  

 





 

 

EXHIBIT D

 

Provision for Transfer Agreement

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Transaction Support Agreement, dated as of (the “Agreement”),1
by and among HighPoint Resources Corporation and its affiliates and subsidiaries
bound thereto and the Consenting Stakeholders, including the transferor to the
Transferee of any Company Claims/Interests (each such transferor, a
“Transferor”), and agrees to be bound by the terms and conditions thereof to the
extent the Transferor was thereby bound, and shall be deemed a “Consenting
Stakeholder” and a [“HPR Consenting 7% / 8.75% Noteholder”] [HPR Consenting
Shareholder] under the terms of the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

 

Date Executed:           Name:   Title:   Address:   E-mail address(es):  

 



Aggregate Amounts Beneficially Owned or Managed on Account of: 7% Notes   8.75%
Notes   Existing HPR Interests  

 





 



1 Capitalized terms used but not otherwise defined herein shall having the
meaning ascribed to such terms in the Agreement.

 



 

 



 

EXHIBIT E

 

Form of Joinder Agreement

 

Joinder Agreement to Transaction Support Agreement

 

The undersigned hereby acknowledges that it has reviewed and understands the
Transaction Support Agreement (as amended, supplemented, or otherwise modified
from time to time in accordance with the terms thereof, the “Agreement”) dated
as of _____, 2020, by and among HighPoint Resources Corporation, and each of its
affiliates that executes the Agreement (collectively, the “Company Parties”),
certain holders of, or investment advisors, sub-advisors or managers of
discretionary accounts that hold 7% Notes Claims (collectively, the “HPR
Consenting 7% Noteholders”), certain holders of, or investment advisors,
sub-advisors or managers of discretionary accounts that hold 8.75% Notes Claims
(collectively, the “HPR Consenting 8.75% Noteholders”), certain holders of
Equity Interests in HighPoint Resources Corporation (the “HPR Consenting
Shareholders”), and agrees to be bound as a [“HPR Consenting 7% / 8.75%
Noteholder”] by the terms and conditions thereof.2

 

The undersigned hereby makes the applicable representations and warranties of
the set forth in Section 9 and Section 11 of the Agreement to each other Party,
effective as of the date hereof.

 

This joinder agreement shall be governed by the governing law set forth in the
Agreement.

 

Date: ________________, 2020

 



 



2 Defined terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 





 

 

[joining party]           Name:   Title:           Address:           E-mail
address(es):  

 

Aggregate Amounts Beneficially Owned or Managed on Account of: 7% Notes   8.75%
Notes   Existing HPR Interests  

 





 

 

EXHIBIT F

 

Registration Rights Agreement

 





 

 



REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2021, is
by and among Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”)
and Franklin Advisers, Inc., as investment manager on behalf of certain funds
and accounts (the “Holder”).

 

RECITALS:

 

WHEREAS, this Agreement is being entered into pursuant to the Agreement and Plan
of Merger dated as of November 9, 2020, among the Company, Boron Merger Sub,
Inc., a Delaware corporation and a wholly owned subsidiary of the Company, and
HighPoint Resources Corporation, a Delaware corporation (the “Merger
Agreement”); and

 

WHEREAS, upon consummation of the transactions contemplated by the Merger
Agreement, including the Exchange Offer (as defined therein), the Company will
issue to the Holder the Shares (as defined below) in accordance with the terms
of the Merger Agreement.

 

WHEREAS, this Agreement shall become effective as of the Effective Time (as
defined below).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

Article I
DEFINITIONS

 

As used herein, the following terms shall have the following respective
meanings:

 

“Adoption Agreement” means an Adoption Agreement in the form attached hereto as
Exhibit A.

 

“Affiliate” means as to any Person, any other Person who directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with such Person. As used in this Agreement, the term “control,”
including the correlative terms “controlling,” “controlled by” and “under common
control with,” means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or any partnership or other ownership interest, by contract or
otherwise) of a Person. For the avoidance of doubt, for purposes of this
Agreement, the Company, on the one hand, and the Holder, on the other hand,
shall not be considered Affiliates.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Block Trade” has the meaning set forth in Section 2.3.

 

“Board” means the board of directors of the Company.

 

 



 

 

“Business Day” means a day other than a day on banks in the State of New York
are authorized or obligated to be closed.

 

“Commission” means the Securities and Exchange Commission or any successor
governmental agency.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Company Securities” has the meaning set forth in Section 2.5(c)(i).

 

“Effective Time” has the meaning assigned such term in the Merger Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Exchange Offer” has the meaning assigned such term in the Merger Agreement.

 

“Final Period” means the period of time beginning on the first anniversary of
the Effective Time and ending on the second anniversary of the Effective Time.

 

“Governmental Entity” means any federal, state, local or municipal court,
governmental, regulatory or administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (which entity has
jurisdiction over the applicable Person).

 

“Holder” has the meaning set forth in the introductory paragraph and Article V.

 

“Holder Securities” has the meaning set forth in Section 2.2(b)(i).

 

“Indemnified Party” has the meaning set forth in Section 3.3.

 

“Indemnifying Party” has the meaning set forth in Section 3.3.

 

“Initial Period” means the period of time beginning with the Effective Time and
ending on the seven month anniversary of the Effective Time.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor federal statute, and the regulations of U.S. Treasury thereunder,
all as the same shall be in effect at the time.

 

“Law” means any law, rule, regulation, ordinance, code, judgment, order, treaty,
convention, governmental directive or other legally enforceable requirement,
U.S. or non-U.S., of any Governmental Entity, including common law.

 

“Losses” has the meaning set forth in Section 3.1.

 

 

2

 

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.

 

“Merger” has the meaning assigned such term in the Merger Agreement.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Organized Offering” means a Shelf Underwritten Offering or a Block Trade.

 

“Permitted Transferee” means any Affiliate of the Holder, provided that such
Transferee has delivered to the Company a duly executed Adoption Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Piggyback Underwritten Offering” has the meaning set forth in Section 2.5(a).

 

“Proceeding” means any actual or threatened claim (including a claim of a
violation of applicable Law), cause of action, action, audit, demand,
litigation, suit, proceeding, investigation, citation, inquiry, originating
application to a tribunal, arbitration or other proceeding at Law or in equity
or order or ruling, in each case whether civil, criminal, administrative,
investigative or otherwise, whether in contract, in tort or otherwise, and
whether or not such claim, cause of action, action, audit, demand, litigation,
suit, proceeding, investigation, citation, inquiry, originating application to a
tribunal, arbitration or other proceeding or order or ruling results in a formal
civil or criminal litigation or regulatory action.

 

“Registrable Securities” shall mean (a) the Shares and (b) any securities issued
or issuable with respect to the Shares by way of distribution or in connection
with any reorganization or other recapitalization, merger, consolidation or
otherwise; provided, however, that a Registrable Security shall cease to be a
Registrable Security when (i) such Registrable Security has been disposed of
pursuant to an effective Registration Statement, (ii) such Registrable Security
is disposed of under Rule 144 under the Securities Act or any other exemption
from the registration requirements of the Securities Act as a result of which
the Transferee thereof does not receive “restricted securities” as defined in
Rule 144 under the Securities Act, or (iii) such Registrable Security has been
sold or disposed of in a transaction in which the Transferor’s rights under this
Agreement are not assigned to the Transferee pursuant to Article V; and
provided, further, that any security that has ceased to be a Registrable
Security shall not thereafter become a Registrable Security and any security
that is issued or distributed in respect of securities that have ceased to be
Registrable Securities shall not be a Registrable Security.

 

“Registration Expenses” means (a) all expenses incurred by the Company in
complying with Article II, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants and independent petroleum engineers for the
Company, fees and expenses (including counsel fees) incurred in connection with
complying with state securities or “blue sky” laws, fees of the Financial
Industry Regulatory Authority, Inc., and fees of transfer agents and registrars,
and (b) reasonable fees and disbursements of one legal counsel for the Holder;
in each case, excluding any Selling Expenses.

 

 

3

 

 

“Registration Statement” means any registration statement of the Company filed
or to be filed with the Commission under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
and including pre- and post-effective amendments, and all exhibits and all
material incorporated by reference in such registration statement.

 

“Section 2.2 Maximum Number of Shares” has the meaning set forth in Section
2.2(b).

 

“Section 2.5 Maximum Number of Shares” has the meaning set forth in Section
2.5(c).

 

“Securities Act” means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time. References to any rule under the Securities
Act shall be deemed to refer to any similar or successor rule or regulation.

 

“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Securities, (b) transfer taxes
allocable to the sale of the Registrable Securities, and (c) costs or expenses
related to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering.

 

“Shares” means the number of shares of Common Stock issuable to the Holder
pursuant to the terms of the Exchange Offer as contemplated by the Merger
Agreement.

 

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

 

“Shelf Underwritten Offering” has the meaning set forth in Section 2.2(a).

 

“Subsequent Period” means the period of time beginning on the seven month
anniversary of the Effective Time and ending on the one year anniversary of the
Effective Time.

 

“Suspension Period” has the meaning set forth in Section 2.4.

 

“Transfer” means any offer, sale, pledge, encumbrance, hypothecation, entry into
any contract to sell, grant of an option to purchase, short sale, assignment,
transfer, exchange, gift, bequest or other disposition, direct or indirect, in
whole or in part, by operation of law or otherwise. “Transfer,” when used as a
verb, and “Transferee” and “Transferor” have correlative meanings.

 

“Underwritten Offering” means a registered underwritten offering (including an
offering pursuant to a Shelf Registration Statement) in which shares of Common
Stock are sold to an underwriter on a firm commitment basis for reoffering to
the public.

 

“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration
Statement) in which Registrable Securities could be included and the Holder
could be named as a selling security holder without the filing of a
post-effective amendment thereto (other than a post-effective amendment that
becomes effective upon filing) or (ii) a Registration Statement (other than the
Shelf Registration Statement), in each case relating to such Piggyback
Underwritten Offering.

 

“WKSI” means a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act).

 

 

4

 

 

Article II  

REGISTRATION RIGHTS

 

Section 2.1           Shelf Registration.

 

(a)               Within 20 Business Days of the written request of the Holder,
which written request may be delivered no earlier than three months after the
Effective Time, the Company shall prepare and file a “shelf” registration
statement under the Securities Act to permit the resale of the Registrable
Securities from time to time as permitted by Rule 415 under the Securities Act
(or any similar provision adopted by the Commission then in effect) (the “Shelf
Registration Statement”), and the Company shall use commercially reasonable
efforts to cause such Registration Statement to become or be declared effective
as soon as practicable after the filing thereof, including by filing an
automatic shelf registration statement that becomes effective upon filing with
the Commission in accordance with Rule 462(e) under the Securities Act to the
extent the Company is then a WKSI. Following the effective date of the Shelf
Registration Statement, the Company shall notify the Holder of the effectiveness
of such Registration Statement.

 

(b)               The Shelf Registration Statement shall be on Form S-3 or, if
Form S-3 is not then available to the Company, on Form S-1 or such other form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities and shall contain a prospectus in such form as to
permit the Holder to sell the Registrable Securities pursuant to Rule 415 under
the Securities Act (or any successor or similar rule adopted by the Commission
then in effect) at any time beginning on the effective date for such
Registration Statement. The Shelf Registration Statement shall provide for the
distribution or resale pursuant to any method or combination of methods legally
available to the Holder and requested by the Holder.

 

(c)               The Company shall use commercially reasonable efforts to cause
the Shelf Registration Statement to remain effective, and to be supplemented and
amended to the extent necessary to ensure that the Shelf Registration Statement
is available or, if not available, that another Registration Statement is
available, for the resale of all the Registrable Securities until all of the
Registrable Securities have ceased to be Registrable Securities or the earlier
termination of this Agreement pursuant to Section 6.1.

 

(d)               When effective, the Shelf Registration Statement (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made).

 

 

5

 

 

Section 2.2           Underwritten Shelf Offering Requests.

 

(a)               In the event that the Holder elects to dispose of Registrable
Securities totaling 5% or more of the outstanding shares of Common Stock of the
Company under a Registration Statement pursuant to an Underwritten Offering, the
Company shall, at the request of the Holder, subject to the agreement of the
Company on the form of such Underwritten Offering (whether a typical
underwritten offering, or an overnight or bought deal), enter into an
underwriting agreement in a form as is customary in Underwritten Offerings of
securities by the Company with the underwriter or underwriters selected pursuant
to Section 2.2(c) and shall take all such other reasonable actions as are
requested by the Managing Underwriter of such Underwritten Offering and/or the
Holder in order to expedite or facilitate the disposition of such Registrable
Securities (a “Shelf Underwritten Offering”); provided, however, that the
Company shall have no obligation to facilitate or participate in (i) any Shelf
Underwritten Offerings that are initiated by the Holder pursuant to this Section
2.2 during the Initial Period, or (ii) more than one Organized Offering that is
initiated by the Holder pursuant to this Section 2.2 or Section 2.3 during or
after the Subsequent Period.

 

(b)            If the Managing Underwriter of the Shelf Underwritten Offering
shall inform the Company and the Holder in writing of its belief that the number
of Registrable Securities requested to be included in such Shelf Underwritten
Offering by any other Persons having registration rights with respect to such
offering, when added to the number of Registrable Securities proposed to be
offered by the Holder, would materially adversely affect such offering, then the
Company shall include in the applicable Underwritten Offering Filing, to the
extent of the total number of Registrable Securities that the Company is so
advised can be sold in such Shelf Underwritten Offering without so materially
adversely affecting such offering (the “Section 2.2 Maximum Number of Shares”),
Registrable Securities in the following priority:

 

(i)                 First, all Registrable Securities that the Holder requested
to be included therein (the “Holder Securities”), and

 

(ii)              Second, to the extent that the number of Holder Securities is
less than the Section 2.2 Maximum Number of Shares, the shares of Common Stock
requested to be included by any other Persons having registration rights with
respect to such offering, pro rata among such other Persons based on the number
of shares of Common Stock each requested to be included.

 

(c)               The Company shall propose three or more nationally prominent
firms of investment bankers reasonably acceptable to the Company to act as the
Managing Underwriter or as other underwriters in connection with such Shelf
Underwritten Offering from which the Holder shall select the Managing
Underwriter and the other underwriters. The Holder shall determine the pricing
of the Registrable Securities offered pursuant to any Shelf Underwritten
Offering and the applicable underwriting discounts and commissions and determine
the timing of any such Shelf Underwritten Offering, subject to Section 2.4.

 

 

6

 

 

 

Section 2.3           Block Trades. In the event that the Holder elects to
dispose of Registrable Securities totaling 5% or more of the outstanding shares
of Common Stock of the Company pursuant to an unregistered block trade with the
assistance of the Company (a “Block Trade”), the Company shall, at the request
of the Holder, enter into customary agreements and shall take all such other
customary actions as are requested by the Holder in order to expedite or
facilitate the disposition of such Registrable Securities; provided, however,
that the Company shall have no obligation to facilitate or participate in (i)
any Block Trades that are initiated by the Holder pursuant to this Section 2.3
during the Initial Period, or (ii) more than one Organized Offering that is
initiated by the Holder pursuant to Section 2.2 or this Section 2.3 during or
after the Subsequent Period.

 

Section 2.4           Delay and Suspension Rights. Notwithstanding any other
provision of this Agreement, the Company may (i) delay filing or effectiveness
of a Shelf Registration Statement (or any amendment thereto) or effecting a
Shelf Underwritten Offering, (ii) suspend the Holder’s use of any prospectus
that is a part of a Shelf Registration Statement upon written notice to the
Holder (provided that in no event shall such notice contain any material
non-public information regarding the Company) (in which event the Holder shall
discontinue sales of Registrable Securities pursuant to such Registration
Statement but may settle any then-contracted sales of Registrable Securities),
or (iii) delay a Block Trade, in each case for a period of up to 60 consecutive
days, if the Board determines (A) that such delay or suspension is in the best
interest of the Company and its stockholders generally due to a pending
financing or other transaction involving the Company, including a proposed sale
of Common Stock pursuant to a Registration Statement, (B) that such registration
or offering would render the Company unable to comply with applicable securities
Laws or (C) that such registration or offering would require disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential (any such period, a “Suspension Period”); provided,
however, that in no event shall any Suspension Periods collectively exceed an
aggregate of 120 days in any 12-month period.

 

Section 2.5           Piggyback Registration Rights.

 

(a)               Subject to Section 2.5(c), if the Company at any time proposes
to file an Underwritten Offering Filing for an Underwritten Offering of shares
of Common Stock for its own account or for the account of any other Persons who
have or have been granted registration rights (a “Piggyback Underwritten
Offering”), it will give written notice of such Piggyback Underwritten Offering
to the Holder, which notice shall be held in strict confidence by the Holder and
shall include the anticipated filing date of the Underwritten Offering Filing
and, if known, the number of shares of Common Stock that are proposed to be
included in such Piggyback Underwritten Offering, and of such Holder’s rights
under this Section 2.5(a). Such notice shall be given promptly (and in any event
at least five Business Days before the filing of the Underwritten Offering
Filing or two Business Days before the filing of the Underwritten Offering
Filing in connection with a bought or overnight Underwritten Offering);
provided, that if the Piggyback Underwritten Offering is a bought or overnight
Underwritten Offering and the Managing Underwriter advises the Company that the
giving of notice pursuant to this Section 2.5(a) would adversely affect the
offering, no such notice shall be required (and the Holder shall have no right
to include Registrable Securities in such bought or overnight Underwritten
Offering). If such notice is delivered pursuant to this Section 2.5(a), the
Holder shall then have four Business Days (or one Business Day in the case of a
bought or overnight Underwritten Offering) after the date on which the Holder
received notice pursuant to this Section 2.5(a) to request inclusion of
Registrable Securities in the Piggyback Underwritten Offering (which request
shall specify the maximum number of Registrable Securities intended to be
disposed of by the Holder and such other information as is reasonably required
to effect the inclusion of such Registrable Securities). If no request for
inclusion from the Holder is received within such period, the Holder shall have
no further right to participate in such Piggyback Underwritten Offering. Subject
to Section 2.5(c), the Company shall use its commercially reasonable efforts to
include in the Piggyback Underwritten Offering all Registrable Securities that
the Company has been so requested to include by the Holder; provided, however,
that if, at any time after giving written notice of a proposed Piggyback
Underwritten Offering pursuant to this Section 2.5(a) and prior to the execution
of an underwriting agreement with respect thereto, the Company or such other
Persons who have or have been granted registration rights, as applicable, shall
determine for any reason not to proceed with or to delay such Piggyback
Underwritten Offering, the Company shall give written notice of such
determination to the Holder (which the Holder will hold in strict confidence)
and (i) in the case of a determination not to proceed, shall be relieved of its
obligation to include any Registrable Securities in such Piggyback Underwritten
Offering (but not from any obligation of the Company to pay the Registration
Expenses in connection therewith), and (ii) in the case of a determination to
delay, shall be permitted to delay inclusion of any Registrable Securities for
the same period as the delay in including the shares of Common Stock to be sold
for the Company’s account or for the account of such other Persons who have or
have been granted registration rights, as applicable.

 



7

 

 

(b)               The Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Piggyback Underwritten Offering
at any time prior to the execution of an underwriting agreement with respect
thereto by giving written notice to the Company of its request to withdraw. The
Holder may deliver written notice (an “Opt-Out Notice”) to the Company
requesting that the Holder not receive notice from the Company of any proposed
Piggyback Underwritten Offering; provided, however, that the Holder may later
revoke any such Opt-Out Notice in writing. Following receipt of an Opt-Out
Notice from the Holder (unless subsequently revoked), the Company shall not, and
shall not be required to, deliver any notice to the Holder pursuant to this
Section 2.5 and the Holder shall no longer be entitled to participate in any
Piggyback Underwritten Offering.

 

(c)               If the Managing Underwriter of the Piggyback Underwritten
Offering shall inform the Company of its belief that the number of Registrable
Securities requested to be included in such Piggyback Underwritten Offering,
when added to the number of shares of Common Stock proposed to be offered by the
Company or such other Persons who have or have been granted registration rights
(and any other shares of Common Stock requested to be included by any other
Persons having registration rights on parity with the Holder with respect to
such offering), would materially adversely affect such offering, then the
Company shall include in such Piggyback Underwritten Offering, to the extent of
the total number of securities which the Company is so advised can be sold in
such offering without so materially adversely affecting such offering (the
“Section 2.5 Maximum Number of Shares”), shares of Common Stock in the following
priority:

 

(i)                 First, (A) if the Piggyback Underwritten Offering is for the
account of the Company, all shares of Common Stock that the Company proposes to
include for its own account (the “Company Securities”) or, (B) if the Piggyback
Underwritten Offering is for the account of any other Persons who have or have
been granted registration rights, all shares of Common Stock that such Persons
propose to include (the “Other Securities”); and

 

(ii)              Second, (A) if the Piggyback Underwritten Offering is for the
account of the Company, to the extent that the number of Company Securities is
less than the Section 2.5 Maximum Number of Shares, the shares of Common Stock
requested to be included by the Holder and holders of any other shares of Common
Stock requested to be included by Persons having rights of registration on
parity with the Holder with respect to such offering, pro rata among the Holder
and such other holders based on the number of shares of Common Stock each
requested to be included and, (B) if the Piggyback Underwritten Offering is for
the account of any other Persons who have or have been granted registration
rights, to the extent that the number of Other Securities is less than the
Section 2.5 Maximum Number of Shares, the shares of Common Stock requested to be
included by the Holder.

 



8

 

 

Section 2.6           Participation in Underwritten Offerings.

 

(a)               In connection with any Underwritten Offering contemplated by
Section 2.2 or Section 2.5, the underwriting agreement into which the Holder and
the Company shall enter into shall contain such representations, covenants,
indemnities (subject to Article III) and other rights and obligations as are
customary in Underwritten Offerings of securities by the Company. The Holder
shall not be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding the Holder’s authority to enter into such underwriting
agreement and to sell, and its ownership of, the securities being registered on
its behalf, its intended method of distribution and any other representation
required by Law.

 

(b)               Any participation by the Holder in a Piggyback Underwritten
Offering shall be in accordance with the plan of distribution of the Company.

 

(c)               In connection with any Piggyback Underwritten Offering in
which the Holder includes Registrable Securities pursuant to Section 2.5, the
Holder agrees (A) to supply any information reasonably requested by the Company
in connection with the preparation of a Registration Statement and/or any other
documents relating to such registered offering and (B) to execute and deliver
any agreements and instruments being executed by all holders on substantially
the same terms reasonably requested by the Company or the Managing Underwriter,
as applicable, to effectuate such registered offering, including, without
limitation, underwriting agreements (subject to Section 2.6(a)), custody
agreements, lock-ups or “hold back” agreements pursuant to which the Holder
agrees with the Managing Underwriter not to sell or purchase any securities of
the Company for the shorter of (i) the same period of time following the
registered offering as is agreed to by the Company and the other participating
holders (not to exceed the shortest number of days that a director of the
Company, “executive officer” (as defined under Section 16 of the Exchange Act)
of the Company or any stockholder of the Company (other than the Holder or
director or employee of, or consultant to, the Company) who owns 10% or more of
the outstanding Shares contractually agrees with the underwriters of such
Piggyback Underwritten Offering not to sell any securities of the Company
following such Piggyback Underwritten Offering and (ii) 60 days from the date of
the execution of the underwriting agreement with respect to such Piggyback
Underwritten Offering), powers of attorney and questionnaires.

 

Section 2.7           Registration Procedures.

 

(a)               In connection with its obligations under this Article II
(other than Section 2.3), the Company will:

 

(i)                 promptly prepare and file with the Commission such
amendments and supplements to such Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the Holder set forth in
such Registration Statement;

 



9

 

 

(ii)              furnish to the Holder such number of conformed copies of such
Registration Statement and of each such amendment and supplement thereto (in
each case including without limitation all exhibits), such number of copies of
the prospectus contained in such Registration Statement (including without
limitation each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents, as the Holder may
reasonably request;

 

(iii)            if applicable, use commercially reasonable efforts to register
or qualify all Registrable Securities and other securities covered by such
Registration Statement under such other securities or blue sky laws of such
jurisdictions as the Holder shall reasonably request, to keep such registration
or qualification in effect for so long as such Registration Statement remains in
effect, and to take any other action which may be reasonably necessary or
advisable to enable the Holder to consummate the disposition in such
jurisdictions of the securities owned by the Holder, except that the Company
shall not for any such purpose be required to qualify generally to do business
as a foreign corporation in any jurisdiction wherein it would not but for the
requirements of this clause (iii) be obligated to be so qualified or to consent
to general service of process in any such jurisdiction;

 

(iv)             in connection with an Underwritten Offering, use all
commercially reasonable efforts to provide to the Holder a copy of any auditor
“comfort” letters, customary legal opinions or reports of the independent
petroleum engineers of the Company relating to the oil and gas reserves of the
Company, in each case that have been provided to the Managing Underwriter in
connection with the Underwritten Offering;

 

(v)               promptly notify the Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made, and at
the request of the Holder promptly prepare and file or furnish to the Holder a
reasonable number of copies of a supplement or post-effective amendment to the
Registration Statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document as may be necessary so that, as thereafter delivered to
the purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

 



10

 

 

(vi)             otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act;

 

(vii)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement;

 

(viii)        cause all Registrable Securities covered by such Registration
Statement to be listed on any securities exchange on which the Common Stock is
then listed; and

 

(ix)             in connection with any Underwritten Offering or Block Trade,
enter into such customary agreements and take such other actions as the Holder
shall reasonably request in order to expedite or facilitate the disposition of
such Registrable Securities; and

 

(x)               in connection with any Underwritten Offering, cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by the Registration Statement (including,
without limitation, participation in electronic or telephonic “road shows”).

 

(b)               The Holder agrees by acquisition of such Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in Section 2.7(a)(v), the Holder will forthwith
discontinue the Holder’s disposition of Registrable Securities pursuant to the
Registration Statement until the Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.7(a)(v) as filed
with the Commission or until it is advised in writing by the Company that the
use of such Registration Statement may be resumed, and, if so directed by the
Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in the Holder’s possession of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice. The Company may provide appropriate stop orders to
enforce the provisions of this Section 2.7(b).

 

Section 2.8           Cooperation by Holder. The Company shall have no
obligation to include Registrable Securities in any Registration Statement or
Underwritten Offering if the Holder has failed to timely furnish such
information as the Company may, from time to time, reasonably request in writing
regarding the Holder and the distribution of such Registrable Securities that
the Company determines, after consultation with its counsel, is reasonably
required in order for any registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.

 

Section 2.9           Liquidity Agreements.

 

(a)               (i)      Upon consummation of the Merger and the Exchange
Offer contemplated by the Merger Agreement, the Company issued to the Holder
[●]1 Shares, representing [in excess of 20%]2 of the outstanding shares of
Common Stock of the Company in accordance with the terms of the Merger
Agreement. The Holder owns all of the Shares received by the Holder and any of
its Affiliates in the Merger and Exchange Offer. Without the prior written
consent of the Company, the Holder agrees not to effect any Transfer, or
publicly announce an intention to effect any Transfer, of Company Common Stock
for a period from the Effective Time to and including the earlier of:

 

 



 



1 NTD: Exact number to be completed at Closing.

 

2 NTD: Exact number to be completed at Closing.

 



11

 

 

 

(A)             two years from the Effective Time, and

 

(B)              the last day of the fiscal quarter in which the Holder
collectively owns less than 10% of the Company’s outstanding Common Stock.

 

(ii)              The restrictions under this Section 2.9(a) shall not apply to
sales by the Holder of shares of Common Stock of the Company that do not, in any
one-month period:

 

(A)             during the Initial Period, exceed 1% of the Company’s
outstanding Common Stock;

 

(B)              during the Subsequent Period, exceed 1.5% of the Company’s
outstanding Common Stock; and

 

(C)              during the Final Period, exceed 2% of the Company’s outstanding
Common Stock.

 

(b)               The Holder agrees not to effect any sale or distribution of
Registrable Securities for a period of up to 30 days following completion of an
Underwritten Offering of equity securities by the Company; provided that (i) the
Company gives written notice to the Holder of the date of the commencement and
termination of such period with respect to any such Underwritten Offering and
(ii) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters of
such public sale or distribution on the Company or on the officers or directors
or any other shareholder of the Company on whom a restriction is imposed;
provided further, that this Section 2.9(b) shall not apply to the Holder if (A)
the Holder has delivered (and not revoked) an Opt-Out Notice to the Company or
(B) the Holder, owns less than 10% of the Company’s outstanding Common Stock.

 

(c)               Until the two-year anniversary of the Effective Time, the
Holder shall provide the Company with written attestation of its compliance with
Section 2.9(a) within five Business Days after the last day of each fiscal
quarter of the Company.

 

Section 2.10       Expenses. The Company shall be responsible for all
Registration Expenses incident to its performance of or compliance with its
obligations under this Article II. The Holder shall pay its pro rata share of
all Selling Expenses in connection with any sale of its Registrable Securities
hereunder.

 



12

 

 

 

Article III
INDEMNIFICATION AND CONTRIBUTION

 

Section 3.1           Indemnification by the Company. The Company will indemnify
and hold harmless the Holder, its officers and directors and each Person (if
any) that controls the Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages, liabilities, costs (including reasonable costs of
preparation and reasonable attorneys’ fees and any legal or other fees or
expenses incurred by such Person in connection with any investigation or
Proceeding), expenses, judgments, fines, penalties, charges and amounts paid in
settlement (“Losses”) as incurred, caused by, arising out of or based upon,
resulting from or related to any untrue statement or alleged untrue statement of
a material fact contained in any Registration Statement or prospectus relating
to the Registrable Securities (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus, or based on any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any prospectus, in the light of the
circumstances under which such statement is made), provided, however, that such
indemnity shall not apply to that portion of such Losses caused by, or arising
out of, any untrue statement, or alleged untrue statement or any such omission
or alleged omission, to the extent such statement or omission was made in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Holder expressly for use therein.

 

Section 3.2           Indemnification by the Holder. The Holder agrees to
indemnify and hold harmless the Company, its officers and directors and each
Person (if any) that controls the Company within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act from and against any
and all Losses caused by, arising out of, resulting from or related to any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus relating to Registrable Securities (as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statement is
made), only to the extent such statement or omission was made in reliance upon
and in conformity with information furnished in writing by or on behalf of the
Holder expressly for use in such Registration Statement or prospectus relating
to the Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus.

 

 

13

 

 

Section 3.3           Indemnification Procedures. In case any Proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 3.1 or
Section 3.2, such Person (the “Indemnified Party”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Party”) in
writing (provided that the failure of the Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Article III, except to the extent the Indemnifying Party is actually
prejudiced by such failure to give notice), and the Indemnifying Party shall be
entitled to participate in such Proceeding and, unless in the reasonable opinion
of outside counsel to the Indemnified Party a conflict of interest between the
Indemnified Party and Indemnifying Party may exist in respect of such claim, to
assume the defense thereof jointly with any other Indemnifying Party similarly
notified, to the extent that it chooses, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party that it so chooses, the Indemnifying Party shall not be liable
to such Indemnified Party for any legal or other expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that (i) if the
Indemnifying Party fails to assume the defense or employ counsel reasonably
satisfactory to the Indemnified Party, (ii) if such Indemnified Party who is a
defendant in any action or Proceeding which is also brought against the
Indemnifying Party reasonably shall have concluded that there may be one or more
legal defenses available to such Indemnified Party which are not available to
the Indemnifying Party or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct then, in any such case, the Indemnified Party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all Indemnified Parties in each jurisdiction, except to the
extent any Indemnified Party or Indemnified Parties reasonably shall have
concluded that there may be legal defenses available to such party or parties
which are not available to the other Indemnified Parties or to the extent
representation of all Indemnified Parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct) and the
Indemnifying Party shall be liable for any expenses therefor. No Indemnifying
Party shall, without the written consent of the Indemnified Party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Indemnified Party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the Indemnified Party from all liability arising out of such action
or claim and (B) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any Indemnified Party.

 

Section 3.4           Contribution.

 

(a)               If the indemnification provided for in this Article III is
unavailable to an Indemnified Party in respect of any Losses in respect of which
indemnity is to be provided hereunder, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall to the fullest extent permitted by
Law contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of such party in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Company (on the one hand) and the Holder (on the other
hand) shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such party
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

 

14

 

 

(b)               The Company and the Holder agree that it would not be just and
equitable if contribution pursuant to this Article III were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in Section 3.4(a). The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities referred to in Section 3.4(a) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Article III, the Holder
shall not be liable for indemnification or contribution pursuant to this Article
III for any amount in excess of the net proceeds of the offering received by the
Holder, less the amount of any damages which the Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

Article IV
RULE 144

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the resale of the Registrable Securities without
registration, the Company agrees to use its commercially reasonable efforts to:

 

(a)               make and keep public information regarding the Company
available, as those terms are understood and defined in Rule 144 under the
Securities Act, at all times from and after the date hereof;

 

(b)               file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act at all times from and after the date hereof; and

 

(c)               so long as the Holder owns any Registrable Securities, furnish
(i) to the extent accurate, forthwith upon request, a written statement of the
Company that it has complied with the reporting requirements of Rule 144 under
the Securities Act and (ii) unless otherwise available via the Commission’s
EDGAR filing system, to the Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed as the Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing the Holder to sell any such
securities without registration.

 

Article V
TRANSFER OR ASSIGNMENT OF REGISTRATION RIGHTS

 

The rights to cause the Company to register Registrable Securities or assist in
a Block Trade under Article II of this Agreement may be transferred or assigned
by the Holder to one or more Transferees of Registrable Securities if such
Transferee is a Permitted Transferee and such Transferee has delivered to the
Company a duly executed Adoption Agreement. Following any Transfer in compliance
with this Article V, references to the “Holder” in this Agreement shall include
the Holder and any Permitted Transferee(s) collectively as a group.

 

 

15

 

 

Article VI

MISCELLANEOUS

 

Section 6.1           Effectiveness. This Agreement shall not become effective
until the Effective Time and shall thereafter be effective until terminated in
accordance with the terms of this Agreement. In the event that the Merger
Agreement is terminated prior to the consummation of the transactions
contemplated thereby, this Agreement and all the terms hereunder shall also
terminate, regardless of any other provisions set forth in this Agreement.

 

Section 6.2           Termination. After effectiveness in accordance with
Section 6.1, this Agreement shall terminate, and the parties shall have no
further rights or obligations hereunder on (a) the second anniversary of the
date hereof or (b) on such earlier date on which both (i) the Holder owns less
than 2.5% of the Company’s voting securities and (ii) all Registrable Securities
owned by the Holder may be sold without restriction (including any limitation
thereunder on volume or manner of sale and without the need for current public
information) pursuant to Rule 144 under the Securities Act; provided, however,
that Article III shall survive any termination hereof.

 

Section 6.3           Severability and Construction. Each party hereto agrees
that, should any court or other competent authority hold any provision of this
Agreement or part hereof to be invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such other term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in a mutually acceptable manner in order that the transactions
contemplated by the Merger Agreement be consummated as originally contemplated
to the greatest extent possible. Except as otherwise contemplated by this
Agreement, in response to an order from a court or other competent authority for
any party hereto to take any action inconsistent herewith or not to take an
action consistent herewith or required hereby, to the extent that a party hereto
took an action inconsistent with this Agreement or failed to take action
consistent with this Agreement or required by this Agreement pursuant to such
order, such party hereto shall not incur any liability or obligation unless such
party hereto did not in good faith seek to resist or object to the imposition or
entering of such order.

 

Section 6.4           Governing Law; Submission to Jurisdiction; Selection of
Forum; Waiver of Jury Trial.

 

(a)               THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT,
OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

 

16

 

 

(b)               THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF
THE STATE OF DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT,
NOTWITHSTANDING SECTION 111 OF the General Corporation Law of the State of
Delaware, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT EXERCISE SUBJECT
MATTER JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND
THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH
DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO
IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH DELAWARE STATE OR
FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN Section 6.7 OR IN SUCH
OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE
THEREOF.

 

(c)               EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY HERETO CERTIFIES
AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS Section 6.4.

 

Section 6.5           Adjustments Affecting Registrable Securities. The
provisions of this Agreement shall apply to any and all shares of capital stock
of the Company or any successor or assignee of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for or in substitution for the Shares, by reason of any stock
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, consolidation or otherwise in such a manner and with such appropriate
adjustments as to reflect the intent and meaning of the provisions hereof and so
that the rights, privileges, duties and obligations hereunder shall continue
with respect to the capital stock of the Company as so changed.

 

 

17

 

 

 

Section 6.6          Binding Effects; Benefits of Agreement. This Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and assigns and the Holder and its successors and assigns. Except as provided in
Article V, neither this Agreement nor any of the rights, benefits or obligations
hereunder may be assigned or transferred, by operation of law or otherwise, by
the Holder without the prior written consent of the Company.

 

Section 6.7           Notices. All notices hereunder shall be deemed given if in
writing and delivered, by electronic mail, courier, or registered or certified
mail (return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)               If to the Company, to:

 

Bonanza Creek Energy, Inc.

410 17th St.

Denver, CO 80202

Attention: Skip Marter, General Counsel

E mail: SMarter@bonanzacrk.com

 

(b)               If to the Holder, to the address or electronic mail addresses
of the Holder as it appears on the Holder’s signature page attached hereto or
such other address as may be designated in writing by the Holder;

 

or to such other address as the party to whom notice is to be given may have
furnished to such other party in writing in accordance herewith. Any notice
given by delivery, mail, or courier shall be effective when received.

 

Section 6.8           Modification; Waiver. This Agreement may be amended,
modified or supplemented only by a written instrument duly executed by the
Company and the Holder. No course of dealing between the Company and the Holder
or any delay in exercising any rights hereunder will operate as a waiver of any
rights of any party to this Agreement. The failure of any party to enforce any
of the provisions of this Agreement will in no way be construed as a waiver of
such provisions and will not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

 

Section 6.9           Entire Agreement. Except as otherwise explicitly provided
herein, this Agreement (together with the Merger Agreement, the Confidentiality
Agreement (as defined in the Merger Agreement), and any other documents and
instruments executed pursuant hereto or thereto) constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, oral or written, among the parties hereto with
respect thereto.

 

Section 6.10         Counterparts. This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery,
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement. Except as
expressly provided in this Agreement, each individual executing this Agreement
on behalf of a party hereto has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said party hereto.

 



18

 

 

Section 6.11        Further Assurances. Subject to the other terms of this
Agreement, the parties hereto agree to execute and deliver such other
instruments and perform such acts, in addition to the matters herein specified,
as may be reasonably appropriate or necessary, from time to time, to effectuate
the transactions contemplated by the Merger Agreement, as applicable.

 

[signature page follows]

 



19

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its undersigned duly authorized representative as of the date first
written above.

 

  THE COMPANY:       Bonanza Creek Energy, Inc.       By:     Name:     Title:  

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



 

 

 

  holder:        FRANKLIN ADVISERS, INC.       By:     Name:     Title:        
   

Address:

 

           [●]

 

Contact Person: [●]

Telephone No: [●]

Email: [●]

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



 

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
transferee (“Transferee”) pursuant to the terms of the Registration Rights
Agreement, dated as of [●], 2021, between Bonanza Creek Energy, Inc. (the
“Company”) and Franklin Advisers, Inc., as investment manager on behalf of
certain funds and accounts (the “Holder”) (as amended from time to time, the
“Registration Rights Agreement”). Terms used and not otherwise defined in this
Adoption Agreement have the meanings set forth in the Registration Rights
Agreement.

 

By the execution of this Adoption Agreement, the Transferee agrees as follows:

 

1.Acknowledgement. Transferee acknowledges that Transferee is acquiring certain
shares of Common Stock of the Company, subject to the terms and conditions of
the Registration Rights Agreement among the Company and the Holder.

 

2.Agreement. Transferee (i) agrees that the shares of Common Stock of the
Company acquired by Transferee shall be bound by and subject to the terms of the
Registration Rights Agreement, pursuant to the terms thereof, and (ii) hereby
adopts the Registration Rights Agreement with the same force and effect as if
he, she or it were originally a party thereto.

 

3.Notice. Any notice required as permitted by the Registration Rights Agreement
shall be given to Transferee at the address listed beside Transferee’s signature
below.

 

4.Joinder. The spouse of the undersigned Transferee, if applicable, executes
this Adoption Agreement to acknowledge its fairness and that it is in such
spouse’s best interest, and to bind such spouse’s community interest, if any, in
the shares of Common Stock and other securities referred to above and in the
Registration Rights Agreement, to the terms of the Registration Rights
Agreement.

 

Signature:

 

____________________________________       

 

____________________________________       

 

Address:

Contact Person:

Telephone No:

Email:

 



Exhibit A

 

  

Schedule 1

 

Milestones

 

The Company Parties shall implement the Restructuring Transactions in accordance
with the following milestones, each of which may be extended or waived with the
consent of the Required HPR Consenting Noteholders in their sole discretion:

 

(a)            By February 22, 2021, (i) the Company Parties and the Required
HPR Consenting Noteholders have agreed on the material terms of HPR RBL
Amendment or HPR RBL Payoff Letter, as applicable, and (ii) the Company Parties
and/or BCEI (as applicable) shall have launched the Exchange Offer and commenced
solicitation of the Plan in accordance with section 1126(b) of the Bankruptcy
Code pursuant to the Disclosure Statement / Registration Statement(s) and other
Solicitation Materials;

 

(b)            By March 29, 2021, the Company Parties shall have determined, in
consultation with the Required HPR Consenting Noteholders, whether (i) the
conditions to consummation of the Exchange Offer and the Out-of-Court
Restructuring, including the Consent Threshold, have been satisfied or are
reasonably capable of being satisfied and (ii) whether the Restructuring
Transactions can be consummated pursuant to the Out-of-Court Restructuring;

 

(c)            By April 8, 2021 (the “Out-of-Court Restructuring Outside Date”),
the Exchange Offer (provided the Consent Threshold has been met and other
conditions to the out-of-court consummation of the Exchange Offer set forth in
this Agreement, the Merger Agreement, and the Disclosure Statement /
Registration Statement(s) have been satisfied), the Merger Agreement, and the
Out-of-Court Restructuring shall have been consummated or the Company Parties
shall have determined to consummate the Restructuring Transactions on an
in-court basis through the In-Court Restructuring;

 

If the Restructuring Transactions are to be consummated on an in-court basis
through the In-Court Restructuring:

 

(d)            No later than five days after the Out-of-Court Restructuring
Outside Date, the Petition Date shall have occurred;

 

(e)            Within one Business Day after the Petition Date, the Company
Parties shall have filed with the Bankruptcy Court the Plan, the Disclosure
Statement and other Solicitation Materials, and a motion scheduling a combined
hearing on the Plan and Disclosure Statement and other Solicitation Materials;

 

(f)            Within 45 days after the Petition Date, the Confirmation Order
and all other related relief required to be obtained from the Bankruptcy Court
to implement the Restructuring Transactions, including the Merger, through the
In-Court Restructuring shall have been entered and/or granted, as applicable, by
the Bankruptcy Court; and

 

(g)            the Effective Date of the Plan shall have occurred within 60 days
after the Petition Date (the “In-Court Restructuring Outside Date” and together
with clauses (d)‒(f) hereof, the “In-Court Restructuring Milestones”).

 

*     *     *     *

 





 